     Case: 15-50759   Document: 00513302693 Page: 1 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 1 of 996




                            Case No. 15-50759

                 In the United States Court of Appeals
                          for the Fifth Circuit
                         DEFENSE DISTRIBUTED;
             SECOND AMENDMENT FOUNDATION, INCORPORATED,
                          Plaintiffs-Appellants

                                     v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political
Military Affairs; KENNETH B. HANDELMAN, Individually and in His
Official Capacity as the Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of
the Office of Defense Trade Controls Policy Division; SARAH J.
HEIDEMA, Individually and in Her Official Capacity as the Division
Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity
as the Senior Advisor, Office of Defense Trade Controls,
                          Defendants-Appellees

  Appeal from an Order of the United States District Court for the
 Western District of Texas, The Hon. Robert L. Pitman, District Judge
                     (Dist. Ct. No. 1:15-CV-372-RP)

                        BRIEF FOR THE APPELLANTS

   Matthew Goldstein                      Alan Gura
   Matthew A. Goldstein, PLLC                Counsel of Record
   1875 Connecticut Avenue, N.W.          Gura & Possessky, PLLC
   10th Floor                             916 Prince Street, Suite 7
   Washington, DC 20009                   Alexandria, VA 22314
   202.550.0040/Fax 202.683.6679          703.835.9085/Fax 703.997.7665

   December 10, 2015                 Counsel for Appellants
                  (Additional Counsel Inside Cover)


DOSWASHINGTONSUP00570
     Case: 15-50759   Document: 00513302693 Page: 2 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 2 of 996




                        Additional Counsel for Appellants


       William B. Mateja                    Josh Blackman
       FISH & RICHARDSON P.C.               1303 San Jacinto Street
       1717 Main Street, Suite 5000         Houston, TX 77002
       Dallas, TX 75201                     202.294.9003/Fax 713.646.1766
       214.747.5070/Fax 214.747.2091




DOSWASHINGTONSUP00571
     Case: 15-50759   Document: 00513302693 Page: 3 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 3 of 996




                        CERTIFICATE OF INTERESTED PERSONS

  Defense Distributed, et al. v. U.S. Dep’t of State, et al., No. 15-50759

   The undersigned counsel of record certifies that the following listed

persons and entities as described in the fourth sentence of Rule 28.2.1

have an interest in the outcome of this case. These representations are

made in order that the judges of this Court may evaluate possible

disqualification or recusal.


Plaintiffs:
Defense Distributed, Second Amendment Foundation, Inc.

Defendants:
U.S. Dep’t of State, John F. Kerry, Directorate of Defense Trade
Controls, Kenneth B. Handelman, C. Edward Peartree, Sarah J.
Heidema, Glenn Smith

Plaintiffs’ Counsel:
Alan Gura, Gura & Possessky, PLLC; Matthew A. Goldstein, Matthew
A. Goldstein, PLLC; William B. Mateja, William T. “Tommy” Jacks,
David Morris, Fish & Richardson P.C.; Josh Blackman

Defendants’ Counsel:
Loretta Lynch, Michael S. Raab, Daniel Bentele Hahs Tenny, Eric J.
Soskin, Stuart J. Robinson, Richard L. Durban, Benjamin C. Mizer,
Anthony J. Coppolino, Zachary C. Richter, – U.S. Department of
Justice

                                      /s/ Alan Gura
                                      Alan Gura
                                      Counsel for Appellants


                                        i



DOSWASHINGTONSUP00572
     Case: 15-50759   Document: 00513302693 Page: 4 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 4 of 996




                    STATEMENT REGARDING ORAL ARGUMENT



   The case raises significant constitutional issues, some of which may

be of first impression. Oral argument would likely be of significant

assistance to the Court.




                                     ii



DOSWASHINGTONSUP00573
      Case: 15-50759   Document: 00513302693 Page: 5 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 5 of 996




                                       TABLE OF CONTENTS


Certificate of Interested Persons. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Table of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement of Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Statement of Issues.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Statement of the Case.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

    1.          The Regulatory Scheme. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                a.       “Technical Data”.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                b.       “Export”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                c.       “Public Domain”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

    2.          The History of ITAR’s Prior Restraint Application. . . . . . . . 9

    3.          Three-dimensional Printing and Computer Numeric
                Control. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                     iii



DOSWASHINGTONSUP00574
     Case: 15-50759   Document: 00513302693 Page: 6 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 6 of 996




    4.          Defendants’ Imposition of a Prior Restraint Against
                Plaintiffs’ Speech.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

                a.      The Published Files. . . . . . . . . . . . . . . . . . . . . . . . . . . 20

                b.      The “Ghost Gunner” Files. . . . . . . . . . . . . . . . . . . . . . 24

                c.      The CAD Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

                d.      Prior Restraint on Other Files.. . . . . . . . . . . . . . . . . . 26

                e.      The Prior Restraint’s Impact. . . . . . . . . . . . . . . . . . . . 26

         5.     Relevant Procedural History. . . . . . . . . . . . . . . . . . . . . . . . 28

         6.     The District Court’s Decision. . . . . . . . . . . . . . . . . . . . . . . . 28

Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Standard of Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

    I.          Plaintiffs Are Likely to Succeed on the Merits. . . . . . . . . . 35

         A.     Congress Never Authorized Defendants’
                Censorship of Privately-Generated,
                Unclassified Speech.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

         B.     Defendants Are Violating Plaintiffs’
                First Amendment Rights. . . . . . . . . . . . . . . . . . . . . . . . . . . 43

                1.      Plaintiffs’ Files Constitute Protected Speech. . . . . . . 43

                2.      ITAR’s Application to All Public, Unclassified
                        Speech Containing Technical Data Is
                        Unconstitutionally Overbroad. . . . . . . . . . . . . . . . . . . 46


                                                    iv



DOSWASHINGTONSUP00575
     Case: 15-50759   Document: 00513302693 Page: 7 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 7 of 996




              3.        Defendants Impose an Unconstitutional
                        Prior Restraint Against Plaintiffs’ Lawful
                        Public Speech. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

                        a.     Unbridled Discretion to Censor Speech. . . . . . . 50

                        b.     Lengthy Delays and the Lack of Procedural
                               Safeguards.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

              4.        Defendants’ Speech Regulation of Plaintiffs’ Speech
                        Fails Any Level of First Amendment Scrutiny. . . . . . 55

         C.   Defendants’ Prior Restraint is Void for Vagueness. . . . . . . 60

         D.   Defendants Are Violating Plaintiffs’ Second Amendment
              Rights.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62

              1.        The Government Bears the Burden of Proving that
                        Laws Burdening Second Amendment Rights Pass
                        Heightened Scrutiny. . . . . . . . . . . . . . . . . . . . . . . . . . 62

              2.        The Second Amendment Secures the Right to
                        Produce Firearms, and to Exchange Technical
                        Data Concerning Firearms. . . . . . . . . . . . . . . . . . . . . 64

              3.        Defendants’ Regulations Fail Any Level of Second
                        Amendment Scrutiny. . . . . . . . . . . . . . . . . . . . . . . . . . 67

   II.        Defendants’ Licensing Scheme Irreparably
              Harms Plaintiffs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69

   III.       The Balance of Equities Favors Granting Injunctive
              Relief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

   IV.        The Public Interest Warrants Injunctive Relief. . . . . . . . . 71

   V.         No Bond or Other Security Is Required as a Condition
              of Injunctive Relief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71

                                                   v



DOSWASHINGTONSUP00576
     Case: 15-50759   Document: 00513302693 Page: 8 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 8 of 996




Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72

Certificate of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 74

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75

Addendum




                                                   vi



DOSWASHINGTONSUP00577
     Case: 15-50759   Document: 00513302693 Page: 9 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 9 of 996




                              TABLE OF AUTHORITIES

Cases

Asgeirsson v. Abbott,
  696 F.3d 454 (5th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

Ashcroft v. Free Speech Coalition,
  535 U.S. 234 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Bernstein v. DOC, No. C-95-0582-MHP,
  2004 U.S. Dist. LEXIS 6672 (N.D. Cal. Apr. 19, 2004). . . . . . . . . . . 14

Bernstein v. U.S. Dep’t of State,
  922 F. Supp. 1426 (N.D. Cal. 1996) .. . . . . . . . . . . . . . . . . . . . . . . . . 13

Bernstein v. U.S. Dep’t of State,
  945 F. Supp. 1279 (N.D. Cal. 1996) .. . . . . . . . . . . . . . . . . . . 13, 52, 53

Bernstein v. U.S. Dep’t of State,
  974 F. Supp. 1288 (N.D. Cal. 1997) .. . . . . . . . . . . . . . . . . . . . . . . . . 13

Bernstein v. United States Dep’t of Justice,
  176 F.3d 1132 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 43

Bond v. United States,
  134 S. Ct. 2077 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Bowen v. Georgetown Univ. Hospital,
  488 U.S. 204 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Cahaly v. Larosa,
  796 F.3d 399 (4th Cir. 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57

Carey v. Pop. Servs. Int’l,
  431 U.S. 678 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66


                                                vii



DOSWASHINGTONSUP00578
    Case: 15-50759   Document: 00513302693 Page: 10 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 10 of 996




Catholic Leadership Coalition of Texas v. Reisman,
  764 F.3d 409 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46, 49

Chesapeake B & M, Inc. v. Harford County,
  58 F.3d 1005 (4th Cir. 1995) (en banc). . . . . . . . . . . . . . . . . . . . . . . 51

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
  467 U.S. 837 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40

Christensen v. Harris County,
  529 U.S. 576 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

Citizens United v. FEC,
   558 U.S. 310 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

City of Lakewood v. Plain Dealer Publ’g Co.,
   486 U.S. 750 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50, 51

Connally v. General Const. Co.,
  269 U.S. 385 (1926). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 61

Deerfield Med. Center v. City of Deerfield Beach,
  661 F.2d 328 (5th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69

District of Columbia v. Heller,
  554 U.S. 570 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62, 64, 70

East Brooks Books, Inc. v. Shelby County,
  588 F.3d 360 (6th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

Elrod v. Burns,
   427 U.S. 347 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69

Ezell v. City of Chicago,
  651 F.3d 684 (7th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67, 70



                                                viii



DOSWASHINGTONSUP00579
    Case: 15-50759   Document: 00513302693 Page: 11 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 11 of 996




Fantasy Ranch, Inc. v. City of Arlington,
  459 F.3d 546 (5th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

FDA v. Brown & Williamson Tobacco Corp.,
  529 U.S. 120 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

Florida Star v. B.J.F.,
   491 U.S. 524 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

Forsyth County v. Nationalist Movement,
  505 U.S. 123 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

Freedman v. Maryland,
  380 U.S. 51 (1965). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44, 53, 55

FW/PBS, Inc. v. Dallas,
  493 U.S. 215 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

Gibson v. Tex. Dep’t of Ins.–Div. of Workers’ Comp.,
  700 F.3d 227 (5th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

Gonzales v. Oregon,
  546 U.S. 243 (2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Gorin v. United States,
  312 U.S. 19 (1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

Grayned v. City of Rockford,
  408 U.S. 104 (1972). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60

Herceg v. Hustler Magazine, Inc.,
  814 F.2d 1017 (5th Cir. 1987).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Hoechst Diafoil Co. v. Nan Ya Plastics Corp.,
  174 F.3d 411 (4th Cir. 1999).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72



                                                 ix



DOSWASHINGTONSUP00580
    Case: 15-50759   Document: 00513302693 Page: 12 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 12 of 996




Holder v. Humanitarian Law Project,
  561 U.S. 1 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45, 47

Hynes v. Mayor & Council of Oradell,
  425 U.S. 610 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 61

INS v. Chadha,
  462 U.S. 919 (1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

INS v. St. Cyr,
  533 U.S. 289 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Jackson Women’s Health Org. v. Currier,
  760 F.3d 448 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71

Junger v. Daily,
  209 F.3d 481 (6th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

Kaepa, Inc. v. Achilles Corp.,
  76 F.3d 624 (5th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72

King v. Burwell,
  135 S. Ct. 2480 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35, 42

Lake Eugenie Land & Dev., Inc. v. BP Exploration & Prod.
  (In re Deepwater Horizon), 732 F.3d 326 (5th Cir. 2013) . . . . . . . . . 34

Louisiana Pub. Serv. Comm’n v. FCC,
  476 U.S. 355 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Mance v. Holder,
  74 F. Supp. 3d 795 (N.D. Tex. 2015). . . . . . . . . . . . . . . . . . . . . . . . . 67

Marceaux v. Lafayette City-Parish Consol. Gov’t,
  731 F.3d 488 (5th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49



                                                 x



DOSWASHINGTONSUP00581
    Case: 15-50759   Document: 00513302693 Page: 13 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 13 of 996




Martin v. Harrington & Richardson, Inc.,
  743 F.2d 1200 (7th Cir. 1984).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65

McCullen v. Coakley,
  134 S. Ct. 2518 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

Michigan v. EPA,
  268 F.3d 1075 (D.C. Cir. 2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Miller v. California,
  413 U.S. 15 (1973). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

Murchison Capital Partners, L.P. v. Nuance Communs., Inc.,
  No. 14-10819, 2015 U.S. App. LEXIS 14228
  (5th Cir. Aug. 11, 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Nat’l Endowment for the Arts v. Finley,
  524 U.S. 569 (1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 61

Nat’l Fed’n of Indep. Bus. v. Sebelius,
  132 S. Ct. 2566 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms &
Explosives,
  700 F.3d 185 (5th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . 63, 64, 68

New York Times v. United States,
  403 U.S. 713 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Norton v. City of Springfield,
  612 Fed. Appx. 386 (7th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . 57

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56-58

Reliable Consultants, Inc. v. Earle,
  517 F.3d 738 (5th Cir. 2008).. . . . . . . . . . . . . . . . . . . . . . . . . . . . 65, 66

                                                 xi



DOSWASHINGTONSUP00582
    Case: 15-50759   Document: 00513302693 Page: 14 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 14 of 996




Richmond Newspapers v. Virginia,
  448 U.S. 555 (1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65

Riley v. Nat’l Fed. of Blind of N.C.,
   487 U.S. 781 (1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54

Shuttlesworth v. Birmingham,
  394 U.S. 147 (1969). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd.,
  502 U.S. 105 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

Skidmore v. Swift & Co.,
  323 U.S. 134 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41, 42

Speiser v. Randall,
  357 U.S. 513 (1958). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

United States ex rel. Attorney Gen. v. Delaware & Hudson Co.,
  213 U.S. 366 (1909). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

United States v. Alvarez,
  132 S. Ct. 2537 (2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

United States v. Brown,
  218 F.3d 415 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

United States v. Chi Mak,
  683 F.3d 1126 (9th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59

United States v. Edler Industries,
  579 F.2d 516 (9th Cir. 1978).. . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 48

United States v. Featherston,
  461 F.2d 1119 (5th Cir. 1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47



                                                xii



DOSWASHINGTONSUP00583
    Case: 15-50759   Document: 00513302693 Page: 15 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 15 of 996




United States v. Henry,
  688 F.3d 637 (9th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65

United States v. Hsu,
  364 F.3d 192 (4th Cir. 2004).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62

United States v. Marzzarella,
  614 F.3d 85 (3d Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68

United States v. Masciandaro,
  638 F.3d 458 (4th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68

United States v. Mead Corp.,
  533 U.S. 218 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40, 42

United States v. Playboy Entm’t Group,
  529 U.S. 803 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

United States v. Rehlander,
  666 F.3d 45 (1st Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

United States v. Scruggs,
  714 F.3d 258 (5th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

United States v. Stevens,
  559 U.S. 460 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46, 55

United States v. Wu,
  711 F.3d 1 (1st Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62

Universal City Studios, Inc. v. Corley,
  273 F.3d 429 (2d Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

Utility Air Regulatory Group v. EPA,
  134 S. Ct. 2427 (2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42



                                                xiii



DOSWASHINGTONSUP00584
     Case: 15-50759   Document: 00513302693 Page: 16 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 16 of 996




Whitman v. Am. Trucking Ass’ns,
  531 U.S. 457 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Winter v. Natural Res. Def. Council, Inc.,
  555 U.S. 7 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34


Statutes and Rules

18 U.S.C. § 2339A(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

18 U.S.C. § 794(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

22 U.S.C. § 2278 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 U.S.C. § 2278(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 39

22 U.S.C. § 2778(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 U.S.C. § 2778(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 U.S.C. § 2778(h). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

28 U.S.C. § 1292(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

28 U.S.C. § 1331. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

28 U.S.C. § 1343 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

28 U.S.C. § 2201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

28 U.S.C. § 2202. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 120.4(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 52

22 C.F.R. § 120.6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

22 C.F.R. § 120.10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 52

                                                   xiv



DOSWASHINGTONSUP00585
     Case: 15-50759   Document: 00513302693 Page: 17 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 17 of 996




22 C.F.R. § 120.10(a)(1).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

22 C.F.R. § 120.10(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8, 23

22 C.F.R. § 120.11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

22 C.F.R. § 120.11(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9

22 C.F.R. § 120.11(a)(7).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

22 C.F.R. § 120.17. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 C.F.R. § 120.17(a)(4).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 38

22 C.F.R. § 120.41 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

22 C.F.R. § 121.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 49, 52

22 C.F.R. § 127.1(a)(1).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 C.F.R. § 128.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

Fed. R. Civ. P. 65(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71

Fed. R. Evid. 201(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14


Other Authorities

49 Fed. Reg. 47,682 (Dec. 6, 1984) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

74 Fed. Reg. 63,497 (Dec. 3, 2009). . . . . . . . . . . . . . . . . . . . . . . . . . 32, 54

80 Fed. Reg. 31,525 (June 3, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . 16, 17




                                                   xv



DOSWASHINGTONSUP00586
     Case: 15-50759   Document: 00513302693 Page: 18 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 18 of 996




Andy Greenberg, “3D-Printed Guns As Art: London Design
  Museum Buys Two ‘Liberator’ Printed Pistols,” Forbes,
  (Sep. 15, 2013), www.forbes.com/sites/andygreenberg/
  2013/ 09/15/3d-printed-guns-as-art-london-design-
  museum-buys-two-liberator-printed-pistols (last visited
  Dec. 7, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Bureau of Alcohol, Tobacco, Firearms & Explosives,
  Top 10 Frequently Asked Firearms Questions
  and Answers, https://www.atf.gov/file/61721/
  download (last visited Dec. 9, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . 45

Chris Anderson, “The New MakerBot Replicator Might
  Just Change Your World,” Wired (Sep. 19, 2012),
  http://www.wired.com/ 2012/09 /how-makerbots-
  replicator2-will-launch-era-of-desktop-manufacturing/
  all (last visited Dec. 3, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Eugene Volokh, Crime-Facilitating Speech,
  57 Stan. L. Rev. 1095 (2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Eugene Volokh, Freedom of Speech, Permissible
  Tailoring and Transcending Strict Scrutiny,
  144 U. Pa. L. Rev. 2417 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59

Josh Blackman, The 1st Amendment, 2nd Amendment,
  and 3D Printed Guns, 81 Tenn. L. Rev. 479 (2014). . . . . . . . . . . . . 66

Mark Wilson, “Artist Warps 3-D Printed Gun Blueprints,
  Protests Gun Violence,” Fast Company (April 15, 2014),
  http://www.fastcodesign.com/3028300/infographic-
  of-the-day/artist-warps-3-d-printed-gun-blueprints-
  protests-gun-violence (last visited Dec. 7, 2015). . . . . . . . . . . . . . . . 21

Norman J. Singer, SUTHERLAND ON STATUTORY CONSTRUCTION
  (7th ed. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36


                                                  xvi



DOSWASHINGTONSUP00587
    Case: 15-50759   Document: 00513302693 Page: 19 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 19 of 996




Paola Antonelli, “Design and Violence Debate I: Open Source,”
  MOMA (March 27, 2014), http://designandviolence.
  moma.org/design-and-violence-debate-i-open-source
  (last visited Dec. 7, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Peter Jensen-Haxel, 3D Printers, Obsolete Firearm Supply Controls,
  and the Right to Build Self-Defense Weapons Under Heller,
  42 Golden Gate U. L. Rev. 447 (2012). . . . . . . . . . . . . . . . . . . . . . . . 66

PM522 Washbear 3D Printed .22LR Revolver Files,
  http://www.jamesrpatrick.com/p/pm522-
  washbear-3d-printed-22lr-pistol.html
  (last visited Dec. 4, 2015) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Rachel Donadio, “A History of the Now, Found in Politically
  Charged Objects,” New York Times (July 6, 2014)
  http://www.nytimes.com/2014/07/07/arts/design/
  victoria-and-albert-museum-pushes-boundaries-of-
  collecting.html (last visited Dec. 7, 2015). . . . . . . . . . . . . . . . . . . . . 22

The Writings of Thomas Jefferson
  (T.J. Randolph, ed., 1830).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66

“Final Commodity Jurisdiction Determinations,” https://www.
   pmddtc.state.gov/commodity_jurisdiction/determination.
   html (last visited Dec. 7, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                               xvii



DOSWASHINGTONSUP00588
    Case: 15-50759   Document: 00513302693 Page: 20 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 20 of 996




                            APPELLANTS’ BRIEF

                              INTRODUCTION

   The pen may be mightier than the sword, but it is not a sword. Nor

are blueprints, computer files, and other forms of expression about

guns the “functional equivalent” of guns. Nor should public speech

including unclassified “technical data” be the stuff of national security

controls merely because it might theoretically relate to military

articles.

   And when Americans speak in public forums about unclassified

information that they have created, they are not “exporting” it overseas

just because a foreigner might overhear their conversation.

   This is not merely Plaintiffs’ position. For years, it was the position

of the Department of Justice, which repeatedly warned that the

International Traffic in Arms Regulations (“ITAR”) could not be used as

a prior restraint against speech in public forums. Indeed, the State

Department has adopted Plaintiffs’ position in litigating ITAR’s limits

before federal courts.

   But Defendant State Department officials now veer far from the

recognized path. Ignoring DOJ advice, these officials singled out one


                                     1



DOSWASHINGTONSUP00589
    Case: 15-50759   Document: 00513302693 Page: 21 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 21 of 996




speaker among many on the novel theory that its speech falls within

ITAR’s boundless definition of “technical data” and thus cannot be

“exported”—that is, expressed in any manner potentially accessible to

foreigners—without prior approval. And the Government’s speech-

licensing regime is expensive, slow, indeterminate, and bereft of

judicial review.

   We have thus reached the point where Americans cannot speak

about “technical data,” whatever that is, without ensuring that the

theater, auditorium, trade show floor, television audience or street

corner is free of “foreign persons.” And because the Internet is available

worldwide, Americans risk severe penalties when exchanging a broad

array of information online, including the most basic information

pertaining to Second Amendment-protected arms.

   Congress never sanctioned this state of affairs, which is intolerable

under established First, Second, and Fifth Amendment precedent. The

District Court’s denial of a preliminary injunction against this prior

restraint should be reversed.




                                    2



DOSWASHINGTONSUP00590
    Case: 15-50759   Document: 00513302693 Page: 22 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 22 of 996




                        STATEMENT OF JURISDICTION

   Plaintiffs invoked the district court’s jurisdiction under 28 U.S.C. §§

1331, 1343, 2201, and 2202. ROA.15. The district court denied

Plaintiffs’ motion for a preliminary injunction on August 4, 2015.

ROA.703. Plaintiffs filed a timely notice of appeal on August 13, 2015.

ROA.1045. This Court has jurisdiction under 28 U.S.C. § 1292(a)(1).

                           STATEMENT OF ISSUES

   1. Whether, in enacting the Arms Export Control Act of 1976

       (“AECA”), 22 U.S.C. § 2278 et seq., Congress authorized the State

       Department to create and enforce a prior restraint against public

       speech potentially related to “defense articles.”

   2. Whether the Government violates the First Amendment by

       imposing a content-based prior restraint, lacking procedural

       safeguards, on public speech that potentially aids the

       manufacture of “defense articles.”

   3. Whether the Government violates the Second Amendment by

       barring the dissemination of information used in the manufacture

       or maintenance of arms that responsible, law-abiding Americans

       typically possess for traditional lawful purposes.


                                      3



DOSWASHINGTONSUP00591
    Case: 15-50759   Document: 00513302693 Page: 23 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 23 of 996




   4 Whether the Government’s use of ITAR as a prior restraint on

        public speech violates the Fifth Amendment right to due process.

                          STATEMENT OF THE CASE

   1.         The Regulatory Scheme

   Congressional authorization for Defendants’ trade regulation of

“defense articles” is found in 22 U.S.C. § 2278(a)(1):

   In furtherance of world peace and the security and foreign policy of
   the United States, the President is authorized to control the import
   and the export of defense articles and defense services . . . The
   President is authorized to designate those items which shall be
   considered as defense articles and defense services for the purposes
   of this section and to promulgate regulations for the import and
   export of such articles and services . . . The items so designated shall
   constitute the United States Munitions List.

   The State Department’s Directorate of Defense Trade Controls

(“DDTC”) seeks to fulfill this function by administering the ITAR

regime, which sets forth the “U.S. Munitions List” (“USML”) of items—

including “technical data,” 22 C.F.R. § 120.10—whose “export” requires

advance government authorization. 22 C.F.R. §§ 120.17, 127.1(a)(1).

Unauthorized exports are punishable by up to twenty years in prison,

fines of up to $1,000,000, and civil penalties up to $500,000. 22 U.S.C. §

2778(c), (e).



                                      4



DOSWASHINGTONSUP00592
    Case: 15-50759   Document: 00513302693 Page: 24 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 24 of 996




              a.        “Technical Data”

   The USML purports to cover twenty-one categories of “technical

data,” broadly defined to include information “required for the design,

development, production, manufacture, assembly, operation, repair,

testing, maintenance or modification of defense articles.” 22 C.F.R. §

120.10(a)(1). This includes “information in the form of blueprints,

drawings, photographs, plans, instructions or documentation” and

“software” “directly related to defense articles,” id., although it

excludes, inter alia, “general scientific, mathematical, or engineering

principles commonly taught in schools, colleges, and universities, or

information in the public domain . . . .” 22 C.F.R. § 120.10(b).

   When referring to various types of “technical data,” the USML

utilizes open-ended terms, such as “military application,” see, e.g., 22

C.F.R. § 121.1, which is undefined; and/or “specially designed,” whose

definition exceeds 900 words, 22 C.F.R. § 120.41. Moreover, the

USML’s Category XXI is an open-ended catch-all provision, controlling

“Articles, Technical Data, and Defense Services Not Otherwise

Enumerated.” 22 C.F.R. § 121.1 at USML paragraph XXI(a).




                                           5



DOSWASHINGTONSUP00593
    Case: 15-50759   Document: 00513302693 Page: 25 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 25 of 996




   “[I]f doubt exists as to whether an article or service is covered by the

U.S. Munitions List,” prospective exporters can obtain a “commodity

jurisdiction” determination from DDTC. 22 C.F.R. § 120.4(a). Over four

thousand commodity jurisdiction requests have been submitted since

2010.1 Defendants identify the Department of Defense Office of

Prepublication Review and Security (“DOPSR”) as the government

agency from which persons must obtain prior approval before they can

publish unclassified technical information subject to ITAR control,

regardless of whether the information is privately created. However,

neither the Code of Federal Regulations nor any other public law

establishes a timeline for decision, standard of review, or an appeals

process for DOPSR public release determinations. Exacerbating this

situation, DOPSR refuses to review information that it deems is not

clearly subject to the ITAR without a formal commodity jurisdiction

determination.

   Obtaining a commodity jurisdiction determination can take a long

time. Reportedly, nonpublic National Security Council (“NSC”)


       “Final Commodity Jurisdiction Determinations,” https://www.
       1

pmddtc.state.gov/commodity_jurisdiction/determination.html (last
visited Dec. 7, 2015).
                                     6



DOSWASHINGTONSUP00594
    Case: 15-50759   Document: 00513302693 Page: 26 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 26 of 996




guidelines establish a sixty-day deadline for DDTC to render a

commodity jurisdiction determination. ROA.144. But Government

Accountability Office, Office of Inspector General and Defendant

DDTC’s reports show that the NSC guidelines are routinely

disregarded, as commodity jurisdiction requests languish at DDTC

awaiting final determinations for well over a year or more. ROA.163-

68, 211-13, 221.

              b.        “Export”

   “Export” is not defined by the AECA, but has been broadly defined

by Defendants to mean, inter alia, “[d]isclosing (including oral or visual

disclosure) or transferring technical data to a foreign person, whether

in the United States or abroad,” 22 C.F.R. § 120.17(a)(4).

              c.        “Public Domain”

   Public discourse contains a large, ever-expanding array of technical

information arguably subject to ITAR control. Simple Google, Amazon,

and Yahoo searches under terms such as “how to make a firearm”

reveal all manner of technical data published in books, journals, and

other mediums that might well fit within one or another USML

designation. As the Department of Justice once reported to Congress,


                                          7



DOSWASHINGTONSUP00595
    Case: 15-50759   Document: 00513302693 Page: 27 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 27 of 996




“anyone interested in manufacturing a bomb, dangerous weapon or

weapon of mass destruction can easily obtain detailed instructions for

fabricating and using such a device” from “manuals written for

legitimate purposes, such as military, agricultural, industrial and

engineering purposes.” ROA.287. “Such information is also readily

available to anyone with access to a home computer equipped with a

modem.” Id.

   Yet Defendants now dispute whether ITAR permits people to place

information into the public domain, or merely to access information

already placed there by others. As noted supra, ITAR’s “public domain”

exclusion, 22 C.F.R. § 120.10(b), includes eight categories of

“information which is published and which is generally accessible or

available to the public,” id. § 120.11(a), including information publicly

released after obtaining “after approval by the cognizant U.S.

government department or agency,” id. § 120.11(a)(7). A reasonable

person might therefore understand that one is free to publish “technical

data” not developed under government contracts in one of the other

approved “public domain” channels.




                                     8



DOSWASHINGTONSUP00596
    Case: 15-50759   Document: 00513302693 Page: 28 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 28 of 996




   But that depends on what Defendants claim the meaning of “is” is. If

“is,” as first used in Section 120.11(a), relates only to information

already found in a newspaper, library, trade show, etc., an individual

would still require a license to “export” the information into these

venues, which are accessible to foreign persons. As discussed infra, the

Government has not always taken this restrictive position.

   2.         The History of ITAR’s Prior Restraint Application

   Decades ago, an ITAR provision suggested that public speech about

“technical data” required an export license, raising concerns about

ITAR’s application as a prior restraint. Specifically, in a much earlier

iteration of ITAR, Footnote 3 to former Section 125.11 implied a prior

restraint on all public speech that happened to fall within ITAR’s

meaning of “technical data”:

   The burden for obtaining appropriate U.S. Government approval for
   the publication of technical data falling within the definition in §
   125.01, including such data as may be developed under other than
   U.S. Government contract, is on the person or company seeking
   publication.

ROA.327.

   Beginning in 1978, in response to concerns raised by this language,

the Office of Legal Counsel issued a series of opinions advising


                                      9



DOSWASHINGTONSUP00597
    Case: 15-50759   Document: 00513302693 Page: 29 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 29 of 996




Congress, the White House, and the State Department that ITAR’s use

as a prior restraint on the dissemination of privately generated,

unclassified information violates the First Amendment. ROA.226-323.

And in 1980, Defendant DDTC’s predecessor, the Department of State

Office of Munitions Control, issued official guidance providing that

“[a]pproval is not required for publication of data within the United

States . . . Footnote 3 to Section 125.11 does not establish a

prepublication review requirement.” ROA.332.

   Finally, in 1984, the State Department removed Footnote 3 from

ITAR, expressly stating its intent to address First Amendment

concerns. See 49 Fed. Reg. 47,682, 47,683 (Dec. 6, 1984) (“Concerns

were expressed, for example, on licensing requirements as they relate

to the First Amendment to the Constitution. The revision seeks to

reflect these concerns . . . .”).

   Two cases revealed and shaped the Government’s evolving response

to the question of ITAR’s prior restraint application. In 1978, the Ninth

Circuit overturned a conviction under the AECA’s predecessor act, and

the ITAR regulations then in effect, because the trial court rejected

arguments that the technical data had non-military applications.


                                    10



DOSWASHINGTONSUP00598
    Case: 15-50759   Document: 00513302693 Page: 30 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 30 of 996




United States v. Edler Industries, 579 F.2d 516 (9th Cir. 1978). The act

and its

   definition of technical data are susceptible of an overbroad
   interpretation. Their expansive language may be construed to
   restrict not only the export of arms and information directly leading
   to the production of articles on the Munitions List, but also the
   interchange of scientific and technical information that of itself is
   without any substantial military application.

Id. at 520. To avoid the constitutional problem, the court construed

ITAR’s reach narrowly, to “control the conduct of assisting foreign

enterprises to obtain military equipment and related technical

expertise. So confined, the statute and regulations are not overbroad

[or] an unconstitutional prior restraint on speech.” Id. at 521.

   [T]echnical data must relate in a significant fashion to some item on
   the Munitions List. Moreover, adequate notice to the potential
   exporter requires that the relationship be clear . . . Presumably,
   Congress intended that the technical data subject to control would
   be directly relevant to the production of a specified article on the
   Munitions List, not simply vaguely useful for the manufacture of
   arms.

Id. at 520-21. “If the information could have both peaceful and military

applications, as Edler contends that its technology does, the defendant

must know or have reason to know that its information is intended for

the prohibited use.” Id. at 521 (citation omitted).


                                    11



DOSWASHINGTONSUP00599
    Case: 15-50759   Document: 00513302693 Page: 31 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 31 of 996




   Following Edler, the Office of Legal Counsel warned the State

Department of “serious constitutional questions” were ITAR applied to

“transactions in which an ‘exporter’ who is not otherwise connected or

concerned with any foreign enterprise transmits technical data

knowing, or having reason to know, that the data may be taken abroad

and used by someone there in the manufacture or use of arms.”

ROA.248.

   [T[he revised technical data provisions cannot constitutionally be
   applied to the dissemination of technical data by persons having no
   direct connection with foreign conduct in settings in which there is
   no more than belief or a reasonable basis for believing (1) that a
   foreign national may take the technical data abroad and (2) that the
   data could be used by someone there in the manufacture or use of
   items on the Munitions List.

ROA.255

   “For obvious reasons, the best legal solution for the overbreadth

problem is for the Department of State, not the courts, to narrow the

regulations.” ROA.256; see also ROA.258 (1981 DOJ Memorandum to

Commerce Department).

   The Department of Justice reiterated these concerns in a 1997

report to Congress, counseling that prior restraints against Internet

publication of information on bomb-making and use violated the First


                                    12



DOSWASHINGTONSUP00600
    Case: 15-50759   Document: 00513302693 Page: 32 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 32 of 996




Amendment, unless the publication was made “(i) with the intent that

the information be used to facilitate criminal conduct, or (ii) with the

knowledge that a particular recipient of the information intends to use

it in furtherance of criminal activity.” ROA.283.

   But the Government’s commitment to these principles would be

tested by Dr. Daniel Bernstein, an academic who challenged ITAR’s

application against his cryptographic software. In Bernstein’s case, the

Northern District of California held that the source code for an ITAR-

designated cryptographic program constituted protected First

Amendment expression. Bernstein v. U.S. Dep’t of State, 922 F. Supp.

1426 (N.D. Cal. 1996) (“Bernstein I”). The court subsequently struck

down ITAR’s provisions relating to cryptographic speech. Bernstein v.

U.S. Dep’t of State, 945 F. Supp. 1279 (N.D. Cal. 1996) (“Bernstein II”).

When the government shifted control over the code’s export from the

State Department to the Commerce Department, Bernstein amended

his complaint to challenge the relevant Export Administration

Regulations. The district court struck down these regulations as well.

Bernstein v. U.S. Dep’t of State, 974 F. Supp. 1288 (N.D. Cal. 1997)

(“Bernstein III”).

                                    13



DOSWASHINGTONSUP00601
    Case: 15-50759   Document: 00513302693 Page: 33 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 33 of 996




   A Ninth Circuit panel affirmed that decision, but the opinion was

vacated when the full court granted rehearing en banc. Bernstein v.

United States Dep’t of Justice, 176 F.3d 1132 (9th Cir.) (“Bernstein IV”),

reh’g in banc granted, 192 F.3d 1308 (9th Cir. 1999). Before the case

could be reheard, however, the Government amended its regulations to

exclude Bernstein’s code from export controls, mooting the case. See

Bernstein v. DOC, No. C-95-0582-MHP, 2004 U.S. Dist. LEXIS 6672, at

*6 & n.2 (N.D. Cal. Apr. 19, 2004).

   Plaintiffs’ argument, infra, addresses the Bernstein opinions’

reasoning. But for purposes of understanding this case’s posture, and

the evolution of the Government’s positions, Plaintiffs respectfully

request that the Court take judicial notice of the Government’s

litigating position in Bernstein, as reflected in the pleadings filed in

that case, true and correct excerpts of which are attached in the

addendum; see https://app.box.com/Bernstein for complete copies.2


      See Murchison Capital Partners, L.P. v. Nuance Communs., Inc.,
       2

No. 14-10819, 2015 U.S. App. LEXIS 14228, at *2 n.1 (5th Cir. Aug. 11,
2015) (“because they are public records, we also take judicial notice of
court pleadings in other cases”) (citations omitted); id. (“The court may
take judicial notice at any stage of the proceeding”) (quoting Fed. R.
Evid. 201(d)).
                                      14



DOSWASHINGTONSUP00602
    Case: 15-50759   Document: 00513302693 Page: 34 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 34 of 996




   In Bernstein, Defendant State Department argued that ITAR does

not impose a prior restraint on public speech. William Lowell, then-

Director of Defendant DDTC, declared that “the Department does not

seek to regulate the means themselves by which information is placed

in the public domain.” (emphasis in original). Addendum (“Add.”) 23. As

the Government argued:

   In fact, the State Department does not seek to control the various
   means by which information is placed in the public domain.
   Lowell Decl. ¶ 22. The Department does not review scientific
   information to determine whether it may be offered for sale at
   newsstands and bookstores, through subscriptions, second-class
   mail, or made available at libraries, or distributed at a conference or
   seminar in the United States. Id.

Add. 26; see also Add. 29 (“Moreover, the regulations are not applied to

regulate the means by which such information is placed in the public

domain.”).

   Defendants State Department and DDTC explained in Bernstein

that ITAR’s “public domain” provision “contains several specific

exceptions as to what is controlled as technical that any ordinary

person can understand--information in bookstores, newsstands, or

disclosed at conferences.” Add. 30. Forcefully rejecting the construction

of ITAR’s “public domain” provision in a manner enabling a prior

                                    15



DOSWASHINGTONSUP00603
    Case: 15-50759   Document: 00513302693 Page: 35 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 35 of 996




restraint on public speech, Defendants declared:

   Plaintiff sees a “Catch-22” “lurking” in the provision that, unless
   something is already published, it is subject to export controls. He
   would construe the definition to mean, in other words, that nothing
   can be published without the government's approval. Not only is this
   wrong as a factual matter, see Lowell Decl. ¶ 22, it is by far the most
   un-reasonable interpretation of the provision, one that people of
   ordinary intelligence are least likely to assume is the case.

Id. (emphasis in original).

   But on June 3, 2015, following the filing of Plaintiffs’ motion for

preliminary injunction, Defendants published a Federal Register notice

in which they propose to amend ITAR’s “public domain” definition to

unambiguously impose a prior restraint and now claim: “[p]aragraph

(b) of the revised definition explicitly sets forth the Department’s

requirement of authorization to release information into the ‘public

domain.’” 80 Fed. Reg. 31,525, 31,528 (June 3, 2015).

   And notwithstanding the DOJ warnings dating to 1978 and the 1984

amendments that removed former Footnote 3’s prior restraint

implications, Defendants have now adopted the position that the

Government once claimed is both “wrong as a factual matter” and “by

far the most un-reasonable interpretation of the provision, one that

people of ordinary intelligence are least likely to assume is the case.”


                                    16



DOSWASHINGTONSUP00604
    Case: 15-50759   Document: 00513302693 Page: 36 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 36 of 996




Add. 30. They now insist that ITAR has imposed a prior restraint all

along.

   The requirements of paragraph (b) are not new. Rather, they are a
   more explicit statement of the ITAR’s requirement that one must
   seek and receive a license or other authorization from the
   Department or other cognizant U.S. government authority to release
   ITAR controlled “technical data,” as defined in § 120.10. A release of
   “technical data” may occur by disseminating “technical data” at a
   public conference or trade show, publishing ‘‘technical data'” in a
   book or journal article, or posting “technical data” to the Internet.

Id. at 31,528. “Posting ‘technical data’ to the Internet without a

Department or other authorization is a violation of the ITAR even

absent specific knowledge that a foreign national will read [it].” Id. at

31,529.

   3.         Three-dimensional Printing and Computer Numeric Control

   Three-dimensional (“3D”) printing technology allows a computer to

“print” a physical object (as opposed to a two-dimensional image on

paper). Today, 3D printers are sold at stores such as Home Depot and

Best Buy, and the instructions for printing everything from jewelry to

toys to car parts are shared and exchanged freely online at sites like

GrabCAD.com and Thingiverse.com. Computer numeric control

(“CNC”) milling, an older industrial technology, involves a computer

directing the operation of a drill upon an object. 3D printing is
                                    17



DOSWASHINGTONSUP00605
    Case: 15-50759   Document: 00513302693 Page: 37 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 37 of 996




“additive;” using raw materials, the printer constructs a new object.

CNC milling is “subtractive,” carving something (more) useful from an

existing object.3

   Both technologies require some instruction set or “recipe”—in the

case of 3D printers, computer aided design (“CAD”) files, typically in .stl

format;4 for CNC machines, text files setting out coordinates and

functions to direct a drill. ROA.976, ¶41. “A CAD file is a data set

defining the geometric representation of a bounded volume.” ROA.975,

¶38.

   Viewed on a computer, [CAD files] display and project an image in
   three-dimensions, similar to a model sculpted out of clay. The files
   can be viewed and manipulated in various contexts without an
   intent to ever manufacture anything.

ROA.978, ¶44. Likewise, “CNC code is expressive in that it can be read

and edited by humans, who can also understand and adjust its

      Chris Anderson, “The New MakerBot Replicator Might Just
       3


Change Your World,” Wired (Sep. 19, 2012), http://www.wired.com/
2012/09 /how-makerbots-replicator2-will-launch-era-of-desktop-
manufacturing/all (last visited Dec. 3, 2015).

      Supra n.3; ROA.960, ¶4; ROA.961, ¶5; ROA.975, ¶38. Many CAD
       4

programs used to design objects that would be printed utilize
proprietary file formats. CAD files are thus typically converted into
Standard Tesselation Language (.stl) format, which removes all model
information except for surface geometry, and which 3D printers can
recognize and process. ROA.961, ¶5.
                                    18



DOSWASHINGTONSUP00606
    Case: 15-50759   Document: 00513302693 Page: 38 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 38 of 996




output—i.e., what it will cause the mill to machine.” ROA.976-77, ¶41.

The “expressive elements” of CAD and CNC files “are understandable

and, thus, editable by human beings to alter the physical

characteristics that affect the appearance and function of any item

created with the use of the files.” ROA.978, ¶45.

   4.         Defendants’ Imposition of a Prior Restraint Against
              Plaintiffs’ Speech

   Plaintiff Defense Distributed was organized as a non-profit and is

operated for the purpose of promoting popular access to arms

guaranteed by the United States Constitution. It does so by facilitating

global access to, and the collaborative production of, information and

knowledge related to the 3D printing of arms; and by publishing and

distributing such information and knowledge on the Internet at no cost

to the public. ROA.13, ¶1; ROA.128, ¶2. Defense Distributed is

committed to making contributions to the body of free and public

knowledge.

   Plaintiff Second Amendment Foundation, Inc. (“SAF”), a non-profit

membership organization, has over 650,000 members and supporters

nationwide. ROA.13-14, ¶2. SAF’s purposes include promoting the

exercise of the right to keep and bear arms; and education, research,

                                     19



DOSWASHINGTONSUP00607
    Case: 15-50759   Document: 00513302693 Page: 39 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 39 of 996




publishing and legal action focusing on the constitutional right to

privately own and possess firearms, and the consequences of gun

control. Id.

   SAF’s members have a keen interest in accessing, studying, sharing,

modifying, and learning from Defense Distributed’s various files, as

well as similar 3D printing files related to firearm that they or others

have created. ROA.21, ¶38; ROA.135, ¶4; ROA.136, ¶5; ROA.137, ¶4;

ROA.138, ¶5. In particular, SAF members are interested in using

Defense Distributed’s files, among others, to manufacture and

maintain operable firearms for their personal, lawful use. ROA.659, ¶3;

ROA.661, ¶4; ROA.664, ¶4. In furtherance of SAF’s mission, and to

serve its members and the public, SAF would publish and promote, on

the Internet, the free distribution of Defense Distributed’s various files,

and allow its members and others to collaborate on their own open-

source 3D printing firearm-related files using SAF’s servers as a forum

for Internet publication. ROA.134, ¶4.

               a.       The Published Files

   Beginning in 2012, Defense Distributed privately generated, and

posted on the Internet for free access by the public, technical


                                         20



DOSWASHINGTONSUP00608
    Case: 15-50759   Document: 00513302693 Page: 40 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 40 of 996




information about various gun-related items, including a trigger guard,

grips, two receivers, a magazine for AR-15 rifles, and a handgun named

“The Liberator” (the “Published Files”). ROA.128, ¶3. At the time, there

were no publicly known DDTC enforcement actions for the posting of

files of any kind on the Internet. Id.

   The Published Files were downloaded hundreds of thousands of

times. ROA.129, ¶4. The Liberator files in particular generated

national media attention, with coverage in Forbes, CNN, NBC News,

the Wall Street Journal, and even an episode of The Colbert Report. Id.

Apart from their functional aspects, the Published Files have also

proven to have artistic and political utility. For example, one artist has

repurposed the Liberator schematics to create a statement protesting

gun violence.5 London’s Victoria & Albert Museum purchased two 3D

printed Liberators to display during its ongoing Design Festival.6 And


      Mark Wilson, “Artist Warps 3-D Printed Gun Blueprints, Protests
       5


Gun Violence,” Fast Company (April 15, 2014), http://www.fastcodesign.
com/3028300/infographic-of-the-day/artist-warps-3-d-printed-gun-
blueprints- protests-gun-violence (last visited Dec. 7, 2015).

      Andy Greenberg, “3D-Printed Guns As Art: London Design
       6


Museum Buys Two ‘Liberator’ Printed Pistols,” Forbes, (Sep. 15, 2013),
www.forbes.com/sites/andygreenberg/2013/09/15/3d-printed-guns-as-
art-london-design-museum-buys-two-liberator-printed-pistols (last
                                     21



DOSWASHINGTONSUP00609
    Case: 15-50759   Document: 00513302693 Page: 41 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 41 of 996




the Liberator prompted the Museum of Modern Art in New York to

host a debate concerning the intersection of design and violence.7

   On May 8, 2013, Defendants warned Defense Distributed that

   DTCC/END is conducting a review of technical data made publicly
   available by Defense Distributed through its 3D printing website,
   DEFCAD.org, the majority of which appear to be related to items in
   Category I of the USML. Defense Distributed may have released
   ITAR-controlled technical data without the required prior
   authorization from the Directorate of Defense Trade Controls
   (DDTC), a violation of the ITAR . . . all such data should be removed
   from public access immediately.

ROA.129, ¶5; ROA.140-41.

   At the time it posted the Published Files, Defense Distributed did

not know that the Defendants would demand to pre-approve its speech.

Defense Distributed believed, and continues to believe, that the United

States Constitution guarantees a right to share truthful speech—

especially speech concerning fundamental constitutional rights—in




visited Dec. 7, 2015); Rachel Donadio, “A History of the Now, Found in
Politically Charged Objects,” New York Times (July 6, 2014)
http://www.nytimes.com/2014/07/07/arts/design/victoria-and-albert-
museum-pushes-boundaries-of-collecting.html (last visited Dec. 7,
2015).

      Paola Antonelli, “Design and Violence Debate I: Open Source,”
       7


MOMA (March 27, 2014), http://designandviolence.moma.org/design-
and-violence-debate-i-open-source (last visited Dec. 7, 2015).
                                    22



DOSWASHINGTONSUP00610
    Case: 15-50759   Document: 00513302693 Page: 42 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 42 of 996




public forums. ROA.129, ¶6. Moreover, as noted supra, ITAR

specifically excludes from its coverage “technical data” appearing in the

“public domain,” 22 C.F.R. § 120.10(b), the latter term appearing to

broadly encompass Defense Distributed’s activities, which focus on

sharing free open-sourced files for collaborative design with the public.

See 22 C.F.R. § 120.11. Nevertheless, for fear of criminal and civil

enforcement, Defense Distributed promptly complied with Defendants’

demands and removed all of the Published Files from its servers.

ROA.129, ¶6.

   Defendants further directed Defense Distributed to submit the

Published Files to DDTC for review using the “commodity jurisdiction”

procedure. ROA.129, ¶7; ROA.141. Defense Distributed complied with

Defendants’ request and filed ten (10) commodity jurisdiction requests

covering the Published Files on June 21, 2013. ROA.129, ¶7;

ROA.335-86. Nearly two years later, on June 4, 2015—six days before

the first responsive pleading was due in this case—Defendants

responded that six of the ten files, including the Liberator files, were

ITAR-controlled. ROA.500-01.




                                    23



DOSWASHINGTONSUP00611
    Case: 15-50759   Document: 00513302693 Page: 43 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 43 of 996




       b.     The “Ghost Gunner” Files

   On September 25, 2014, Defense Distributed requested DOPSR’s

prepublication approval for public release of files containing technical

information on a machine, named the “Ghost Gunner,” that can be used

to manufacture a variety of items, including gun parts (the “Ghost

Gunner Files”). ROA.130, ¶8; ROA.388-89.8 On October 1, 2014,

DOPSR informed Defense Distributed this request for review was

refused because DOPSR was unsure whether the Ghost Gunner was

subject to ITAR. DOPSR further recommended that Defense

Distributed submit another commodity jurisdiction request to the

Defendants. ROA.130, ¶8; ROA.391-92.

   Defense Distributed submitted another commodity jurisdiction

request on January 2, 2015, this time for the Ghost Gunner. ROA.130,

¶9; ROA.394-405. On April 15, 2015, Defendant DDTC determined that

the Ghost Gunner machine, user manual, and operating software are


      Any milling machine can be modified to mill components that are
       8


unlawful to manufacture, just as any saw that may be purchased at a
hardware store can be used to unlawfully shorten a shotgun. However,
Ghost Gunner does not ship with the jigs and code to manufacture guns
that cannot lawfully be manufactured for personal use, such as
machine guns, and Defense Distributed has no intention of offering
such items for sale. ROA.130, n.1.
                                    24



DOSWASHINGTONSUP00612
    Case: 15-50759   Document: 00513302693 Page: 44 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 44 of 996




not subject to ITAR, but that “software, data files, project files, coding,

and models for producing a defense article, to include 80% AR-15 lower

receivers, are subject to the jurisdiction of the Department of State in

accordance with [ITAR].” ROA.130, ¶9; ROA.407-08.9

       c.     The CAD Files.

   Since September 2, 2014, Defense Distributed has made multiple

requests to DOPSR for prepublication review of certain CAD files.

ROA.130-31, ¶10; ROA.410-24. On December 31, 2014, nearly four

months after the first such review request, DOPSR sent Defense

Distributed two letters stating its refusal to review the CAD files.

ROA.130-31, ¶10; ROA.426-31. The letters directed Defense

Distributed to the DDTC Compliance and Enforcement Division for

further questions on public release of the CAD files. Id. However,

because this is not the DDTC division responsible for issuing licenses or

other DDTC authorizations, on January 5, 2015, Defense Distributed


      A “lower receiver” is the functional, regulated and serialized part
       9


of an AR-platform rifle, to which other non-regulated components may
be added (barrel, grip, etc.) to assemble a working firearm. Lower
receivers that are no more than 80% finished are unregulated. These
“80% lower receivers” are often lawfully finished—the task that the
Ghost Gunner CNC machine aids in performing—before being lawfully
assembled into customized rifles.
                                     25



DOSWASHINGTONSUP00613
    Case: 15-50759   Document: 00513302693 Page: 45 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 45 of 996




requested Defendants’ guidance on how to obtain authorization from

DDTC Compliance for release of the CAD files. ROA.131, ¶11;

ROA.433-56. To date, Defendants have not responded to Defense

Distributed’s request for guidance. ROA.131, ¶11.

       d.     Prior Restraint on Other Files

   This case concerns more than CAD and CNC files. Defense

Distributed has and will continue to create and possess other files that

contain technical information, to include design drawings, rendered

images, written manufacturing instructions, and other technical

information that Defense Distributed intends to post to open public

forums on the Internet. Many of these files are described in the USML.

ROA.131, ¶13. SAF and its members would likewise create and develop

such files, that they would share and access on the Internet.

ROA.133-34, ¶¶3, 4; ROA.135-36, ¶¶4, 5; ROA.137-38, ¶¶4, 5.

       e.     The Prior Restraint’s Impact

   But for Defendants’ imposition of a prior restraint on “technical

data,” Plaintiffs would freely distribute Defense Distributed’s

purportedly ITAR-controlled files, and other files relating to Second

Amendment arms. Plaintiffs refrain from doing so because they


                                      26



DOSWASHINGTONSUP00614
    Case: 15-50759   Document: 00513302693 Page: 46 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 46 of 996




reasonably fear that Defendants would pursue criminal and civil

enforcement proceedings against them should they publish the files.

ROA.131-32, ¶14; ROA.134, ¶4; ROA.136, ¶5; ROA.138, ¶5.

Defendants’ threats have thus silenced Plaintiffs; deprived Plaintiffs’

customers, members, visitors, and patrons of access to Plaintiffs’

speech; impeded their ability to likewise speak on the same subjects;

and infringed their right to keep and bear arms.

   But while Defendants have imposed their prior restraint against

Defense Distributed, and while neither SAF nor at least some of its

members will risk violating ITAR, others have continued to freely

distribute Defense Distributed’s files and similar gun-related “technical

data” on the Internet without any action by the Defendants. ROA.131,

¶12; see, e.g., PM522 Washbear 3D Printed .22LR Revolver Files,

http://www.jamesrpatrick.com/p/pm522-washbear-3d-printed-22lr-

pistol.html (last visited Dec. 4, 2015) (“Feel free to distribute these files,

so long as attribution is given. Always obey all federal, state, and local

laws. Use this information at your own risk and responsibility.”).10


       This revolver has received massive media attention, and has
       10

been featured in countless technology blogs. Its CAD files are freely
available on the Internet.
                                      27



DOSWASHINGTONSUP00615
    Case: 15-50759   Document: 00513302693 Page: 47 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 47 of 996




   5.         Relevant Procedural History

   On May 6, 2015, Plaintiffs brought this action in the United States

District Court for the Western District of Texas, seeking declaratory

and injunctive relief from Defendants’ prior restraint. Plaintiffs

asserted that Defendants’ prior restraint is ultra vires, and also

violates their First, Second, and Fifth Amendment rights. Defense

Distributed further sought compensatory, as well as punitive and

exemplary damages from Defendants Handelman, Peartree, Heidema,

and Smith. ROA.12-26.

   Plaintiffs thereafter moved for a preliminary injunction. ROA.80.

The district court heard argument on Plaintiffs’ motion on July 6, 2015,

ROA.8; ROA.854-939, and denied the motion on August 4, 2015,

ROA.703. Plaintiffs timely appealed. ROA.1045.

   6.         The District Court’s Decision

   The district court “ha[d] little trouble concluding Plaintiffs have

shown they face a substantial threat of irreparable injury.” ROA.684.

But it found that the importance of protecting constitutional rights is

outweighed by national security concerns, suggesting that the

Government’s “authority . . . in matters of foreign policy and export”


                                      28



DOSWASHINGTONSUP00616
    Case: 15-50759   Document: 00513302693 Page: 48 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 48 of 996




are “largely immune” from judicial review. ROA.684-85 (quotations

omitted). The court further held that because Defendants “clearly

believe” that posting files to the Internet is an “export,” Plaintiffs did

not prove that allowing such posting serves the public interest.

ROA.685.

   Nonetheless, “in an abundance of caution,” id., the bulk of the

court’s opinion addressed whether Plaintiffs established a likelihood of

success on the merits. The court’s brief discussion of Plaintiffs’ ultra

vires claim apparently assumed, without discussion, the correctness of

Defendants’ contested view that Plaintiffs’ speech constitutes an

“export” of “defense articles.” The court thus held that Defendants were

authorized to bar such speech because it “facilitat[es] global access to

firearms,”which the court further assumed, without discussion,

“increase[s] the possibility of outbreak or escalation of conflict.”

ROA.686-87.

   Turning to the First Amendment claim, the court admitted that “the

precise technical nature of the computer files at issue is not wholly

clear to the Court,” but considered the files to be protected by the First

Amendment because they “are intended to be used by others as a


                                     29



DOSWASHINGTONSUP00617
    Case: 15-50759   Document: 00513302693 Page: 49 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 49 of 996




baseline to be built upon, altered and otherwise utilized.” ROA.688. But

the court then held that while ITAR “unquestionably regulates speech

concerning a specific topic,” it “does not regulate disclosure of technical

data based on the message it is communicating.” ROA.691. The court

thus “conclude[d] the regulation is content-neutral and thus subject to

intermediate scrutiny.” Id. (citation omitted).

   Purportedly applying intermediate scrutiny, the court asserted that

Defendants’ prior restraint would survive because Plaintiffs have other

means of distributing their speech domestically, ROA.693, presumably

by screening listeners’ citizenship. The court also apparently rejected

Plaintiffs’ argument that prohibiting Americans from communicating

on the Internet, while allowing other forms of domestic speech, does not

materially advance the goal of barring foreigners’ access to that speech.

ROA.693-94. And notwithstanding the Government’s findings that

commodity jurisdiction timelines are routinely ignored, the fact that

Defense Distributed waited nearly two years to receive word on its

commodity jurisdiction requests, and the undisputed lack of procedural

safeguards in Defendants’ licensing process, the court held that

Plaintiffs “have available a process for determining whether the speech


                                     30



DOSWASHINGTONSUP00618
    Case: 15-50759   Document: 00513302693 Page: 50 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 50 of 996




they wish to engage in is subject to the licensing scheme of the ITAR

regulations.” ROA.694.

   In doing so, the court appeared to conflate and confuse Defendants’

licensing process with the commodity jurisdiction process. It cited ITAR

Section 120.4(e),which was not specifically addressed in the Parties’

briefs, and which does not have the meaning the court apparently

ascribed it. More specifically, the court’s August 4, 2015 Order states

that “[t[he regulations include a ten day deadline for providing a

preliminary response, as well as a provision for requesing [sic]

expedited processsing. [sic] 22 C.F.R. § 120.4(e) (setting deadlines).”

ROA.694. But this “preliminary response” is merely an agency email

acknowledging receipt of a commodity jurisdiction request and, while

submitters can request expedited commodity jurisdiction

determinations, final agency determinations take months and

sometimes a year or more––a fact which is undisputed by the parties.

   Further, while the Order states that a Presidential directive requires

a license decision within 60 days of receipt, id., the Federal Register

notice implementing that requirement, as cited by the court, contains

broad national security exceptions, which provide Defendants with


                                    31



DOSWASHINGTONSUP00619
    Case: 15-50759   Document: 00513302693 Page: 51 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 51 of 996




unbridled discretion to override the deadline “[w]hen a related export

policy is under active review and pending final determination by the

Department of State” and when “[t]he Department of Defense has not

yet completed its review.” 74 Fed. Reg. 63,497 (Dec. 3, 2009)

   The court found that Defense Distributed’s standing to assert a

Second Amendment claim “is a very close question,” but noted that the

standing inquiry ceases if at least one plaintiff has standing. ROA.696,

and found that SAF has standing to present a Second Amendment

claim. ROA.697-98. Addressing the Second Amendment claim, the

court was unsure whether the Second Amendment secures the right to

manufacture guns, though it found the concept “appealing,” presumed

the right was implicated, and proceeded to a step-two Second

Amendment inquiry. ROA.699. Purporting to apply intermediate

scrutiny, the court perfunctorily upheld the scheme. ROA.700. Finally,

the court held that ITAR does not violate the Fifth Amendment due to

vagueness. ROA.702.

                         SUMMARY OF ARGUMENT

   Plaintiffs are entitled to a preliminary injunction. Nothing in the

AECA’s text or history suggests that Congress had in mind an


                                    32



DOSWASHINGTONSUP00620
    Case: 15-50759   Document: 00513302693 Page: 52 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 52 of 996




overbroad, standardless, and indefinite prior restraint on public speech

bereft of procedural protection when it sought to control the export of

arms. The Office of Legal Counsel all-but established Plaintiffs’

likelihood of succeeding on their First Amendment claim when it first

warned the State Department to refrain from establishing precisely

this form of prior restraint in 1978. The DOJ issued similar warnings in

1981, 1984 and 1997, and nothing that has since transpired has

diminished the constitutional reality then-acknowledged by the

Government.

   Judicial understanding of the Second Amendment is far less

developed than that of the First. But even so, Plaintiffs’ Second

Amendment rights at-issue here should be acknowledged as deeply

rooted. However the Government might regulate the ancient practice of

making arms, it cannot be constitutional to bar Americans from

creating and disseminating information necessary to the manufacture

and maintenance of basic arms whose possession the Second

Amendment secures. And the Fifth Amendment’s Due Process Clause

cannot tolerate the Government’s hopelessly vague definition of

“technical data” as applied to public speech.


                                    33



DOSWASHINGTONSUP00621
    Case: 15-50759   Document: 00513302693 Page: 53 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 53 of 996




   There being no significant dispute as to the irreparable harm visited

by this prior restraint, the balance of the equities, or the public interest

in securing fundamental rights, the district court’s decision should be

reversed.

                           STANDARD OF REVIEW

   “For a denial of a preliminary injunction, a district court’s findings of

fact are subject to a clearly-erroneous standard of review, while

conclusions of law are subject to broad review and will be reversed if

incorrect.’” Lake Eugenie Land & Dev., Inc. v. BP Exploration & Prod.

(In re Deepwater Horizon), 732 F.3d 326, 332 (5th Cir. 2013) (quotation

and internal punctuation omitted).

                                 ARGUMENT

   “A plaintiff seeking a preliminary injunction must establish [1] that

he is likely to succeed on the merits, [2] that he is likely to suffer

irreparable harm in the absence of preliminary relief, [3] that the

balance of equities tips in his favor, and [4] that an injunction is in the

public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

20 (2008) (citations omitted). Each factor weighs heavily in Plaintiffs’

favor.


                                     34



DOSWASHINGTONSUP00622
     Case: 15-50759   Document: 00513302693 Page: 54 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 54 of 996




I.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

       A.     CONGRESS NEVER AUTHORIZED DEFENDANTS’ CENSORSHIP
              OF PRIVATELY-GENERATED, UNCLASSIFIED SPEECH.

     Defendants have aggrandized for themselves nothing less than a

power to censor privately-generated, unclassified “technical data” on

the Internet. Their apparent syllogism holds: (1) the Internet is

available worldwide, and is also available to foreign persons within the

United States; (2) all speech posted to the Internet is thus deemed

“exported;” (3) the “export” of “technical data” may be licensed and

reviewed under ITAR; therefore (4) all “technical data” posted to the

Internet is subject to ITAR controls and procedures. Q.E.D.

     But “Congress . . . does not alter the fundamental details of a

regulatory scheme in vague terms or ancillary provisions—it does not,

one might say, hide elephants in mouseholes.” King v. Burwell, 135 S.

Ct. 2480, 2495 (2015) (quoting Whitman v. Am. Trucking Ass’ns, 531

U.S. 457, 468 (2001)) (citations omitted). Before asking whether this

breathtakingly expansive regulatory regime could possibly be

constitutional, the Court should ask whether Congress granted

Defendants such authority. “[N]ormally the Court will not decide a

constitutional question if there is some other ground upon which to

                                      35



DOSWASHINGTONSUP00623
    Case: 15-50759   Document: 00513302693 Page: 55 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 55 of 996




dispose of the case.” Bond v. United States, 134 S. Ct. 2077, 2087 (2014)

(quotation and citations omitted). “Where a statute is susceptible of two

constructions, by one of which grave and doubtful constitutional

questions arise and by the other of which such questions are avoided,

our duty is to adopt the latter.” United States ex rel. Attorney Gen. v.

Delaware & Hudson Co., 213 U.S. 366, 408 (1909) (citation omitted).

   “[T]he fact that one among alternative constructions would involve

serious constitutional difficulties is reason to reject that interpretation

in favor of another.” 2A Norman J. Singer, SUTHERLAND ON STATUTORY

CONSTRUCTION § 45.11, at 87 (7th ed. 2008) (collecting cases); see

United States v. Rehlander, 666 F.3d 45, 49 (1st Cir. 2012) (“statutes

are to be read to avoid serious constitutional doubts”).

   Accordingly, “[t]he question is not whether” an alternative statutory

interpretation “is the most natural interpretation of the [law], but only

whether it is a ‘fairly possible’ one. As we have explained, ‘every

reasonable construction must be resorted to, in order to save a statute

from unconstitutionality.’” Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S.

Ct. 2566, 2594 (2012) (Roberts, C.J.) (quotations omitted).




                                     36



DOSWASHINGTONSUP00624
    Case: 15-50759   Document: 00513302693 Page: 56 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 56 of 996




   “It is axiomatic that an administrative agency’s power to promulgate

legislative regulations is limited to the authority delegated by

Congress.” Bowen v. Georgetown Univ. Hospital, 488 U.S. 204, 208

(1988). This is “an inquiry familiar to the courts: interpreting a federal

statute to determine whether executive action is authorized by, or

otherwise consistent with, the enactment.” Gonzales v. Oregon, 546

U.S. 243, 249 (2006). Agency action “is always subject to check by the

terms of the legislation that authorized it; and if that authority is

exceeded it is open to judicial review.” INS v. Chadha, 462 U.S. 919,

953 n.16 (1983). “[A]n agency literally has no power to act . . . unless

and until Congress confers power upon it.” Louisiana Pub. Serv.

Comm’n v. FCC, 476 U.S. 355, 374 (1986). Such authority “may not be

lightly presumed.” Michigan v. EPA, 268 F.3d 1075, 1082 (D.C. Cir.

2001). And “when a particular interpretation of a statute invokes the

outer limits of Congress’ power, we expect a clear indication that

Congress intended that result.” INS v. St. Cyr, 533 U.S. 289, 299 (2001)

(citation omitted).

   The AECA supplies the only potential source of statutory authority

for Defendants’ conduct. To be sure, Plaintiffs do not suggest that

                                    37



DOSWASHINGTONSUP00625
    Case: 15-50759   Document: 00513302693 Page: 57 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 57 of 996




Defendants lack authority under the AECA to construct a narrowly-

tailored regime regulating the export of certain technical data. Nor do

Plaintiffs suggest that uploading files to the Internet cannot be viewed,

in some sense, as an export. Defendants can bar individuals from

emailing classified blueprints for secret weapons systems to a foreign

agent or directly providing technical assistance to a foreign person on

designing defense articles.

   But that is a very far cry from supposing that the Cold War-era

AECA authorizes the imposition of an indecipherable prior restraint

against sharing all public speech containing “technical data” on the

Internet. And Defendants’ construction of the AECA contains no

limiting principle, as such a broad grant of prior restraint authority

would extend far beyond the Internet. Recall that Defendants have

broadly defined “export” to encompass the act of “[d]isclosing (including

oral or visual disclosure) . . . technical data to a foreign person . . . in

the United States.” 22 C.F.R. § 120.17(a)(4). Any other publication of

“technical data,” such as those appearing in countless scientific and

academic publications, as well as on television and at the movies, would

be subject to Defendants’ prior restraint. No American could stand on a


                                      38



DOSWASHINGTONSUP00626
    Case: 15-50759   Document: 00513302693 Page: 58 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 58 of 996




street corner or public square of any town visited by foreign tourists

and declaim “technical data” without being subject to Defendants’ prior

restraint.

   This is doubtless not what Congress had in mind when it delegated

authority to regulate the export of defense articles “[i]n furtherance of

world peace and the security and foreign policy of the United States.”

22 U.S.C. § 2778(a)(1). In 1978, not long after the AECA’s enactment,

the Justice Department doubted that the Act authorized a prior

restraint against cryptographic speech listed in the USML, and warned,

“It is by no means clear from the language or legislative history of

either statute [AECA and ITAR] that Congress intended that the

President regulate noncommercial dissemination of information, or

considered the problems such regulation would engender.” ROA.229.

   [W]e wish to emphasize our doubts that the executive branch may
   validly provide for licensing or prior approval of exports of
   cryptographic information without more explicit Congressional
   authorization. The scope of the existing delegation of authority from
   Congress to the President, as we note above, is somewhat unclear.
   Before imposing a prior restraint on exports of public cryptographic
   information, we believe that a more clear cut indication of
   Congressional judgment concerning the need for such a measure is
   in order . . . further Congressional authorization would obviously be
   necessary in order to extend governmental controls to domestic as
   well as foreign disclosures of public cryptographic information.


                                    39



DOSWASHINGTONSUP00627
    Case: 15-50759   Document: 00513302693 Page: 59 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 59 of 996




ROA.240 (citations omitted); cf. ROA.242 (“we are uncertain whether

the present legislative authority for the technical data provisions of

ITAR is adequate.”)). This refreshingly-candid analysis supplies a rare

example of the Executive Branch acknowledging meaningful

limitations on its powers.

   Defendants might claim that Congress’s statute is purposefully

vague and indeterminate, leaving to them the task of creating

regulations governing the export of defense articles—a task clothed

with a fair degree of judicial deference under the rule of Chevron,

U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842 (1984).

But Chevron deference applies only “when it appears that Congress

delegated authority to the agency generally to make rules carrying the

force of law, and that the agency interpretation claiming deference was

promulgated in the exercise of that authority.” United States v. Mead

Corp., 533 U.S. 218, 227-28 (2001). In other words, the agency action

entitled to deference must involve the exercise of some delegated

process. “[A]djudication or notice-and-comment rulemaking,” for

example, may carry the force of law. Id. at 228. But “[i]nterpretations

such as those in opinion letters—like interpretations contained in

                                    40



DOSWASHINGTONSUP00628
    Case: 15-50759   Document: 00513302693 Page: 60 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 60 of 996




policy statements, agency manuals, and enforcement guidelines, all of

which lack the force of law—do not warrant Chevron-style deference.”

Christensen v. Harris County, 529 U.S. 576, 587 (2000) (citations

omitted).

   Defendants’ prior restraint scheme as enforced against Plaintiffs is

plainly not the product of their duly adopted rules. To the contrary, as

noted supra, First Amendment concerns prompted the State

Department to withdraw the only ITAR provision potentially

authorizing a prior restraint regime, four years after advising that the

offending provision “does not establish a prepublication review

requirement.” ROA.332. The prior restraint scheme has only been

hinted at in Defendants’ threatening letter to Defense Distributed.

“[I]nterpretations contained in formats such as opinion letters are

‘entitled to respect’ under our decision in Skidmore v. Swift & Co., 323

U.S. 134, 140 (1944), but only to the extent that those interpretations

have the ‘power to persuade.’” Christensen, 529 U.S. at 587 (parallel

and other citations omitted).

   The weight [accorded to an administrative] judgment in a particular
   case will depend upon the thoroughness evident in its consideration,
   the validity of its reasoning, its consistency with earlier and later

                                    41



DOSWASHINGTONSUP00629
    Case: 15-50759   Document: 00513302693 Page: 61 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 61 of 996




   pronouncements, and all those factors which give it power to
   persuade, if lacking power to control.

Mead, 533 U.S. at 228.

   Defendants’ prior restraint scheme plainly fails the Skidmore test.

There is no evidence that Defendants, unlike their predecessors and

the Department of Justice, ever properly considered the implications of

applying a prior restraint to all speech containing technical data that

might be accessed or overheard by a foreigner. The practice is also

starkly inconsistent with earlier pronouncements, wherein the

government took steps to clarify that export controls did not amount to

a prior restraint on public speech. Further, Defendants lack the

requisite interpretive authority and “expertise” to resolve this “major

question” of profound social, “economic and political significance”—the

unprecedented censorship of all manners of public speech on all areas

of public concern. King, 135 S. Ct. at 2489 (citing Utility Air Regulatory

Group v. EPA, 134 S. Ct. 2427 (2014)); FDA v. Brown & Williamson

Tobacco Corp., 529 U.S. 120, 159 (2000).

   Nor has this prior restraint been consistently applied. Defense

Distributed appears to be the scheme’s only target. Other websites


                                    42



DOSWASHINGTONSUP00630
    Case: 15-50759   Document: 00513302693 Page: 62 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 62 of 996




containing ITAR technical data, including the type of CAD files at issue

in this case, are apparently unimpeded. ROA.131, ¶12. Defendants’

imposition of a prior restraint on unclassified and public speech

containing “technical data” lie beyond the authority delegated to them

by Congress.

   B.         DEFENDANTS ARE VIOLATING PLAINTIFFS’
              FIRST AMENDMENT RIGHTS.

        1.    Plaintiffs’ Files Constitute Protected Speech.

   “The First Amendment protects works which, taken as a whole, have

serious literary, artistic, political, or scientific value, regardless of

whether the government or a majority of the people approve of the

ideas these works represent.” Miller v. California, 413 U.S. 15, 34

(1973). “[C]omputer code conveying information is ‘speech’ within the

meaning of the First Amendment . . . .” Universal City Studios, Inc. v.

Corley, 273 F.3d 429, 449-50 (2d Cir. 2001); see also Junger v. Daily,

209 F.3d 481, 485 (6th Cir. 2000) (“Because computer source code is an

expressive means for the exchange of information and ideas about

computer programming, we hold that it is protected by the First

Amendment.”); Bernstein IV, 176 F.3d at 1141 (“encryption software . . .


                                       43



DOSWASHINGTONSUP00631
    Case: 15-50759   Document: 00513302693 Page: 63 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 63 of 996




must be viewed as expressive for First Amendment purposes, and thus

is entitled to the protections of the prior restraint doctrine”).

   To be sure, Plaintiffs’ speech might be used to facilitate crime,11 but

that much is true of virtually all protected speech. “The prospect of

crime . . . by itself does not justify laws suppressing protected speech.”

Ashcroft v. Free Speech Coalition, 535 U.S. 234, 245 (2002).

   The constitutional protection accorded to the freedom of speech and
   of the press is not based on the naive belief that speech can do no
   harm but on the confidence that the benefits society reaps from the
   free flow and exchange of ideas outweigh the costs society endures
   by receiving reprehensible or dangerous ideas.

Herceg v. Hustler Magazine, Inc., 814 F.2d 1017, 1019 (5th Cir. 1987).

Thus, while speech may be regulated for its hazardous aspects, “first

amendment protection is not eliminated simply because publication of

an idea creates a potential hazard.” Id. at 1020. See Eugene Volokh,

Crime-Facilitating Speech, 57 Stan. L. Rev. 1095, 1103 (2005).

   Furthermore, Defendants bear the burden of proving that Plaintiffs’

speech is somehow unprotected. See Freedman v. Maryland, 380 U.S.


       It is less obvious that Plaintiffs’ files would be particularly useful
       11


to foreign governments. A prior restraint is justified only where the
disclosure will “surely result in direct, immediate, and irreparable
damage to our Nation or its people.” New York Times v. United States,
403 U.S. 713, 730 (1971) (Stewart, J., concurring) (emphasis added).
                                     44



DOSWASHINGTONSUP00632
    Case: 15-50759   Document: 00513302693 Page: 64 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 64 of 996




51, 58 (1965); Speiser v. Randall, 357 U.S. 513, 526 (1958). This they

cannot do. Plaintiffs’ files do not fall into a category of protected speech,

such as fraud or libel. Cf. United States v. Alvarez, 132 S. Ct. 2537,

2547 (2012). And Plaintiffs’ collaboration with other Americans in

public forums, that may incidentally be viewed by foreigners, cannot

constitutionally amount to materially supporting criminal activity. See

Holder v. Humanitarian Law Project, 561 U.S. 1, 39 (2010) (“In

particular, we in no way suggest that a regulation of independent

speech would pass constitutional muster, even if the Government were

to show that such speech benefits foreign terrorist organizations. We

also do not suggest that Congress could extend the same prohibition on

material support at issue here to domestic organizations.”) (emphasis

added).

   Even were Plaintiffs’ files purely functional and devoid of expressive

content, Americans enjoy a fundamental right to possess the items

described in and that can be created with the assistance of Plaintiffs’

files, said items which are perfectly legal to possess under federal law.

Bureau of Alcohol, Tobacco, Firearms & Explosives, Top 10 Frequently



                                     45



DOSWASHINGTONSUP00633
    Case: 15-50759   Document: 00513302693 Page: 65 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 65 of 996




Asked Firearms Questions and Answers, at 5 (Question 9), https://www.

atf.gov/file/61721/download (last visited Dec. 9, 2015).

       2.     ITAR’s Application to All Public, Unclassified Speech
              Containing Technical Data Is Unconstitutionally Overbroad.

   “A statute is overbroad if in banning unprotected speech, a

substantial amount of protected speech is prohibited or chilled in the

process.” United States v. Scruggs, 714 F.3d 258, 267 (5th Cir. 2013)

(quotation omitted). A speech restriction is unconstitutional if “no set of

circumstances exists under which [the law] would be valid or . . . the

statute lacks any plainly legitimate sweep.” Catholic Leadership

Coalition of Texas v. Reisman, 764 F.3d 409, 426 (5th Cir. 2014)

(quoting United States v. Stevens, 559 U.S. 460, 472 (2010)). A

restriction is also unconstitutionally overbroad if “a substantial

number of [the law’s] applications are unconstitutional, judged in

relation to the statute’s plainly legitimate sweep.” Id. (quoting Stevens,

559 U.S. at 473).

   Given Defendants’ sweeping views of what constitutes an “export”—

virtually all speech in the presence of foreigners, including all Internet




                                     46



DOSWASHINGTONSUP00634
    Case: 15-50759   Document: 00513302693 Page: 66 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 66 of 996




speech—and their equally broad definition of “technical data,” ITAR

cannot withstand constitutional scrutiny as a prior restraint.

   The rare federal law that criminalizes speech typically require that

the targeted speech be made with intent or knowledge that the

information would be used to facilitate criminal conduct, or with

knowledge that a particular recipient of the information intends to use

it in the furtherance of criminal activity. The Espionage Act, for

example, only punishes those who seek to communicate “with intent or

reason to believe that [the information] is to be used to the injury of the

United States or to the advantage of a foreign nation.” 18 U.S.C. §

794(a); see Gorin v. United States, 312 U.S. 19, 28 (1941) (upholding

Espionage Act’s constitutionality owing to scienter requirement).

   And it is not a crime to provide material support or resources to

terrorists, unless one “know[s] or intend[s] that they are to be used in

preparation for, or in carrying out, a violation” of various laws. 18

U.S.C. § 2339A(a); see Holder; United States v. Featherston, 461 F.2d

1119, 1121 (5th Cir. 1972) (upholding convictions for teaching the use

or making of explosives or incendiary devices, as statute “requires

those prosecuted to have acted with intent or knowledge that the


                                    47



DOSWASHINGTONSUP00635
    Case: 15-50759   Document: 00513302693 Page: 67 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 67 of 996




information disseminated would be used in the furtherance of a civil

disorder.”).

   A scienter requirement should likewise limit ITAR’s reach in

restricting speech, as the Ninth Circuit held in Edler, supra, 579 F.2d

516, and as the Office of Legal Counsel once advocated, ROA.255; see

also DOJ 1997 Report to Congress, ROA.309 (“the person who

disseminates the information must either have the specific purpose of

facilitating criminal conduct, or must have knowledge that a particular

recipient intends to make improper use of the material.”). But while it

remains “obvious” that “the best legal solution for the overbreadth

problem is for the Department of State, not the courts, to narrow the

regulations,” ROA.256, the State Department’s uncooperative posture

makes judicial correction imperative.

   Plaintiffs are not seeking to help foreigners build controlled weapons

of war. Rather, they are merely communicating with their fellow

Americans, through a website, information regarding simple arms of

the kind in common use for traditional lawful purposes that are

themselves constitutionally protected. If Defendants can prohibit this

information, they can similarly prohibit public speech concerning


                                    48



DOSWASHINGTONSUP00636
    Case: 15-50759   Document: 00513302693 Page: 68 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 68 of 996




anything conceivably covered by the USML, and even discussions about

articles not enumerated on the USML. See, e.g., 22 C.F.R. § 121.1 at

USML paragraph XXI (“Articles, Technical Data, and Defense Services

Not Otherwise Enumerated”). There is simply no telling where

Defendants’ censorship might end, unless it ends here.

       3.     Defendants Impose an Unconstitutional Prior Restraint
              Against Plaintiffs’ Lawful Public Speech.

   “The classic prior restraint, of course, is an ‘administrative [or]

judicial order[] forbidding certain communications when issued in

advance of the time that such communications are to occur.’” Catholic

Leadership Coalition, 764 F.3d at 437 (quotation omitted). Prior

restraints are, “in other words, laws which require a speaker ‘to obtain

prior approval for any expressive activities.’” Gibson v. Tex. Dep’t of

Ins.–Div. of Workers’ Comp., 700 F.3d 227, 235 (5th Cir. 2012)

(quotation omitted). “Prior restraints face a well-established

presumption against their constitutionality.” Marceaux v. Lafayette

City-Parish Consol. Gov’t, 731 F.3d 488, 493 (5th Cir. 2013) (quotation

omitted).

   In general, a prior restraint . . . will be upheld only if the
   government can establish that the activity restrained poses either a

                                     49



DOSWASHINGTONSUP00637
    Case: 15-50759   Document: 00513302693 Page: 69 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 69 of 996




   clear and present danger or a serious and imminent threat to a
   protected competing interest. The government must also establish
   that the order has been narrowly drawn and is the least restrictive
   means available.

United States v. Brown, 218 F.3d 415, 425 (5th Cir. 2000) (quotations

omitted).

   “Constitutional invalidity of prior restraints may result from one or

both of ‘two evils . . .: (1) the risk of censorship associated with the

vesting of unbridled discretion in government officials; and (2) ‘the risk

of indefinitely suppressing permissible speech’ when a licensing law

fails to provide for the prompt issuance of a license.” East Brooks Books,

Inc. v. Shelby County, 588 F.3d 360, 369 (6th Cir. 2009) (quotation

omitted); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 225-27 (1990)

(plurality opinion). Defendants’ prior restraint inflicts both evils.

              a.        Unbridled Discretion to Censor Speech.

   “Statutes or policies” affording government officials “unbridled

discretion” to determine “who may speak and who may not . . . are

unconstitutional.” City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S.

750, 763 (1988) (citations omitted). “[E]ven if the government may

constitutionally impose content-neutral prohibitions on a particular


                                         50



DOSWASHINGTONSUP00638
    Case: 15-50759   Document: 00513302693 Page: 70 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 70 of 996




manner of speech, it may not condition that speech on obtaining a

license or permit from a government official in that official’s boundless

discretion.” Id. at 763-64. Accordingly, standards governing prior

restraints must be “narrow, objective and definite.” Shuttlesworth v.

Birmingham, 394 U.S. 147, 151 (1969). Standards involving “appraisal

of facts, the exercise of judgment, [or] the formation of an opinion” are

unacceptable. Forsyth County v. Nationalist Movement, 505 U.S. 123,

131 (1992) (quotation omitted). “Unbridled discretion naturally exists

when a licensing scheme does not impose adequate standards to guide

the licensor’s discretion.” Chesapeake B & M, Inc. v. Harford County, 58

F.3d 1005, 1009 (4th Cir. 1995) (en banc).

   ITAR does not meaningfully limit Defendants’ discretion.

Reasonable persons must guess at what “specially designed” or

“military application” truly mean. Informed opinions guided by

experienced counsel are no help, as DDTC’s claims of what falls under

USML Category XXI are unconstrained by any specified limits or

precedent. If Defendants had any objective criteria for making these

determinations, perhaps Defense Distributed’s commodity jurisdiction

requests would not have remained outstanding for nearly two years.

                                    51



DOSWASHINGTONSUP00639
    Case: 15-50759   Document: 00513302693 Page: 71 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 71 of 996




“‘Technical data’ is perhaps the most confusing category of items

regulated by the ITAR since it is defined separately and in relation to

defense articles, 22 C.F.R. § 120.10, but is also defined as a defense

article when it is covered by the USML. See 22 C.F.R. § 120.6.”

Bernstein I, 945 F. Supp. at 1284.

   Indeed, the regulations explicitly bar publication of a “Not Otherwise

Enumerated” class of “technical data.” 22 C.F.R. § 121.1 at USML

paragraph XXI(b). An unenumerated prior restraint supplies the very

definition of unbridled discretion.

   Respectfully, “if doubt exists as to whether [speech] is covered by the

U.S. Munitions List,” the solution should not be found in Defendants’

inscrutable and often interminable “commodity jurisdiction”

procedures. 22 C.F.R. § 120.4(a). Rather, the solution is to be found in

a judicial declaration that ITAR’s control of public speech does not

conform to First Amendment requirements.

              b.        Lengthy Delays and the Lack of Procedural
                        Safeguards.

   “[T]he Supreme Court established three procedural safeguards to

protect against the suppression of constitutionally protected speech by

a censorship board.” Fantasy Ranch, Inc. v. City of Arlington, 459 F.3d
                                         52



DOSWASHINGTONSUP00640
    Case: 15-50759   Document: 00513302693 Page: 72 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 72 of 996




546, 563 (5th Cir. 2006) (citing Freedman).

   First, any restraint before judicial review occurs can be imposed only
   for a specified brief period during which the status quo must be
   maintained; second, prompt judicial review of that decision must be
   available; and third, the censor must bear the burden of going to
   court to suppress the speech and must bear the burden of proof in
   court.

Id. (quotation omitted).

   “The ITAR scheme, a paradigm of standardless discretion, fails on

every count.” Bernstein I, 945 F. Supp. at 1289. The DOPSR review

process contains no publicly-known timelines in which the agency must

complete its review. Aggravating this situation, in cases where DOPSR

refuses to perform its review because of uncertain export control

jurisdiction, as noted above, the period of time it takes to obtain a

commodity jurisdiction request to enable DOPSR review can take

months to a year or more. Defense Distributed’s ten commodity

jurisdiction requests regarding the previously Published Files were

pending at DDTC for nearly two years—a long time throughout which

Defense Distributed has been threatened with criminal enforcement

should it republish the files, four of which were eventually deemed to

be uncontrolled by ITAR.



                                    53



DOSWASHINGTONSUP00641
    Case: 15-50759   Document: 00513302693 Page: 73 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 73 of 996




   And in cases where DOPSR refuses to allow publication and requires

that a license be obtained from Defendants, nothing requires DDTC to

issue a licensing decision within a specific and reasonable period of

time. Relevant here, a “Policy on Review Time for License Applications”

established under a 2008 National Security Decision Directive requires

that DDTC “complete the review and adjudication of license

applications within 60 days of receipt.” See 74 Fed. Reg. 63,497 (Dec. 3,

2009). A two-month delay on the right to speak is per se unreasonable

under the First Amendment. But even were a two-month delay

constitutional, this policy contains broad “national security exceptions”

allowing the government plenary authority to override the timeline.

This exception effectively swallows the two month rule, as it applies

where “[t]he Department of Defense has not yet completed its review”

and “[w]hen a related export policy is under active review and pending

final determination by the Department of State.” Id. A prior restraint

that “permits a delay without limits” is unconstitutional. Riley v. Nat’l

Fed. of Blind of N.C., 487 U.S. 781, 802 (1988).

   “[O]nly a judicial determination in an adversary proceeding ensures

the necessary sensitivity to freedom of expression, only a procedure

                                    54



DOSWASHINGTONSUP00642
    Case: 15-50759   Document: 00513302693 Page: 74 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 74 of 996




requiring a judicial determination suffices to impose a valid final

restraint.” Freedman, 380 U.S. at 59. But judicial review of DDTC or

DOPSR actions is non-existent. In fact, ITAR expressly provides that

Defendants’ licensing determinations are not subject to judicial review

under the Administrative Procedures Act. 22 C.F.R. § 128.1. And the

AECA provides that “[t]he designation . . . of items as defense articles

or defense services for purposes of this section shall not be subject to

judicial review.” 22 U.S.C. § 2778(h). This insulation from judicial

review is plainly unconstitutional under Freedman when ITAR censors

public speech, without any procedural protections.

              4.        Defendants’ Speech Regulation of Plaintiffs’ Speech
                        Fails Any Level of First Amendment Scrutiny.

   “Premised on mistrust of governmental power, the First Amendment

stands against attempts to disfavor certain subjects or viewpoints.”

Citizens United v. FEC, 558 U.S. 310, 340 (2010) (citations omitted).

“[A]s a general matter, the First Amendment means that government

has no power to restrict expression because of its message, its ideas, its

subject matter, or its content.” Stevens, 559 U.S. at 468 (quotation

omitted).


                                          55



DOSWASHINGTONSUP00643
    Case: 15-50759   Document: 00513302693 Page: 75 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 75 of 996




   But this is exactly what the Defendants have done—prohibited

Plaintiffs’ speech based on “its content.” Id. This aptly describes

Defendants’ prior restraint. Plaintiffs are free to publish whatever they

want, on the Internet or anywhere else, unless Defendants deem the

content of Plaintiffs’ speech to be ITAR-controlled.

   The court below found that ITAR “unquestionably regulates speech

concerning a specific topic.” ROA.691. Yet, it nonetheless found that

Defendants’ prior restraint is not content-based, id., relying on cases

such as Asgeirsson v. Abbott, 696 F.3d 454 (5th Cir. 2012), which had

held that “[c]ontent- neutrality has continued to be defined by the

justification of the law or regulation.” Id. at 460 (footnote omitted). But

last term, the Supreme Court clarified that “[a] law that is content

based on its face is subject to strict scrutiny regardless of the

government’s benign motive, content-neutral justification, or lack of

animus toward the ideas contained in the regulated speech.” Reed v.

Town of Gilbert, 135 S. Ct. 2218, 2228 (2015) (quotation omitted). “[A]

speech regulation targeted at a specific subject matter is content based

even if it does not discriminate among viewpoints within that subject

matter.” Id. at 2230 (quotation omitted).

                                     56



DOSWASHINGTONSUP00644
      Case: 15-50759   Document: 00513302693 Page: 76 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 76 of 996




   Two other circuits have since recognized that Reed overruled their

understandings of content-discrimination as requiring viewpoint-

discrimination. See Cahaly v. Larosa, 796 F.3d 399, 405 (4th Cir. 2015);

Norton v. City of Springfield, 612 Fed. Appx. 386, 387 (7th Cir. 2015).

As the Seventh Circuit observed,

   The majority opinion in Reed effectively abolishes any distinction
   between content regulation and subject-matter regulation. Any law
   distinguishing one kind of speech from another by reference to its
   meaning now requires a compelling justification.

Id.

   To be sure, the court below gave Reed a more limited reading. But

Plaintiffs would not concede that Defendants’ prior restraint is

viewpoint-neutral—it applies, after all, to speech based on whether it

promotes or advances the acquisition of arms, not merely to speech

about arms.

   In any event, this much is now clear: “the crucial first step in the

content-neutrality analysis [is] determining whether the law is content

neutral on its face.” Reed, 135 S. Ct. at 2228. A speech restriction is

“content based if it require[s] enforcement authorities to examine the

content of the message that is conveyed to determine whether a


                                      57



DOSWASHINGTONSUP00645
    Case: 15-50759   Document: 00513302693 Page: 77 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 77 of 996




violation has occurred.” McCullen v. Coakley, 134 S. Ct. 2518, 2531

(2014) (quotation omitted). Without question, Defendants’ prior

restraint is based on the speech’s content—only speech deemed to

contain “technical data” is subject to the pre-publication approval

requirement.

   “Since [Defendants’ practice] is a content-based speech restriction, it

can stand only if it satisfies strict scrutiny.” United States v. Playboy

Entm’t Group, 529 U.S. 803, 813 (2000) (citation omitted); Reed, 135 S.

Ct. at 2228. This much, it cannot do. While Defendants may have a

compelling interest in controlling the export of sensitive data related to

certain defense articles, the restriction is not narrowly tailored.

   The Defendants’ enforcement of ITAR fails under the narrow-

tailoring element of free speech analysis because it is simultaneously

overinclusive and underinclusive. Simon & Schuster, Inc. v. Members of

the N.Y. State Crime Victims Bd., 502 U.S. 105, 120-21 (1991)

(invalidating law due to overinclusiveness); Florida Star v. B.J.F., 491

U.S. 524, 540 (1989) (invalidating law due to underinclusiveness).

First, the Defendants’ regime censors vastly more speech than needed

to advance the regulatory interest, and captures vastly more speech

                                     58



DOSWASHINGTONSUP00646
    Case: 15-50759   Document: 00513302693 Page: 78 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 78 of 996




than that intended for a foreign audience. Eugene Volokh, Freedom of

Speech, Permissible Tailoring and Transcending Strict Scrutiny, 144 U.

Pa. L. Rev. 2417, 2422 (1997) (“If the government can serve the

interest while burdening less speech, it should.”). Second, the fact that

only Plaintiff’s speech has been targeted for enforcement—even while

others have published the exact same files—suggests that Defendants

are not evenly pursuing the purported compelling governmental

interests. Id. at 2423 (“[A] law is not narrowly tailored if it fails to

restrict a significant amount of speech that harms the government

interest to about the same degree as does the restricted speech”). This

combination of over-inclusiveness and under-inclusiveness is fatal for

purposes of strict scrutiny.

   The court below turned aside Plaintiffs’ content-based First

Amendment challenge in reliance on United States v. Chi Mak, 683

F.3d 1126 (9th Cir. 2012), which had affirmed a conviction for the

sharing of stolen military secrets. But Chi Mak is wholly inapposite.

Notably, Mak’s First Amendment claims were raised initially on

appeal, and were thus reviewed only for plain error. Id. at 1134.

Moreover, Mak’s China-bound CD containing encrypted “export-

                                      59



DOSWASHINGTONSUP00647
    Case: 15-50759   Document: 00513302693 Page: 79 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 79 of 996




controlled naval technology,” id. at 1131, was not public speech, and

the defendant was not a public speaker. The Chi Mak court also

instructed the jury that the Government bore the burden of proving

that the contested technical data was not in the public domain, id. at

1132, not a difficult task considering the nature of the military secrets

there at issue.

   In contrast, the government seeks to improperly shift the burden to

Plaintiffs, who seek to publish information lawfully possessed by them

on the Internet. Far from questioning the scheme’s application to the

theft of classified information as a matter of plain-error review,

Plaintiffs properly raised the same First Amendment problems that the

Government has warned against for decades.

   C.         DEFENDANTS’ PRIOR RESTRAINT IS VOID FOR VAGUENESS.

   “It is a basic principle of due process that an enactment is void for

vagueness if its prohibitions are not clearly defined.” Grayned v. City of

Rockford, 408 U.S. 104, 108 (1972). Vagueness doctrine applies with

particular force in review of laws dealing with speech. “[S]tricter

standards of permissible statutory vagueness may be applied to a

statute having a potentially inhibiting effect on speech; a man may the

                                    60



DOSWASHINGTONSUP00648
    Case: 15-50759   Document: 00513302693 Page: 80 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 80 of 996




less be required to act at his peril here, because the free dissemination

of ideas may be the loser.” Hynes v. Mayor & Council of Oradell, 425

U.S. 610, 620 (1976) (quotations omitted). “Under the First and Fifth

Amendments, speakers are protected from arbitrary and discriminatory

enforcement of vague standards.’” Nat’l Endowment for the Arts v.

Finley, 524 U.S. 569, 588 (1998) (citation omitted).

   Defendants’ prepublication approval requirement is by no means

self-evident to reasonable people reading the ITAR. If anything, ITAR’s

exclusion of information in the public domain suggests a variety of

avenues by which people might avoid ITAR’s strictures by publishing

their information. The regulatory regime has even been amended to

remove the suggestion of a pre-publication review requirement, the

validity of which the Justice Department has repeatedly questioned.

The existence of a catch-all provision, and the need to submit to the

opaque commodity jurisdiction procedures, confirm that persons of

“common intelligence must necessarily guess at [ITAR’s] meaning and

differ as to its application.” Connally v. General Const. Co., 269 U.S.




                                    61



DOSWASHINGTONSUP00649
    Case: 15-50759   Document: 00513302693 Page: 81 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 81 of 996




385, 391 (1926) (citations omitted). It thus “violates the first essential

of due process of law.” Id.12

   D.         DEFENDANTS ARE VIOLATING PLAINTIFFS’ SECOND
              AMENDMENT RIGHTS.

        1.    The Government Bears the Burden of Proving that Laws
              Burdening Second Amendment Rights Pass Heightened
              Scrutiny.

   The Second Amendment functions as a normal constitutional right.

As the Supreme Court demonstrated, laws that conflict with the right’s

core guarantee will be struck down without employing any balancing

test. District of Columbia v. Heller, 554 U.S. 570 (2008). In Heller, once

it was determined that the Second Amendment secures a right to have

handguns for self-defense, city ordinances banning handguns and the

keeping of functional firearms simply could not survive. “The Court

invalidated the laws because they violated the central right that the



       The district court endorsed two wholly inapposite cases to reject
        12


the vagueness challenge. ROA.701 (citing United States v. Wu, 711
F.3d 1 (1st Cir. 2013); United States v. Hsu, 364 F.3d 192 (4th Cir.
2004)). Neither case involved “technical data,” speech, or the First
Amendment. See, e.g., Hsu, 364 F.3d at 196 (“Defendants do not
maintain that the AECA or its implementing regulations implicate
First Amendment freedoms”). Moreover, in both cases, the Government
proved willful criminal violations, undermining any vagueness claims.
Id. at 197; Wu, 711 F.3d at 15.
                                     62



DOSWASHINGTONSUP00650
    Case: 15-50759   Document: 00513302693 Page: 82 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 82 of 996




Second Amendment was intended to protect . . . .” Nat’l Rifle Ass’n of

Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 700

F.3d 185, 193 (5th Cir. 2012) (“NRA”). Other cases lend themselves to

different constitutional tests, e.g., gun licensing laws affording

unbridled discretion could be viewed as prior restraints, and disarmed

individuals may raise as-applied challenges based on their personal

circumstances.

   But in large part, when Second Amendment claims arise,

   [a] two-step inquiry has emerged as the prevailing approach: the
   first step is to determine whether the challenged law impinges upon
   a right protected by the Second Amendment— that is, whether the
   law regulates conduct that falls within the scope of the Second
   Amendment’s guarantee; the second step is to determine whether to
   apply intermediate or strict scrutiny to the law, and then to
   determine whether the law survives the proper level of scrutiny.

NRA, 700 F.3d at 194 (citations omitted). This Court follows the two-

step approach in appropriate cases, id., and this case appears to be

well-suited to this approach.

   “To determine whether a law impinges on the Second Amendment

right, we look to whether the law harmonizes with the historical

traditions associated with the Second Amendment guarantee.” Id.

(citations omitted). “If the challenged law burdens conduct that falls

                                     63



DOSWASHINGTONSUP00651
    Case: 15-50759   Document: 00513302693 Page: 83 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 83 of 996




outside the Second Amendment’s scope, then the law passes

constitutional muster. If the law burdens conduct that falls within the

Second Amendment’s scope, we then proceed to apply the appropriate

level of means-ends scrutiny.” Id. at 195 (citations omitted).

   “[T]he appropriate level of scrutiny depends on the nature of the

conduct being regulated and the degree to which the challenged law

burdens the right.” NRA, 700 F.3d at 195 (citations omitted). Rational

basis review is unavailable. Means-ends scrutiny in Second

Amendment cases must always be heightened scrutiny—strict or

intermediate. Id.

       2.     The Second Amendment Secures the Right to Produce
              Firearms, and to Exchange Technical Data Concerning
              Firearms.

   The Second Amendment secures a right to possess firearms,

including handguns. See Heller. The Liberator may be manufactured

using technology unavailable in 1791, but that is true of most arms

today, and Defense Distributed’s pistol is functionally indistinguishable

from the sorts of handguns Americans have used for over two centuries.

The Second Amendment also guarantees the right to other firearms

and firearm components burdened by the Government’s restriction.

                                    64



DOSWASHINGTONSUP00652
    Case: 15-50759   Document: 00513302693 Page: 84 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 84 of 996




   But there must be more. “[C]ertain unarticulated rights are implicit

in enumerated guarantees . . . fundamental rights, even though not

expressly guaranteed, have been recognized by the Court as

indispensable to the enjoyment of rights explicitly defined.” Richmond

Newspapers v. Virginia, 448 U.S. 555, 579-80 (1980). Because there is a

right to possess firearms, there is, necessarily, a right to acquire them.

And the most basic means of acquiring something, is to make it. Surely,

the Second Amendment secures the right to make the arms that might

then be kept or carried. Cf. Martin v. Harrington & Richardson, Inc.,

743 F.2d 1200, 1204 (7th Cir. 1984) (adopting tort doctrines “which

would in practice drive [handgun] manufacturers out of business, would

produce a handgun ban by judicial fiat in the face of” a constitutional

right to handgun possession.”). If “restricting the ability to purchase an

item is tantamount to restricting that item’s use,” Reliable Consultants,

Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008) (footnote omitted), the

same must be said of restricting the ability to manufacture that item.13


       In United States v. Henry, 688 F.3d 637 (9th Cir. 2012), the
       13

Ninth Circuit rejected a Second Amendment claim to a homemade
machine gun. Notably, the court did not address, let alone deny that
the Second Amendment secures the right to make firearms. Rather, the
court held that this particular type of firearm lies outside the Second
                                    65



DOSWASHINGTONSUP00653
    Case: 15-50759   Document: 00513302693 Page: 85 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 85 of 996




   The fact that manufactured arms might cross the Nation’s borders

does not diminish the right to arms. “Our citizens have always been

free to make, vend and export arms. It is the constant occupation and

livelihood of some of them.” 3 THE WRITINGS OF THOMAS JEFFERSON 230

(T.J. Randolph, ed., 1830). “With organized armories inaccessible to the

frontier and low barriers to entering the trade in all regions, the [early

American] public could reasonably have understood a right to acquire

arms through self-production.” Peter Jensen-Haxel, 3D Printers,

Obsolete Firearm Supply Controls, and the Right to Build Self-Defense

Weapons Under Heller, 42 Golden Gate U. L. Rev. 447, 478 (2012); see

also Josh Blackman, The 1st Amendment, 2nd Amendment, and 3D

Printed Guns, 81 Tenn. L. Rev. 479, 491-499 (2014).

   In keeping with the familiar rule “vendors and those in like positions

. . . have been uniformly permitted to resist efforts at restricting their

operations by acting as advocates for the rights of third parties who

seek access to their market or function,” Carey v. Pop. Servs. Int’l, 431

U.S. 678, 684 (1977) (quotation omitted); Reliable Consultants, 517



Amendment’s scope. Plaintiffs do not claim a right in any arms or arms
components that would lack Second Amendment protection.
                                     66



DOSWASHINGTONSUP00654
    Case: 15-50759   Document: 00513302693 Page: 86 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 86 of 996




F.3d at 743, Plaintiffs are entitled to assert the Second Amendment

rights of their customers and website visitors. “[O]perating a business

that provides Second Amendment services is generally protected by the

Second Amendment.” Mance v. Holder, 74 F. Supp. 3d 795, 807 n.8

(N.D. Tex. 2015); Ezell v. City of Chicago, 651 F.3d 684, 696 (7th Cir.

2011) (“Action Target, as a supplier of firing-range facilities, is harmed

by the firing-range ban”). And as the district court found, ROA.696-98,

SAF has associational standing to assert its members Second

Amendment rights. Mance, 74 F. Supp. 3d at 802.

       3.     Defendants’ Regulations Fail Any Level of Second
              Amendment Scrutiny.

   The prior restraint and prohibition of speech relating to the

manufacture of firearms and related components is very much “a

salient outlier in the historical landscape of gun control.” NRA, 700

F.3d at 205. Never mind the Framing Era—nothing like this has

existed in the United States until Defendants ordered the Liberator

files taken down. As the record shows, ITAR was long ago amended

specifically to remove the suggestion of such prior restraints. And while

the Government’s various opinions over the years have focused on the


                                     67



DOSWASHINGTONSUP00655
    Case: 15-50759   Document: 00513302693 Page: 87 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 87 of 996




scheme’s First Amendment problems, the fact remains that this type of

regulation lies well outside American tradition and accepted legal

norms.

   “A regulation that threatens a right at the core of the Second

Amendment—for example, the right of a law-abiding, responsible adult

to possess and use a handgun to defend his or her home and

family—triggers strict scrutiny.” NRA, 700 F.3d at 195; see also United

States v. Masciandaro, 638 F.3d 458, 470 (4th Cir. 2011) (“we assume

that any law that would burden the ‘fundamental,’ core right of

self-defense in the home by a law-abiding citizen would be subject to

strict scrutiny”). Defendants’ restrictions squarely fit this description,

though the outcome would be no different under intermediate scrutiny,

which “requires the government to demonstrate a ‘reasonable fit’

between the challenged regulation and an ‘important’ government

objective,” NRA, 700 F.3d at 195, and “may not burden more [conduct]

than is reasonably necessary,” United States v. Marzzarella, 614 F.3d

85, 98 (3d Cir. 2010).

   Again, Plaintiffs do not question that the Government has a

compelling interest in regulating arms exports. But this interest cannot

                                     68



DOSWASHINGTONSUP00656
      Case: 15-50759   Document: 00513302693 Page: 88 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 88 of 996




effectively override the traditional, centuries-old American craft of

making arms of the kind to which individuals in this country enjoy a

fundamental right. If allowing Americans to exchange information

useful in the manufacture of Second Amendment arms carries some

risk that the information might be gleaned by a foreign government,

there are nonetheless real limits on the Government’s ability to

mitigate that (theoretical) harm. The later-enacted Second Amendment

acts as a limitation on Congress’s authority to regulate foreign

commerce, and not the other way around.

                                       ***

      Plaintiffs are substantially likely to prevail on at least some if not all

of their claims.

II.     DEFENDANTS’ LICENSING SCHEME IRREPARABLY HARMS PLAINTIFFS.

      A finding that a constitutional right “‘is either threatened or in fact

being impaired’. . . mandates a finding of irreparable injury.” Deerfield

Med. Center v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir.

1981) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). “The loss of

First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod, 427 U.S. at 373-

                                        69



DOSWASHINGTONSUP00657
       Case: 15-50759   Document: 00513302693 Page: 89 Date Filed: 12/10/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 89 of 996




74 (citations omitted). And no constitutional right is so directly linked

to one’s immediate physical well-being as is the right to keep and bear

arms. The interest in self-defense is the “central component of the

[Second Amendment] right itself,” Heller, 554 U.S. at 599 (emphasis

original). As the Seventh Circuit explained,

   The loss of a First Amendment right is frequently presumed to cause
   irreparable harm based on “the intangible nature of the benefits
   flowing from the exercise of those rights; and the fear that, if those
   rights are not jealously safeguarded, persons will be deterred, even if
   imperceptibly, from exercising those rights in the future.” The
   Second Amendment protects similarly intangible and unquantifiable
   interests. Heller held that the Amendment’s central component is
   the right to possess firearms for protection. Infringements of this
   right cannot be compensated by damages.

Ezell, 651 F.3d at 699 (citations and footnote omitted).

III.     THE BALANCE OF EQUITIES FAVORS GRANTING INJUNCTIVE RELIEF.

   While Plaintiffs suffer irreparable harm when their fundamental

rights are violated, an injunction would not harm Defendants at all.

First, it appears that Defendants have thus far targeted only Defense

Distributed’s website with a prior restraint on unclassified technical

data. Defendants are not apparently taking action to control all

technical data, or even just unclassified technical data relating to arms,

present throughout the public domain. Indeed, Defendants are not even

                                       70



DOSWASHINGTONSUP00658
      Case: 15-50759   Document: 00513302693 Page: 90 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 90 of 996




moving against anyone else who published the Liberator files. And an

injunction would not bar Defendants from restricting exports of the sort

Congress intended to control under the AECA.

     The equities especially favor permitting the continued dissemination

of the already-published files. Where “publication has already begun

and a substantial part of the threatened damage has already occurred,”

and “access to the documents by many unauthorized people is

undeniable . . . the efficacy of equitable relief against these or other

newspapers to avert anticipated damage is doubtful at best.” New York

Times, 403 U.S. at 733 (White, J., concurring).

IV.     THE PUBLIC INTEREST WARRANTS INJUNCTIVE RELIEF.

     “[I]t is always in the public interest to prevent the violation of a

party’s constitutional rights.” Jackson Women’s Health Org. v. Currier,

760 F.3d 448, 458 n.9 (5th Cir. 2014) (quotation omitted); De Leon v.

Perry, 975 F. Supp. 2d 632, 665 (W.D. Tex. 2014).

V.      NO BOND OR OTHER SECURITY IS REQUIRED AS A CONDITION OF
        INJUNCTIVE RELIEF.

     The security requirement of Fed. R. Civ. P. 65(c) may be dispensed

with when there is no risk of financial harm to the enjoined party. “In


                                       71



DOSWASHINGTONSUP00659
    Case: 15-50759   Document: 00513302693 Page: 91 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 91 of 996




holding that the amount of security required pursuant to Rule 65(c) ‘is

a matter for the discretion of the trial court,’ we have ruled that the

court ‘may elect to require no security at all.’” Kaepa, Inc. v. Achilles

Corp., 76 F.3d 624, 628 (5th Cir. 1996) (quotation and citations

omitted). Even courts that view Rule 65(c) as mandatory are open to

the idea of the mandatory bond being set at zero. See Hoechst Diafoil

Co. v. Nan Ya Plastics Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999). As

an injunction would not financially harm Defendants, the Court should

dispense with the bond requirement.

                               CONCLUSION

   The District Court’s order should be reversed, and the case

remanded with instructions to enter a preliminary injunction against

ITAR’s enforcement as a prior restraint.

   Dated: December 10, 2015               Respectfully submitted,

   /s/ Matthew Goldstein                   /s/ Alan Gura
   Matthew Goldstein                      Alan Gura
   Matthew A. Goldstein, PLLC                 Counsel of Record
   1875 Connecticut Avenue, N.W.          GURA & POSSESSKY, PLLC
   10th Floor                             916 Prince Street, Suite 7
   Washington, DC 20009                   Alexandria, VA 22314
   202.550.0040/Fax 202.683.6679          703.835.9085/Fax 703.997.7665




                                     72



DOSWASHINGTONSUP00660
    Case: 15-50759   Document: 00513302693 Page: 92 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 92 of 996




   /s/ William B. Mateja                 /s/ Josh Blackman
   William B. Mateja                     Josh Blackman
   FISH & RICHARDSON P.C.                1303 San Jacinto Street
   1717 Main Street, Suite 5000          Houston, TX 77002
   Dallas, TX 75201                      202.294.9003/713.646.1766
   214.747.5070/Fax 214.747.2091

                                         Counsel for Appellants




                                    73



DOSWASHINGTONSUP00661
    Case: 15-50759   Document: 00513302693 Page: 93 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 93 of 996




                        CERTIFICATE OF SERVICE

   On this, the 10th day of December, 2015, I electronically filed the

attached Brief with the Clerk of the Court for the United States

Court of Appeals for the Fifth Circuit by using the CM/ECF system.

Participants in this appeal are registered CM/ECF users who will be

served by the CM/ECF system on December 10, 2015.

   I declare under penalty of perjury that the foregoing is true and

correct.

   Executed this the 10th day of December, 2015.


              /s/ Alan Gura
              Alan Gura




                                    74



DOSWASHINGTONSUP00662
    Case: 15-50759   Document: 00513302693 Page: 94 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 94 of 996




       CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION,
        TYPEFACE REQUIREMENTS, AND TYPE STYLE REQUIREMENTS


   1. This brief complies with the type-volume limitation of Fed. R.

       App. P. 32(a)(7)(B)(i) because this brief contains 13,693 words,

       excluding the parts of the brief exempted by Fed. R. App. P.

       32(a)(7)(B)(iii).

   2. This brief complies with the typeface requirements of Fed. R. App.

       P. 32(a)(5) and the type style requirements of Fed. R. App. P.

       32(a)(6) because this brief has been prepared in a proportionately

       spaced typeface using WordPerfect X4 in 14 point Century

       Schoolbook font.



                        /s/ Alan Gura
                        Alan Gura
                        Attorney for Plaintiffs-Appellants
                        Dated: December 10, 2015




                                          75



DOSWASHINGTONSUP00663
    Case: 15-50759   Document: 00513302693 Page: 95 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 95 of 996




                           Addendum




DOSWASHINGTONSUP00664
     Case: 15-50759   Document: 00513302693 Page: 96 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 96 of 996




                               Addendum Table of Contents


22 U.S.C. § 2278(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

22 U.S.C. § 2278(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

22 U.S.C. § 2278(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

22 U.S.C. § 2278(h). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 120.2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 C.F.R. § 120.3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

22 C.F.R. § 120.4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

22 C.F.R. § 120.6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

22 C.F.R. § 120.10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

22 C.F.R. § 120.11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

22 C.F.R. § 120.17. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

22 C.F.R. § 120.41. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

22 C.F.R. § 121.1, Category I. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

22 C.F.R. § 121.1, Category XXI. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

22 C.F.R. § 127.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

22 C.F.R. § 128.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




DOSWASHINGTONSUP00665
    Case: 15-50759   Document: 00513302693 Page: 97 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 97 of 996




Public Records:
Docket, Bernstein v. U.S. Dep’t of State, N.D. Cal. C-95-0582-MHP

Excerpts, Second Decl. of Dr. William J. Lowell
     (July 26, 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Excerpts, Memorandum of Points & Authorities in Support of
     Defendants’ Motion for Summary Judgment (July 26, 1996). . . 25

Excerpts, Defendants’ Opposition to Plaintiffs’ Motion for
     Summary Judgment (Aug. 30, 1996).. . . . . . . . . . . . . . . . . . . . . . 28




DOSWASHINGTONSUP00666
    Case: 15-50759   Document: 00513302693 Page: 98 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 98 of 996




        TITLE 22—FOREIGN RELATIONS AND INTERCOURSE
              CHAPTER 39—ARMS EXPORT CONTROL
          SUBCHAPTER III—MILITARY EXPORT CONTROLS


   22 U.S.C. § 2778 - Control of arms exports and imports


   § 2778(a)

   a) Presidential control of exports and imports of defense articles
   and services, guidance of policy, etc.; designation of United States
   Munitions List; issuance of export licenses; negotiations
   information
      (1) In furtherance of world peace and the security and foreign
   policy of the United States, the President is authorized to control
   the import and the export of defense articles and defense services
   and to provide foreign policy guidance to persons of the United
   States involved in the export and import of such articles and
   services. The President is authorized to designate those items
   which shall be considered as defense articles and defense services
   for the purposes of this section and to promulgate regulations for
   the import and export of such articles and services. The items so
   designated shall constitute the United States Munitions List.
      (2) Decisions on issuing export licenses under this section shall
   take into account whether the export of an article would
   contribute to an arms race, aid in the development of weapons of
   mass destruction, support international terrorism, increase the
   possibility of outbreak or escalation of conflict, or prejudice the
   development of bilateral or multilateral arms control or
   nonproliferation agreements or other arrangements.
      (3) In exercising the authorities conferred by this section, the
   President may require that any defense article or defense service
   be sold under this chapter as a condition of its eligibility for
   export, and may require that persons engaged in the negotiation
   for the export of defense articles and services keep the President
   fully and currently informed of the progress and future prospects
   of such negotiations.


                                                                          Add.1
DOSWASHINGTONSUP00667
    Case: 15-50759   Document: 00513302693 Page: 99 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 99 of 996




   § 2778(c)

   (c) Criminal violations; punishment
       Any person who willfully violates any provision of this section,
   section 2779 of this title, a treaty referred to in subsection
   (j)(1)(C)(i), or any rule or regulation issued under this section or
   section 2779 of this title, including any rule or regulation issued to
   implement or enforce a treaty referred to in subsection (j)(1)(C)(i)
   or an implementing arrangement pursuant to such treaty, or who
   willfully, in a registration or license application or required report,
   makes any untrue statement of a material fact or omits to state a
   material fact required to be stated therein or necessary to make
   the statements therein not misleading, shall upon conviction be
   fined for each violation not more than $1,000,000 or imprisoned
   not more than 20 years, or both.


   § 2778(e)

   (e) Enforcement powers of President
      In carrying out functions under this section with respect to the
   export of defense articles and defense services, including defense
   articles and defense services exported or imported pursuant to a
   treaty referred to in subsection (j)(1)(C)(i), the President is
   authorized to exercise the same powers concerning violations and
   enforcement which are conferred upon departments, agencies and
   officials by subsections (c), (d), (e), and (g) of section 11 of the
   Export Administration Act of 1979 [50 U.S.C. 4610(c), (d), (e), and
   (g)], and by subsections (a) and (c) of section 12 of such Act [50
   U.S.C. 4614(a) and (c)], subject to the same terms and conditions
   as are applicable to such powers under such Act [50 U.S.C. 4601 et
   seq.], except that section 11(c)(2)(B) of such Act shall not apply,
   and instead, as prescribed in regulations issued under this
   section, the Secretary of State may assess civil penalties for
   violations of this chapter and regulations prescribed thereunder
   and further may commence a civil action to recover such civil
   penalties, and except further that the names of the countries and


                                                                             Add.2
DOSWASHINGTONSUP00668
   Case: 15-50759   Document: 00513302693 Page: 100 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 100 of 996




   the types and quantities of defense articles for which licenses are
   issued under this section shall not be withheld from public
   disclosure unless the President determines that the release of
   such information would be contrary to the national interest.
   Nothing in this subsection shall be construed as authorizing the
   withholding of information from the Congress. Notwithstanding
   section 11(c) of the Export Administration Act of 1979, the civil
   penalty for each violation involving controls imposed on the export
   of defense articles and defense services under this section may not
   exceed $500,000.


   § 2778(h)

   (h) Judicial review of designation of items as defense articles or
   services
      The designation by the President (or by an official to whom the
   President’s functions under subsection (a) have been duly
   delegated), in regulations issued under this section, of items as
   defense articles or defense services for purposes of this section
   shall not be subject to judicial review.




                                                                         Add.3
DOSWASHINGTONSUP00669
   Case: 15-50759   Document: 00513302693 Page: 101 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 101 of 996




               TITLE 22—FOREIGN RELATIONS
             CHAPTER I—DEPARTMENT OF STATE
       SUBCHAPTER M—INTERNATIONAL TRAFFIC IN ARMS
                       REGULATIONS
            PART 120—PURPOSE AND DEFINITIONS


   §120.2 Designation of defense articles and defense
   services.

   The Arms Export Control Act (22 U.S.C. 2778(a) and 2794(7))
   provides that the President shall designate the articles and
   services deemed to be defense articles and defense services for
   purposes of import or export controls. The President has delegated
   to the Secretary of State the authority to control the export and
   temporary import of defense articles and services. The items
   designated by the Secretary of State for purposes of export and
   temporary import control constitute the U.S. Munitions List
   specified in part 121 of this subchapter. Defense articles on the
   U.S. Munitions List specified in part 121 of this subchapter that
   are also subject to permanent import control by the Attorney
   General on the U.S. Munitions Import List enumerated in 27 CFR
   part 447 are subject to temporary import controls administered by
   the Secretary of State. Designations of defense articles and
   defense services are made by the Department of State with the
   concurrence of the Department of Defense. The scope of the U.S.
   Munitions List shall be changed only by amendments made
   pursuant to section 38 of the Arms Export Control Act (22 U.S.C.
   2778). For a designation or determination on whether a particular
   item is enumerated on the U.S. Munitions List, see §120.4 of this
   subchapter.




                                                                        Add.4
DOSWASHINGTONSUP00670
   Case: 15-50759   Document: 00513302693 Page: 102 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 102 of 996




   §120.3 Policy on designating or determining defense
   articles and services on the U.S. Munitions List.

   (a) For purposes of this subchapter, a specific article or service
   may be designated a defense article (see §120.6 of this subchapter)
   or defense service (see §120.9 of this subchapter) if it:
      (1) Meets the criteria of a defense article or defense service on
   the U.S. Munitions List; or
      (2) Provides the equivalent performance capabilities of a
   defense article on the U.S. Munitions List.

   (b) For purposes of this subchapter, a specific article or service
   shall be determined in the future as a defense article or defense
   service if it provides a critical military or intelligence advantage
   such that it warrants control under this subchapter.

   Note to paragraphs (a) and (b): An article or service determined in
   the future pursuant to this subchapter as a defense article or
   defense service, but not currently on the U.S. Munitions List, will
   be placed in U.S. Munitions List Category XXI until the
   appropriate U.S. Munitions List category has been amended to
   provide the necessary entry.

   (c) A specific article or service is not a defense article or defense
   service for purposes of this subchapter if it:
       (1) Is determined to be under the jurisdiction of another
   department or agency of the U.S. Government (see §120.5 of this
   subchapter) pursuant to a commodity jurisdiction determination
   (see §120.4 of this subchapter) unless superseded by changes to
   the U.S. Munitions List or by a subsequent commodity jurisdiction
   determination; or
       (2) Meets one of the criteria of §120.41(b) of this subchapter
   when the article is used in or with a defense article and specially
   designed is used as a control criteria (see §120.41 of this
   subchapter).

   Note to §120.3: The intended use of the article or service after its
   export (i.e., for a military or civilian purpose), by itself, is not a


                                                                            Add.5
DOSWASHINGTONSUP00671
   Case: 15-50759   Document: 00513302693 Page: 103 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 103 of 996




   factor in determining whether the article or service is subject to
   the controls of this subchapter.


   §120.4 Commodity jurisdiction.

   (a) The commodity jurisdiction procedure is used with the U.S.
   Government if doubt exists as to whether an article or service is
   covered by the U.S. Munitions List. It may also be used for
   consideration of a redesignation of an article or service currently
   covered by the U.S. Munitions List. The Department must provide
   notice to Congress at least 30 days before any item is removed
   from the U.S. Munitions List. Upon electronic submission of a
   Commodity Jurisdiction (CJ) Determination Form (Form DS-
   4076), the Directorate of Defense Trade Controls shall provide a
   determination of whether a particular article or service is covered
   by the U.S. Munitions List. The determination, consistent with
   §§120.2, 120.3, and 120.4, entails consultation among the
   Departments of State, Defense, Commerce, and other U.S.
   Government agencies and industry in appropriate cases.

   (b) Registration with the Directorate of Defense Trade Controls as
   defined in part 122 of this subchapter is not required prior to
   submission of a commodity jurisdiction request. If it is determined
   that the commodity is a defense article or defense service covered
   by the U.S. Munitions List, registration is required for exporters,
   manufacturers, and furnishers of such defense articles and
   defense services (see part 122 of this subchapter), as well as for
   brokers who are engaged in brokering activities related to such
   articles or services.

   (c) Requests shall identify the article or service, and include a
   history of this product's design, development, and use. Brochures,
   specifications, and any other documentation related to the article
   or service should be submitted as electronic attachments per the
   instructions for Form DS-4076.




                                                                         Add.6
DOSWASHINGTONSUP00672
   Case: 15-50759   Document: 00513302693 Page: 104 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 104 of 996




   (d)
      (1) [Reserved]
      (2) A designation that an article or service meets the criteria of
   a defense article or defense service, or provides the equivalent
   performance capabilities of a defense article on the U.S. Munitions
   List set forth in this subchapter, is made on a case-by-case basis
   by the Department of State, taking into account:
         (i) The form and fit of the article; and
         (ii) The function and performance capability of the article.
      (3) A designation that an article or service has a critical
   military or intelligence advantage such that it warrants control
   under this subchapter is made, on a case-by-case basis, by the
   Department of State, taking into account:
         (i) The function and performance capability of the article;
   and
         (ii) The nature of controls imposed by other nations on such
   items (including the Wassenaar Arrangement and other
   multilateral controls).

   Note 1 to paragraph (d): The form of a commodity is defined by its
   configuration (including the geometrically measured
   configuration), material, and material properties that uniquely
   characterize it. The fit of a commodity is defined by its ability to
   physically interface or connect with or become an integral part of
   another commodity. The function of a commodity is the action or
   actions it is designed to perform. Performance capability is the
   measure of a commodity's effectiveness to perform a designated
   function in a given environment (e.g., measured in terms of speed,
   durability, reliability, pressure, accuracy, efficiency).

   Note 2 to paragraph (d): For software, the form means the design,
   logic flow, and algorithms. The fit is defined by its ability to
   interface or connect with a defense article. The function means the
   action or actions the software performs directly related to a
   defense article or as a standalone application.

   Performance capability means the measure of the software's
   effectiveness to perform a designated function.


                                                                           Add.7
DOSWASHINGTONSUP00673
   Case: 15-50759   Document: 00513302693 Page: 105 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 105 of 996




   (e) The Directorate of Defense Trade Controls will provide a
   preliminary response within 10 working days of receipt of a
   complete request for commodity jurisdiction. If after 45 days the
   Directorate of Defense Trade Controls has not provided a final
   commodity jurisdiction determination, the applicant may request
   in writing to the Director, Office of Defense Trade Controls Policy
   that this determination be given expedited processing.

   (f) State, Defense and Commerce will resolve commodity
   jurisdiction disputes in accordance with established procedures.
   State shall notify Defense and Commerce of the initiation and
   conclusion of each case.

   (g) A person may appeal a commodity jurisdiction determination
   by submitting a written request for reconsideration to the Deputy
   Assistant Secretary of State for Defense Trade Controls. The
   Deputy Assistant Secretary's determination of the appeal will be
   provided, in writing, within 30 days of receipt of the appeal. If
   desired, an appeal of the Deputy Assistant Secretary's decision
   can then be made to the Assistant Secretary for Political-Military
   Affairs.


   §120.6 Defense article.

   Defense article means any item or technical data designated in
   §121.1 of this subchapter. The policy described in §120.3 is
   applicable to designations of additional items. This term includes
   technical data recorded or stored in any physical form, models,
   mockups or other items that reveal technical data directly relating
   to items designated in §121.1 of this subchapter. It also includes
   forgings, castings, and other unfinished products, such as
   extrusions and machined bodies, that have reached a stage in
   manufacturing where they are clearly identifiable by mechanical
   properties, material composition, geometry, or function as defense
   articles. It does not include basic marketing information on
   function or purpose or general system descriptions.


                                                                         Add.8
DOSWASHINGTONSUP00674
   Case: 15-50759   Document: 00513302693 Page: 106 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 106 of 996




   §120.10 Technical data.

   (a) Technical data means, for purposes of this subchapter:
      (1) Information, other than software as defined in §120.10(a)(4),
   which is required for the design, development, production,
   manufacture, assembly, operation, repair, testing, maintenance or
   modification of defense articles. This includes information in the
   form of blueprints, drawings, photographs, plans, instructions or
   documentation.
      (2) Classified information relating to defense articles and
   defense services on the U.S. Munitions List and 600-series items
   controlled by the Commerce Control List;
      (3) Information covered by an invention secrecy order; or
      (4) Software (see §120.45(f)) directly related to defense articles.

   (b) The definition in paragraph (a) of this section does not include
   information concerning general scientific, mathematical, or
   engineering principles commonly taught in schools, colleges, and
   universities, or information in the public domain as defined in
   §120.11 of this subchapter or telemetry data as defined in note 3
   to Category XV(f) of part 121 of this subchapter. It also does not
   include basic marketing information on function or purpose or
   general system descriptions of defense articles.


   §120.11 Public domain.

   (a) Public domain means information which is published and
   which is generally accessible or available to the public:
      (1) Through sales at newsstands and bookstores;
      (2) Through subscriptions which are available without
   restriction to any individual who desires to obtain or purchase the
   published information;
      (3) Through second class mailing privileges granted by the U.S.
   Government;
      (4) At libraries open to the public or from which the public can
   obtain documents;
      (5) Through patents available at any patent office;


                                                                            Add.9
DOSWASHINGTONSUP00675
   Case: 15-50759   Document: 00513302693 Page: 107 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 107 of 996




       (6) Through unlimited distribution at a conference, meeting,
   seminar, trade show or exhibition, generally accessible to the
   public, in the United States;
       (7) Through public release (i.e., unlimited distribution) in any
   form (e.g., not necessarily in published form) after approval by the
   cognizant U.S. government department or agency (see also
   §125.4(b)(13) of this subchapter);
       (8) Through fundamental research in science and engineering
   at accredited institutions of higher learning in the U.S. where the
   resulting information is ordinarily published and shared broadly
   in the scientific community. Fundamental research is defined to
   mean basic and applied research in science and engineering where
   the resulting information is ordinarily published and shared
   broadly within the scientific community, as distinguished from
   research the results of which are restricted for proprietary reasons
   or specific U.S. Government access and dissemination controls.
   University research will not be considered fundamental research
   if:
          (i) The University or its researchers accept other restrictions
   on publication of scientific and technical information resulting
   from the project or activity, or
          (ii) The research is funded by the U.S. Government and
   specific access and dissemination controls protecting information
   resulting from the research are applicable.


   §120.17 Export.

   (a) Export means:
      (1) Sending or taking a defense article out of the United States
   in any manner, except by mere travel outside of the United States
   by a person whose personal knowledge includes technical data; or
      (2) Transferring registration, control or ownership to a foreign
   person of any aircraft, vessel, or satellite covered by the U.S.
   Munitions List, whether in the United States or abroad; or
      (3) Disclosing (including oral or visual disclosure) or
   transferring in the United States any defense article to an
   embassy, any agency or subdivision of a foreign government (e.g.,


                                                                         Add.10
DOSWASHINGTONSUP00676
   Case: 15-50759   Document: 00513302693 Page: 108 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 108 of 996




   diplomatic missions); or
       (4) Disclosing (including oral or visual disclosure) or
   transferring technical data to a foreign person, whether in the
   United States or abroad; or
       (5) Performing a defense service on behalf of, or for the benefit
   of, a foreign person, whether in the United States or abroad.
       (6) A launch vehicle or payload shall not, by reason of the
   launching of such vehicle, be considered an export for purposes of
   this subchapter. However, for certain limited purposes (see §126.1
   of this subchapter), the controls of this subchapter may apply to
   any sale, transfer or proposal to sell or transfer defense articles or
   defense services.

   (b) [Reserved]


   §120.41 Specially designed.

   (a) Except for commodities or software described in paragraph (b)
   of this section, a commodity or software (see §120.45(f)) is
   specially designed if it:
      (1) As a result of development, has properties peculiarly
   responsible for achieving or exceeding the controlled performance
   levels, characteristics, or functions described in the relevant U.S.
   Munitions List paragraph; or
      (2) Is a part (see §120.45 (d)), component (see §120.45(b)),
   accessory (see §120.45(c)), attachment (see §120.45(c)), or software
   for use in or with a defense article.

   (b) For purposes of this subchapter, a part, component, accessory,
   attachment, or software is not specially designed if it:
      (1) Is subject to the EAR pursuant to a commodity jurisdiction
   determination;
      (2) Is, regardless of form or fit, a fastener (e.g., screws, bolts,
   nuts, nut plates, studs, inserts, clips, rivets, pins), washer, spacer,
   insulator, grommet, bushing, spring, wire, or solder;
      (3) Has the same function, performance capabilities, and the
   same or “equivalent” form and fit as a commodity or software used


                                                                             Add.11
DOSWASHINGTONSUP00677
   Case: 15-50759   Document: 00513302693 Page: 109 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 109 of 996




   in or with a commodity that:
         (i) Is or was in production (i.e., not in development); and
         (ii) Is not enumerated on the U.S. Munitions List;
      (4) Was or is being developed with knowledge that it is or would
   be for use in or with both defense articles enumerated on the U.S.
   Munitions List and also commodities not on the U.S. Munitions
   List; or
      (5) Was or is being developed as a general purpose commodity
   or software, i.e., with no knowledge for use in or with a particular
   commodity (e.g., a F/A-18 or HMMWV) or type of commodity (e.g.,
   an aircraft or machine tool).

   Note to paragraphs (a) and (b): The term “commodity” refers to
   any article, material, or supply, except technology/technical data
   or software.

   Note to paragraph (a)(1): An example of a commodity that as a
   result of development has properties peculiarly responsible for
   achieving or exceeding the controlled performance levels,
   functions, or characteristics in a U.S. Munitions List category
   would be a swimmer delivery vehicle specially designed to dock
   with a submarine to provide submerged transport for swimmers or
   divers from submarines.

   Note to paragraph (b): The term “enumerated” refers to any article
   on the U.S. Munitions List or the Commerce Control List and not
   in a “catch-all” control. A “catch-all” control is one that does not
   refer to specific types of parts, components, accessories, or
   attachments, but rather controls unspecified parts, components,
   accessories, or attachments only if they were specially designed for
   an enumerated item.

   Note 1 to paragraph (b)(3): For the purpose of this definition,
   “production” means all production stages, such as product
   engineering, manufacture, integration, assembly (mounting),
   inspection, testing, and quality assurance. This includes “serial
   production” where commodities have passed production readiness
   testing (i.e., an approved, standardized design ready for large


                                                                        Add.12
DOSWASHINGTONSUP00678
   Case: 15-50759   Document: 00513302693 Page: 110 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 110 of 996




   scale production) and have been or are being produced on an
   assembly line for multiple commodities using the approved,
   standardized design.

   Note 2 to paragraph (b)(3): For the purpose of this definition,
   “development” is related to all stages prior to serial production,
   such as: design, design research, design analyses, design concepts,
   assembly and testing of prototypes, pilot production schemes,
   design data, process of transforming design data into a product,
   configuration design, integration design, layouts.

   Note 3 to paragraph (b)(3): Commodities in “production” that are
   subsequently subject to “development” activities, such as those
   that would result in enhancements or improvements only in the
   reliability or maintainability of the commodity (e.g., an increased
   mean time between failure (MTBF)), including those pertaining to
   quality improvements, cost reductions, or feature enhancements,
   remain in “production.” However, any new models or versions of
   such commodities developed from such efforts that change the
   basic performance or capability of the commodity are in
   “development” until and unless they enter into “production.”

   Note 4 to paragraph (b)(3): The form of a commodity is defined by
   its configuration (including the geometrically measured
   configuration), material, and material properties that uniquely
   characterize it. The fit of a commodity is defined by its ability to
   physically interface or connect with or become an integral part of
   another commodity. The function of a commodity is the action or
   actions it is designed to perform. Performance capability is the
   measure of a commodity's effectiveness to perform a designated
   function in a given environment (e.g., measured in terms of speed,
   durability, reliability, pressure, accuracy, efficiency). For software,
   the form means the design, logic flow, and algorithms. The fit is
   defined by its ability to interface or connect with a defense article.
   The function means the action or actions the software performs
   directly related to a defense article or as a standalone application.
   Performance capability means the measure of the software's
   effectiveness to perform a designated function.


                                                                         Add.13
DOSWASHINGTONSUP00679
   Case: 15-50759   Document: 00513302693 Page: 111 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 111 of 996




   Note 5 to paragraph (b)(3): With respect to a commodity,
   “equivalent” means its form has been modified solely for fit
   purposes.

   Note 1 to paragraphs (b)(4) and (5): For a defense article not to be
   specially designed on the basis of paragraph (b)(4) or (5) of this
   section, documents contemporaneous with its development, in
   their totality, must establish the elements of paragraph (b)(4) or
   (5). Such documents may include concept design information,
   marketing plans, declarations in patent applications, or contracts.
   Absent such documents, the commodity may not be excluded from
   being specially designed by either paragraph (b)(4) or (5).

   Note 2 to paragraphs (b)(4) and (5): For the purpose of this
   definition, “knowledge” includes not only the positive knowledge a
   circumstance exists or is substantially certain to occur, but also an
   awareness of a high probability of its existence or future
   occurrence. Such awareness is inferred from evidence of the
   conscious disregard of facts known to a person and is also inferred
   from a person's willful avoidance of facts.




                                                                          Add.14
DOSWASHINGTONSUP00680
   Case: 15-50759   Document: 00513302693 Page: 112 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 112 of 996




                TITLE 22—FOREIGN RELATIONS
             CHAPTER I—DEPARTMENT OF STATE
       SUBCHAPTER M—INTERNATIONAL TRAFFIC IN ARMS
                        REGULATIONS
        PART 121—THE UNITED STATES MUNITIONS LIST


   §121.1 The United States Munitions List


   Category I—Firearms, Close Assault Weapons and Combat
   Shotguns

   *(a) Nonautomatic and semi-automatic firearms to caliber .50
   inclusive (12.7 mm).

   *(b) Fully automatic firearms to .50 caliber inclusive (12.7 mm).

   *(c) Firearms or other weapons (e.g. insurgency-
   counterinsurgency, close assault weapons systems) having a
   special military application regardless of caliber.

   *(d) Combat shotguns. This includes any shotgun with a barrel
   length less than 18 inches.

   *(e) Silencers, mufflers, sound and flash suppressors for the
   articles in (a) through (d) of this category and their specifically
   designed, modified or adapted components and parts.

   (f) Riflescopes manufactured to military specifications (See
   category XII(c) for controls on night sighting devices.)

   *(g) Barrels, cylinders, receivers (frames) or complete breech
   mechanisms for the articles in paragraphs (a) through (d) of this
   category.




                                                                         Add.15
DOSWASHINGTONSUP00681
   Case: 15-50759   Document: 00513302693 Page: 113 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 113 of 996




   (h) Components, parts, accessories and attachments for the
   articles in paragraphs (a) through (g) of this category.

   (i) Technical data (as defined in §120.10 of this subchapter) and
   defense services (as defined in §120.9 of this subchapter) directly
   related to the defense articles described in paragraphs (a) through
   (h) of this category. Technical data directly related to the
   manufacture or production of any defense articles described
   elsewhere in this category that are designated as Significant
   Military Equipment (SME) shall itself be designated SME.

   (j) The following interpretations explain and amplify the terms
   used in this category and throughout this subchapter:
       (1) A firearm is a weapon not over .50 caliber (12.7 mm) which
   is designed to expel a projectile by the action of an explosive or
   which may be readily converted to do so.
       (2) A rifle is a shoulder firearm which can discharge a bullet
   through a rifled barrel 16 inches or longer.
       (3) A carbine is a lightweight shoulder firearm with a barrel
   under 16 inches in length.
       (4) A pistol is a hand-operated firearm having a chamber
   integral with or permanently aligned with the bore.
       (5) A revolver is a hand-operated firearm with a revolving
   cylinder containing chambers for individual cartridges.
       (6) A submachine gun, “machine pistol” or “machine gun” is a
   firearm originally designed to fire, or capable of being fired, fully
   automatically by a single pull of the trigger.

   Note: This coverage by the U.S. Munitions List in paragraphs (a)
   through (i) of this category excludes any non-combat shotgun with
   a barrel length of 18 inches or longer, BB, pellet, and muzzle
   loading (black powder) firearms. This category does not cover
   riflescopes and sighting devices that are not manufactured to
   military specifications. It also excludes accessories and
   attachments (e.g., belts, slings, after market rubber grips,
   cleaning kits) for firearms that do not enhance the usefulness,
   effectiveness, or capabilities of the firearm, components and parts.
   The Department of Commerce regulates the export of such items.


                                                                           Add.16
DOSWASHINGTONSUP00682
   Case: 15-50759   Document: 00513302693 Page: 114 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 114 of 996




   See the Export Administration Regulations (15 CFR parts 730-
   799). In addition, license exemptions for the items in this category
   are available in various parts of this subchapter (e.g., §§123.17,
   123.18 and 125.4).


   Category XXI—Articles, Technical Data, and Defense
   Services Not Otherwise Enumerated

   *(a) Any article not enumerated on the U.S. Munitions List may
   be included in this category until such time as the appropriate
   U.S. Munitions List category is amended. The decision on whether
   any article may be included in this category, and the designation
   of the defense article as not Significant Military Equipment (see
   §120.7 of this subchapter), shall be made by the Director, Office of
   Defense Trade Controls Policy.

   (b) Technical data (see §120.10 of this subchapter) and defense
   services (see §120.9 of this subchapter) directly related to the
   defense articles covered in paragraph (a) of this category.




                                                                          Add.17
DOSWASHINGTONSUP00683
   Case: 15-50759   Document: 00513302693 Page: 115 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 115 of 996




               TITLE 22—FOREIGN RELATIONS
             CHAPTER I—DEPARTMENT OF STATE
       SUBCHAPTER M—INTERNATIONAL TRAFFIC IN ARMS
                       REGULATIONS
            PART 127—VIOLATIONS AND PENALTIES


   §127.1 Violations.

   (a) Without first obtaining the required license or other written
   approval from the Directorate of Defense Trade Controls, it is
   unlawful:
      (1) To export or attempt to export from the United States any
   defense article or technical data or to furnish or attempt to furnish
   any defense service for which a license or written approval is
   required by this subchapter;
      (2) To reexport or retransfer or attempt to reexport or
   retransfer any defense article, technical data, or defense service
   from one foreign end-user, end-use, or destination to another
   foreign end-user, end-use, or destination for which a license or
   written approval is required by this subchapter, including, as
   specified in §126.16(h) and §126.17(h) of this subchapter, any
   defense article, technical data, or defense service that was
   exported from the United States without a license pursuant to any
   exemption under this subchapter;
      (3) To import or attempt to import any defense article whenever
   a license is required by this subchapter;
      (4) To conspire to export, import, reexport, retransfer, furnish
   or cause to be exported, imported, reexported, retransferred or
   furnished, any defense article, technical data, or defense service
   for which a license or written approval is required by this
   subchapter; or
      (5) To possess or attempt to possess any defense article with
   intent to export or transfer such defense article in violation of 22
   U.S.C. 2778 and 2779, or any regulation, license, approval, or
   order issued thereunder.



                                                                       Add.18
DOSWASHINGTONSUP00684
   Case: 15-50759   Document: 00513302693 Page: 116 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 116 of 996




   (b) It is unlawful:
      (1) To violate any of the terms or conditions of a license or
   approval granted pursuant to this subchapter, any exemption
   contained in this subchapter, or any rule or regulation contained
   in this subchapter;
      (2) To engage in the business of brokering activities for which
   registration and a license or written approval is required by this
   subchapter without first registering or obtaining the required
   license or written approval from the Directorate of Defense Trade
   Controls. For the purposes of this subchapter, engaging in the
   business of brokering activities requires only one occasion of
   engaging in an activity as reflected in §129.2(b) of this subchapter.
      (3) To engage in the United States in the business of either
   manufacturing or exporting defense articles or furnishing defense
   services without complying with the registration requirements.
   For the purposes of this subchapter, engaging in the business of
   manufacturing or exporting defense articles or furnishing defense
   services requires only one occasion of manufacturing or exporting
   a defense article or furnishing a defense service.

   (c) Any person who is granted a license or other approval or acts
   pursuant to an exemption under this subchapter is responsible for
   the acts of employees, agents, brokers, and all authorized persons
   to whom possession of the defense article, which includes technical
   data, has been entrusted regarding the operation, use, possession,
   transportation, and handling of such defense article abroad. All
   persons abroad subject to U.S. jurisdiction who obtain custody of a
   defense article exported from the United States or produced under
   an agreement described in part 124 of this subchapter, and
   regardless of the number of intermediate transfers, are bound by
   the regulations of this subchapter in the same manner and to the
   same extent as the original owner or transferor.

   (d) A person who is ineligible pursuant to §120.1(c)(2) of this
   subchapter, or a person with knowledge that another person is
   ineligible pursuant to §120.1(c)(2) of this subchapter, may not,
   directly or indirectly, in any manner or capacity, without prior
   disclosure of the facts to and written authorization from the


                                                                       Add.19
DOSWASHINGTONSUP00685
   Case: 15-50759   Document: 00513302693 Page: 117 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 117 of 996




   Directorate of Defense Trade Controls:
      (1) Apply for, obtain, or use any export control document as
   defined in §127.2(b) for such ineligible person; or
      (2) Order, buy, receive, use, sell, deliver, store, dispose of,
   forward, transport, finance, or otherwise service or participate in
   any manner in any transaction subject to this subchapter that
   may involve any defense article, which includes technical data,
   defense services, or brokering activities, where such ineligible
   person may obtain any benefit therefrom or have any direct or
   indirect interest therein.

   (e) No person may knowingly or willfully attempt, solicit, cause, or
   aid, abet, counsel, demand, induce, procure, or permit the
   commission of any act prohibited by, or the omission of any act
   required by 22 U.S.C. 2778, 22 U.S.C. 2779, or any regulation,
   license, approval, or order issued thereunder.




                                                                          Add.20
DOSWASHINGTONSUP00686
   Case: 15-50759   Document: 00513302693 Page: 118 Date Filed: 12/10/2015
   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 118 of 996




               TITLE 22—FOREIGN RELATIONS
             CHAPTER I—DEPARTMENT OF STATE
       SUBCHAPTER M—INTERNATIONAL TRAFFIC IN ARMS
                       REGULATIONS
           PART 128—ADMINISTRATIVE PROCEDURES


   §128.1 Exclusion of functions from the Administrative
   Procedure Act.

   The Arms Export Control Act authorizes the President to control
   the import and export of defense articles and services in
   furtherance of world peace and the security and foreign policy of
   the United States. It authorizes the Secretary of State to make
   decisions on whether license applications or other written requests
   for approval shall be granted, or whether exemptions may be used.
   It also authorizes the Secretary of State to revoke, suspend or
   amend licenses or other written approvals whenever the Secretary
   deems such action to be advisable. The administration of the Arms
   Export Control Act is a foreign affairs function encompassed
   within the meaning of the military and foreign affairs exclusion of
   the Administrative Procedure Act and is thereby expressly exempt
   from various provisions of that Act. Because the exercising of the
   foreign affairs function, including the decisions required to
   implement the Arms Export Control Act, is highly discretionary, it
   is excluded from review under the Administrative Procedure Act.




                                                                      Add.21
DOSWASHINGTONSUP00687
          Case: 15-50759   Document: 00513302693 Page: 119 Date Filed: 12/10/2015
          Case 2:20-cv-00111-RAJ
                            .,~'\·
                                   ..·..
                                         Document 107-22 Filed 09/23/20 Page 119 of 996
                                                          .

                                           (          ..•.




o \G\NAL
                                                     '·
                                           ' . t""




 1   FRANK W. HUNGER
     Assistant       Attorney      General
 2   MICHAEL J. YAMAGUCHI
     United     States     Attorney
 3   MARY BETH DITTI
     Assistant       United     States     Attorney
 4           450 Golden       Gate Avenue
             San Francisco,          California       94102
 5           Telephone:        (415) 436-7198
     VINCENT M. GARVEY
                                                                                                                              FI L eD
 6   ANTHONY J. COPPOLINO
     Department        of Justice
 7   Civil     Division,      Room 1084
             901 E Street;         N.W.                                                                                       JUL S 19~t;
 8           Washington,        D.C.      20530
             Tel.     (Voice) : (202) 514-4782                                                                          f 10HAl'-l0 W:.WIEl<ING
 9                    (FAX):        (202)    616-8470     or                                        616 - 8 4 6 oNoR}R~~N
                                                                                                                     ~ls·rRo,1csrmo1Fcr
                                                                                                                                couRr
                                                                                                                                              CALIFORNIA
10   Attorneys       for        the            Defendants
11
                                       IN THE UNITED STATES DISTRICT                                                    COURT
12
                                 FOR THE NORTHERN DISTRICT                                                  OF CALIFORNIA
13

14   DANIEL J.       BERNSTEIN
                                                                                                            C 95-0582         MHP
15                  Plaintiff,
16   v.

17   UNITED STATES DEPARTMENT OF                                                                        SECOND DECLARATION OF
      STATE et al . ,                                                                                   WILLIAM J. LOWELL
18                                                                                                      DEPARTMENT OF STATE
                                  Defendants                         .                                  OFFICE OF DEFENSE TRADE
19                                                                                                      CONTROLS
20
             I,    William            J.        Lowell,                   do hereby                 state         and    declare        as    follows:
21
             1.     I am the                   Director                   of        the      Office          of     Defense         Trade     Controls
22
     ("ODTC"),       Bureau             of           Political-Military                                Affairs,             United      States
23
     Department           of    State.                         I have          held          this      position             since      November          27,
24
     1994.        I am the            same                    William          J.         Lowell       who submitted                  a declaration
25
     to   this     Court        filed                on August                      5,     1995,       in        connection          with
26
     defendants'           motion               to             dismiss.                   I submit           this       declaration           in       support
27
     of   defendants'             motion                       for       summary             judgment.               This      declaration              will
28
     describe       the        State            Department's                              actions           in    connection           with      the


                                                                                                                                                       Add.22
     DOSWASHINGTONSUP00688
           Case: 15-50759   Document: 00513302693 Page: 120 Date Filed: 12/10/2015
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 120 of 996
                                                                                                                       C
 1   public         domain              if         it        is     made generally                      available                to     the        public
 2   "through          unlimited                         distribution                     at     a conference,                    meeting,                    seminar,
 3   trade         show or              exhibition,                       generally                  accessible              to        the        public,              in the
 4   United         States"                  or         "through              fundamental                   research             in     science                and
 5   engineering                at           accredited                   institutions                      of higher              learning                   in     the
 6   U.S.      where          the            resulting                   information                   is     ordinarily                published                    and
 7   shared         broadly                  in the                scientific              community."                      22 C.F.R.
 8   §    120 . 11     (a)     (6)       I        (8)    •

 9             22.           The regulatory                              exemptions                  set      forth         above            describe
10   categories               of        information                       that        are           specifically                 excluded                 from         the
11   technical               data            definition.                       As the             regulations                provide,                  the          State
12   Department               does            not            seek        to    regulate                information                 which            is        available
13   in the          public             domain                    through        the       various             means         set        forth             in        the
14   regulations                described                          above.            Moreover,                the     Department                    does            not         seek
15   to     regulate               the        means                themselves              by which                 information                   is      placed                in
16   the      public          domain.                        The Department                         does      not     review            in        advance
17   scientific               information                           to    determine                  whether          it     may be offered                               for
18   sale      at     newsstands                         and bookstores,                            through          subscriptions,                           second-
19   class         mail,           or made available                                 at        libraries             open         to    the         public,                or
20   distributed                   at        a conference                       or     seminar               in the         United            States.                     These
21   clear          examples                 are         included               in     the          ITAR to          enable            individuals                        to
22   determine               for         themselves                      whether               particular              information                       is        subject
23   to      the     regulations                         as        technical              data.              Indeed,          individuals                      rarely
24   if      ever      --     seek            a determination                             from         the      Department                   as     to whether
25   information                   is        in         the        public        domain,               and the             regulations                    are        not
26   applied           to     establish                           a prepublication                          review         requirement                    for         the
27   general           publication                           of      scientific                 information                 in        the     United                States.
28

                                                                                               11
                                                                                                                                                                      Add.23
     DOSWASHINGTONSUP00689
          Case: 15-50759   Document: 00513302693 Page: 121 Date Filed: 12/10/2015
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 121 of 996
                                 ( '

 1           I declare   under    penalty   of perjury     that    the foregoing   is   tru.e.
 2   and correct     .
 3

 4
     DATE:
 5                                                    WILL~AM J.    LOWELL
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                ; I
25

26

27

28

                                                 17
                                                                                          Add.24
       DOSWASHINGTONSUP00690
                Case: 15-50759   Document:
                Case 2:20-cv-00111-RAJ     00513302693
                                       Document          Page:09/23/20
                                                 107-22 Filed  122 Date  Filed:
                                                                       Page 12212/10/2015
                                                                                of 996
      -/ OR\G\N~L
/',             .
       1   FRANK W. HUNGER
           Assistant      Attorney     General
       2   MICHAEL J. YAMAGUCHI
           United    States     Attorney
       3   MARY BETH UITTI
           Assistant      United    States     Attorney
       4          450 Golden Gate Avenue
                  San Francisco,         California     94102
       5          Telephone:       (415) 436-7198
           VINCENT M. GARVEY
       6   ANTHONYJ. COPPOLINO
           Department       of Justice
       7   Civil    Division,      Room 1084
                  901 E Street,        N.W.
       8          Washington,       D.C.      20530
                  Tel.    (Voice):     (202) 514-4782
       9                  (FAX):       (202) 616-8470       or   616-
      10   Attorneys      for   the    Defendants
      11
                                      IN THE UNITED STATES DISTRICT COURT
      12
                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
      13
      14   DANIEL J.      BERNSTEIN,                             )   C 95-0582   MHP
                                                                 )
      15                Plaintiff,                               )   MEMORANDUM OF POINTS
                                                                 )   AND AUTHORITIES IN
      16   v.                                                    )   SUPPORT OF DEFENDANTS'
                                                                 )   MOTION FOR SUMMARYJUDGMENT.
      17   UNITED STATES DEPARTMENTOF                            )
            STATE, et al . ,                                     )
      18                                                         )   Hearing:  September  20, 1996
                       Defendants.                               )   Time:     12:00 Noon
      19                                                         )   Judge Marilyn   Hall Patel
      20
      21


      23
      24
      25
      26
      27
      28



                                                                                            Add.25
           DOSWASHINGTONSUP00691
        Case: 15-50759   Document: 00513302693 Page: 123 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 123 of 996




 1   particular publication can be placed in the public domain. See Compl. 1 141, 156 (claiming
 2   information not already in the public domain can be placed there). This is not how the
 3   regulations are applied, nor a reasonable reading of the provisions at issue.
 4          In fact, the State Department does not seek to control the various means by which
 5   information is placed in the public domain. Lowell Deel. 122.       The Department does not
 6   review scientific information to determine whether it may be offered for sale at newsstands
 7   and bookstores, through subscriptions, second-class mail, or made available at libraries, or
 8   distributed at a conference or seminar in the United States. Id.
 9                  These clear examples are included in the IT AR to enable
                    individuals to determine for themselves whether particular
10                  information is subject to regulation as technical data. Indeed,
                    individuals rarely -- if ever -- seek a determination from the
11                  Department as to whether information is in the public domain,
                    and the regulations are not applied to establish arrepublication
12                  review requirement for the general publication o scientific
                    information in the United States.
13

14
             Similarly, the State Department does not try to substitute its judgment for that of a
15
     university or academic scholars as to whether certain ideas constitute general scientific of
16
     mathematical principles commonly taught in colleges and universities, 22 C .F .R.
17
      § 120.lO(a)(S) or fundamental research in science at institutions of higher learning in the
18
     United States. Id. § 121.ll(a)(8).    Lowell Deel. 123.
19
                    Rather, the specific mention of these exemptions in the IT AR is
20                  intended as an assurance to the academic community as to the
                    general non-applicability of the IT AR to a university setting -- and
21                  not for the purpose of establishing a role for the Department in
                    r-t}g-ulating
                               - seientifie--publieati0n, aeaclemie-e-X:ehanges
                                                                             -of----------            1

22                  information, or fundamental research in the United States.
23

24           Dr. Bernstein's assertion that all scientific speech about cryptology is excluded from
25    the definition of what could be in the public domain, Compl. 1 157, is belied by a wealth of
26    academic exchanges and conferences that routinely occur in the field of cryptology. See
27   Declaration of William P. Crowell of the National Security Agency, 11 22-32 and Tabs 1 to
28

                                                     - 8-

                                                                                             Add.26
     DOSWASHINGTONSUP00692
        Case: 15-50759   Document: 00513302693 Page: 124 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 124 of 996



 1   newsletters setting forth information on the CJ procedures.        See Tab 2 to Lowell Declaration.
 2                                           CONCLUSION
 3           For the foregoing reasons, defendants' motion for summary judgment should be
 4   granted.

 5                                             Respectfully Submitted,
 6                                             FRANK W. HUNGER
                                               Assistant Attorney General
 7
                                               MICHAEL J. YAMAGUCHI
 8                                             United States Attorney
 9                                             MARY BETH DITTI
                                               Assistant United States Attorney
10                                             450 Golden Gate A venue
                                               San Francisco, California 94102
11                                             Telephone: (415) 436-7198                  --:nL-
12

13
                                                  11 J_
                                                  ~1u;-
                                                                 r,<"


                                                                /,
                                               VINCEN 'FIM. GARVE
                                                                         C~# ~o
                                                                             -':P-#.,/!/d~~
                                                                              A,~/~~
                                                                              / (7'7c;,..,,~~r
                                               ANTHONY J. COPPOLINO
14                                             Department of Justice
                                               Civil Division, Room 1084
15                                             901 E Street, N.W.
                                               Washington, D.C. 20530
16                                             Tel. (Voice): (202) 514-4782
                                               (FAX): (202) 616-8470 or 616-8460
17
                                               Attorneys for the Defendants
18

19

20

21

22

23

24

25

26

27

28

                                                   - 39 -

                                                                                                   Add.27
     DOSWASHINGTONSUP00693
           Case: 15-50759   Document: 00513302693 Page: 125 Date Filed: 12/10/2015
                                          (                               (
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 125 of 996
     11
             OR\G\Nt\L
 1    FRANK W. HUNGER
      Assistant       Attorney      General
 2    MICHAEL J. YAMAGUCHI
      United     States     Attorney
 3    MARY BETH UITTI
 4
      Assistant       United
              450 Golden
                                 States
                                Gate Avenue
                                            Attorney
                                                                              F I LEO
              San Francisco,          California     94102
 5            Telephone:        (415) 436-7198                                AUG3 0 1996
      VINCENT M. GARVEY
 6    ANTHONY J. COPPOLINO                                                RICHARD W. WIEKING
      Department        of Justice                                       CLERK,
                                                                              U.S. DISTRICT
                                                                                          COURT
 7    Civil     Di vision,      Room 1084                              NOR
                                                                         THERNDISTRICT OFCALIFORNIA
              901 E Street,         N.W.


                                                              61
                                                               ~61
 8           Washington,         D.c.      20530
              Tel.     (Voice):      (202) 51 4-4782
 9                     (FAX):        (202) 616-8470      or
10    Attorneys      for      the     Defendants
11
                                    IN THE UNITED STATES DISTRICT         COURT
12
                              FOR THE NORTHERN DISTRICT           OF CALIFORNIA
13
                                              SAN FRANCISCO HEADQUARTERS
14

15    DANIEL J.      BERNSTEIN,                               )   C 95-0582    MHP
                                                              )
16                 Plaintif         f ,                       )   DEFENDANTS' OPPOSITION
                                                              )   TO PLAINTIFF'S MOTION FOR
17    v.                                                      )   SUMMARYJUDGMENT AND IN
                                                              )   FURTHER SUPPORT OF
18    UNITED STATES DEPARTMENT OF                             )   DEFENDANTS' MOTION FOR
       STATE, et al.,                                         )   SOM.MARYJUDGMENT
19                                                            )
                  Defendants.                                 )   Hearing:  September  20, 1996
20                                                            )   Time:     12:00 Noon
                                                                  Judge Marilyn   Hall Patel
21
22

23

24
25

26

27

28




                                                                                              Add.28
      DOSWASHINGTONSUP00694
                Case: 15-50759   Document: 00513302693 Page: 126 Date Filed: 12/10/2015
                Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 126 of 996
'·



      1    commonly taught in schools, colleges and universities or information that is in the public
      2    domain." 22 C.F.R . § 120.lO(a)(S). Information in the "public domain" includes
      3    information publicly available through unlimited distribution at a conference in the United
      4    States generally accessible to the public, and through fundamental research in science and
      5    engineering at institutions of higher learning in the United States that is ordinarily published
      6    and shared broadly in the scientific community. 22 C.F.R. § 120.ll(a)(6), (8).
      7.               Moreover, the regulations are not applied to regulate the means by which such
      s    information is placed in the public domain. Def. Mem. at 7-8; Lowell Deel. 122 -23.
      9    Rather, consistent with Edler, ITAR controls on technical data are applied to regulate the
     1o     export of non-public, proprietary or classified information sought to be disclosed to a foreign
     11    person or entity in connection with a defense service (technical assistance and training) or the
     12     development or maintenance of a defense article. Id. 126 -27. This is the typical scenario in
     13     which parties seek to export technical data, not academics applying for a license to publish
     14     their ideas.9
     15                For these reasons, plaintiffs claim that all disclosures of scientific information on
     16     cryptography in the United States constitutes an export of technical data, since inevitably a
     17     foreign person might receive it in class or through publication, is wrong. Even more so than
     18     the provisions at issue in Edler, the ITAR can readily be construed to carve out from
     19     regulation basic First Amendment activities. 10
     20
                  9
     21          Plaintiffs contention that information exempt from technical data provisions
        - ffiroug llie public omam excep on 1s nonetheless 'recontro ecf' as a "aefe_n_s_e _s-erv
                                                                                               - ~1c-e-.,"
     22
          Pl. Mem. at 7, n.12, misses a key distinction which the court of appeals has twice
     23   recognized . Information in the public domain is not technical data subject to export
          controls. However, providing technical assistance to a foreign entity with the intent to
     24   aid, inter alia, the design, development, operation, or maintenance of a munition, even
     25
          through the use of publicly available information, is conduct that the government can
          control consistent with the First Amendment. Edler, 570 F .2d at 522; United States v.
     26   ~'      864 F.2d 1487, 1496-97 (9th Cir. 1989).
     27           10
                   Plaintiffs reliance on a 1981 memorandum from the Office of Legal Counsel of
     28     the Department of Justice ("OLC"), Pl. Mem. at 13, is misplaced. OLC's analysis was
            quite similar to the court's in Edler, which the State Department stated in 1984 it would
            Def, · Opp. to Plf'• Motion for
            Summary Judgment and in Fucthcr
            Support of Defa' Motion for Summary Judgment                                                Add.29
           DOSWASHINGTONSUP00695
            C95-0582 M:HP                                       9
          Case: 15-50759   Document: 00513302693 Page: 127 Date Filed: 12/10/2015
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 127 of 996
                                              (                                (

 l    in connection therewith (defense services). While such controls may be cross-referenced in
 2    the regulations, there are distinct regulatory provisions for each including, of most pertinence,
 3    a separate definition of technical data with its various exceptions.

 4                         3.         The Exemptions To The Definition Of Technical Data Are
                                      Not Vague.
 5
                 Plaintiff challenges as vague the very exceptions that exclude a host of information
 6
      from export controls. These exemptions are far from vague. Plaintiff claims first that the
 7
      exception for "scientific, mathematical, and engineering principles commonly taught in
 8
      schools, colleges and universities" is vague, based solely on the notion that one school might
 9
      not teach what another does. Pl. Mem. at 35. This argument can be quickly passed over.
10
      The IT AR does not purport to require unifonnity in what schools teach. The obvious purpose
11
      of the exception is to indicate that technical data does not include information exchanged in
12
      the common, everyday occurrence of a university lecture. The IT AR does not indicate that
13
      the government must pass judgment on what can or cannot be deemed a "common" academic
14
      principle, nor is it so applied. Lowell Deel. 123.
15
                 Plaintiffs attack on the "public domain" exemption is also meritless. That provision
16
      contains several specific exceptions as to what is controlled as technical that any ordinary
17
      person can understand -- information in bookstores, newsstands, or disclosed at conferences.
18
      Plaintiff sees a "Catch-22" "lurking" in the provision that, unless something is already
19
      published, it is subject to export controls. He would construe the definition to mean, in other
20
      words, that nothing can be published without the government's approval. Not only is this
21
     - wrong-a-s-a-fcrctmcJ.
                         -m-atter~ se-e
                                      - t;-oweu-Decl:- 1-"22
                                                           ~ icis -byfartli    most un-reasonaole
22
      interpretation of the provision, one that people of ordinary intelligence are least likely to
23
      assume is the case. 32
24

25          32
             Plaintiffs discussion of the public domain provision is also highly confusing. He
26    claims that "software" should be treated as in the public domain because that exception
      refers to "information," not "technical data." Pl. Mem. at 35-36. The public domain
27    provision is a clear and express exception to the definition of "technical data." 22
28    C.F.R. § 120.10(a)(4) (technical data does "not incJude .. .information in the public


      Dcf1' Opp. to Plf' 1 Motion for
      Summary Judgment and in Further
      Support of Dcfs' Motion for Summa!)' 1\ldgmcnt                                                Add.30
     DOSWASHINGTONSUP00696
      C95-0582 MHP                                           25
                   Case: 15-50759   Document: 00513302693 Page: 128 Date Filed: 12/10/2015
                   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 128 of 996
   r




        1     more than inform, but has a practical use -- in the case of Snuffle to provide for zero-delay
        2     encrypted conversations. Moreover, what plaintiff seeks to do is not merely "publish ideas"
        3     but export, without limitation to anywhere in the world, a commodity that he and his
        4     declarants have explained has a practical cryptographic function. To describe this merely as
        5     "publishing" an "idea" is disingenuous. The government's action is fully consistent with how
        6     Edler and several other courts, see Def . Mem. at 20, have upheld the application of export
        7     controls to matters that have national security and foreign policy significance.
        s                                                      CONCLUSION
        9                For the foregoing reasons, defendants' motion for summary judgment should be
       10     granted, plaintiffs motion for summary judgment should be denied, and this action should be
       11     dismissed with prejudice.
       12                                                       Respectfully Submitted,
       13                                                       FRANK W. HUNGER
                                                                Assistant Attorney General
       14
                                                                MICHAELJ. YAMAGUCIIl
       15                                                       United States Attorney
       16                                                       MARY BETH DITTI
                                                                Assistant United States Attorney
       17                                                       450 Golden Gate Avenue
                                                                San Francisco, California 94102
       18                                                       Telephone: (415) 436-719     //.i't,ud:::,
       19
                                                                             f
       20                                                       VINCEN M. GAR EY
                                                                ANTHONYJ.COPPOLINO
       21                                                       Department of Justice
----        ,,----------------                                  eivil -Bivision, Room-1084---------                   - --
       22                                                       901 E Street, N.W.
                                                                Washington, D. C. 20530
       23                                                       Tel. (Voice): (202) 514-4782
                                                                (FAX): (202) 616-8470 or 616-8460
       24
                                                                Attorneys for the Defendants
       25

       26

       27

       28

               Defs' Opp. to Plf s Motion for
               Summary Judgment and in Furth er
               Support of Dc:fs' Motion for Summary Judgment                                                 Add.31
             DOSWASHINGTONSUP00697
              C95-0582MBP                                           36
      Case: 15-50759    Document: 00513307126 Page: 1 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 129 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 14, 2015


Mr. Alan Gura
Gura & Possessky, P.L.L.C.
916 Prince Street
Suite 7
Alexandria, VA 22314-0000

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Gura,
The following pertains to your brief electronically filed on
December 10, 2015.
You must submit the seven (7) paper copies of your brief required
by 5TH CIR. R. 31.1 within five (5) days of the date of this notice
pursuant to 5th Cir. ECF Filing Standard E.1.
Failure to timely provide the appropriate number of copies may
result in the dismissal of your appeal pursuant to 5TH CIR. R. 42.3.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Matthew Goldstein
        Mr.   William Bryan Mateja
        Mr.   Michael S. Raab
        Mr.   Eric J. Soskin
        Mr.   Daniel Bentele Hahs Tenny




DOSWASHINGTONSUP00698
    Case: 15-50759    Document: 00513302729 Page: 1 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 130 of 996




                             Case No. 15-50759

                 In the United States Court of Appeals
                          for the Fifth Circuit
                         DEFENSE DISTRIBUTED;
             SECOND AMENDMENT FOUNDATION, INCORPORATED,
                          Plaintiffs-Appellants

                                    v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political
Military Affairs; KENNETH B. HANDELMAN, Individually and in His
Official Capacity as the Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of
the Office of Defense Trade Controls Policy Division; SARAH J.
HEIDEMA, Individually and in Her Official Capacity as the Division
Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity
as the Senior Advisor, Office of Defense Trade Controls,
                          Defendants-Appellees

  Appeal from an Order of the United States District Court for the
 Western District of Texas, The Hon. Robert L. Pitman, District Judge
                     (Dist. Ct. No. 1:15-CV-372-RP)

                        APPELLANTS’ RECORD EXCERPTS

   Matthew Goldstein                     Alan Gura
   Matthew A. Goldstein, PLLC               Counsel of Record
   1875 Connecticut Avenue, N.W.         GURA & POSSESSKY, PLLC
   10th Floor                            916 Prince Street, Suite 7
   Washington, DC 20009                  Alexandria, VA 22314
   202.550.0040/Fax 202.683.6679         703.835.9085/Fax 703.997.7665

   December 10, 2015                 Counsel for Appellants
                  (Additional Counsel Inside Cover)


DOSWASHINGTONSUP00699
    Case: 15-50759    Document: 00513302729 Page: 2 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 131 of 996




                        Additional Counsel for Appellants


       William B. Mateja                    Josh Blackman
       FISH & RICHARDSON P.C.               1303 San Jacinto Street
       1717 Main Street, Suite 5000         Houston, TX 77002
       Dallas, TX 75201                     202.294.9003/Fax 713.646.1766
       214.747.5070/Fax 214.747.2091




DOSWASHINGTONSUP00700
     Case: 15-50759    Document: 00513302729 Page: 3 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 132 of 996




                                      TABLE OF CONTENTS


                                            MANDATORY

Record Excerpt                                                                                    Tab

District Court Docket Sheet ...................................................................... 1

District Court Order ................................................................................. 2

Notice of Appeal ........................................................................................ 3


                                              OPTIONAL

Record Excerpt                                                                                    Tab

Excerpts from 1978 Dept. of Justice Memorandum to Dr. Press ............ 4

State Dept. Munitions Control Newsletter No. 80 .................................. 5

Excerpts from 1981 Dept. of Justice Memorandum to State Dept. ........ 6

Excerpt from 1981 Dept. of Justice Memorandum to Commerce Dept. . 7

Excerpt from 1984 Dept. of Justice Memorandum to State Dept. ......... 8

Excerpts from 1997 Dept. of Justice Report to Congress ........................ 9

2013 State Dept. Letter to Defense Distributed ..................................... 10

Declaration of Cody Wilson .................................................................... 11

Supplemental Declaration of Alan Gottlieb .......................................... 12




DOSWASHINGTONSUP00701
    Case: 15-50759    Document: 00513302729 Page: 4 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 133 of 996




Supplemental Declaration of Conn Williamson .................................... 13

Supplemental Declaration of Peter Versnel .......................................... 14

                                        * * *
Certificate of Service




DOSWASHINGTONSUP00702
    Case: 15-50759    Document: 00513302729 Page: 5 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 134 of 996




                                 TAB 1




DOSWASHINGTONSUP00703
        Case: 15-50759    Document: 00513302729 Page: 6 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 135 of 996


                                                                                      CLOSED,INTAPP,STAYED
                                U.S. District Court [LIVE]
                             Western District of Texas (Austin)
                       CIVIL DOCKET FOR CASE #: 1:15-cv-00372-RP

Defense Distributed et al v. United States Department of State et al   Date Filed: 05/06/2015
Assigned to: Judge Robert Pitman                                       Date Terminated: 10/01/2015
Case in other court: USCA 5th Circuit, 15-50759                        Jury Demand: Plaintiff
Cause: 28:2201 Declaratory Judgment                                    Nature of Suit: 440 Civil Rights: Other
                                                                       Jurisdiction: U.S. Government Defendant
Plaintiff
Defense Distributed                                    represented by Alan Gura
                                                                      Gura & Possessky, PLLC
                                                                      105 Oronoco Street
                                                                      Suite 305
                                                                      Alexandria, VA 22314
                                                                      703-835-9085
                                                                      Fax: 703-997-7665
                                                                      Email: alan@gurapossessky.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       David S. Morris
                                                                       Fish & Richardson, P.C.
                                                                       111 Congress Avenue, Ste 810
                                                                       Austin, TX 78701
                                                                       512-226-8116
                                                                       Fax: 512-320-8935
                                                                       Email: dmorris@fr.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Joshua Michael Blackman
                                                                       Josh Blackman LLC
                                                                       1303 San Jacinto St.
                                                                       Houston, TX 77002
                                                                       202-294-9003
                                                                       Fax: 713-646-1766
                                                                       Email: joshblackman@gmail.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Matthew A. Goldstein
                                                                       Matthew A. Goldstein, PLLC
                                                                       1875 Connecticut Ave NW, 10th Floor
                                                                       Washington, DC 20009
                                                                       (202) 550-0040
                                                                       Fax: 202-683-6679
                                                                       Email: matthew@goldsteinpllc.com
                                                                       LEAD ATTORNEY

                                                       RE 1                                           15-50759.1004
   DOSWASHINGTONSUP00704
         Case: 15-50759    Document: 00513302729 Page: 7 Date Filed: 12/10/2015
         Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 136 of 996


                                                       ATTORNEY TO BE NOTICED

                                                       W. Thomas Jacks
                                                       Fish & Richardson P.C.
                                                       111 Congress Avenue
                                                       Suite 810
                                                       Austin, TX 78701
                                                       (512) 472-5070
                                                       Fax: 512/320-8935
                                                       Email: jacks@fr.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       William B. Mateja
                                                       Fish & Richardson
                                                       1717 Main Street, Suite 5000
                                                       Dallas, TX 75201
                                                       (214) 747-5070
                                                       Fax: (214) 747-2091
                                                       Email: mateja@fr.com
                                                       ATTORNEY TO BE NOTICED

Plaintiff
Second Amendment Foundation, Inc.       represented by Alan Gura
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       David S. Morris
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Joshua Michael Blackman
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       W. Thomas Jacks
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       William B. Mateja
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED


V.
Defendant
United States Department of State       represented by Eric J. Soskin
                                                       U.S. Department of Justice, Civil Division
                                        RE 2                                           15-50759.1005
     DOSWASHINGTONSUP00705
        Case: 15-50759    Document: 00513302729 Page: 8 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 137 of 996


                                                            20 Massachusetts Ave. NW, Room 7116
                                                            Washington, DC 20002
                                                            (202)353-0533
                                                            Email: eric.soskin@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Stuart Justin Robinson
                                                            U.S. Department of Justice, Civil Division
                                                            20 Massachusetts Ave., N.W.
                                                            Washington, DC 20530
                                                            202-514-9239
                                                            Email: stuart.j.robinson@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Secretary of State John F. Kerry               represented by Eric J. Soskin
in his official capacity as the Secretary of                  (See above for address)
the Department of State                                       LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Directorate of Defense Trade Controls          represented by Eric J. Soskin
Department of State Bureau of Political                       (See above for address)
Military Affairs                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Kenneth B. Handelman                           represented by Eric J. Soskin
individually and in his official capacity as                  (See above for address)
the Deputy Assistant Secretary of State for                   LEAD ATTORNEY
Defense Trade Controls in the Bureau of                       ATTORNEY TO BE NOTICED
Political-Military Affairs
                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Zachary Carl Richter
                                                            United States Attorney's Office
                                                            Western District of Texas
                                               RE 3                                           15-50759.1006
   DOSWASHINGTONSUP00706
        Case: 15-50759    Document: 00513302729 Page: 9 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 138 of 996


                                                            816 Congress Ave., Suite 1000
                                                            Austin, TX 78701
                                                            (512)370-1254
                                                            Fax: (202)916-5854
                                                            Email: Zachary.C.Richter@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Director C. Edward Peartree                    represented by Eric J. Soskin
individually and in his official capacity as                  (See above for address)
the Director of the Office of Defense Trade                   LEAD ATTORNEY
Controls Policy Division                                      ATTORNEY TO BE NOTICED

                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Zachary Carl Richter
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Division Chief Sarah J. Heidema                represented by Eric J. Soskin
individually and in her official capacity as                  (See above for address)
the Division Chief, Regulatory and                            LEAD ATTORNEY
Multilateral Affairs, Office of Defense                       ATTORNEY TO BE NOTICED
Trade Controls Policy
                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Zachary Carl Richter
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Senior Advisor Glenn Smith                     represented by Eric J. Soskin
individually and in his official capacity as                  (See above for address)
the Senior Advisor, Office of Defense Trade                   LEAD ATTORNEY
Controls                                                      ATTORNEY TO BE NOTICED

                                                            Stuart Justin Robinson
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Zachary Carl Richter
                                               RE 4                                      15-50759.1007
   DOSWASHINGTONSUP00707
      Case: 15-50759    Document: 00513302729 Page: 10 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 139 of 996


                                                                (See above for address)
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


Date Filed       #       Docket Text

05/06/2015           1   COMPLAINT (1:15-cv-372) ( Filing fee $ 400 receipt number 0542-7425618). No
                         Summons requested at this time, filed by Defense Distributed, Second Amendment
                         Foundation, Inc.. (Attachments: # 1 Civil Cover Sheet)(Mateja, William)
                         (Attachment 1 replaced on 10/9/2015 with flattened image) (os). (Entered:
                         05/06/2015)

05/06/2015           2   RULE 7 DISCLOSURE STATEMENT filed by Defense Distributed. (Mateja,
                         William) (Entered: 05/06/2015)

05/06/2015           3   RULE 7 DISCLOSURE STATEMENT filed by Second Amendment Foundation,
                         Inc.. (Mateja, William) (Entered: 05/06/2015)

05/06/2015               Case Assigned to Judge Robert Pitman. CM WILL NOW REFLECT THE JUDGE
                         INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE
                         JUDGE INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT
                         YOU FILE IN THIS CASE. (afd) (Entered: 05/07/2015)

05/06/2015               DEMAND for Trial by Jury by Defense Distributed. (afd) (Entered: 05/07/2015)

05/07/2015           4   Letters to Alan Gura, Matthew Goldstein and Josh BLackman re: Non-Admitted
                         Status. (afd) (Entered: 05/07/2015)

05/07/2015           5   REQUEST FOR ISSUANCE OF SUMMONS by Defense Distributed, Second
                         Amendment Foundation, Inc.. OF U.S. DEPARTMENT OF STATE, JOHN F.
                         KERRY, DIRECTORATE OF DEFENSE TRADE CONTROLS, KENNETH B.
                         HANDELMAN, C. EDWARD PEARTREE, SARAH J. HEIDEMA, AND GLENN
                         SMITH (Mateja, William) (Entered: 05/07/2015)

05/08/2015           6   Summons Issued as to Directorate of Defense Trade Controls, Kenneth B.
                         Handelman, Sarah J. Heidema, John F. Kerry, C. Edward Peartree, Glenn Smith,
                         United States Department of State.(dm) (Entered: 05/08/2015)

05/11/2015           7   MOTION for Preliminary Injunction by Defense Distributed, Second Amendment
                         Foundation, Inc.. (Attachments: # 1 Proposed Order)(Mateja, William) (Entered:
                         05/11/2015)

05/11/2015           8   Memorandum in Support, filed by Defense Distributed, Second Amendment
                         Foundation, Inc., re 7 MOTION for Preliminary Injunction filed by Plaintiff Second
                         Amendment Foundation, Inc., Plaintiff Defense Distributed MEMORANDUM OF
                         POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS' MOTION FOR
                         PRELIMINARY INJUNCTION (Attachments: # 1 Appendix Part 1 of 6, # 2
                         Appendix Part 2 of 6, # 3 Appendix Part 3 of 6, # 4 Appendix Part 4 of 6, # 5
                         Appendix Part 5 of 6, # 6 Appendix Part 6 of 6)(Mateja, William) (Entered:
                         05/11/2015)

05/11/2015           9   Unopposed MOTION for Leave to Exceed Page Limitation FOR THEIR BRIEF IN
                         SUPPORT OF THEIR MOTION FOR PRELIMINARY INJUNCTION by Defense
                         Distributed, Second Amendment Foundation, Inc.. (Attachments: # 1 Proposed
                         Order)(Mateja, William) (Entered: 05/11/2015)


                                                 RE 5                                           15-50759.1008
 DOSWASHINGTONSUP00708
      Case: 15-50759    Document: 00513302729 Page: 11 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 140 of 996


05/12/2015               Text Order GRANTING 9 Motion for Leave to File Excess Pages entered by Judge
                         Robert Pitman. (This is a text-only entry generated by the court. There is no
                         document associated with this entry.) (aemp) (Entered: 05/12/2015)

05/12/2015         10    MOTION to Appear Pro Hac Vice by William B. Mateja MOTION AND ORDER
                         FOR ADMISSION PRO HAC VICE FOR ALAN GURA ( Filing fee $ 100 receipt
                         number 0542-7440640) by on behalf of Defense Distributed, Second Amendment
                         Foundation, Inc.. (Mateja, William) (Entered: 05/12/2015)

05/12/2015         11    NOTICE OF CERTIFICATE OF SERVICE by Defense Distributed, Second
                         Amendment Foundation, Inc. re 8 Memorandum in Support of Motion,, 6 Summons
                         Issued as to USA, 1 Complaint, 7 MOTION for Preliminary Injunction , Order on
                         Motion for Leave to File Excess Pages (Mateja, William) (Entered: 05/12/2015)

05/13/2015         12    ORDER GRANTING 10 Motion to Appear Pro Hac Vice as to Alan Gura. Pursuant
                         to our Administrative Policies and Procedures for Electronic Filing, the attorney
                         hereby granted to practice pro hac vice in this case must register for electronic filing
                         with our court within 10 days of this order. Signed by Judge Robert Pitman. (dm)
                         (Entered: 05/13/2015)

05/13/2015         13    MOTION to Appear Pro Hac Vice by William B. Mateja MOTION FOR
                         ADMISSION PRO HAC VICE - MATTHEW GOLDSTEIN ( Filing fee $ 100 receipt
                         number 0542-7446350) by on behalf of Defense Distributed, Second Amendment
                         Foundation, Inc.. (Mateja, William) (Entered: 05/13/2015)

05/15/2015         14    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. Directorate of Defense Trade Controls served on 5/14/2015,
                         answer due 7/13/2015. (Mateja, William) (Entered: 05/15/2015)

05/15/2015         15    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. United States Department of State served on 5/14/2015, answer
                         due 7/13/2015. (Mateja, William) (Entered: 05/15/2015)

05/15/2015         16    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. John F. Kerry served on 5/14/2015, answer due 7/13/2015.
                         (Mateja, William) (Entered: 05/15/2015)

05/15/2015         17    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. Kenneth B. Handelman served on 5/14/2015, answer due
                         7/13/2015. (Mateja, William) (Entered: 05/15/2015)

05/15/2015         18    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. Sarah J. Heidema served on 5/14/2015, answer due 7/13/2015.
                         (Mateja, William) (Entered: 05/15/2015)

05/15/2015         19    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. C. Edward Peartree served on 5/14/2015, answer due 7/13/2015.
                         (Mateja, William) (Entered: 05/15/2015)

05/15/2015         20    SUMMONS Returned Executed by Defense Distributed, Second Amendment
                         Foundation, Inc.. Glenn Smith served on 5/14/2015, answer due 7/13/2015. (Mateja,
                         William) (Entered: 05/15/2015)

05/15/2015         21    ORDER Setting Hearing on 7 MOTION for Preliminary Injunction : Motion
                         Hearing set for 7/6/2015 09:30 AM before Judge Robert Pitman,. Signed by Judge
                         Robert Pitman. (dm) (Entered: 05/15/2015)


                                                   RE 6                                              15-50759.1009
 DOSWASHINGTONSUP00709
      Case: 15-50759    Document: 00513302729 Page: 12 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 141 of 996


05/18/2015         22    Joint MOTION for Extension of Time to File Response/Reply by Directorate of
                         Defense Trade Controls, Kenneth B. Handelman, Sarah J. Heidema, John F. Kerry,
                         C. Edward Peartree, Glenn Smith, United States Department of State. (Attachments:
                         # 1 Proposed Order)(Robinson, Stuart) (Entered: 05/18/2015)

05/19/2015               Text Order GRANTING 13 Motion to Appear Pro Hac Vice by atty Matthew
                         Goldstein. Pursuant to our Administrative Policies and Procedures for Electronic
                         Filing, the attorney hereby granted to practice pro hac vice in this case must register
                         for electronic filing with our court within 10 days of this order. entered by Judge
                         Robert Pitman. (This is a text-only entry generated by the court. There is no
                         document associated with this entry.) (jg) (Entered: 05/19/2015)

05/19/2015         23    NOTICE of Attorney Appearance by Stuart Justin Robinson on behalf of Directorate
                         of Defense Trade Controls, Kenneth B. Handelman, Sarah J. Heidema, John F.
                         Kerry, C. Edward Peartree, Glenn Smith, United States Department of State.
                         Attorney Stuart Justin Robinson added to party Directorate of Defense Trade
                         Controls(pty:dft), Attorney Stuart Justin Robinson added to party Kenneth B.
                         Handelman(pty:dft), Attorney Stuart Justin Robinson added to party Sarah J.
                         Heidema(pty:dft), Attorney Stuart Justin Robinson added to party John F.
                         Kerry(pty:dft), Attorney Stuart Justin Robinson added to party C. Edward
                         Peartree(pty:dft), Attorney Stuart Justin Robinson added to party Glenn
                         Smith(pty:dft), Attorney Stuart Justin Robinson added to party United States
                         Department of State(pty:dft) (Robinson, Stuart) (Entered: 05/19/2015)

05/19/2015         24    DEFICIENCY NOTICE: re 22 Joint MOTION for Extension of Time to File
                         Response/Reply (dm) (Entered: 05/19/2015)

05/19/2015         25    DEFICIENCY NOTICE: re 23 Notice of Appearance. (dm) (Entered: 05/19/2015)

05/19/2015         26    CERTIFICATE OF SERVICE by Directorate of Defense Trade Controls, Kenneth
                         B. Handelman, Sarah J. Heidema, John F. Kerry, C. Edward Peartree, Glenn Smith,
                         United States Department of State CORRECTED 25 Deficiency Notice (Robinson,
                         Stuart) (Entered: 05/19/2015)

05/19/2015         27    ORDER GRANTING 22 Motion for Extension of Time to File Response. Signed by
                         Judge Robert Pitman. (dm) (Entered: 05/19/2015)

06/05/2015         28    NOTICE of Supplemental Authority by Defense Distributed, Second Amendment
                         Foundation, Inc. re 7 MOTION for Preliminary Injunction (Gura, Alan) (Entered:
                         06/05/2015)

06/08/2015         29    NOTICE RE: COMMODITY JURISDICTION RULINGS by Defense Distributed re
                         7 MOTION for Preliminary Injunction (Goldstein, Matthew) (Entered: 06/08/2015)

06/08/2015         30    NOTICE RE: DEFENDANTS RECENT PROPOSED RULES by Defense
                         Distributed re 7 MOTION for Preliminary Injunction (Goldstein, Matthew)
                         (Entered: 06/08/2015)

06/09/2015         31    NOTICE of Attorney Appearance by Eric J. Soskin on behalf of Directorate of
                         Defense Trade Controls, Kenneth B. Handelman, Sarah J. Heidema, John F. Kerry,
                         C. Edward Peartree, Glenn Smith, United States Department of State (Soskin, Eric)
                         (Entered: 06/09/2015)

06/10/2015         32    Memorandum in Opposition to Motion, filed by Directorate of Defense Trade
                         Controls, Kenneth B. Handelman, Sarah J. Heidema, John F. Kerry, C. Edward
                         Peartree, Glenn Smith, United States Department of State, re 7 MOTION for

                                                   RE 7                                             15-50759.1010
 DOSWASHINGTONSUP00710
      Case: 15-50759    Document: 00513302729 Page: 13 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 142 of 996


                         Preliminary Injunction filed by Plaintiff Second Amendment Foundation, Inc.,
                         Plaintiff Defense Distributed (Attachments: # 1 Exhibit A - Declaration of Lisa
                         Aguirre, # 2 Proposed Order)(Soskin, Eric) (Entered: 06/10/2015)

06/17/2015         33    Unopposed MOTION for Leave for Counsel to Appear Telephonically at
                         Preliminary Injunction Hearing by Defense Distributed, Second Amendment
                         Foundation, Inc.. (Attachments: # 1 Proposed Order)(Mateja, William) (Entered:
                         06/17/2015)

06/17/2015         34    Unopposed MOTION for Leave to Exceed Page Limitation FOR PLAINTIFFS'
                         BRIEF IN SUPPORT OF THEIR MOTION FOR PRELIMINARY INJUNCTION by
                         Defense Distributed, Second Amendment Foundation, Inc.. (Attachments: # 1
                         Proposed Order)(Mateja, William) (Entered: 06/17/2015)

06/18/2015               Text Order GRANTING 33 Motion for Leave for Counsel for Plaintiffs to Appear
                         Telephonically at Preliminary Injunction Hearing entered by Judge Robert Pitman.
                         (This is a text-only entry generated by the court. There is no document associated
                         with this entry.) (aemp) (Entered: 06/18/2015)

06/18/2015               Text Order GRANTING 34 Motion for Leave to File Excess Pages entered by Judge
                         Robert Pitman. (This is a text-only entry generated by the court. There is no
                         document associated with this entry.) (jg) (Entered: 06/18/2015)

06/22/2015         35    NOTICE of Attorney Appearance by Zachary Carl Richter on behalf of Kenneth B.
                         Handelman, Sarah J. Heidema, C. Edward Peartree, Glenn Smith. Attorney Zachary
                         Carl Richter added to party Kenneth B. Handelman(pty:dft), Attorney Zachary Carl
                         Richter added to party Sarah J. Heidema(pty:dft), Attorney Zachary Carl Richter
                         added to party C. Edward Peartree(pty:dft), Attorney Zachary Carl Richter added to
                         party Glenn Smith(pty:dft) (Richter, Zachary) (Entered: 06/22/2015)

06/24/2015         36    Motion for leave to File Sealed Document (Attachments: # 1 Proposed Order, # 2
                         Sealed Document Exhibit 1-Supplemental Declaration of Cody Wilson) (Mateja,
                         William) (Entered: 06/24/2015)

06/24/2015         37    REPLY to Response to Motion, filed by Defense Distributed, Second Amendment
                         Foundation, Inc., re 7 MOTION for Preliminary Injunction filed by Plaintiff Second
                         Amendment Foundation, Inc., Plaintiff Defense Distributed MEMORANDUM OF
                         POINTS AND AUTHORITIES IN REPLY TO DEFENDANTS OPPOSITION TO
                         PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION (Attachments: # 1
                         Exhibit 1 - slipsheet for Sealed Exhibit, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                         4)(Mateja, William) (Additional attachment(s) added on 7/1/2015: # 5 Sealed
                         Declaration) (dm). (Entered: 06/24/2015)

06/30/2015               Text Order GRANTING 36 Motion for Leave to File Sealed Document entered by
                         Judge Robert Pitman. (This is a text-only entry generated by the court. There is no
                         document associated with this entry.) (aemp) (Entered: 06/30/2015)

07/03/2015         38    NOTICE Regarding Under Seal Filing by United States Department of State
                         (Soskin, Eric) (Entered: 07/03/2015)

07/06/2015         39    Minute Entry for proceedings held before Judge Robert Pitman: Motion Hearing
                         held on 7/6/2015 re 7 MOTION for Preliminary Injunction filed by Second
                         Amendment Foundation, Inc., Defense Distributed (Minute entry documents are not
                         available electronically.). (Court Reporter Joe Reynosa.)(dm) (Entered: 07/06/2015)

07/07/2015         40

                                                  RE 8                                            15-50759.1011
 DOSWASHINGTONSUP00711
      Case: 15-50759    Document: 00513302729 Page: 14 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 143 of 996


                         NOTICE of Attorney Appearance by Joshua Michael Blackman on behalf of
                         Defense Distributed, Second Amendment Foundation, Inc.. Attorney Joshua Michael
                         Blackman added to party Defense Distributed(pty:pla), Attorney Joshua Michael
                         Blackman added to party Second Amendment Foundation, Inc.(pty:pla) (Blackman,
                         Joshua) (Entered: 07/07/2015)

07/13/2015         41    Unopposed MOTION for Extension of Time to File Answer re 1 Complaint by
                         Directorate of Defense Trade Controls, Kenneth B. Handelman, Sarah J. Heidema,
                         John F. Kerry, C. Edward Peartree, Glenn Smith, United States Department of State.
                         (Attachments: # 1 Proposed Order)(Soskin, Eric) (Entered: 07/13/2015)

07/14/2015               Text Order GRANTING 41 Motion for Extension of Time to Answer entered by
                         Judge Robert Pitman. Defendants' answer or responsive pleading is due within
                         twenty-one days of the Court's ruling on Plaintiffs' motion for preliminary
                         injuunction. (This is a text-only entry generated by the court. There is no document
                         associated with this entry.) (aemp) (Entered: 07/14/2015)

07/14/2015         42    NOTICE RE: GOVERNMENT'S STANDING CLAIMS by Defense Distributed,
                         Second Amendment Foundation, Inc. (Mateja, William) (Entered: 07/14/2015)

08/04/2015         43    ORDER DENYING 7 Motion for Preliminary Injunction. Signed by Judge Robert
                         Pitman. (td) (Entered: 08/05/2015)

08/13/2015          44 Unopposed MOTION for Leave to Exceed Page Limitation by Kenneth B.
              (p.1016) Handelman, Sarah J. Heidema, C. Edward Peartree, Glenn Smith. (Attachments: # 1
                       Proposed Order, # 2 Individual Defendants' Motion To Dismiss)(Richter, Zachary)
                       (Entered: 08/13/2015)

08/13/2015          45 Appeal of Order entered by District Judge 43 by Defense Distributed, Second
              (p.1045) Amendment Foundation, Inc..denying motion for preliminary injunction ( Filing fee
                       $ 505 receipt number 0542-7697637) (Gura, Alan) (Entered: 08/13/2015)

08/13/2015               NOTICE OF INTERLOCUTORY APPEAL as to 43 Order on Motion for
                         Preliminary Injunction re: 45 (p.1045) Notice of Appeal (E-Filed) by Defense
                         Distributed, Second Amendment Foundation, Inc.. Filing fee $ 505, receipt number
                         0542-7697637. Per 5th Circuit rules, the appellant has 14 days, from the filing of the
                         Notice of Appeal, to order the transcript. To order a transcript, the appellant should
                         fill out Form DKT-13 (Transcript Order) and follow the instructions set out on the
                         form. This form is available in the Clerk's Office or by clicking the hyperlink above.
                         (jk) (Entered: 08/14/2015)

08/14/2015               Text Order GRANTING 44 (p.1016) Motion for Leave to File Excess Pages entered
                         by Judge Robert Pitman. (This is a text-only entry generated by the court. There is
                         no document associated with this entry.) (aemp) (Entered: 08/14/2015)

08/14/2015          46 MOTION to Dismiss by Kenneth B. Handelman, Sarah J. Heidema, C. Edward
              (p.1048) Peartree, Glenn Smith. (jk) (Entered: 08/14/2015)

08/21/2015          47 AMENDED COMPLAINT against All Defendants amending 1 Complaint., filed by
              (p.1073) Defense Distributed, Second Amendment Foundation, Inc..(Gura, Alan) (Entered:
                       08/21/2015)

08/21/2015         49    TRANSCRIPT REQUEST by Defense Distributed for dates of July 6, 2015.
                         Proceedings Transcribed: Preliminary Injunction Hearing. Court Reporter: Joe
                         Reynosa. (os) (Entered: 08/26/2015)



                                                  RE 9                                             15-50759.1012
 DOSWASHINGTONSUP00712
      Case: 15-50759    Document: 00513302729 Page: 15 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 144 of 996


08/24/2015          48 ORDER DISMISSING without Prejudice Defendants' 46 (p.1048) Motion to
              (p.1091) Dismiss. Signed by Judge Robert Pitman. (klw) (Entered: 08/24/2015)

08/31/2015         50    Transcript filed of Proceedings held on July 6, 2015, Proceedings Transcribed:
                         Preliminary Injunction Hearing. Court Reporter/Transcriber: Joe Reynosa,
                         Telephone number: 210-244-5038. Parties are notified of their duty to review the
                         transcript to ensure compliance with the FRCP 5.2(a)/FRCrP 49.1(a). A copy may
                         be purchased from the court reporter or viewed at the clerk's office public terminal.
                         If redaction is necessary, a Notice of Redaction Request must be filed within 21
                         days. If no such Notice is filed, the transcript will be made available via PACER
                         without redaction after 90 calendar days. The clerk will mail a copy of this notice to
                         parties not electronically noticed Redaction Request due 9/21/2015, Redacted
                         Transcript Deadline set for 10/1/2015, Release of Transcript Restriction set for
                         11/30/2015, Appeal Record due by 9/15/2015, (Reynosa, Joe) (Entered: 08/31/2015)

08/31/2015          51 Unopposed MOTION For Order Setting Time For The U.S. Government Defendants
              (p.1092) To Answer Or Otherwise Respond to Plaintiffs' First Amended Complaint by
                       Directorate of Defense Trade Controls, Sarah J. Heidema, John F. Kerry, C. Edward
                       Peartree, Glenn Smith, United States Department of State. (Attachments: # 1
                       Proposed Order)(Soskin, Eric) (Entered: 08/31/2015)

09/01/2015          52 ORDER GRANTING 51 (p.1092) Motion to Set Time for U.S. Government
              (p.1098) Defendants to Answer First Amended Complaint. FURTHER ORDERED that the
                       U.S. Government Defendants shall answer or otherwise respond to Plaintiffs' First
                       Amended Complaint, ECF No. 47, no later than 21 days after a mandate issues from
                       the United States Court of Appeals for the Fifth Circuit on Plaintiffs' pending
                       interlocutory appeal. Signed by Judge Robert Pitman. (os) (Entered: 09/01/2015)

09/01/2015          53 Opposed MOTION for Extension of Time to File Response To Amended Complaint
              (p.1099) by Kenneth B. Handelman, Sarah J. Heidema, C. Edward Peartree, Glenn Smith.
                       (Attachments: # 1 Proposed Order)(Richter, Zachary) (Entered: 09/01/2015)

09/01/2015          54 Memorandum in Opposition to Motion, filed by Defense Distributed, Second
              (p.1103) Amendment Foundation, Inc., re 53 (p.1099) Opposed MOTION for Extension of
                       Time to File Response To Amended Complaint filed by Defendant Kenneth B.
                       Handelman, Defendant Glenn Smith, Defendant Sarah J. Heidema, Defendant C.
                       Edward Peartree (Attachments: # 1 Exhibit 1, # 2 Proposed Order)(Gura, Alan)
                       (Entered: 09/01/2015)

09/02/2015          55 REPLY to Response to Motion, filed by Kenneth B. Handelman, Sarah J. Heidema,
              (p.1117) C. Edward Peartree, Glenn Smith, re 53 (p.1099) Opposed MOTION for Extension
                       of Time to File Response To Amended Complaint filed by Defendant Kenneth B.
                       Handelman, Defendant Glenn Smith, Defendant Sarah J. Heidema, Defendant C.
                       Edward Peartree (Richter, Zachary) (Entered: 09/02/2015)

09/02/2015          56 ORDER GRANTING 53 (p.1099) Motion for Extension of Time to to Respond to
              (p.1121) Plaintiffs Amended Complaint. The Individual Defendants responsive pleading to
                       Plaintiffs Amended Complaint is due on or before September 8, 2015. Any response
                       Plaintiffs deem necessary to that pleading is due on or before October 16, 2015.
                       Signed by Judge Robert Pitman. (os) (Entered: 09/02/2015)

09/02/2015         57    TRANSCRIPT REQUEST by Defense Distributed, Second Amendment
                         Foundation, Inc. for dates of 7/6/15. Proceedings Transcribed: Preliminary Injuction
                         Hearing. Court Reporter: Joe Reynosa. (os) (Entered: 09/02/2015)

09/02/2015

                                                 RE 10                                             15-50759.1013
 DOSWASHINGTONSUP00713
      Case: 15-50759    Document: 00513302729 Page: 16 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 145 of 996


                    58 AMENDED ORDER re 56 (p.1121) Order on Motion for Extension of Time to
              (p.1123) Respond to Plaintiffs Amended Complaint. The Individual Defendants responsive
                       pleading to Plaintiffs Amended Complaint is due on or before September 14, 2015.
                       Any response Plaintiffs deem necessary to that pleading is due on or before October
                       16, 2015. Signed by Judge Robert Pitman. (os) (Entered: 09/02/2015)

09/09/2015          59 NOTICE (Vacation Letter) by Kenneth B. Handelman, Sarah J. Heidema, C. Edward
              (p.1125) Peartree, Glenn Smith (Richter, Zachary) (Entered: 09/09/2015)

09/14/2015          60 Unopposed MOTION for Leave to Exceed Page Limitation by Kenneth B.
              (p.1126) Handelman, Sarah J. Heidema, C. Edward Peartree, Glenn Smith. (Attachments: # 1
                       Proposed Order)(Richter, Zachary) (Entered: 09/14/2015)

09/14/2015          61 MOTION to Dismiss by Kenneth B. Handelman, Sarah J. Heidema, C. Edward
              (p.1130) Peartree, Glenn Smith. (Attachments: # 1 Attachment A (Ex. 6 to Pls.' Mot. for
                       Prelim. Inj.), # 2 Attachment B (Ex. 7 to Pls.' Mot. for Prelim. Inj.), # 3 Attachment
                       C (Ex. 9 to Pls.' Mot. for Prelim. Inj.))(Richter, Zachary) (Entered: 09/14/2015)

09/14/2015          62 Unopposed MOTION for Extension of Time to File Response/Reply by Kenneth B.
              (p.1205) Handelman, Sarah J. Heidema, C. Edward Peartree, Glenn Smith. (Attachments: # 1
                       Proposed Order)(Richter, Zachary) (Entered: 09/14/2015)

09/15/2015               Text Order GRANTING 60 (p.1126) Motion for Leave to File Excess Pages entered
                         by Judge Robert Pitman. (This is a text-only entry generated by the court. There is
                         no document associated with this entry.) (aemp) (Entered: 09/15/2015)

09/15/2015               Text Order GRANTING 62 (p.1205) Motion for Extension of Time to File
                         Response/Reply entered by Judge Robert Pitman. Any reply the Individual
                         Defendants wish to file in support of their motion to dismiss shall be be filed on or
                         before November 20, 2016. (This is a text-only entry generated by the court. There
                         is no document associated with this entry.) (aemp) (Entered: 09/15/2015)

09/22/2015          63   MOTION to Stay Case by Defense Distributed. (Attachments: # 1 Proposed Order, #
                         2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, #
                         8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9)(Goldstein, Matthew) (Entered:
                         09/22/2015)

09/29/2015          64   Response in Opposition to Motion, filed by Kenneth B. Handelman, Sarah J.
                         Heidema, C. Edward Peartree, Glenn Smith, re 63 MOTION to Stay Case filed by
                         Plaintiff Defense Distributed (Attachments: # 1 Proposed Order)(Richter, Zachary)
                         (Entered: 09/29/2015)

09/29/2015          65   Response in Opposition to Motion, filed by Directorate of Defense Trade Controls,
                         John F. Kerry, United States Department of State, re 63 MOTION to Stay Case filed
                         by Plaintiff Defense Distributed (Attachments: # 1 Proposed Order)(Soskin, Eric)
                         (Entered: 09/29/2015)

10/01/2015          66   ORDER GRANTING 63 Motion to Stay Proceedings Pending Appeal is hereby
                         GRANTED and the above-styled action is ordered STAYED during the pendency of
                         Plaintiffs interlocutory appeal. The District Clerks Office is directed to
                         administratively close this case until the termination of the appeal proceedings.
                         Signed by Judge Robert Pitman. (os) Modified on 10/15/2015 to add text (klw).
                         (Entered: 10/01/2015)

10/01/2015               Case Stayed pursuant to 66 Order. (os) (Entered: 10/01/2015)



                                                  RE 11                                              15-50759.1014
 DOSWASHINGTONSUP00714
      Case: 15-50759    Document: 00513302729 Page: 17 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 146 of 996


10/16/2015               Certification of the Electronic Record on Appeal has been accepted by the 5th
                         Circuit re Notice of Appeal - Interlocutory,,. Attorneys are advised that they may
                         now download the EROA from the Fifth Circuit CM/ECF site by following these
                         instructions here (os) (Entered: 10/16/2015)

11/05/2015          67 Copy of ORDER of USCA regarding Sealed Documents ; re Notice of Appeal -
              (p.1209) Interlocutory. (os) (Entered: 11/06/2015)




                                                 RE 12                                            15-50759.1015
 DOSWASHINGTONSUP00715
    Case: 15-50759    Document: 00513302729 Page: 18 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 147 of 996




                                 TAB 2




DOSWASHINGTONSUP00716
    Case: 15-50759    Document: 00513302729 Page: 19 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 148 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 1 of 25



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

  DEFENSE DISTRIBUTED, ET AL.,                     §
                                                   §
                 Plaintiffs,                       §
                                                   §
  V.                                               §            1-15-CV-372 RP
                                                   §
  UNITED STATES DEPARTMENT OF                      §
  STATE, ET AL.,                                   §
                                                   §
                 Defendants.                       §


                                                ORDER

         Before the Court are Plaintiffs’ Motion for Preliminary Injunction, filed May 11, 2015 (Clerk’s

  Dkt. #7), Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Preliminary

  Injunction, filed May 11, 2015 (Clerk’s Dkt. #8) and the responsive pleadings thereto. The Court

  conducted a hearing on the motion on July 6, 2015. Having considered the motion, responsive

  pleadings, record in the case, and the applicable law, the Court is of the opinion that Plaintiffs’

  motion for a preliminary injunction should be denied. See FED. R. CIV. P. 65(b).

                                          I. BACKGROUND

         Plaintiffs Defense Distributed and the Second Amendment Foundation (“SAF”) bring this

  action against defendants the United States Department of State, Secretary of State John Kerry,

  the Directorate of Defense Trade Controls (“DDTC”), and employees of the DDTC in their official

  and individual capacities, challenging implementation of regulations governing the “export” of

  “defense articles.”

         Under the Arms Export Control Act (“AECA”), “the President is authorized to control the

  import and the export of defense articles and defense services” and to “promulgate regulations for

  the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1). The AECA imposes

  both civil and criminal penalties for violation of its provisions and implementing regulations,




                                                                                                15-50759.679
                                                RE 13
DOSWASHINGTONSUP00717
    Case: 15-50759    Document: 00513302729 Page: 20 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 149 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 2 of 25



  including monetary fines and imprisonment. Id. § 2278(c) & (e). The President has delegated his

  authority to promulgate implementing regulations to the Secretary of State. Those regulations, the

  International Traffic in Arms Regulation (“ITAR”), are in turn administered by the DDTC and its

  employees. 22 C.F.R. 120.1(a).

         The AECA directs that the “defense articles” designated under its terms constitute the

  United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a compendium

  of specific controlled items,” rather it is a “series of categories describing the kinds of items”

  qualifying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert.

  denied sub nom. Yufeng Wei v. United States, 134 S. Ct. 365 (2013). Put another way, the

  Munitions List contains “attributes rather than names.” United States v. Pulungan, 569 F.3d 326,

  328 (7th Cir. 2009) (explaining “an effort to enumerate each item would be futile,” as market is

  constantly changing).    The term “defense articles” also specifically includes “technical data

  recorded or stored in any physical form, models, mockups or other items that reveal technical data

  directly relating to items designated in” the Munitions List. 22 C.F.R. § 120.6

         A party unsure about whether a particular item is a “defense article” covered by the

  Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4

  (describing process). The regulations state the DDTC “will provide a preliminary response within

  10 working days of receipt of a complete request for commodity jurisdiction.” Id. § 120.4(e). If a

  final determination is not provided after 45 days, “the applicant may request in writing to the

  Director, Office of Defense Trade Controls Policy that this determination be given expedited

  processing.” Id.

         According to Plaintiffs, Defense Distributed publishes files on the Internet as a means of

  fulfilling its primary missions to promote the right to keep and bear arms and to educate the public,

  as well as generating revenue. Specifically, in December 2012 Defense Distributed made available

  for free on the Internet privately generated technical information regarding a number of gun-related

                                                   2



                                                                                               15-50759.680
                                                RE 14
DOSWASHINGTONSUP00718
    Case: 15-50759    Document: 00513302729 Page: 21 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 150 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 3 of 25



  items (the “Published Files”). (Compl. ¶¶ 22-24). Plaintiffs allege that, on May 8, 2013, Defendants

  sent Defense Distributed a letter stating:

           DTCC/END is conducting a review of technical data made publicly available by
           Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
           which appear to be related to items in Category I of the [Munitions List]. Defense
           Distributed may have released ITAR-controlled technical data without the required
           prior authorization from the Directorate of Defense Trade Controls (DDTC), a
           violation of the ITAR.

  (Id. ¶ 25).

           Plaintiffs state they promptly removed the Published Files from the Internet. Further, per

  instruction in the May 2013 letter, Plaintiffs submitted commodity jurisdiction requests covering the

  Published Files on June 21, 2013. According to Plaintiffs, they have not received a response to

  the requests from Defendants. (Id. ¶¶ 26-29).

           Plaintiffs further allege that, on September 25, 2014, Defense Distributed sent a request

  for prepublication approval for public release of files containing technical information on a machine

  named the “Ghost Gunner” that can be used to manufacture a variety of items, including gun parts

  (the “Ghost Gunner Files”).1 Following resubmission of the request, on April 13, 2015, DDTC

  determined that the Ghost Gunner machine, including the software necessary to build and operate

  the Ghost Gunner machine, is not subject to ITAR, but that “software, data files, project files,

  coding, and models for producing a defense article, to include 80% AR-15 lower receivers, are

  subject to the jurisdiction of the Department of State in accordance with [ITAR].” (Id. ¶¶ 28-33).

           In addition, Plaintiffs allege that since September 2, 2014, Defense Distributed has made

  multiple requests to DOPSR for prepublication review of certain computer-aided design (“CAD”)

  files. In December 2014, DOPSR informed Defense Distributed that it refused to review the CAD

  files. The DOPSR letter directed Defense Distributed to the DDTC Compliance and Enforcement


            1
              According to Plaintiffs, Defendants identify the Department of Defense Office of Prepublication Review and
  Security (“DOPSR”) as the government agency from which private persons must obtain prior approval for publication of
  privately generated technical information subject to ITAR control. (Compl. ¶ 28).

                                                            3



                                                                                                               15-50759.681
                                                        RE 15
DOSWASHINGTONSUP00719
    Case: 15-50759    Document: 00513302729 Page: 22 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 151 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 4 of 25



  Division for further questions on public release of the CAD files. Defense Distributed has sought

  additional guidance on the authorization process, but to date, Defendants have not responded. (Id.

  ¶¶ 34-36).

          Plaintiffs filed this action on April 29, 2015, raising five separate claims. Specifically,

  Plaintiffs assert that the imposition by Defendants of a prepublication approval requirement for

  “technical data” related to “defense articles” constitutes: (1) an ultra vires government action; (2)

  a violation of their rights to free speech under the First Amendment; (3) a violation of their right to

  keep and bear arms under the Second Amendment; and (4) a violation of their right to due process

  of law under the Fifth Amendment. Plaintiffs also contend the violations of their constitutional rights

  entitled them to monetary damages under Bivens v. Six Unknown Named Agents of the Federal

  Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiffs now seek a preliminary injunction enjoining

  the enforcement of any prepublication approval requirement against unclassified information under

  the ITAR, specifically including all files Defense Distributed has submitted for DOPSR review. The

  parties have filed responsive pleadings. The Court conducted a hearing on July 6, 2015 and the

  matter is now ripe for review.

                                      II. STANDARD OF REVIEW

          A preliminary injunction is an extraordinary remedy and the decision to grant a preliminary

  injunction is to be treated as the exception rather than the rule. Valley v. Rapides Parish Sch. Bd.,

  118 F.3d 1047, 1050 (5th Cir. 1997). The party seeking a preliminary injunction may be granted

  relief only if the moving party establishes: (1) a substantial likelihood of success on the merits; (2)

  a substantial threat that failure to grant the injunction will result in irreparable injury; (3) that the

  threatened injury out-weighs any damage that the injunction may cause the opposing party; and

  (4) that the injunction will not disserve the public interest. See Hoover v. Morales, 146 F.3d 304,

  307 (5th Cir.1998); Wenner v. Texas Lottery Comm'n, 123 F.3d 321, 325 (5th Cir. 1997); Cherokee



                                                     4



                                                                                                   15-50759.682
                                                  RE 16
DOSWASHINGTONSUP00720
    Case: 15-50759    Document: 00513302729 Page: 23 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 152 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 5 of 25



  Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994). To show a substantial

  likelihood of success, “the plaintiff must present a prima facie case, but need not prove that he is

  entitled to summary judgment.” Daniels Health Sciences, L.L.C. v. Vascular Health Sciences,

  L.L.C., 710 F.3d 579, 582 (5th Cir. 2013). See also Janvey v. Alguire, 647 F.3d 585, 596 (5th Cir.

  2011) (same, citing CHARLES ALAN W RIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A FEDERAL

  PRACTICE & PROCEDURE § 2948.3 (2d ed. 1995) (“All courts agree that plaintiff must present a prima

  facie case but need not show that he is certain to win.”)). The party seeking a preliminary

  injunction must clearly carry the burden of persuasion on all four requirements to merit relief.

  Mississippi Power & Light Co., 760 F.2d 618, 621 (5th Cir. 1985).

                                            III. ANALYSIS

          Defendants maintain Plaintiffs have not established any of the four requirements necessary

  to merit grant of a preliminary injunction. Plaintiffs, of course, disagree. The Court will briefly

  address the parties’ arguments concerning the final three requirements before turning to the core,

  and dispositive question, whether Plaintiffs have shown a likelihood of success on the merits of

  their clairms.

  A. Injury and Balancing of Interests

          Defendants suggest Plaintiffs’ contention that they face irreparable injuy absent immediate

  relief is rebutted by their delay in filing this lawsuit. However, the Supreme Court has stated that

  the “loss of First Amendment freedoms, for even minimal periods of time, unquestionably

  constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976); see also Palmer v.

  Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009) (the “loss of First Amendment

  freedoms for even minimal periods of time constitutes irreparable injury justifying the grant of a

  preliminary injunction.”). The Second Amendment protects “similarly intangible and unquantifiable

  interests” and a deprivation is thus considered irreparable. Ezell v. City of Chicago, 651 F.3d 684,



                                                   5



                                                                                              15-50759.683
                                                RE 17
DOSWASHINGTONSUP00721
    Case: 15-50759    Document: 00513302729 Page: 24 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 153 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 6 of 25



  699 (7th Cir. 2011) (“for some kinds of constitutional violations, irreparable harm is presumed”).

  The Court thus has little trouble concluding Plaintiffs have shown they face a substantial threat of

  irreparable injury.

          The Court has much more trouble concluding Plaintiffs have met their burden in regard to

  the final two prongs of the preliminary injunction inquiry. Those prongs require weighing of the

  respective interests of the parties and the public. Specifically, that the threatened injury out-weighs

  any damage that the injunction may cause the opposing party and that the injunction will not

  disserve the public interest. In this case, the inquiry essentially collapses because the interests

  asserted by Defendants are in the form of protecting the public by limiting access of foreign

  nationals to “defense articles.”

          Plaintiffs rather summarily assert the balance of interests tilts in their favor because “[I]t is

  always in the public interest to prevent the violation of a party’s constitutional rights.” Awad v.

  Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012); see also Jackson Women’s Health Org. v. Currier,

  760 F.3d 448, 458 n.9 (5th Cir. 2014) (district court did not abuse its discretion in finding injunction

  would not disserve public interest because it will prevent constitutional deprivations). They further

  assert that an injunction would not bar Defendants from controlling the export of classified

  information.

          The Court finds neither assertion wholly convincing. While Plaintiffs’ assertion of a public

  interest in protection of constitutional rights is well-taken, it fails to consider the public’s keen

  interest in restricting the export of defense articles. See Winter v. Natural Res. Def. Council, Inc.,

  555 U.S. 7, 24-25 (2008) (discussing failure of district court to consider injunction's adverse impact

  on public interest in national defense); Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 826 (2nd

  Cir. 2015) (characterizing maintenance of national security as “public interest of the highest order”).

  It also fails to account for the interest – and authority – of the President and Congress in matters

  of foreign policy and export. See Haig v. Agee, 453 U.S. 280, 292 (1981) (matters relating to

                                                     6



                                                                                                   15-50759.684
                                                  RE 18
DOSWASHINGTONSUP00722
    Case: 15-50759    Document: 00513302729 Page: 25 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 154 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 7 of 25



  conduct of foreign relations “are so exclusively entrusted to the political branches of government

  as to be largely immune from judicial inquiry or interference”); United States v. Pink, 315 U.S. 203,

  222–23 (1942) (conduct of foreign relations “is committed by the Constitution to the political

  departments of the Federal Government”); Spectrum Stores, Inc. v. Citgo Petroleum Corp., 632

  F.3d 938, 950 (5th Cir. 2011) (matters implicating foreign relations and military affairs generally

  beyond authority of court’s adjudicative powers).

          As to Plaintiff’s second contention, that an injunction would not bar Defendants from

  controlling the export of classified information, it is significant that Plaintiffs maintain the posting

  of files on the Internet for free download does not constitute “export” for the purposes of the AECA

  and ITAR. But Defendants clearly believe to the contrary. Thus, Plaintiffs’ contention that the grant

  of an injunction permitting them to post files that Defendants contend are governed by the AECA

  and ITAR would not bar Defendants from controlling “export” of such materials stand in sharp

  constrast to Defendants’ assertion of the public interest. The Court thus does not believe Plaintiffs

  have met their burden as to the final two prongs necessary for granting Plaintiffs a preliminary

  injunction. Nonetheless, in an abundance of caution, the Court will turn to the core of Plaintiffs’

  motion for a preliminary injunction, whether they have shown a likelihood of success on their claims

  B. Ultra Vires

          Plaintiffs first argue Defendants are acting beyond the scope of their authority in imposing

  a prepublication requirement on them under the AECA. A federal court has no subject matter

  jurisdiction over claims against the United States unless the government waives its sovereign

  immunity and consents to suit. Danos v. Jones, 652 F.3d 577, 581 (5th Cir. 2011) (citing FDIC v.

  Meyer, 510 U.S. 471, 475 (1994)). The ultra vires exception to sovereign immunity provides that

  “where the officer's powers are limited by statute, his actions beyond those limitations are

  considered individual and not sovereign actions,” or “ultra vires his authority,” and thus not



                                                     7



                                                                                                  15-50759.685
                                                  RE 19
DOSWASHINGTONSUP00723
    Case: 15-50759    Document: 00513302729 Page: 26 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 155 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 8 of 25



  protected by sovereign immunity. Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682,

  689 (1949). To fall within the ultra vires exception to sovereign or governmental immunity, a

  plaintiff must “do more than simply allege that the actions of the officer are illegal or unauthorized.”

  Danos, 652 F.3d at 583. Rather, the complaint must allege facts sufficient to establish that the

  officer was acting “without any authority whatever,” or without any “colorable basis for the exercise

  of authority.” Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 n.11

  (1984)).

          The statute at issue provides:

         In furtherance of world peace and the security and foreign policy of the United
         States, the President is authorized to control the import and the export of defense
         articles and defense services and to provide foreign policy guidance to persons of
         the United States involved in the export and import of such articles and services.
         The President is authorized to designate those items which shall be considered as
         defense articles and defense services for the purposes of this section and to
         promulgate regulations for the import and export of such articles and services.

  22 U.S.C. § 2778(a)(1). “Export” is defined, in pertinent part, as including “[d]isclosing (including

  oral or visual disclosure) or transferring technical data to a foreign person whether in the United

  States or abroad.”     22 C.F.R. § 120.17(a)(4).       Plaintiffs argue this definition falls outside

  Congressional intent in authorizing restriction of export of defense articles because, as interpreted

  by Defendants, it includes public speech within the United States.

          Notably, Plaintiffs do not suggest Defendants lack authority under the AECA to regulate

  export of defense articles. Further, under the AECA, decisions are required to

         take into account whether the export of an article would contribute to an arms race,
         aid in the development of weapons of mass destruction, support international
         terrorism, increase the possibility of outbreak or escalation of conflict, or prejudice
         the development of bilateral or multilateral arms control or nonproliferation
         agreements or other arrangements.

  22 U.S.C. § 2778(a)(2). Defense Distributed admits its purpose is “facilitating global access to, and

  the collaborative production of, information and knowledge related to the three-dimensional (“3D”)

  printing of arms.”    (Compl. ¶ 1) (emphasis added).         Facilitating global access to firearms

                                                     8



                                                                                                   15-50759.686
                                                  RE 20
DOSWASHINGTONSUP00724
    Case: 15-50759    Document: 00513302729 Page: 27 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 156 of 996
              Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 9 of 25



  undoubtedly “increase[s] the possibiliity of outbreak or escalation of conflict.” Defense Distributed,

  by its own admission, engages in conduct which Congress authorized Defendants to regulate.

  Plaintiffs have not, therefore, shown Defendants are acting without any “colorable basis for the

  exercise of authority.” Accordingly, they have not shown a likelihood of success on their ultra vires

  challenge.

  C. First Amendment

            Plaintiffs next argue Defendants’ interpretation of the AECA violates their First Amendment

  right to free speech. In addressing First Amendment claims, the first step is to determine whether

  the claim involves protected speech, the second step is to identify the nature of the forum, and the

  third step is to assess whether the justifications for exclusion from the relevant forum satisfy the

  requisite standard. Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 797

  (1985).

            As an initial matter, Defendants argue the computer files at issue do not constitute speech

  and thus no First Amendment protection is afforded. First Amendment protection is broad,

  covering “works which, taken as a whole, have serious literary, artistic, political, or scientific value,

  regardless of whether the government or a majority of the people approve of the ideas these works

  represent.” Miller v. California, 413 U.S. 15, 34 (1973). See also Brown v. Entm't Merchants Ass'n,

  131 S. Ct. 2729, 2733 (2011) (video games’ communication of ideas and social messages suffices

  to confer First Amendment protection). Defendants, however, maintain the computer files at the

  heart of this dispute do not warrant protection because they consist merely of directions to a

  computer. In support, they rely on a Second Circuit opinion which held that computer instructions

  that “induce action without the intercession of the mind or the will of the recipient” are not

  constitutionally protected speech. Commodity Futures Trading Comm'n v. Vartuli, 228 F.3d 94, 111

  (2nd Cir. 2000).



                                                     9



                                                                                                   15-50759.687
                                                  RE 21
DOSWASHINGTONSUP00725
    Case: 15-50759    Document: 00513302729 Page: 28 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 157 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 10 of 25



           As Plaintiffs point out, one year later, the Second Circuit addressed the issue of whether

  computer code constitutes speech at some length in Universal City Studios, Inc. v. Corley, 273

  F.3d 429 (2nd Cir. 2001).2 The court made clear the fact that computer code is written in a

  language largely unintelligible to people was not dispositive, noting Sanskrit was similarly

  unintelligible to many, but a work written in that language would nonethless be speech. Ultimately,

  the court concluded “the fact that a program has the capacity to direct the functioning of a computer

  does not mean that it lacks the additional capacity to convey information, and it is the conveying

  of information that renders instructions ‘speech’ for purposes of the First Amendment.” Id. at 447

  (discussing other examples of “instructions” which qualified as speech under First Amendment).

  Similarly, the Sixth Circuit has found “[b]ecause computer source code is an expressive means for

  the exchange of information and ideas about computer programming . . . it is protected by the First

  Amendment,” even though such code “has both an expressive feature and a functional feature.”

  Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000).

           Although the precise technical nature of the computer files at issue is not wholly clear to the

  Court, Plaintiffs made clear at the hearing that Defense Distributed is interested in distributing the

  files as “open source.” That is, the files are intended to be used by others as a baseline to be built

  upon, altered and otherwise utilized. Thus, at least for the purpose of the preliminary injunction

  analysis, the Court will consder the files as subject to the protection of the First Amendment.

           In challenging Defendants’ conduct, Plaintiffs urge this Court to conclude the ITAR’s

  imposition of a prepublication requirement constitutes an impermissible prior restraint. Prior

  restraints “face a well-established presumption against their constitutionality.”                          Marceaux v.

  Lafayette City-Parish Consol. Gov't, 731 F.3d 488, 493 (5th Cir. 2013). See also Organization for

            2
                Defendants are correct that the Corley court did not overrule the decision in Vartuli. However, the Corley
  court itself distinguished the decision in Vartuli as limited, because it was based on the manner in which the code at issue
  was marketed. That is, the defendants themselves marketed the software as intended to be used “mechanically” and
  “without the intercession of the mind or the will of the recipient.” Corley, 273 F.3d at 449 (quoting Vartuli, 228 F.3d at
  111). Plaintiffs here have not so marketed or described the files at issue.

                                                              10



                                                                                                                    15-50759.688
                                                           RE 22
DOSWASHINGTONSUP00726
    Case: 15-50759    Document: 00513302729 Page: 29 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 158 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 11 of 25



  a Better Austin v. Keefe, 402 U.S. 415, 419 (1971) (“Any prior restraint on expression comes ...

  with a ‘heavy presumption’ against its constitutional validity”); Shuttlesworth v. City of Birmingham,

  394 U.S. 147, 150–51 (1969) (noting “the many decisions of this Court over the last 30 years,

  holding that a law subjecting the exercise of First Amendment freedoms to the prior restraint of a

  license without narrow, objective, and definite standards to guide the licensing authority, is

  unconstitutional”). “[A] system of prior restraint avoids constitutional infirmity only if it takes place

  under procedural safeguards designed to obviate the dangers of a censorship system.” Collins v.

  Ainsworth, 382 F.3d 529, 539 (5th Cir. 2004) (quoting Southeastern Promotions, Ltd. v. Conrad,

  420 U.S. 546, 559 (1975)).

          The “heavy presumption” against constitutional validity of prior restraint is not, however, “a

  standard of review, and judicial decisions analyzing prior restraints have applied different standards

  of review depending on the restraint at issue.” Catholic Leadership Coal. of Tex. v. Reisman, 764

  F.3d 409, 438 (5th Cir. 2014). See, e.g., Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984)

  (order prohibiting dissemination of discovered information before trial “is not the kind of classic prior

  restraint that requires exacting First Amendment scrutiny”); Perry v. McDonald, 280 F.3d 159, 171

  (2nd Cir. 2001) (context in which prior restraint occurs affects level of scrutiny applied);, 192 F.3d

  742, 749 (7th Cir. 1999) (“We note initially that the [plaintiff] is simply wrong in arguing that all prior

  restraints on speech are analyzed under the same test.”).

          No party suggests posting of information on the Internet for general free consumption is not

  a public forum. The next inquiry is thus the applicable level of protection afforded to the files at

  issue. Content-neutral restrictions on speech are examined under intermediate scrutiny, meaning

  they are permissible so long as they are narrowly tailored to serve a significant governmental

  interest and leave open ample alternative channels for communication of the information. Turner

  Broad. Sys. v. FCC, 520 U.S. 180, 213–14 (1997); Ward v. Rock Against Racism, 491 U.S. 781,

  791 (1989). Content-based restrictions are examined under strict scrutiny, meaning they must be

                                                      11



                                                                                                     15-50759.689
                                                   RE 23
DOSWASHINGTONSUP00727
    Case: 15-50759    Document: 00513302729 Page: 30 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 159 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 12 of 25



  narrowly drawn to effectuate a compelling state interest. Perry Educ. Ass'n v. Perry Local

  Educators' Ass'n, 460 U.S. 37, 46 (1983).

         Not surprisingly, the parties disagree as to whether the ITAR imposes content-based

  restrictions. “Government regulation of speech is content based if a law applies to particular

  speech because of the topic discussed or the idea or message expressed.” Reed v. Town of

  Gilbert, 135 S. Ct. 2218, 2227 (2015). Plaintiffs here argue, because the regulations restrict

  speech concerning the entire topic of “defense articles” the regulation is content-based. “A

  regulation is not content-based, however, merely because the applicability of the regulation

  depends on the content of the speech.” Asgeirsson v. Abbott, 696 F.3d 454, 459 (5th Cir. 2012).

  Rather, determination of whether regulation of speech is content-based “requires a court to

  consider whether a regulation of speech ‘on its face’ draws distinctions based on the message a

  speaker conveys.” Reed, 135 S. Ct. at 2227. See also Ward, 491 U.S. at 791 (principal inquiry

  in determining content-neutrality, “is whether the government has adopted a regulation of speech

  because of disagreement with the message it conveys”).

         Employing this inquiry, the Supreme Court has found regulations to be content-neutral

  where the regulations are aimed not at suppressing a message, but at other “secondary effects.”

  For example, the Supreme Court upheld a zoning ordinance that applied only to theaters showing

  sexually-explicit material, reasoning the regulation was content-neutral because it was not aimed

  at suppressing the erotic message of the speech but instead at the crime and lowered property

  values that tended to accompany such theaters. Renton v. Playtime Theatres, Inc., 475 U.S. 41,

  47–48 (1986). The Supreme Court similarly upheld a statute establishing buffer zones only at

  clinics that performed abortions, concluding the statute did not draw content-based distinctions as

  enforcement authorities had no need to examine the content of any message conveyed and the

  stated purpose of the statute was public safety. McCullen v. Coakley, 134 S. Ct. 2518, 2531 (2014)

  (noting violation of statute depended not “on what they say,” but “simply on where they say it”). The

                                                   12



                                                                                               15-50759.690
                                                RE 24
DOSWASHINGTONSUP00728
    Case: 15-50759    Document: 00513302729 Page: 31 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 160 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 13 of 25



  Fifth Circuit has likewise found regulations content-neutral, even where the regulation governed

  a specific topic of speech. See Kagan v. City of New Orleans, 753 F.3d 560, 562 (5th Cir. 2014),

  cert. denied, 135 S. Ct. 1403 (2015) (upholding regulation requiring license for a person to charge

  for tours to City's points of interest and historic sites, “for the purpose of explaining, describing or

  generally relating the facts of importance thereto,” finding regulation “has no effect whatsoever on

  the content of what tour guides say”); Asgeirsson, 696 F.3d at 461 (holding Texas’ Open Meeting

  Act, prohibiting governmental body from conducting closed meetings during which public business

  or public policy over which the governmental body has supervision or control is discussed, to be

  content-neutral, because closed meetings: (1) prevent transparency; (2) encourage fraud and

  corruption; and (3) foster mistrust in government).

         The ITAR, on its face, clearly regulates disclosure of “technical data” relating to “defense

  articles.” The ITAR thus unquestionably regulates speech concerning a specific topic. Plaintiffs

  suggest that is enough to render the regulation content-based, and thus invoke strict scrutiny.

  Plaintiffs’ view, however, is contrary to law. The Fifth Circuit rejected a similar test, formulated as

  “[a] regulatory scheme that requires the government to ‘examine the content of the message that

  is conveyed’ is content-based regardless of its motivating purpose,” finding the proposed test was

  contrary to both Supreme Court and Fifth Circuit precedent. Asgeirsson, 696 F.3d at 460.

          The ITAR does not regulate disclosure of technical data based on the message it is

  communicating. The fact that Plaintiffs are in favor of global access to firearms is not the basis for

  regulating the “export” of the computer files at issue. Rather, the export regulation imposed by the

  AECA is intended to satisfy a number of foreign policy and national defense goals, as set forth

  above. Accordingly, the Court concludes the regulation is content-neutral and thus subject to

  intermediate scrutiny. See United States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012) (finding

  the AECA and its implementing regulations are content-neutral).

          The Supreme Court has used various terminology to describe the intermediate scrutiny

                                                    13



                                                                                                  15-50759.691
                                                  RE 25
DOSWASHINGTONSUP00729
    Case: 15-50759    Document: 00513302729 Page: 32 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 161 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 14 of 25



  standard. Compare Ward, 491 U.S. at 798 (“a regulation of the time, place, or manner of protected

  speech must be narrowly tailored to serve the government's legitimate, content-neutral interests

  but that it need not be the least restrictive or least intrusive means of doing so”), with Bd. of Trs.

  of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480 (1989) (requiring “the government goal to be

  substantial, and the cost to be carefully calculated,” and holding “since the State bears the burden

  of justifying its restrictions, it must affirmatively establish the reasonable fit we require”), and

  Turner, 520 U.S. at 189 (regulation upheld under intermediate scrutiny if it “further[s] an important

  or substantial governmental interest unrelated to the suppression of free speech, provided the

  incidental restrictions d[o] not burden substantially more speech than is necessary to further those

  interests”). The Court will employ the Fifth Cicuit’s most recent enunciation of the test, under which

  a court must sustain challenged regulations “if they further an important or substantial

  governmental interest; if the governmental interest is unrelated to the suppression of free

  expression; and if the incidental restriction on alleged First Amendment freedoms is no greater than

  is essential to the furtherance of that interest.” Time Warner Cable, Inc. v. Hudson, 667 F.3d 630,

  641 (5th Cir. 2012)

          The Court has little trouble finding there is a substantial governmental interest in regulating

  the dissemination of military information. Plaintiffs do not suggest otherwise. See Holder v.

  Humanitarian Law Project, 561 U.S. 1, 28 (2010) (noting all parties agreed government's interest

  in combating terrorism “is an urgent objective of the highest order”). Nor do Plaintiffs suggest the

  government’s regulation is directed at suppressing free expression. Rather, they contend the

  regulations are not sufficiently tailored so as to only incidentally restrict their freedom of expression.

          The only circuit to address whether the AECA and ITAR violate the First Amendment has

  concluded the regulatory scheme survives such a challenge. In so doing, the Ninth Circuit

  concluded the technical data regulations substantially advance the government’s interest, unrelated

  to the suppression of expression, because the regulations provide clear procedures for seeking

                                                     14



                                                                                                    15-50759.692
                                                   RE 26
DOSWASHINGTONSUP00730
    Case: 15-50759    Document: 00513302729 Page: 33 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 162 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 15 of 25



  necessary approval. Chi Mak, 683 F.3d at 1135 (citing 22 C.F.R § 120.10(a) (the determination

  of designation of articles or services turns on whether an item is “specifically designed, developed,

  configured, adapted, or modified for a military application, and has significant military or intelligence

  applicability such that control under this subchapter is necessary”)). The Ninth Circuit also

  concluded the regulations were not more burdensome than necessary, noting the “ITAR makes a

  point to specifically exclude numerous categories from designation, such as general scientific,

  mathematical, or engineering papers.” Id. (citing Humanitarian Law Project, 561 U.S. at 29

  (upholding material support statute against First Amendment challenge where the statute provided

  narrowing definitions to avoid infringing upon First Amendment interests)).3

           Plaintiffs’ challenge here is based on their contention that Defendants have applied an

  overbroad interpretation of the term “export.” Specifically, Plaintiffs argue that viewing “export” as

  including public speech, including posting of information on the Internet, imposes a burden on

  expression which is greater than is essential to the furtherance of the government’s interest in

  protecting defense articles.

           But a prohibition on Internet posting does not impose an insurmountable burden on

  Plaintiffs’ domestic communications. This distinction is significant because the AECA and ITAR

  do not prohibit domestic communications.                   As Defendants point out, Plaintiffs are free to

  disseminate the computer files at issue domestically in public or private forums, including via the

  mail or any other medium that does not provide the ability to disseminate the information

  internationally.

           Nor is the Court convinced by Plaintiffs’ suggestion that the ban on Internet posting does

  not prevent dissemination of technical data outside national borders, and thus does not further the


           3
              The Ninth Circuit has also rejected a First Amendment challenge to the AECA’s predecessor, the Mutual
  Security Act of 1954. See United States v. Edler Indus., Inc., 579 F.2d 516, 521 (9th Cir. 1978) (holding statute and
  regulations not overbroad in controlling conduct of assisting foreign enterprises to obtain military equipment and related
  technical expertise and licensing provisions of statute not an unconstitutional prior restraint on speech).

                                                             15



                                                                                                                  15-50759.693
                                                          RE 27
DOSWASHINGTONSUP00731
    Case: 15-50759    Document: 00513302729 Page: 34 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 163 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 16 of 25



  government’s interests under the AECA. The Ninth Circuit addressed and rejected a similar

  suggestion, namely that the only way the government can prevent technical data from being sent

  to foreign persons is to suppress the information domestically as well, explaining:

          This outcome would blur the fact that national security concerns may be more
          sharply implicated by the export abroad of military data than by the domestic
          disclosure of such data. Technical data that is relatively harmless and even socially
          valuable when available domestically may, when sent abroad, pose unique threats
          to national security. It would hardly serve First Amendment values to compel the
          government to purge the public libraries of every scrap of data whose export abroad
          it deemed for security reasons necessary to prohibit.

  United States v. Posey, 864 F.2d 1487, 1496-97 (9th Cir. 1989).

          The Court also notes, as set forth above, that the ITAR provides a method through the

  commodity jurisdiction request process for determining whether information is subject to its export

  controls. See 22 C.F.R. § 120.4 (describing process). The regulations include a ten day deadline

  for providing a preliminary response, as well as a provision for requesing expedited processsing.

  22 C.F.R. § 120.4(e) (setting deadlines). Further, via Presidential directive, the DDTC is required

  to “complete the review and adjudication of license applications within 60 days of receipt.” 74 Fed.

  Reg. 63497 (December 3, 2009). Plaintiffs thus have available a process for determining whether

  the speech they wish to engage in is subject to the licensing scheme of the ITAR regulations.

          Accordingly, the Court concludes Plaintiffs have not shown a substantial likelihood of

  success on the merits of their claim under the First Amendment.

  D. Second Amendment

          Plaintiffs also argue the ITAR regulatory scheme violates their rights under the Second

  Amendment. Defendants contend Plaintiffs cannot succeed on this claim, both because they lack

  standing to raise it, and because the claim fails on the merits. As standing is jurisdictional, the

  Court will turn to that issue first.




                                                   16



                                                                                                  15-50759.694
                                                RE 28
DOSWASHINGTONSUP00732
    Case: 15-50759    Document: 00513302729 Page: 35 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 164 of 996
                Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 17 of 25



            a. Standing

            Article III of the Constitution limits the jurisdiction of federal courts to cases and

  controversies. United States Parole Comm'n v. Geraghty, 445 U.S. 388, 395 (1980). “One

  element of the case-or-controversy requirement is that [plaintiffs], based on their complaint, must

  establish that they have standing to sue.” Raines v. Byrd, 521 U.S. 811, 818 (1997). This

  requirement, like other jurisdictional requirements, is not subject to waiver and demands strict

  compliance. Raines, 521 U.S. at 819; Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996). To meet the

  standing requirement a plaintiff must show (1) she has suffered an “injury in fact” that is (a)

  concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury

  is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to merely

  speculative, that the injury will be redressed by a favorable decision. Friends of the Earth, Inc. v.

  Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Consol. Cos., Inc. v. Union Pacific

  R.R. Co., 499 F.3d 382, 385 (5th Cir. 2007); Fla. Dep't of Ins. v. Chase Bank of Tex. Nat'l Ass'n,

  274 F.3d 924, 929 (5th Cir. 2001) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

  (1992)). “The party invoking federal jurisdiction bears the burden of establishing these elements.”

  Lujan, 504 U.S. at 561.

            Defendants correctly point out Defense Distributed is in full possession of the computer files

  at issue and thus cannot argue it is being prevented from exercising its rights under the Second

  Amendment.4 Plaintiffs maintain Defense Distributed nonetheless has standing because it is

  “entitled to assert the Second Amendment rights of [its] customers and website visitors.” (Plf. Brf.

  at 27). A litigant is generally limited to asserting standing only on behalf of himself. See Kowalski

  v. Tesmer, 543 U.S. 125, 129 (2004) (a party “generally must assert his own legal rights and

  interests, and cannot rest his claim to relief on the legal rights or interests of third parties”). The


            4
                No party addressed whether a corporation such as Defense Distributed itself possesses Second Amendment
  rights.

                                                            17



                                                                                                             15-50759.695
                                                         RE 29
DOSWASHINGTONSUP00733
    Case: 15-50759    Document: 00513302729 Page: 36 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 165 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 18 of 25



  Supreme Court has recognized a limited exception when the litigant seeking third-party standing

  has suffered an "injury in fact" giving him a "sufficiently concrete interest" in the outcome of the

  issue, the litigant has a “close” relationship with the third party on whose behalf the right is asserted

  and there is a “hindrance” to the third party's ability to protect his own interests. Powers v. Ohio,

  499 U.S. 400, 411 (1991).

           Plaintiffs argue they meet this test, asserting Defense Distributed acts as a “vendor” or in

  a like position by way of offering the computer files for download to visitors of its website. See

  Carey v. Population Servs. Int’l, 431 U.S. 678, 684 (1977) (“vendors and those in like positions .

  . . have been uniformly permitted to resist efforts at restricting their operations by acting as

  advocates for the rights of third parties who seek access to their market or function”); Reliable

  Consultants, Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008) (Supreme Court precedent holds

  providers of product have standing to attack ban on commercial transactions involving product).

  As an initial matter, it is not at all clear that distribution of information for free via the Internet

  constitutes a commercial transaction.5 Moreover, Plaintiffs do not explain how visitors to Defense

  Distributed’s website are hindered in their ability to protect their own interests. In fact, the presence

  of SAF as a plaintiff suggests to the contrary. Thus, whether Defense Distributed has standing to

  assert a claim of a violation of the Second Amendment is a very close question.

           Lack of standing by one plaintiff is not dispositive, however. See Village of Arlington

  Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264 (1977) (court need not decide third-party

  standing question, “[f]or we have at least one individual plaintiff who has demonstrated standing

  to assert these rights as his own”). And SAF’s standing presents a much less difficult question.

  It asserts it has standing, as an association, to assert the rights of its members. See Warth v.


           5
             Defense Distributed describes itself as organized and operated “for the purpose of defending the civil liberty
  of popular access to arms guaranteed by the United States Constitution” through “facilitating global access to”
  information related to 3D printing of firearms, and specifically “to publish and distribute, at no cost to the public, such
  information and knowledge on the Internet in promotion of the public interest.” (Compl. ¶ 1) (emphasis added).

                                                             18



                                                                                                                   15-50759.696
                                                          RE 30
DOSWASHINGTONSUP00734
    Case: 15-50759    Document: 00513302729 Page: 37 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 166 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 19 of 25



  Seldin, 422 U.S. 490, 511 (1975) (“[e]ven in the absence of injury to itself, an association may have

  standing solely as the representative of its members”). Associational standing requires showing:

  (1) the association’s members have standing to sue in their own right; (2) the interests at issue are

  germane to the association's purpose; and (3) the participation of individual members in the lawsuit

  is not required. Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, 550-51

  (5th Cir. 2010) (citing Hunt v. Wash. St. Apple Adver. Comm'n, 432 U.S. 333, 343 (1977)). “The

  first prong requires that at least one member of the association have standing to sue in his or her

  own right.” National Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,

  700 F.3d 185, 191 (5th Cir. 2012).

         Defendants limit their challenge to SAF’s standing solely to whether any of its members

  have standing to sue in their own right. Specifically, Defendants contend SAF has merely asserted

  a conjectural injury, by suggesting its members would access computer files in the future. In

  response, SAF has provided affidavit testimony from two of its members stating they would access

  the computer files at issue via the Defense Distributed website, study, learn from and share the

  files, but are unable to do so due to Defendants’ interpretation of the ITAR regulatory scheme. (Plf.

  Reply Exs. 3-4). This testimony satisfies the “injury in fact” portion of the standing inquiry.

         Defendants further contend any injury is not fairly traceable to their conduct. They argue

  the ITAR does not prevent SAF members in the United States from acquiring the files directly from

  Defense Distributed. But this argument goes to the burden imposed on SAF members, which is

  a question aimed at the merits of the claim, not standing. See Davis v. United States, 131 S. Ct.

  2419, 2434, n.10 (one must not “confus[e] weakness on the merits with absence of Article III

  standing”). In this case, the inability of SAF members to download the computer files at issue off

  the Internet is the injury in fact of the SAF members, and is clearly traceable to the conduct of

  Defendants. The Court therefore finds SAF has standing to assert a claim of a violation of the

  Second Amendment. See Nat’l Rifle Ass’n, 700 F.3d at 192 (NRA had standing, on behalf of its

                                                   19



                                                                                               15-50759.697
                                                RE 31
DOSWASHINGTONSUP00735
    Case: 15-50759    Document: 00513302729 Page: 38 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 167 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 20 of 25



  members under 21, to bring suit challenging laws prohibitingfederal firearms licensees from selling

  handguns to 18-to-20-year-olds); Ezell v. City of Chicago, 651 F.3d 684, 696 (7th Cir. 2011) (SAF

  and Illinois Rifle Association had associational standing to challenge city ordinances requiring one

  hour of firing range training as prerequisite to lawful gun ownership and prohibiting all firing ranges

  in city); Mance v. Holder, 2015 WL 567302, at *5 (N.D. Tex. Feb. 11, 2015) (non-profit organization

  dedicated to promoting Second Amendment rights had associational standing to bring action

  challenging federal regulatory regime as it relates to buying, selling, and transporting of handguns

  over state lines).

          b. Merits

          The Second Amendment provides: “A well regulated Militia, being necessary to the security

  of a free State, the right of the people to keep and bear Arms, shall not be infringed.” U.S. Const.

  amend. II. The Supreme Court has recognized that the Second Amendment confers an individual

  right to keep and bear arms. See District of Columbia v. Heller, 554 U.S. 570, 595 (2008). The

  Fifth Circuit uses a two-step inquiry to address claims under the Second Amendment. The first

  step is to determine whether the challenged law impinges upon a right protected by the Second

  Amendment—that is, whether the law regulates conduct that falls within the scope of the Second

  Amendment’s guarantee. The second step is to determine whether to apply intermediate or strict

  scrutiny to the law, and then to determine whether the law survives the proper level of scrutiny.

  Nat'l Rifle Ass'n, 700 F.3d at 194.

         In the first step, the court is to “look to whether the law harmonizes with the historical

  traditions associated with the Second Amendment guarantee.” Id. (citing Heller, 554 U.S. at

  577-628). Defendants argue at some length that restriction by a sovereign of export of firearms

  and other weapons has a lengthy historical tradition. Plaintiffs do not contest otherwise. Rather,

  Plaintiffs contend the conduct regulated here impinges on the ability to manufacture one’s own



                                                    20



                                                                                                 15-50759.698
                                                 RE 32
DOSWASHINGTONSUP00736
    Case: 15-50759    Document: 00513302729 Page: 39 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 168 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 21 of 25



  firearms, in this case, by way of 3D printing.

          While the founding fathers did not have access to such technology,6 Plaintiffs maintain the

  ability to manufacture guns falls within the right to keep and bear arms protected by the Second

  Amendment. Plaintiffs suggest, at the origins of the United States, blacksmithing and forging would

  have provided citizens with the ability to create their own firearms, and thus bolster their ability to

  “keep and bear arms.” While Plaintffs’ logic is appealing, Plaintiffs do not cite any authority for this

  proposition, nor has the Court located any. The Court further finds telling that in the Supreme

  Court’s exhaustive historical analysis set forth in Heller, the discussion of the meaning of “keep and

  bear arms” did not touch in any way on an individual’s right to manufacture or create those arms.

  The Court is thus reluctant to find the ITAR regulations constitute a burden on the core of the

  Second Amendment.

          The Court will nonetheless presume a Second Amendment right is implicated and proceed

  with the second step of the inquiry, determining the appropriate level of scrutiny to apply. Plaintiffs

  assert strict scrutiny is proper here, relying on their contention that a core Second Amendment right

  is implicated. However, the appropriate level of scrutiny “depends on the nature of the conduct

  being regulated and the degree to which the challenged law burdens the right.” Nat’l Rifle Ass’n,

  700 F.3d at 195 (emphasis added).

          The burden imposed here falls well short of that generally at issue in Second Amendment

  cases. SAF members are not prevented from “possess[ing] and us[ing] a handgun to defend his

  or her home and family.” Id. at 195 (citations omitted). The Fifth Circuit’s decision in National Rifle

  Association is instructive. At issue was a regulatory scheme which prohibited federally licensed

  firearms dealers from selling handguns to persons under the age of twenty-one. The court

  reasoned that only intermediate scrutiny applied for three reasons: (1) an age qualification on


          6
            Nonetheless, “the Second Amendment extends, prima facie, to all instruments that constitute bearable arms,
  even those that were not in existence at the time of the founding.” Heller, 554 U.S. at 582.

                                                          21



                                                                                                             15-50759.699
                                                       RE 33
DOSWASHINGTONSUP00737
    Case: 15-50759    Document: 00513302729 Page: 40 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 169 of 996
           Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 22 of 25



  commercial firearm sales was significantly different from a total prohibition on handgun possession;

  (2) the age restriction did not strike at the core of the Second Amendment by preventing persons

  aged eighteen to twenty from possessing and using handguns for home defense because it was

  not a historical outlier; and (3) the restriction only had temporary effect because the targeted group

  would eventually age out of the restriction's reach. Id. at 205–07. In this case, SAF members are

  not prohibited from manufacturing their own firearms, nor are they prohibited from keeping and

  bearing other firearms. Most strikingly, SAF members in the United States are not prohibited from

  acquiring the computer files at issue directly from Defense Distributed. The Court thus concludes

  only intermediate scrutiny is warranted here. See also Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719

  F.3d 338, 347-48 (5th Cir. 2013), cert. denied, 134 S. Ct. 1365 (2014) (applying intermediate

  scrutiny to constitutional challenge to state statute prohibiting 18-20-year-olds from carrying

  handguns in public).

         As reviewed above, the regulatory scheme of the AECA and ITAR survives an intermediate

  level of scrutiny, as it advances a legitimate governmental interest in a not unduly burdensome

  fashion. See also McCraw, 719 F.3d at 348 (statute limiting under 21-year-olds from carrying

  handguns in public advances important government objective of advancing public safety by curbing

  violent crime); Nat’l Rifle Ass’n, 700 F.3d at 209 (“The legitimate and compelling state interest in

  protecting the community from crime cannot be doubted.”). Accordingly, the Court finds Plaintiffs

  have not shown a substantial likelihood of success on the merits.

  E. Fifth Amendment

         Plaintiffs finally argue the prior restraint scheme of the ITAR is void for vagueness and thus

  in violation of their right to due process. “It is a basic principle of due process that an enactment

  is void for vagueness if its prohibitions are not clearly defined.” Grayned v. City of Rockford, 408

  U.S. 104, 108 (1972). The Fifth Amendment prohibits the enforcement of vague criminal laws, but



                                                   22



                                                                                                15-50759.700
                                                 RE 34
DOSWASHINGTONSUP00738
    Case: 15-50759    Document: 00513302729 Page: 41 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 170 of 996
            Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 23 of 25



  the threshold for declaring a law void for vagueness is high. “The strong presumptive validity that

  attaches to an Act of Congress has led this Court to hold many times that statutes are not

  automatically invalidated as vague simply because difficulty is found in determining whether certain

  marginal offenses fall within their language.” United States v. Nat’l Dairy Prods. Corp., 372 U.S.

  29, 32 (1963). Rather, it is sufficient if a statute sets out an “ascertainable standard.” United

  States v. L. Cohen Grocery Co., 255 U.S. 81, 89 (1921). A statute is thus void for vagueness only

  if it wholly “fails to provide a person of ordinary intelligence fair notice of what is prohibited, or is so

  standardless that it authorizes or encourages seriously discriminatory enforcement.” United States

  v. Williams, 553 U.S. 285, 304 (2008).

          Plaintiffs here assert broadly that ITAR is unconstitutionally vague because “persons of

  ordinary intelligence” must guess as to whether their speech would fall under its auspices. As an

  initial matter, the Court notes at least two circuits have rejected due process challanges to the

  AECA and ITAR, and upheld criminal convictions for its violation. See Zhen Zhou Wu, 711 F.3d

  at 13 (rejecting defendants’ argument “that this carefully crafted regulatory scheme—which has

  remained in place for more than a quarter century—is unconstitutionally vague” as applied to

  them); United States v. Hsu, 364 F.3d 192, 198 (4th Cir. 2004) (holding the AECA and its

  implementing regulations not unconstitutionally vague as applied to defendants). Plaintiffs neither

  acknowledge those decisions nor explain how their rationale is inapplicable to their situation.

          The Supreme Court has recently noted its precedent generally limits such challenges to

  “statutes that tied criminal culpability” to conduct which required “wholly subjective judgments

  without statutory definitions, narrowing context, or settled legal meanings.” Humanitarian Law

  Project, 561 U.S. at 20 (quoting Williams, 553 U.S. at 306). Plaintiffs’ challenge here is additionally

  hampered because they have not made precisely clear which portion of the ITAR language they

  believe is unconstitutionally vague.

          To the degree Plaintiffs contend “defense articles” is vague, as Defendants point out, the

                                                      23



                                                                                                     15-50759.701
                                                   RE 35
DOSWASHINGTONSUP00739
    Case: 15-50759    Document: 00513302729 Page: 42 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 171 of 996
             Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 24 of 25



  term “defense articles” is specifically defined to include items on the Munitions List, which contains

  twenty-one categories of governed articles, as well as information “which is required for the design,

  development, production, manufacture, assembly, operation, repair, testing, maintenance or

  modification of defense articles” which additionally “includes information in the form of blueprints,

  drawings, photographs, plans, instructions or documentation.” See 22 C.F.R. §§ 120.6 (defining

  “defense articles”), 120.10 (a) (defining technical data) & 121.1 (Munitions List). Although lengthy,

  the cited regulations do not themselves include subjective terms, but rather identify items with

  significant specificity. For example, the first category “Firearms, Close Assault Weapons and

  Combat Shotguns” includes eight subcategories such as “Nonautomatic and semi-automatic

  firearms to caliber .50 inclusive (12.7 mm),” as well as six interpretations of the terms. 22 C.F.R.

  § 121.1. The Court has little trouble finding these provisions survive a vagueness challenge.

            The term “export” is also defined in the ITAR, although at lesser length. At issue here,

  “export” is defined to include “[d]isclosing (including oral or visual disclosure) or transferring

  technical data to a foreign person, whether in the United States or abroad.”            22 C.F.R. §

  120.17(a)(4). Plaintiffs here admit they wish to post on the Internet, for free download, files which

  include directions for the 3D printing of firearms. Persons of ordinary intelligence are clearly put

  on notice by the language of the regulations that such a posting would fall within the defintion of

  export.

            Accordingly, the Court concludes Plaintiffs have not shown a likelihood of success on the

  merits of their claim under the Fifth Amendment.




                                                   24



                                                                                                15-50759.702
                                                 RE 36
DOSWASHINGTONSUP00740
    Case: 15-50759    Document: 00513302729 Page: 43 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 172 of 996
          Case 1:15-cv-00372-RP Document 43 Filed 08/04/15 Page 25 of 25



                                         IV. CONCLUSION

          Plaintiffs’ Motion for Preliminary Injunction (Clerk’s Dkt. #7) is hereby DENIED.

         SIGNED on August 4, 2015.




                                             ROBERT L. PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 25



                                                                                              15-50759.703
                                               RE 37
DOSWASHINGTONSUP00741
    Case: 15-50759    Document: 00513302729 Page: 44 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 173 of 996




                                 TAB 3




DOSWASHINGTONSUP00742
    Case: 15-50759    Document: 00513302729 Page: 45 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 174 of 996
            Case 1:15-cv-00372-RP Document 45 Filed 08/13/15 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

    DEFENSE DISTRIBUTED and                      §                   Case No. 15-CV-372-RP
    SECOND AMENDMENT FOUNDATION, INC.,           §
                                                 §
                    Plaintiffs,                  §
                                                 §
                    v.                           §
                                                 §
   U.S. DEPARTMENT OF STATE, et al.,             §
                                                 §
                    Defendants.                  §
  _______________________________________________§


                                         NOTICE OF APPEAL

         PLEASE TAKE NOTICE that Plaintiffs Defense Distributed and Second Amendment

  Foundation, Inc. hereby appeal to the United States Court of Appeals for the Fifth Circuit from the

  Court’s order entered August 5, 2015, denying their motion for a preliminary injunction [ECF 43].

         Dated: August 13, 2015                         Respectfully submitted,

         GURA & POSSESSKY, PLLC                         FISH & RICHARDSON P.C.

         /s/ Alan Gura                                  /s/ William B. Mateja
         Alan Gura                                      William T. “Tommy” Jacks
         Virginia Bar No. 68842*                        Texas State Bar No. 10452000
         Gura & Possessky, PLLC                         William B. Mateja
         105 Oronoco Street, Suite 305                  Texas State Bar No. 13185350
         Alexandria, Virginia 22314                     David S. Morris
         703.835.9085 / Fax 703.997.7665                Texas State Bar No. 24032877
         alan@gurapossessky.com                         FISH & RICHARDSON P.C.
                                                        One Congress Plaza, Suite 810
         Matthew Goldstein                              111 Congress Avenue
         D.C. Bar No. 975000*                           Austin, Texas 78701
         Matthew A. Goldstein, PLLC                     (512) 472-5070 (Telephone)
         1012 14th Street NW, Suite 620                 (512) 320-8935 (Facsimile)
         Washington, DC 20005                           jacks@fr.com
         202.550.0040/Fax 202.683.6679                  dmorris@fr.com
         matthew@goldsteinpllc.com                      mateja@fr.com

                                                    1



                                                                                               15-50759.1045
                                                RE 38
DOSWASHINGTONSUP00743
    Case: 15-50759    Document: 00513302729 Page: 46 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 175 of 996
            Case 1:15-cv-00372-RP Document 45 Filed 08/13/15 Page 2 of 3



         Josh Blackman
         Virginia Bar No. 78292
         1303 San Jacinto Street
         Houston, Texas 77002
         202.294.9003/Fax: 713.646.1766
         joshblackman@gmail.com

         *Admitted pro hac vice




                                            2



                                                                           15-50759.1046
                                          RE 39
DOSWASHINGTONSUP00744
    Case: 15-50759    Document: 00513302729 Page: 47 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 176 of 996
            Case 1:15-cv-00372-RP Document 45 Filed 08/13/15 Page 3 of 3



                                        C ERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in compliance

  with Local Rule CV-5(a) on August 13, 2015, and was served on all counsel who are deemed to

  have consented to electronic service. Local Rule CV-5(b)(1).



                        /s/ Alan Gura
                        Alan Gura




                                                                                             15-50759.1047
                                                RE 40
DOSWASHINGTONSUP00745
    Case: 15-50759    Document: 00513302729 Page: 48 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 177 of 996




                                 TAB 4




DOSWASHINGTONSUP00746
    Case: 15-50759    Document: 00513302729 Page: 49 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 178 of 996
          Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 9 of 106




                                                                             268

                            A llt iii ... Y(o ,,., . "
                 (• tK 'f'lol I ,H oAI (.'t il "'"-1




                                                                                       of
                                                                    ,lllaol,iugton,   .rue.   zus10


                                                                                              1       "
                                                                                                      l




                                                            MElfORANDUM TO DR. FRANK PRESS
                                                          Sr.ience Advisor to the President

                                               Re :      Constitutionality Under the First Amendment
                                                         of ITAR Restrictions on Public Cryptography
                                     The purpose of this memorandum is to discuss the con-
                               stitutionality under the First Amendment of restrictions
                               imposed by the International Traffic in Arms Regulat.ion
                                        22 C.F.R. § 121 et seq. (1977) , the regulation imple-
                               menting S 38 of the Arms Export Control Act, 22 U.S.C.A.
                               S 277·8 (1977), on dissemination of cryptographic informa-
                               tion developed independent of government supervision or
                               support by scientists and mathematicians in the private
                               sector.l/ Our discussion is confined to the applicability
                               of the regulation to the speech elements of public cryptography,
                               and does not address the validity of the general regulatory
                               controls over exports of arms and related items. We have
                               undertaken our review of the First Amendment issues raised
                               by the       as an outgrowth of our role in implementing
                               Presidential Directive

                              ll · The cryptographic research and development of scientists
                                    and mathematicians in the private sector is known as
                               "public cryptography." As you know, the serious concern ex-
                               pressed by the academic community over government controls
                               of public cryptography, see,       197 Science 1345 (Sept.
                               30, 1977), led the Senate Select Committee on Intelligence
                               to conduct a recently concluded study of certain aspects of
                               the field .
                                    Our research into the First Amendment issues raised by
                                    government regulation of public cryptography led tan-
                               gentially into broader issues of governmental control over
                               dissemination of technical data. Those questions are numerous,
                               complex, and deserving of extensive study, but are beyond
                               the scope of this memorandum.




                                                                                                            App. 99
                                                                                                          15-50759.226
                                                                           RE 41
DOSWASHINGTONSUP00747
    Case: 15-50759    Document: 00513302729 Page: 50 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 179 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 18 of 106




                                                        2'77

                 340 U.S. 268 (1951);          v. New York, 340 U.S. 290 (1951)
                 Hague v. c.r.o., 307   u.s.   496 (l939).1if
                       Even if it is assumed that the government's interest
                 in regulating the flow of cryptographic information is
                 sufficient to justify some form of prior review process,
                 the existing ITAR provisions we think fall short of satis-
                 fying the strictures necessary to survive close scrutiny
                 under the First Amendment. There are at least two funda-
                 mental flaws in the regulation as it is now drawn: first,
                 the standards governing the issuance or -denial of licenses
                 are not sufficiently precise to guard against arbitrary
                 and inconsistent administrative action; second, there is
                 no mechanism established to provide prompt judicial review
                 of State Department decisions barring disclosure.
                 Blount v. -Rizzi, supra; Freedman v. Maryland, supra; .!!!&!.!
                 v.          supra. The cases make clear that before any
                 restraint upon protected expression may become final it
                 must be subjected to prompt judicial review in a proceeding
                 in which the government will bear the burden of justifying
                 its decisions. The burden of bringing a judicial proceed-
                 ing cannot be imposed upon those desiring export licenses
                 in these circumstances. The !TAR as presently written fails
                 t o contemplate this .requirement.1§/

                 !lf  In Freedman, 380 U.S. at 58-59, the Court summarized
                      the procedural protections necessary to sustain a scheme
                 of prior review:
                      1. A valid final restraint may be imposed only upon
                 a judicial determination;
                      2. The administrator of a licensing scheme must act
                 within a specified brief period of time;
                      3. The administrator must be required either to issue
                 a license or go to court to seek a restraint;
                      4. Any restraint imposed in advance of a final judicial
                 determination on the merits must be limited to preservation
                 of the status quo for the shortest period compatible with
                 sound judicial resolution;
                      5. The licensing scheme must assure a prompt final
                 judicial decision reviewing any interim and possibly erroneous
                 denial of a license.
                 121 The government's argument to the Ninth Circuit
                      that the impact of the ITAR upon protected communications
                 is merely incidental, and that the ITAR should be viewed as
                                                    (Cont. on p. 11)
                                               - 10 -




                                                                                   App. 108
                                                                                  15-50759.235
                                                   RE 42
DOSWASHINGTONSUP00748
    Case: 15-50759    Document: 00513302729 Page: 51 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 180 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 19 of 106




                                                  278

                      For these reasons it is     conclusion that the present
                      licensing scheme does not meet constitutional standards.
                 There remains the more difficult question whether a licens-
                 ing scheme covering either exports of or even purely domestic
                 publications of cryptographic information might be devised
                 consistent with the First Amendment. Recent Supreme Court
                 decisions certainly suggest that the showing-necessary to
                 sustain a prior restraint on protected expression is an
                 onerous one. The Court held in the Pentagon Papers case
                 that the government's allegations of grave danger to the
                 national security provided an insufficient foundation for
                 enjoining disclosure by the Washington Post and
                 York Times.of classified documents concerning United States
                 activities in Vietnam. New York Times Co. v. United States,
                            The Court also invalidated prior restraints when
                 justified by such strong interests as the right to fair
                 trial, Nebraska Press Ass'n, supra, and the right of a
                 homeowner to privacy, Organization for a Better Austin v.
                                Such decisions raise a           _w hether a
                 16/ (Cont . )
                 a-regulation of         not speech, deserves note. According
                 to thAt argument, the le·s s rigorous constitutional standard
                 of United States v. O'Brien, 391 U.S . 367 (1968) , would
                 govern the validity of the ITAR. Although that may be true
                 with respect to certain portions of the !TAR, even a cursory
                 reading of the technical data provisions reveals that those
                 portions of the ITAR are directed at communication. A more
                 stringent constitutional analysis than the O' Brien test is
                 therefore mandated.
                  17/ The Pentagon Papers case produced a total of ten opinions
                      from the Court, a per curiam and nine separate opinions.
                 All but Justices Black and Douglas appeared willing to accept
                 prior restraints on the basis of danger to the national security
                 in some circumstances. There was, however, no agreement among
                 the Justices on the appropriate standard. Justice Brennan
                 stated his view that a prior restraint on publication was
                 justified only upon:
                        "proof that publication must inevitably, directly,
                        and immediately cause the occurrence of an event
                        kindred to imperiling the safety of a transport
                        already at sea. • • , 11
                                                            (Cont. on p. 12)
                                             - ll -




                                                                                     App. 109
                                                                                    15-50759.236
                                                RE 43
DOSWASHINGTONSUP00749
    Case: 15-50759    Document: 00513302729 Page: 52 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 181 of 996
          Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 25 of 106




                                                        284

                  submission requirement any information, such as that which
                  is publicly available or which poses no substantial security
                  threat, that the government has no legitimate interest in
                  keeping secret . 23/ Failure to draft provisions narrowly
                  might well invite overbreadth challenges for inclusion of
                  protected communication. See,               v. Alabama, 357
                  U.S. 449 (1958). And a precisely drawn scheme is also
                  recessary to avoid objections of vagueness. See,
                  Smith v. Goguen, 415 U.S. 566 (1974).24/
                       In conclusion, it is our view that the existing provisions
                  of the ITAR are unconstitutional insofar as they establish
                  a prior restraint on disclosure of cryptographic ideas and
                  information developed by scientists and mathematicians in
                  the private sector. we believe, however, that a prepublica-
                  tion review requirement for cryptographic information might
                  meet First Amendment standards i f it provided necessary
                  procedural safeguards and precisely d.rawn guidelines.

                                         '--1'111,.,_
                                            ohn M. Harmon
                                     Assi      Attorney General
                                      Office of Legal Counsel

                       As we noted above, at n.4, supra, the present ITAR pro-
                       visions attempt to exempt publicly available information.
                  But the scope of that exemption and the procedures for invok-
                  ing it, particularly with respect to oral communications,
                  are somewhat clear.
                  24/  Although we mention questions of overbreadth and vague-
                       ness raised by the technical data provisions of the
                  ITAR previously in this memorandum, we have not attempted
                  to identify and analyze particular problems for several
                  reasons. First, our opinion that a prior restraint on public
                  cryptography might survive First Amendment scrutiny is a
                  limited one and does . not purport to apply to the many other
                  types of technical data covered by the ITAR. Second, we
                  believe that public cryptography presents special considera-
                  tions warranting separate treatment from other forms of
                  technical data, and that             and narrow regulation
                  or statute limited to cryptography would be more likely to
                  receive considered judicial attention . Finally, we are
                  uncertain whether the present legislative authority for the
                  technical data provisions of the !TAR is adequate.

                                           - 17 -




                                                                                     App. 115
                                                                                    15-50759.242
                                                RE 44
DOSWASHINGTONSUP00750
    Case: 15-50759    Document: 00513302729 Page: 53 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 182 of 996




                                 TAB 5




DOSWASHINGTONSUP00751
    Case: 15-50759    Document: 00513302729 Page: 54 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 183 of 996
 Case 1:15-cv-00372-RP Document 8-3 Filed 05/11/15 Page 9 of 10
                                                 262

                                                                             7
                                      DEPARTMENT OF STATE
                 . ,W.....j .:x              ,, oDC
                                                  20520


                                  MUNITIONS CONTROL NEWSLETTER

                                                                 NO. 80
                                                                 2/80
              CRYPTOGRAPHY/TECINICAL DATA

                     Concern has been voiced that ITAR provisions relating
               ec~4p6rnt can be so broadly interpreted as to restrict
               scientific exchanges of basic mathematical and engineering
               research data. The Office of Munitions Control wishes to
               clarify the application of the technical data provisions of
               Section 121.01, Category XVIII, of the ITAR as applied to
               equipment found in Categories XI(c) and XIII(b) of the
               Munitions List.
                    Cryptologic technical data for which a license is
               required under Section 121.01, Category XVIII, is inter-
               preted by this office with respect to information relating
               to Munitions List items in Categories XI(c) and XIII(b) to
               include only such information as is designed or intended to
               be used, or which reasonably could be expected to be given
               direct application, in the design, production, manufacture,
               repair, overhaul, processing, engineering, development,
               operation, maintenance or reconstruction of items in such
               categories. This interpretation includes, in addition to
               engineering and design data, information designed or reasonably
               expected to be used to make such equipment more effective,
               such as encoding or enciphering techniques and systems, and
               communications or signal security techniques and guidelines,
               as well as other cryptographic and cryptanalytic methods and
               procedures. It does not include general mathematical,
               engineering or statistical information, not purporting to
               have or reasonably expected to be given direct application
               to equipment in such categories. It does not include basic
               theoretical research data. It does, however, include
               algorithms and other procedures purporting to have advanced
               cryptologic application.
                   The public is reminded that professional and academic
              presentations and informal discussions, as well as demon-
              strations of equipment, constituting disclosure of cryptologic
              technical data to foreign nationals, are prohibited without
              the prior approval of this office. Approval is not required
              for publication of data within the United States as described
              in Section 125.11(a)(1). Footnote 3 to section 125.11 does
              not establish a prepublication review requirement.




                                                                   App. 205
                                              RE 45               15-50759.332
DOSWASHINGTONSUP00752
    Case: 15-50759    Document: 00513302729 Page: 55 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 184 of 996
Case 1:15-cv-00372-RP Document 8-3 Filed 05/11/15 Page 10 of 10
                                               263
               The interpretation set forth in this newsletter should
          exclude from the licensing provisions of the ITAR most basic
          scientific data and other theoretical research information,
          except for information intended or reasonably expected to
          have a direct cryptologic application. Because of concerns
          expressed to this office that licensing procedures for
          proposed disclosures of cryptologic technical data contained
          in professional and academic papers and oral presentations
          could cause burdensome delays in exchanges with foreign
          scientists, this office will expedite consideration as to
          the application of ITAR to such disclosures. If requested,
          we will, on an expedited basis provide an opinion as to
          whether any proposed disclosure, for other than commercial
          purposes, of information relevant to cryptology, would
          require licensing under the ITAR.




                                               William B. Robinson, Director
                                               Office of Munitions Control

        Mr. INGRAM. The bottom line is that the regulations themselves
      have not been amended.
        Mr. Foy. That is correct.
        Mr. INGRAM. Let me call your attention to a letter of August 29,
      1978, from your colleague, Larry Hammond, Deputy Assistant At-
      torney General, Office of Legal Counsel, to Col. Wayne Kay, Senior
      Policy Analyst, Office of Science and Technology Policy, Executive
      Office of the President.
        The letter discusses the Edler case that you mentioned, which
      did present a first amendment challenge to the Munitions Control
      Act of 1954 and the ITAR. As Hammond notes, his letter to Kay is
      a followup to the Department's memorandum of 3 months previous
      to Dr. Press on public cryptography and the ITAR. Hammond goes
      on to conclude, at page 2 of his letter,
         While the ninth circuit's decision in Edler is helpful in resolving first amendment
      issues with respect to blueprints and similar types of technical data used as a basis
      for producing military equipment, we do not believe that it either resolves the first
      amendment issues presented by restrictions on the exportof cryptographic ideas or
      eliminates the need to reexamine the ITAR.
        [The material follows:]




                                                                             App. 206
                                                RE 46                       15-50759.333
DOSWASHINGTONSUP00753
    Case: 15-50759    Document: 00513302729 Page: 56 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 185 of 996




                                 TAB 6




DOSWASHINGTONSUP00754
    Case: 15-50759    Document: 00513302729 Page: 57 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 186 of 996
  Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 27 of 106




                      Constitutionality of the Proposed Revision of the
                         Internationa] Traffic in Arms Regulations

            Proposed revision o f the “technical data” provision o f the International Traffic in Arms
              Regulations (1TAR) redefines and narrows the class o f transactions that are subject to a
              licensing requirement under the Arms Export Control Act o f 1976, in an attempt to
              avoid imposing a prior restraint on speech protected by the First Amendment; how
              ever, even as revised the IT A R can have a number o f constitutionally impermissible
              applications.
            T he licensing requirement in th e ITAR may constitutionally be applied to transactions
               involving arrangements entered into by exporters to assist foreign enterprises in the
               acquisition or use o f technology; it may also be applied to transactions involving the
               dissemination of technical data for the purpose of promoting the sale of technical data
               o r items on the Munitions List, since the prior restraint doctrine has only limited
               applicability to “commercial speech.” However, insofar as it could be applied to
               persons w ho have no connection with any foreign enterprise, w ho disseminate techni
               cal data in circumstances in w hich there is no more than a belief or a reasonable basis
               for believing that the data might be taken abroad by foreign nationals and used there in
               the manufacture of arms, the licensing requirement is presumptively unconstitutional as
               a prior restraint on speech protected by the First Amendment.
            It is not certain w hether a court would find that the revised ITA R are so substantially
               overbroad as to be void and unenforceable in all their applications, or decide to save
               the regulations through a narrowing construction. The best legal solution is for the
               D epartm ent of State, not the courts, to narrow the ITA R so as to make it less likely
               that they will apply to protected speech in constitutionally impermissible circum
               stances.

                                                                                        July 1, 1981

            M EM O R A N D U M OPIN IO N FO R T H E O F F IC E O F M UNITIONS
                         CONTROL, D E PA R T M E N T O F STA TE

               T he views o f this Office have been requested concerning the consti
            tutionality o f a proposed revision of the “technical data” provisions of
            the International Traffic in Arms Regulations (ITAR). 45 Fed. Reg.
            83,970 (Decem ber 19, 1980). On the basis of the analysis set forth
            below, we conclude that from a constitutional standpoint, the revised
            IT A R is a significant improvement over the prior version, but that even
            as revised, it can have a number of unconstitutional applications. We
            recommend that the proposed revision be modified to minimize or
            eliminate the number of impermissible applications. Our views are set
            forth in more detail below.

                                                       202


                                                                                   App. 117
                                                  RE 47                           15-50759.244
DOSWASHINGTONSUP00755
    Case: 15-50759    Document: 00513302729 Page: 58 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 187 of 996
  Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 31 of 106
            purpose of assisting the foreign enterprise in the acquisition of use of
            technology; (2) transactions involving the dissemination of technical
            data for the purpose of promoting or proposing the sale of technical
            data o f items on the Munitions List; and (3) transactions in which an
            “exporter” w ho is not otherwise connected or concerned with any
            foreign enterprise transmits technical data knowing, or having reason to
            know, that the data may be taken abroad and used by someone there in
            the manufacture or use o f arms.
               W e have concluded th at the application o f the revised technical data
            provisions to transactions in the first two categories described above
            will not violate the First Amendment prohibition against prior restraint.
            H ow ever, the application o f these provisions to transactions in the third
            category will raise serious constitutional questions. O ur ultimate conclu
            sions about the constitutionality of the technical data provisions are set
            forth, together with our recommendations for revision, in section III
            below.
               (1)     Transactions involving arrangements entered into by exporters to
            assist foreign enterprises in the acquisition or use o f technology. A t its core,
            the IT A R is designed to control United States firms and individuals
            who undertake to assist foreign enterprises in the acquisition and use of
            arms. T he purpose of the technical data provisions is to extend that
            control to transactions in which assistance takes the form of technical
            advice. Perhaps the most common example of a transaction of that kind
            is a straightforward commercial arrangement in which an American
            firm agrees to provide technical information o r advice to a foreign firm
            engaged in the manufacture of an item or items on the Munitions List.3
               T he leading case involving the constitutionality of the ITAR arose in
            precisely that context. See United States v. Edler Industries, Inc., 579
            F.2d 516 (9th Cir. 1978). In Edler, an American firm specializing in
            aerospace technology, E dler Industries, agreed to provide a French
            firm with technical assistance and data relating to a tape wrapping
            program . The Office of Munitions Control denied Edler’s application
            for export licenses on the ground that exportation of the information in
            question would violate United States policy as established by the Act.
            D uring the pendency of the license applications, and after the denial,
            E dler proceeded to perform the contract and transmitted the informa
            tion to the French firm. Edler was then prosecuted under the Act.
            Edler defended on the ground, among others, that the transmission of
            technical information under the contract w ith the French firm was
            constitutionally protected “speech” and that the government could not
            require such “speech” to be licensed in advance. The trial court re
            jected that contention and Edler was convicted.

                3    We can imagine more exotic examples that would proceed upon essentially the same legal footing,
             e.g., a transaction in which an American agent (an “industrial spy”) transmits sensitive technical
             information to his foreign principal.

                                                             206



                                                                                          App. 121
                                                     RE 48                               15-50759.248
DOSWASHINGTONSUP00756
    Case: 15-50759    Document: 00513302729 Page: 59 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 188 of 996
 Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 38 of 106
        In accordance with these principles, we conclude that, in general, the
     revised technical data provisions cannot constitutionally be applied to
     the dissemination of technical data by persons having no direct connec
     tion with foreign conduct in settings in which there is no more than
     belief or a reasonable basis for believing (1) that a foreign national may
     take the technical data abroad and (2) that the data could be used by
     someone there in the manufacture or use of items on the Munitions
     List.10 In the absence of special circumstances that would justify prior
     restraint, such speech is arguably protected and, as a general rule,
     cannot be subjected constitutionally to the revised licensing require
     ment.

                              III. Conclusion and Recommendation

        We have concluded that the revised technical data provisions can
     have constitutional and unconstitutional applications. As a matter of
     constitutional doctrine, that conclusion would require a court to con
     sider whether the provisions are so substantially overbroad that they
     are void and unenforceable in all their applications. See Broadrick v.
     Oklahoma, 413 U.S. 601 (1973). F or the present, however, we will
     forgo that inquiry in favor of three more pragmatic considerations.
        First, Edler itself demonstrates that the problems presented by facial
     overbreadth do not necessarily prevent the enforcement of a licensing
     requirement in cases in which such a requirement can otherwise be
     constitutionally enforced. The Edler court saw its task as one o f saving
     a necessary system of regulation, and it therefore chose to “construe”
     the statute and the applicable regulations narrowly to avoid the
     overbreadth problem and to preserve the possibility of enforcing the
     system against a criminal defendant (Edler) whose “speech” may not
     have been constitutionally protected. That approach was consistent
     with the approach that the Supreme Court itself has taken in some First
     Amendment cases. See Civil Service Commission v. Letter Carriers, 413
     U.S. 548 (1972). It is an approach that may be taken when new cases
     arise under the revised technical data provisions.
        Second, there is no absolute guarantee that other courts will be as
     concerned with saving the regulations as the Edler court was. The
     decision whether to enforce the overbreadth doctrine or to save the
     regulation through narrow “construction” is in part a matter o f judicial
     discretion; and we cannot exclude the possibility that a court would

         10 As Edler suggests, a different conclusion may be appropriate if the data have only military
     applications, or if the defendant knows such an application is intended. Even m such contexts,
     however, there may be situations in which the First Amendment bars a prior restraint consider, for
     example, a lecture on technical data having exclusively military uses when nationals of American allies
     are in the audience We do not, however, conclude that the ITA R is unconstitutional with respect to
     all transactions falling within this category; we merely suggest it has a number of unconstitutional
     applications.

                                                    213


                                                                                           App. 128
                                                        RE 49                             15-50759.255
DOSWASHINGTONSUP00757
    Case: 15-50759    Document: 00513302729 Page: 60 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 189 of 996
  Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 39 of 106
              hold the technical data provisions substantially overbroad, and there
              fore void.
                F o r obvious reasons, the best legal solution for the overbreadth
              problem is for the Department of State, not the courts, to narrow the
              regulations. In our judgment, the regulations should be narrowed to
              make it less likely that they will apply, or be seen to apply, to pro
              tected speech falling within the general category described in part 3 of
              section II above. We would respectfully recommend that an effort be
              undertaken along that line.11

                                                                    T          B. O l s o n
                                                                        h eo d o r e
                                                                Assistant Attorney General
                                                                 Office o f Legal Counsel




                11We also recommend the legislative changes referred to in note 7, supra.

                                                              214


                                                                                             App. 129
                                                     RE 50                                  15-50759.256
DOSWASHINGTONSUP00758
    Case: 15-50759    Document: 00513302729 Page: 61 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 190 of 996




                                 TAB 7




DOSWASHINGTONSUP00759
    Case: 15-50759    Document: 00513302729 Page: 62 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 191 of 996
  Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 41 of 106




                           Constitutionality of Proposed Revisions of
                            the Export Administration Regulations

            Proposed revisions of the Export Administration Regulations dealing with the export of
              technical data to foreign nationals apply a prior restraint, in the form of a licensing
              requirement, to a wide variety o f speech protected by the First Amendment. There is
              thus a considerable likelihood that in their current form the regulations would be
              invalidated as unconstitutionally overbroad. T he regulations would also be vulnerable
              to constitutional attack on grounds of vagueness. If the regulations were cast not as a
              licensing scheme but as a form o f subsequent punishment, they could cover a far
              broader range o f conduct.
            A licensing system is likely to be held constitutional only if it applies narrowly to exports
              which are likely to produce grave harm under the test set forth in New York Times Co.
              v. United Stales, 403, U.S. 713 (1971).

                                                                                        July 28, 1981
                    M EM ORANDUM O PIN IO N FO R T H E DIRECTOR,
               C A P IT A L GOODS PR O D U C T IO N M A TERIA LS DIVISION,
                              D E PA R TM EN T O F CO M M ERCE

               This will respond to your request for the views of this Office on the
            constitutional issues raised by your draft revision of Part 379 of the
            Export Administration Regulations. Those regulations clarify the cir
            cumstances in which a license is required for the export of technical
            data to foreign nationals. W e believe that the regulations, as currently
            drafted, have a number o f unconstitutional applications, and that they
            should therefore be substantially revised in order to meet the constitu
            tional objections. In the discussion below, we offer a general statement
            o f our reasoning, together with some suggestions for possible revision.

                                                 I. Background

              T he general purpose of the regulations is to require a license before
            the “export” o f “technical data,” subject to tw o exceptions discussed
            below. U nder the regulations, technical data is defined as “information
            and know-how o f any kind that can be used, or adapted for use, in the
            design, production, manufacture, repair, overhaul, processing, engineer
            ing, development, operation, maintenance, or reconstruction of com
            modities.” The term “commodity” encompasses a wide range of articles
            com piled on the Commodities Control List. Many of the articles fall
            generally in the broad category of “high technology” items, including,

                                                        230

                                                                                     App. 131
                                                  RE 51                             15-50759.258
DOSWASHINGTONSUP00760
    Case: 15-50759    Document: 00513302729 Page: 63 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 192 of 996




                                 TAB 8




DOSWASHINGTONSUP00761
    Case: 15-50759    Document: 00513302729 Page: 64 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 193 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 47 of 106




                                                                             App. 137
                                                                            15-50759.264
                                      RE 52
DOSWASHINGTONSUP00762
    Case: 15-50759    Document: 00513302729 Page: 65 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 194 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 50 of 106




                                                                             App. 140
                                                                            15-50759.267
                                      RE 53
DOSWASHINGTONSUP00763
    Case: 15-50759    Document: 00513302729 Page: 66 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 195 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 59 of 106




                                                                             App. 149
                                                                            15-50759.276
                                      RE 54
DOSWASHINGTONSUP00764
    Case: 15-50759    Document: 00513302729 Page: 67 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 196 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 60 of 106




                                                                             App. 150
                                                                            15-50759.277
                                      RE 55
DOSWASHINGTONSUP00765
    Case: 15-50759    Document: 00513302729 Page: 68 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 197 of 996
         Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 61 of 106




                                                                             App. 151
                                                                            15-50759.278
                                      RE 56
DOSWASHINGTONSUP00766
    Case: 15-50759    Document: 00513302729 Page: 69 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 198 of 996




                                 TAB 9




DOSWASHINGTONSUP00767
                   Case: 15-50759    Document: 00513302729 Page: 70 Date Filed: 12/10/2015
                   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 199 of 996
                            Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 63 of 106
Report on the Availability of Bombmaking Information                                                                                            3/22/15, 8:24 PM




   This web site was copied prior to January 20, 2005. It is now a Federal record managed by the National Archives and Records Administration. External
   links, forms, and search boxes may not function within this collection. Learn more. [hide]




        1997 REPORT ON THE AVAILABILITY OF BOMBMAKING
                         INFORMATION

           PREPARED BY THE UNITED STATES DEPARTMENT OF JUSTICE
           AS REQUIRED BY SECTION 709(a) IF THE
           ANTITERRORISM AND EFFECTIVE DEATH PENALTY ACT OF 1996

           SUBMITTED TO:

           THE UNITED STATES HOUSE OF REPRESENTATIVES
           AND THE UNITED STATES SENATE

           APRIL 1997

                                                               TABLE OF CONTENTS



             INTRODUCTION AND SUMMARY

             BACKGROUND

             I.     THE PUBLIC AVAILABILITY OF INFORMATION ON THE MANUFACTURE
                    OF BOMBS, DESTRUCTIVE DEVICES, AND WEAPONS OF MASS DESTRUCTION

                   A.       Books, Pamphlets and Other Printed Material

                   B.       The Internet

                   C.       Summary

             II.     THE EXTENT TO WHICH PUBLISHED BOMBMAKING INFORMATION HAS
                     FACILITATED THE MANUFACTURE AND USE OF EXPLOSIVES IN ACTS OF
                     TERRORISM AND OTHER CRIMINAL ACTIVITY

             III. THE LIKELIHOOD THAT PUBLISHED BOMBMAKING INFORMATION WILL
                  CONTINUE TO BE USED TO FACILITATE ACTS OF TERRORISM AND OTHER
                  CRIMINAL ACTIVITY


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                                            Page 1 of 44
                                                                                                                                        App. 153
                                                                                                                                       15-50759.280
                                                                              RE 57
            DOSWASHINGTONSUP00768
                   Case: 15-50759    Document: 00513302729 Page: 71 Date Filed: 12/10/2015
                   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 200 of 996
                            Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 66 of 106
Report on the Availability of Bombmaking Information                                                            3/22/15, 8:24 PM



 impermissibly restrict the wholly legitimate publication and teaching of such information, or otherwise
 violate the First Amendment.

    The First Amendment would impose substantial constraints on any attempt to proscribe indiscriminately
 the dissemination of bombmaking information. The government generally may not, except in rare
 circumstances, punish persons either for advocating lawless action or for disseminating truthful information -
 - including information that would be dangerous if used -- that such persons have obtained lawfully.
 However, the constitutional analysis is quite different where the government punishes speech that is an
 integral part of a transaction involving conduct the government otherwise is empowered to prohibit; such
 "speech acts" -- for instance, many cases of inchoate crimes such as aiding and abetting and conspiracy --
 may be proscribed without much, if any, concern about the First Amendment, since it is merely incidental
 that such "conduct" takes the form of speech.

    Accordingly, we have concluded that Senator Feinstein's proposal can withstand constitutional muster in
 most, if not all, of its possible applications, if such legislation is slightly modified in several respects that we
 propose at the conclusion of this Report. As modified, the proposed legislation would be likely to maximize
 the ability of the Federal Government -- consistent with free speech protections -- to reach cases where an
 individual disseminates information on how to manufacture or use explosives or weapons of mass destruction
 either (i) with the intent that the information be used to facilitate criminal conduct, or (ii) with the knowledge
 that a particular recipient of the information intends to use it in furtherance of criminal activity.

                                                                     BACKGROUND

    In order fully to understand the issues we have been asked to address, it is helpful first to describe the
 legislative proceedings that prompted enactment of section 709 of the AEDPA.

    On May 11, 1995, less than one month after the Oklahoma City terrorist bombing, in testimony before the
 Subcommittee on Terrorism, Technology and Government Information of the Senate Judiciary Committee,
 Deputy Assistant Attorney General Robert Litt, of the Justice Department's Criminal Division, explained that
 "how to" guides for the manufacture of explosives are readily available on the Internet, in bookstores and
 even in public libraries1. To illustrate the point, he observed that, according to a news article, only hours
 after the Oklahoma City bombing, someone posted on the Internet directions -- including a diagram --
 explaining how to construct a bomb of the type that was used in that tragic act of terrorism. Another Internet
 posting offered not only information concerning how to build bombs, but also instructions as to how the
 device used in the Oklahoma City bombing could have been improved.

    Mr. Litt explained that "expansion of the scope of federal criminal laws dealing with the violent, terrorist
 activity will permit the Department of Justice to prosecute those who engage in efforts to assist violence and
 terrorism over the Internet." Mr. Litt observed, however, that despite the dangers posed by the dissemination
 of such information and the callous disregard of human life shown by those who are responsible for such
 action, the First Amendment imposes significant constraints on the ability of the federal government to
 proscribe and penalize such activity.

   On June 5, 1995, Senator Feinstein proposed an amendment to a bill (S. 735) that later became the
 AEDPA. 141 Cong. Rec. S7682 (daily ed. June 5, 1995). The purpose of the amendment was to address the
 problem of the increasingly widespread "distribution of bombmaking information for criminal purposes." Id.
 Following some debate in the Senate, Senator Feinstein's amendment was slightly modified, and the full
 Senate unanimously approved it by voice vote. Id. at S7686. The Senate passed S. 735 on June 7, 1995. 141

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html            Page 4 of 44
                                                                                                            App. 156
                                                                                                           15-50759.283
                                                                              RE 58
            DOSWASHINGTONSUP00769
                   Case: 15-50759    Document: 00513302729 Page: 72 Date Filed: 12/10/2015
                   Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 201 of 996
                            Case 1:15-cv-00372-RP Document 8-2 Filed 05/11/15 Page 70 of 106
Report on the Availability of Bombmaking Information                                                            3/22/15, 8:24 PM



 weapons. For example, on August 28, 1996, one participant of a Usenet newsgroup inquired whether anyone
 had a recipe for C-4 and detonation techniques. The following day, someone responded to the inquiry by
 posting a detailed formula, explaining that "[t]he production of C-4 is probably beyond what can [be] done in
 the kitchen, but here is something to get you started." On August 16, 1996, another Usenet participant
 complained that he had "recently attempted to follow the recipe [for an explosive] posted earlier . . . and
 nearly blew my arms off!" This prompted the following response:

      So what do you want, sympathy? Let me clue you in here. Actually building any of this stuff is illegal,
 immoral,
      anti-social, and just plain wrong. But then, so are a lot of other fun things. The point is, if you do it, and
 you blow
      yourself up, it's your own fault. So quit sniveling. [N]ext time, don't cook at home.

 C. Summary. It is readily apparent from our cursory examination that anyone interested in manufacturing a
 bomb, dangerous weapon or weapon of mass destruction can easily obtain detailed instructions for
 fabricating and using such a device. Available sources include not only publications from the so-called
 underground press but also manuals written for legitimate purposes, such as military, agricultural, industrial
 and engineering purposes. Such information is also readily available to anyone with access to a home
 computer equipped with a modem.



                                                 II.
                       THE EXTENT TO WHICH PUBLISHED BOMBMAKING INFORMATION
                        HAS FACILITATED THE MANUFACTURE AND USE OF EXPLOSIVES
                          IN ACTS OF TERRORISM AND OTHER CRIMINAL ACTIVITY

    Recent law enforcement experience demonstrates that persons who attempt or plan acts of terrorism often
 possess literature that describes the construction of explosive devices and other weapons of mass destruction
 (including biological weapons). Although in some cases there is no hard evidence demonstrating that such
 individuals actually employed such information in furtherance of their crimes, possession of such information
 often is strong circumstantial evidence from which such usage can be inferred.

    During the execution of a search warrant at the Rex, Georgia residence of Walter Leroy Moody, Jr., the
 convicted bombing murderer of Judge Robert S. Vance and attorney Robert Robinson, investigators
 discovered a copy of the Anarchist's Cookbook.

    In November 1995, Oklahoma residents Ray and Cecilia Lampley, along with one John "J.D." Baird,
 began construction of an ammonium nitrate bomb, utilizing a manual for the making of "Homemade C-4," a
 military plastic explosive. The group intended to destroy either the Jewish Anti-Defamation League building
 in Houston, Texas, or the Southern Poverty Law Center in Birmingham, Alabama. Following the recipe from
 the manual, the Lampleys "cooked" the ammonium nitrate, and obtained accelerants, such as nitromethane
 and powdered aluminum. Additionally, Ray Lampley learned that he needed an initial detonating charge to
 properly detonate the "homemade C-4," and attempted to make a triacetone triperoxide detonator utilizing
 instructions from Ragnar's Big Book of Explosives. When the three co-conspirators were arrested by the
 FBI, law enforcement agents recovered the Anarchist's Cookbook and Homemade Weapons, in addition to
 the "homemade C-4" text, from the Lampley residence.8


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html            Page 8 of 44
                                                                                                            App. 160
                                                                                                           15-50759.287
                                                                              RE 59
            DOSWASHINGTONSUP00770
    Case: 15-50759    Document: 00513302729 Page: 73 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 202 of 996




                                TAB 10




DOSWASHINGTONSUP00771
     Case: 15-50759    Document: 00513302729 Page: 74 Date Filed: 12/10/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 203 of 996
           Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 15 of 92




                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,


                                                                                      App. 13
                                                                                    15-50759.140
                                           RE 60
DOSWASHINGTONSUP00772
    Case: 15-50759    Document: 00513302729 Page: 75 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 204 of 996
          Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 16 of 92
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
      2. .22 electric
      3. 125mm BK-14M high-explosive anti-tank warhead
      4. 5.56/.223 muzzle brake
      5. Springfield XD-40 tactical slide assembly
      6. Sound Moderator- slip on
      7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
      8. 12 gauge to .22 CB sub-caliber insert
      9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to



                                                                                     App. 14
                                                                                   15-50759.141
                                           RE 61
DOSWASHINGTONSUP00773
          Case: 15-50759    Document: 00513302729 Page: 76 Date Filed: 12/10/2015
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 205 of 996
                Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 17 of 92
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                               Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division




                                                                                          App. 15
                                                                                        15-50759.142
                                                RE 62
     DOSWASHINGTONSUP00774
    Case: 15-50759    Document: 00513302729 Page: 77 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 206 of 996




                                TAB 11




DOSWASHINGTONSUP00775
    Case: 15-50759    Document: 00513302729 Page: 78 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 207 of 996
              Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 3 of 92

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

    DEFENSE DISTRIBUTED and                       §                  Case No. 15-CV-372
    SECOND AMENDMENT FOUNDATION, INC.,            §
                                                  §
                    Plaintiffs,                   §
                                                  §
                    v.                            §
                                                  §
    U.S. DEPARTMENT OF STATE, et al.,             §
                                                  §
                    Defendants.                   §
  _______________________________________________ §


                                    DECLARATION OF CODY WILSON

         I, Cody Wilson, declare:

         1.       I am a citizen of the United States and a resident of Texas.

         2.       I co-founded and now lead Defense Distributed, a Texas non-profit corporation.

  Defense Distributed is organized and operated for the purpose of defending the civil liberty of

  popular access to arms guaranteed by the United States Constitution through facilitating global

  access to, and the collaborative production of, information and knowledge related to the 3D

  printing of arms; and to publish and distribute, at no cost to the public, such information and

  knowledge on the Internet in promotion of the public interest.

         3.       Beginning in 2012, Defense Distributed privately generated, and posted on the

  Internet for free access by the public, technical information about various gun-related items,

  including a trigger guard, grips, two receivers, a magazine for AR-15 rifles, and a handgun

  named “The Liberator” (the “Published Files”). At the time it did so, there were no publicly

  known DDTC enforcement actions for the posting of files on the Internet.




                                                                                                 App. 1
                                                                                              15-50759.128
                                                RE 63
DOSWASHINGTONSUP00776
    Case: 15-50759    Document: 00513302729 Page: 79 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 208 of 996
              Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 4 of 92

         4.       The Published Files were downloaded hundreds of thousands times. The Liberator

  files in particular generated national media attention, with coverage in Forbes, CNN, NBC News,

  the Wall Street Journal, and even an episode of The Colbert Report.

         5.       In May 2013, Defense Distributed received a letter dated May 8, 2013, from

  Glenn Smith, Chief of Defendant DDTC’s Enforcement Division. The letter warned:

         DTCC/END is conducting a review of technical data made publicly available by Defense
         Distributed through its 3D printing website, DEFCAD.org, the majority of which appear
         to be related to items in Category I of the USML. Defense Distributed may have released
         ITAR-controlled technical data without the required prior authorization from the
         Directorate of Defense Trade Controls (DDTC), a violation of the ITAR . . . all such data
         should be removed from public access immediately.

         Exhibit 1 is a true and correct copy of that letter.

         6.       At the time it posted the Published Files, Defense Distributed did not know that

  the government would demand to pre-approve its speech. Defense Distributed believed, and

  continues to believe, that the United States Constitution guarantees a right to share truthful

  speech—especially speech concerning fundamental constitutional rights—in open forums.

  Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied

  with Defendants’ demands and removed all of the Published Files from its servers.

         7.       Defendants’ letter further directed Defense Distributed to submit the Published

  Files to DDTC for review using the “commodity jurisdiction” procedure. Defense Distributed

  complied with Defendants’ request and filed ten (10) commodity jurisdiction requests covering

  the Published Files on June 21, 2013. Exhibit 13 is a true and correct copy of those requests

  (without attachments). Nearly two years later, Defendants have still not responded to the

  requests.




                                                                                                  App. 2
                                                                                               15-50759.129
                                                 RE 64
DOSWASHINGTONSUP00777
    Case: 15-50759    Document: 00513302729 Page: 80 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 209 of 996
              Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 5 of 92

         8.       On September 25, 2014, Defense Distributed requested DOPSR’s prepublication

  approval for public release of files containing technical information on a milling machine, named

  the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun parts (the

  “Ghost Gunner Files”).1 Exhibit 14 is a true and correct copy of that request (without

  attachments). On October 1, 2014, DOPSR informed Defense Distributed this request for review

  was refused because DOPSR was unsure whether the Ghost Gunner was subject to ITAR.

  DOPSR further recommended that Defense Distributed submit another commodity jurisdiction

  request to the Defendants. Exhibit 15 is a true and correct copy of DOPSR’s October 1, 2014

  correspondence to Defense Distributed.

         9.       Defense Distributed submitted another commodity jurisdiction request for the

  Ghost Gunner to Defendants on January 2, 2015. Exhibit 16 is a true and correct copy of that

  request (without attachments). On April 15, 2015, Defendant DDTC determined that the Ghost

  Gunner machine, user manual, and operating software are not subject to ITAR, but that

  “software, data files, project files, coding, and models for producing a defense article, to include

  80% AR-15 lower receivers, are subject to the jurisdiction of the Department of State in

  accordance with [ITAR].” Exhibit 17 is a true and correct copy of DOPSR’s April 15, 2015

  correspondence to Defense Distributed.

         10.      Since September 2, 2014, Defense Distributed has made multiple requests to

  DOPSR for prepublication review of certain computer-aided design (“CAD”) files. Exhibits 18

  through 21 are true and correct copies of these requests (without attachments). On December 31,


         1
         Any milling machine can be modified to mill components that are unlawful to
  manufacture, just as any saw that may be purchased at a hardware store can be used to
  unlawfully shorten a shotgun. However, Ghost Gunner does not ship with the jigs and code to




                                                                                                  App. 3
                                                                                               15-50759.130
                                                RE 65
DOSWASHINGTONSUP00778
    Case: 15-50759    Document: 00513302729 Page: 81 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 210 of 996
           Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 6 of 92

  2014, nearly four months after the first such review request, DOPSR sent Defense Distributed

  two letters dated December 22, 2014, stating its refusal to review the CAD files. The letters

  directed Defense Distributed to the DDTC Compliance and Enforcement Division for further

  questions on public release of the CAD files. Exhibit 22 is a true and correct copy of DOPSR’s

  December 31, 2014 correspondence to Defense Distributed.

         11.     However, because this is not the DDTC division responsible for issuing licenses

  or other DDTC authorizations, on January 5, 2015, Defense Distributed requested Defendants’

  guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

  Exhibit 23 is a true and correct copy of that request (without attachments). To date, Defendants

  have not responded to Defense Distributed’s request for guidance.

         12.     Defense Distributed appears to be the ITAR prior restraint scheme’s only target.

  Other websites containing similar firearm-related parts, such as GrabCAD.com, Weaponeer.com,

  Thingiverse.com, Ak-builder.com, AR15.com, Scribd.com, CNCguns.com, we are apparently

  unimpeded.

         13.     Defense Distributed has and will continue to create and possess other files that

  contain technical information, to include design drawings, rendered images, written

  manufacturing instructions, and other technical information that Defense Distributed intends to

  post to open forums on the Internet. Many of these files are described in the USML.

         14.     But for Defendants’ impositions upon the distribution of the Published Files,

  Ghost Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject

  Files”), Defense Distributed would freely distribute the Subject Files and other files relating to



  manufacture machine guns, and Defense Distributed has no intention of offering such items for
  sale.




                                                                                                  App. 4
                                                                                               15-50759.131
                                                RE 66
DOSWASHINGTONSUP00779
        Case: 15-50759    Document: 00513302729 Page: 82 Date Filed: 12/10/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 211 of 996
                Case 1:15-cv-00372-RP Document 8-1 Filed 05/11/15 Page 7 of 92




                                                                                    App. 5
                                           RE 67                                 15-50759.132
    DOSWASHINGTONSUP00780
Scanned by CamScanner
    Case: 15-50759    Document: 00513302729 Page: 83 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 212 of 996




                                TAB 12




DOSWASHINGTONSUP00781
    Case: 15-50759    Document: 00513302729 Page: 84 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 213 of 996
           Case 1:15-cv-00372-RP Document 37-2 Filed 06/24/15 Page 2 of 3




                                                                            15-50759.658
                                       RE 68
DOSWASHINGTONSUP00782
    Case: 15-50759    Document: 00513302729 Page: 85 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 214 of 996
           Case 1:15-cv-00372-RP Document 37-2 Filed 06/24/15 Page 3 of 3




                                                                            15-50759.659
                                       RE 69
DOSWASHINGTONSUP00783
    Case: 15-50759    Document: 00513302729 Page: 86 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 215 of 996




                                TAB 13




DOSWASHINGTONSUP00784
    Case: 15-50759    Document: 00513302729 Page: 87 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 216 of 996
           Case 1:15-cv-00372-RP Document 37-3 Filed 06/24/15 Page 2 of 3




                                                                            15-50759.661
                                       RE 70
DOSWASHINGTONSUP00785
    Case: 15-50759    Document: 00513302729 Page: 88 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 217 of 996
           Case 1:15-cv-00372-RP Document 37-3 Filed 06/24/15 Page 3 of 3




                                                                            15-50759.662
                                       RE 71
DOSWASHINGTONSUP00786
    Case: 15-50759    Document: 00513302729 Page: 89 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 218 of 996




                                TAB 14




DOSWASHINGTONSUP00787
    Case: 15-50759    Document: 00513302729 Page: 90 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 219 of 996
           Case 1:15-cv-00372-RP Document 37-4 Filed 06/24/15 Page 2 of 3




                                                                            15-50759.664
                                       RE 72
DOSWASHINGTONSUP00788
    Case: 15-50759    Document: 00513302729 Page: 91 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 220 of 996
           Case 1:15-cv-00372-RP Document 37-4 Filed 06/24/15 Page 3 of 3




                                                                            15-50759.665
                                       RE 73
DOSWASHINGTONSUP00789
    Case: 15-50759    Document: 00513302729 Page: 92 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 221 of 996




                            CERTIFICATE OF SERVICE

       On this, the 10th day of December, 2015, I electronically filed the

attached Record Excerpts with the Clerk of the Court for the United

States Court of Appeals for the Fifth Circuit by using the CM/ECF

system. Participants in this appeal are registered CM/ECF users who

will be served by the CM/ECF system on December 10, 2015.

       I declare under penalty of perjury that the foregoing is true and

correct.

       Executed this the 10th day of December, 2015.



                        /s/ Alan Gura
                        Alan Gura




DOSWASHINGTONSUP00790
      Case: 15-50759    Document: 00513307150 Page: 1 Date Filed: 12/10/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 222 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 14, 2015


Mr. Alan Gura
Gura & Possessky, P.L.L.C.
916 Prince Street
Suite 7
Alexandria, VA 22314-0000

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Gura,
The following pertains to your record excerpts electronically
filed on December 10, 2015.
You must submit the four (4) paper copies of your record excerpts
required by 5TH CIR. R. 30.1.2 within five (5) days of the date of
this notice pursuant to 5th Cir. ECF Filing Standard E.1.       We
remind attorneys that the paper copies of record excerpts filed
with the court must contain physical tabs that extend beyond the
edge of the document to facilitate easy identification and review
of tabbed documents. See 5TH Cir. R.30.1.7(c).
Failure to timely provide the appropriate number of copies may
result in the dismissal of your appeal pursuant to 5TH CIR. R. 42.3.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Matthew Goldstein
        Mr.   William Bryan Mateja
        Mr.   Michael S. Raab
        Mr.   Eric J. Soskin



DOSWASHINGTONSUP00791
    Case: 15-50759    Document: 00513307150 Page: 2 Date Filed: 12/10/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 223 of 996



       Mr. Daniel Bentele Hahs Tenny




DOSWASHINGTONSUP00792
    Case: 15-50759    Document: 00513312957 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 224 of 996




                                  NO. 15-50759
     DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                       INCORPORATED,
                                           Plaintiffs-Appellants,

                                        v.

    UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His
Official Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political Military
 Affairs; KENNETH B. HANDELMAN, Individually and in His Official Capacity
    as the Deputy Assistant Secretary of State for Defense Trade Controls in the
Bureau of Political- Military Affairs; C. EDWARD PEARTREE, Individually and
  in His Official Capacity as the Director of the Office of Defense Trade Controls
 Policy Division; SARAH J. HEIDEMA, Individually and in Her Official Capacity
as the Division Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity as the
                 Senior Advisor, Office of Defense Trade Controls,
                                                              Defendants-Appellees.

  ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
         WESTERN DISTRICT OF TEXAS, AUSTIN DIVISION
           No. 1:15-cv-00372-RP, The Hon. Robert L. Pitman
                   United States District Court Judge
   AMICI CURIAE BRIEF OF THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS AND THE THOMAS JEFFERSON CENTER
         FOR THE PROTECTION OF FREE EXPRESSION
                IN SUPPORT OF APPELLANTS
 J. Joshua Wheeler                        Bruce D. Brown
 THOMAS JEFFERSON CENTER FOR THE           Counsel of Record
 PROTECTION OF FREE EXPRESSION &          Gregg P. Leslie
 THE UNIVERSITY OF VIRGINIA SCHOOL OF LAW Hannah Bloch-Wehba
 FIRST AMENDMENT CLINIC                   REPORTERS COMMITTEE FOR
 400 Worrell Drive                        FREEDOM OF THE PRESS
 Charlottesville, VA 22911                1156 15th Street NW, Suite 1250
 Telephone: (434) 295–4784                Washington, D.C. 20005
 jjw@tjcenter.org                         Telephone: (202) 795-9300
                                          Facsimile: (202) 795-9310
                                          bbrown@rcfp.org

                                         i
DOSWASHINGTONSUP00793
    Case: 15-50759    Document: 00513312957 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 225 of 996




                   CERTIFICATE OF INTERESTED PERSONS

         Defense Distributed, et al. v. U.S. Dep’t of State, et al., No. 15-50759

         Pursuant to Rule 26.1 of the Federal Rules of Appellate Procedure, amici

disclose that:

         The Reporters Committee for Freedom of the Press is an unincorporated

nonprofit association of reporters and editors with no parent corporation and no

stock.

         The Thomas Jefferson Center for the Protection of Free Expression is a

nonprofit organization with no parent corporation and no stock.

         The undersigned counsel of record certifies that the following listed persons

and entities as described in the fourth sentence of Rule 28.2.1 have an interest in

the outcome of this case. These representations are made in order that the judges

of this Court may evaluate possible disqualification or recusal.

Plaintiffs:
Defense Distributed, Second Amendment Foundation, Inc.

Defendants:
U.S. Dep’t of State, John F. Kerry, Directorate of Defense Trade Controls,
Kenneth B. Handelman, C. Edward Peartree, Sarah J. Heidema, Glenn Smith

Plaintiffs’ Counsel:
Alan Gura, Gura & Possessky, PLLC; Matthew A. Goldstein, Matthew A.
Goldstein, PLLC; William B. Mateja, William T. “Tommy” Jacks, David Morris,
Fish & Richardson P.C.; Josh Blackman

Defendants’ Counsel:

                                            ii
DOSWASHINGTONSUP00794
    Case: 15-50759    Document: 00513312957 Page: 3 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 226 of 996




Loretta Lynch, Michael S. Raab, Daniel Bentele Hahs Tenny, Eric J. Soskin, Stuart
J. Robinson, Richard L. Durban, Benjamin C. Mizer, Anthony J. Coppolino,
Zachary C. Richter – U.S. Department of Justice

Amici Curiae: Reporters Committee for Freedom of the Press; Thomas Jefferson
Center for the Protection of Free Expression

Counsel for Amici: Bruce D. Brown, Gregg P. Leslie, Hannah Bloch-Wehba –
Reporters Committee for Freedom of the Press; J. Joshua Wheeler – Thomas
Jefferson Center for the Protection of Free Expression

                                      /s/ Bruce D. Brown
                                     Bruce D. Brown
                                     REPORTERS COMMITTEE FOR
                                     FREEDOM OF THE PRESS
                                     1156 15th Street NW, Suite 1250
                                     Washington, D.C. 20005
                                     Telephone: (202) 795-9300
                                     Facsimile: (202) 795-9310
                                     bbrown@rcfp.org




                                       iii
DOSWASHINGTONSUP00795
        Case: 15-50759    Document: 00513312957 Page: 4 Date Filed: 12/17/2015
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 227 of 996




                                            TABLE OF CONTENTS

CERTIFICATE OF INTERESTED PERSONS ....................................................... ii

TABLE OF AUTHORITIES .................................................................................... v

STATEMENT OF INTEREST OF AMICI CURIAE ............................................... 1

SUMMARY OF ARGUMENT ................................................................................ 3

INTRODUCTION .................................................................................................... 5

ARGUMENT ............................................................................................................ 6

   I.     The AECA and ITAR are content-based regulations of speech. .................... 6

   II. The AECA and ITAR are unconstitutionally overbroad and vague. ............ 11

            ITAR‘s sweeping definitions of “technical data” and “export” reach
        substantial amounts of protected expression and do not adequately describe the
        conduct proscribed by the regulations. ............................................................ 12

            The broad restraints on “export” of “technical data” appear to apply to
        significant amounts of protected speech. ......................................................... 17

   III. The AECA and ITAR provide the DDTC with unlimited, unreviewable
   discretion to enforce the law................................................................................ 22

            The definitions of “technical data” and “export” in the ITAR do not
        provide explicit enforcement standards to the DDTC. .................................... 24

            The absence of judicial review exacerbates the ITAR‘s overbroad sweep
        by obscuring the distinction between “permissible” journalism and prohibited
        speech. .............................................................................................................. 26

CONCLUSION ....................................................................................................... 28

CERTIFICATE OF COMPLIANCE ...................................................................... 29

CERTIFICATE OF SERVICE ............................................................................... 30




                                                                iv
DOSWASHINGTONSUP00796
     Case: 15-50759    Document: 00513312957 Page: 5 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 228 of 996




                                     TABLE OF AUTHORITIES

CASES

Asgeirsson v. Abbott,
  696 F.3d 454 (5th Cir. 2012) ................................................................................. 8
Baggett v. Bullitt,
  377 U.S. 360 (1964) ............................................................................................ 23
Bartnicki v. Vopper,
  532 U.S. 514 (2001) ............................................................................................ 18
City of Houston v. Hill,
   482 U.S. 451 (1987) ..................................................................................... 12, 21
Connally v. General Construction Co.,
  269 U.S. 385 (1926) ............................................................................................ 13
Consolidated Edison Co. of N. Y. v. Public Serv. Comm’n of N. Y.,
  447 U. S. 530 (1980) ............................................................................................. 9
Cramp v. Board of Public Instruction,
  368 U.S. 278 (1961) ............................................................................................ 23
Dombrowski v. Pfister,
  380 U.S. 479 (1965) ............................................................................................ 21
Erzonznik v. City of Jacksonville,
  422 U.S. 205 (1975) ............................................................................................ 12
Freedman v. Maryland,
  380 U.S. 51 (1965) .............................................................................................. 10
Grayned v. City of Rockford,
  408 U.S. 104 (1972). ..................................................................................... 13, 16
Hynes v. Mayor & Council of Oradell,
  425 U.S. 610 (1976) ............................................................................................ 13
Kagan v. City of New Orleans, La.,
  753 F.3d 560 (5th Cir. 2014) ................................................................................. 8
NAACP v. Button,
  371 U.S. 415 (1963) ................................................................................ 12, 17, 27
National Endowment of the Arts v. Findley,
  524 U.S. 569 (1998) ............................................................................................ 23
Reed v. Town of Gilbert, Ariz.,
  135 S.Ct. 2218 (2015) ..................................................................................... 3, 10
Smith v. Daily Mail Pub. Co.,
  443 U.S. 97 (1979) ........................................................................................ 18, 22



                                                          v
DOSWASHINGTONSUP00797
     Case: 15-50759    Document: 00513312957 Page: 6 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 229 of 996




Sorrell v. IMS Health Inc.,
  131 S. Ct. 2653 (2011) .......................................................................................... 8
Thomas v. Chicago Park Dist.,
  534 U.S. 316 (2002) ............................................................................................ 10
United States ex rel. McGrath v. Microsemi Corp.,
  No. CV-13-00854-PHX-DJH, 2015 WL 6121568 (D. Ariz. Sept. 30, 2015) ..... 26
United States v. Chi Mak,
  683 F.3d 1126 (9th Cir. 2012) ................................................................... 9, 17, 27
United States v. Hsu,
  364 F.3d 192 (4th Cir. 2004) ............................................................................... 17
United States v. Huynh,
  246 F.3d 734 (5th Cir. 2001) ............................................................................... 14
United States v. Roth,
  628 F.3d 827 (6th Cir. 2011) ............................................................................... 26
United States v. Stevens,
  559 U.S. 460 (2010) ............................................................................................ 12
United States v. Zhen Zhou Wu,
  711 F.3d 1 (1st Cir. 2013) ............................................................................. 15, 16
Village of Hoffman Estates et al. v. The Flipside, Hoffman Estates, Inc.,
  455 U.S. 489 (1989) ...................................................................................... 14, 23
Washington State Grange v. Washington State Republican Party,
  552 U.S. 442 (2008) ............................................................................................ 22
Williams v. Rhodes,
  393 U.S. 23 (1968) .............................................................................................. 27
STATUTES

Arms Export Control Act (“AECA”), Pub. L. 94-329, tit. II, 90 Stat. 729 (1976),
 22 U.S.C. § 2751 .......................................................................................... passim
OTHER AUTHORITIES

Bryan Schatz, How US Cluster Bombs Banned by Most Countries Ended Up in
  Yemen, Mother Jones (Jun. 9, 2015).................................................................... 24
Declan McCullagh, DHS Built Domestic Surveillance Tech into Predator Drones,
  CNET (Mar. 2, 2013). ................................................................................... 17, 18
Exec. Order No. 11,958, 42 Fed. Reg. 4311 (Jan. 18, 1977). ................................... 5
Mukesh G. Harisinghani et al., Noninvasive Detection of Clinically Occult Lymph-
  Node Metastases in Prostate Cancer, 348 NEW ENG. J. MED. 2491 (2003) ....... 20
Proposed Charging Letter, Analytical Methods, Inc. (Dec. 19, 2008) ................... 10



                                                         vi
DOSWASHINGTONSUP00798
     Case: 15-50759    Document: 00513312957 Page: 7 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 230 of 996




R. Scott Kemp, Is This Where North Korea Makes Its Centrifuges?
  Arms Control Wonk (June 24, 2013) .................................................................. 18
Richard G. Stevens et al., Body Iron Stores and the Risk of Cancer,
  319 NEW ENG. J. MED. 1047 (1988). ................................................................... 20
REGULATIONS

International Traffic in Arms Regulations, 22 C.F.R. pt. 120 ........................ passim
International Traffic in Arms, 80 Fed. Reg. 31,525 (proposed June 3, 2015) (to be
  codified at 22 C.F.R. pt. 120) ............................................................ 13, 15, 17, 21
United States Munitions List (“USML”), 22 C.F.R. § 121.1........................... passim




                                                    vii
DOSWASHINGTONSUP00799
    Case: 15-50759    Document: 00513312957 Page: 8 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 231 of 996




               STATEMENT OF INTEREST OF AMICI CURIAE1

       The Reporters Committee for Freedom of the Press and the Thomas

Jefferson Center for the Protection of Free Expression submit this amici curiae

brief in support of Petitioners-Appellants.

       The Reporters Committee for Freedom of the Press is an unincorporated

nonprofit association of reporters and editors that works to safeguard the First

Amendment’s guarantee of a free and unfettered press, and the public’s right to be

informed, through the news media, about the government. The Reporters

Committee has provided guidance and research in First Amendment and freedom

of information litigation since 1970.

       The Thomas Jefferson Center for the Protection of Free Expression is a

nonprofit, nonpartisan organization located in Charlottesville, Virginia. Founded

in 1990, the Center has as its sole mission the protection of free speech and press.

The Center has pursued that mission in various forms, including the filing of amici

curiae briefs in this and other federal courts, and in state courts around the country.




1
  Pursuant to Rule 29(c)(5) of the Federal Rules of Appellate Procedure, amici state
that no party’s counsel authored this brief in whole or in part, and no party, party’s
counsel, or any other person, other than the amici curiae, their members, or their
counsel, contributed money that was intended to fund preparing or submitting the
brief. Pursuant to Rule 29(c)(4), all parties have consented to the filing of this
brief.


                                           1
DOSWASHINGTONSUP00800
    Case: 15-50759    Document: 00513312957 Page: 9 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 232 of 996




       This case is of particular importance to amici because the district court

below erred in holding that the Arms Export Control Act (“AECA”), Pub. L. 94-

329, tit. II, 90 Stat. 729 (1976), 22 U.S.C. § 2751 et seq., and its implementing

regulations, the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R.

§§ 120–130, do not violate the First Amendment.




                                          2
DOSWASHINGTONSUP00801
    Case: 15-50759    Document: 00513312957 Page: 10 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 233 of 996




                           SUMMARY OF ARGUMENT

       This case arises out of Plaintiffs’ challenge to the constitutionality of the

International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§ 120–130, which

purport to require Plaintiffs to obtain a license before publishing certain

information allegedly related to national defense on the Internet. The Arms Export

Control Act (“AECA”), Pub. L. 94-329, tit. II, 90 Stat. 729 (1976), 22 U.S.C.

§ 2751 et seq., regulates the trade of “defense articles and defense services.” Id.

§ 2778(a)(1). The Act’s implementing regulations, the ITAR, include the United

States Munitions List (“USML”), 22 C.F.R. § 121.1, the list of all defense articles,

services, and related “technical data” whose “export” requires a license. See id.

§ 121.1(b)(2) (“Most U.S. Munitions List categories contain an entry on technical

data . . . .”). The ITAR requires that a person who wishes to export “technical

data” first “obtain the approval of the Directorate of Defense Trade Controls,” the

component of the Department of State that administers the regulations. 22 C.F.R.

§ 123. Violation of the AECA is a criminal offense punishable by a fine up to $1

million, twenty years in prison, or both. 22 U.S.C. § 2778(c).

       At issue in this case is the constitutionality of the licensing requirement for

exporting “technical data.” The decision below erroneously “conflates two distinct

but related limitations that the First Amendment places on government regulation

of speech,” Reed v. Town of Gilbert, Ariz., 135 S.Ct. 2218, 2230 (2015),



                                           3
DOSWASHINGTONSUP00802
    Case: 15-50759    Document: 00513312957 Page: 11 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 234 of 996




concluding that because the ITAR‘s ban on unlicensed export of “technical data” is

a viewpoint-neutral speech restriction, it is content-neutral as well. As the

Supreme Court explained in Town of Gilbert, however, restrictions may be

impermissibly content-based despite being viewpoint-neutral. The decision below

failed to account for this possibility and thus failed to impose the appropriate

standard of scrutiny in analyzing the restrictions at issue here.

       Second, the ITAR‘s restrictions on the “export” of “technical data” are both

overbroad and vague. The AECA and ITAR are overbroad because they burden

significant amounts of speech protected by the First Amendment, including

reporting and online journalism. The ITAR’s definitions of the terms “export” and

“technical data” reach far beyond the ordinary meaning of those words, and

unquestionably tread on lawful speech and publication acts. The AECA and ITAR

also allow the government practically unfettered discretion as to the scope of

proscribed activity, and exempt government decision-making from judicial review.

Even on its own terms, the ITAR presents practically unlimited definitions of

“technical data” and “export” that are incomprehensible to reasonable citizens. As

a result, the ITAR threatens to punish not only legitimate trade violations but

substantial amounts of protected speech as well.




                                           4
DOSWASHINGTONSUP00803
    Case: 15-50759    Document: 00513312957 Page: 12 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 235 of 996




                                INTRODUCTION

       At issue in this case are a broad and sweeping set of regulations that purport

to criminalize the dissemination of certain “technical data” without a license.

Although the statute and regulations at issue in this case are meant to curb the

unauthorized import and export of arms and other defense articles, they also

restrict the dissemination of “related technical data” without a license. This

restraint is an unlawful content-based speech restriction. See infra pp. 4–10.

       Even more troubling, however, is the government’s assertion of broad and

sweeping authority to punish protected speech that happens to include “technical

data.” The overbroad and vague definitions of “export” and “technical data”

appear to cover lawful publication of journalism on important matters of public

interest, including reporting on the United States’ drone programs, see infra p. 17,

North Korean nuclear enrichment, see infra pp. 18–19, or even medical

breakthroughs using iron powder, see infra p. 19. Although the Defendants have

not sought to apply these regulations to journalists or reporters, the government

appears to possess unfettered discretion under the regulations to do so. The

absence of judicial review raises further concerns that an already overbroad

regulatory regime may be applied to limit First Amendment-protected speech in an

unlawful manner. Amicus writes to emphasize that the regulations at issue here

deter protected speech on important matters of public concern.



                                          5
DOSWASHINGTONSUP00804
    Case: 15-50759    Document: 00513312957 Page: 13 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 236 of 996




                                    ARGUMENT

I. The AECA and ITAR are content-based regulations of speech.

       The Arms Export Control Act (“AECA”) controls the “import and the export

of defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Items

designated as “defense articles and defense services” comprise the United States

Munitions List (the “Munitions List”), a part of the International Traffic in Arms

Regulations (“ITAR”), the implementing regulations for the AECA. The President

has delegated his authority to designate “defense articles and services” to the State

Department. Exec. Order No. 11,958, 42 Fed. Reg. 4311 (Jan. 18, 1977).

       The Munitions List is a long list of “articles, services and related technical

data,” the export of which is proscribed without a license. 22 C.F.R. § 121.1.

“Technical data” is information “required for the design, development, production,

manufacture, assembly, operation, repair, testing, maintenance or modification of

defense articles,” specifically including “blueprints, drawings, photographs, plans,

instructions or documentation.” 22 C.F.R. § 120.10; see also id. at § 121.1(I)(i)

(defining as “technical data” any data “directly related to the defense articles

described in paragraphs (a) through (h) of this category,” including data related to

rifle scopes and “cylinders”); id. § 121.1(II)(k) (using a similar definition, which in

Category II includes data concerning tooling and “diagnostic instrumentation”).




                                           6
DOSWASHINGTONSUP00805
    Case: 15-50759    Document: 00513312957 Page: 14 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 237 of 996




       It is undisputed that “technical data” can amount to protected speech. As a

result, the court below was correct in finding that the ITAR “unquestionably

regulates speech concerning a specific topic.” ROA.691. Nonetheless, the court

went on, “The ITAR does not regulate disclosure of technical data based on the

message it is communicating.” ROA.691. As a result, the court concluded that the

ITAR is not content based because the regulations are “intended to satisfy a

number of foreign policy and national defense goals.” ROA.691.

       The court’s conclusion that a regulation is content neutral so long as it is not

based on message has no foundation. “A speech regulation targeted at specific

subject matter is content based even if it does not discriminate among viewpoints

within that subject matter.” Reed v. Town of Gilbert, Ariz., 135 S.Ct. 2218, 2230

(2015). Town of Gilbert recognizes that laws that “single[] out specific subject

matter for differential treatment,” as ITAR does, are facially content based and

subject to strict scrutiny. Id.

       ITAR creates numerous distinctions on the basis of the content of protected

speech. The regulations distinguish “technical” data from data that is presumably

“nontechnical,” and proscribe the unlicensed publication only of technical data

“related” to designated defense articles. 22 C.F.R. § 121.1 (“Most U.S. Munitions

List categories contain an entry on technical data . . . and defense services . . .

related to the defense articles described in that U.S. Munitions List category.”). As



                                            7
DOSWASHINGTONSUP00806
    Case: 15-50759    Document: 00513312957 Page: 15 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 238 of 996




in Town of Gilbert, the regulation at issue here singles out and distinguishes types

of speech that are permissible from those that are not. 22 C.F.R. § 120.10

(distinguishing “technical data” from information “commonly taught” in

institutions of learning, “information in the public domain,” “basic marketing

information,” or “general system descriptions of defense articles”) (cf. Sorrell v.

IMS Health Inc., 131 S. Ct. 2653, 2663 (2011) (statutory exemption permitting

“educational communications” but not marketing was facially content-based)).

       ITAR is also fundamentally unlike content neutral regulatory schemes that

the Fifth Circuit has previously upheld. Last year, this Court upheld a provision of

the New Orleans Code requiring a license for a person to charge for tours of City

points of interest and historic sites, concluding that the licensing requirement “has

no effect whatsoever on the content of what tour guides say.” Kagan v. City of

New Orleans, La., 753 F.3d 560, 562 (5th Cir. 2014) cert. denied, 135 S.Ct. 1403

(2015). In contrast, the regulations at issue here are explicitly designed to affect

the content of speech that includes technical data.

       Likewise, in 2012, this Court upheld provisions of the Texas Open Meetings

Act that criminalized discussion of public matters by a quorum of public officials

outside of an open meeting, finding that the statute was content neutral because its

“purpose is to control the secondary effects of closed meetings.” Asgeirsson v.

Abbott, 696 F.3d 454, 461 (5th Cir. 2012). This Court distinguished the Act,



                                           8
DOSWASHINGTONSUP00807
    Case: 15-50759    Document: 00513312957 Page: 16 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 239 of 996




which “is applicable only to private forums and is designed to encourage public

discussion,” from content based regulations that discourage protected speech in

public forums. Id. (citing Burson v. Freeman, 504 U.S. 191 (1992)). In contrast,

the ITAR unquestionably applies to restrict speech on specific topics in public

forums, and operates to deter, not encourage, expression. See ROA.689

(acknowledging that the World Wide Web is a public forum). As a result,

although the ITAR is intended to address the export of defense articles and

services, its restrictions on “technical data” unquestionably have a substantial

effect on expression and speech as well.

       Likewise, this Court should reverse the District Court’s conclusion that the

ITAR is content neutral because it “does not regulate disclosure of technical data

based on the message it is communicating.” ROA.691. The District Court’s

approach flouts the constitutional rule that “[t]he First Amendment’s hostility to

content-based regulation extends not only to restrictions on particular viewpoints,

but also to prohibition of public discussion of an entire topic.” Consolidated

Edison Co. of N.Y. v. Public Serv. Comm’n of N.Y., 447 U. S. 530, 537 (1980).

Similarly, the Ninth Circuit’s conclusion that the ITAR is content neutral because

it “defines the technical data based on its function and not its viewpoint”

contravenes the express holding in Town of Gilbert. United States v. Chi Mak, 683

F.3d 1126, 1135 (9th Cir. 2012). Nor can the regulations be saved by their



                                           9
DOSWASHINGTONSUP00808
    Case: 15-50759    Document: 00513312957 Page: 17 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 240 of 996




purported overall purpose: a government’s purpose is not relevant to the

interpretation of a facially content-based regulation. Town of Gilbert, 135 S.Ct. at

2228 (“That is why we have repeatedly considered whether a law is content neutral

on its face before turning to the law’s justification or purpose.”).

       Finally, because the ITAR is a content-based regulation that requires

licensing, it is a classic prior restraint and requires adequate safeguards under

Freedman v. Maryland, 380 U.S. 51 (1965). Content-based licensing requirements

such as the one at issue here must satisfy demanding requirements:

       (1) any restraint prior to judicial review can be imposed only for a

       specified brief period during which the status quo must be maintained;

       (2) expeditious judicial review of that decision must be available; and

       (3) the censor must bear the burden of going to court to suppress the

       speech and must bear the burden of proof once in court.”

Thomas v. Chicago Park Dist., 534 U.S. 316, 321 (2002) (citing Freedman

v. Maryland, 380 U.S. at 58–60).

       The ITAR cannot satisfy these requirements because it explicitly limits the

availability of judicial review. Under the AECA and ITAR, the Directorate of

Defense Trade Controls (“DDTC”), a component of the State Department, has

discretion to treat nearly any piece of research as technical data, and these

decisions “shall not be subject to judicial review.” 22 U.S.C. § 2778(h).



                                          10
DOSWASHINGTONSUP00809
    Case: 15-50759    Document: 00513312957 Page: 18 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 241 of 996




       This unreviewable use of discretion allows the DDTC to treat many types of

research as technical data subject to export controls. For example, the DDTC has

brought enforcement actions against companies on the basis that physics modeling

software is technical data, since it could possibly be used for weapons

development. See, e.g., Proposed Charging Letter, Analytical Methods, Inc. (Dec.

19, 2008), available at https://goo.gl/H7YpTs. Further, the DDTC considers

technical data to include information about ammunition for any firearm up to and

including .50 caliber—thus, ITAR bans the unlicensed dissemination even of

information on bullets for a standard home-defense handgun. See 22 C.F.R.

§ 121.1(III)(e). ITAR also bans the publication of “technical data” about face

paints, helmets, goggles, and visors. See id. § 121.1(X)(e). In short, the USML

includes not only seemingly everything that could to any degree be connected with

the military, but also any “technical data” about those same things.



II. The AECA and ITAR are unconstitutionally overbroad and vague.

       The AECA and ITAR are overbroad because they levy criminal and civil

penalties upon the unlicensed “export” of “technical data” without adequately

defining those terms to ensure that legitimate speech goes unpunished.

       “The objectionable quality of vagueness and overbreadth does not depend

upon the absence of fair notice to a criminally accused or upon unchanneled



                                         11
DOSWASHINGTONSUP00810
    Case: 15-50759    Document: 00513312957 Page: 19 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 242 of 996




delegation of legislative powers, but upon a danger of tolerating, in the area of

First Amendment freedoms, the existence of a penal statute susceptible of

sweeping and improper application.” NAACP v. Button, 371 U.S. 415, 432–33

(1963). The AECA and ITAR present precisely this danger.

                 ITAR‘s sweeping definitions of “technical data” and “export”
                 reach substantial amounts of protected expression and do not
                 adequately describe the conduct proscribed by the regulations.

       The AECA‘s criminalization of the unlicensed “export” of “technical data”

is unconstitutionally overbroad because the key terms “export” and “technical

data” reach significant amounts of protected speech.

       To satisfy an overbreadth challenge, a plaintiff must show that the

challenged statute is not subject to a narrowing construction and has a real and

substantial deterrent effect on legitimate expression. Erzonznik v. City of

Jacksonville, 422 U.S. 205, 216 (1975); see also United States v. Stevens, 559 U.S.

460, 474 (2010) (stating that the first step of an overbreadth challenge is to

determine the scope of the law at issue). Criminal statutes, such as those at issue

here, “that make unlawful a substantial amount of constitutionally protected

conduct may be held facially invalid even if they also have a legitimate

application.” City of Houston v. Hill, 482 U.S. 451, 459 (1987).

       A law is unconstitutionally vague if it does not “give the person of ordinary

intelligence a reasonable opportunity to know what is prohibited, so that he may



                                          12
DOSWASHINGTONSUP00811
    Case: 15-50759    Document: 00513312957 Page: 20 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 243 of 996




act accordingly.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972). The

Supreme Court has held that “the general test of vagueness applies with particular

force in review of laws dealing with speech.” Hynes v. Mayor & Council of

Oradell, 425 U.S. 610, 620 (1976). In Hynes, the Court reasoned that the

importance of the “free dissemination of ideas” was such that a heightened

standard for clarity was appropriate. Id.; see also Connally v. General

Construction Co., 269 U.S. 385, 391 (1926) (noting that a statute is vague when

“men of common intelligence must necessarily guess at its meaning and differ as to

its applications”).

       The State Department, which implements ITAR, has interpreted the term

“export” broadly, to include publication on the Internet: “providing technical data

on a publicly accessible network, such as the Internet, is an export because of its

inherent accessibility to foreign powers.” Defs.’ Opp. to Pl.’s Mot. for Preliminary

Inj. at 3 n.2, 1:15-cv-00372-RP (June 10, 2015), ECF No. 132. As an initial

matter, it is evident that the term “export” touches on First Amendment freedoms.

DDTC has defined “export” to include “[d]isclosing (including oral or visual

disclosure) or transferring technical data to a foreign person, whether in the United

States or abroad.” 22 C.F.R. § 120.17(a)(4). As applied to goods such as defense

articles, it is unambiguous that the word “export” “does not require proof that the

goods actually arrived in the foreign country.” See United States v. Huynh, 246



                                          13
DOSWASHINGTONSUP00812
    Case: 15-50759    Document: 00513312957 Page: 21 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 244 of 996




F.3d 734, 741 (5th Cir. 2001) (“Exportation occurs when the goods are shipped to

another country with the intent that they will join the commerce of that country,

not when they arrive in that country.”). While the District Court concluded that

“persons of ordinary intelligence are clearly put on notice by the language of the

regulations” that online publication “would fall within the definition of export,”

ROA.702, that definition strays considerably from the ordinary meaning of the

word.

        As a result, there is no question that the State Department has not offered a

narrowing construction of “export” that would save the statute. See Village of

Hoffman Estates et al. v. The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494

n.5 (1989) (“In evaluating a facial challenge to a state law, a federal court must, of

course, consider any limiting construction that a state court or enforcement agency

has proffered.”). Indeed, under proposed regulations, ITAR‘s definition of

“export” would be expanded to expressly include “[m]aking technical data

available via a publicly available network (e.g., the Internet).” International

Traffic in Arms, 80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015) (to be

codified at 22 C.F.R. § 120.17(a)(7)). According to the Department, this proposed

definition “makes more explicit the existing control in (a)(4).” Id. at 31,529. In

other words, the State Department already reads “export” expansively, and its

proposed rules are intended merely to codify this.



                                           14
DOSWASHINGTONSUP00813
    Case: 15-50759    Document: 00513312957 Page: 22 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 245 of 996




       The definition of “technical data” is similarly overbroad. The DDTC

controls the export of technical data largely through its maintenance of the USML,

which describes what technology is subject to the AECA. Though many of the

entries in the USML refer to actual military hardware, the Munitions List

consistently includes technical data “related to” those articles. See, e.g., 22 C.F.R.

§ 121.1(I)(i), (II)(k). In addition to specifically enumerating various types of

technical data, the USML also broadly notes that technical data related to broad

categories of “defense articles” considered “significant military equipment”—

including explosives, propellants, and aircraft––are defense items themselves. See

id. § 121.1(b). Further, the USML also includes a catch-all provision allowing the

DDTC to include any article or technical data not otherwise listed which has

“substantial military applicability.” Id. § 121.1(XXI). Still further, the USML is

not even an exhaustive list of export-controlled items but rather a “series of

categories describing the kinds of items that qualify as ‘defense articles’ requiring

export licenses.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir. 2013)

cert. denied sub nom. Yufeng Wei v. United States, 134 S. Ct. 365 (2013)

(emphasis added).

       Indeed, the very terms designed to limit the scope of the ITAR‘s restraint on

publication of “technical data”––“required for the design, development,

production, manufacture, assembly, operation, repair, testing, maintenance or



                                          15
DOSWASHINGTONSUP00814
    Case: 15-50759    Document: 00513312957 Page: 23 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 246 of 996




modification of defense articles”––actually create an expansive definition that

“sweeps within its prohibitions what may not be punished under the First and

Fourteenth Amendments.” City of Rockford, 408 U.S. at 113, 115 (upholding an

antinoise ordinance because it “contains no broad invitation to subjective or

discriminatory enforcement”); see also Cox v. Louisiana, 379 U.S. 536, 5512

(1965) (striking down a Louisiana criminalizing “breach of the peace”. In its

proposed rule, the Department of State notes, “‘Required’ is used in the definition

of ‘technical data’ and has, to this point, been an undefined term in the ITAR.” 80

Fed. Reg. at 31,527. The proposed new definition of “required” in the NPRM

remains quite vague, and “explicitly includes information for meeting not only

controlled performance levels, but also characteristics and functions.” Id. As

DDTC explains in relation to the example of controlled “bomber” aircraft,” “The

characteristic of the aircraft that is controlled is that it is a bomber, and therefore,

any ‘technical data’ peculiar to making an aircraft a bomber is ‘required.’” Id.

This explanation hardly clarifies or limits the scope of the definition.

       Moreover, while the District Court was correct that “at least two circuits

have rejected due process challenges to the AECA and ITAR, and upheld criminal

convictions for its violation,” both of those circuits considered the vagueness of the

statute as applied to export of defense articles, not technical data comprising

speech. See Zhen Zhou Wu, 711 F.3d at 12 (denying vagueness challenge to ITAR



                                            16
DOSWASHINGTONSUP00815
    Case: 15-50759    Document: 00513312957 Page: 24 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 247 of 996




as applied to defendants convicted of unlicensed export of phase shifters); United

States v. Hsu, 364 F.3d 192, 198 (4th Cir. 2004) (denying vagueness challenge as

applied to defendants convicted of conspiracy to violate ITAR by exporting

encryption devices); but see also Chi Mak, 683 F.3d at 1135–36 (reviewing

vagueness claim related to “technical data” provision for plain error). In contrast,

the “technical data” provision clearly implicates First Amendment rights, and

courts cannot assume that the government will exercise its prosecutorial discretion

with a careful eye toward not violating the First Amendment. NAACP v. Button,

371 U.S. at 438 (“Precision of regulation must be the touchstone in an area so

closely touching our most precious freedoms.”).

       On top of these definitions, ITAR offers exceptions for general scientific

principles “commonly taught in schools, colleges, and universities or information

in the public domain.” 22 C.F.R. § 120.10(b). The “public domain exception”

covers research from accredited universities that is ordinarily published and shared

in the field. Id.; id. at § 120.11 (defining “public domain”). In proposed

amendments to ITAR, the Department of State has recognized that the exception is

“unnecessarily limiting in scope and insufficiently flexible with respect to the

continually evolving array of media, whether physical or electronic, through which

information may be disseminated.” 80 Fed. Reg. 31527.

                 The broad restraints on “export” of “technical data” appear to
                 apply to significant amounts of protected speech.

                                         17
DOSWASHINGTONSUP00816
    Case: 15-50759    Document: 00513312957 Page: 25 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 248 of 996




       Under the ITAR, posting “technical data” to a domestic website, or

publishing the same information in a domestic publication, becomes an “export”

under the AECA whenever a foreign citizen reads that information. This definition

raises serious First Amendment concerns, as it suggests that publication of facts

lawfully obtained may be a violation of the ITAR. See Bartnicki v. Vopper, 532

U.S. 514, 528 (2001) (“[S]tate action to punish the publication of truthful

information seldom can satisfy constitutional standards.”), citing Smith v. Daily

Mail Pub. Co., 443 U.S. 97, 102 (1979).

       For example, when an online news outlet publishes “technical data” which it

has “lawfully obtained,” but which is not in the public domain, the capacious

definition of “export” suggests that publication is a violation of export controls. In

2013 technology reporters at CNET published an article relating to the Predator

drones used by the U.S. Military. Declan McCullagh, DHS Built Domestic

Surveillance Tech into Predator Drones, CNET (Mar. 2, 2013),

http://www.cnet.com/news/dhs-built-domestic-surveillance-tech-into-predator-

drones/. Although the Department of Homeland Security had offered a redacted

document listing performance requirements for unmanned surveillance drones in

response to a Freedom of Information Act request, the article included a link to an

“unredacted copy” of that same document that CNET had obtained lawfully. Id. If

the unredacted copy included “technical data,” CNET’s publication would appear



                                          18
DOSWASHINGTONSUP00817
    Case: 15-50759    Document: 00513312957 Page: 26 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 249 of 996




to constitute an ITAR violation. At the same time, the technical specifications of

the drone were central to the article, which considered whether the DHS was using

or developing technology that would enable domestic surveillance. Id. Likewise,

search engines, research databases, library catalogs, and other online resources that

include links to “technical data” may “export” that information by making it

available to users abroad.

       Similarly, in 2013, the Arms Control Wonk blog published a post by R.

Scott Kemp, Norman C. Rasmussen Assistant Professor of Nuclear Science and

Engineering at the Massachusetts Institute of Technology, republishing

photographs of Kim Jong-un’s trip to a factory that may be used to manufacture

centrifuges. R. Scott Kemp, Is This Where North Korea Makes Its Centrifuges?

Arms Control Wonk (June 24, 2013), available at

www.armscontrolwonk.com/archive/206637/is-this-where-north-korea-makes-its-

centrifuges/. The post included photographs and discussion of flow-forming

machines that are “the only way to manufacture the thin-walled P-2 centrifuge

rotor on which the North Korean enrichment program is thought to be built.” Id.

The post describes the flow-forming machine as “part of an assembly-line

fabrication process for making thin-walled components” for centrifuges. Id.

       The plain text of the ITAR indicates that the information included in

Professor Kemp’s blog post, although general and speculative, may be “technical



                                         19
DOSWASHINGTONSUP00818
    Case: 15-50759    Document: 00513312957 Page: 27 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 250 of 996




data.” It is clear that the photographs in the post include information “required”

for the design, operation, or manufacture of a centrifuge, which is “specifically

designed or modified for use in the design, development, or fabrication of nuclear

weapons or nuclear explosive devices.” 22 C.F.R. § 120.10 (defining “technical

data” as information “required for the design, development, production,

manufacture, assembly, operation, repair, testing, maintenance or modification of

defense articles,” specifically including “blueprints, drawings, photographs, plans,

instructions or documentation”); id. § 121.1(XVI) (“Nuclear Weapons, Design and

Testing Related Items”). In this case, photographs of machines required for the

manufacture of centrifuges, although obtained from a publicly available source,

may not be within ITAR’s “public domain exception” because they were

republished online from North Korean state media, not available “through sales at

newsstands and bookstores,” through subscriptions, or through “second class

mailing privileges.” Id. § 120.11.

       The State Department’s construction of “technical data” discourages the

press from discussing matters of great public importance, even if unrelated to

defense. For example, iron may be used to detect certain forms of cancer, whether

by utilizing it or by measuring it in the body. See, e.g., Mukesh G. Harisinghani et

al., Noninvasive Detection of Clinically Occult Lymph-Node Metastases in

Prostate Cancer, 348 NEW ENG. J. MED. 2491 (2003); Richard G. Stevens et al.,



                                         20
DOSWASHINGTONSUP00819
    Case: 15-50759    Document: 00513312957 Page: 28 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 251 of 996




Body Iron Stores and the Risk of Cancer, 319 NEW ENG. J. MED. 1047 (1988). At

the same time, the USML includes “[i]ron powder . . . with a particle size of 3

micrometers or less produced by reduction of iron oxide with hydrogen.” 22

C.F.R. § 121.1(V)(c)(4)(i)(B). A journalist covering innovations in healthcare who

wants to report on unpublished research concerning iron powder’s utility in cancer

treatment may be unable to do so under the ITAR. And courts may not assume

that, should the reporter be prosecuted for this violation, her constitutional rights

would be properly vindicated in the course of her defense. See Dombrowski v.

Pfister, 380 U.S. 479, 486 (1965) (“When the statutes also have an overbroad

sweep . . . the hazard of loss or substantial impairment of [First Amendment] rights

may be critical. . . . The assumption that defense of a criminal prosecution will

generally assure ample vindication of constitutional rights is unfounded in such

cases.”).

       Indeed, the proposed changes to ITAR make clear that “the further

dissemination of ‘technical data’ or software that was made available to the public

without authorization is a violation of the ITAR if, and only if, it is done with

knowledge that the ‘technical data’ or software was made publicly available

without an authorization.” 80 Fed. Reg. at 31,528 (emphasis added). This

interpretation of ITAR touches on significant amounts of protected expression.

Hill, 482 U.S. at 459. A regulation that criminalizes news coverage of facts that



                                          21
DOSWASHINGTONSUP00820
       Case: 15-50759    Document: 00513312957 Page: 29 Date Filed: 12/17/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 252 of 996




are lawfully obtained but that comprise “technical data” runs counter to the First

Amendment. Cf. Daily Mail Pub. Co., 443 U.S. at 103 (“[I]f a newspaper lawfully

obtains truthful information about a matter of public significance then state

officials may not constitutionally punish publication of the information, absent a

need to further a state interest of the highest order.”).

         That the plain language of ITAR‘s prohibition on unlicensed export of

“technical data” would suppress speech like that in Professor Kemp’s blog post

illustrates the overbreadth problem that inheres in the ITAR. The sweeping

definitions of the terms “export” and “technical data” are further amplified when

the two are read together, creating a real and substantial deterrent effect on speech.

The substantiality of a deterrent effect is judged by the number of unconstitutional

applications in relation to the statute’s “plainly legitimate sweep.” Washington

State Grange v. Washington State Republican Party, 552 U.S. 442, 449 n.6 (2008);

see also United States v. Williams, 553 U.S. 285, 292 (2008). This deterrence

affects not only researchers and members of the defense community, but also the

public more broadly, especially the press.


III.     The AECA and ITAR provide the DDTC with unlimited, unreviewable
         discretion to enforce the law.

         The district court also erred in determining that the ITAR and AECA are not

impermissibly vague. Indeed, under this regulatory scheme, no reasonable citizen



                                           22
DOSWASHINGTONSUP00821
    Case: 15-50759    Document: 00513312957 Page: 30 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 253 of 996




could predict whether a particular piece of information regarding the design,

operation, repair, or testing of “defense articles” is “required” for that task, and

thus whether it is covered by the AECA and ITAR.

       A statute may be vague if it gives too much discretion to the party that

enforces it. In Cramp v. Board of Public Instruction, the Supreme Court

invalidated a Florida statute that required state employees to swear an oath that

they had never supported the Communist Party. 368 U.S. 278, 279 (1961). The

Court explained that the oath was vague partly because it lacked any “terms

susceptible of objective measurement.” Id. at 286. This deficiency provoked the

Court to note that the oath allowed prosecution for “guiltless knowing behavior” at

the decision of those “always ready to affix a Communist label upon those whose

ideas they violently oppose.” Id. at 287. Because the statute could be used to

prosecute guiltless behavior at the prosecutor’s whim, it was unconstitutionally

vague. Id.; see also National Endowment of the Arts v. Findley, 524 U.S. 569, 588

(1998) (finding that the First Amendment protects people from “arbitrary and

discriminatory enforcement of vague standards”); Baggett v. Bullitt, 377 U.S. 360

(1964) (invalidating another oath statute on similar grounds). The vagueness

standard applies with particular force to statutes that affect First Amendment

rights. See Village of Hoffman Estates, 455 U.S. at 498 (1982).




                                           23
DOSWASHINGTONSUP00822
    Case: 15-50759    Document: 00513312957 Page: 31 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 254 of 996




       The AECA and ITAR are vague under both formulations of the standard.

As discussed above, the statutory terms “technical data” and “export” do not

adequately inform a citizen regarding what conduct they cover. Because the

DDTC has effectively unlimited discretion in applying these terms to specific

conduct, the AECA and ITAR are unconstitutionally vague.

                 The definitions of “technical data” and “export” in the ITAR do
                 not provide explicit enforcement standards to the DDTC.

       The AECA and ITAR confer unbridled discretion on the DDTC to enforce

them. Specifically, the DDTC has complete control over the USML. “The

designation by the President (or by an official to whom the President’s functions

under subsection (a) have been duly delegated), in regulations issued under this

section, of items as defense articles or defense services for purposes of this section

shall not be subject to judicial review.” 22 U.S.C. § 2778(h) (emphasis added).

       Nonetheless, the DDTC’s unilateral and unreviewable discretion with regard

to the contents of the USML, and thus with regard to the content of the term

“technical data,” means the AECA lacks explicit standards to govern the

proscribed conduct.

       The AECA and ITAR are also vague with respect to the term “export”

because they give the DDTC unlimited discretion to decide what activities are

covered. Although the definition of “export” facially covers any disclosure or

transfer of export-controlled information to a foreign person, in the instant case the


                                          24
DOSWASHINGTONSUP00823
    Case: 15-50759    Document: 00513312957 Page: 32 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 255 of 996




DDTC has interpreted this to include mere publication to the Internet. If such

publication is a fair interpretation of the AECA and ITAR, then almost any Internet

posting is subject to government censorship. Further, because the definition turns

on whether the information is received by a “foreign person,” even a purely

domestic, traditional publication might qualify as an “export” if it is read by a

foreign citizen on United States soil. Given this construction of the term, the

DDTC has virtually unlimited discretion to selectively pursue prosecutions under

the AECA and ITAR for unlawful “export” of “technical data.”

       As long as the DDTC may treat any publication that could be read by a

foreign citizen as an “export” under the statute, that agency has broad license to

quash publications of all sorts. For example, whether a journalist or other Internet

user may post an article to a website discussing the moral, ethical, and legal

implications of certain cluster bombs that purport to be 99 percent effective is

unclear. See, e.g., Bryan Schatz, How US Cluster Bombs Banned by Most

Countries Ended Up in Yemen, Mother Jones (Jun. 9, 2015), http://bit.ly/1QIYwS8

(describing the Textron CBU-105 Sensor Fuzed Weapon). Under the AECA, the

permissibility of publication would turn on whether the article is available to a

foreign national.

       Nor does the Government’s suggestion that a publisher’s liability can be

limited by taking steps to locate users based on Internet Protocol addresses resolve



                                          25
DOSWASHINGTONSUP00824
    Case: 15-50759    Document: 00513312957 Page: 33 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 256 of 996




this issue. Defs.’ Opp. to Pl.’s Mot. for Preliminary Inj. at 3 n.2, 1:15-cv-00372-

RP (June 10, 2015), ECF No. 132. Even if a journalist manages to ensure that her

publication is not available overseas, access by a foreign national on domestic soil

may still qualify as a violation of the statute. Although the DDTC has generally

not prosecuted such cases, nothing in the AECA or ITAR prevents it from doing

so. Cf. United States v. Roth, 628 F.3d 827, 830–32 (6th Cir. 2011) (affirming

professor’s conviction of ITAR violations, partly on grounds that he allowed

graduate research assistants who were foreign nationals access to technical data);

see also United States ex rel. McGrath v. Microsemi Corp., No. CV-13-00854-

PHX-DJH, 2015 WL 6121568, at *10–11, *40–43 (D. Ariz. Sept. 30, 2015)

(treating access to ITAR-controlled technical data by foreign employees as a

possible violation of ITAR, though the court ultimately held there was no violation

on the facts of the case). Consequently, journalists writing about technical aspects

of defense issues—or, given the instant case, even gun control—risk receiving a

cease and desist letter or criminal charges at the DDTC’s sole discretion.

                 The absence of judicial review exacerbates the ITAR‘s overbroad
                 sweep by obscuring the distinction between “permissible”
                 journalism and prohibited speech.

       Taken together, these broad definitions unquestionably reach protected

speech, but the AECA also provides that executive branch decisions to add or

remove an item from the USML “shall not be subject to judicial review.” 22



                                         26
DOSWASHINGTONSUP00825
    Case: 15-50759    Document: 00513312957 Page: 34 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 257 of 996




U.S.C. § 2778(h). The Ninth Circuit has held that this portion of the statute

provides the DDTC with the ability to decide whether documents are “technical

data” subject to export controls. United States v. Chi Mak, 683 F.3d 1126, 1132

(9th Cir. 2012) (holding that the AECA “expressly prohibits judicial review” of

such decisions).

       Partly as a result of the absence of judicial review, it is difficult to establish

bright lines between prohibited disclosures of “technical data,” on the one hand,

and permissible journalistic coverage of scientific and technological issues, on the

other. See Button, 371 U.S. at 438 (highlighting the importance of clarity in laws

affecting the First Amendment). The absence of judicial review only exacerbates

the First Amendment problems, because the question of whether an online

publication constitutes protected speech or “technical data” is not one that may be

left to the executive branch to decide. Infringements of First Amendment rights

are quintessentially judicial questions. See Williams v. Rhodes, 393 U.S. 23, 40

(1968) (Douglas, J., concurring) (“First Amendment rights . . . have a well-

established claim to inclusion in justiciable, as distinguished from ‘political,’

questions . . . .”). The statute’s provision regarding the unreviewable authority to

designate “defense articles” therefore should not extend to the definition of

“technical data,” which includes a significant amount of protected speech.




                                            27
DOSWASHINGTONSUP00826
    Case: 15-50759    Document: 00513312957 Page: 35 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 258 of 996




       This confluence of the DDTC’s unilateral and unreviewable discretion to

establish sweeping export prohibitions, on one hand, and overly narrow exceptions

to the AECA, on the other, means that the DDTC has an effective veto over online

publication of any information it considers to be in some way defense related. This

complete control and wide discretion present a real, substantial deterrent to those

seeking to discuss or report on matters of technology.

                                  CONCLUSION

       For the foregoing reasons, amici curiae respectfully urge this Court to

reverse.

                                        /s/ Bruce D. Brown
                                       Bruce D. Brown
                                       REPORTERS COMMITTEE FOR
                                       FREEDOM OF THE PRESS
                                       1156 15th Street NW, Suite 1250
                                       Washington, D.C. 20005




                                         28
DOSWASHINGTONSUP00827
    Case: 15-50759    Document: 00513312957 Page: 36 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 259 of 996




                        CERTIFICATE OF COMPLIANCE

       I certify that this brief complies with the type-face and volume limitations

set forth in Fed. R. of App. P. 32(a)(7)(B) as follows: The type face is fourteen-

point Times New Roman font, and the word count is 6,147, excluding the portions

of the brief exempted by Rule 32(a)(7)(B)(iii).

                                         /s/ Bruce D. Brown
                                        Bruce D. Brown
                                        REPORTERS COMMITTEE FOR
                                        FREEDOM OF THE PRESS
                                        1156 15th Street NW, Suite 1250
                                        Washington, D.C. 20005




                                          29
DOSWASHINGTONSUP00828
    Case: 15-50759    Document: 00513312957 Page: 37 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 260 of 996




                         CERTIFICATE OF SERVICE

       I hereby certify that on December 21, 2015, an electronic copy of the

foregoing brief was filed with the Clerk of Court for the United States Court of

Appeals for the Fifth Circuit using the Court’s CM/ECF system and was served

electronically by the Notice of Docket Activity upon all parties in the case. I

certify that all participants in the case are CM/ECF users and that service will be

accomplished by the appellate CM/ECF system.

                                        /s/ Bruce D. Brown
                                       Bruce D. Brown
                                       REPORTERS COMMITTEE FOR
                                       FREEDOM OF THE PRESS
                                       1156 15th Street NW, Suite 1250
                                       Washington, D.C. 20005




                                         30
DOSWASHINGTONSUP00829
    Case: 15-50759    Document: 00513314007 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 261 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                          TEL. 504-310-7700
 CLERK                                                               600 S. MAESTRI PLACE
                                                                    NEW ORLEANS, LA 70130



                              December 18, 2015


Mr. Bruce D. Brown
Reporters Committee for Freedom of the Press
1156 15th Street, N.W.
Suite 1250
Washington, DC 20005

       No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                      State, et al
       USDC No. 1:15-CV-372


Dear Mr. Brown,
The following pertains to your Amicus brief electronically filed
on December 17, 2015.
We filed your brief.     However, you                 must   make     the    following
corrections within the next 14 days.
You need to correct or add:
Caption on the brief does not agree with the caption of the case
in compliance with FED R. APP. P. 32(a)(2)(C). (See attachment)
Record References: Every assertion in briefs regarding matter in
the record must be supported by a reference to the page number of
the original record, whether in paper or electronic form, where
the matter is found, using the record citation form as directed by
the Clerk of Court.    The use of “id” to cite to the record is
prohibited. (See 5TH CIR. R. 28.2.2)
Once you have prepared your sufficient brief, you must email it
to: Shawn_Henderson@ca5.uscourts.gov for review. If the brief is
in compliance, you will receive a notice of docket activity
advising you that the sufficient brief has been filed.




DOSWASHINGTONSUP00830
      Case: 15-50759    Document: 00513314007 Page: 2 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 262 of 996



                                        Sincerely,
                                        LYLE W. CAYCE, Clerk

                                        By: _________________________
                                        Shawn D. Henderson, Deputy Clerk
                                        504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   William Bryan Mateja
        Mr.   Michael S. Raab
        Mr.   Eric J. Soskin
        Mr.   Daniel Bentele Hahs Tenny

Caption on brief must exactly match our caption below:

                                           15-50759
DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION, INCORPORATED,

              Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official Capacity
as the Secretary of the Department of State; DIRECTORATE OF DEFENSE TRADE
CONTROLS, Department of State Bureau of Political Military Affairs; KENNETH B.
HANDELMAN, Individually and in His Official Capacity as the Deputy Assistant Secretary
of State for Defense Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of the Office of
Defense Trade Controls Policy Division; SARAH J. HEIDEMA, Individually and in Her
Official Capacity as the Division Chief, Regulatory and Multilateral Affairs, Office of Defense
Trade Controls Policy; GLENN SMITH, Individually and in His Official Capacity as the
Senior Advisor, Office of Defense Trade Controls,

              Defendants - Appellees




DOSWASHINGTONSUP00831
      Case: 15-50759    Document: 00513312991 Page: 1 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 263 of 996




                                    No. 15-50759


                                     In the
                        United States Court of Appeals
                             for the Fifth Circuit

 DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION, INCORPORATED,

               PLAINTIFFS – APPELLANTS,
 V.


 UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official Capacity
 as the Secretary of the Department of State; DIRECTORATE OF DEFENSE TRADE
 CONTROLS, Department of State Bureau of Political Military Affairs; KENNETH B.
 HANDELMAN, Individually and in His Official Capacity as the Deputy Assistant Sec-
 retary of State for Defense Trade Controls in the Bureau of Political-Military Affairs;
 C. EDWARD PEARTREE, Individually and in His Official Capacity as the Director of
 the Office of Defense Trade Controls Policy Division; SARAH J. HEIDEMA, Individual-
 ly and in Her Official Capacity as the Division Chief, Regulatory and Multilateral Af-
 fairs, Office of Defense Trade Controls Policy; GLENN SMITH, Individually and in His
 Official Capacity as the Senior Advisor, Office of Defense Trade Controls,

               DEFENDANTS – APPELLEES.



                On Appeal from the United States District Court
                      for the Western District of Texas


                          Brief of the Cato Institute
              as Amicus Curiae in Support of Plaintiffs-Appellants


                                          Ilya Shapiro
                                             Counsel of Record
                                          Randal J. Meyer (admission pending)
                                          CATO INSTITUTE
                                          1000 Mass. Ave., N.W.
                                          Washington, D.C. 20001
                                          (202) 842-0200
                                          ishapiro@cato.org
                                          rmeyer@cato.org




DOSWASHINGTONSUP00832
    Case: 15-50759    Document: 00513312991 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 264 of 996




            Supplemental Certificate of Interested Persons

Case 15-50759, Defense Distributed, et al., v. U.S. Dep’t of State et al.
       The undersigned counsel of record certifies that the following

listed persons and entities as described in the fourth sentence of Rule
28.2.1 have an interest in the outcome of this case. These representa-
tions are made in order that the judges of this court may evaluate pos-

sible disqualification or recusal.
             Person or Entity           Connection to Case
             Ilya Shapiro               Counsel to amicus
             Randal J. Meyer            Counsel to amicus
             Cato Institute             Amicus curiae
       Amicus curiae Cato Institute is a Kansas nonprofit corporation. It

has no parent companies, subsidiaries, or affiliates. It does not issue
shares to the public.

                                     /s/ Ilya Shapiro




                                       1
DOSWASHINGTONSUP00833
       Case: 15-50759    Document: 00513312991 Page: 3 Date Filed: 12/17/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 265 of 996




                                       Table of Contents
                                                                                                     Page
Supplemental Certificate of Interested Persons ...................................... 1
Table of Contents ...................................................................................... 2
Table of Authorities ................................................................................... 3
Interest and Independence of Amicus Curiae .......................................... 7
Summary of Argument .............................................................................. 8
Argument ................................................................................................... 9
 I.       Defense Distributed’s Speech Does Not Lose First Amendment
          Protection Simply Because It Could Be Used Unlawfully ............ 9
          A. Defense Distributed’s Files Constitute Protected Speech ......... 9
          B. Protected Speech Does Not Lose First Amendment Protec-
             tion Simply Because It Could Be Used to Unlawful Ends ...... 12
 II.      The State Department’s Categorical Ban on Distributing the
          CAD Files Via the Internet Is an Unlawful Prior Restraint on
          the Mass Dissemination of Protected Speech .............................. 24
            A. The Internet Is an Essential Method of Mass Dissemina-
               tion, So a Prior Restraint on Its Use Is Suspect................... 24
            B. Prior Restraint of the Mass Dissemination of Protected
               Speech Cannot Even Pass Rational Basis Review ............... 26
Conclusion ............................................................................................... 31
Certificate of Compliance ........................................................................ 32
Certificate of Filing and Service ............................................................. 32




                                                      2
DOSWASHINGTONSUP00834
    Case: 15-50759    Document: 00513312991 Page: 4 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 266 of 996




                                   Table of Authorities

Cases

Ashcroft v. Free Speech Coalition,
 535 U.S. 234 (2002)....................................................................... passim

Bartnicki v. Vopper,
 532 U.S. 514 (2001)................................................................... 22, 23, 30

Brandenburg v. Ohio,
 395 U.S. 444 (1969) (per curiam) ................................... 9, 15, 18, 19, 23

Broadrick v. Oklahoma,
 413 U.S. 601 (1973)................................................................... 15, 26, 29

Brown v. Entm’t Merchants Ass’n,
 131 S. Ct. 2729 (2011)........................................................................... 10

Butler v. Michigan,
 352 U.S. 380 (1957)....................................................................... passim

Chaplinsky v. New Hampshire,
 315 U.S. 568 (1942)............................................................................... 23

Cohen v. California,
 403 U.S. 15 (1971)................................................................................. 17

Defense Distributed v. U.S. Dep’t of State, No. 1:15-CV-372 RP,
 2015 WL 4658921 (W.D. Tex. Aug. 4, 2015) .................................. 10, 26

Hess v. Indiana,
 414 U.S. 105 (1973) (per curiam) ......................................................... 15

Junger v. Daley,
 209 F.3d 481 (6th Cir. 2000)........................................................... 10, 12

                                                  3
DOSWASHINGTONSUP00835
    Case: 15-50759    Document: 00513312991 Page: 5 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 267 of 996




Kingsley Int’l Pictures Corp. v. Regents of Univ. of N.Y.,
 360 U.S. 684 (1959)............................................................................... 30

Miller v. California,
 413 U.S. 15 (1973)................................................................................. 23

NAACP v. Claiborne Hardware Co.,
 458 U.S. 886 (1982)......................................................................... 20, 27

New York Times Co. v. Unites States,
 376 U.S. 254 (1964)............................................................................... 19

New York Times Co. v. Unites States,
 403 U.S. 713 (1971) (per curiam) .................................. 18, 19, 27-28, 30

People v. Winters,
 294 N.Y. 545 (1945) .............................................................................. 17

Sable Communications of California, Inc. v. FCC,
 492 U.S. 115 (1989)................................................................... 21, 22, 28

Scales v. United States,
 367 U.S. 203 (1961)............................................................................... 21

Schneider v. State,
 308 U.S. 147 (1939)............................................................. 16, 25, 27, 30

Universal City Studios, Inc. v. Corley,
 273 F.3d 429 (2d Cir. 2001) .................................................................. 10

Winters v. New York,
 333 U.S. 507 (1948)............................................................................... 17


Statutes

18 U.S.C. § 2256(B), (D) (2000) .......................................................... 14-15


                                                  4
DOSWASHINGTONSUP00836
     Case: 15-50759    Document: 00513312991 Page: 6 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 268 of 996




22 U.S.C. §§ 2771-82 (2015) ...................................................................... 8

22 U.S.C. § 2778(a)-(e) (2014) ................................................................. 30

Michigan Penal Code § 343 (1955) .......................................................... 18

N.Y Penal Law § 1141(2) (McKinney’s 1947) ......................................... 17


Other Authorities

22 C.F.R. 120.1(a) (2015) ........................................................................... 8

49 Fed. Reg. 47,682, 47,683 (Dec. 6, 1984) ............................................... 9

55 Cong. Rec. 2009 (1917) (remarks of Sen. Henry F. Ashurst) ............ 20

Aaron Mamiit, 3.2 Billion: Number Of People Using The Internet
 Today, Tech Times (May 28 2015),
 http://www.techtimes.com/articles/55773/20150528/3-2-billion-
 number-of-people-using-the-internet-today.htm ................................. 24

Andy Greenberg, 3D-Printed Guns As Art: London Design Museum
 Buys Two ‘Liberator’ Printed Pistols, Forbes (Sept. 15, 2013),
 http://www.forbes.com/sites/andygreenberg/2013/09/15/3d-printed-
 guns-as-art-london-design-museum-buys-two-liberator-printed-
 pistols .............................................................................................. 12, 22

Defendant’s Opposition to Plaintiff’s Motion For a Preliminary
 Injunction, Defense Distributed v. U.S. Dep’t of State, No. 1:15-CV-
 372 RP, 2015 WL 4658921 (W.D. Tex. Aug. 4, 2015)........................... 13

D.J. Pangburn, 3D-Printed ‘Liberator’ Guns Become a Chandelier
 Sculpture, The Creators Project (Aug. 6, 2015),
 http://thecreatorsproject.vice.com/blog/3d-printed-liberator-guns-
 become-a-chandelier-sculpture............................................................. 11



                                                      5
DOSWASHINGTONSUP00837
     Case: 15-50759    Document: 00513312991 Page: 7 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 269 of 996




Eugene Volokh, Crime-Facilitating Speech, 57 Stan. L. Rev. 1096
 (2005) ............................................................................................... 13-14

How Americans Get Their News, American Press Inst., (Mar. 17,
 2014), http://www.americanpressinstitute.org/publications/reports/
 survey-research/how-americans-get-news ........................................... 25

Internet 2012 in Numbers, Pingdom.com (January 16, 2013),
  http://royal.pingdom.com/2013/01/16/internet-2012-in-numbers ........ 24

Internet Users, Internet Live Statistics (last updated July 1, 2014),
  http://www.internetlivestats.com/internet-users................................. 24

Natasha Lennard. The Pirate Bay Steps in to Distribute 3-D Gun
 Designs, Salon (May 10, 2013), http://www.salon.com/2013/05/10/
 the_pirate_bay_steps_in_to_distribute_3d_gun_designs .................... 31

Scott J. Grunewald, American Gun Show Uses Art and 3D Printing
 to Start a Conversation about Guns, 3D Print.com (Nov. 11, 2015),
 http://3dprint.com/104975/american-gun-show-art ............................. 11

St. George Tucker, 2 Blackstone’s Commentaries on the Laws of
 England with Notes of Reference, to the Constitution and Laws, of
 the Federal Government of the United States, and the
 Commonwealth of Virginia (1803) ....................................................... 28




                                                     6
DOSWASHINGTONSUP00838
    Case: 15-50759    Document: 00513312991 Page: 8 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 270 of 996




              Interest and Independence of Amicus Curiae

       The Cato Institute is a nonpartisan public policy research founda-

tion dedicated to advancing the principles of individual liberty, free
markets, and limited government. Cato’s Center for Constitutional
Studies was established in 1989 to help restore the principles of consti-

tutional government that are the foundation of liberty. Toward those
ends, Cato publishes books and studies, conducts conferences, and pub-
lishes the annual Cato Supreme Court Review.
       This case concerns amicus because protecting the fundamental
rights to freedom of expression and armed self-defense lies at the heart
of Cato’s mission. It is not for the State Department to abrogate lawful
First Amendment speech as a vehicle for suppressing the disfavored ex-
ercise of Second Amendment rights.
       No one other than the amicus and its counsel wrote this brief in
whole or in part. The cost of its preparation was paid solely by amicus.
       The parties have consented to the filing of this brief.




                                      7
DOSWASHINGTONSUP00839
    Case: 15-50759    Document: 00513312991 Page: 9 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 271 of 996




                        SUMMARY OF ARGUMENT

       Defense Distributed, a nonprofit organization that promotes popu-

lar access to constitutionally protected firearms, generates and dissem-

inates information over the Internet for a variety of scientific, artistic,

and political reasons. The State Department has required Defense Dis-

tributed to submit to a regulatory prior restraint on Internet distribu-

tion of certain CAD (Computer-Aided Drafting) files—complex three-

dimensional printing files with no intellectual-property protection—

even domestically, under the Arms Export Control Act (AECA) and In-

ternational Trafficking in Arms Regulations (ITAR). See generally 22

U.S.C. §§ 2771-82 (2015); 22 C.F.R. 120.1(a) (2015).

       But Defense Distributed’s protected speech cannot be suppressed

merely because the lawful CAD files may potentially be used for unlaw-

ful purposes by foreign third parties. Such a prior restraint cannot even

pass rational basis review. This court should reverse the district court

and grant a preliminary injunction.




                                      8
DOSWASHINGTONSUP00840
    Case: 15-50759    Document: 00513312991 Page: 10 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 272 of 996




                              ARGUMENT

   I. DEFENSE DISTRIBUTED’S SPEECH DOES NOT LOSE
      FIRST AMENDMENT PROTECTION SIMPLY BECAUSE IT
      COULD BE USED UNLAWFULLY

       The government concedes that Defense Distributed’s files are pro-

tected speech under ITAR. See 49 Fed. Reg. 47,682, 47,683 (Dec. 6,

1984) (addressing congressional “[c]concerns” over “[ITAR] licensing re-

quirements as they relate[] to the First Amendment,” and noting that

there is no “prepublication review requirement” under AECA or ITAR

for technical information distributed domestically). Because foreign per-

sons may potentially download the files and use them for potentially il-

legal ends, however, the State Department imposed a prior restraint

against Defense Distributed’s sharing of certain files with Americans.

But the Supreme Court has made clear that speech does not lose First

Amendment protection merely because it might be used to further crim-

inal ends. See generally, e.g., Ashcroft v. Free Speech Coalition, 535 U.S.

234 (2002); Brandenburg v. Ohio, 395 U.S. 444 (1969).

       A. Defense Distributed’s Files Constitute Protected Speech

       Defense Distributed is not in the business of distributing arms.

What it distributes—as recognized by the court below—is computer

code and other expressive files. Such code and files are speech for First

                                     9
DOSWASHINGTONSUP00841
    Case: 15-50759    Document: 00513312991 Page: 11 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 273 of 996




Amendment purposes. See Universal City Studios, Inc. v. Corley, 273

F.3d 429, 447 (2d Cir. 2001); Junger v. Daley, 209 F.3d 481, 485 (6th

Cir. 2000). The Supreme Court has also held that the First Amendment

protects the expression rendered by videogame computer code. See

Brown v. Entm’t Merchants Ass’n, 131 S. Ct. 2729, 2733 (2011) (“Like

the protected books, plays, and movies that preceded them, video game

[code] communicate[s] ideas—and even social messages . . . through fea-

tures distinctive to the medium . . . . That suffices to confer First

Amendment protection.”). When information is distributed in an open-

source format, as Defense Distributed’s is, it is a public work that users

are encouraged to improve and modify. Defense Distributed v. U.S. Dep’t

of State, No. 1:15-CV-372 RP, 2015 WL 4658921, at *6 (W.D. Tex. Aug.

4, 2015) (“[T]he files are intended to be used by others as a baseline to

be built upon, altered and otherwise utilized.”).

       Taken as a whole, the files distributed by Defense Distributed

have lead to significant political, scientific, and artistic expression, in-

cluding driving the novel field of 3D-printed art. Computer code, includ-

ing in the form of CAD files, is simply a medium through which expres-




                                    10
DOSWASHINGTONSUP00842
    Case: 15-50759    Document: 00513312991 Page: 12 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 274 of 996




sion occurs—and open-source code provides an open canvas for artists

and technicians to improve upon.

       Artists have even exhibited 3D-printed modifications of Defense

Distributed’s “Liberator” model, “attempting to start a conversation

about the United States’ obsession with guns, not by focusing on one

side of the issue, but by bringing artists from both sides together and

exposing the entirety of the complexity of the issue.” Scott J.

Grunewald, American Gun Show Uses Art and 3D Printing to Start a

Conversation        about    Guns,     3D     Print.com      (Nov.     11,    2015),

http://3dprint.com/104975/american-gun-show-art. At another show,

one artist, Addie Wagenknecht, took 13 3D-printed Liberator models

and “assemble[d] them into a striking sculpture [a chandelier] that is

equal parts futuristic, menacing, and comically absurd.” D.J. Pangburn,

3D-Printed ‘Liberator’ Guns Become a Chandelier Sculpture, The Crea-

tors Project (Aug. 6, 2015), http://thecreatorsproject.vice.com/blog/3d-

printed-liberator-guns-become-a-chandelier-sculpture.1




       1 In fact, Wagenknecht “didn’t have a 3D printer so I had a friend print them
for me in Germany” from a “torrent” of the CAD file (a special “mirrored” type of file
that contains metadata but not content). Id. If the State Department’s argument is
correct, she thus unwittingly became an international arms trafficker.


                                         11
DOSWASHINGTONSUP00843
    Case: 15-50759    Document: 00513312991 Page: 13 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 275 of 996




       Indeed, London’s Victoria & Albert Museum of Art and Design

purchased two Liberator pistols from Defense Distributed for a design

festival. Andy Greenberg, 3D-Printed Guns As Art: London Design Mu-

seum Buys Two ‘Liberator’ Printed Pistols, Forbes (Sept. 15, 2013),

http://www.forbes.com/sites/andygreenberg/2013/09/15/3d-printed-guns-

as-art-london-design-museum-buys-two-liberator-printed-pistols.       Cody

Wilson, Defense Distributed’s founder, told a reporter “that he’s happy

to see his 3D-printed gun recognized by the museum as the incendiary

political symbol he’s always intended it to be.” Id.

       As courts have properly recognized, computer code “has both an

expressive feature and a functional feature.” Junger, 209 F.3d at 485.

Open-source CAD files, like the Liberator’s, are a unique medium of ex-

pression and are integral to the development of the burgeoning field of

3D-design art, as well as 3D technical design itself. Accordingly, the

open-source CAD files are protected speech.

       B. Protected Speech Does Not Lose First Amended Protec-
          tion Simply Because It Could Be Used to Unlawful Ends

       The government defends its prior restraint of domestic public

speech on the Internet with the vague-at-best claim that Defense Dis-

tributed’s files could produce weapons that could be used to commit


                                    12
DOSWASHINGTONSUP00844
    Case: 15-50759    Document: 00513312991 Page: 14 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 276 of 996




crimes outside the United States. Defendant’s Opposition to Plaintiff’s

Motion for a Preliminary Injunction 10, Defense Distributed, 2015 WL

4658921 (“The unrestricted provision of such undetectable firearms by

U.S. persons to individuals in other countries . . . presents a serious risk

of acts of violence in those countries . . . [such as] an assassination, for

the manufacture of spare parts by embargoed nations, terrorist groups,

or guerilla groups, or to compromise aviation security . . . .”). Just be-

cause lawful computer code can be used in a potentially unlawful man-

ner by foreign persons does not constitutionally permit the executive to

impose a prior restraint on Americans’ expression. See, e.g., Free Speech

Coalition, 535 U.S. at 245 (“The prospect of crime, however, by itself

does not justify laws suppressing protected speech.”); see also the slew

of Supreme Court precedents discussed infra in this section.

       “[R]estrictions on [lawful] . . . speech [that could potentially be

used unlawfully] can’t be easily justified under existing First Amend-

ment doctrine.” Eugene Volokh, Crime-Facilitating Speech, 57 Stan. L.

Rev. 1096, 1105 (2005). Consider that “[a] textbook, magazine, Web site,

or seminar describ[ing] how people can make bombs (conventional or

nuclear), make guns, make drugs . . . painlessly and reliably commit su-



                                    13
DOSWASHINGTONSUP00845
    Case: 15-50759    Document: 00513312991 Page: 15 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 277 of 996




icide . . . pick locks . . . or more effectively resist arrest during civil diso-

bedience” has academic and scientific speech value, but could potential-

ly be used for unlawful conduct. See id. at 1097, 1111-14. Indeed,

       Books about explosives can teach students principles of
       chemistry, and can help engineers use explosives for lauda-
       ble purposes. Books that explain how to investigate arson,
       homicide, or poisoning can help detectives and would-be de-
       tectives, though they can also help criminals learn how to
       avoid detection.

Id. at 1112. And “[s]cientific research,” like the computer science and

3D engineering research developed in modifying and examining open

source code for computer CAD files, “is generally thought to advance

more quickly when scientists and engineers are free to broadly discuss

their work.” Id. To enact a prior restraint on all of these because of po-

tential and non-specific unlawful uses by foreign individuals is

“[s]urely . . . to burn the house to roast a pig.” Butler v. Michigan, 352

U.S. 380, 383 (1957). Numerous Supreme Court cases have agreed, in-

cluding several per curiam opinions.

       In Free Speech Coalition, for example, the Court struck down a

prior restraint on pornography that “appears to be” or “conveys the im-

pression” that the actors in the work are minors, whether or not those

actors were in fact consenting adults. 535 U.S. at 258; 18 U.S.C.


                                       14
DOSWASHINGTONSUP00846
    Case: 15-50759    Document: 00513312991 Page: 16 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 278 of 996




§ 2256(B), (D) (2000). The government justified its prior restraint on

the “ground that it may encourage pedophiles to engage in illegal con-

duct.” Free Speech Coalition, 535 U.S. at 254. The Court struck down

the ban in light of the fact that “[t]he harm does not necessarily follow

from the speech, but depends on some unquantified potential for subse-

quent criminal acts,” and that “the government may not prohibit speech

because it increases the chance an unlawful act will be committed ‘at

some indefinite time in the future.’” Id. at 250, 253 (quoting Hess v. In-

diana, 414 U.S. 105, 108 (1973) (per curiam) and citing Brandenburg v.

Ohio, 395 U.S. 444, 447 (1969) (per curiam)).

       As the Free Speech Coalition Court declared: “the mere tendency

of speech to encourage unlawful acts is not a sufficient reason for ban-

ning it,” and that “[p]rotected speech does not become unprotected

merely because it resembles the latter. The Constitution requires the

reverse.” Id. at 253, 255 (quoting and citing Broadrick v. Oklahoma, 413

U.S. 601, 612 (1973)). Similarly, Defense Distributed’s speech is signifi-

cantly attenuated from the potential harm and, accordingly, the gov-

ernment may not prohibit it.




                                    15
DOSWASHINGTONSUP00847
    Case: 15-50759    Document: 00513312991 Page: 17 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 279 of 996




       The principle employed in Free Speech Coalition comes from a

long line of Supreme Court precedent, dating back to the 1930s. In

1939, the Court addressed the question of municipal prior restraints on

the distribution of handbills in public areas. Four municipalities argued

that handbills could thus be restrained because of their potential to con-

tribute to littering. Schneider v. State, 308 U.S. 147, 162 (1939) (“The

motive of the legislation under attack . . . is held by the courts below to

be the prevention of littering of the streets and, although the alleged of-

fenders were not charged with themselves scattering paper in the

streets, their convictions were sustained upon the theory that distribu-

tion by them encouraged or resulted in such littering.”). The Court held

that “the purpose to keep the streets clean and of good appearance is in-

sufficient to justify an ordinance which prohibits a person rightfully on

a public street from handing literature to one willing to receive it.” Id.

at 163. In other words, the Court stopped on First Amendment grounds

the restriction of an essential method of mass dissemination of speech

whose sole justification had been to prevent unlawful behavior.

       In 1948, the Court faced an overbreadth challenge to New York’s

anti-crime literature law, a prior restraint that made it a misdemeanor



                                    16
DOSWASHINGTONSUP00848
    Case: 15-50759    Document: 00513312991 Page: 18 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 280 of 996




to publish media “‘principally made up of criminal news, police reports,

or accounts of criminal deeds, or pictures, or stories of deeds of blood-

shed, lust or crime.’” Winters v. New York, 333 U.S. 507, 508 (1948)

(quoting N.Y. Penal Law § 1141(2) (McKinney’s 1947)). New York ar-

gued that crime literature could become “‘vehicles for inciting violent

and depraved crime’” at some future time among some indefinite indi-

viduals. Id. at 513 (quoting People v. Winters, 294 N.Y. 545, 550 (1945)).

       The Court made short work of New York’s argument, noting that

“[w]hat is one man’s amusement, teaches another doctrine . . . [the

works at issue] are as much entitled to the protection of free speech as

the best of literature.” Id. at 510; see also Cohen v. California, 403 U.S.

15, 25 (1971) (“[I]t is nevertheless often true that one man’s vulgarity is

another’s lyric.”). The Court continued: “On its face, the subsection here

involved violates the rule . . . that statutes which include prohibitions of

acts fairly within the protection of a free press are void. It covers detec-

tive stories, treatises on crime, reports of battle carnage, et cetera.” Id.

at 512. Even an authoritative limiting construction by the New York

Court of Appeals was not sufficient to save the statute from the over-

breadth challenge. Id. at 514-516, 518-20.



                                    17
DOSWASHINGTONSUP00849
    Case: 15-50759    Document: 00513312991 Page: 19 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 281 of 996




       In 1957, Justice Frankfurter wrote for the Court to strike down a

Michigan ban on disseminating literature that could have a “potentially

deleterious influence upon youth,” such as “‘tending to incite minors to

violent or depraved or immoral acts.’” Butler, 352 U.S. at 381, 383 (quot-

ing Michigan Penal Code § 343 (1955)). The legislation in that case was

“not reasonably restricted to the evil with which it is said to deal.” Id. at

383. It “arbitrarily curtails” the freedom of speech, something that “his-

tory has attested as the indispensable condition for the maintenance

and progress of a free society.” Id. at 384. Again the Court made clear

that the mere potential for lawful speech to facilitate unlawful acts was

an insufficient justification by itself for a prior restraint.

       Two of the most important precedents in this line of cases fol-

lowed: Brandenburg v. Ohio, 395 U.S. 444 (1969) (per curiam), and New

York Times Co. v. United States, 403 U.S. 713 (1971) (per curiam).

Brandenburg provides a baseline for judging statutes that prohibit pro-

tected speech because of the chance it could encourage crime. In that

case, a Klansman was charged with violating Ohio’s Criminal Syndical-

ism Statute for a political speech encouraging an armed march on Con-

gress. Brandenburg, 395 U.S. at 444-47. The Court held that, unless



                                      18
DOSWASHINGTONSUP00850
    Case: 15-50759    Document: 00513312991 Page: 20 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 282 of 996




such encouragement is “inciting or producing imminent lawless action

and is likely to incite or produce such action,” it is protected by the First

Amendment. Id. at 447.

       In New York Times, the Court held that a prior restraint injunc-

tion was not justified on the printing of the then-classified Pentagon

Papers by the Times and the Washington Post. New York Times, 403

U.S. at 714. Individual justices had much more to say about suppress-

ing lawful speech to stop potential and non-specific unlawful uses. Jus-

tice Black, joined by Justice Douglas, wrote a concurrence to note that

public discourse should be “uninhibited, robust, and wide-open.” Id. at

724 (Black, J., concurring) (quoting New York Times Co. v. Sullivan,

376 U.S. 254, 269-70 (1964)). Moreover, “[t]he word ‘security’ is a broad,

vague generality” that cannot simply be used as a talismanic incanta-

tion to permit a prior restraint on speech. Id. at 719.

       Justice Brennan noted that the “First Amendment tolerates abso-

lutely no prior judicial restraints . . . predicated upon surmise or conjec-

ture that untoward consequences may result.” Id. at 725-26 (Brennan,

J., concurring). Justice Stewart, joined by Justice White, evoked the

Brandenburg majority when he noted that because he “cannot say that



                                     19
DOSWASHINGTONSUP00851
    Case: 15-50759    Document: 00513312991 Page: 21 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 283 of 996




disclosure of any of them will surely result in direct, immediate, and ir-

reparable damage,” the First Amendment protects the distribution of

the then-classified information. Id. at 730 (Stewart, J., concurring). Jus-

tice White, joined in turn by Justice Stewart, contrasted the blanket

prior restraint in the case with the criminal sanctions imposed by stat-

utes that relate to imminently harmful information like “movements of

the fleet, the troops, the aircraft, the location of powder factories, the lo-

cation of defense works, and all that sort of thing.” Id. at 734-35 (White,

J., concurring) (quoting 55 Cong. Rec. 2009 (1917) (remarks of Sen.

Henry F. Ashurst)). Accordingly, Justice White found that the prior re-

straint in that case could not pass constitutional muster because it was

not sufficiently narrow to touch on those circumstances of actual immi-

nent harm and there were sufficient criminal statutes to deter bad con-

duct. See id. at 735-40.

       A decade later, the Court held that, despite the fact there were in-

dividual acts of violence involved in the political speech of the seven-

year boycott of white-owned businesses in Claiborne County, Mississip-

pi, the boycott’s overall speech was protected by the First Amendment.

NAACP v. Claiborne Hardware Co., 458 U.S. 886, 915 (1982). While the



                                     20
DOSWASHINGTONSUP00852
    Case: 15-50759    Document: 00513312991 Page: 22 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 284 of 996




lawful speech tangentially encouraged unlawful acts by virtue of the

tension created by the boycott itself, the speech was nevertheless pro-

tected. Id. at 933 (“The use of speeches, marches, and threats of social

ostracism cannot provide the basis for a damages award. But violent

conduct is beyond the pale of constitutional protection.”) The Court took

into account that “‘blanket prohibition of association with a group hav-

ing both legal and illegal aims’ would present ‘a real danger that legiti-

mate political expression or association would be impaired.’” Id. at 919

(quoting Scales v. United States, 367 U.S. 203, 229 (1961)).

       In 1989, the Court again protected lawful speech from indefinite

and vague claims that it could be used for unlawful purposes. Sable

Communications of Calif., Inc. v. FCC, 492 U.S. 115 (1989). In Sable

Communications, a federal ban on obscene telephone communications

via interstate commerce criminalized all commercial phone-sex lines.

Id. at 123 (quoting 47 U.S.C § 223(b) (1988)). The reason for the blanket

prior restraint was to “restrict access to minors” to phone-sex services.

Id. at 122-23. In striking down the ban, the Court expressly relied on

Butler. See, e.g., id. at 131 (quoting Butler, 352 U.S. at 383).




                                     21
DOSWASHINGTONSUP00853
    Case: 15-50759    Document: 00513312991 Page: 23 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 285 of 996




       Similar to the restraint struck down in Claiborne Hardware, the

Liberator files should not be subject to blanket prohibition of Internet

dissemination, lest legitimate expression be chilled. See Greenberg, 3-D

Printed Guns as Art; supra Part I.A (noting artistic, scientific, and polit-

ical uses of the computer-code speech). And similar to the restrictions in

Butler and Sable Communications, the prior restraint on Americans’

viewing Defense Distributed’s files online impermissibly limits U.S. au-

diences to speech suitable for foreign audiences. Cf. Sable, 492 U.S. at

127 (“The Court found the law to be insufficiently tailored since it de-

nied adults their free speech rights by allowing them to read only what

was acceptable for children.”) (quoting Butler, 352 U.S. at 380)); Butler,

352 U.S. at 383-84 (“The incidence of this enactment is to reduce the

adult population of Michigan to reading only what is fit for children. It

thereby arbitrarily curtails one of those liberties of the individual . . .”).

       The Court has even more recently reaffirmed the basic principle

that lawful speech cannot be suppressed in order to prevent potential

unlawful uses. In Bartnicki v. Vopper, the Court was “firmly convinced”

that “a stranger’s illegal conduct does not suffice to remove the First

Amendment protection shield from speech.” 532 U.S. 514, 518, 535



                                      22
DOSWASHINGTONSUP00854
    Case: 15-50759    Document: 00513312991 Page: 24 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 286 of 996




(2001); see also id. at 529-30 (“[I]t would be quite remarkable to hold

that speech by a law-abiding possessor of information can be suppressed

in order to deter conduct by a non-law-abiding third party.”). Bartnicki

asked whether the First Amendment protected a radio station from suit

when it broadcasted the results of illegally intercepted communications.

Id. at 519-20. The government’s interest in allowing the private action

against the publisher rested in discouraging illegal conduct such as

eavesdropping. See id. at 521-24. Yet again, the interest in discouraging

potential illegal conduct was not sufficient to warrant restricting pro-

tected First Amendment expression. Such an interest is likewise insuf-

ficient to restrain the distribution of open-source files.

       In sum, while the government certainly has the power to con-

straint certain categories of speech, like obscenity and the urging of

imminent violence, those categories are specific and narrowly drawn.

See generally Miller v. California, 413 U.S. 15 (1973) (obscenity); Bran-

denburg, 395 U.S. at 444 (instigating violence); Chaplinsky v. New

Hampshire, 315 U.S. 568 (1942) (fighting words). Here the government

has presented no evidence to demonstrate the instigation of imminent

violence or invoke any other categorical prohibition.



                                     23
DOSWASHINGTONSUP00855
      Case: 15-50759    Document: 00513312991 Page: 25 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 287 of 996




II.     THE STATE DEPARTMENT’S CATEGORICAL BAN ON
        DISTRIBUTING THE CAD FILES VIA THE INTERNET IS
        AN UNLAWFUL PRIOR RESTRAINT ON THE MASS DIS-
        SEMINATION OF PROTECTED SPEECH

        The Internet is an essential method of mass dissemination beyond

the scale of newspapers and television. A prior restraint on lawful

speech uploaded online cannot even pass rational basis review when the

harm of potential unlawful action is attenuated and non-specific.

        A. The Internet Is an Essential Method of Mass Speech Dis-
           semination, So a Prior Restraint on Its Use Is Suspect

        It has quickly become axiomatic that a prior restraint on Internet

communications cuts off an incomparably important avenue for Ameri-

can expression. Consider the following data points, all of which have be-

come quickly dated:

            The total number of Internet users worldwide has reached
             over 3.2 billion. Aaron Mamiit, 3.2 Billion: Number of People
             Using the Internet Today, Tech Times (May 28, 2015),
             http://www.techtimes.com/articles/55773/20150528/3-2-
             billion-number-of-people-using-the-internet-today.htm.

            Of the total American population, 86.75 percent have Inter-
             net access, about 280 million users. Internet Users, Internet
             Live    Statistics   (last    updated    July    1,    2014),
             http://www.internetlivestats.com/internet-users.

            In 2012, there were 634 million websites, with 50 million
             new sites added per month. Internet 2012 in Numbers, Ping-
             dom.com (January 16, 2013), http://royal.pingdom.com/
             2013/01/16/internet-2012-in-numbers.

                                      24
DOSWASHINGTONSUP00856
    Case: 15-50759    Document: 00513312991 Page: 26 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 288 of 996




           The U.S. hosted 43 percent of the top million websites that
            year. Id.

           Sixty-nine percent of Americans get news from the Internet.
            How Americans Get Their News, American Press Inst. (Mar.
            17, 2014), www.americanpressinstitute.org/publications/
            reports/survey-research/how-americans-get-news.

Suffice it to say, the Internet is a revolutionary means of mass commu-

nications, so speech restrictions must be drawn with surgical precision.

       In striking down municipal ordinances prohibiting the distribu-

tion of handbills in Schneider, for example, the Supreme Court was not

persuaded that laws should be upheld “because their operation is lim-

ited to streets and alleys and leaves persons free to distribute printed

matter in other public places.” Schneider, 308 U.S. at 163. “[T]he

streets,” wrote the Court, “are natural and proper places for the dissem-

ination of information and opinion; and one is not to have the exercise of

his liberty of expression in appropriate places abridged on the plea that

it may be exercised in some other place.” Id. Meanwhile, pamphlets de-

serve special solicitude because they are “effective instruments in the

dissemination of opinion.” Id. at 164.

       In the rare cases where the Court has upheld prior restraints,

these restrictions were narrowly tailored rather than applied to broad


                                    25
DOSWASHINGTONSUP00857
    Case: 15-50759    Document: 00513312991 Page: 27 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 289 of 996




channels of speech dissemination. In Broadrick v. Oklahoma, for exam-

ple, the Court sustained an Oklahoma law that “restricts the political

activities of the State’s classified civil servants in much the same man-

ner that the Hatch Act proscribes partisan political activities of federal

employees.” 413 U.S. 601, 602 (1973). The statute focused on election-

eering activities and not the “right as a citizen privately to express his

opinion and to cast his vote,” so the Court upheld the restriction be-

cause it “seeks to regulate political activity in an even-handed and neu-

tral manner.” Id. at 606, 616.

       In other words, a blanket prior restraint on an important channel

of mass dissemination like the Internet is highly suspect.

       B. Prior Restraint of the Mass Dissemination of Protected
          Speech Cannot Even Pass Rational Basis Review

       Applying intermediate scrutiny, the court below found that De-

fense Distributed has “not shown a substantial likelihood of success on

the merits of their claim under the First Amendment.” Defense Distrib-

uted, 2015 WL 4658921, at *10. Even though “the AECA and ITAR do

not prohibit domestic communications,” under the ITAR, the dissemina-

tion of the open source CAD files is an “export” of technical arms infor-

mation according to the government, and thus subject to prepublication


                                    26
DOSWASHINGTONSUP00858
    Case: 15-50759    Document: 00513312991 Page: 28 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 290 of 996




commodity jurisdiction review and prior restraint without agency ap-

proval. See id. Even if the government were correct in its view on what

constitutes an “export,” however, such a prior restraint on protected

speech cannot even pass rational basis review.

       As discussed more fully supra at I.B, the Supreme Court has over-

turned prior restraints similar to the one in this case. In Schneider, the

Supreme Court disagreed with the court below that a prohibition on

distributing handbills in public fora “does not transgress the bounds of

reasonableness.” 308 U.S. at 155. In Butler, the Court found that a prior

restraint on adult-appropriate obscene literature in order to avoid po-

tential unlawful use by minors was “[s]urely . . . to burn the house to

roast the pig.” 352 U.S. at 381-83.

       A blanket prior restraint that sweeps in the online dissemination

of protected public domestic speech lacks the “precision of regulation”

sufficient to pass even rational basis review. See Claiborne Hardware,

458 U.S. at 916 (quoting NAACP v. Button, 371 U.S. 415, 438 (1963));

Butler, 352 U.S. at 381-83; Schneider, 308 U.S. at 155; see also Free

Speech Coalition, 535 U.S. at 252 (affirming the same under heightened

scrutiny). New York Times subsequently upheld the “heavy presump-



                                      27
DOSWASHINGTONSUP00859
    Case: 15-50759    Document: 00513312991 Page: 29 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 291 of 996




tion” against prior restraints on lawful speech has the potential for un-

lawful uses. See New York Times Co., 403 U.S. at 731, 733 (White, J.,

concurring).2 In several subsequent cases the Court made specific note

of its strong distaste for prior restraints. In Sable Communications, the

Court took its conclusion directly from Butler in striking down the fed-

eral phone-sex ban, referencing the rational basis standard: “As Justice

Frankfurter said in that case, ‘[s]urely, this is to burn the house to roast

the pig.’ In our judgment, this case, like Butler, presents us with ‘legis-

lation not reasonably restricted to the evil with which it is said to deal.’”

492 U.S. at 127 (quoting and citing Butler, 352 U.S. at 383). In Free

Speech Coalition, the Court again clarified that “[t]he evil in question



       2   A “heavy presumption” against prior restraints is as old as the nation itself:
       That where absolute freedom of discussion is prohibited, or restrained,
       responsibility vanishes. That any attempt to prohibit, or restrain that
       freedom, may well be construed to proceed from conscious guilt. That
       the people of America have always manifested a most jealous sensibil-
       ity, on the subject of this inestimable right, and have ever regarded it
       as a fundamental principle in their government, and carefully engraft-
       ed in the constitution.
St. George Tucker, 2 Blackstone’s Commentaries on the Laws of England with
Notes of Reference, to the Constitution and Laws, of the Federal Government of the
United States, and the Commonwealth of Virginia App. at Note G, 16-17. (1803); see
also id. at 17 (noting that even for proponents of the Alien and Sedition Acts of
1798, “[T]he liberty of the press consists not in a license for every man to publish
what he pleases . . . but in a permission to publish without previous restraint.”).


                                            28
DOSWASHINGTONSUP00860
    Case: 15-50759    Document: 00513312991 Page: 30 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 292 of 996




depends upon the actor’s unlawful conduct, conduct defined as criminal

quite apart from any link to the speech in question. This established

that the speech ban is not narrowly drawn.” 535 U.S. at 252.

       Even in cases approving of prior restraints, the Court is very care-

ful to note the extremely narrow nature and impact of the holding. For

example, in Broadrick, the Court upheld a prior restraint on election ac-

tivities by civil servants. 413 U.S. 601. The Court there specifically not-

ed that petitioner’s activities (fundraising for their own superior at

work) fell “squarely within the ‘hard core’ of the statute,” and that the

state regulator and attorney general had “construed 818’s explicit ap-

proval of private political expression to include virtually any expression

not within the context of active partisan political campaigning.” Id. at

608, 617. Indeed, the Court pointed out that the prior restraint was not

so broad as to cover “the wearing of political buttons or the use of

bumper stickers”—thus substantially keeping open the marketplace of

ideas. See id. at 618.

       Moreover, blanket prior restraints like this one are typically ap-

propriate only in the absence of a criminal statute. See, e.g., Free Speech

Coalition, 535 U.S. at 245 (“‘Among free men, the deterrents ordinarily



                                    29
DOSWASHINGTONSUP00861
    Case: 15-50759    Document: 00513312991 Page: 31 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 293 of 996




to be applied to prevent crime are education and punishment for viola-

tions of the law, not abridgement of the rights of free speech.’”) (quoting

Kingsley Int’l Pictures Corp. v. Regents of Univ. of N.Y., 360 U.S. 684,

689 (1959)); Bartnicki, 532 U.S. at 529 (“the normal method of deterring

unlawful conduct is to impose an appropriate sanction on the person

who engages in it. If the sanctions that presently attach to a viola-

tion . . . do not provide sufficient deterrence, perhaps those sanctions

should be made more severe.); Schneider, 308 U.S. at 162 (“There are

obvious methods of preventing littering. Amongst these is punishment

of those who actually throw paper on the streets.”); New York Times

Co., 403 U.S. at 734-40 (White, J., concurring). To justify a prior re-

straint, those criminal statutes must be shown to be incapable of pre-

venting the evil at which it is aimed.

       Here, all of the potential harms that concern the government are

already criminalized. There is an applicable criminal law that targets

the foreign export of arms-constructing information, with penalties of

up to 20 years’ imprisonment and a million dollar fine. 22 U.S.C. §

2778(a)-(e) (2014). To justify its prior restraint, the government must

show that it would be the only effective method to prevent such ex-



                                    30
DOSWASHINGTONSUP00862
    Case: 15-50759    Document: 00513312991 Page: 32 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 294 of 996




ports—as compared to the criminal statute and any narrower regula-

tions. The government has not met and cannot meet that burden.3

                                CONCLUSION

       For the foregoing reasons, amicus urges the court to reverse the

district court and grant the motion for a preliminary injunction.

                               Respectfully submitted,

                               /s/ Ilya Shapiro
                               Ilya Shapiro
                                   Counsel of Record
                               Randal J. Meyer (admission pending)
                               CATO INSTITUTE
                               1000 Mass. Ave., N.W.
                               Washington, D.C. 20001
                               (202) 842-0200
                               ishapiro@cato.org
                               rmeyer@cato.org




       3 The government especially cannot meet this burden when an artist—
decidedly not a sophisticated arms dealer—can evade the prior restraint by other-
wise acquiring the file that is purportedly made unavailable and sending it to a for-
eign friend to 3D-print. See supra note 1 and accompanying text. The CAD files that
Defense Distributed is restrained from distributing online are now widely available
as downloadable torrent files. Natasha Lennard, The Pirate Bay Steps in to Distrib-
ute 3-D Gun Designs, Salon (May 10, 2013), http://www.salon.com/2013/05/10/
the_pirate_bay_steps_in_to_distribute_3d_gun_designs.


                                         31
DOSWASHINGTONSUP00863
    Case: 15-50759    Document: 00513312991 Page: 33 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 295 of 996




                           Certificate of Compliance
1. This brief complies with the type-volume limitation of Fed. R. App. P.
   32(a)(7)(B) because it contains 4,975 words, excluding the parts of
   the brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii).
2. This brief complies with the typeface requirements of Fed. R. App. P.
   32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6)
   because it was prepared using Word 2010 and uses a proportionally
   spaced typeface, Century Schoolbook, in 14-point type for body text
   and 12-point type for footnotes.



                                     /s/ Ilya Shapiro


                        Certificate of Filing and Service
      On December 17, 2015, I filed this Brief of the Cato Institute as
Amicus Curiae using the CM/ECF System, which will send a Notice of
Filing to all counsel of record.


                                     /s/ Ilya Shapiro




                                       32
DOSWASHINGTONSUP00864
    Case: 15-50759    Document: 00513314051 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 296 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                          TEL. 504-310-7700
 CLERK                                                               600 S. MAESTRI PLACE
                                                                    NEW ORLEANS, LA 70130



                              December 18, 2015


Mr. Ilya Shapiro
Cato Institute
1000 Massachusetts Avenue, N.W.
Washington, DC 20001

       No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                      State, et al
       USDC No. 1:15-CV-372


Dear Mr. Shapiro,
The following pertains to your Amicus brief of the Cato Institute
electronically filed on December 17, 2015.
We filed your brief.     However, you                 must   make     the    following
corrections within the next 14 days.
You need to correct or add:
Caption on the brief does not agree with the caption of the case
in compliance with FED R. APP. P. 32(a)(2)(C). (See attachment)
You appearance will be removed from you brief event as it must be
electronically filed used the correct filing event.
You must electronically file a "Form for Appearance of Counsel"
within 14 days from this date.      You must name each party you
represent, see FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The
form   is   available    from   the   Fifth    Circuit's   website,
www.ca5.uscourts.gov. If you fail to electronically file the form,
the brief will be stricken and returned unfiled.
Once you have prepared your sufficient brief, you must email it
to: Shawn_Henderson@ca5.uscourts.gov for review. If the brief is
in compliance, you will receive a notice of docket activity
advising you that the sufficient brief has been filed.




DOSWASHINGTONSUP00865
      Case: 15-50759    Document: 00513314051 Page: 2 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 297 of 996



                                        Sincerely,
                                        LYLE W. CAYCE, Clerk

                                        By: _________________________
                                        Shawn D. Henderson, Deputy Clerk
                                        504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   William Bryan Mateja
        Mr.   Michael S. Raab
        Mr.   Eric J. Soskin
        Mr.   Daniel Bentele Hahs Tenny



Caption to Use:

                                           15-50759
DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION, INCORPORATED,

              Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official Capacity
as the Secretary of the Department of State; DIRECTORATE OF DEFENSE TRADE
CONTROLS, Department of State Bureau of Political Military Affairs; KENNETH B.
HANDELMAN, Individually and in His Official Capacity as the Deputy Assistant Secretary
of State for Defense Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of the Office of
Defense Trade Controls Policy Division; SARAH J. HEIDEMA, Individually and in Her
Official Capacity as the Division Chief, Regulatory and Multilateral Affairs, Office of Defense
Trade Controls Policy; GLENN SMITH, Individually and in His Official Capacity as the
Senior Advisor, Office of Defense Trade Controls,

              Defendants - Appellees




DOSWASHINGTONSUP00866
    Case: 15-50759    Document: 00513313027 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 298 of 996




                                    No. 15-50759


                        IN THE UNITED STATES COURT OF
                        APPEALS FOR THE FIFTH CIRCUIT

     DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                                 INCORPORATED
                                 Plaintiffs - Appellants
                                           v.
    UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, in His
Official Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political Military
 Affairs; KENNETH B. HANDELMAN, Individually and in his Official Capacity
    as the Deputy Assistant Secretary of State for Defense Trade Controls in the
Bureau of Political-Military Affairs; C. EDWARD PEARTREE, individually and
  in his Official Capacity as the Director of the Office of Defense Trade Controls
    Policy Division; SARAH J. HEIDEMA, Individually a900nd in her Official
   Capacity as the Division Chief, Regulatory and Multilateral Affairs; Office of
Defense Trade Controls Policy; GLENN SMITH, Individually and in His Official
         Capacity as the Senior Advisor, Office of Defense Trade Controls,
                               Defendants – Appellees


                    Appeal from the United States District Court
                  For the Western District of Texas, Austin Division
                        No. 15-cv-00372 (Hon. Robert Pitman)


   BRIEF OF REPRESENTATIVE THOMAS MASSIE AND CERTAIN
  MEMBERS OF THE U.S. HOUSE OF REPRESENTATIVES AS AMICI
             CURIAE IN SUPPORT OF APPELLANTS

                                                         Raffi Melkonian
                                                         WRIGHT & CLOSE, LLP
                                                         One Riverway, Ste. 2200
                                                         Houston, Texas 77056
                                                         713-572-4321
                                                         713-572-4320 (fax)




DOSWASHINGTONSUP00867
    Case: 15-50759    Document: 00513313027 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 299 of 996




                        SUPPLEMENTAL CERTIFICATE
                          OF INTERESTED PERSONS


       Pursuant to Fifth Circuit Rule 29.2, I hereby certify that I am aware of no

persons or entities, in addition to those listed in Appellants’ brief, that have a

financial interest in the outcome of this litigation. All amici are individuals.




                                           2

DOSWASHINGTONSUP00868
       Case: 15-50759    Document: 00513313027 Page: 3 Date Filed: 12/17/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 300 of 996




                                          TABLE OF CONTENTS

                                                                                                                    Page

INTEREST OF AMICI .............................................................................................. 7

PRELIMINARY STATEMENT AND SUMMARY OF
ARGUMENT ............................................................................................................. 8

I.       Congress did not delegate the power to ban the publication of
         lawful speech when it passed the Arms Export Control Act to
         regulate exports and imports of arms. ........................................................... 10

         A.       An Administrative Agency has only the power granted to
                  it by Congress. ..................................................................................... 10
         B.       Congress did not grant the State Department authority to
                  regulate domestic, public speech when it passed the
                  AECA. ................................................................................................. 12
II.      If the AECA has the effect the Government claims, then it
         would exceed Congress’ limited and enumerated powers. ........................ 18
III.     Interpreting the AECA in the way the State Department
         demands would chill technological innovation. ............................................ 22
CONCLUSION ........................................................................................................ 24
CERTIFICATE OF SERVICE ................................................................................ 26
CERTIFICATE OF COMPLIANCE ....................................................................... 26

ECF CERTIFICATION ........................................................................................... 27




                                                            3

DOSWASHINGTONSUP00869
     Case: 15-50759    Document: 00513313027 Page: 4 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 301 of 996




                                    TABLE OF AUTHORITIES
                                                                                                              Page

Cases

Adams Fruit Co. v. Barrett,
  494 U.S. 638 (1990) .............................................................................................11

Bernstein v. U.S. Dep’t of State,
  922 F. Supp. 1426 (N.D. Cal. 1996) ....................................................................16

Bernstein v. U.S. Dep’t of State,
  945 F. Supp. 1279 (N.D. Cal. 1996) ....................................................................17

Bond v. United States,
  131 S. Ct. 2355 (2011) .................................................................................. 14, 21
FDA v. Brown & Williamson Tobacco Corp.,
 529 U.S. 120 (2000) .............................................................................................16

Long Island Care at Home, Ltd. v. Coke,
  551 U.S. 158 (2007) .............................................................................................11

Louisiana Public Serv. Comm’n v. FCC,
  476 U.S 355 (1986) ..............................................................................................11
MCI Telecommc’ns Corp. v. AT&T Co.,
 512 U.S. 218 (1994) .............................................................................................16
National Federation of Independent Business v. Sebelius,
  132 S. Ct. 2566 (2012) .........................................................................................19

New York Times v. United States,
  443 U.S. 713 (1971) .............................................................................................21

New York v. United States,
  505 U.S. 144 (1992) .............................................................................................21

NFIB v. Sebelius,
 132 S. Ct. 2566, 2646 (2012) ...............................................................................20



                                                         4

DOSWASHINGTONSUP00870
     Case: 15-50759    Document: 00513313027 Page: 5 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 302 of 996




Samora v. United States,
  406 F.2d 1095 (5th Cir. 1969) ..............................................................................14

Swan v. Finch Co. v. U.S.,
  190 U.S. 143 (1903) .............................................................................................13

Texas Dep’t of Housing and Community Affairs v. Inclusive
  Communities Project, Inc.,
  135 S. Ct. 2507 (2015) .........................................................................................11
U.S. v. 1903 Obscene Magazines, Customs Seizure,
  907 F.2d 1338 (2d Cir. 1990) ...............................................................................13

U.S. v. Dien Duc Huynh,
  246 F.3d 734 (5th Cir. 2001) ................................................................................13
U.S. v. Ehsan,
  163 F.3d 855 (4th Cir. 1998) ................................................................................13
U.S. v. Gregg,
  829 F.2d 1430 (8th Cir. 1987) ..............................................................................14

U.S. v. Lee,
  183 F.3d 1029 (9th Cir. 1999) ..............................................................................14

U.S. v. Mead Corp.,
  533 U.S. 218 (2001) .............................................................................................10
U.S. v. Swarovski,
  592 F.2d 131 (2d Cir. 1979) .................................................................................14

United States v. Van Hee,
 531 F.3d 352 6th Cir. 1976) .................................................................................15

United States v. Clark,
 435 F.3d 1100 (9th Cir. 2006) ..............................................................................20

United States v. Comstock,
 130 S. Ct. 1949 (2010) .........................................................................................19

United States v. Edler Industries,
  579 F.2d 516 (9th Cir. 1978) ...............................................................................15


                                                         5

DOSWASHINGTONSUP00871
     Case: 15-50759    Document: 00513313027 Page: 6 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 303 of 996




United States v. Morrison, 529 U.S. 598 (2000) .....................................................19

Whitman v. American Trucking Assns.,Inc., 531 U.S. 457, 468 (2001). .................11


Statutes

22 U.S.C. § 2751 ......................................................................................................20

22 U.S.C. § 2778 ............................................................................................... 12, 20

U.S. Const. Art. I §8.......................................................................................... 19, 20




                                                           6

DOSWASHINGTONSUP00872
    Case: 15-50759    Document: 00513313027 Page: 7 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 304 of 996




                                 INTEREST OF AMICI

       Amici are current Members of the House of Representatives whose names

are listed in the Appendix. Members of Congress have a particular interest in

seeing that federal statutes are properly interpreted and implemented. Moreover,

Members of Congress are bound by oath to support and defend the Constitution.

Thus, this Court’s interpretation of the First, Second and Fifth Amendments—as

well as this Court’s decisions construing the reach of the foreign commerce

clause—are at the core of Amici’s duties and responsibilities.

       Representative Thomas Massie, of Kentucky—an MIT-trained engineer and

inventor—is a Member of the Committee on Science, Space & Technology. His

views are particularly relevant because the State Department’s improper and

unconstitutional interpretation of federal law is likely to chill scientific and

technological advancement in the United States.

       No party or counsel for a party authored or paid for this brief in whole or in

part, or made a monetary contribution to fund the brief’s preparation or

submission. All parties have consented to the filing of this brief.




                                           7

DOSWASHINGTONSUP00873
    Case: 15-50759    Document: 00513313027 Page: 8 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 305 of 996




        PRELIMINARY STATEMENT AND SUMMARY OF ARGUMENT

       This case can be resolved, as Appellants state, on constitutional grounds.

Appellees’ decision to impose a prior restraint on the mere publication of

unclassified public speech in the United States violates the First, Second, and Fifth

Amendments to the United States Constitution, for all the reasons set forth in

Appellants’ brief. Amici would be entirely satisfied with such a ruling.

       Amici—who are duty-bound to preserve and defend the Constitution and

ensure the Executive’s adherence to statute—write to emphasize two additional

points. First, even if Congress was empowered to pass a statute regulating

domestic, public, speech through the foreign commerce clause, which is doubtful,

the AECA is not that statute. The State Department’s expansive interpretation of

the AECA to permit regulating the online publication of unclassified public speech

departs entirely from the statutory text and is due no deference whatsoever. Indeed,

the Department of Justice has long rejected the very reading the State Department

adheres to now.

       Second, it is doubtful that the AECA, which was promulgated by Congress

under the foreign commerce clause to regulate foreign commerce, can

constitutionally be applied to purely domestic publication. The federal government

is a government of limited, enumerated powers, set within a federalist framework.




                                         8

DOSWASHINGTONSUP00874
    Case: 15-50759    Document: 00513313027 Page: 9 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 306 of 996




Appellees’ conception of the AECA permits the foreign commerce clause to reach

deep into the United States to regulate domestic public speech.

       To be sure, Amici understand the State Department’s duty to protect national

security. That is a valid concern in this time of numerous foreign threats. But even

if Appellants’ speech constituted some kind of risk to national security, which

Appellants amply demonstrate it does not, the solution to that problem is not to

stretch the meaning of a clear statute to the breaking point or to violate the

Constitution’s limitations on federal power. Congress is the actor that can pass

common sense legislation to foster the growth of an important technology while

also protecting national security. The State Department should work with Congress

to pass new legislation, if necessary, rather than unilaterally breaking the bounds of

a Cold War-era statute.

       Simply put, the State Department has violated Appellants’ rights, and it has

done so by trampling on the plain meaning of the AECA and on the wise

restrictions imposed on the federal government by the Framers. The judgment

below should be reversed.




                                          9

DOSWASHINGTONSUP00875
    Case: 15-50759    Document: 00513313027 Page: 10 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 307 of 996




                                      ARGUMENT

      I.    Congress did not delegate the power to ban the publication of
lawful speech when it passed the Arms Export Control Act to regulate exports
and imports of arms.
       Even assuming that Congress has the theoretical power to ban domestic

speech through a law designed to control the import and export of defense

articles—which it does not for the reasons set forth in Part II, infra—it has not

done so. The State Department’s interpretation of the Arms Export Control Act

permitting such regulation through the International Traffic in Arms Regulations

(“ITAR”) is inconsistent with the text of the AECA, inconsistent with the AECA’s

legislative history and purpose, and is inconsistent with the way the Department of

Justice itself has interpreted and litigated the AECA in the past. This is not a

question of due deference to an administrative agency: the State Department’s

interpretation boldly (and impermissibly) departs from Congress’s intent to the

detriment of all Americans’ First, Second, and Fifth Amendment rights. The

district court adopted the Executive’s argument wholesale in its judgment. It

cannot be upheld.

       A.     An Administrative Agency has only the power granted to it by
              Congress.
       This case is not about deference to the State Department. It is about the very

power of that agency to act in the way that it has, a core question of law entrusted

to the courts. See U.S. v. Mead Corp., 533 U.S. 218, 233 (2001) (question is

                                         10

DOSWASHINGTONSUP00876
    Case: 15-50759    Document: 00513313027 Page: 11 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 308 of 996




“beyond the Chevron pale”). The question here is whether Congress has delegated

to the State Department the power to impose a ban against the otherwise lawful

online publication of unclassified data. In the absence of such delegation, the State

Department “literally has no power to act.” See Louisiana Public Serv. Comm’n v.

FCC, 476 U.S 355, 374 (1986). Or, as the Supreme Court has explained, “[a]

precondition to deference under Chevron is a congressional delegation of

administrative authority.” Adams Fruit Co. v. Barrett, 494 U.S. 638, 649 (1990).

See also Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 173 (2007)

(“[T]he ultimate question is whether Congress would have intended, and expected,

courts to treat an agency’s rule, regulation or application of a statute, or other

agency action as within, or outside, its delegation to the agency of ‘gap-filling’

authority.”). Such power must be clearly granted. “Congress . . . does not alter the

fundamental details of a regulatory scheme in vague terms of ancillary

provisions—it does not, one might say, hide elephants in mouse holes.” Whitman

v. American Trucking Assns.,Inc., 531 U.S. 457, 468 (2001).

       The proper form of analysis begins with the text of the statute, and asks

whether the AECA permits the regulation of domestic public speech. See Texas

Dep’t of Housing and Community Affairs v. Inclusive Communities Project, Inc.,

135 S. Ct. 2507, 2516 (2015) (rejecting Solicitor General’s reliance on Chevron




                                         11

DOSWASHINGTONSUP00877
    Case: 15-50759    Document: 00513313027 Page: 12 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 309 of 996




deference and instead deciding whether, “under a proper interpretation of the FHA,

housing decisions with a disparate impact are prohibited”).

       B.     Congress did not grant the State Department authority to
              regulate domestic, public speech when it passed the AECA.
       As both the Government and the court below agree, the only source of

congressional authority for Defendants’ conduct is the AECA. But that statute says

nothing about the regulation of domestic public speech. Rather, the statute

authorizes the President, “[i]n furtherance of world peace and the security and

foreign policy of the United States . . . to control the import and export of defense

articles and defense services and to provide foreign policy guidance to persons of

the United States involved in the export and import of such articles and services.”

22 U.S.C. § 2778(a)(1).

       This straightforward statutory language does not permit the State

Department to ban the domestic publication of unclassified public speech through

its current expansive interpretation of the word “export” and application of ITAR.

       First, the State Department’s actions clash directly with text of the AECA

and particularly its exclusive application to “export” and “import.” The word

“export” in particular, which is the entire basis of the State Department’s position,

simply cannot be stretched to mean domestic publication with incidental receipt by

foreign persons.        Dictionaries uniformly cabin exportation to “the sending of

commodities out of a country,” or a “severance of goods from [the] mass of things

                                           12

DOSWASHINGTONSUP00878
    Case: 15-50759    Document: 00513313027 Page: 13 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 310 of 996




belonging to [the] United States with [the] intention of uniting them to [the] mass

of things belonging to some foreign country.” U.S. v. Ehsan, 163 F.3d 855, 858

(4th Cir. 1998) (collecting dictionary definitions). Common-law decisions too

have observed that exportation “involves the transit of goods from one country to

another for the purpose of trade.” Id. This Court, for example, has held (albeit in

the context of the arms embargo against Iran, not in an AECA case) that

“exportation occurs when the goods are shipped to another country with the intent

that they will join the commerce of that country.” U.S. v. Dien Duc Huynh, 246

F.3d 734, 741 (5th Cir. 2001). And the Supreme Court, echoing the words of the

Attorney General, has long ago held agreed that the “legal notion . . . of

exportation is a severance of goods from the mass of things belonging to this

country with an intention of uniting them to the mass of things belonging to some

foreign country or another.” Swan v. Finch Co. v. U.S., 190 U.S. 143, 145 (1903);

see also U.S. v. 1903 Obscene Magazines, Customs Seizure, 907 F.2d 1338, 1342

(2d Cir. 1990) (discussing long history of the word import, all of which define

importation as “bringing an article into a country from the outside”).

       The State Department’s rule, however, captures purely domestic discussions

between Americans in America simply because those discussions were undertaken

by means of the internet rather than on paper, or orally, or by any other method. To

interpret “export” to mean “publish on the internet to the general public” simply

                                         13

DOSWASHINGTONSUP00879
    Case: 15-50759    Document: 00513313027 Page: 14 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 311 of 996




does not comport with the common meaning of the word. As the Supreme Court

held in Bond v. United States, “[s]aying that a person ‘used a chemical weapon’

conveys a very different idea than saying the person ‘used a chemical in a way that

caused some harm.” 134 S. Ct. 2077, 2090 (2014). Similarly, saying a person

“exported” arms conveys a very different meaning than saying that they “published

legal information in the United States that might be accessed by people outside the

United States.”

       Moreover, the State Department’s position clashes with courts’ repeated

holdings that the purpose of the AECA—the conduct of foreign commerce and

foreign policy—is clear and easy to understand. As this Court long ago held, the

Mutual Security Act of 1954, AECA’s predecessor, was “directed to the conduct of

international affairs.” See Samora v. United States, 406 F.2d 1095 (5th Cir. 1969);

see also U.S. v. Lee, 183 F.3d 1029 (9th Cir. 1999) (“The regulation at issue is

directed to a relatively small group of sophisticated international businessmen”);

U.S. v. Gregg, 829 F.2d 1430, 1437 (8th Cir. 1987) (“There is no unconstitutional

vagueness [in the AECA]. It is as simple a matter as forbidding a passenger to ride

on a train without a valid ticket”); U.S. v. Swarovski, 592 F.2d 131, 133 (2d Cir.

1979) (“We are dealing here with a regulation of limited scope aimed at a small

and relatively sophisticated group of persons”) (interpreting prior legislation). A

statute that has an obvious purpose, and survived vagueness challenges precisely

                                        14

DOSWASHINGTONSUP00880
    Case: 15-50759    Document: 00513313027 Page: 15 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 312 of 996




because it was easy to understand and applied to easily ascertainable business

activities, cannot be now interpreted to mean something entirely different simply

because the State Department perceives a phantom threat of arms proliferation

through 3D printing.

       United States v. Edler Industries, 579 F.2d 516 (9th Cir. 1978), which the

State Department insists justifies its position here, is far afield. In that case, there

was no dispute whatsoever that the technical data at issue was exported.

Defendants there provided (and admitted providing) direct technical assistance to

foreign companies concerning technology used in missile manufacture. Id. at 518.

The issue, rather, was to what extent the Mutual Security Act of 1954 could limit

the export of non-classified materials with simultaneously military and civilian

uses abroad. The Edler court construed ITAR’s reach narrowly to “control the

conduct of assisting foreign enterprises to obtain military equipment and related

technical expertise.” Id. at 521. Similarly, the case on which the Edler court relied,

United States v. Van Hee, 531 F.3d 352, 356 (6th Cir. 1976) involved the sale of

plans to make amphibious military vehicles to Portugal—squarely in the heart of

the AECA’s and the Mutual Security Act’s export restrictions. Congress does not

delegate “decision[s] of . . . economic and political significance”—such as the

applicability of a statute regulating the export of arms to foreigners to domestic

speech—in “cryptic . . . fashion,” FDA v. Brown & Williamson Tobacco Corp.,

                                          15

DOSWASHINGTONSUP00881
    Case: 15-50759    Document: 00513313027 Page: 16 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 313 of 996




529 U.S. 120, 160 (2000) or through “subtle device[s],” MCI Telecommc’ns Corp.

v. AT&T Co., 512 U.S. 218, 231 (1994).

       The State Department’s basic misconception in this case is betrayed by a

hypothetical it used below. Adopting Appellants’ theory, it warned, would allow

scofflaws to skirt the AECA by “creating a digital model, sending that digital

version abroad, and thereby enabling foreign recipients” to automatically create

arms. This is fanciful. If a party intentionally created an automatically replicating

model and purposefully sent it abroad in exchange for money, that might properly

be captured by the AECA. What actually happened here is that an American

organization published information in America, just as if it had put that

information on television or in a book. That foreigners might look at it is irrelevant

to a proper understanding of the State Department’s power to ban it under the

existing statute.

       It is telling that the State Department’s position today is starkly inconsistent

with the Department of Justice’s consistent public and litigation statements that the

AECA and ITAR do not cover domestic speech. Appellants’ brief describes these

in full, see, e.g., Appellants’ Br. at 39, but they are worth repeating because the

State Department’s 180 degree pivot from its previous statements is so startling.

The litigation position the Department of Justice took in Bernstein v. U.S. Dep’t of

State, 922 F. Supp. 1426 (N.D. Cal. 1996) (Bernstein I) and Bernstein v. U.S. Dep’t

                                          16

DOSWASHINGTONSUP00882
    Case: 15-50759    Document: 00513313027 Page: 17 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 314 of 996




of State, 945 F. Supp. 1279 (N.D. Cal. 1996) (Bernstein II) is particularly

probative. In those cases, as Appellants carefully detail, the State Department

affirmatively argued that it “does not seek to control the various means by which

information is placed in the public domain” or “review scientific information to

determine whether it may be offered for sale at newsstands and bookstores,

through subscriptions, second-class mail, or made available at libraries, or

distributed at a conference or seminar in the United States.” (Appellants’ Br. at

15). Yet, now, the State Department arrogates itself the power to deem all domestic

speech that might be taken abroad to be exports subject to prior restraints. This is

astonishing.1

       As Appellants also note, the Department of Justice has also consistently

warned that the AECA and ITAR do not give the State Department limitless

authority:

            On May 11, 1978, the Department of Justice issued a memorandum to
the White House, titled “Constitutionality under the First Amendment of ITAR
Restrictions on Public Cryptography.” That memo made clear DOJ’s “doubt” that

1
        The State Department claimed, below, that the legislative history of the Arms Export
    Control Act supports its reading of the statute because Congress expressed its view that
    “arms transfers cannot become an automatic, unregulated process.” See H.R. Rep. No. 94-
    1144, at 12 (1976), reprinted in 1976 U.S.C.C.A.N. 1378, 1388. Putting aside the point, for
    the moment, that an appeal to legislative history cannot alter the plain text of the statute,
    nothing in that House Report supports the State Department’s position. The cited section of
    the House Report concerned Congress’s role in deciding the propriety of future arms
    transfers—“because of the importance which arms transfers have for our own national
    security, such decisions should be understood by, and have the support of, the Congress and
    the American people”—not the scope of the term “export” of the reach of the AECA into
    domestic affairs.

                                               17

DOSWASHINGTONSUP00883
    Case: 15-50759    Document: 00513313027 Page: 18 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 315 of 996




Congress “intended that the President regulate noncommercial dissemination or
information.” See Letter from John M. Harmon, Assistant Attorney General at the
Office of Legal Counsel for the Department of Justice, to Dr. Frank Press, Senior
Advisor to the President, at p. 4, n. 7.

             On July 1, 1981, the Department of Justice issued another
memorandum, this time to the State Department Office of Munitions Control,
regarding concerns with the State Department proposed revisions to ITAR. OLC
stated that, given the deep constitutional concerns and the overbreadth of ITAR
given the statutory context, “the best legal solution is for the Department of State,
not the courts, to narrow the ITAR so as to make it less likely that they will apply
to protected speech in constitutionally impermissible circumstances.” ROA.256.

            On July 1, 1981, the Department of Justice issued a memorandum
noting its concern that ITAR could have “a number of unconstitutional
applications.” See Department of Justice, Constitutionality of the Proposed
Revision of the International Traffic in Arms Regulations (1981).

           In April 1997, DOJ issued a report discussing the availability of
bombmaking information. This report made clear the real limits on the
“publication of true, lawfully obtained information.” See Department of Justice,
Report on the Availability of Bombmaking (1997). (ROA.287)

       The State Department has stretched the AECA beyond its breaking point

because it fears new technology. It does not have the authority to make that

decision absent new Congressional action permitting it to do so.

       II.    If the AECA has the effect the Government claims, then it would
              exceed Congress’ limited and enumerated powers.
       Even if the AECA can be read as authorizing the State Department to ban

Appellants’ speech, such action is unconstitutional absent a close nexus to foreign

commerce. That is so under the First, Second, and Fifth Amendments, as set forth

in the Appellants’ brief; but it is also true because no enumerated power permits

                                         18

DOSWASHINGTONSUP00884
    Case: 15-50759    Document: 00513313027 Page: 19 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 316 of 996




Congress to pass legislation banning the domestic publication of information. The

only constitutional basis for the AECA, the foreign commerce clause, does not and

cannot reach entirely domestic activity.

       The Federal government is a government of limited and enumerated powers.

“With its careful enumeration of federal powers and explicit statement that all

powers not granted to the Federal Government are reserved, the Constitution

cannot realistically be interpreted as granting the Federal Government an unlimited

license to regulate.” United States v. Morrison, 529 U.S. 598, 618 n.8 (2000).

Because its powers are limited, Congress does not have the power to regulate

domestic public speech unless a specific enumerated power so states. The police

power “belongs to the States and the States alone.” United States v. Comstock, 130

S. Ct. 1949, 1967 (2010) (Kennedy, J. concurring).

       The determinative question, then, is to identify which enumerated power was

exercised in enacting the AECA, and to determine whether that enumerated power

permits Congress to regulate domestic public speech. See, e.g., National

Federation of Independent Business v. Sebelius, 132 S. Ct. 2566, 2577 (2012) (“If

no enumerated power authorized Congress to pass a certain law, that law may not

be enacted”); Comstock, 560 U.S. at 163 (Thomas, J., dissenting) (noting

Government’s failure to identify the “specific enumerated power or powers” that

were the constitutional predicate for statute at issue).

                                           19

DOSWASHINGTONSUP00885
    Case: 15-50759    Document: 00513313027 Page: 20 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 317 of 996




       The AECA’s text and context give us the answer to the first of those

questions. A statute’s reference to foreign commerce triggers the foreign

commerce clause, which gives Congress a broad grant of power to “regulate

Commerce with foreign Nations.” U.S. Const. art. I, § 8, cl. 3. For example, the

Ninth Circuit has held that a reference to the phrase “travels in foreign commerce”

unequivocally invoked the foreign commerce clause. See, e.g., United States v.

Clark, 435 F.3d 1100, 1114 (9th Cir. 2006). The text of the AECA, which

authorizes the President to “control the import and export of defense articles and

defense services,” 22 U.S.C. § 2778, is a clear reference to foreign commerce. In

addition, the structure of the statute supports its plain meaning. First, the AECA

constitutes Chapter 39 of Title 22 (“Foreign Relations and Intercourse”) and is

codified at 22 U.S.C. § 2751. Moreover, the prefatory sections of the AECA found

at 22 USC § 2751 make clear the goals that Congress had in seeking to control the

export of weapons in service of foreign policy. Namely, the goals and purposes

found therein relate exclusively to “world peace” and foreign policy. The AECA is

thus grounded exclusively in Congress’ foreign commerce power found in U.S.

Const. Art. I §8.2


2
        The necessary and proper clause can provide no basis for the application of the AECA to
    domestic speech through the foreign commerce clause power. As a majority of the members
    of the Supreme Court have stated, “the Necessary and Proper Clause is exceeded not only
    when the congressional action directly violates the sovereignty of States but also when it
    violates the background principle of enumerated (and hence limited) federal power.” NFIB v.
    Sebelius, 132 S. Ct. 2566, 2646 (2012) (joint dissent); accord id., at 2592 (Roberts, C.J.)
                                              20

DOSWASHINGTONSUP00886
    Case: 15-50759    Document: 00513313027 Page: 21 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 318 of 996




       Nor could it be otherwise. The Government itself concedes that the AECA

does not reach domestic speech delivered person-to-person, or domestic speech

published in a book or newspaper. That is because the Constitution does not create

a national police power. The basic “allocation of powers in our federal system

preserves the integrity, dignity, and residual sovereignty of the States . . . in part,

[as] an end in itself, to ensure that States function as political entities in their own

right.” Bond, 131 S. Ct. at 2364. The Constitution also divides authority between

federal and state governments for the protection of individuals.” New York v.

United States, 505 U.S. 144, 181 (1992). “By denying any one government

complete jurisdiction over all the concerns of public life, federalism protects the

liberty of the individual from arbitrary power.” Bond v. United States, 131 S. Ct.

2355, 2364 (2011). Imagine, for example, an American giving a speech that, if the

contents were distributed abroad, could aid a foreign enemy. Congress could not

ban such speech by prior restraint even if a foreign agent happened to be standing

in the public square listening intently. See, e.g., New York Times v. United States,

443 U.S. 713, 735 (1971). Such action is beyond any conceivable domestic power

granted to the Government by the Constitution other than the vague inherent

powers the Supreme Court rejected in the Pentagon Papers case.

       But, fundamentally, exactly that far-reaching power is the power the State

   (noting that the necessary and proper clause is “narrow in scope” and operates to permit laws
   that are “incidental” to the exercise of enumerated powers).

                                              21

DOSWASHINGTONSUP00887
       Case: 15-50759    Document: 00513313027 Page: 22 Date Filed: 12/17/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 319 of 996




Department claims here. The State Department’s chosen interpretation of the

AECA—that publishing information domestically on an open forum like the

internet is the equivalent of exporting products—would capture almost any

domestic publication of supposedly controlled information. Nor would simply

limiting the rule to publication on the internet limit the intrusion on the

Constitution in any serious way. The internet is today the pervasive and dominant

way of communicating information. Just as the Supreme Court would not

countenance speech restrictions that would violate the First Amendment if they

were limited to the internet, so too this Court should not permit a violation of

limited nature of the government simply because the government imposes an

arbitrary limit on its unlawful actions.

III.     Interpreting the AECA in the way the State Department demands
         would chill technological innovation.
         The United States should be a leader in 3D printing, a scientific innovation

that has the potential to dramatically change the world and benefit the United

States. In The Economist’s words, 3D printing “may have as profound an impact

on the world as the coming of the factory did. . . Just as nobody could have

predicted the impact of the steam engine in 1750—or the printing press in 1450, or

the transistor in 1950—it is impossible to foresee the long-term impact of 3D

printing. But the technology is coming, and it is likely to disrupt every field it

touches.” Leaders, Print me a Stradivarius, THE ECONOMIST, February 2011.

                                           22

DOSWASHINGTONSUP00888
    Case: 15-50759    Document: 00513313027 Page: 23 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 320 of 996




       3D printing is disruptive because it fundamentally changes how goods are

manufactured. For example, rather than importing parts from far away, goods may

be able to be custom-produced on-demand locally. Even if local production by 3D

printing is initially more expensive, the elimination of shipping expenses will

dramatically change how business is done. 3D printing also allows goods to be

tailored to the consumer in a wide range of industries, from medicine to

electronics. These advantages, among others, mean that the “factors that have

made China the workshop of the world will lose much of their force” in a world in

which 3D printing is at the fore. See, e.g., Richard A. D’Aveni, HARVARD

BUSINESS REVIEW, 3-D Printing Will Change the World, March 2013. 3D printing

gives America the opportunity to revolutionize the way its businesses make and

sell products domestically and abroad.

       Chilling the speech of actors like Defense Distributed by imposing export

controls on them that were never meant to apply domestically will slow innovation

in the United States and leave the field to other countries. See, e.g., Michael L.

Smith, The Second Amendment Implications of Regulating 3D Printed Firearms,

31 SYRACUSE J. OF SCIENCE & TECH. L. REPORTER 60, 95 (2015) (recognizing that

“laws that would criminalize the distribution of digital blueprints for firearms”

might “unduly constrain technological development”). It is precisely the kind of

experimentation and public discussion that Appellants foster that brings the most

                                         23

DOSWASHINGTONSUP00889
    Case: 15-50759    Document: 00513313027 Page: 24 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 321 of 996




unexpected and powerful developments in technology. The digital revolution was

forged by individuals working in Silicon Valley garages, not governments. And

many innovations that are broadly applicable take root first in the context of arms.

See generally STUART W. LESLIE, THE COLD WAR           AND   AMERICAN SCIENCE: THE

MILITARY-INDUSTRIAL-ACADEMIC COMPLEX            AT     MIT   AND   STANFORD (1993)

(explaining how military needs drove innovation in engineering and computing).

       Given these powerful reasons to allow technological innovation in 3D

printing to grow and flourish, the State Department’s insistence that its

idiosyncratic interpretation of the AECA should shut down scientific progress is

inexplicable. If Appellants’ speech is to be regulated—and in reality there is no

basis for any such regulation—that work should be done by Congress, not by an

administrative agency making it up as it goes along.


                                    CONCLUSION

       For the foregoing reasons, the Court should adhere to the text of the AECA

and the Constitution, and therefore reverse the district court’s order and remand

with instructions to enter a preliminary injunction against ITAR’s enforcement as a

prior restraint.




                                        24

DOSWASHINGTONSUP00890
    Case: 15-50759    Document: 00513313027 Page: 25 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 322 of 996




                                   Respectfully Submitted,

                                   /s/ Raffi Melkonian
                                   Raffi Melkonian
                                   State Bar No. 24090587
                                   WRIGHT & CLOSE, LLP
                                   One Riverway, Suite 2200
                                   Houston, Texas 77056
                                   713-572-4321
                                   713-572-4320 (fax)
                                   melkonian@wrightclose.com

                                   Counsel for Amici Curiae




                                     25

DOSWASHINGTONSUP00891
    Case: 15-50759    Document: 00513313027 Page: 26 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 323 of 996




                         CERTIFICATE OF SERVICE

       This is to certify that on December 17, 2015, a true and correct copy of the
foregoing document was filed with the clerk of the court for the United States
Court of Appeals for the Fifth Circuit, using the electronic case filing system of the
court. The electronic case filing system sent a “Notice of Electronic Filing” to the
attorneys of record who have consented in writing to accept this Notice as service
of this document by electronic means. I also certify that a true and correct copy of
the foregoing document was served on opposing counsel by mail and e-mail.



                                       /s/ Raffi Melkonian
                                       Raffi Melkonian



                        CERTIFICATE OF COMPLIANCE

   1. This brief complies with the type-volume limitation of Fed. R. App. P.
      32(a)(7)(B) because this brief contains 4,386 words, excluding the parts of
      the brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii).

   2. This brief complies with the typeface requirements of Fed. R. App. P.
      32(a)(5) and the type style requirements of Fed. R. App. 32(a)(6) because
      this brief has been prepared in proportionally spaced typeface using
      Microsoft Word 2007 in Times New Roman (Scalable) 14 pt. for text and
      Times New Roman (Scalable) 12pt for footnotes.

                                       /s/ Raffi Melkonian
                                       Raffi Melkonian




                                         26

DOSWASHINGTONSUP00892
    Case: 15-50759    Document: 00513313027 Page: 27 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 324 of 996




                            ECF CERTIFICATION

I hereby certify (i) the required privacy redactions have been made pursuant to 5th
Cir. R. 25.2.13; (ii) the electronic submission is an exact copy of any paper
document submitted pursuant to 5th Cir. R. 25.2.1; (iii) the document has been
scanned for viruses and is free of viruses; and (iv) the paper document will be
maintained for three years after the mandate or order closing the case issues,
pursuant to 5th Cir. R. 25.2.9.

                                      /s/ Raffi Melkonian
                                      Raffi Melkonian




                                        27

DOSWASHINGTONSUP00893
    Case: 15-50759    Document: 00513313027 Page: 28 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 325 of 996




                               APPENDIX A
                         LIST OF AMICUS CURIAE

Representative Thomas Massie (Kentucky)
Representative Brian Babin (Texas)
Representative K. Mike Conaway (Texas)
Representative Jeff Duncan (South Carolina)
Representative Blake Farenthold (Texas)
Representative John Fleming (Louisiana)
Representative Paul Gosar (Arizona)
Representative Walter Jones (North Carolina)
Representative Mike Kelly (Pennsylvania)
Representative Steve King (Iowa)
Representative Raúl Labrador (Idaho)
Representative Jeff Miller (Florida)
Representative Bill Posey (Florida)
Representative Todd Rokita (Indiana)
Representative Daniel Webster (Florida)




                                       28

DOSWASHINGTONSUP00894
      Case: 15-50759    Document: 00513314127 Page: 1 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 326 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 18, 2015


Mr. Raffi Melkonian
Wright & Close, L.L.P.
1 Riverway
Houston, TX 77056

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Melkonian,
The following pertains to your Amicus brief electronically filed
on December 17, 2015.
You must submit the seven (7) paper copies of your brief required
by 5TH CIR. R. 31.1 within five (5) days of the date of this notice
pursuant to 5th Cir. ECF Filing Standard E.1.
You must electronically file a "Form for Appearance of Counsel"
within 14 days from this date.      You must name each party you
represent, see FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The
form   is   available    from   the   Fifth    Circuit's   website,
www.ca5.uscourts.gov. If you fail to electronically file the form,
the brief will be stricken and returned unfiled.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   William Bryan Mateja
        Mr.   Michael S. Raab



DOSWASHINGTONSUP00895
    Case: 15-50759    Document: 00513314127 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 327 of 996



       Mr. Ilya Shapiro
       Mr. Eric J. Soskin
       Mr. Daniel Bentele Hahs Tenny




DOSWASHINGTONSUP00896
    Case: 15-50759    Document: 00513313106 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 328 of 996




                                  Case No. 15-50759

                        UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

        DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                          INCORPORATED,

                                                                   Plaintiffs-Appellants,
                                           v.

  UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
 Capacity as the Secretary of the Department of State; DIRECTORATE OF DEFENSE
    TRADE CONTROLS, Department of State Bureau of Political Military Affairs;
KENNETH B. HANDELMAN, Individually and in His Official Capacity as the Deputy
   Assistant Secretary of State for Defense Trade Controls in the Bureau of Political-
Military Affairs; C. EDWARD PEARTREE, Individually and in His Official Capacity as
    the Director of the Office of Defense Trade Controls Policy Division; SARAH J.
HEIDEMA, Individually and in Her Official Capacity as the Division Chief, Regulatory
  and Multilateral Affairs, Office of Defense Trade Controls Policy; GLENN SMITH,
Individually and in His Official Capacity as the Senior Advisor, Office of Defense Trade
                                        Controls,

                                                                  Defendants-Appellees.

                  APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS, AUSTIN DIVISION
              IN CASE NO. 15-CV-00372, THE HONORABLE ROBERT PITMAN
                  ________________________________________
 BRIEF OF AMICUS CURIAE ELECTRONIC FRONTIER FOUNDATION
           IN SUPPORT OF PLAINTIFFS-APPELLANTS

                                                Kit Walsh (CA SBN 303598)
                                                ELECTRONIC FRONTIER FOUNDATION
                                                815 Eddy Street
                                                San Francisco, CA 94109
                                                Tel: (415) 436-9333
                                                Fax: (415) 436-9993
                                                kit@eff.org

December 17, 2015                               Counsel for Amicus Curiae



DOSWASHINGTONSUP00897
    Case: 15-50759    Document: 00513313106 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 329 of 996




         SUPPLEMENTAL STATEMENT OF INTERESTED PARTIES

       Pursuant to this Court’s Rule 29.2, the undersigned counsel of record for

amicus curiae certifies that the following additional persons and entities have an

interest in the outcome of this case.

       1.     Electronic Frontier Foundation, amicus curiae. Electronic Frontier

              Foundation is a nonprofit organization recognized as tax exempt

              under Internal Revenue Code § 501(c)(3).         It has no parent
              corporation and no publicly held corporation owns 10 percent or more

              of its stock.

       2.     Kit Walsh, attorney for amicus curiae.

       3.     Adam Schwartz, attorney for amicus curiae.




Dated:        December 17, 2015               /s/ Kit Walsh
                                              Kit Walsh




                                        -i-
DOSWASHINGTONSUP00898
     Case: 15-50759    Document: 00513313106 Page: 3 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 330 of 996




                                          TABLE OF CONTENTS

SUPPLEMENTAL STATEMENT OF INTERESTED PARTIES ........................... i	  

INTEREST OF AMICUS CURIAE .......................................................................... 1	  

INTRODUCTION AND SUMMARY OF ARGUMENT ....................................... 2	  

ARGUMENT ............................................................................................................ 3	  

         I.	     The Government Has Imposed a Prepublication Review Regime for
                  Technical Information with Military Applications. ............................. 3	  

         II.      ITAR Restricts Protected Speech, Including the Defense Distributed
                  Files. ..................................................................................................... 6	  

                  A.	   Publishing Technical Information is Protected Speech. ............... 6	  

                  B.	   Computer-Readable Documentation and Designs, Like Those of
                         Defense Distributed, Are Protected Speech. ................................ 9	  

                  C.	   First Amendment Protection is Not Diminished For Speech That
                         is Accessible to Foreigners. ........................................................ 12	  

         III.     ITAR’s Prepublication Review of Technical Data Is an Unlawful
                  Prior Restraint on Speech. .................................................................. 13	  

                  A.	   Speech-Licensing Regimes that Lack Procedural Safeguards are
                         Invalid. ........................................................................................ 13	  

                  B.	   ITAR’s Prepublication Review Scheme Lacks the Required
                         Safeguards. ................................................................................. 16	  

                  C.	   The Government Incorrectly Argues that ITAR Prepublication
                         Review is Not a Prior Restraint. ................................................. 17	  

         IV.      The Government Cannot Show that the Speech Burdened by
                  Prepublication Review Would Cause Direct, Immediate, and
                  Irreparable Harm to National Security. .............................................. 19	  

         V.	     ITAR’S Ban on Publications IS a Content-Based Regulation that Fails
                  Strict Scrutiny..................................................................................... 21	  


                                                            - ii -
DOSWASHINGTONSUP00899
     Case: 15-50759    Document: 00513313106 Page: 4 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 331 of 996




                  A.	   ITAR Is a Content-Based Regulation of Speech. ....................... 21	  

                  B.	   ITAR Does Not Satisfy Strict Scrutiny. ...................................... 24	  

                            1. Less-Restrictive Means Are Available to Address ITAR’s
                               Goals. ................................................................................. 25	  

                            2. Most Speech Burdened by ITAR Does Not Threaten Any
                               Concrete Government Interest. .......................................... 28	  

                            3. Alternative Channels for Speech Do Not Justify the
                               Restraint. ............................................................................ 29	  

         VI.      The Prepublication Review Scheme Is Invalid Even Under the
                  Reduced Scrutiny the Government Advocates. ................................. 30	  

CONCLUSION....................................................................................................... 31	  

CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
LIMITATION ......................................................................................................... 33	  

CERTIFICATE OF SERVICE ............................................................................... 34	  




                                                          - iii -
DOSWASHINGTONSUP00900
     Case: 15-50759    Document: 00513313106 Page: 5 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 332 of 996




                                     TABLE OF AUTHORITIES

                                                       Cases	  

Am. Booksellers Ass’n. v. Hudnut,
 771 F.2d 323 (7th Cir. 1985) ................................................................................. 8

Ashcroft v. Free Speech Coal.,
  535 U.S. 234 (2002) .............................................................................................. 8

Bartnicki v. Vopper,
  532 U.S. 514 (2001) .......................................................................................... 7, 8

Bd. of Trs. of Leland Stanford Jr. Univ. v. Sullivan,
  773 F. Supp. 472 (D.D.C. 1991) ........................................................................... 7

Bernstein v. U.S. Dep’t of State,
  922 F. Supp. 1426 (N.D. Cal. 1996) ............................................................. 11, 16

Bernstein v. U.S. Dep’t of State,
  974 F. Supp. 1288 (N.D. Cal. 1997) ................................................................... 14

Boehner v. McDermott,
  484 F.3d 573 (D.C. Cir. 2007) ............................................................................ 27

Buckley v. Valeo,
  424 U.S. 1 (1976) ................................................................................................ 24

Bullfrog Films, Inc. v. Wick,
  646 F. Supp. 492 (C.D. Cal. 1986) ...................................................................... 12

Bullfrog Films, Inc., v. Wick,
  847 F.2d 502 (9th Cir. 1988) ............................................................................... 12

Burson v. Freeman,
  504 U.S. 191 (1992) ............................................................................................ 22

Cantwell v. Connecticut,
 310 U.S. 296 (1940) ...................................................................................... 22, 23

CBS Inc. v. Davis,
 510 U.S. 1315 (1994) .......................................................................................... 19



                                                        - iv -
DOSWASHINGTONSUP00901
     Case: 15-50759    Document: 00513313106 Page: 6 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 333 of 996




Consolidated Edison Co. of N.Y. v. Public Service Comm’n of N.Y.,
 447 U.S. 530 (1980) ............................................................................................ 22

Dambrot v. Cent. Mich. Univ.,
  55 F.3d 1177 (6th Cir. 1995) ................................................................................ 7

Eu v. San Francisco County Democratic Cent. Committee,
  489 U.S. 214 (1989) ............................................................................................ 24

FEC v. Mass. Citizens for Life, Inc.,
 479 U.S. 238 (1986) ............................................................................................ 24

FEC v. Nat’l Conservative Political Action Comm.,
 470 U.S. 480 (1985) ............................................................................................ 24

Fernandes v. Limmer,
  663 F.2d 619 (5th Cir. 1981) ......................................................................... 16, 20

First Nat'l Bank v. Bellotti,
  435 U.S. 765 (1978) ............................................................................................ 24

Florida Star v. B.J.F.,
  491 U.S. 524 (1989) ...................................................................................... 24, 28

Forsyth County v. Nationalist Movement,
  505 U.S. 123 (1992) ...................................................................................... 22, 23

Freedman v. Maryland,
  380 U.S. 51 (1965) ....................................................................................... passim

FW/PBS, Inc. v. City of Dallas,
 493 U.S. 215 (1990) ...................................................................................... 13, 15

Globe Newspaper Co. v. Superior Court for Norfolk,
  457 U.S. 596 (1982) ............................................................................................ 24

Herceg v. Hustler Magazine, Inc.,
 814 F.2d 1017 (5th Cir. 1987) ............................................................................... 8

Jean v. Mass. State Police,
  492 F.3d 24 (1st Cir. 2007) ................................................................................. 27




                                                       -v-
DOSWASHINGTONSUP00902
     Case: 15-50759    Document: 00513313106 Page: 7 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 334 of 996




Junger v. Daley,
  209 F.3d 481 (6th Cir. 2000) ........................................................................... 7, 11

Kaplan v. California,
 413 U.S. 115 (1973) .............................................................................................. 9

Lakewood v. Plain Dealer Pub. Co.,
  486 U.S. 750 (1988) ..................................................................................... passim

Marks v. United States,
 430 U.S. 188 (1977) ............................................................................................ 20

McCullen v. Coakley,
 134 S. Ct. 2518 (2014) ........................................................................................ 31

Meyer v. Grant,
 486 U.S. 414 (1988) ............................................................................................ 24

Minneapolis Star & Tribune Co. v. Minnesota Comm’r of Revenue,
 460 U.S. 575 (1983) ............................................................................................ 23

N.Y. Times Co. v. United States,
  403 U.S. 713 (1971) ...................................................................................... 19, 20

Nat. Socialist Party of Am. v. Skokie,
 432 U.S. 43 (1977) .............................................................................................. 15

Nebraska Press Ass’n v. Stuart,
 427 U.S. 539 (1975) ................................................................................ 19, 20, 21

R. A. V. v. City of St. Paul,
  505 U.S. 377 (1992) ............................................................................................ 24

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015) .................................................................................. 22, 23

Reno v. ACLU,
  521 U.S. 844 (1997) ................................................................................ 24, 29, 30

Riley v. Nat’l Fed’n of Blind of N.C., Inc.,
  487 U.S. 781 (1988) ............................................................................................ 17




                                                       - vi -
DOSWASHINGTONSUP00903
     Case: 15-50759    Document: 00513313106 Page: 8 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 335 of 996




Se. Promotions, Ltd. v. Conrad,
  420 U.S. 546, 553 (1975) .................................................................................... 13

Shuttlesworth v. City of Birmingham, Ala.,
  394 U.S. 147 (1969) ............................................................................................ 14

Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd.,
  502 U.S. 105 (1991) ...................................................................................... 22, 24

Sorrell v. IMS Health Inc.,
  131 S. Ct. 2653 (2011) ................................................................................ 6, 7, 21

Turner Broad. Sys., Inc. v. F.C.C.,
  512 U.S. 622 ........................................................................................................ 31

U.S. v. Playboy Entm’t Grp., Inc.,
  529 U.S. 803 (2000) ............................................................................................ 24

United States v. Chi Mak,
 683 F.3d 1126 (9th Cir. 2012) ............................................................................. 18

United States v. Edler Indus., Inc.,
  579 F.2d 516 (9th Cir. 1978) .............................................................................. 18

Universal City Studios, Inc. v. Corley,
 273 F.3d 429 (2d Cir. 2001) ................................................................................ 11

Winter v. G.P. Putnam’s Sons,
 938 F.2d 1033 ........................................................................................................ 8

                                             Federal Regulations	  

22 C.F.R. § 120.10 ............................................................................................ 4, 6, 9

22 C.F.R. § 120.11 ...................................................................................... 18, 25, 26

22 C.F.R. § 120.17 .................................................................................... 3, 6, 12, 30

22 C.F.R. § 120.4 ...................................................................................................... 5

22 C.F.R. § 121.1 ...................................................................................................... 4

22 C.F.R. § 123.1 ...................................................................................................... 5



                                                         - vii -
DOSWASHINGTONSUP00904
     Case: 15-50759    Document: 00513313106 Page: 9 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 336 of 996




22 C.F.R. § 126.7 .................................................................................... 5, 16, 17, 23

22 C.F.R. § 127.1 ...................................................................................................... 3

22 C.F.R. § 128.1 .......................................................................................... 5, 17, 18

22 U.S.C. § 2778............................................................................................. 3, 5, 18

                                              Legislative Materials	  

Undetectable Firearms Modernization Act, H.R. 3643, 113th Cong. (2013) ......... 27

Undetectable Firearms Reauthorization Act, S.1774, 113th Cong (2013). ............ 27

                                                 Other Authorities	  

Commodity Jurisdiction Final Determinations, U.S. Dep’t of State, Dir. of Def.
 Trade Controls ....................................................................................................... 4

DOJ Memos on ITAR Prior Restraint, Defense Trade Law Blog, July 9, 2015 .... 25

Elise Dalley, Bypassing Geo-blocked Sites, Choice, Aug. 13, 2014 ...................... 30

hroncok, Statue of Liberty with Base Building, Thingiverse (Mar. 25, 2013) ........ 10

Information Policy & Access Center, 2014 Digital Inclusion Survey (2015) ........ 26

Kasie Hunt & Carrie Dann, Senate Extends Ban on Undetectable Guns But Nixes
 Tighter Restrictions, NBC News, Dec. 9, 2013 .................................................. 27

Kathryn Zickuhr, et al., Library Services in the Digital Age, Pew Internet, Jan. 22,
 2013 ..................................................................................................................... 26

Policy on Review Time for License Applications, 74 Fed. Reg. 63,497 (Dec. 3,
  2009)................................................................................................................ 5, 17

Slic3r Home Page ................................................................................................... 10

Solid Cube, http://cpansearch.perl.org/src/EWILHELM/CAD-Format-STL-
  v0.2.1/files/cube.stl. ............................................................................................ 10

U.S. Dep’t of State, Munitions Control Newsletter ................................................ 25

Wai Hon Wah, Introduction to STL format, (June 1999) ....................................... 10


                                                          - viii -
DOSWASHINGTONSUP00905
      Case: 15-50759    Document: 00513313106 Page: 10 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 337 of 996




                         INTEREST OF AMICUS CURIAE1

         Amicus Curiae is non-profit public interest organizations seeking to protect

speech and innovation on the Internet.

         The Electronic Frontier Foundation (“EFF”) is a non-profit, member-

supported civil liberties organization that works to protect free speech, innovation,

and privacy in the online world. With more than 22,000 dues-paying members,

EFF represents the interests of technology users in both court cases and broader

policy debates regarding the application of law in the digital age. EFF actively

encourages and challenges industry and government to support free expression,

innovation, privacy, and openness in the information society. EFF frequently

participates, either as counsel of record or amicus, in cases involving the First

Amendment and new technologies.




1
    Pursuant to Federal Rule of Appellate Procedure Rule 29(c), EFF certifies that no
     person or entity, other than amicus, its members, or its counsel, made a monetary
     contribution to the preparation or submission of this brief or authored this brief
     in whole or in part. Both Plaintiffs-Appellants and Defendants-Appellees consent
     to the filing of this brief. In the interest of full disclosure: EFF previously
     counseled Defense Distributed in regard to its first set of commodity jurisdiction
     requests, relating to certain files at issue in this case identified in Appellants’
     brief as the “Published Files,” but EFF has not represented any party in
     connection with this litigation.


                                           -1-
DOSWASHINGTONSUP00906
    Case: 15-50759    Document: 00513313106 Page: 11 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 338 of 996




             INTRODUCTION AND SUMMARY OF ARGUMENT

       The First Amendment does not permit the government to presumptively

criminalize online speech on a certain topic, and then decide on a case-by-case

basis which speech to license, without any binding standards, fixed deadlines, or

judicial review. Yet that is the regime advanced by the government in this case,

criminalizing Americans who use the Internet to publish lawfully-obtained,

nonclassified technical information relating to firearms and other technologies with

military applications.

       The licensing regime at issue in this case is a prior restraint that lacks the

procedural safeguards required by the First Amendment to prevent discriminatory

censorship decisions. It flies in the face of Supreme Court decisions that dictate

how free speech interests are balanced with national security, such that speech is

restrained only where absolutely necessary to prevent proven, immediate threats to

concrete national security interests.

       Beyond its flaws as a prior restraint, ITAR is a content-based regulation of

speech that cannot survive strict scrutiny (or even the lesser scrutiny urged by the

government) because it unnecessarily criminalizes a vast amount of protected

speech that poses no risk to the putative goals of the regulatory regime. The

regulation impermissibly sacrifices speech for the convenience of the government,




                                        -2-
DOSWASHINGTONSUP00907
     Case: 15-50759    Document: 00513313106 Page: 12 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 339 of 996




broadly criminalizing speech and putting the onus on speakers to seek leave to

publish.

       The Department of Justice warned the administrators of ITAR over thirty

years ago that the First Amendment would not allow such a prepublication review

regime. Yet, rather than developing appropriately-tailored regulations, the

government has revived the overbroad scheme of prior restraint it once disavowed.

The government will be unable to establish that this scheme is consistent with the

First Amendment.

                                   ARGUMENT

I.     The Government Has Imposed a Prepublication Review Regime for
       Technical Information with Military Applications.

       The International Traffic in Arms Regulations (ITAR) criminalize

“[d]isclosing (including oral or visual disclosure) or transferring technical data to a

foreign person, whether in the United States or abroad” without a license. 22

C.F.R. §§ 120.17(a)(4), 127.1; 22 U.S.C. § 2778(c). Violations carry massive

penalties: up to 20 years imprisonment and a $1,000,000 fine. 22 U.S.C. § 2778(c).

       Because the government considers electronic publication to be an “export,”

it requires that Internet users submit publications for review by agency officials

before they may electronically publish information that is considered “technical

data.” 22 C.F.R. § 127.1. Technical data includes “[i]nformation . . . which is

required for the design, development, production, manufacture, assembly,


                                         -3-
DOSWASHINGTONSUP00908
    Case: 15-50759    Document: 00513313106 Page: 13 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 340 of 996




operation, repair, testing, maintenance or modification of defense articles. This

includes information in the form of blueprints, drawings, photographs, plans,

instructions or documentation.” 22 C.F.R. § 120.10(a)(1). Technical data also

includes software. § 120.10 (a)(4). “Defense articles” refers to a list of

technologies designated at the discretion of the Department of State in consultation

with the Department of Defense, listed at 22 C.F.R. § 121.1 (the “United States

Munitions List” or USML). In addition to firearms, the USML includes a range of

medical, chemical, electronic, and mechanical engineering categories, and the

open-ended provision that “[a]ny article not enumerated on the U.S. Munitions List

may be included in this category” by the Director of the Office of Defense Trade

Controls Policy. Category XXI(a).

       Those who desire to publish information relating to controlled technologies

must determine whether a license is needed for their disclosure. The scope of the

regulation is sufficiently ambiguous that nearly four thousand “commodity

jurisdiction” requests have been made since 2010 to clarify whether a particular

technology would require a license.2 These determinations are made “on a case-by-

case basis, taking into account” nonbinding considerations such as “the nature,

function and capability” of the civil and military applications of items described in


2
 Commodity Jurisdiction Final Determinations, U.S. Dep’t of State, Dir. of Def.
Trade Controls, https://www.pmddtc.state.gov/commodity_jurisdiction/determinati
on.html

                                        -4-
DOSWASHINGTONSUP00909
    Case: 15-50759    Document: 00513313106 Page: 14 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 341 of 996




the technical data. 22 C.F.R. § 120.4(d). There are no firm deadlines for a final

determination or resolution of an administrative appeal. 22 C.F.R. §§ 120.4 (e), (g).

The decision “shall not be subject to judicial review.” 22 U.S.C. § 2778(h).

       If the government decides that information is subject to ITAR, then the

speaker must apply for a license to publish online. 22 C.F.R. § 123.1(a). No firm

standards govern this process: “Any application for an export license or other

approval under this subchapter may be disapproved . . . whenever: (1) The

Department of State deems such action to be in furtherance of world peace, the

national security or the foreign policy of the United States, or is otherwise

advisable.” 22 C.F.R. § 126.7(a) (emphasis added). While the President has

imposed a 60-day deadline to adjudicate applications, broad and open-ended

exceptions swallow the rule. Policy on Review Time for License Applications, 74

Fed. Reg. 63,497 (Dec. 3, 2009). Adjudication may be indefinitely delayed

whenever “[t]he Department of Defense has not yet completed its review” or “a

related export policy is under active review and pending final determination by the

Department of State.” Id. If a license is denied, an applicant may request

reconsideration, but there is no firm deadline for action. See 22 C.F.R. § 126.7(c).

There is also no opportunity for judicial review. 22 C.F.R. § 128.1.




                                        -5-
DOSWASHINGTONSUP00910
      Case: 15-50759    Document: 00513313106 Page: 15 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 342 of 996




II.     ITAR Restricts Protected Speech, Including the Defense Distributed
        Files.

        A major constitutional problem with the ITAR scheme is that its definition

of “export” prohibits general publication, public discussion, and scientific and

academic exchange. See 22 C.F.R. § 120.17(a)(4). The government cannot censor

these protected speech activities merely by relabeling them as the “conduct” of

export. The regime is manifestly a direct regulation of expression, not mere

conduct.

        ITAR criminalizes the publication of “information in the form of blueprints,

drawings, photographs, plans, instructions or documentation” or software, when

that information relates to any of the wide range of technologies on the United

States Munitions List. 22 C.F.R. § 120.10(a). Like paper documentation and

blueprints, the digital documentation and design files such as Computer-Aided

Design (CAD) files are speech that benefits from the full protection of the First

Amendment. The government will be unable to establish otherwise. See Freedman

v. Maryland, 380 U.S. 51, 58 (1965) (“the burden of proving that the film is

unprotected expression must rest on the censor”).

        A.   Publishing Technical Information is Protected Speech.

        It is settled that “the creation and dissemination of information are speech

within the meaning of the First Amendment.” Sorrell v. IMS Health Inc., 131 S. Ct.

2653, 2667 (2011) (collecting cases). As the Supreme Court has explained, “if the


                                        -6-
DOSWASHINGTONSUP00911
    Case: 15-50759    Document: 00513313106 Page: 16 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 343 of 996




acts of ‘disclosing’ and ‘publishing’ information do not constitute speech, it is hard

to imagine what does fall within that category, as distinct from the category of

expressive conduct.” Bartnicki v. Vopper, 532 U.S. 514, 527 (2001) (citation

omitted). The expression of “‘all ideas having even the slightest redeeming social

importance,’ including those concerning ‘the advancement of truth, science,

morality, and arts’ have the full protection of the First Amendment.” Junger v.

Daley, 209 F.3d 481, 484 (6th Cir. 2000) (quoting Roth v. United States, 354 U.S.

476, 484 (1957)) (emphasis added).

       This protection encompasses factual information such as technical data: “the

First Amendment protects scientific expression and debate just as it protects

political and artistic expression.” Bd. of Trs. of Leland Stanford Jr. Univ. v.

Sullivan, 773 F. Supp. 472, 474 (D.D.C. 1991). “Facts, after all, are the beginning

point for much of the speech that is most essential to advance human knowledge

and to conduct human affairs.” Sorrell, 131 S. Ct. at 2667. And “[t]he purpose of

the free speech clause . . . is to protect the market in ideas, broadly understood as

the public expression of ideas, narratives, concepts, imagery, opinions—scientific,

political or aesthetic.” Dambrot v. Cent. Mich. Univ., 55 F.3d 1177, 1188 (6th Cir.

1995) (alterations in original) (quoting Swank v. Smart, 898 F.2d 1247, 1250 (7th

Cir. 1990)).




                                        -7-
DOSWASHINGTONSUP00912
    Case: 15-50759    Document: 00513313106 Page: 17 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 344 of 996




       Even instructions on how to conduct potentially dangerous activities are

protected speech. Herceg v. Hustler Magazine, Inc., 814 F.2d 1017, 1019 (5th Cir.

1987). In Herceg, this Court held that the First Amendment shielded Hustler

Magazine from liability for the death of a young man who engaged in “autoerotic

asphyxiation” after reading how to do it in the magazine. Id. The Court explained

that “first amendment protection is not eliminated simply because publication of an

idea creates a potential hazard.” Id. at 1020; accord Winter v. G.P. Putnam’s Sons,

938 F.2d 1033, 1034 (9th Cir. 1991) (publisher not liable for illness from eating

mushrooms described in its Encyclopedia of Mushrooms).

       The Supreme Court explained in Bartnicki that “it would be quite

remarkable to hold that speech by a law-abiding possessor of information can be

suppressed in order to deter conduct by a non-law-abiding third party.” 532 U.S. at

529-30. After all, “[m]uch speech is dangerous. Chemists whose work might help

someone build a bomb, political theorists whose papers might start political

movements that lead to riots, speakers whose ideas attract violent protesters, all

these and more leave loss in their wake.” Am. Booksellers Ass’n. v. Hudnut, 771

F.2d 323, 333 (7th Cir. 1985), aff’d mem., 475 U.S. 1001 (1986), reh’g denied, 475

U.S. 1132 (1986). Yet “[t]he prospect of crime…, by itself does not justify laws

suppressing protected speech.” Ashcroft v. Free Speech Coal., 535 U.S. 234, 245

(2002).



                                       -8-
DOSWASHINGTONSUP00913
    Case: 15-50759    Document: 00513313106 Page: 18 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 345 of 996




       B.    Computer-Readable Documentation and Designs, Like Those of
             Defense Distributed, Are Protected Speech.

       Defense Distributed’s design files exemplify the protected speech burdened

by ITAR’s ban on Internet publication. They are informational documents that

directly communicate technical ideas such as the dimensions and specifications of

objects. See ROA.335-36.

       The files fall into two main categories: general documentation and

Computer-Aided Design (CAD) files. ROA.335-36. The first category includes

traditional media such as image files and Microsoft Word documents describing

objects. Id. Visual and written descriptions are traditional formats for protected

expression. E.g., Kaplan v. California, 413 U.S. 115, 119–120 (1973) (explaining

that photographs, like printed materials, are protected by the First Amendment).

ITAR clearly burdens protected speech by prohibiting the disclosure of “blueprints,

drawings, photographs, plans, instructions or documentation.” 22 C.F.R.

§ 120.10(a)(1).

       The other, equally-protected, category of documents at issue here consists of

CAD files. See ROA.335-36 (describing four CAD file formats). CAD files are

specifications describing the shape and sometimes the physical makeup of three-

dimensional objects. A CAD file might describe a solid cube by specifying its

corners as coordinates in three dimensions: (0, 0, 0); (0, 1, 0); (1, 1, 0); and so on.




                                         -9-
DOSWASHINGTONSUP00914
    Case: 15-50759    Document: 00513313106 Page: 19 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 346 of 996




In the common .stl CAD language, the definition of this “solid cube” would begin

as follows and repeat until each facet of the shape is defined:3

       solid cube
        facet normal 0 0 0
         outer loop
           vertex 0 0 0
           vertex 0 1 0
           vertex 1 1 0
         endloop
        endfacet


       More elaborate .stl shapes, such as the Statue of Liberty4 or a firearm, are

described the same way: listing coordinates that define the object’s surface.5

       To create a physical object based on a CAD file, a third party must supply

additional software to read these files and translate them into the motions of a 3D

print head,6 the 3D printer itself, and the necessary physical materials.

       The government incorrectly argues that technical data files lose First

Amendment protection because of their “function.” Defs.’ Opp’n Prelim. Inj. 16.

However, “[t]he fact that a medium of expression has a functional capacity should

3
  See Solid Cube, http://cpansearch.perl.org/src/EWILHELM/CAD-Format-STL-
v0.2.1/files/cube.stl.
4
  hroncok, Statue of Liberty with Base Building, Thingiverse (Mar. 25, 2013),
http://www.thingiverse.com/thing:65869/#files.
5
  Wai Hon Wah, Introduction to STL format, (June 1999) http://download.novedge.
com/Brands/FPS/Documents/Introduction_To_STL_File_Format.pdf
6
  Slic3r Home Page, http://slic3r.org/ (last visited Dec. 15, 2015) (“Slic3r is the
tool you need to convert a digital 3D model into printing instructions for your 3D
printer. It cuts the model into horizontal slices (layers), generates toolpaths to fill
them and calculates the amount of material to be extruded.”)

                                        - 10 -
DOSWASHINGTONSUP00915
    Case: 15-50759    Document: 00513313106 Page: 20 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 347 of 996




not preclude constitutional protection.” Junger v. Daley, 209 F.3d 481, 484-85 (6th

Cir. 2000) (discussing computer source code); see Bernstein v. U.S. Dep’t of State,

922 F. Supp. 1426, 1435-36 (N.D. Cal. 1996) (same). Computer software

consistently receives First Amendment protection because code, like a written

musical score, “is an expressive means for the exchange of information and ideas.”

Junger, 209 F.3d at 485; see Universal City Studios, Inc. v. Corley, 273 F.3d 429,

449 (2d Cir. 2001) (decryption software). The functional consequences of speech

are considered not as a bar to protection, but to whether a regulation burdening the

speech is appropriately tailored. Junger, 209 F.3d at 485.

       Further, ITAR does not restrict itself to executable computer software that

some courts have described as “functional” (and which they have protected

nonetheless). The design files at issue here, for example, are not “functional”

software that can be “run,” “launched,” or “executed.” They are storage files for

text, images, and three-dimensional shapes, having “functional” consequences only

after a third party interprets and implements them with software, hardware (such as

a 3D printer), and raw materials. Even under the government’s flawed view that

“functionality” diminishes First Amendment protection, files here are, if anything,

less “functional,” and at least as protected, as the computer instructions for

encrypting data at issue in Bernstein and Junger or the decryption instructions at

issue in Corley.



                                       - 11 -
DOSWASHINGTONSUP00916
    Case: 15-50759    Document: 00513313106 Page: 21 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 348 of 996




       C.    First Amendment Protection is Not Diminished For Speech That is
             Accessible to Foreigners.

       The Ninth Circuit, in Bullfrog Films, Inc. v. Wick, invalidated regulations

regarding the export of educational, scientific, and cultural materials as being

facially inconsistent with the First Amendment, overly broad, and vague. 847 F.2d

502, 509-14 (9th Cir. 1988). The court held that “the First Amendment protects

communications with foreign audiences to the same extent as communication

within our borders.” Id. at 509 n.9, 511-512 (declining to revisit this “well-

reasoned conclusion” of the district court, which further explained that “there is no

‘sliding scale’ of First Amendment protection under which the degree of scrutiny

fluctuates in accordance with the degree to which the regulation touches on foreign

affairs. Rather, the only permissible non-neutral inquiry into the content of the

speech is whether the statements adversely affect foreign policy interests to such a

degree that the speech is completely unprotected.” Bullfrog Films, Inc. v. Wick,

646 F. Supp. 492, 502-04 (C.D. Cal. 1986)). Besides, ITAR burdens speech to a

foreigner within the United States. 22 C.F.R. § 120.17(a)(4). With the rise of the

Internet, it is all the more crucial that the free speech rights of Americans are not

diminished merely because online speech is accessible to foreigners.

       In sum, ITAR burdens protected speech, including the design files at issue in

this case. Only under an appropriately-tailored regime with adequate First




                                       - 12 -
DOSWASHINGTONSUP00917
       Case: 15-50759    Document: 00513313106 Page: 22 Date Filed: 12/17/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 349 of 996




Amendment safeguards could the government restrict the publication of such

information.

III.     ITAR’s Prepublication Review of Technical Data Is an Unlawful Prior
         Restraint on Speech.

         A.   Speech-Licensing Regimes that Lack Procedural Safeguards are
              Invalid.

         Licensing schemes that create a system of pre-publication review for

protected speech are unconstitutional unless the review process is bounded by

stringent procedural safeguards. Freedman v. Maryland, 380 U.S. 51, 58–59

(1965). A scheme making the “freedoms which the Constitution guarantees

contingent upon the uncontrolled will of an official—as by requiring a permit or

license which may be granted or withheld in the discretion of such official—is an

unconstitutional censorship or prior restraint upon the enjoyment of those

freedoms.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 226 (1990) (plurality

opinion) (quoting Shuttlesworth v. Birmingham, 395 U.S. 147, 151 (1969)); see

also Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 553 (1975). Human nature

creates an unacceptably high risk that excessive discretion will be used

unconstitutionally, and such violations would be very difficult to prove on a case-

by-case basis. Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 758 (1988).

Furthermore, “[b]ecause the censor’s business is to censor, there inheres the danger

that he may well be less responsive than a court—part of an independent branch of



                                       - 13 -
DOSWASHINGTONSUP00918
    Case: 15-50759    Document: 00513313106 Page: 23 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 350 of 996




government—to the constitutionally protected interests in free expression.”

Freedman, 380 U.S. at 57-58.

       A regulation “subjecting the exercise of First Amendment freedoms to the

prior restraint of a license, without narrow, objective, and definite standards to

guide the licensing authority, is unconstitutional.” Shuttlesworth v. City of

Birmingham, Ala., 394 U.S. 147, 150-51 (1969); accord Lakewood, 486 U.S. at

770-72. The Supreme Court warned in Lakewood, where a license could be denied

for not being in the “public interest,” that “[t]o allow these illusory ‘constraints’ to

constitute the standards necessary to bound a licensor’s discretion renders the

guaranty against censorship little more than a high-sounding ideal.” Lakewood,

486 U.S. at 769-70; see also Bernstein v. U.S. Dep’t of State, 974 F. Supp. 1288,

1308 (N.D. Cal. 1997) (holding that “national security and foreign policy interests”

are “illusory constraints”).

       Speech licensing schemes are also invalid when they lack certain procedural

protections:

       1) the licensing decision must be prompt;

       2) there must be prompt judicial review; and

       3) when a censor denies a license, it must go to court to obtain a valid gag

order and once there bears the burden to prove the gag is justified.

See Freedman, 380 U.S. at 58-60.



                                         - 14 -
DOSWASHINGTONSUP00919
    Case: 15-50759    Document: 00513313106 Page: 24 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 351 of 996




       As the Supreme Court has explained, “because only a judicial determination

in an adversary proceeding ensures the necessary sensitivity to freedom of

expression, only a procedure requiring a judicial determination suffices to impose a

valid final restraint.” Id. at 58. “Any restraint imposed in advance of a final judicial

determination on the merits must similarly be limited to preservation of the status

quo for the shortest fixed period compatible with sound judicial resolution. . . .

[T]he procedure must also assure a prompt final judicial decision, to minimize the

deterrent effect of an interim and possibly erroneous denial of a license.” Id. at 59.

Even a court-ordered prior restraint on speech must be stayed if appellate review is

not expedited. Nat. Socialist Party of Am. v. Skokie, 432 U.S. 43, 43-44 (1977) (per

curiam). The Court has not specified precisely when a final judicial decision must

come, but it must be faster than the four months for initial judicial review and six

months for appellate review in Freedman, 380 U.S. at 55, 61. The regime it cited

with approval required “a hearing one day after joinder of issue; the judge must

hand down his decision within two days after.” Id. at 60.

       Even content-neutral licensing schemes are unconstitutional if they lack

these safeguards. Lakewood, 486 U.S. at 763-64; see FW/PBS, 493 U.S. at 227

(plurality opinion) (city did not pass judgment on content of protected speech, but

impermissibly had indefinite amount of time to issue license). Licensing schemes

create a heightened risk of discriminatory application; the newsrack permitting



                                         - 15 -
DOSWASHINGTONSUP00920
    Case: 15-50759    Document: 00513313106 Page: 25 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 352 of 996




scheme in Lakewood was neither facially content-based nor justified in terms of

content, but it was still struck down because it could be applied discriminatorily.

Lakewood, 486 U.S. at 757-59.

       B.    ITAR’s Prepublication Review Scheme Lacks the Required
             Safeguards.

       The prepublication review process lacks every single one of the required

safeguards. See Bernstein v. U.S. Dep’t of State, 945 F. Supp. 1279, 1289 (N.D.

Cal. 1996) (“The ITAR scheme, a paradigm of standardless discretion, fails on

every count.”).

       First, the regulatory scheme fails to provide binding standards. A license

may be denied whenever the Department of State deems it “advisable.” 22 C.F.R.

§ 126.7(a)(1). The regime is even more egregious than those that purport to be

bounded by “illusory constraints,” Lakewood, 486 U.S. at 769, such as “national

security and foreign policy interests.” Bernstein, 974 F. Supp. at 1307. It is even

more vague than the one rejected by this Court in Fernandes v. Limmer, where the

agency could refuse permission to speak “when there is good reason to believe that

the granting of the permit will result in a direct and immediate danger or hazard to

the public security, health, safety or welfare.” 663 F.2d 619, 631 (5th Cir. 1981).

Rather than putting the public on notice of what is prohibited, ITAR’s

prepublication review regime invites the public to ask on a case-by-case basis and

reserves the right to deny a license at the pleasure of the agency.


                                        - 16 -
DOSWASHINGTONSUP00921
    Case: 15-50759    Document: 00513313106 Page: 26 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 353 of 996




       Second, the scheme does not guarantee prompt adjudication. There are no

binding deadlines for adjudication of a commodity jurisdiction request, and while

Presidential guidance requires that license applications be adjudicated within 60

days, the deadline is swallowed by broad exemptions and does not require that

administrative appeals adhere to any deadline. Policy on Review Time for License

Applications, 74 Fed. Reg. 63,497 (Dec. 3, 2009); see 22 C.F.R. § 126.7(c). Here,

a commodity jurisdiction decision took nearly two years. App. Br. 23.

       Third, the ITAR regime fails to provide for prompt judicial review of

licensing determinations: because an ITAR determination “is highly discretionary,

it is excluded from review under the Administrative Procedure Act.” 22 C.F.R.

§ 128.1. The complete lack of judicial safeguards means that the ITAR speech-

licensing scheme cannot satisfy Freedman’s requirements that such a regime

provide for prompt judicial review and “that the licensor will, within a specified

brief period, either issue a license or go to court.” Riley v. Nat’l Fed’n of Blind of

N.C., Inc., 487 U.S. 781, 802 (1988) (quoting Freedman, 380 U.S. at 59). The

executive branch may not create a speech-licensing regime independent of judicial

checks and balances.

       C.    The Government Incorrectly Argues that ITAR Prepublication
             Review is Not a Prior Restraint.

       The government attempts to characterize the prepublication review

requirement as something other than a prior restraint. It relies on two Ninth Circuit


                                        - 17 -
DOSWASHINGTONSUP00922
    Case: 15-50759    Document: 00513313106 Page: 27 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 354 of 996




cases that considered the lawfulness of export controls. United States v. Chi Mak,

683 F.3d 1126 (9th Cir. 2012); United States v. Edler Indus., Inc., 579 F.2d 516,

521 (9th Cir. 1978). Yet until very recently, the government had disavowed the

prepublication review requirement, giving those panels no occasion to consider it.

ROA.332 (“Approval is not required for publication of data within the United

States as described in Section 125.11(a)(1). Footnote 3 to Section 125.11 does not

establish a prepublication review requirement.”). The government also had not

asserted that the “public domain” exception of § 120.11(a) excludes publication on

the Internet, now the nation’s dominant medium for speech. In Chi Mak, the court

relied on that public domain exception to protect “the types of information that are

subject to the highest levels of First Amendment protection.” 683 F.3d at 1136.

Edler also predated the provisions eliminating judicial review for ITAR and the

bulk of Supreme Court caselaw elaborating Freedman. 22 C.F.R. § 128.1

(effective Sept. 17, 1996); 22 U.S.C. § 2778(h). Further, it adopted a narrowing

construction that is not clearly reflected in the statute: rather than Edler’s specific

knowledge requirement, the statute merely requires that violations be willful.

Compare 22 U.S.C. § 2778(c) with Edler, 579 F.2d at 521.

       Whatever an appropriately-tailored export control regime may be, it cannot

involve, as here, a broad prior restraint against Internet publication, subject to

unbounded agency discretion lacking any judicial review. The Court should



                                        - 18 -
DOSWASHINGTONSUP00923
      Case: 15-50759    Document: 00513313106 Page: 28 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 355 of 996




conclude on this basis alone that plaintiff-appellants are likely to prevail on their

First Amendment claim.

IV.     The Government Cannot Show that the Speech Burdened by
        Prepublication Review Would Cause Direct, Immediate, and
        Irreparable Harm to National Security.

        The Supreme Court has repeatedly held that prior restraints may be sustained

only in extraordinary circumstances: prior restraints must be strictly necessary to

further a governmental interest of the highest magnitude. Nebraska Press Ass’n v.

Stuart, 427 U.S. 539, 562 (1975); accord CBS Inc. v. Davis, 510 U.S. 1315, 1317

(1994) (“Even where questions of allegedly urgent national security or competing

constitutional interests are concerned . . . we have imposed this most extraordinary

remedy only where the evil that would result from the reportage is both great and

certain and cannot be mitigated by less intrusive measures.”) (quotations and

citations omitted).

        A prior restraint is considered justifiable only if: (1) the harm to the

governmental interest will definitely occur; (2) the harm will be irreparable; (3) no

alternative exists for preventing the harm; and (4) the prior restraint will actually

prevent the harm. Nebraska Press, 427 U.S. at 562.

        This exacting scrutiny applies even if the asserted governmental interest is

national security. In the Pentagon Papers case, N.Y. Times Co. v. United States,

403 U.S. 713 (1971) (per curiam), the Supreme Court the government failed to



                                        - 19 -
DOSWASHINGTONSUP00924
    Case: 15-50759    Document: 00513313106 Page: 29 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 356 of 996




carry the “heavy burden of showing justification for the imposition of [] a

restraint” against publishing a classified report on Vietnam. 403 U.S. at 714. The

narrowest concurrence7 rejected the prior restraint because the Justices “[could not]

say that disclosure of any of [the documents] will surely result in direct,

immediate, and irreparable damage to our Nation or its people.” 403 U.S. at 730

(Stewart, J., concurring); see Fernandes, 663 F.2d at 631 (adopting “direct,

immediate, and irreparable damage” standard of the Stewart concurrence).

       ITAR’s prepublication review scheme cannot satisfy these requirements.

Here, prior restraint is imposed without any showing of harm, let alone the

required showing that disclosure will “surely result” in “direct, immediate, and

irreparable damage.” Pentagon Papers, 403 U.S. at 730 (Stewart, J., concurring).

A prior restraint that operates in the absence of proven harm fails the Nebraska

Press requirements of “the requisite degree of certainty to justify the restraint,” that

there be no alternative measures, and that the restraint “effectively . . . operate to

prevent the threatened danger.” 427 U.S. at 569-70, 562.

       The regime here also makes no effort to tailor restrictions to individual,

case-by-case circumstances. The ban categorically forbids online speech about




7
 The “narrowest grounds” for concurring are regarded as the Court’s holding. See
Marks v. United States, 430 U.S. 188, 193 (1977).; see also Fernandes v. Limmer,
663 F.2d 619, 631 (5th Cir. 1981).

                                         - 20 -
DOSWASHINGTONSUP00925
     Case: 15-50759    Document: 00513313106 Page: 30 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 357 of 996




science and technologies that potentially implicate ITAR, whether or not specific

speech poses a particular risk.

       The government merely argues that the designs here “could be used” to

create and use a weapon against U.S. interests. Defs.’ Opp’n Prelim. Inj. 10. This

falls far short of the required showing under Nebraska Press. Even if the designs

did communicate information that “could be used” in a harmful way, the

government has not demonstrated that prior restraint is so strictly necessary to a

concrete, critical interest that the First Amendment will allow it.

V.     ITAR’S Ban on Publications IS a Content-Based Regulation that Fails
       Strict Scrutiny.

       Independent of its defects as a prior restraint, the prepublication review

scheme fails to satisfy the strict First Amendment scrutiny required of restrictions

on content. Sorrell v. IMS Health Inc., 131 S. Ct. 2653, 2664 (2011). Because the

government cannot show the regulations are narrowly tailored to advance a

compelling state interest, they cannot permissibly be enforced in the overbroad

manner it urges.

       A.     ITAR Is a Content-Based Regulation of Speech.

       ITAR regulations are triggered by the topic of speech, namely the

communication of information about technologies governed by ITAR. The

Supreme Court recently reiterated that “defining regulated speech by particular

subject matter” is an “obvious” content-based regulation. Reed v. Town of Gilbert,


                                        - 21 -
DOSWASHINGTONSUP00926
    Case: 15-50759    Document: 00513313106 Page: 31 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 358 of 996




135 S. Ct. 2218, 2227 (2015). More “subtle” content-based distinctions involve

“defining regulated speech by its function or purpose.” Id. (emphasis added). And

it has long been recognized that “the First Amendment’s hostility to content based

regulation extends not only to a restriction on a particular viewpoint, but also to a

prohibition of public discussion of an entire topic.” Burson v. Freeman, 504 U.S.

191, 197 (1992); accord Simon & Schuster, Inc. v. Members of N.Y. State Crime

Victims Bd., 502 U.S. 105, 116 (1991) (statute restricting speech about crime is

content-based); Consolidated Edison Co. of N.Y. v. Public Service Comm’n of N.Y.,

447 U.S. 530, 537-38 (1980).

       A regulation that involves a licensor in appraising facts, exercising

judgment, and forming opinions is also a content-driven scheme. See, e.g., Forsyth

County v. Nationalist Movement, 505 U.S. 123, 135-36 (1992) (permit fee based on

the capacity for a march to cause violence was content-based); Cantwell v.

Connecticut, 310 U.S. 296, 305 (1940) (censor asked to determine whether a cause

is “religious”).

       In ITAR’s prepublication review scheme, regulation of speech is triggered

when it describes covered subject matter. In both the commodity jurisdiction and

licensing processes, the government analyzes the content of the particular speech

to decide whether it discusses subject matter that should be controlled under ITAR,

judge its communicative impact, and determine whether blocking the disclosure is



                                       - 22 -
DOSWASHINGTONSUP00927
    Case: 15-50759    Document: 00513313106 Page: 32 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 359 of 996




“in furtherance of world peace, the national security or the foreign policy of the

United States, or is otherwise advisable.” 22 C.F.R. § 126.7. Just like the regulators

in Forsyth County, who evaluated the capacity of a message to lead to violence,

ITAR regulators are engaged in the content-based regulation of speech when they

make individualized censorship decisions.

       The government argues that a “content-neutral purpose” underlies the

regulations, but that is irrelevant here.8 Defs.’ Opp’n Prelim. Inj. 15-16. “A law

that is content based on its face is subject to strict scrutiny regardless of the

government's benign motive, content-neutral justification, or lack of ‘animus

toward the ideas contained’ in the regulated speech.” Reed, 135 S. Ct. at 2228

(quoting Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429 (1993)). The

government here has chosen content-based means to achieve its purpose, requiring

strict scrutiny. See Lakewood, 486 U.S. at 759 (striking down a newsrack

ordinance because of censorial effects, without discussing governmental purpose

for enacting the ordinance); see also Minneapolis Star & Tribune Co. v. Minnesota

Comm’r of Revenue, 460 U.S. 575, 592 (1983) (illicit legislative intent is not

necessary for a First Amendment violation); Cantwell, 310 U.S. at 304-05

(assuming a proper purpose, “the question remains whether the method adopted by

Connecticut to that end transgresses the liberty safeguarded by the Constitution”).

8
 Besides, preventing the spread of information on certain topics is hardly “content-
neutral.”

                                        - 23 -
DOSWASHINGTONSUP00928
    Case: 15-50759    Document: 00513313106 Page: 33 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 360 of 996




       B.      ITAR Does Not Satisfy Strict Scrutiny.

       The government bears the burden of showing that the regulations are

necessary to serve a compelling state interest and are narrowly tailored to serve

that interest. U.S. v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000). A

regulation is not narrowly tailored if:

       • it fails to advance the relevant interest,9

       • it burdens substantially more speech than is necessary to vindicate the

            interest,10

       • less-restrictive means were available to achieve the same ends,11 or

       • it is underinclusive and thus burdens speech without advancing the

            asserted interest.12

       Just as “the Government may not reduce the adult population to only what is

fit for children,” Reno v. ACLU, 521 U.S. 844, 875 (1997), neither may it reduce

the online speech of Americans to only what is fit for foreign consumption.

9
  See, e.g., Eu v. San Francisco County Democratic Cent. Committee, 489 U.S.
214, 226, 228-29 (1989); Meyer v. Grant, 486 U.S. 414, 426 (1988); Globe
Newspaper Co. v. Superior Court for Norfolk, 457 U.S. 596, 609-10 (1982); First
Nat'l Bank v. Bellotti, 435 U.S. 765, 789-90 (1978); Buckley v. Valeo, 424 U.S. 1,
45-47, 53 (1976).
10
   See, e.g., Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims
Bd., 502 U.S. 105, 120-21 (1991); FEC v. Nat’l Conservative Political Action
Comm., 470 U.S. 480, 500-01 (1985).
11
   U.S. v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000); R. A. V. v. City of
St. Paul, 505 U.S. 377, 395 (1992); FEC v. Mass. Citizens for Life, Inc., 479 U.S.
238, 262 (1986).
12
   Florida Star v. B.J.F., 491 U.S. 524, 540 (1989).

                                          - 24 -
DOSWASHINGTONSUP00929
     Case: 15-50759    Document: 00513313106 Page: 34 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 361 of 996




Banning Internet publication prevents valuable domestic debate and sharing of

information, and represents a radical departure from traditional export controls.

              1.        Less-Restrictive Means Are Available to Address ITAR’s
                        Goals.

       The history of ITAR further demonstrates that prepublication review is not

necessary to achieve the government’s goals. In 1980, the State Department

responded to First Amendment concerns by repudiating the existence of a

prepublication review requirement: “Approval is not required for publication of

data within the United States as described in Section 125.11(a)(1). Footnote 3 to

section 125.11 does not establish a prepublication review requirement.”13 The State

Department revised the regulations several times to clarify that it was not

purporting to impose an unconstitutional licensing regime, in response to concerns

from the Department of Justice.14

       ITAR has long recognized that it is inappropriate and unnecessary to

constrain the publication of unclassified information into the public domain. See 22

C.F.R. § 120.11. Yet the government now takes the position that the Internet does

not qualify as the “public domain.” Defs.’ Opp’n Prelim. Inj. 3 n.3.15 The arbitrary


13
   U.S. Dep’t of State, Munitions Control Newsletter,
https://app.box.com/s/ohqvn3b6tawz9d65g12s3ri2gpxo8fdp.
14
   DOJ Memos on ITAR Prior Restraint, Defense Trade Law Blog, July 9, 2015,
http://defensetradelaw.com/2015/07/09/doj-memos-on-itar-prior-restraint/.
15
   This position is contrary to the plain meaning of “public domain” and 22 C.F.R.
§ 120.11 (a)(4), which includes information available at public libraries. Among

                                          - 25 -
DOSWASHINGTONSUP00930
    Case: 15-50759    Document: 00513313106 Page: 35 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 362 of 996




distinction between electronic publication and other media is irrational and

untenable. ITAR recognizes that the public domain includes information available

“[a]t libraries open to the public or from which the public can obtain documents.”

22 C.F.R. § 120.11(a)(4). ITAR also defines the public domain to include

publications sold at newsstands and bookstores and subscriptions that “are

available without restriction to any individual who desires to obtain or purchase the

published information.” See 22 C.F.R. §§ 120.11 (a)(1), (2). These media are freely

available to foreign persons, and the exact same information could be published

electronically or in print form. If these media need not be restricted to achieve the

government’s ends, the entire medium of Internet publication need not be

presumptively off-limits for communication about defense-related technologies.

       A substantial body of law provides alternative means for securing sensitive

defense information, including the government clearance system and contractual

restraints on disclosure. These approaches reflect the traditional First Amendment


public libraries, 99% have public Internet connections, averaging nineteen
computers per location. Information Policy & Access Center, 2014 Digital
Inclusion Survey (2015),
http://digitalinclusion.umd.edu/sites/default/files/uploads/2014DigitalInclusionSur
veyFinalRelease.pdf. Americans consider Internet access at public libraries to be
just as important as providing access to books. Kathryn Zickuhr, et al., Library
Services in the Digital Age, Pew Internet, Jan. 22, 2013,
http://libraries.pewinternet.org/2013/01/22/part-4-what-people-want-from-their-
libraries/. The exception for subscriptions also applies: an Internet user can
subscribe to the content of any website (many websites make this effortless with
“feeds”). See 22 C.F.R. § 120.11(a)(2).

                                       - 26 -
DOSWASHINGTONSUP00931
     Case: 15-50759    Document: 00513313106 Page: 36 Date Filed: 12/17/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 363 of 996




distinction between restraints on disclosure of information that one has a duty to

keep secret as a result of a sensitive position or agreement, as opposed to

information one has independently discovered or generated. See United States v.

Aguilar, 515 U.S. 593, 606 (1995) (“Government officials in sensitive confidential

positions may have special duties of nondisclosure.”). Compare Boehner v.

McDermott, 484 F.3d 573, 579 (D.C. Cir. 2007) (en banc) (punishing disclosure of

information obtained by defendant in his role as member of House Ethics

Committee), with Jean v. Mass. State Police, 492 F.3d 24, 32 (1st Cir. 2007)

(protecting similar disclosure, and noting that the court in Boehner would have

done the same “if McDermott had been a private citizen, like Jean”).

       Similarly, Congress considered (and rejected) changes to the Undetectable

Firearms Act that would have addressed the creation, transport, or sale of any 3D

printed firearm that was not detectable by standard means. 16 This approach

demonstrates that protected speech need not be burdened to vindicate a

government interest in preventing the use of certain weaponry.




16
   Kasie Hunt & Carrie Dann, Senate Extends Ban on Undetectable Guns But Nixes
Tighter Restrictions, NBC News, Dec. 9, 2013,
http://www.nbcnews.com/news/other/senate-extends-ban-undetectable-guns-nixes-
tighter-restrictions-f2D11717122; Undetectable Firearms Modernization Act, H.R.
3643, 113th Cong. (2013); Undetectable Firearms Reauthorization Act, S.1774,
113th Cong (2013).

                                      - 27 -
DOSWASHINGTONSUP00932
    Case: 15-50759    Document: 00513313106 Page: 37 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 364 of 996




              2.        Most Speech Burdened by ITAR Does Not Threaten Any
                        Concrete Government Interest.

       The scope of ITAR’s prohibition on speech could apply to members of the

press republishing newsworthy technical data, professors educating the public on

scientific and medical advances of public concern, enthusiasts sharing otherwise

lawful information about firearms, domestic activists trading tips about how to

treat tear gas or resist unlawful surveillance, and gun control opponents expressing

a point about proliferation of weapons. Innocent online publication on certain

topics is prohibited simply because a hostile foreign person could conceivably

locate that information, use it to create something harmful, and use a harmful

device against US interests. Speech cannot permissibly be repressed for such an

attenuated and hypothetical government end.

       Similarly, ITAR forbids the re-publication of information that is already

available on the public Internet, because the government does not recognize the

Internet as “public domain.” Defs.’ Opp’n Prelim. Inj. 3 n.3; see ROA.335-38.

Banning this re-publication does not meaningfully advance any government

interest: “punishing the press for its dissemination of information which is already

publicly available is relatively unlikely to advance the interests in the service of

which the State seeks to act.” Florida Star v. B.J.F., 491 U.S. 524, 535 (1989).




                                        - 28 -
DOSWASHINGTONSUP00933
    Case: 15-50759    Document: 00513313106 Page: 38 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 365 of 996




              3.        Alternative Channels for Speech Do Not Justify the Restraint.

       The government incorrectly asserts that the restraint on speech is justified

because alternative channels of communication are left intact. Defs.’ Opp’n Prelim.

Inj. 22. However, supposed alternative channels cannot overcome the challenged

program’s content discrimination. As the Supreme Court explained in Reno:

       This argument is unpersuasive because the CDA regulates speech on
       the basis of its content. A “time, place, and manner” analysis is
       therefore inapplicable. … The Government's position is equivalent to
       arguing that a statute could ban leaflets on certain subjects as long as
       individuals are free to publish books. In invalidating a number of laws
       that banned leafletting on the streets regardless of their content--we
       explained that “one is not to have the exercise of his liberty of
       expression in appropriate places abridged on the plea that it may be
       exercised in some other place.”

Reno, 521 U.S. at 879-80 (quoting Schneider v. N.J. Twp. of Irvington, 308 U.S.

147, 163 (1939).

       Furthermore, even if there were no content discrimination here, there are no

adequate alternative channels of communication. There is no medium of

expression that is equivalent to Internet publication, enabling Americans to engage

with strangers and colleagues who agree or vehemently disagree with their views

in real time from thousands of miles away—yet is inaccessible to foreigners. See

Reno, 521 U.S. at 868-69 (describing the “vast democratic forums of the Internet”).

Even if online platforms restricted themselves to domestic access, a user still could

not speak freely because the regulations prohibit disclosure to foreign persons in



                                          - 29 -
DOSWASHINGTONSUP00934
      Case: 15-50759    Document: 00513313106 Page: 39 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 366 of 996




the United States. 22 C.F.R. § 120.17(a)(4). It would also be a trivial matter for any

person abroad to obtain the information using commonly-available “virtual private

network” services that pipe traffic through a computer located in the US. This is an

overwhelmingly common practice among those who are frustrated by geo-blocking

of media content or location-based discrimination. 17 And regardless of the

technology at issue, an overbroad regulation of speech simply cannot be justified

by the theory that publishers could take on the burden of policing their readership

to make sure they are not foreign; the Supreme Court explained in Reno the

chilling effects that would result from such a regime. Reno, 521 U.S. at 865-67

(discussing access by minors).

        The government will be unable to prove that the regulations at issue satisfy

strict First Amendment scrutiny.

VI.     The Prepublication Review Scheme Is Invalid Even Under the Reduced
        Scrutiny the Government Advocates.

        Even if the prepublication review scheme were subject to intermediate

scrutiny, the government “must demonstrate that the recited harms are real, not

merely conjectural, and that the regulation will in fact alleviate these harms in a

direct and material way.” Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 664



17
  See, e.g., Elise Dalley, Bypassing Geo-blocked Sites, Choice, Aug. 13, 2014,
https://www.choice.com.au/electronics-and-technology/internet/internet-privacy-
and-safety/articles/bypass-geo-blocking.

                                        - 30 -
DOSWASHINGTONSUP00935
    Case: 15-50759    Document: 00513313106 Page: 40 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 367 of 996




(1994). The regulation also may not “burden substantially more speech than is

necessary to further the government's legitimate interests.” Id. at 665.

       The tailoring requirement does not simply guard against an
       impermissible desire to censor. The government may attempt to
       suppress speech not only because it disagrees with the message being
       expressed, but also for mere convenience. Where certain speech is
       associated with particular problems, silencing the speech is sometimes
       the path of least resistance. But by demanding a close fit between ends
       and means, the tailoring requirement prevents the government from
       too readily sacrificing speech for efficiency.

McCullen v. Coakley, 134 S. Ct. 2518, 2534 (2014) (internal quotation omitted).

       ITAR demonstrates exactly the preference for “mere convenience” that

McCullen called out as impermissible. The overbreadth and poor tailoring

discussed above are so egregious that the lesser standard of intermediate scrutiny

cannot save the regime. The regulations sacrifice informed public debate and

scientific learning, even where the disclosures at issue pose no threat to US

interests. The government has done no more than “posit the existence of the

disease sought to be cured” and assert that the regulations will cure it – not enough

to carry its burden. See Turner, 512 U.S. at 664.

                                  CONCLUSION

       For the foregoing reasons, plaintiff-appellants are likely to prevail on their

First Amendment claim.




                                        - 31 -
DOSWASHINGTONSUP00936
    Case: 15-50759    Document: 00513313106 Page: 41 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 368 of 996




Dated: December 17, 2015           Respectfully submitted,

                                   By: /s/ Kit Walsh
                                       Kit Walsh (CA SBN 303598)

                                       ELECTRONIC FRONTIER FOUNDATION
                                       815 Eddy Street
                                       San Francisco, CA 94109
                                       Tel: (415) 436-9333
                                       Fax: (415) 436-9993
                                       kit@eff.org

                                       Counsel for Amicus Curiae




                                   - 32 -
DOSWASHINGTONSUP00937
    Case: 15-50759    Document: 00513313106 Page: 42 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 369 of 996




        CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
     LIMITATION, TYPEFACE REQUIREMENTS, AND TYPE STYLE
       REQUIREMENTS PURSUANT TO FED. R. APP. P. 32(A)(7)(C)


       I hereby certify as follows:

       1.     The foregoing Brief of Amici Curiae complies with the type-volume

limitation of Fed. R. App. P. 32(a)(7)(B). The brief is printed in proportionally

spaced 14-point type, and there are 6,999 words in the brief according to the word

count of the word-processing system used to prepare the brief (excluding the parts

of the brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii)).

       2.     The brief complies with the typeface requirements of Fed. R. App.

P. 32(a)(5), and with the type style requirements of Fed. R. App. P. 32(a)(6). The

brief has been prepared in a proportionally spaced typeface using Microsoft®

Word for Mac 2011 in 14-point Times New Roman font.



Dated: December 17, 2015                        /s/ Kit Walsh
                                                Kit Walsh




                                       - 33 -
DOSWASHINGTONSUP00938
    Case: 15-50759    Document: 00513313106 Page: 43 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 370 of 996




                          CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the

Court for the United States Court of Appeal for the Fifth Circuit by using the

appellate CM/ECF System on December 17, 2015. I certify that all participants in

the case are registered CM/ECF users and that service will be accomplished by the

appellate CM/ECF system.

Dated: December 17, 2015                         /s/ Kit Walsh
                                                 Kit Walsh




                                        - 34 -
DOSWASHINGTONSUP00939
      Case: 15-50759    Document: 00513314400 Page: 1 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 371 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 18, 2015


Mr. Kit Walsh
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Walsh,
The following pertains to your Amicus brief for Electronic Frontier
electronically filed on December 17, 2015.
You must submit the seven (7) paper copies of your brief required
by 5TH CIR. R. 31.1 within five (5) days of the date of this notice
pursuant to 5th Cir. ECF Filing Standard E.1.
You must electronically file a "Form for Appearance of Counsel"
within 14 days from this date.      You must name each party you
represent, see FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The
form   is   available    from   the   Fifth    Circuit's   website,
www.ca5.uscourts.gov. If you fail to electronically file the form,
the brief will be stricken and returned unfiled.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   David T. Hardy
        Mr.   William Bryan Mateja



DOSWASHINGTONSUP00940
    Case: 15-50759    Document: 00513314400 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 372 of 996



       Mr.   Raffi Melkonian
       Mr.   Leif A. Olson
       Mr.   Michael S. Raab
       Mr.   Ilya Shapiro
       Mr.   Eric J. Soskin
       Mr.   Daniel Bentele Hahs Tenny




DOSWASHINGTONSUP00941
    Case: 15-50759    Document: 00513314303 Page: 1 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 373 of 996



                                  No. 15-50759

                         United States Court of Appeals
                              for the Fifth Circuit

                         Defense Distributed and
                 Second Amendment Foundation, Inc.,
                               Plaintiffs-Appellants,
                                      ~ versus ~
United States Department of State; John F. Kerry, in his official
    capacity as the Secretary of the Department of State; Directorate of
    Defense Trade Controls, Department of State Bureau of Political
  Military Affairs; Kenneth B. Handelman, individually and in his official
capacity as Deputy Assistant Secretary of State for Defense Trade Controls Policy
  Division; Sarah J. Heidema, individually and in her official capacity as the
   Division Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; and Glen Smith, individually and in his official capacity as the
                Senior Advisor, Office of Defense Trade Controls,
                               Defendants-Appellees.

                 On Appeal from the United States District Court
                       for the Western District of Texas

                 Brief of the Madison Society Foundation, Inc.,
             as Amicus Curiae in Support of Plaintiffs-Appellants


     David T. Hardy                     Leif A. Olson
     8987 E. Tanque Verde No. 265       The Olson Firm, PLLC
     Tucson, Arizona 85749              PMB 188
     (520) 749-0241                     4830 Wilson Road, Suite 300
     dthardy@mindspring.com             Humble, Texas 77396
                                        (281) 849-8382
                                        leif@olsonappeals.com




DOSWASHINGTONSUP00942
    Case: 15-50759    Document: 00513314303 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 374 of 996




                  Supplemental Certificate of Interested Persons

       Case 15-50759, Defense Distributed, et al., v. U.S. Dept. of State, et al.

          The undersigned counsel of record certifies that the following

       listed persons and entities as described in the fourth sentence of Rule

       28.2.1 have an interest in the outcome of this case. These representa-

       tions are made in order that the judges of this court may evaluate pos-

       sible disqualification or recusal.
             Person or Entity                 Connection to Case
             David T. Hardy                   Counsel to amicus
             Madison Society Founda- Amicus curiae
             tion
             Leif A. Olson                    Lead counsel to amicus

          The Madison Society Foundation is a California nonprofit corpora-
       tion. It has no parent companies, no subsidiaries, and no affiliates. It

       does not issue shares to the public.
                                                  /s/ Leif A. Olson




                                              1
DOSWASHINGTONSUP00943
    Case: 15-50759    Document: 00513314303 Page: 3 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 375 of 996




                                Table of Contents
       Supplemental Certificate of Interested Persons ................................... 1

       Table of Authorities ............................................................................. 3

       Interest and Independence of Amicus Curiae ....................................... 5

       Argument: The Second Amendment’s right to keep and bear arms
           was premised on a society in which arms were created by
           individuals. ................................................................................... 6

              A. During the Framing, firearms were created by
                 individuals, not manufactured by corporations. .................... 6

              B. Many craftsmen sidelined as gunsmiths. ............................... 7

              C. The Framers understood gunsmithing to be a personal
                 activity by which each man could make his own gun. ............ 9

       Conclusion ......................................................................................... 13

       Certificate of Compliance .................................................................. 14

       Certificate of Filing and Service......................................................... 14




                                                         2
DOSWASHINGTONSUP00944
    Case: 15-50759    Document: 00513314303 Page: 4 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 376 of 996




                                           Table of Authorities

       Statutes
       1705 Va. Acts ch. 31
         3 Hening’s Laws of Virginia 362 ...................................... 10

       1775 Va. Acts Dec. Interreg. ch. 3
         9 Hening’s Laws of Virginia 94......................................... 10

       Act of Jan. 25, 1758, ch. 18
        4 Acts and Resolves, Public and Private, of the
        Province of the Massachusetts Bay .............................11

       Act of May 8, 1792, ch. 33
        1 Stat. 271 ........................................................................................ 12

       Books
       Gallay, Alan
        Colonial Wars of North America 1512–1763 (2015) ....11

       Gill, Harold B.
        The Gunsmith in Colonial Virginia (1974) ............... 9, 11

       Hounshell, David A.
        From the American System to Mass Production
        1800–1932 (1984) ........................................................................... 12

       Kauffman, Henry J.
        Early American Gunsmiths 1650–1850 (1952) .............. 8, 9




                                                          3
DOSWASHINGTONSUP00945
    Case: 15-50759    Document: 00513314303 Page: 5 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 377 of 996




       Other sources
       American National Standards Institute
        Voluntary Industry Performance Standards for Pressure and Velocity of
        Centrefire Rifle Sporting Ammunition for the Use of Commercial
        Manufacturers (1992) ...................................................................... 13

       Brumfield, Gary
        Rifle Barrel Making: The 18th Century Process
        flintriflesmith.com/toolsandtechniques/barrel_making.htm ........... 6

       Eli Whitney Museum
         The Factory
         www.eliwhitney.org/7/museum/about-eli-whitney/factory .......... 12

       Letter from Joseph Hewes to Samuel Johnston (Feb. 13, 1776)
        in 10 Colonial Records of N.C. 447 (William L. Saunders,
        ed., 1890) ........................................................................................ 10




                                                         4
DOSWASHINGTONSUP00946
    Case: 15-50759    Document: 00513314303 Page: 6 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 378 of 996




                   Interest and Independence of Amicus Curiae

          The Madison Society Foundation is a not-for-profit 501(c)(3) cor-
       poration based in California. It promotes and preserves the purposes

       of the Constitution of the United States, in particular the right to keep

       and bear arms.
          The Framers understood this right to encompass not just the abil-

       ity to use arms, but the ability to construct them. The Foundation

       comes as a friend of the Court to explain how this understanding
       should inform the Court’s analysis of the arms regulations challenged

       by the plaintiffs and how affirming those restrictions would diminish

       the rights protected by the First and Second Amendments.

          No one other than the Foundation and its counsel wrote or paid for

       this brief or parts of it.

          The parties consent to the Foundation’s filing this brief.




                                          5
DOSWASHINGTONSUP00947
    Case: 15-50759    Document: 00513314303 Page: 7 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 379 of 996




                                 Argument:
          The Second Amendment’s right to keep and bear arms was
       premised on a society in which arms were created by individuals.

       A.      During the Framing, firearms were created by individuals,
               not manufactured by corporations.

            When the Second Amendment was framed, creation of firearms

       was very much a “home brew” operation. There were no firearms

       manufacturers as such; the field was dominated by individual black-
       smiths who created firearms as part of their calling. The concept of

       “gun manufacturing” as a distinct form of industry did not originate

       until after the Framing, and it didn’t take hold until well into the 19th

       century. Remington Arms, which boasts of being America’s first gun

       manufacturer, was founded in 1816—in a blacksmith’s shop. Colt,

       Winchester, and Smith & Wesson all were founded in the mid-1850s,
       long after the Framers were gone.1

            Any blacksmith could create a firearm’s barrel by hammering a

       heated sheet of iron around a round mandrel, welding the resulting

       seam, and reaming the inside to the desired diameter. Gary Brumfield,

       Rifle Barrel Making: The 18th Century Process, flintriflesmith.com/

       toolsandtechniques/barrel_making.htm. The gun’s stock was carved

       from wood; the lock—the firing mechanism—was formed from iron,


       1
            See bit.ly/1lUdIUA (Remington); bit.ly/1k5k1CY (Colt); bit.ly/1RUQJVE
            (Winchester); bit.ly/1k5jPDH (Smith & Wesson) (each page last visited De-
            cember 17, 2015).
                                              6
DOSWASHINGTONSUP00948
    Case: 15-50759    Document: 00513314303 Page: 8 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 380 of 996




       purchased, or recycled from an older firearm. Anyone who cares to

       learn (and employ) the process can still do so today: Wallace Gusler,

       retired Master Gunsmith at Colonial Williamsburg, began as a sawmill

       worker and later turned to creating custom flintlock firearms. His

       workshop was made from a chicken coop. His primary tools were a

       blacksmith’s forge and wood chisels. See Gary Brumfield, Muzzle

       Blasts, Wallace Gusler, Master Gunsmith (Jan. 2004) (available at

       flintriflesmith.com/WritingandResearch/Published/wallaceretires_

       mb.htm).

       B.      Many craftsmen sidelined as gunsmiths.

            Contemporary newspaper advertisements and similar records make

       it clear that gunsmithing was most often a sideline of blacksmithing.

       But blacksmiths weren’t a gunsmithing monopoly:

             Edward Annely of New York in 1748 advertised that he “en-
              graves Coats of Arms on Plate, etc.” and “likewise makes guns
              and pistols as any gentleman shall like….”

             Francis Brooks of Philadelphia in 1791 advertised himself as a
              “pistol maker” and seller of “Jewelry, Cutlery, and Hard-
              ware.”

             Anthony Jankofsky of South Carolina in 1777 advertised that he
              “follows the different branches of a Locksmith, Gunsmith, and
              all sorts of Copper and Brass work; likewise all manner of iron
              work.”



                                          7
DOSWASHINGTONSUP00949
    Case: 15-50759    Document: 00513314303 Page: 9 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 381 of 996




            Ralph Atmar of Charleston, a “Goldsmith and Engraver,” ad-
             vertised in 1800 that “[a]ny part of gun-work shall be finished,
             that he undertakes.”

            Samuel Bonsall of South Carolina advertised himself in 1768 as
             a whitesmith2 who also produced stove and kitchen grates, re-
             paired clocks and house bells, and did “also Gunsmith’s and
             Locksmith’s work in general.”

       Henry J. Kauffman, Early American Gunsmiths 1650–1850

       at 4–5, 10, 14, 55 (1952).

           Gunsmithing was sufficiently small-scale that much more unusual

       combinations of crafts also appeared. For instance, besides their “Gun
       Work,” the Geddy Brothers of Williamsburg in 1751 advertised their

       production of buckles, hinges, nails, house bells, sundials, surgical in-

       struments—and hernia belts (in the vernacular of the time, “Rupture
       Bands of different Sorts”). Id. at 34. Even learned professionals main-

       tained their skill at the craft: Ignatius Leitner in 1800 advertised a new

       office in Yorktown, Pennsylvania:

             Where he continues to draw deeds, mortgages, Power of At-
             torney, apprentice indentures, Bills, Notes, [E]state execu-
             tor and administrators accounts…. N.B. He still continues
             and keeps hands at work in his former branches as making
             rifles, still cocks, casting rivets, gun mountings, etc. at the
             lowest prices.

       Id. at 61.


       2
           A tinsmith.
                                           8
DOSWASHINGTONSUP00950
    Case: 15-50759    Document: 00513314303 Page: 10 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 382 of 996




            The breadth of talents that could be applied to gunsmithing was re-

       flected in the business of gunsmithing. Gunsmiths who received a

       large order, particularly a state contract for militia muskets, would of-

       ten subcontract. Cabinet makers might be deputed to make stocks;

       cutlers, to make springs. Harold B. Gill, The Gunsmith in Co-

       lonial Virginia 21 (1974). Some smiths didn’t care which

       tradesman, craftsman, or laborer was making the components as long

       as they came in: “Peter Brong, Gunsmith” advertised in 1801 that he
       would pay “20 shillings, cash, for every musket-barrel which is prov-

       en, and of the size directed by law, and 19 shillings, cash, for each good

       musket-lock.” Kauffman at xvi.

       C.      The Framers understood gunsmithing to be a personal ac-
               tivity by which each man could make his own gun.

            The small-scale nature of gunsmithing informed Revolution-era

       governments’ analysis of Revolution-era problems. Joseph Hewes, a

       North Carolina delegate to the Continental Congress, worried over
       the British blockade’s effect on the new nation’s acquisition of guns

       and powder. Part of the solution he devised was to rely on the nature

       of contemporary gunsmithing:

             Americans ought to be more industrious in making those ar-
             ticles at home, every Family should make saltpeter, every
             Province have powder Mills and every body encourage the
             making of Arms.


                                           9
DOSWASHINGTONSUP00951
    Case: 15-50759    Document: 00513314303 Page: 11 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 383 of 996




       Clayton Cramer, Firearms Ownership and Manufactur-

       ing in Early America 214 (2001) (quoting letter from Joseph

       Hewes to Samuel Johnston (Feb. 13, 1776), in 10 Colonial Rec-

       ords of N.C. 447 (William L. Saunders, ed., 1890)) (emphasis

       added).

          Colonial-era statutes commonly recognized, just as Hewes did, that

       in time of need, virtually anyone who could work metal or wood could

       function as a gunsmith. In 1705, the Virginia General Assembly au-
       thorized officials to conscript “any smith, wheel-right, carpenter or

       other artificer whatsoever, which shall be thought usefull for the fixing

       of arms and making of carriages for great guns….” 1705 Va. Acts ch.

       31, 3 Hening’s Laws of Virginia 362, 363. At the outbreak of

       the Revolution, that same Assembly ordered its Committee of Safety

       to “contract, upon the best terms they can, with such gunsmiths, or

       others, as they may approve, for manufacturing or supplying such

       quantity of arms as they shall judge proper for the defence of this col-

       ony.” 1775 Va. Acts Dec. Interreg. ch. 3, 9 Hening’s Laws of

       Virginia 94 (emphasis added). The colony’s government explicitly

       recognized that those who called themselves “gunsmiths” might not

       be able to supply enough arms; the contingency plan was to contract

       with “others”—anyone who could work on a firearm. And contract

       they did:


                                          10
DOSWASHINGTONSUP00952
    Case: 15-50759    Document: 00513314303 Page: 12 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 384 of 996




            With the beginning of the revolutionary war many local
            blacksmiths turned gunsmiths, and other gunsmiths came to
            Williamsburg to be employed in repairing and making arms
            in local shops. John Draper, a Williamsburg farrier, for ex-
            ample, repaired pistols for the state in 1776.

       Gill at 21.

          One side effect of the informal production of firearms was that

       there were no standardized calibers. The bore size of a firearm reflect-

       ed whatever mandrel and reamer the maker had at hand, and he would

       commonly provide his purchaser with a bullet mold suited to his prod-

       uct. Alan Gallay, Colonial Wars of North America 1512–

       1763, at 786 (2015). (“Provincial soldiers carried a bewildering array of

       firearms…. The calibers of provincial firearms varied as much as the

       weapons themselves.”). These variations created military- and militia-

       supply problems, which militia statutes dealt with by requiring mili-

       tiamen to show up with their own ammunition. A Massachusetts stat-

       ute is typical: militiamen were to show up with a powder-horn, one

       pound of powder, and “forty bullets fit for his gun.” Act of Jan. 25,

       1758, ch. 18, 4 Acts and Resolves, Public and Private,

       of the Province of the Massachusetts Bay, at § 3.

          In 1792, the First Congress attempted to phase in a national stand-

       ard for militia muskets. Initially, every militiaman was to provide him-

       self with “a good musket or firelock” and twenty-four bullets “suited

       to the bore” of his gun. But within five years, the those muskets were

                                          11
DOSWASHINGTONSUP00953
    Case: 15-50759    Document: 00513314303 Page: 13 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 385 of 996




       to be “of bores sufficient for balls of the eighteenth part of a pound.”3

       Act of May 8, 1792, ch. 33, 1 Stat. 271, 271–272, at § 1. There is no in-
       dication that the latter provision was ever enforced, or enforceable.

           “Standard-issue” military arms were made in specified calibers,

       but they were otherwise created in this same informal manner. Con-

       gress in 1798 awarded contracts for weapons to 27 gunmakers, each of

       whom received a sample of the musket the government expected him

       to create. See Eli Whitney Museum, The Factory, www.eliwhitney.org/

       7/museum/about-eli-whitney/factory. Eli Whitney received a contract

       for 10,000 of those muskets and began to create the first American as-

       sembly line, using water-driven mills and standardized filing jigs. Id.
       True mass production of standard-issue muskets—where the parts

       from one manufacturer might be interchanged with those from anoth-

       er—wasn’t achieved until 1850. David A. Hounshell, From the
       American System to Mass Production 1800–1932, at 3–4

       (1984). That interchangeability, and the greater precision necessary to

       manufacture firearms that shot metallic cartridges,4 combined to cause

       the decline of individually made firearms following the Civil War.

       3
           Roughly 0.69 caliber. This would be compatible with French “Charleville”
           muskets, with which the American regular military was liberally supplied.
       4
           As one example: with a metallic cartridge firearm, the “chamber,” the part of
           the barrel that holds the cartridge when it is fired, must be built to tolerances
           measured in thousandths of an inch – hardly something a blacksmith could do.
           See Am. Natl. Stds. Inst., Voluntary Indus. Performance Stds. for Pressure & Ve-
           locity of Centrefire Rifle Sporting Ammunition for the Use of Commercial Mfrs., at
                                                12
DOSWASHINGTONSUP00954
    Case: 15-50759    Document: 00513314303 Page: 14 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 386 of 996




                                       Conclusion

          The Framing generation had no concept of mass production of

       arms or of a firearms market dominated by a few national companies.

       To them, firearms were hand-made by local blacksmiths and other

       craftsmen. Anyone competent with forge and hammer might make a
       barrel; anyone competent with chisels might make a gun stock. Far

       from being an oddity or eccentricity, individual and even homemade

       firearms—what a marketer today might call artisanal firearms—were

       the state of the art.

          The Society offers this background to assist the Court with its in-

       terpretation of the scope of the right to bear arms, which the society
       suggests requires the Court to reverse and remand with instructions to

       enter a preliminary injunction barring the enforcement of the chal-

       lenged regulations.
                                                  Respectfully submitted,

                                                  The Olson Firm, PLLC

                                                  /s/ Leif A. Olson
                                                  Leif A. Olson
                                                   Texas Bar No. 24032801
                                                   leif@olsonappeals.com
                                                  PMB 188
                                                  4830 Wilson Road, Suite 300
                                                  Humble, Texas 77396


          23–83, 85–90 (1992) (requiring chamber dimensions to be accurate to within at
          least 0.002 inches); id. at 84 (requiring accuracy within 0.004 inches).
                                             13
DOSWASHINGTONSUP00955
    Case: 15-50759    Document: 00513314303 Page: 15 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 387 of 996




                                              (281) 849-8382

                                              David T. Hardy
                                              8987 E. Tanque Verde No. 265
                                              Tucson, Arizona 85749
                                              (520) 749-0241
                                              dthardy@mindspring.com
                                              Counsel for amicus

                           Certificate of Compliance
       1. This brief complies with the type-volume limitation of Fed. R.
          App. P. 32(a)(7)(B) because, according to the word-count function
          of Word 2013, it contains 1,676 words, excluding the parts of the
          brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii).
       2. This brief complies with the typeface requirements of Fed. R. App.
          P. 32(a)(5) and the type style requirements of Fed. R. App. P.
          32(a)(6) because it was prepared using Word 2013 and uses propor-
          tionally spaced typefaces (Equity Text B, Equity Caps B, and Op-
          tima) in 14-point type for body text and 12-point type for footnotes.
                                              /s/ Leif Olson

                         Certificate of Filing and Service

          On December 17, 2015, I served this Brief of the Madison Society

       Foundation, Inc., as Amicus Curiae in Support of Plaintiffs-Appellants

       upon all counsel of record through the Court’s CM/ECF system.

                                              /s/ Leif Olson




                                         14
DOSWASHINGTONSUP00956
      Case: 15-50759    Document: 00513314313 Page: 1 Date Filed: 12/17/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 388 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 18, 2015


Mr. Leif A. Olson
Olson Firm, P.L.L.C.
4830 Wilson Road
Suite 300, PMB 188
Humble, TX 77396

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Olson,
The following pertains to your Amicus brief electronically filed
on December 17, 2015.
You must submit the seven (7) paper copies of your brief required
by 5TH CIR. R. 31.1 within five (5) days of the date of this notice
pursuant to 5th Cir. ECF Filing Standard E.1.
You must electronically file a "Form for Appearance of Counsel"
within 14 days from this date.      You must name each party you
represent, see FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The
form   is   available    from   the   Fifth    Circuit's   website,
www.ca5.uscourts.gov. If you fail to electronically file the form,
the brief will be stricken and returned unfiled.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   David T. Hardy



DOSWASHINGTONSUP00957
    Case: 15-50759    Document: 00513314313 Page: 2 Date Filed: 12/17/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 389 of 996



       Mr.   William Bryan Mateja
       Mr.   Raffi Melkonian
       Mr.   Michael S. Raab
       Mr.   Ilya Shapiro
       Mr.   Eric J. Soskin
       Mr.   Daniel Bentele Hahs Tenny




DOSWASHINGTONSUP00958
    Case: 15-50759    Document: 00513320398 Page: 1 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 390 of 996


                                     NO. 15-50759

                         UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                        _____________________________________

                         IN THE MATTER OF
       DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                           INCORPORATED

                                 Plaintiffs – Appellants

                                            v.

UNITED STATES DEPARTEMENT OF STATE; JOHN F. KERRY, in His Official
             Capacity as the Secretary of the Department of State;
   DIRECTORATE OF DEFENSE TRADE CONTROLS, Department of State
      Bureau of Political Military Affairs; KENNETH B. HANDELMAN,
            Individually and in His Official Capacity as the Deputy
         Assistant Secretary of State for Defense Trade Controls in the
       Bureau of Political-Military Affairs; C. EDWARD PEARTREE,
            Individually and in His Official Capacity as the Director of the
         Office of Defense Trade Controls Policy Division; SARAH J.
          HEIDEMA, Individually and in Her Official Capacity as the
         Division Chief, Regulatory and Multilateral Affairs, Office of
      Defense Trade Controls Policy; GLENN SMITH, Individually and in
        His Official Capacity as the Senior Advisor, Office of Defense
                                 Trade Controls,

                                 Defendants - Appellees
                        _____________________________________

                On Appeal from the United States District Court
               for the Western District of Texas, Austin Division
                     No. 15-cv-00372 (Hon. Robert Pitman)
  __________________________________________________________________

Brief of Texas Public Policy Foundation as Amicus Curiae in Support of Defense
                                  Distributed
 __________________________________________________________________

                              Counsel listed on inside cover



                                                                         Exhibit A
DOSWASHINGTONSUP00959
    Case: 15-50759    Document: 00513320398 Page: 2 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 391 of 996




   ROBERT HENNEKE
   Texas Bar No. 24046058
   rhenneke@texaspolicy.com
   JOEL STONEDALE
   Texas Bar No. 24079406
   jstonedale@texaspolicy.com
   Texas Public Policy Foundation
   Center for the American Future
   901 Congress Avenue
   Austin, TX 78701
   PHONE: (512) 472-2700
   FAX: (512 472-2728
   Attorneys for Texas Public Policy Foundation, as Amicus Curiae for Defense
   Distributors




DOSWASHINGTONSUP00960
    Case: 15-50759    Document: 00513320398 Page: 3 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 392 of 996




                  CERTIFICATE OF INTERESTED PERSONS

       Amicus Curiae certify that they are a non-profit 501(c)(3) organization.

       Undersigned counsel of record certifies that no person or entities as

described in the fourth sentence of Rule 28.2.1 have an interest in the outcome of

this case. These representations are made in order that the judges of this court may

evaluate possible disqualifications or recusal.




Dated: December 18, 2015                __________________________________
                                        ROBERT HENNEKE




                                           i
DOSWASHINGTONSUP00961
       Case: 15-50759    Document: 00513320398 Page: 4 Date Filed: 12/23/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 393 of 996




                                    TABLE OF CONTENTS

CERTIFICATE OF INTERESTED PERSONS ……………………………..……. i

TABLE OF CONTENTS ……………………………………………………...…. ii

TABLE OF AUTHORITIES ………………………………………………..…… iv

STATEMENT OF AMICUS CURIAE ………………………………………….. vi

STATEMENT REGARDING ORAL ARGUMENT ……………………...…… vii

INTRODUCTION ………………………………………………………….…….. 1

ARGUMENT …………………………………………………………….……….. 1

I.        REGULATORY BACKGROUND ………………………….…………….. 1

II.       ITAR VIOLATES THE FIRST AMENDMENT ………………...……….. 3

          A.    ITAR Is A Content-Based Restriction On Speech ……………..…… 4

                a.      The District Court Improperly Looked To The
                        ITAR’s Purpose To Determine Whether They
                        Are Content-Based …………………………………………… 4

                b.      Even If It Is Proper To Consider The ITAR’s
                        Purpose, Their Purpose Is To Restrict Information
                        Because Of Its Content.............................................................. 6

       B. ITAR is an Unconstitutional Prior Restraint on Speech ……………........... 9

                a.      Open-Ended Licensing…………………………………….... 10

                b.      Lack of Procedural Safeguards …………………………...… 11

III.      ISSUING THE TEMPORARY INJUNCTION WILL NOT HARM THE
          PUBLIC INTEREST …………………………………………………...… 13

IV.       CONCLUSION ………………………………………………………...… 15


                                                     ii
DOSWASHINGTONSUP00962
    Case: 15-50759    Document: 00513320398 Page: 5 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 394 of 996




CERTIFICATE OF COMPLIANCE ……………………………………...…….. 16

CERTIFICATE OF SERVICE ………………………………………………….. 17




                                     iii
DOSWASHINGTONSUP00963
    Case: 15-50759    Document: 00513320398 Page: 6 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 395 of 996




                          TABLE OF AUTHORITIES

Cases

Alexander v. United States, 509 U.S. 544 (1993) ………………………………… 9

Asgeirsson v. Abbott, 696 F. 3d 454 (5th Cir. 2012) …………………...………. 7, 8

Cahaly v. Larosa, 796 F.3d 399 (4th Cir. 2015) …………………...…………….. 7

City of Lakewood v. Plain Dealer Publishing Co., 486 US 750 (1988) …….. 10, 11

Defense Distributed v. United States Dept. of State, Dkt. No. 32
     at 10, 15-CV-372-RP (W.D. Tex. June 10, 2015) ..............…4, 6, 8, 9, 12, 14

Freedman v. Maryland, 380 U.S. 51 (1965) …………………………………..... 11

Florida Star v. B.J.F., 491 U.S. 524 (1989) …………………………………….. 13

Forsyth County v. Nationalist Movement, 505 U.S. 123 (1992) ...……………… 11

Kagan v. City of New Orleans, 753 F.3d 560 (5th Cir. 2014) ………………….. 7, 8

Kunz v. New York, 340 U.S. 290 (1951) ……………………………...…………. 11

McCullen v. Coakley, 134 S. Ct. 2518 (2014) …………………………...…….. 3, 7

New York Times v. United States, 403 U.S. 713 (1971) ………………….12, 14, 15

Norton v. City of Springfield, 612 Fed. Appx. 386 (7th Cir. 2015) ………...…….. 7

R.A.V. v. City of St. Paul, 505 U.S. 377 (1992) ………………………………...… 3

Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015) ……………………….... 5, 6, 7, 9

Renton v. Playtime Theatres, Inc., 475 U.S. 41(1986) ………………..…….. 6, 7, 8

Shuttlesworth v. Birmingham, 394 U.S. 147 (1969) ………………………...…... 11




                                         iv
DOSWASHINGTONSUP00964
    Case: 15-50759    Document: 00513320398 Page: 7 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 396 of 996




Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd.,
     502 U.S. 105 (1991) ……………………………………………….…….… 3

Southeastern Promotions, Ltd. v. Conrad, 420 US 546 (1975) …………...……… 9

Ward v. Rock Against Racism, 491 U.S. 781 (1989) ………………………...… 6, 7

Statutes

22 C.F.R § 120.4 …………………………………………...……………………... 9

22 C.F.R. § 120.4(a) ..……………………………………………………...……. 12

22 C.F.R. § 120.10(a)(1) ………………………………………………….……. 2, 5

22 C.F.R. § 120.10(b) ……………………………………………………….……. 5

22 C.F.R. § 120.10(d) ……………………………………………………….……. 2

22 C.F.R. § 120.17(a)(4) …………………………………………………….……. 1

22 C.F.R. § 121.1 …...……………………………………………..…….. 2, 4, 5, 12

22 C.F.R. § 127.1 ……………………...…………………………………….…. 1, 5

22 U.S.C. § 2778(c), (e) ………………………………………………..…………. 2

22 U.S.C. § 2778(h) …..…………………………………………………………. 12

Other Authorities

Forbes, “3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days
      (With Some Help From Kim Dotcom),”
      http://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-guns-
      blueprints-downloaded-100000-times-in-two-days-with-some-help-from-
      kim-dotcom/ (last visited December 9, 2015)……………………..……… 13

“Defiant Pirate Bay to continue hosting banned 3D printer gun designs,”
      https://www.rt.com/news/liberator-gun-defcad-pirate-bay-122/ (last visited
      December 9, 2015) ……………………………………………...………... 13

                                       v
DOSWASHINGTONSUP00965
    Case: 15-50759    Document: 00513320398 Page: 8 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 397 of 996




                        STATEMENT OF AMICUS CURIAE


       Pursuant to Fed. R. App. P. 29(c), this Brief is filed on behalf of the Texas

Public Policy Foundation (Foundation), a Texas-based nonprofit policy

organization. The Texas Public Policy Foundation’s mission is to promote and

defend liberty, personal responsibility, and free enterprise in Texas and the nation

by educating and affecting policymakers and the Texas public policy debate with

academically sound research and outreach.

       The Texas Public Policy Foundation believes that freedom of speech is

fundamental to its guiding principles of liberty, personal responsibility and free

enterprise.

       This Brief is filed in support of the Defense Distributed. The Foundation

was not paid for its preparation and the Foundation did not pay another entity or

attorney for doing so. The Foundation adopts by reference the Statement of the

Case and Statement of the Issues by Plaintiffs and appreciates the opportunity to

submit this Brief to the Court.




                                         vi
DOSWASHINGTONSUP00966
    Case: 15-50759    Document: 00513320398 Page: 9 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 398 of 996




                STATEMENT REGARDING ORAL ARGUMENT

       Amicus requests oral argument.




                                        vii
DOSWASHINGTONSUP00967
     Case: 15-50759    Document: 00513320398 Page: 10 Date Filed: 12/23/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 399 of 996



                                      INTRODUCTION

               The Texas Public Policy Foundation urges the Court to reverse the

decision below. The International Traffic in Arms Regulations (ITAR) should not

and cannot be used to regulate unclassified, privately developed information. The

State Department’s broad assertion of authority to regulate any information that

could potentially be used to create a weapon is both a content-based restriction on

speech and an unconstitutional prior restraint. ITAR restricts the free flow of ideas,

hindering technological development and chilling the freedom of expression.

Furthermore, the files that are the subject of this suit are already available on the

Internet. The district court was thus incorrect to find that enjoining the use of ITAR

to prevent the files from being disseminated would harm the public interest. The

court’s order should therefore be reversed.

                                         ARGUMENT

I.     REGULATORY BACKGROUND

       ITAR criminalizes the “export”1 of “technical data”2 about “defense articles”3

without authorization from the government. See 22 C.F.R. § 127.1. These terms are



1
        ITAR’s definition of “export” includes putting the information on the Internet (since
foreigners might access) it or even sharing it domestically with a foreign person. See 22 C.F.R. §
120.17(a)(4). (defining “export” to include ““Disclosing (including oral or visual disclosure) or
transferring technical data to a foreign person, whether in the United States or abroad.”). Given the
breadth of the information considered “technical data” and “defense articles,” ITAR criminalizes
innocent discussions on technical topics in Internet forums or in person. If a model rocket hobbyist
provides technical information on a forum on the Internet, and a State Department official believes
that the information is required for production of an unmanned aerial vehicle, the hobbyist could

                                                 1
DOSWASHINGTONSUP00968
     Case: 15-50759    Document: 00513320398 Page: 11 Date Filed: 12/23/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 400 of 996



defined broadly enough to encompass everyday technology not typically thought of

as posing a military danger. Though called the International Traffic in Arms

Regulations, they regulate information that is wholly domestic and cannot be

considered “arms.”

       Put together, these definitions cover so much speech that the State

Department saw fit to exclude information “concerning general scientific,

mathematical, or engineering principles commonly taught in schools, colleges, and

universities….” 22 C.F.R. 120.10(d). That implies that the State Department thinks

that such basic principles would be illegal to discuss online if they were not

“general” or not commonly taught in schools. The ITAR’s need to exclude math and

physics from their restrictions on speech is perhaps the best demonstration of their

be incarcerated for 20 years. See 22 U.S.C. § 2778(c), (e). If a reporter publishes an article on a
new technical development constituting “technical data,” he too could be imprisoned.
2
        The State Department’s definition of “technical data,” extends the already broad list of
“defense articles” into common, nonmilitary items. It includes, “Information … required for the
design, development, production, manufacture, assembly, operation, repair, testing, maintenance
or modification of defense articles.” 22 C.F.R. § 120.10(a)(1). A great deal of nonmilitary
information is required for the “production,” of military equipment (to say nothing of “operation”
and “development”). For example, the production of a tank requires information about how to
improve the strength of steel. The production of a rifle requires knowledge of how to make a
spring for the trigger. An improvement in making propellers for ships may be used for a
battleship. Discussion of these nonmilitary subjects can land Americans in federal prison.
3
        The list of items and technology considered “defense articles” are enumerated on the
United States Munitions List (USML). The USML includes many military items, such as tanks,
battleships and bombs, as well as “technical data” about them. 22 C.F.R. § 121.1 at Category IV-
VII. But it also includes virtually every firearm imaginable—even single shot hunting or target
rifles—as well as “technical data” about those firearms. See Id., Category I at (a), (b), and (i).
Only black powder muzzle-loaders and non-combat shotguns are excluded. Even more
concerning, it contains an open-ended catchall provision, allowing the State Department to impose
ITAR control over “Any article not enumerated on the U.S. Munitions List.” Id., Category XXI.
Read literally, the Munitions List contains everything on it, and anything not on it that the State
Department feels like regulating. In simpler terms, this could be expressed as “anything the State
Department wants to regulate.”

                                                2
DOSWASHINGTONSUP00969
      Case: 15-50759    Document: 00513320398 Page: 12 Date Filed: 12/23/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 401 of 996



overbreadth and overinclusiveness. Simon & Schuster, Inc. v. Members of the N.Y.

State Crime Victims Bd., 502 U.S. 105, 120-21 (1991) (invalidating law due to

overinclusiveness).

II.    ITAR VIOLATES THE FIRST AMENDMENT

       The district court erred primarily because it failed to recognize that ITAR is a

content-based restriction on speech. A speech restriction is “content based if it

require[s] enforcement authorities to examine the content of the message that is

conveyed to determine whether a violation has occurred.” McCullen v. Coakley, 134

S. Ct. 2518, 2531 (2014) (quotation omitted). ITAR does just that. By regulating

only speech that conveys “technical data” about “defense articles,” the regulations’

application directly depends on the content of the speech in question. Indeed, their

explicit purpose is to suppress such speech in order to keep it out of the hands of

foreign militaries.

       As a content-based restriction, ITAR is presumptively invalid. R.A.V. v. City

of St. Paul, 505 U.S. 377, 382 (1992). It can only withstand strict scrutiny if the

government proves it is narrowly tailored to serve compelling government interests.

Id. at 395. That Defendants cannot do. While restricting our enemies’ access to

military technology is certainly a compelling government interests, ITAR reaches

far beyond actual defense articles into information about everyday items and single-

shot pistols—guidance that would not aid even the most ill-equipped militants.

Furthermore, much of the ITAR-controlled information is already on the Internet.

                                           3
DOSWASHINGTONSUP00970
    Case: 15-50759    Document: 00513320398 Page: 13 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 402 of 996



There can be no compelling government interest in restricting publication of

technical information that is already publicly available. The regulations are therefore

not narrowly tailored.

      A.     ITAR Is A Content-Based Restriction On Speech

      ITAR only applies to “technical data” about “defense articles.” If someone

wants to post designs for a weapon not on the USML, such as a non-combat

shotgun, they can. See 22 C.F.R. § 121.1 at Category I. If that same person wants to

post designs for a single-shot pistol, they cannot. See Id. The difference in treatment

is based on the information or message communicated: how to create a non-combat

shotgun versus how to create a pistol. The District Court recognized that much.

Defense Distributed v. United States Dept. of State, Dkt. No. 32 at 13 15-CV-372-

RP (W.D. Tex. June 10, 2015) (noting that ITAR “unquestionably regulates speech

concerning a specific topic”). But, it failed to recognize that government

suppression of the pistol instructions but not the shotgun instructions—because of

the content of the message conveyed—renders the regulation content-based.

      The regulation is content-based for two separate reasons. First, the regulation

is content based on its face because it treats information differently based on the

message conveyed. Second, the government’s purpose in regulating based on

content is to suppress the information about “defense articles.” Each of these flaws

alone renders ITAR content-based.



                                          4
DOSWASHINGTONSUP00971
     Case: 15-50759    Document: 00513320398 Page: 14 Date Filed: 12/23/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 403 of 996



               a.       The District Court Improperly Looked To ITAR’s Purpose
                        To Determine Whether They Are Content-Based

       As clarified by the Supreme Court, “Government regulation of speech is

content based if a law applies to particular speech because of the topic discussed or

the idea or message expressed.”4 Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227

(2015). Therefore, regulation is content-based if it is content-based on its face

regardless of its purpose. Id. at 2228 (noting that “an innocuous justification cannot

transform a facially content-based law into one that is content neutral”).

       ITAR is facially content-based because it applies only to speech about

“technical data” or “defense articles” – both defined based on their content. See 22

C.F.R. § 127.1. Information is considered “technical data” if it is about an item

listed on the USML but not if it is on another topic. See 22 C.F.R. § 120.10(a)

(defining “technical data” as certain information relating to “defense articles”); 22

C.F.R. § 121.1 (USML, listing “defense articles”). A webpage disclosing designs for

water tanks would not be covered, but a webpage disclosing designs for military

tanks would be—because of the content of the webpage. Furthermore, there is an

exception for certain “information concerning general scientific, mathematical, or

engineering principles commonly taught in schools….” 22 C.F.R. § 120.10(b).

Messages containing common engineering principles are excepted, but messages

4
       The Court rejected the 9th Circuit’s approach of looking to the purpose of the regulation,
noting that “[a] law that is content based on its face is subject to strict scrutiny regardless of the
government's benign motive, content-neutral justification, or lack of ‘animus toward the ideas
contained’ in the regulated speech.” Id. at 2228 (internal citations omitted).

                                                  5
DOSWASHINGTONSUP00972
    Case: 15-50759    Document: 00513320398 Page: 15 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 404 of 996



containing obscure engineering principles are not. That is also because of their

content. ITAR’s application to certain topics is sufficient to render it content-based.

135 S. Ct. at 2227 (“Some facial distinctions based on a message are obvious,

defining regulated speech by particular subject matter…”).

      The district court noted that “on its face” ITAR “unquestionably regulates

speech concerning a specific topic.” Defense Distributed v. United States Dept. of

State, Dkt. No. 32 at 13. However, it failed to see that fact as dispositive because it

misread Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989), in precisely the

same way as the Ninth Circuit did in Reed. Defense Distributed v. United States

Dept. of State, Dkt. No. 32 at 12. As the Court explained in Reed,

             The Court of Appeals and the United States misunderstand
             our decision in Ward as suggesting that a government's
             purpose is relevant even when a law is content based on its
             face. That is incorrect. Ward had nothing to say about
             facially content-based restrictions because it involved a
             facially content-neutral ban on the use, in a city-owned
             music venue, of sound amplification systems not provided
             by the city.

135 S. Ct. at 2228 (emphasis added). Accordingly, this Court should reverse the

holding that ITAR is content-neutral.

             b.         Even If It Is Proper To Consider ITAR’s Purpose, Its
                        Purpose Is To Restrict Information Because Of Its Content

      As explained above, the district court erred by looking to ITAR’s purpose to

determine whether it is content-based. It cited three cases to support its approach of

looking to a regulation’s purpose even when it is facially content-based: Renton v.

                                            6
DOSWASHINGTONSUP00973
    Case: 15-50759    Document: 00513320398 Page: 16 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 405 of 996



Playtime Theatres, Inc., 475 U.S. 41(1986); Asgeirsson v. Abbott, 696 F. 3d 454 (5th

Cir. 2012); and Kagan v. City of New Orleans, 753 F.3d 560 (5th Cir. 2014).5 All

three cases predate Reed and should no longer be followed to the extent they conflict

with Reed’s express holding that facially content-based regulations must meet strict

scrutiny regardless of their purpose.6 However, even if the cases cited by the lower

court are still good law, they do not counsel in favor of upholding ITAR because

ITAR’s purpose is to suppress the information contained in “technical data” about

“defense articles” because of its content.

       All three cases cited by the district court inquire whether the government’s

interest in regulating speech is due to the message it contains. In Renton, the Court

upheld a zoning ordinance that only applied to theaters showing sexually explicit

material. But it did so because the ordinance was aimed at reducing so-called

“secondary effects,” such as crime and lowered property values that accompany

such theaters rather than suppressing the message conveyed by sexually explicit

material. See Renton v. Playtime Theatres, Inc., 475 U.S. 41, 47-48 (1986).

Similarly, this Court held in Asgeirsson that the Texas Open Meetings Act (TOMA)

was content-neutral because the purpose was to facilitate transparency by requiring


5
       The district court also cited Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) and
McCullen v. Coakley, 134 S. Ct. 2518 (2014), but the Court looked to the regulations’ purpose in
those cases because the regulations were facially content-neutral. They are therefore consistent
with Reed’s holding.
6
       Other circuits have recognized that Reed rejected previous precedents concerning content
discrimination. See Cahaly v. Larosa, 796 F.3d 399, 405 (4th Cir. 2015); Norton v. City of
Springfield, 612 Fed. Appx. 386, 387 (7th Cir. 2015).

                                               7
DOSWASHINGTONSUP00974
     Case: 15-50759    Document: 00513320398 Page: 17 Date Filed: 12/23/2015
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 406 of 996



a quorum of a governing body to discuss policy only at public meetings. See 696 F.

3d 454 at 461. Asgeirsson stressed that the purpose of TOMA was unrelated to the

suppression of messages expressed at closed meetings, just as the lower property

values and crime at issue in Renton were not a result of the sexually explicit

messages.7 Id. at 461-62. Thus, even if these cases are still good law, the Fifth

Circuit’s test of regulatory purpose is whether the harm from the regulated activity

is a result of the content of the message.

       Likewise in Kagan, this Court upheld a licensing regime for tour guides,

again finding that the regime had no relationship to regulating messages because it

had no effect whatsoever on what a tour guide could say. See Kagan v. City of New

Orleans, 753 F.3d 560 at 562. All the examples of cases finding a facially content-

based regulation to be content-neutral did so because the harm from the speech was

not a result of its content.

       Not so with ITAR. The government seeks to regulate the dissemination of

“technical data” because it considers that information harmful. Defense Distributed

v. United States Dept. of State, Dkt. No. 32 at 10, 15-CV-372-RP (W.D. Tex. June




7
        “This situation is analogous to Playtime Theatres, in which only adult movie theaters
attracted crime and lowered property values — but not because the ideas or messages expressed in
adult movies caused crime… Here, government is not made less transparent because of the
message of private speech about public policy: Transparency is furthered by allowing the public to
have access to government decisionmaking. This is true whether those decisions are made by
cogent empirical arguments or coin-flips. The private speech itself makes the government less
transparent regardless of its message. The statute is therefore content-neutral.” Id. at 461-62.

                                                8
DOSWASHINGTONSUP00975
    Case: 15-50759    Document: 00513320398 Page: 18 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 407 of 996



10, 2015). ITAR’s purpose and effect is to suppress information because of its

content. It is therefore content-based even if Reed does not apply.

      B.     ITAR is an Unconstitutional Prior Restraint on Speech

      In addition to being a content-based restriction, ITAR constitutes an

unconstitutional prior restraint. The State Department’s solution to the broad and

blurry scope of its regulations is to require government approval before speech can

be put on the Internet. 22 C.F.R § 120.4. Instead of providing clear limits to the

information that may not be discussed, the Department relies on the “commodity

jurisdiction” regime, in which it grants permission to speak “if doubt exists.” Id.

That is not a solution but rather a prior restraint on speech—perhaps the most clearly

unconstitutional of all speech regulations. Southeastern Promotions, Ltd. v. Conrad,

420 US 546, 558-59 (1975) (“The presumption against prior restraints is heavier—

and the degree of protection broader—than that against limits on expression

imposed by criminal penalties… a free society prefers to punish the few who abuse

rights of speech after they break the law than to throttle them and all others

beforehand.”).

      The term “prior restraint” is used “to describe administrative and judicial

orders forbidding certain communications when issued in advance of the time that

such communications are to occur.” Alexander v. United States, 509 U.S. 544, 550

(1993). The commodity jurisdiction procedure does just that by requiring an

advance license to post information on the Internet.

                                          9
DOSWASHINGTONSUP00976
    Case: 15-50759    Document: 00513320398 Page: 19 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 408 of 996



      Due to the lack of clear standards in its definitions of “defense articles” and

“technical data,” citizens must often first submit their proposed speech for a

“determination” of whether the information is subject to the State Department’s

license requirements for public speech. After the State Department claims the

speech is subject to the ITAR in a final commodity jurisdiction determination, the

citizens must then apply for a license to speak under an entirely separate Department

of State process. As the instant case demonstrates, the commodity jurisdiction

process can take years for a State Department determination of whether the speech

requires a license (as even the State Department has difficulty applying its own

standards). Thereafter, citizens, like Defense Distributed, must then still apply for

the license to speak, which can take several months or more to obtain under another

State Department process that does not contain any true deadline. In the meantime,

the free flow of ideas and research are halted. While the commodity jurisdiction

procedure may be constitutional when determining whether objects and weapons

may be exported, it is not constitutional when determining whether speech may be

posted on the Internet.

             a.         Open-ended licensing

      Open-ended licensing for speech is not permitted under the First Amendment.

The Supreme Court has continuously held that “[I]n the area of free expression a

licensing statute placing unbridled discretion in the hands of a government official

or agency constitutes a prior restraint and may result in censorship.” City of

                                           10
DOSWASHINGTONSUP00977
    Case: 15-50759    Document: 00513320398 Page: 20 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 409 of 996



Lakewood v. Plain Dealer Publishing Co., 486 US 750, 757 (1988). The

government “cannot vest restraining control over the right to speak … in an

administrative official where there are no appropriate standards to guide his action.”

Kunz v. New York, 340 U.S. 290, 295 (1951). Accordingly, standards governing

prior restraints must be “narrow, objective and definite.” Shuttlesworth v.

Birmingham, 394 U.S. 147, 151 (1969). Standards involving “appraisal of facts, the

exercise of judgment, [or] the formation of an opinion” are unacceptable. Forsyth

County v. Nationalist Movement, 505 U.S. 123, 131 (1992) (quotation omitted).

Given that the literal definitions of “technical data” and “defense article” are so

broad that they cover instructions on making steal or boat propellers, the open-ended

commodity jurisdiction procedure does not satisfy these requirements and may

therefore not be applied to speech.

             b.         Lack of procedural safeguards

      The commodity jurisdiction procedure is independently unconstitutional

because it lacks procedural safeguards against abuses of discretion. The following

procedural safeguards are required of even content-neutral prior restraints:

   • The burden of proving the speech may be regulated must rest on the censor;

   • The determination must be prompt; and

   • Judicial review must be available for all permit denials. Freedman v.
     Maryland, 380 U.S. 51, 58 (1965) (“Only a judicial determination in an
     adversary proceeding ensures the necessary sensitivity to freedom of
     expression.”).


                                           11
DOSWASHINGTONSUP00978
    Case: 15-50759    Document: 00513320398 Page: 21 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 410 of 996



       None of these procedural safeguards are available here. The State Department

requires individuals to apply for permission to speak “if doubt exists” as to whether

their speech falls under ITAR. 22 C.F.R. § 120.4(a). The determination can take

years. For example, the State Department only ruled on the Defense Distributed’s

commodity jurisdiction request after being sued in this case, which was almost two

years after the requests were first submitted.8 Defense Distributed v. United States

Dept. of State, Dkt. No. 29, 15-CV-372-RP (W.D. Tex. June 8, 2015). And finally,

the underlying statute purports to make the “designation…of items as defense

articles” unreviewable in court. 22 U.S.C. 2778(h).

       The broad prohibition on prior restraints is no less applicable in the area of

national security. In New York Times v. United States, 403 U.S. 713 (1971), the

Supreme Court rejected the government’s authority to stop the publication of the

Pentagon Papers—classified information pertaining to American military activities

in the then-ongoing Vietnam War. In the face of that decision, the State Department

cannot claim to have the authority to license the discussion of basic firearms,

engineering principles, or springs online—even if it would help prevent the Islamic

State from obtaining the latest in American deer rifle technology. 22 C.F.R. § 121.1

Category I at (a) and (i). The district court’s order should therefore be reversed.



8
        In this matter, it is likely Defense Distributed would have never received a final
commodity jurisdiction, no less an opportunity to then apply for a license to speak, without the
filing of this case.

                                              12
DOSWASHINGTONSUP00979
       Case: 15-50759    Document: 00513320398 Page: 22 Date Filed: 12/23/2015
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 411 of 996




III.    ISSUING THE TEMPORARY INJUNCITON WILL NOT HARM THE
        PUBLIC INTEREST

        This is the unusual case in which there is no harm to grant Defense

Distributed’s request for temporary injunction because the designs at issue are

already available on the Internet. Defense Distributed’s designs were downloaded

more than 100,000 times before they were removed following the State

Department’s threatened prosecution.9 The CAD files are now widely available on

the Internet, including on distributed file-sharing networks such as the Pirate Bay,

which are outside the reach of the State Department. 10 Therefore, ITAR’s

enforcement can do nothing to keep the designs out of the hands of foreign

militaries. They are already available to anyone who wants them. Further, that the

State Department has not threatened prosecution of anyone else who is distributing

the files suggests that this prior restraint also fails due to underinclusiveness.

Florida Star v. B.J.F., 491 U.S. 524, 540 (1989) (invalidating law due to

underinclusiveness).

        The district court was therefore incorrect to rule in the Defendants’ favor on

the third and fourth prongs of the preliminary injunction inquiry because of “the

9
        Forbes, “3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With
Some Help From Kim Dotcom),” http://www.forbes.com/sites/andygreenberg/2013/05/08/3d-
printed-guns-blueprints-downloaded-100000-times-in-two-days-with-some-help-from-kim-
dotcom/ (last visited December 9, 2015).
10
        “Defiant Pirate Bay to continue hosting banned 3D printer gun designs,”
https://www.rt.com/news/liberator-gun-defcad-pirate-bay-122/ (last visited December 9, 2015).

                                             13
DOSWASHINGTONSUP00980
    Case: 15-50759    Document: 00513320398 Page: 23 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 412 of 996



public’s keen interest in restricting the export of defense articles.” Defense

Distributed v. United States Dept. of State, Dkt. No. 29 at 6. At least with respect to

Plaintiffs’ as-applied challenge, that interest would not be affected by granting the

injunction.

      As for Plaintiffs’ facial challenge against ITAR’s enforcement as a prior

restraint more generally, the Court should consider the availability of so much other

ITAR-controlled information when evaluating assertions of harm. As Justice White

pointed out in the context of denying the government’s request to stop publication of

the Pentagon Papers,

              Normally, publication will occur and the damage be done
              before the Government has either opportunity or grounds
              for suppression. So here, publication has already begun
              and a substantial part of the threatened damage has already
              occurred. The fact of a massive breakdown in security is
              known, access to the documents by many unauthorized
              people is undeniable, and the efficacy of equitable relief
              against these or other newspapers to avert anticipated
              damage is doubtful at best.

New York Times Co. v. United States, 403 US 713, 733 (1971) (White, J.,

concurring). Note also the contrast between the harm asserted in connection with the

Pentagon Papers and that in the instant case. In New York Times the government

south to stop publication of classified information about the then-ongoing Vietnam

War, asserting that its publication could jeopardize the war effort. Here, the

government seeks to stop the publication of unclassified information that can

already downloaded by anyone on Earth with a computer. And the information

                                          14
DOSWASHINGTONSUP00981
    Case: 15-50759    Document: 00513320398 Page: 24 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 413 of 996



merely discloses how to make firearms that have many ready substitutes online. The

Court in New York Times held that the First Amendment could not tolerate such a

prior restraint. This Court should have an easier time doing the same.

                                    CONCLUSION


      The Court should reverse and remand to the district court with instruction to

issue the preliminary injunction.

                                                    Respectfully Submitted,




                                                    _________________________
                                                    ROBERT HENNEKE
                                                    Texas Bar No. 24046058
                                                    rhenneke@texaspolicy.com
                                                    JOEL STONEDALE
                                                    Texas Bar No. 24079406
                                                    jstonedale@texaspolicy.com
                                                    Texas Public Policy Foundation
                                                    Center for the American Future
                                                    901 Congress Avenue
                                                    Austin, TX 78701
                                                    PHONE: (512) 472-2700
                                                    FAX: (512 472-2728
                                                    Attorneys for Texas Public
                                                    Policy Foundation, as Amicus
                                                    Curiae for Defense Distributors




                                         15
DOSWASHINGTONSUP00982
    Case: 15-50759    Document: 00513320398 Page: 25 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 414 of 996



                        CERTIFICATE OF COMPLIANCE

   1. This brief complies with the type-volume limitation of Fed. R. App. P.
      32(a)(7)(B) because this brief contains 3,857 words, excluding the parts of the
      brief exempted by Fed. R. App. P. 32(a)(7)(B)(iii).

   2. This brief complies with the typeface requirements of Fed. R. App. P.
      32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6) because
      this brief has been prepared in a proportionately spaced typeface using
      Microsoft Office Word in 14-point Times New Roman font.

   3. All required privacy redactions have been made.

   4. The ECF submission is an exact copy of the hard copy submissions, and

   5. The digital submission has been scanned for viruses with the most recent
      version Apple OS X Yosemite and according to that program, is free of
      viruses.


Dated: December 18, 2015              _______________________________
                                      ROBERT HENNEKE




                                         16
DOSWASHINGTONSUP00983
    Case: 15-50759    Document: 00513320398 Page: 26 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 415 of 996



                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court for the United States Court of Appeals for this Fifth Circuit by using the

appellate CM/ECF system in NO. 15-50759 on December 18, 2015.

      I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the appellate CM/ECF system.




Dated: December 18, 2015               _______________________________
                                       ROBERT HENNEKE




                                          17
DOSWASHINGTONSUP00984
      Case: 15-50759    Document: 00513320401 Page: 1 Date Filed: 12/23/2015
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 416 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              December 23, 2015


Mr. Robert E. Henneke
Texas Public Policy Foundation
901 Congress Avenue
Austin, TX 78101

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Henneke,
The following pertains to your amicus brief electronically filed
on December 23, 2015.
You must submit the seven (7) paper copies of your brief required
by 5TH CIR. R. 31.1 within five (5) days of the date of this notice
pursuant to 5th Cir. ECF Filing Standard E.1.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   David T. Hardy
        Mr.   William Bryan Mateja
        Mr.   Raffi Melkonian
        Mr.   Leif A. Olson
        Mr.   Michael S. Raab
        Mr.   Ilya Shapiro
        Mr.   Eric J. Soskin
        Mr.   Joel Stonedale
        Mr.   Daniel Bentele Hahs Tenny



DOSWASHINGTONSUP00985
    Case: 15-50759    Document: 00513320401 Page: 2 Date Filed: 12/23/2015
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 417 of 996



       Mr. Kit Walsh




DOSWASHINGTONSUP00986
    Case: 15-50759    Document: 00513377715 Page: 1 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 418 of 996

                                    No. 15-50759

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

    DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                      INCORPORATED,
                                                Plaintiffs-Appellants
                                          v.
UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
     Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political Military
Affairs; KENNETH B. HANDELMAN, Individually and in His Official Capacity as
the Deputy Assistant Secretary of State for Defense Trade Controls in the Bureau of
Political-Military Affairs; C. EDWARD PEARTREE, Individually and in His Official
  Capacity as the Director of the Office of Defense Trade Controls Policy Division;
  SARAH J. HEIDEMA, Individually and in Her Official Capacity as the Division
 Chief, Regulatory and Multilateral Affairs, Office of Defense Trade Controls Policy;
  GLENN SMITH, Individually and in His Official Capacity as the Senior Advisor,
                            Office of Defense Trade Controls,
                                                Defendants-Appellees

                    On Appeal from the United States District Court
                          for the Western District of Texas

                        BRIEF FOR FEDERAL APPELLEES

                                               BENJAMIN C. MIZER
                                                 Principal Deputy Assistant Attorney
                                                    General
                                               RICHARD L. DURBIN, JR.
                                                 United States Attorney
                                               MICHAEL S. RAAB
                                               DANIEL TENNY
                                                 Attorneys, Appellate Staff
                                                 Civil Division, Room 7215
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue NW
                                                 Washington, DC 20530
                                                 (202) 514-1838

DOSWASHINGTONSUP00987
    Case: 15-50759    Document: 00513377715 Page: 2 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 419 of 996




                  CERTIFICATE OF INTERESTED PERSONS

       Defense Distributed v. U.S. Department of State, No. 15-50759.

       The undersigned counsel of record certifies that the following listed persons

and entities as described in the fourth sentence of Rule 28.2.1 have an interest in the

outcome of this case. These representations are made in order that the judges of this

court may evaluate possible disqualification or recusal.

Plaintiffs-appellants:

       Defense Distributed
       Second Amendment Foundation, Inc.

Defendants-appellees:

       United States Department of State
       John F. Kerry, Secretary of State
       Directorate of Defense Trade Controls
       Kenneth B. Handelman, Deputy Assistant Secretary of State (individual
         capacity only)
       Brian H. Nilsson, Deputy Assistant Secretary of State (official capacity only) 1
       C. Edward Peartree, Director, Office of Defense Trade Controls Policy
         Division
       Sarah J. Heidema, Division Chief, Regulatory and Multilateral Affairs, Office of
         Defense Trade Controls Policy
       Glenn Smith, Senior Advisor, Office of Defense Trade Controls

Counsel:

For plaintiffs-appellants:

       Alan Gura, Gura & Possessky, PLLC

       1
       Pursuant to Federal Rule of Civil Procedure 25(d) and Federal Rule of
Appellate Procedure 43(c)(2), Mr. Nilsson has been automatically substituted for his
predecessor for purposes of the official-capacity claims.



DOSWASHINGTONSUP00988
    Case: 15-50759    Document: 00513377715 Page: 3 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 420 of 996




       Matthew A. Goldstein, Matthew A. Goldstein, PLLC
       William B. Mateja, Fish & Richardson P.C.
       William T. “Tommy” Jacks, Fish & Richardson P.C.
       David Morris, Fish & Richardson P.C.
       Josh Blackman

For defendants-appellees:

       Benjamin C. Mizer, U.S. Department of Justice
       Richard L. Durbin, Jr., U.S. Department of Justice
       Anthony J. Coppolino, U.S. Department of Justice
       Stuart J. Robinson, U.S. Department of Justice
       Zachary C. Richter, U.S. Department of Justice
       Eric J. Soskin, U.S. Department of Justice
       Michael S. Raab, U.S. Department of Justice
       Daniel Tenny, U.S. Department of Justice


                                                    s/ Daniel Tenny
                                                    Daniel Tenny




                                          ii
DOSWASHINGTONSUP00989
    Case: 15-50759    Document: 00513377715 Page: 4 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 421 of 996




               STATEMENT REGARDING ORAL ARGUMENT

       The government respectfully requests the opportunity to present oral argument

to defend the agency’s application of the Arms Export Control Act and implementing

regulations.




                                         iii
DOSWASHINGTONSUP00990
      Case: 15-50759    Document: 00513377715 Page: 5 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 422 of 996




                                             TABLE OF CONTENTS

                                                                                                                                   Page

INTRODUCTION................................................................................................................ 1

STATEMENT OF JURISDICTION ................................................................................. 2

STATEMENT OF THE ISSUE ......................................................................................... 2

STATEMENT OF THE CASE .......................................................................................... 3

          A.        Statutory Background ..................................................................................... 3

          B.        Factual Background......................................................................................... 5

          C.        Prior Proceedings ............................................................................................ 8

SUMMARY OF ARGUMENT ......................................................................................... 13

STANDARD OF REVIEW ............................................................................................... 16

ARGUMENT ....................................................................................................................... 16

I.        Government officials did not act ultra vires. ......................................................... 16

II.       The application of the regulations in this case is fully consistent with the
          Constitution. .............................................................................................................. 21

          A.        The regulations permissibly address the distribution and
                    production of firearms, and any effect on protected speech is fully
                    justified............................................................................................................ 21

                    1.         The regulations serve the government’s legitimate interest
                               in regulating the dissemination of arms and technical data. ......... 21

                    2.         Plaintiffs’ position cannot be reconciled with the approach
                               taken by other courts of appeals. ..................................................... 25

                    3.         Plaintiffs’ contrary arguments fail to address the basis for
                               applying the regulations in this case. ............................................... 28


                                                                   iv
DOSWASHINGTONSUP00991
       Case: 15-50759    Document: 00513377715 Page: 6 Date Filed: 02/11/2016
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 423 of 996




         B.        The regulations do not present the concerns associated with prior
                   restraints on core expression........................................................................ 32

         C.        The regulations provide clear definitions and are not
                   impermissibly subjective. .............................................................................. 35

         D.        The regulations do not violate the Second Amendment. ......................... 38

III.     The district court did not abuse its discretion in concluding that the
         remaining factors counsel against issuance of a preliminary injunction. ........... 40

CONCLUSION ................................................................................................................... 41

CERTIFICATE OF SERVICE

CERTIFICATE OF COMPLIANCE

ADDENDUM




                                                               v
DOSWASHINGTONSUP00992
      Case: 15-50759    Document: 00513377715 Page: 7 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 424 of 996




                                         TABLE OF AUTHORITIES

Cases:                                                                                                                 Page(s):

Anderson v. Jackson,
 556 F.3d 351 (5th Cir. 2009) ............................................................................................ 16

Catholic Leadership Coal. of Tex. v. Reisman,
 764 F.3d 409 (5th Cir. 2014) ...................................................................................... 32, 33

Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
 467 U.S. 837 (1984) ........................................................................................................... 19

City of Lakewood v. Plain Dealer Publ’g Co.,
   486 U.S. 750 (1988).......................................................................................................... 33

City of Renton v. Playtime Theatres, Inc.,
   475 U.S. 41 (1986) ............................................................................................................ 29

Commodity Futures Trading Comm’n v. Vartuli,
  228 F.3d 94 (2d Cir. 2000) ........................................................................................ 26, 27

Danos v. Jones,
  652 F.3d 577 (5th Cir. 2011) ..................................................................................... 10, 16

District of Columbia v. Heller,
  554 U.S. 570 (2008).......................................................................................................... 39

Forsyth Cty. v. Nationalist Movement,
  505 U.S. 123 (1992).......................................................................................................... 34

Hazelwood Sch. Dist. v. Kuhlmeier,
  484 U.S. 260 (1988).......................................................................................................... 33

Holder v. Humanitarian Law Project,
  561 U.S. 1 (2010) ........................................................................................................ 24, 37

Junger v. Daley,
   209 F.3d 481 (6th Cir. 2000) ........................................................................................... 21



                                                                 vi
DOSWASHINGTONSUP00993
      Case: 15-50759    Document: 00513377715 Page: 8 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 425 of 996




Milwaukee Police Ass’n v. Jones,
 192 F.3d 742 (7th Cir. 1999) ........................................................................................... 33

National Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,
  700 F.3d 185 (5th Cir. 2012) ........................................................................................... 39

Near v. Minnesota ex rel. Olson,
  283 U.S. 697 (1931).......................................................................................................... 34

New York Times Co. v. United States,
  403 U.S. 713 (1971).......................................................................................................... 34

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015) ............................................................................................... 28, 29

United States v. Armstrong,
  517 U.S. 456 (1996).......................................................................................................... 38

United States v. Edler Indus., Inc.,
  579 F.2d 516 (9th Cir. 1978) ........................................................................ 19, 20, 25, 26

United States v. Mak,
  683 F.3d 1126 (9th Cir. 2012).............................................................................11, 25, 34

United States v. O’Brien,
  391 U.S. 367 (1968).................................................................................................... 22, 29

United States v. Posey,
  864 F.2d 1487 (9th Cir. 1989)................................................................................... 25, 26

United States v. Williams,
  553 U.S. 285 (2008)..............................................................................................31, 32, 37

United States v. Wu,
  711 F.3d 1 (1st Cir. 2013)................................................................................................ 35

Universal City Studios, Inc. v. Corley,
  273 F.3d 429 (2d Cir. 2001) ......................................................................... 21, 22, 27, 28



                                                               vii
DOSWASHINGTONSUP00994
      Case: 15-50759    Document: 00513377715 Page: 9 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 426 of 996




Statutes:

Arms Export Control Act:
  22 U.S.C. § 2751 et seq. ...................................................................................................... 3
  22 U.S.C. § 2778(a)(1) ......................................................................................3, 16, 17, 25
  22 U.S.C. § 2778(a)(2) .................................................................................................. 3, 34
  22 U.S.C. § 2778(b)(2) ........................................................................................... 3, 17, 18
  22 U.S.C. § 2778(c) ............................................................................................................ 3
  22 U.S.C. § 2778(e) ............................................................................................................ 3
  22 U.S.C. § 2778(h) ...................................................................................................... 3, 19

Undectable Firearms Act of 1988,
  18 U.S.C. § 922(p) .............................................................................................................. 6

18 U.S.C. § 2339B(a)(1) ....................................................................................................... 24

28 U.S.C. § 1292(a)(1) ............................................................................................................ 2

28 U.S.C. § 1331 ..................................................................................................................... 2

50 U.S.C. § 4610(c) ................................................................................................................. 3


Regulations:

Administration of Reformed Export Controls,
  Exec. Order No. 13,637, 3 C.F.R. 223 (2014) .......................................................... 4, 17

International Traffic in Arms Regulations:
  22 C.F.R. §§ 120-130 ......................................................................................................... 4
   22 C.F.R. § 120.4(a) ........................................................................................................... 5
   22 C.F.R. § 120.4(g) ........................................................................................................... 5
   22 C.F.R. § 120.6 ....................................................................................................... 17, 25
   22 C.F.R. § 120.10 ........................................................................................................... 25
   22 C.F.R. § 120.10(a) ................................................................................................... 4, 17
   22 C.F.R. § 120.10(a)(1) .......................................................................................... 4, 8, 36
   22 C.F.R. § 120.10(b) ............................................................................................ 5, 18, 28
   22 C.F.R. § 120.11 ........................................................................................................... 36
   22 C.F.R. § 120.11(a) ............................................................................................. 5, 28, 34
   22 C.F.R. § 120.17(a)(4) ........................................................................................ 5, 12, 36
   22 C.F.R. § 120.45(f) ......................................................................................................... 4
                                                                 viii
DOSWASHINGTONSUP00995
      Case: 15-50759    Document: 00513377715 Page: 10 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 427 of 996




United States Munitions List:
  22 C.F.R. § 121.1, Category I, item (a) .................................................................... 17, 36
  22 C.F.R. § 121.1, Category I, item (i) ....................................................................... 4, 17


Rule:

Fed. R. App. P. 4(a)(1)(B) ...................................................................................................... 2


Other Authority:

Constitutionality of the Proposed Revision of the International Traffic in Arms
 Regulations, 5 Op. O.L.C. 202 (1981)...................................................................... 29, 30




                                                                ix
DOSWASHINGTONSUP00996
    Case: 15-50759    Document: 00513377715 Page: 11 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 428 of 996




                                  INTRODUCTION

       This case concerns the export of computer files that enable anyone with a 3-D

printer or related device to produce an operable firearm. The firearms that are created

are of particular concern because they need not include any metal to function, and

thus can be made immune to detection by conventional security measures such as

metal detectors. The availability of such firearms to foreign nationals, particularly if

the availability of such firearms were attributable to the United States, could raise

significant foreign policy and national security concerns.

       Congress has granted broad authority to the President, delegated as relevant

here to the Department of State, to impose export controls applicable to the

dissemination of firearms and other “defense articles” to foreign nationals in

furtherance of the security and foreign policy interest of the United States. In

particular, Congress directed that the export of defense articles was prohibited unless

the exporter obtained a license or other form of authorization from the federal

government. Duly promulgated regulations have defined the category of items whose

export requires a license to include not only arms themselves, but also certain

“technical data” that are not in the public domain and that are necessary for the

production of listed items.

       Plaintiffs contend that the State Department acted beyond its authority, and

contrary to the Constitution, when it concluded that distribution of the computer files

at issue here to foreign nationals through an unrestricted Internet site would


DOSWASHINGTONSUP00997
    Case: 15-50759    Document: 00513377715 Page: 12 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 429 of 996




constitute an export requiring a license. The district court properly rejected plaintiffs’

position, which would render the federal government powerless to prevent the

dissemination of undetectable firearms to foreign nationals, so long as the necessary

files were distributed on the Internet rather than through other means.

                        STATEMENT OF JURISDICTION

       Plaintiffs invoked the district court’s jurisdiction under 28 U.S.C. § 1331. The

district court denied plaintiffs’ motion for a preliminary injunction on August 4, 2015.

Order [ROA.679]. Plaintiffs timely appealed on August 13, 2015. Notice of Appeal

[ROA.1045]; see Fed. R. App. P. 4(a)(1)(B). This Court has jurisdiction under 28

U.S.C. § 1292(a)(1).

                          STATEMENT OF THE ISSUE

       Plaintiff Defense Distributed wishes to post computer files on the Internet that

enable a 3-D printer or related device, at the push of a button, to produce

components of an operable firearm. The question presented is whether the State

Department had no colorable basis for its actions, or acted contrary to the

Constitution, when it concluded that providing such files to foreign nationals over the

Internet requires an export license under the Arms Export Control Act and

implementing regulations.




                                            2
DOSWASHINGTONSUP00998
    Case: 15-50759    Document: 00513377715 Page: 13 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 430 of 996




                            STATEMENT OF THE CASE

       A.     Statutory Background
       The Arms Export Control Act, 22 U.S.C. § 2751 et seq., authorizes the

President, “[i]n furtherance of world peace and the security and foreign policy of the

United States,” to “control the import and the export of defense articles and defense

services.” Id. § 2778(a)(1). “[T]he President is authorized . . . to promulgate

regulations for the import and export of such services,” and to designate items as

defense articles and defense services by placing them on the “United States Munitions

List.” Id. Designations under the regulations of “items as defense articles or defense

services . . . shall not be subject to judicial review.” Id. § 2778(h).

       With certain exceptions not relevant here, “no defense articles or defense

services . . . may be exported or imported without a license for such export or

import.” 22 U.S.C. § 2778(b)(2). “Decisions on issuing export licenses . . . shall take

into account whether the export of an article would contribute to an arms race, aid in

the development of weapons of mass destruction, support international terrorism,

increase the possibility of an outbreak or escalation of conflict, or prejudice the

development of bilateral or multilateral arms control or nonproliferation agreements

or other arrangements.” Id. § 2778(a)(2).

       A violation of the statutes or implementing regulations can result in civil

penalties. 22 U.S.C. § 2778(e); 50 U.S.C. § 4610(c). A willful violation is a criminal

offense. 22 U.S.C. § 2778(c).

                                              3
DOSWASHINGTONSUP00999
    Case: 15-50759    Document: 00513377715 Page: 14 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 431 of 996




       The President has delegated the authority conferred by this statute, as relevant

here, to the Secretary of State (though the concurrence of the Secretary of Defense is

required as to the designation of items as defense articles and defense services). See

Administration of Reformed Export Controls, Exec. Order No. 13,637, § 1(n), 3

C.F.R. 223, 224 (2014). Under that delegated authority, the Department of State has

promulgated the International Traffic in Arms Regulations, 22 C.F.R. §§ 120-130,

which are administered by the Department’s Directorate of Defense Trade Controls.

Those regulations set out the U.S. Munitions List that defines items as defense articles

and defense services, and also set out the requirements and procedures for

determining whether particular items satisfy the regulatory definitions and, if so,

whether a license should be issued to permit their export.

       In addition to arms themselves, the U.S. Munitions List includes “[t]echnical

data . . . directly related” to items on the list. 22 C.F.R. § 121.1, Category I, item (i).

“Technical data” is defined to include, among other things, “[i]nformation . . . which

is required for the design, development, production, manufacture, assembly,

operation, repair, testing, maintenance or modification of defense articles,” including

“information in the form of blueprints, drawings, photographs, plans, instructions or

documentation.” Id. § 120.10(a)(1).2



       2
        A separate definition applies to “software.” See 22 C.F.R. §§ 120.10(a),
120.45(f). This case concerns data files that are not classified as software.

                                              4
DOSWASHINGTONSUP01000
    Case: 15-50759    Document: 00513377715 Page: 15 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 432 of 996




       The definition of technical data “does not include information concerning

general scientific, mathematical, or engineering principles commonly taught in

schools, colleges, and universities,” nor does it include “information in the public

domain.” 22 C.F.R. § 120.10(b). Information in the “public domain,” in turn, is

defined as information “which is published and which is generally accessible or

available to the public” in any of a number of forms and locations. Id. § 120.11(a).

The regulations define the “export” of technical data to include “[d]isclosing

(including oral or visual disclosure) or transferring technical data to a foreign person,

whether in the United States or abroad.” Id. § 120.17(a)(4).

       Under the “commodity jurisdiction procedure,” on request, “the Directorate of

Defense Trade Controls shall provide a determination of whether a particular article

or service is covered by the U.S. Munitions List.” 22 C.F.R. § 120.4(a). Commodity-

jurisdiction decisions are subject to an appeal procedure. Id. § 120.4(g).

       B.     Factual Background
       The particular items at issue in this case are computer files that are used for the

three-dimensional “printing” (or the related process of “milling”) of firearms and

firearm components. The computer files enable someone who has a piece of

hardware known as a “3-D printer” (or a related device in the context of milling) to

click a button and have the printer create, out of raw materials, a firearm or parts of a

firearm. Because the resulting firearm may be made of a material other than metal, it

“can be produced in a way as to be both fully operable and virtually undetectable by
                                            5
DOSWASHINGTONSUP01001
    Case: 15-50759    Document: 00513377715 Page: 16 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 433 of 996




conventional security measures such as metal detectors.” Aguirre Decl. ¶ 35(a)

[ROA.570]. The “design includes insertion of a six-ounce piece of metal to make it

detectable by metal detectors” and thus compliant with the Undetectable Firearms

Act of 1988, 18 U.S.C. § 922(p), but “this metal content can be removed without

rendering [the firearm] inoperable.” Aguirre Decl. ¶ 35(a) n.6 [ROA.571].

       The present dispute arose when the State Department sent a letter to Defense

Distributed identifying as potentially subject to the International Traffic in Arms

Regulations some computer files that had been posted on the Internet. The

Directorate identified ten particular data files that instructed 3-D printers to create

particular items. See Letter to Cody Wilson 2 [ROA.581]. The letter stated that the

Directorate was reviewing the files and had yet to determine whether they were

subject to the regulations. Id. at 1-2 [ROA.580-81]. Accordingly, the Directorate

requested that Defense Distributed submit commodity-jurisdiction requests for the

ten files. Id. at 2 [ROA.581]. The letter stated that until the commodity-jurisdiction

determination had been made, “Defense Distributed should treat” the data as

controlled by the regulations, which “means that all such data should be removed

from public access immediately.” Id. [ROA.581].

       In June 2013, Defense Distributed submitted a commodity-jurisdiction request

covering the ten items identified in the letter. See Commodity Jurisdiction Request

(June 21, 2013) [ROA.335]. Before receiving a final determination on that request,

Defense Distributed submitted an additional request for the “Ghost Gunner”
                                             6
DOSWASHINGTONSUP01002
    Case: 15-50759    Document: 00513377715 Page: 17 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 434 of 996




machine, which Defense Distributed described as “an inexpensive machine with more

than enough accuracy to manufacture firearms.” Commodity Jurisdiction Request 2

(Jan. 2, 2015) [ROA.395]. According to Defense Distributed, the Ghost Gunner

machine “was designed, developed, and manufactured by Defense Distributed to

automatically manufacture publicly available designs with nearly zero user

interaction.” Id. at 1 [ROA.394]. The machine is capable of manufacturing both

“parts to firearms controlled under the U.S. Munitions List” and other “items that are

not controlled under the [Munitions List].” Id. [ROA.394].

       Analyzing the requests required the State Department to “better understand

additive manufacturing and 3D printing hardware and technology and its evolution

and diffusion.” Aguirre Decl. ¶ 27 [ROA.566]. In April 2015, the Department

completed its review of the Ghost Gunner application, and in June 2015, the

Department completed its review of the original request. Id. ¶ 28 [ROA.566-67].

       The government concluded that the Ghost Gunner machine itself was not

subject to the State Department’s jurisdiction, although “technical data for producing

a defense article” using the machine are subject to the Department’s jurisdiction.

Commodity Jurisdiction Determination (Apr. 15, 2015) [ROA.407]. As to the original

request, the government determined that six of the ten files were subject to State

Department jurisdiction. Commodity Jurisdiction Determination 2 (June 4, 2015)

[ROA.501]. The other four files were not subject to the Department’s jurisdiction.

Id. at 1 [ROA.500].
                                           7
DOSWASHINGTONSUP01003
    Case: 15-50759    Document: 00513377715 Page: 18 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 435 of 996




       The determination that certain computer files were subject to the Department’s

jurisdiction was based on “several factors.” Aguirre Decl. ¶ 29 [ROA.567]. First, the

“central function” of the files “appears to be to enable the manufacture of end-items

that are . . . defense articles” governed by the regulations. Id. [ROA.567]. Second,

because the process is automated, “[m]anufacture of a defense article in this way

requires considerably less know-how than manufacture in reliance on conventional

technical data, which . . . requires additional craftsmanship, know-how, tools, and

materials.” Id. [ROA.567]. Third, the functionality provided by the files at issue

constituted “a meaningful step beyond previous, public-domain material.” Id.

[ROA.567-68]. Finally, the files fall within the plain text of the regulations, which

include in the definition of “defense articles” those “‘blueprints, drawings,

photographs, plans, instructions or documentation’ that can be used to automatically

manufacture defense articles.” Id. [ROA.568] (quoting 22 C.F.R. § 120.10(a)(1)).

       C.     Prior Proceedings
       Plaintiffs are Defense Distributed (the putative distributor of the computer files

discussed above) and the Second Amendment Foundation, some of whose members

claim that they wish to access the computer files published by Defense Distributed.

After receiving the commodity-jurisdiction determination for the Ghost Gunner

machine, but before receiving the determination for the ten 3-D printing files,

plaintiffs instituted this action in federal district court, asserting claims against the

relevant government agencies, government officials in their official capacities, and
                                              8
DOSWASHINGTONSUP01004
    Case: 15-50759    Document: 00513377715 Page: 19 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 436 of 996




government officials in their individual capacities. See generally Compl. [ROA.12].

Plaintiffs asserted that the government was acting ultra vires, that the government’s

actions violated the First, Second, and Fifth Amendments to the U.S. Constitution,

and that the individual defendants were liable for damages because they engaged in

practices that were contrary to clearly established law. See id. ¶¶ 41-59 [ROA.21-24].3

       As relevant here, plaintiffs sought a preliminary injunction that would have

prevented the government from “enforcing any prepublication approval requirement

against unclassified information under the International Traffic in Arms Regulations,”

including any requirement applicable either to the files that Defense Distributed had

submitted for commodity-jurisdiction review or to any other files that Defense

Distributed might create in the future. Proposed Order [ROA.82]. While the motion

was pending, the government responded to the pending commodity-jurisdiction

request as discussed above.

       The district court denied the requested injunction. The court first observed

that while plaintiffs had asserted that they suffered irreparable injury in the form of a

deprivation of constitutional rights, a determination whether a preliminary injunction

is warranted also requires “weighing . . . the respective interests of the parties and the

public.” Order 6 [ROA.684]. In particular, plaintiffs “fail[ed] to consider the public’s


       3
        This brief is filed on behalf of the government agencies and the official-
capacity defendants only; claims for damages against the individual-capacity
defendants are still pending in the district court.

                                             9
DOSWASHINGTONSUP01005
    Case: 15-50759    Document: 00513377715 Page: 20 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 437 of 996




keen interest in restricting the export of defense articles,” and “the interest—and

authority—of the President and Congress in matters of foreign policy and export.”

Id. [ROA.684]. The court concluded that plaintiffs had not “met their burden as to

the final two prongs necessary for granting . . . a preliminary injunction.” Id. at 7

[ROA.685]. But “in an abundance of caution,” the court also addressed plaintiffs’

likelihood of success on the merits. Id. [ROA.685].

       The court concluded that plaintiffs’ motion was lacking in that respect as well.

The court observed that plaintiffs had acknowledged that the State Department has

“authority . . . to regulate export of defense articles.” Order 8 [ROA.686]. In

addition, “Defense Distributed admits its purpose is ‘facilitating global access to, and

the collaborative production of, information and knowledge related to the three-

dimensional (“3D”) printing of arms.’” Id. [ROA.686] (quoting Compl. ¶ 1

[ROA.13] ). Defense Distributed thus “engages in conduct which Congress

authorized Defendants to regulate,” and plaintiffs therefore had not demonstrated a

likelihood of success on their claim that the government was acting ultra vires, which

would require a showing that the government “was acting ‘without any authority

whatever,’ or without any ‘colorable basis for the exercise of authority.’” Id. at 8-9

[ROA.686-87] (quoting Danos v. Jones, 652 F.3d 577, 583 (5th Cir. 2011)).

       Turning to the First Amendment claim, the district court assumed, for

purposes of the preliminary-injunction analysis, that computer files were speech

subject to First Amendment protection. Order 10 [ROA.688]. The court observed
                                            10
DOSWASHINGTONSUP01006
       Case: 15-50759    Document: 00513377715 Page: 21 Date Filed: 02/11/2016
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 438 of 996




that the regulations do “not regulate disclosure of technical data based on the message

it is communicating.” Id. at 13 [ROA.691]. Instead, the regulation “is intended to

satisfy a number of foreign policy and national defense goals.” Id. [ROA.691]. The

court thus concluded that the regulations were subject to intermediate scrutiny. Id.

[ROA.691].

         The court noted that plaintiffs do not dispute that “there is a substantial

governmental interest in regulating the dissemination of military information.” Order

14 [ROA.692]. The court agreed with the Ninth Circuit’s conclusion that the

regulations substantially advance that interest by “provid[ing] clear procedures for

seeking necessary approval.” Id. at 14-15 [ROA.692-93] (citing United States v. Mak,

683 F.3d 1126, 1135 (9th Cir. 2012)).

         The court rejected plaintiffs’ assertion that the regulations pose an

impermissible burden on their domestic communication, noting that plaintiffs remain

“free to disseminate the computer files at issue domestically in public or private

forums.” Order 15 [ROA.693]. And the court concluded that it was reasonable for

the government to distinguish between domestic and foreign dissemination, noting

that exports plainly pose greater national-security concerns. Id. at 15-16 [ROA.693-

94].

         As to plaintiffs’ Second Amendment claim, the court concluded that the

Second Amendment Foundation had standing on behalf of its members. Order 18

[ROA.696]. The court rejected the Second Amendment claim on the merits,
                                             11
DOSWASHINGTONSUP01007
    Case: 15-50759    Document: 00513377715 Page: 22 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 439 of 996




however. The court reasoned that an individual who has more difficulty obtaining

access to the computer files is “not prevented from possessing and using a handgun

to defend his or her home and family.” Order 21 [ROA.699] (brackets and internal

quotation marks omitted). To the contrary, the regulations do not prohibit Second

Amendment Foundation members “from manufacturing their own firearms, . . . from

keeping and bearing other firearms,” or, if they are in the United States, “from

acquiring the computer files at issue directly from Defense Distributed.” Id. at 22

[ROA.700]. Given this limited burden on Second Amendment rights and the

legitimate governmental interest served, the court concluded that the regulations

satisfied intermediate scrutiny. Id. [ROA.700].

       Finally, the district court rejected plaintiffs’ Fifth Amendment claim, which

asserted that the regulations were unconstitutionally vague. The court noted that

plaintiffs “have not made precisely clear which portion of the [regulatory] language

they believe is unconstitutionally vague.” Order 23 [ROA.701]. The court explained

that the term “defense articles” is defined with great specificity in the regulations. Id.

at 23-24 [ROA.701-02]. The term “export” is also defined, “although at lesser

length,” and specifically includes “‘[d]isclosing (including oral or visual disclosure) or

transferring technical data to a foreign person, whether in the United States or

abroad.’” Id. at 24 [ROA.702] (quoting 22 C.F.R. § 120.17(a)(4)) (alteration in

original). That definition would put a person of ordinary intelligence on notice that

plaintiffs’ conduct would be covered by the regulations. Id. [ROA.702].
                                            12
DOSWASHINGTONSUP01008
    Case: 15-50759    Document: 00513377715 Page: 23 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 440 of 996




                           SUMMARY OF ARGUMENT

       Congress and the Executive Branch have concluded that the export of defense

articles, including firearms and firearm components, requires diligence and oversight

to ensure that they are not used in ways inimical to the national security and foreign

policy interests of the United States. As a consequence, a license or other form of

authorization is required to export these items. The computer data files at issue here,

if made available publicly without restriction, would allow anyone with a 3-D printer

(or related device) to create, at the touch of a button, parts and components for an

operational firearm that is untraceable and undetectable by metal detectors. Because

such printers are readily available, allowing the distribution of the computer files at

issue here is tantamount to permitting the dissemination of the firearms themselves.

The export of the files thus requires a license. The licensing requirement contains no

exception for cases in which the distribution of files to foreign nationals occurs by

placing the files on an unrestricted Internet site, from which a foreign national

downloads them.

       Plaintiffs mistakenly assert that the State Department acted ultra vires in

reaching these conclusions, which would require a showing that the Department had

no colorable basis for its actions. As the district court recognized, the Arms Export

Control Act creates an export licensing regime, and provides broad discretion to

identify the items that will require an export license. Plaintiffs properly concede that

certain forms of “technical data” are properly subject to the licensing scheme, and
                                            13
DOSWASHINGTONSUP01009
    Case: 15-50759    Document: 00513377715 Page: 24 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 441 of 996




that posting information on the Internet can be characterized as an “export.” These

concessions are fatal to their assertion that the Department had no colorable basis for

its actions.

       Plaintiffs’ constitutional claims are likewise without merit. Plaintiffs’ First

Amendment argument misunderstands the nature of the licensing scheme and ignores

the context of the Department’s actions here. The licensing scheme does not target

plaintiffs’ ability to express ideas, but rather applies here only because the computer

files at issue direct a computer to produce firearm components. Advancing the

government’s interest in preventing the export of defense articles is fully consistent

with the First Amendment under any plausibly relevant standard. The district court’s

rejection of plaintiffs’ First Amendment claim accords with decisions of the Ninth

Circuit upholding export controls, and with decisions of the Second Circuit upholding

other regulations related to computer files.

       Plaintiffs’ contrary argument is largely premised on hypotheticals not presented

here concerning the dissemination of scientific ideas in academic fora or the

distribution of information unrelated to firearms. The regulations contain broad

exceptions designed to allow scientific discourse, although those exceptions are not

implicated here because of the nature of the files and the mode of dissemination.

This case relates to the export of computer files that direct a computer, without

human intervention, to create components of an operable firearm. The regulations

are plainly valid as applied to actions that make such files available to foreign
                                            14
DOSWASHINGTONSUP01010
    Case: 15-50759    Document: 00513377715 Page: 25 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 442 of 996




nationals, and plaintiffs’ arguments about whether and how the regulations would

apply in other circumstances are beside the point.

       Plaintiffs’ suggestions that the statute is impermissibly vague, or that it confers

undue discretion on the State Department, similarly misunderstand the issues before

the Court. The regulations describe in plain and objective terms the items that are

subject to the licensing scheme. As the district court observed, plaintiffs have

identified no ambiguous or subjective terms in the regulations that were applied in

this case. Plaintiffs’ general objections about potential applications in other contexts

have no relevance here.

       Plaintiffs’ reliance on the Second Amendment is misplaced. The only

limitation at issue here concerns the placement of certain computer data files on an

unrestricted Internet site. Nothing in the statute or regulations prevents American

citizens on U.S. soil from obtaining the files directly from Defense Distributed, much

less from obtaining a firearm from other sources or from possessing a firearm for

self-defense. Plaintiffs do not assert otherwise. And even if the Second Amendment

were implicated, the government interests that are advanced by the export licensing

scheme amply justify any limited intrusion on the ability to procure firearms within

the United States.

       Finally, the district court properly concluded that a preliminary injunction

would not be in the public interest because the licensing scheme serves important

government interests that outweigh any harm to plaintiffs. Plaintiffs’ assertion of an
                                            15
DOSWASHINGTONSUP01011
     Case: 15-50759    Document: 00513377715 Page: 26 Date Filed: 02/11/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 443 of 996




abstract interest in vindicating constitutional rights does not demonstrate that the

district court erred in this regard. The district court properly denied plaintiffs’ motion

for a preliminary injunction.

                                STANDARD OF REVIEW

       This Court reviews the grant or denial of a preliminary injunction for abuse of

discretion, and will “reverse the denial of a preliminary injunction” “[o]nly under

extraordinary circumstances.” Anderson v. Jackson, 556 F.3d 351, 355-56 (5th Cir.

2009) (quotation marks omitted).

                                     ARGUMENT

I.     Government officials did not act ultra vires.

       Plaintiffs argue that the Department of State acted ultra vires when it required

Defense Distributed to obtain a license before uploading to an unrestricted Internet

site computer files that allow export-controlled firearm components to be created at

the touch of a button. As the district court explained, to establish that the

government was acting ultra vires, plaintiffs must “establish that the officer was acting

‘without any authority whatever,’ or without any ‘colorable basis for the exercise of

authority.’” Order 8 [ROA.686] (quoting Danos v. Jones, 652 F.3d 577, 583 (5th Cir.

2011)). Plaintiffs cannot come close to meeting this standard.

       The Arms Export Control Act authorizes the President, “[i]n furtherance of

world peace and the security and foreign policy of the United States,” to “control the

import and the export of defense articles and defense services.” 22 U.S.C.
                                           16
DOSWASHINGTONSUP01012
    Case: 15-50759    Document: 00513377715 Page: 27 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 444 of 996




§ 2778(a)(1). As particularly relevant here, the statute contemplates the promulgation

of regulations designating particular items as “defense articles and defense services,”

id., and prohibits the exportation of such articles and services without a license or

other authorization, id. § 2778(b)(2). These powers have been delegated, as relevant

here, to the Department of State. See Administration of Reformed Export Controls,

Exec. Order No. 13,637, § 1(n), 3 C.F.R. 223-224 (2014).

       The computer files at issue fall squarely within controlling regulations that have

been duly promulgated under that authority. The files, which provide the data

necessary for a 3-D printer or related device to produce a firearm or firearm

component, relate to the creation of firearms that appear on the U.S. Munitions List.

See 22 C.F.R. § 121.1, Category I, item (a). Items on the U.S. Munitions List are

defined by the regulations to be “defense articles.” Id. § 120.6. And in addition to

including the firearms and firearm components themselves as “defense articles,” the

Munitions List explicitly includes “[t]echnical data” relating to items on the list. Id.

§ 121.1, Category I, item (i). Plaintiffs properly concede that the statute authorizes the

regulations to extend not only to the export of physical firearms, but also to “the

export of certain technical data.” Appellants’ Br. 38.

       The regulations define “[t]echnical data” to include “[i]nformation . . . which is

required for the . . . production . . . of defense articles.” 22 C.F.R. § 120.10(a).

Computer files that are needed to produce a firearm with a 3-D printer or related


                                             17
DOSWASHINGTONSUP01013
    Case: 15-50759    Document: 00513377715 Page: 28 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 445 of 996




device plainly fall within that definition. Plaintiffs offer no textual argument to the

contrary.

       There is an exception to the definition of “technical data” for materials in the

“public domain.” 22 C.F.R. § 120.10(b). Analyzing this exception required a factual

analysis of the files at issue here and the materials that had already been placed in the

public domain. After conducting that analysis, the agency concluded that the files at

issue here constituted “a meaningful step beyond previous, public-domain material.”

Aguirre Decl. ¶ 29 [ROA.567-68]. The exception thus does not apply, and the files at

issue are “defense articles.”

       Because the computer files at issue here constitute “defense articles” under

governing regulations, the statute states that they may not be “exported . . . without a

license for such export.” 22 U.S.C. § 2778(b)(2). The agency reasonably concluded

that sharing files with foreign nationals over the Internet constituted an “export.”

There can be no serious dispute that sending technical data to a foreign national by

physically transporting a disk would constitute an export. And plaintiffs concede that

the government “can bar individuals from . . . directly providing technical assistance

to a foreign person on designing defense articles.” Appellants’ Br. 38. The agency

was not compelled to distinguish between these scenarios and transmitting defense

articles to foreign nationals over the Internet. Such a conclusion would create a

loophole in the regulatory scheme by allowing technical data to be transferred to

foreign nationals merely by placing it on an Internet site that they could access.
                                            18
DOSWASHINGTONSUP01014
    Case: 15-50759    Document: 00513377715 Page: 29 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 446 of 996




Plaintiffs properly do not “suggest that uploading files to the Internet cannot be

viewed, in some sense, as an export.” Id.

       Unable to establish that the agency acted without any colorable basis in this

case, plaintiffs complain generally that the regulations sweep too broadly. Plaintiffs’

general critiques of hypothetical applications of the regulations provide no basis for

concluding that the agency acted ultra vires in this case.

       Moreover, plaintiffs’ general complaints misunderstand the statutory and

regulatory scheme and the nature of the limitations at issue here. Plaintiffs appear to

suggest that the definition of “technical data” is too broad. But that term was defined

in duly promulgated regulations designating certain technical data as “defense

article[s]” subject to export controls, and Congress has specified that “[t]he

designation . . . in regulations . . . of items as defense articles . . . shall not be subject to

judicial review,” 22 U.S.C. § 2778(h). Even if the regulations were subject to judicial

review, they would be subject to deference under basic administrative-law principles

set out in Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc. 467 U.S. 837

(1984).

       In any event, plaintiffs identify no flaw in the regulatory definition. As the

Ninth Circuit has explained, “[t]he authority to regulate arms traffic would be of

negligible practical value if it encompassed only the exportation of particular military

equipment but not the exportation of blueprints specifying the construction of the

very same equipment.” United States v. Edler Indus., Inc., 579 F.2d 516, 520 (9th Cir.
                                               19
DOSWASHINGTONSUP01015
    Case: 15-50759    Document: 00513377715 Page: 30 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 447 of 996




1978). The wisdom of those regulations is illustrated by this case, in which plaintiffs

assert that the government is powerless to prevent them from sharing with foreign

nationals computer files that allow firearm components to be manufactured at the

touch of a button.

       Plaintiffs do not seriously suggest that the statute and regulations permit them

to transfer technical data to foreign nationals. Instead, they focus on their asserted

desire to share the files with fellow Americans. But the regulations at issue do not

prohibit Defense Distributed from sharing technical data with fellow U.S. citizens on

American soil. So far as the State Department is concerned, Defense Distributed may

transfer such files, including by making the files available for U.S. citizens to

download on the Internet. This may be accomplished by verifying the citizenship

status of those interested in the files, or by any other means adequate to ensure that

the files are not disseminated to foreign nationals.

       What Defense Distributed may not do is make defense articles available to

foreign nationals. Placing technical data on an unrestricted Internet site makes the

data available for download around the world, and the State Department therefore

warned Defense Distributed that the company could be liable under the regulations if

it maintained the technical data on such a site. The possibility that an Internet site

could also be used to distribute the technical data domestically does not alter the

analysis, any more than an email to a foreign national would become immune from

export regulations if U.S. citizens were also copied on the email.
                                            20
DOSWASHINGTONSUP01016
      Case: 15-50759    Document: 00513377715 Page: 31 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 448 of 996




II.     The application of the regulations in this case is fully consistent
        with the Constitution.

        A.    The regulations permissibly address the distribution and
              production of firearms, and any effect on protected speech is
              fully justified.

        As discussed above, this case concerns a set of regulations designed to address

the exportation of weapons. Most directly, the regulations prohibit the exportation of

firearms without obtaining a license or other authorization. But technological

advances permit firearms to be disseminated by distributing computer files that direct

3-D printers or related devices to produce firearm components. Imposing a licensing

requirement on the dissemination of firearms to foreign nationals by this mechanism

does not violate the First Amendment. The regulations at issue here address the

exportation and overseas production of firearms, and do not constitute an effort to

regulate the marketplace of ideas.

              1.        The regulations serve the government’s legitimate
                        interest in regulating the dissemination of arms and
                        technical data.

        Plaintiffs contend that “[c]omputer code conveying information is ‘speech’

within the meaning of the First Amendment.” Appellants’ Br. 43 (quoting Universal

City Studios, Inc. v. Corley, 273 F.3d 429, 449-50 (2d Cir. 2001)). Even if plaintiffs are

correct that computer code can serve as “an expressive means for the exchange of

information and ideas about computer programming,” Junger v. Daley, 209 F.3d 481,

485 (6th Cir. 2000), that potential exchange of ideas is not the basis for the


                                             21
DOSWASHINGTONSUP01017
    Case: 15-50759    Document: 00513377715 Page: 32 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 449 of 996




government regulation here. While computer programs can in some cases be read by

human beings (such as other computer programmers) and thus convey information,

the computer files at issue are subject to regulation because they facilitate automated

manufacture of a defense article. The State Department is concerned here with the

use of the data files at issue by machines, not with their ability to express a message to

humans. Although a person must direct a machine to read the files, “this momentary

intercession of human action does not diminish the nonspeech component of

[computer] code.” Corley, 273 F.3d at 450.

       The Supreme “Court has held that when ‘speech’ and ‘nonspeech’ elements are

combined in the same course of conduct, a sufficiently important governmental

interest in regulating the nonspeech element can justify incidental limitations on First

Amendment freedoms.” United States v. O’Brien, 391 U.S. 367, 376 (1968). Here, there

can be no serious dispute that the government has an important interest in preventing

regulated entities from evading the prohibition on exporting firearms by providing the

means for the same firearms to be produced abroad.

       “The United States and other countries rely on international arms embargoes,

export controls, and other measures to restrict the availability of defense articles

sought by terrorist organizations.” Aguirre Decl. ¶ 35(b) [ROA.571]. The availability

on the Internet of the computer files at issue here would “provide any such

organization with defense articles, including firearms, at its convenience, subject only

to its access to a 3D printer, an item that is widely commercially available.” Id.
                                            22
DOSWASHINGTONSUP01018
    Case: 15-50759    Document: 00513377715 Page: 33 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 450 of 996




[ROA.571]. Providing “unrestricted access” to the computer files at issue here

“would likewise provide access to the firearms components and replacement parts to

armed insurgent groups, transnational organized criminal organizations, and states

subject to U.S. or UN arms embargoes.” Id. ¶ 35(c) [ROA.571]. In addition, “[m]any

countries, including important U.S. allies, have more restrictive firearms laws than the

United States and have identified [the files at issue here] as a threat to domestic

firearms laws.” Id. ¶ 35(d) [ROA.572]. The exports at issue here “would undercut the

domestic laws of these nations . . . and thereby damage U.S. foreign relations with

those countries and foreign policy interests.” Id. [ROA.572].

       The firearms that would be produced by the files at issue here are of particular

concern because they “can be produced in a way as to be both fully operable and

virtually undetectable by conventional security measures such as metal detectors.”

Aguirre Decl. ¶ 35(a) [ROA.570]. If such a firearm were produced and “then used to

commit an act of terrorism, piracy, assassination, or other serious crime,” the United

States could be held accountable, causing “serious and long-lasting harm to the

foreign policy and national security interests of the United States.” Id. [ROA.571].

       Congress and the Executive Branch thus have ample justification for imposing

controls on exports of defense articles in general and the computer files at issue here

in particular. These interests are more than sufficient to justify any incidental effects

the regulations may have on the expression of ideas.


                                            23
DOSWASHINGTONSUP01019
    Case: 15-50759    Document: 00513377715 Page: 34 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 451 of 996




       The government’s interests here would suffice to justify the regulations even if

a more demanding standard were thought to apply. In Holder v. Humanitarian Law

Project, 561 U.S. 1 (2010), the Supreme Court upheld a restriction on providing

“material support or resources to a foreign terrorist organization,” 18 U.S.C.

§ 2339B(a)(1), as applied to a group that sought to “facilitate only the lawful,

nonviolent purposes” of certain foreign groups. Humanitarian Law Project, 561 U.S. at

8. The Court recognized that the particular activities in which the plaintiffs in that

case wished to engage—legal training and political advocacy—“consist[ed] of

communicating a message” and thus, unlike the computer files at issue here, had no

non-expressive component. Id. at 28. But the Court nonetheless upheld the statute

against a First Amendment challenge, concluding that Congress had permissibly

determined that even support for peaceable, lawful conduct “can further terrorism by

foreign groups.” Id. at 30.

       The Court emphasized that the issues presented “implicate[d] sensitive and

weighty interests of national security and foreign affairs,” and the Court thus gave

deference to the government’s determinations about the likely consequences of

allowing the material support at issue. Humanitarian Law Project, 561 U.S. at 33-34.

The Court concluded that “Congress and the Executive are uniquely positioned to

make principled distinctions between activities that will further terrorist conduct and

undermine United States foreign policy, and those that will not.” Id. at 35.


                                           24
DOSWASHINGTONSUP01020
    Case: 15-50759    Document: 00513377715 Page: 35 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 452 of 996




       Here, Congress and the Executive Branch have concluded that restrictions on

the export of arms are essential to the promotion of “world peace and the security

and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). In longstanding

regulations, the Department of State has consistently and reasonably concluded that

the overseas dissemination of arms cannot meaningfully be curtailed if unfettered

access to technical data essential to the production of arms is not similarly subject to

the export licensing scheme. See 22 C.F.R. §§ 120.6, 120.10. Plaintiffs provide no

basis for this Court to disturb those conclusions in these sensitive areas.

              2.        Plaintiffs’ position cannot be reconciled with the
                        approach taken by other courts of appeals.

       The Ninth Circuit has “repeatedly upheld the constitutionality of the [Arms

Export Control Act], and its predecessor, the Mutual Security Act (MSA), under the

First Amendment.” United States v. Mak, 683 F.3d 1126, 1135 (9th Cir. 2012). That

court has properly recognized “the Government’s strong interest in controlling ‘the

conduct of assisting foreign enterprises to obtain military equipment and related

technical expertise.’” Id. at 1135-36 (quoting United States v. Edler Indus., Inc., 579 F.2d

516, 520-21 (9th Cir. 1978)). “[E]ven assuming that the First Amendment offers

some protection to the dissemination of technical data,” the Ninth Circuit recognized

that “the government has a strong interest in regulating the export of military

information.” United States v. Posey, 864 F.2d 1487, 1496 (9th Cir. 1989). “Technical




                                             25
DOSWASHINGTONSUP01021
    Case: 15-50759    Document: 00513377715 Page: 36 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 453 of 996




data that is relatively harmless and even socially valuable when available domestically

may, when sent abroad, pose unique threats to national security.” Id. at 1497.

       Plaintiffs misunderstand the Ninth Circuit’s reasoning when they rely on a

limiting construction adopted by that court. See Appellants’ Br. 48. The Ninth Circuit

has held that when “information could have both peaceful and military

applications, . . . the defendant must know or have reason to know that its

information is intended for the prohibited use.” Edler, 579 F.2d at 521. That

limitation, even if it is properly read into one or more of the enforcement provisions

applicable today, has no application here: the files at issue here plainly are useful only

for the creation of firearms, and are plainly intended for that use. See, e.g., Appellants’

Br. 19 (“Plaintiff Defense Distributed . . . is operated for the purpose of promoting

popular access to arms . . . .”). What is relevant here is not the Ninth Circuit’s

construction of the regulations in a respect that is not at issue here, but rather that

court’s conclusion that the regulations withstand First Amendment scrutiny.

       This case resembles Commodity Futures Trading Commission v. Vartuli, 228 F.3d 94

(2d Cir. 2000), where the Second Circuit rejected a First Amendment challenge to a

prohibition on distributing software that provided automated investment advice

without first registering with the Commodity Futures Trading Commission. The

court emphasized that the software provided “automatic” advice and, rather than

educating the consumer, provided explicit instructions about whether to buy or sell.

Id. at 111. The court observed that “[n]one of the reasons for which speech is
                                            26
DOSWASHINGTONSUP01022
    Case: 15-50759    Document: 00513377715 Page: 37 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 454 of 996




thought to require protection above and beyond that accorded to non-speech

behavior—the pursuit of truth, the accommodation among interests, the achievement

of social stability, the exposure and deterrence of abuses of authority, personal

autonomy and personality development, or the functioning of a democracy—is

implicated” by a system that “did not materially differ from . . . electronically triggered

trades.” Id. (citation omitted).

       The court’s analysis was not altered by the possibility that some recipients of

the software “doubtless used it as no more than a provider of information and

advice.” Vartuli, 228 F.3d at 111-12. Even if communications to those customers

constituted “‘speech,’ and protected speech at that,” that would not affect the court’s

analysis because the company “was properly required to register for its non-speech

activities, such as the sale of [the software] as the automatic system for currency

trading it was intended to be.” Id. at 112. The possibility that the company “engaged

in protected speech does not make the requirement that it register to carry on its non-

speech business any the less constitutionally permissible.” Id.

       In Universal City Studios, Inc. v. Corley, similarly, the Second Circuit upheld an

injunction prohibiting the Internet posting of computer software that facilitated the

unlawful reproduction of movies stored on DVDs. The court recognized that

computer software has both a functional and an informative component, but

observed that the injunction “target[ed] only the nonspeech component.” Corley, 273


                                             27
DOSWASHINGTONSUP01023
    Case: 15-50759    Document: 00513377715 Page: 38 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 455 of 996




F.3d at 454. Here, similarly, the regulations target trafficking in arms, and are not

aimed at restricting free expression.

              3.        Plaintiffs’ contrary arguments fail to address the basis
                        for applying the regulations in this case.

       Unable to seriously dispute the government’s legitimate interest in preventing

the dissemination of firearms overseas, plaintiffs seek to characterize their conduct in

different terms. Plaintiffs assert that they seek to communicate “information

regarding simple arms of the kind in common use for traditional lawful purposes.”

Appellants’ Br. 48. Much “information regarding simple arms” would fall within the

regulations’ exception for “information in the public domain.” 22 C.F.R.

§§ 120.10(b), 120.11(a). The files at issue here, however, have novel functionality:

they enable a 3-D printer or related device, at the push of a button, to create an article

that appears on the U.S. Munitions List. See Aguirre Decl. ¶ 29 [ROA.567-68].

       This case is therefore quite unlike Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015).

There, the Supreme Court considered an ordinance that prohibited the display of

signs based on the expressive content of those signs. In particular, the ordinance

generally imposed a permitting requirement on outdoor signs, but exempted signs that

“convey[ed] the message of directing the public to church or some other ‘qualifying

event,’” signs that were “‘designed to influence the outcome of an election,’” and

signs that “‘communicat[ed] a message or ideas’ that do not fit within” certain other

specified categories. Id. at 2227 (quoting ordinance). Because the restrictions

                                             28
DOSWASHINGTONSUP01024
    Case: 15-50759    Document: 00513377715 Page: 39 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 456 of 996




“depend[ed] entirely on the communicative content of the sign,” the Court concluded

that the ordinance was a content-based restriction on speech, regardless of the

government’s justifications for enacting it. Id. The Court in Reed did not overrule by

implication cases in which the government regulation was premised not on the

communicative content of a particular action, but on other factors. See O’Brien, 391

U.S. at 376; City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 49 (1986) (upholding

“zoning ordinance[] designed to combat the undesirable secondary effects” of

“businesses that purvey sexually explicit materials”).

       Similarly, plaintiffs seek to assume away the consequences of their actions

when they insist that they “are not seeking to help foreigners build controlled

weapons of war,” but rather “are merely communicating with their fellow

Americans.” Appellants’ Br. 48. To the extent that plaintiffs are actually

communicating with their fellow Americans within the United States, the regulations

have no application. But to the extent that plaintiffs make defense articles available to

foreign nationals, the regulations apply. The United States is not powerless to prevent

its citizens from facilitating the production of arms by foreign nationals even if the

conduct at issue is principally intended for a different audience.

       Plaintiffs do not advance their argument by citing an opinion from the Office

of Legal Counsel in the Department of Justice. See Constitutionality of the Proposed

Revision of the International Traffic in Arms Regulations, 5 Op. O.L.C. 202 (1981)

[ROA.244]. In that opinion, the Department of Justice cited the government’s
                                             29
DOSWASHINGTONSUP01025
    Case: 15-50759    Document: 00513377715 Page: 40 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 457 of 996




“compelling interest in suppressing the development and use of sensitive technologies

abroad,” and concluded that the provision of “technical advice” was “an integral part

of conduct that the government has a compelling interest in suppressing by

appropriate means.” Id. at 208 [ROA.250].

       Written in 1981, the opinion understandably did not analyze the First

Amendment implications of the dissemination of computer files on the Internet.

Instead, the examples of applications that would raise constitutional concern involved

“communications of unclassified information by a technical lecturer at a university” or

“the conversation of a United States engineer who meets with foreign friends at home

to discuss matters of theoretical interest.” 5 Op. O.L.C. at 212 [ROA.254].

       This case does not involve university lectures or discussions of matters of

theoretical interest at a dinner party. Rather, the regulation’s application in this case

involves the dissemination of computer files to foreign nationals that can be used,

automatically, to generate firearms or firearm components that are on the U.S.

Munitions List.

       Plaintiffs’ reliance on other statements by the government in contexts far

removed from this case is likewise misplaced. Plaintiffs refer, for example, to the

sharing in academic settings of information about cryptography. See Department of

State, Munitions Control Newsletter (Feb. 1980) [ROA.332] (discussing “scientific

exchanges of basic mathematical and engineering research data” related to

cryptography); Lowell 2d Decl., Bernstein v. U.S. Dep’t of State, No. 95-0582 (N.D. Cal.
                                            30
DOSWASHINGTONSUP01026
    Case: 15-50759    Document: 00513377715 Page: 41 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 458 of 996




July 26, 1996) (Appellants’ Br. Add. 22). Plaintiffs also refer to a Department of

Justice report about the publication within the United States, in a variety of settings,

of information about making bombs. See Department of Justice, 1997 Report on the

Availability of Bombmaking Information [ROA.280]. Those discussions have no

evident bearing on this case, which involves a prohibition on making available to

foreign nationals computer files that facilitate the automated production of firearms.

And the United States has never taken the position, urged here by plaintiffs, that

dissemination on the Internet is categorically excluded from regulation. See, e.g., Defs.’

Opp’n to Pl.’s Mot. for Summ. J. 28-29, Bernstein v. U.S. Dep’t of State, No. 95-0582

(N.D. Cal. Aug. 30, 1996)4 (arguing that “plaintiff’s contention that distribution

through the Internet would not implicate the notion of an export is highly suspect”

and noting “the obvious concern that posting software without regard to whether it

can be distributed to international destinations would circumvent” the export

licensing regulations (citation omitted)).

       The hypothetical application of the regulations to conduct not at issue here

would be relevant only to a claim that the regulations are facially overbroad.

“Invalidation for overbreadth is strong medicine that is not to be casually employed.”

United States v. Williams, 553 U.S. 285, 293 (2008) (internal quotation marks omitted).

In particular, the Supreme Court has “vigorously enforced the requirement that a


       4
           Available at https://app.box.com/Bernstein (see Appellants’ Br. 14).

                                             31
DOSWASHINGTONSUP01027
    Case: 15-50759    Document: 00513377715 Page: 42 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 459 of 996




statute’s overbreadth be substantial, not only in an absolute sense, but also relative to

the statute’s plainly legitimate sweep.” Id. at 292 (emphasis in original).

       Plaintiffs make no effort to compare the regulations’ legitimate applications to

the hypotheticals that they posit. Any such comparison would demonstrate the

regulations’ facial constitutionality. As discussed above, the regulations operate to

prevent the exportation of weapons and of information that is not in the public

domain and is necessary to produce weapons. For the reasons given above, the

ordinary operation of these regulations does not offend the First Amendment.

       Plaintiffs highlight the lack of any limiting principle to their argument by

suggesting that the computer files have “artistic and political utility” because they have

been “repurposed” by artists. Appellants’ Br. 21. Actual firearms and weapons of

mass destruction could be “repurposed” to make political statements or to create art,

but that does not diminish the government’s ability to regulate those items based on

their non-expressive characteristics.

       B.     The regulations do not present the concerns associated with
              prior restraints on core expression.

       Plaintiffs’ repeated references to the regulations as a “prior restraint” do not

advance their argument. As the district court explained, this Court has recognized

that “judicial decisions analyzing prior restraints have applied different standards of

review depending on the restraint at issue.” Order 11 [ROA.689] (quoting Catholic

Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir. 2014)). For example,

                                            32
DOSWASHINGTONSUP01028
    Case: 15-50759    Document: 00513377715 Page: 43 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 460 of 996




while a prior restraint involving “a facially content-based restriction on political

speech in a public forum” is subject to strict scrutiny, “a prior restraint on speech in a

non-public forum at a school is constitutional if reasonably related to legitimate

pedagogical goals.” Milwaukee Police Ass’n v. Jones, 192 F.3d 742, 749 (7th Cir. 1999)

(citing Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988)), cited in Catholic

Leadership Coal., 764 F.3d at 438.

       The licensing scheme at issue here could not plausibly give rise to the sort of

censorship that has caused courts to invalidate prior restraints on news publications or

public rallies. Heightened concerns about prior restraints arise when “a licensing law

gives a government official or agency substantial power to discriminate based on the

content or viewpoint of speech by suppressing disfavored speech or disliked

speakers.” City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 759 (1988). For

such concerns to arise, the “law must have a close enough nexus to expression, or to

conduct commonly associated with expression, to pose a real and substantial threat

of . . . censorship risks.” Id.

       By contrast, “laws of general application that are not aimed at conduct

commonly associated with expression and do not permit licensing determinations to

be made on the basis of ongoing expression or the words about to be spoken[] carry

with them little danger of censorship.” City of Lakewood, 486 U.S. at 760-61. The

provisions at issue here fall squarely in this category. The Arms Export Control Act

and implementing regulations are part of a regulatory scheme designed to curtail the
                                              33
DOSWASHINGTONSUP01029
    Case: 15-50759    Document: 00513377715 Page: 44 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 461 of 996




spread of defense articles to foreign nationals. Far from being aimed at restricting

expression, the regulations “specifically carve out exceptions to the law for the types

of information that are subject to the highest levels of First Amendment protection,

for example, published scholarly works.” Mak, 683 F.3d at 1136 (citing 22 C.F.R.

§ 120.11(a)).

       As discussed above, while the distribution of computer files could, in some

circumstances, be done for expressive purposes, it nonetheless stands in obvious

contrast to activities such as parading, posting signs, distributing handbills, or

publishing newspapers, which are always (or almost always) done for expressive

purposes. Cases involving restrictions on those activities are inapposite here. See, e.g.,

New York Times Co. v. United States, 403 U.S. 713 (1971) (publication of Pentagon

Papers in the newspaper); Near v. Minnesota ex rel. Olson, 283 U.S. 697 (1931)

(publication of charges of official misconduct in newspaper); Forsyth Cnty. v. Nationalist

Movement, 505 U.S. 123 (1992) (permit for protest march).

       In addition, plaintiffs are mistaken in arguing that the State Department’s

processing times render the scheme an impermissible prior restraint. See Appellants’

Br. 52-55. Plaintiffs have not sought a license in this case and present only general

arguments about the pace of licensing decisions, without any concrete factual context.

Moreover, on its face, the licensing determination appropriately involves

considerations of numerous difficult questions of national security or foreign policy.

See 22 U.S.C. § 2778(a)(2) (requiring consideration of “whether the export of an article
                                            34
DOSWASHINGTONSUP01030
    Case: 15-50759    Document: 00513377715 Page: 45 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 462 of 996




would contribute to an arms race, aid in the development of weapons of mass

destruction, support international terrorism, increase the possibility of an outbreak or

escalation of conflict, or prejudice the development of bilateral or multilateral arms

control or nonproliferation agreements or other arrangements.”). Given the stakes

and the complexity of the issues involved, there is no basis for plaintiffs’ apparent

view that such determinations must be made hastily.

       There is no legal obligation to obtain a commodity-jurisdiction determination

before exporting items or data that are not subject to the regulations. As a technical

matter, the availability of such determinations thus does not impose a prior restraint.

And as a practical matter, such determinations will be sought (and may be time

consuming) only in difficult cases that require extensive review.

       C.     The regulations provide clear definitions and are not
              impermissibly subjective.

       Plaintiffs mistakenly suggest that the regulations are void for vagueness under

the Fifth Amendment’s Due Process Clause, Appellants’ Br. 60-62, or that they confer

inordinate discretion on government officials, id. at 50-52. The regulations contain

precise and specific definitions. See generally United States v. Wu, 711 F.3d 1, 13 (1st Cir.

2013) (“To be within the reach of the Munitions List at all, an item must qualify as a

‘defense article,’ a term defined by the [regulations] with considerable specificity.”).

Those definitions are designed not to provide authority to exercise subjective




                                             35
DOSWASHINGTONSUP01031
    Case: 15-50759    Document: 00513377715 Page: 46 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 463 of 996




judgments about political or scientific speech, but rather to limit the foreign

dissemination of firearms and other weapons of war.

       As relevant here, the regulations apply specifically to firearms up to .50 caliber,

22 C.F.R. § 121.1, Category I, item (a), and to “[i]nformation . . . which is required for

the . . . production . . . of” such firearms, id. § 120.10(a)(1). The regulations contain

an exemption for information that is in the “[p]ublic domain,” as that term is defined

in the regulations. Id. § 120.11. And the regulations define “export” to include

“[d]isclosing (including oral or visual disclosure) or transferring technical data to a

foreign person, whether in the United States or abroad.” Id. § 120.17(a)(4).

       These regulations are clear and specific, and do not provide an open-ended

invitation to make subjective judgments about the value of speech or to censor based

on disagreement with a message. Plaintiffs identify no statutory or regulatory terms

applicable here that give rise to subjective judgments. See Order 23 [ROA.701]

(noting that plaintiffs “have not made precisely clear which portion of the [regulatory]

language they believe is unconstitutionally vague”). Instead, they point to terms with

no evident bearing on this case, asserting that “[r]easonable persons must guess at

what ‘specially designed’ or ‘military application’ truly mean,” and alluding to

“Category XXI” of the U.S. Munitions List. Appellants’ Br. 51. Although plaintiffs

provide no explanation of why those terms, in context, are vague, for present

purposes it suffices to point out that none of these regulatory terms or categories is

relevant here. The Supreme Court has made clear that “a plaintiff whose speech is
                                            36
DOSWASHINGTONSUP01032
    Case: 15-50759    Document: 00513377715 Page: 47 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 464 of 996




clearly proscribed cannot raise a successful vagueness claim under the Due Process

Clause of the Fifth Amendment for lack of notice.” Humanitarian Law Project, 561 U.S.

at 20. And as discussed above, plaintiffs have not come close to establishing that any

applications of disparate parts of the regulations call for the “strong medicine” of

overbreadth under the First Amendment. See supra pp. 31-32.

       Plaintiffs’ argument that the regulations were unclear as applied in this case

arises from their observation that it took two years to process Defense Distributed’s

commodity-jurisdiction requests. The fact that it took time to analyze the appropriate

application of the regulations in a new factual scenario does not render the regulations

vague. Even if Defense Distributed’s request presented a close case under the

regulations, that would still not pose a constitutional problem. To the contrary, the

Supreme Court has made clear that although “[c]lose cases can be imagined under

virtually any statute,” “[w]hat renders a statute vague is not the possibility that it will

sometimes be difficult to determine whether the incriminating fact it establishes has

been proved; but rather the indeterminacy of precisely what that fact is.” Williams,

553 U.S. at 306. The Court has thus “struck down statutes that tied criminal

culpability to whether the defendant’s conduct was ‘annoying’ or ‘indecent’—wholly

subjective judgments without statutory definitions, narrowing context, or settled legal

meanings.” Id. at 306. The regulations here contain no such terms. See also

Humanitarian Law Project, 561 U.S. at 20-21 (upholding statute that “does not

require . . . untethered, subjective judgments”).
                                             37
DOSWASHINGTONSUP01033
    Case: 15-50759    Document: 00513377715 Page: 48 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 465 of 996




       Plaintiffs’ suggestion that the regulatory scheme is impermissibly underinclusive

is also wide of the mark. Plaintiffs contend that Defense Distributed was singled out

by the Department of State because plaintiffs are unaware of similar actions taken

against other entities. Appellants’ Br. 59. Plaintiffs offer no authority in support of

their apparent view that a regulatory scheme is unconstitutional unless enforcement

action is taken in every case. A claim that the regulations were inadequately enforced

would amount, at most, to a selective-prosecution claim (though Defense Distributed

has not been prosecuted), and plaintiffs make no effort to satisfy the standard

applicable to such claims, which the Supreme Court has “taken great pains to

explain . . . is a demanding one.” United States v. Armstrong, 517 U.S. 456, 463 (1996);

see also id. at 464 (“In the ordinary case, so long as the prosecutor has probable cause

to believe that the accused committed an offense defined by statute, the decision

whether or not to prosecute . . . generally rests entirely in his discretion.” (internal

quotation marks omitted)).

       D.     The regulations do not violate the Second Amendment.

       Plaintiffs’ argument that the regulations violate the Second Amendment is

without merit. The regulations at issue here do not meaningfully burden anyone’s

Second Amendment rights. Law-abiding, responsible American citizens can

“acquir[e] the computer files at issue directly from Defense Distributed” and make

firearms using a 3-D printer, and the regulations place no limitation whatsoever on

the ability to obtain firearms from other sources or to possess them, in the home or
                                             38
DOSWASHINGTONSUP01034
    Case: 15-50759    Document: 00513377715 Page: 49 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 466 of 996




anywhere else. Order 22 [ROA.700]. While plaintiffs’ declarants state that they would

like to access Defense Distributed’s files on the Internet, they do not allege that the

regulations prevent them from exercising their right to keep or bear arms. See generally

Gottlieb Decl. [ROA.658]; Williamson Decl. [ROA.661]; Versnel Decl. [ROA.664].

The district court properly explained that “[t]he burden imposed here falls well short

of that generally at issue in Second Amendment cases.” Id. at 21 [ROA.699].

       There is thus no basis for plaintiffs’ assertion that anyone’s Second

Amendment rights are affected by the regulations at issue here. But at an absolute

minimum, the regulations survive any plausibly relevant standard of Second

Amendment scrutiny.

       As the district court explained, the validity of the provisions at issue here

follows from this Court’s analysis of statutes that prohibit the commercial sale of arms

to individuals between the ages of 18 and 21. Order 21-22 [ROA.699-700] (citing

National Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700

F.3d 185 (5th Cir. 2012)). This Court held that those statutes “do not severely burden

the Second Amendment rights” of those individuals, and “do not strike the core of

the Second Amendment because they do not prevent 18-to-20-year-olds from

possessing and using handguns ‘in defense of hearth and home.’” Id. at 206 (quoting

District of Columbia v. Heller, 554 U.S. 570, 635 (2008)). The Court thus upheld the

statutes as a reasonable effort to “manage an important public safety problem.” Id. at

207.
                                              39
DOSWASHINGTONSUP01035
       Case: 15-50759    Document: 00513377715 Page: 50 Date Filed: 02/11/2016
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 467 of 996




         Here, as discussed above, the regulations do not prevent anyone from

possessing and using handguns or any other weapon. And “[p]laintiffs do not

question that the Government has a compelling interest in regulating arms exports.”

Appellants’ Br. 68. Any limited imposition on the ability to keep and bear arms is

more than justified by the national security and foreign affairs interests discussed

above.

III.     The district court did not abuse its discretion in concluding that
         the remaining factors counsel against issuance of a preliminary
         injunction.

         The district court explained that plaintiffs’ submission on the balance of harms

and the public interest “fail[ed] to consider the public’s keen interest in restricting the

export of defense articles.” Order 6 [ROA.684]. Plaintiffs cannot demonstrate that

the district court’s holding was an abuse of discretion.

         Plaintiffs seek a broad injunction against application of the regulations to any

“unclassified information,” including not only the files that have already been

determined to be subject to the regulations but also to “all other files Defense

Distributed has and will continue to create that contain technical information.”

Proposed Order 1 [ROA.82]. As discussed above, the government has a compelling

interest in maintaining an export licensing scheme for files that have been determined

to be subject to export controls, and for future files that might be subject to such

controls.


                                             40
DOSWASHINGTONSUP01036
    Case: 15-50759    Document: 00513377715 Page: 51 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 468 of 996




       Plaintiffs, on the other hand, have not attempted to demonstrate that they

would be unable to distribute their files to U.S. citizens in this country through means

other than providing access worldwide on the Internet. Rather, their asserted interest

consists entirely of the abstract proposition that harm to a constitutional right

amounts to irreparable harm. See Appellants’ Br. 69-71. While the district court

accepted that proposition, it properly went on to analyze the practical considerations

at stake. See Order 6-7 [ROA.684-85]. The district court’s denial of a preliminary

injunction should be affirmed on this basis as well.

                                   CONCLUSION

       For the foregoing reasons, the district court’s judgment should be affirmed.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                  Principal Deputy Assistant Attorney
                                                     General
                                                RICHARD L. DURBIN, JR.
                                                  United States Attorney
                                                MICHAEL S. RAAB
                                                 s/ Daniel Tenny
                                                DANIEL TENNY
                                                   Attorneys, Appellate Staff
                                                   Civil Division, Room 7215
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue NW
                                                   Washington, D.C. 20530
                                                   (202) 514-1838
                                                   daniel.tenny@usdoj.gov

FEBRUARY 2016

                                           41
DOSWASHINGTONSUP01037
    Case: 15-50759    Document: 00513377715 Page: 52 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 469 of 996




                           CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2016, I electronically filed the foregoing

brief with the Clerk of the Court for the United States Court of Appeals for the Fifth

Circuit by using the appellate CM/ECF system. Participants in the case are registered

CM/ECF users, and service will be accomplished by the appellate CM/ECF system.



                                                 s/ Daniel Tenny
                                                Daniel Tenny




DOSWASHINGTONSUP01038
    Case: 15-50759    Document: 00513377715 Page: 53 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 470 of 996




                        CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief complies with the requirements of Federal Rule

of Appellate Procedure 32(a). This brief contains 9,832 words.



                                                s/ Daniel Tenny
                                               Daniel Tenny




DOSWASHINGTONSUP01039
    Case: 15-50759    Document: 00513377715 Page: 54 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 471 of 996




                              ADDENDUM




DOSWASHINGTONSUP01040
      Case: 15-50759    Document: 00513377715 Page: 55 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 472 of 996




                                            TABLE OF CONTENTS

22 U.S.C. § 2778 (excerpts) ................................................................................................ A1

22 C.F.R. § 120.6 ................................................................................................................. A3

22 C.F.R. § 120.10 ............................................................................................................... A4

22 C.F.R. § 120.11 ............................................................................................................... A5

22 C.F.R. § 120.17 ............................................................................................................... A6

22 C.F.R. § 121.1 (excerpts) ............................................................................................... A7




DOSWASHINGTONSUP01041
    Case: 15-50759    Document: 00513377715 Page: 56 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 473 of 996




22 U.S.C. § 2778
§ 2778. Control of arms exports and imports
(a) Presidential control of exports and imports of defense articles and services,
guidance of policy, etc.; designation of United States Munitions List; issuance of
export licenses; negotiations information
    (1) In furtherance of world peace and the security and foreign policy of the
United States, the President is authorized to control the import and the export of
defense articles and defense services and to provide foreign policy guidance to
persons of the United States involved in the export and import of such articles and
services. The President is authorized to designate those items which shall be
considered as defense articles and defense services for the purposes of this section
and to promulgate regulations for the import and export of such articles and services.
The items so designated shall constitute the United States Munitions List.
    (2) Decisions on issuing export licenses under this section shall take into account
whether the export of an article would contribute to an arms race, aid in the
development of weapons of mass destruction, support international terrorism,
increase the possibility of outbreak or escalation of conflict, or prejudice the
development of bilateral or multilateral arms control or nonproliferation agreements
or other arrangements.
    (3) In exercising the authorities conferred by this section, the President may
require that any defense article or defense service be sold under this chapter as a
condition of its eligibility for export, and may require that persons engaged in the
negotiation for the export of defense articles and services keep the President fully and
currently informed of the progress and future prospects of such negotiations.
(b) Registration and licensing requirements for manufacturers, exporters, or importers
of designated defense articles and defense services
     ...
    (2) Except as otherwise specifically provided in regulations issued under
subsection (a)(1) of this section, no defense articles or defense services designated by
the President under subsection (a)(1) of this section may be exported or imported
without a license for such export or import, issued in accordance with this chapter
and regulations issued under this chapter, except that no license shall be required for
exports or imports made by or for an agency of the United States Government
(A) for official use by a department or agency of the United States Government, or
(B) for carrying out any foreign assistance or sales program authorized by law and
subject to the control of the President by other means.
     ...
                                           A1
DOSWASHINGTONSUP01042
    Case: 15-50759    Document: 00513377715 Page: 57 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 474 of 996




(h) Judicial review of designation of items as defense articles or services
    The designation by the President (or by an official to whom the President's
functions under subsection (a) of this section have been duly delegated), in regulations
issued under this section, of items as defense articles or defense services for purposes
of this section shall not be subject to judicial review.




                                           A2
DOSWASHINGTONSUP01043
    Case: 15-50759    Document: 00513377715 Page: 58 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 475 of 996




22 C.F.R. § 120.6
§ 120.6. Defense article.
    Defense article means any item or technical data designated in § 121.1 of this
subchapter. The policy described in § 120.3 is applicable to designations of additional
items. This term includes technical data recorded or stored in any physical form,
models, mockups or other items that reveal technical data directly relating to items
designated in § 121.1 of this subchapter. It also includes forgings, castings, and other
unfinished products, such as extrusions and machined bodies, that have reached a
stage in manufacturing where they are clearly identifiable by mechanical properties,
material composition, geometry, or function as defense articles. It does not include
basic marketing information on function or purpose or general system descriptions.




                                           A3
DOSWASHINGTONSUP01044
    Case: 15-50759    Document: 00513377715 Page: 59 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 476 of 996




22 C.F.R. § 120.10
§ 120.10. Technical data.
(a) Technical data means, for purposes of this subchapter:
    (1) Information, other than software as defined in § 120.10(a)(4), which is
required for the design, development, production, manufacture, assembly, operation,
repair, testing, maintenance or modification of defense articles. This includes
information in the form of blueprints, drawings, photographs, plans, instructions or
documentation.
    (2) Classified information relating to defense articles and defense services on the
U.S. Munitions List and 600–series items controlled by the Commerce Control List;
    (3) Information covered by an invention secrecy order; or
    (4) Software (see § 120.45(f)) directly related to defense articles.
(b) The definition in paragraph (a) of this section does not include information
concerning general scientific, mathematical, or engineering principles commonly
taught in schools, colleges, and universities, or information in the public domain as
defined in § 120.11 of this subchapter or telemetry data as defined in note 3 to
Category XV(f) of part 121 of this subchapter. It also does not include basic
marketing information on function or purpose or general system descriptions of
defense articles.




                                            A4
DOSWASHINGTONSUP01045
    Case: 15-50759    Document: 00513377715 Page: 60 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 477 of 996




22 C.F.R. § 120.11
§ 120.11. Public domain.
(a) Public domain means information which is published and which is generally
accessible or available to the public:
    (1) Through sales at newsstands and bookstores;
   (2) Through subscriptions which are available without restriction to any individual
who desires to obtain or purchase the published information;
    (3) Through second class mailing privileges granted by the U.S. Government;
   (4) At libraries open to the public or from which the public can obtain
documents;
    (5) Through patents available at any patent office;
    (6) Through unlimited distribution at a conference, meeting, seminar, trade show
or exhibition, generally accessible to the public, in the United States;
   (7) Through public release (i.e., unlimited distribution) in any form (e.g., not
necessarily in published form) after approval by the cognizant U.S. government
department or agency (see also § 125.4(b)(13) of this subchapter);
     (8) Through fundamental research in science and engineering at accredited
institutions of higher learning in the U.S. where the resulting information is ordinarily
published and shared broadly in the scientific community. Fundamental research is
defined to mean basic and applied research in science and engineering where the
resulting information is ordinarily published and shared broadly within the scientific
community, as distinguished from research the results of which are restricted for
proprietary reasons or specific U.S. Government access and dissemination controls.
University research will not be considered fundamental research if:
        (i) The University or its researchers accept other restrictions on publication of
    scientific and technical information resulting from the project or activity, or
        (ii) The research is funded by the U.S. Government and specific access and
    dissemination controls protecting information resulting from the research are
    applicable.




                                           A5
DOSWASHINGTONSUP01046
    Case: 15-50759    Document: 00513377715 Page: 61 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 478 of 996




22 C.F.R. § 120.17
§ 120.17. Export.
(a) Export means:
    (1) Sending or taking a defense article out of the United States in any manner,
except by mere travel outside of the United States by a person whose personal
knowledge includes technical data; or
    (2) Transferring registration, control or ownership to a foreign person of any
aircraft, vessel, or satellite covered by the U.S. Munitions List, whether in the United
States or abroad; or
    (3) Disclosing (including oral or visual disclosure) or transferring in the United
States any defense article to an embassy, any agency or subdivision of a foreign
government (e.g., diplomatic missions); or
    (4) Disclosing (including oral or visual disclosure) or transferring technical data to
a foreign person, whether in the United States or abroad; or
    (5) Performing a defense service on behalf of, or for the benefit of, a foreign
person, whether in the United States or abroad.
     (6) A launch vehicle or payload shall not, by reason of the launching of such
vehicle, be considered an export for purposes of this subchapter. However, for
certain limited purposes (see § 126.1 of this subchapter), the controls of this
subchapter may apply to any sale, transfer or proposal to sell or transfer defense
articles or defense services.
(b) [Reserved]




                                           A6
DOSWASHINGTONSUP01047
      Case: 15-50759    Document: 00513377715 Page: 62 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 479 of 996




22 C.F.R. § 121.1
§ 121.1. The United States Munitions List
     (a) The following articles, services, and related technical data are designated as
defense articles and defense services pursuant to sections 38 and 47(7) of the Arms
Export Control Act. Changes in designations will be published in the Federal
Register. Information and clarifications on whether specific items are defense articles
and services under this subchapter may appear periodically through the Internet Web
site of the Directorate of Defense Trade Controls.
...
Category I—Firearms, Close Assault Weapons and Combat Shotguns
      *(a) Nonautomatic and semi-automatic firearms to caliber .50 inclusive (12.7 mm).
      *(b) Fully automatic firearms to .50 caliber inclusive (12.7 mm).
      ...
     (i) Technical data (as defined in § 120.10 of this subchapter) and defense services
(as defined in § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a) through (h) of this category. Technical data directly
related to the manufacture or production of any defense articles described elsewhere
in this category that are designated as Significant Military Equipment (SME) shall
itself be designated SME.




                                            A7
DOSWASHINGTONSUP01048
      Case: 15-50759    Document: 00513382808 Page: 1 Date Filed: 02/11/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 480 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              February 17, 2016


Mr. Daniel Bentele Hahs Tenny
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Room 7215
Washington, DC 20530

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Tenny,
The following pertains to your brief electronically filed on
February 11, 2016.
You must submit the 7 paper copies of your brief required by 5TH
CIR. R. 31.1 within 5 days of the date of this notice pursuant to
5th Cir. ECF Filing Standard E.1.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   David T. Hardy
        Mr.   Robert E. Henneke
        Mr.   William Bryan Mateja
        Mr.   Raffi Melkonian
        Mr.   Randal John Meyer
        Mr.   Leif A. Olson
        Mr.   Michael S. Raab
        Mr.   Ilya Shapiro



DOSWASHINGTONSUP01049
    Case: 15-50759    Document: 00513382808 Page: 2 Date Filed: 02/11/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 481 of 996



       Mr. Joel Stonedale
       Mr. Kit Walsh




DOSWASHINGTONSUP01050
    Case: 15-50759    Document: 00513386324 Page: 1 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 482 of 996



          United States Court of Appeals
                                           for the

                                Fifth Circuit

                                     Case No. 15-50759
                   DEFENSE DISTRIBUTED; SECOND AMENDMENT
                         FOUNDATION, INCORPORATED,
                                                                   Plaintiffs-Appellants,
                                            – v. –
          UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His
        Official Capacity as the Secretary of the Department of State; DIRECTORATE
         OF DEFENSE TRADE CONTROLS, Department of State Bureau of Political
       Military Affairs; KENNETH B. HANDELMAN, Individually and in His Official
       Capacity as the Deputy Assistant Secretary of State for Defense Trade Controls in
       the Bureau of Political-Military Affairs; C. EDWARD PEARTREE, Individually
          and in His Official Capacity as the Director of the Office of Defense Trade
       Controls Policy Division; SARAH J. HEIDEMA, Individually and in Her Official
         Capacity as the Division Chief, Regulatory and Multilateral Affairs, Office of
       Defense Trade Controls Policy; GLENN SMITH, Individually and in His Official
              Capacity as the Senior Advisor, Office of Defense Trade Controls,
                                                                  Defendants-Appellees.
                             _____________________________
                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS (HON. ROBERT L. PITMAN)

                    BRIEF FOR AMICUS CURIAE
           THE BRADY CENTER TO PREVENT GUN VIOLENCE
            IN SUPPORT OF APPELLEES AND AFFIRMANCE


                                                     BLANK ROME LLP
                                                     Attorneys for Amicus Curiae
       Of Counsel:                                   405 Lexington Avenue
         JOHN D. KIMBALL                             New York, New York 10174
         MARTIN S. KREZALEK                          (212) 885-5000
         NICHOLAS R. TAMBONE




DOSWASHINGTONSUP01051
    Case: 15-50759    Document: 00513386324 Page: 2 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 483 of 996




 SUPPLEMENTAL CERTIFICATE OF INTERESTED PERSONS

        Defense Distributed, et al. v. U.S. Department of State, et al.
                                No. 15-50759

       The undersigned counsel of record certifies that the following

listed persons and entities as described in the fourth sentence of Rule

28.2.1 have an interest in the outcome of this case. These

representations are made in order that the judges of this court may

evaluate possible disqualification or recusal.

          1. The Brady Center to Prevent Gun Violence, Amicus Curiae

              in Support of Defendants-Appellees. The Brady Center to

              Prevent Gun Violence is a 501(c)(3) non-profit corporation.

              It has no parent corporation, no publicly held corporation

              holds ten percent or more of its stock, nor has it issued

              shares or debt securities to the public.

          2. John D. Kimball, Esq., counsel for Amicus Curiae, the Brady

              Center to Prevent Gun Violence.

          3. Martin S. Krezalek, Esq., counsel for Amicus Curiae, the

              Brady Center to Prevent Gun Violence.




                                       i
DOSWASHINGTONSUP01052
    Case: 15-50759    Document: 00513386324 Page: 3 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 484 of 996




          4. Nicholas R. Tambone, counsel for Amicus Curiae, the Brady

              Center to Prevent Gun Violence.

February 18, 2016                         Respectfully submitted,


                                          /s/ John D. Kimball
                                          John D. Kimball
                                          Attorney of Record for
                                          The Brady Center
                                          to Prevent Gun Violence




                                     ii
DOSWASHINGTONSUP01053
      Case: 15-50759    Document: 00513386324 Page: 4 Date Filed: 02/18/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 485 of 996




                                 TABLE OF CONTENTS

INTEREST OF AMICUS CURIAE ........................................................... 1

INTRODUCTION ...................................................................................... 3

ARGUMENT ............................................................................................. 6

I.      The Second Amendment does not protect an individual’s
        right to manufacture firearms or to disseminate technical
        data about firearms. ......................................................................... 6

        A.     The Second Amendment’s guarantee does not extend
               beyond the possession of a handgun in the home for
               self-defense by law-abiding citizens. ...................................... 7

        B.     Fifth Circuit Analytical Framework. .................................... 10

        C.     Under Heller and NRA, both the manufacture of
               firearms and the dissemination of technical data about
               firearms fall outside the scope of the Second
               Amendment. .......................................................................... 11

        D.     Even if the manufacture of firearms or the
               dissemination of technical data about firearms fell
               within the scope of the Second Amendment, only
               intermediate scrutiny is warranted. ..................................... 15

        E.     The 3D-printed firearms at issue in this case are
               neither in “common use” nor “typically possessed by
               law-abiding citizens,” and are not entitled to Second
               Amendment protection.......................................................... 17

II.     Reversal of the District Court would have dangerous
        implications in the United States and abroad............................... 20

        A.     Illegal firearm exports from the United States facilitate
               drug trafficking and other criminal activity......................... 21

                        1.     Untraceable firearms hamper efforts to
                               combat gun trafficking. ....................................... 23

                                                  iii
DOSWASHINGTONSUP01054
    Case: 15-50759    Document: 00513386324 Page: 5 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 486 of 996




                        2.     Allowing the foreign dissemination of 3D-
                               printer firearm files would exacerbate this
                               problem................................................................ 24

       B.      3D firearm printing would have dangerous
               consequences on counter-terrorism. ..................................... 27

                        1.     Terrorism and firearms. ..................................... 28

                        2.     Reversing the District Court would put
                               airport and hotel security at great risk. ............. 30

       C.      Reversing the District Court could negatively impact
               United States foreign relations............................................. 34

CONCLUSION ........................................................................................ 36

CERTIFICATE OF COMPLIANCE........................................................ 37

CERTIFICATE OF SERVICE................................................................. 38




                                                  iv
DOSWASHINGTONSUP01055
     Case: 15-50759    Document: 00513386324 Page: 6 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 487 of 996




                               TABLE OF AUTHORITIES

                                                                                              Page(s)

Cases

Def. Distributed v. U.S. Dep’t of State,
  No. 1-15-CV-372 RP, 2015 WL 4658921
  (W.D. Tex. Aug. 4, 2015) ............................................................... 14, 15

District of Columbia v. Heller,
  554 U.S. 570 (2008) ..................................................................... passim

Friedman v. City of Highland Park, Illinois,
   784 F.3d 406 (7th Cir. 2015),
   cert. denied, 136 S. Ct. 447 (2015) .................................................. 9, 19

Muscarello v. United States,
  524 U.S. 125 (1998) ............................................................................... 8

N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo,
  804 F.3d 242 (2d Cir. 2015) .......................................................... 17, 18

National Rifle Association v. Bureau of Alcohol, Tobacco,
  Firearms, and Explosives,
  700 F.3d 185 (5th Cir. 2012) ............................................................... 10

United States v. Fincher,
  538 F.3d 868 (8th Cir. 2008) ............................................................... 13

United States v. Mazzarella,
  614 F.3d 85 (3d Cir. 2010) .................................................................. 13

United States v. Sprague,
  282 U.S. 716 (1931) ............................................................................... 7

Statutes and Constitution

U.S. Const. amend. II ...................................................................... passim

18 U.S.C. § 922 ........................................................................................ 13


                                                    v
DOSWASHINGTONSUP01056
     Case: 15-50759    Document: 00513386324 Page: 7 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 488 of 996




26 U.S.C. § 5822 ...................................................................................... 14

26 U.S.C. § 5841 ...................................................................................... 13

Gun Control Act of 1968 .............................................................. 13, 24, 29

National Firearms Act of 1934................................................................ 13

Omnibus Crime Control and Safe Streets Act of 1968 ......... 10, 11, 13, 15

Undetectable Firearms Act ..................................................................... 30

Other Authorities

Agencies, International hotels draw elites and terror threat,
  THE ECONOMIC TIMES, Dec. 1, 2008 .................................................... 33

Aliza Chasan, Undercover Homeland Security agent slips
   through TSA security with fake bomb, DAILY NEWS,
   June 2, 2015 ........................................................................................ 31

Andy Greenberg, I Made an Untraceable AR-15 ‘Ghost Gun’
  in My Office—And It Was Easy .......................................................... 26

Andy Greenberg, Meet The “Liberator”: Test-Firing The
  World’s First Fully 3D-Printed Gun, Forbes, May 5, 2013 ................ 31

Billy Hallowell, Do You Know About Japan’s Highly-
   Restrictive Gun Laws? ‘The Polar Opposite’ of America’s
   Second Amendment, THE BLAZE, Jan. 28, 2013 ................................. 34

ATF, Office of Strategic Intelligence and Information,
  Firearms Tracing System (Caribbean and Central
  America), March 10, 2015................................................................... 23

CBS News, Security Tight As Mumbai Hotels Reopen, Dec.
  20, 2008 (available at
  http://www.cbsnews.com/news/security-tight-as-mumbai-
  hotels-reopen/)..................................................................................... 33

Claire Ricke, TSA failed to catch man with loaded gun on
  airplane, KXAN, Nov. 16, 2015 .......................................................... 31
                                                    vi
DOSWASHINGTONSUP01057
     Case: 15-50759    Document: 00513386324 Page: 8 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 489 of 996




CNN Library, Mumbai Terror Attacks Fast Facts,
  Nov. 4, 2015 ........................................................................................ 32

Dara Kerr, “Ghost Gunner” lets people make untraceable,
  homemade guns .................................................................................. 25

Gethin Chamberlain, Mumbai terror attacks: Nightmare in
  the lap of luxury, THE GUARDIAN, Nov. 29, 2008 .......................... 32, 33

Guns and Terror, BRADY CENTER TO PREVENT GUN VIOLENCE
  (2001)....................................................................................... 28, 29, 30

Heidi Milkert, Hong Kong Terrorists Caught With 3D
  Printer, Perhaps Looking to Modify Airsoft Guns .............................. 35

Hong Kong Police Force - Advice for Tourists. Police.gov.hk.
  (available at
  http://www.police.gov.hk/ppp_en/04_crime_matters/cpa/cp
  a_at_01.html) ...................................................................................... 34

Hotels in Mumbai, India, rethink security after terror attack,
  FM Link, Jan. 5, 2009......................................................................... 33

Jack Anderson, Dale Van Atta, Qaddafi Buying Austrian
  Plastic Pistols, THE WASHINGTON POST, Jan 15, 1986 ....................... 30

Justin Fishel, Pierre Thomas, Mike Levine, Jack Date,
  EXCLUSIVE: Undercover DHS Tests Find Security
  Failures at US Airports, ABC NEWS, June 2, 2015 ............................ 31

Keith Bradsher, Analysts Say It Will Be Difficult to Shield
  Luxury Hotels From Terrorist Attacks, N.Y. TIMES, Nov.
  30, 2008 ............................................................................................... 33

Matt Warman, US demands removal of 3D printed gun
  templates, THE TELEGRAPH, May 10, 2013 ......................................... 27

Simon Murphy and Russell Myers, How Mail On Sunday
  “printed” first plastic gun in UK using a 3D printer- and
  then took it on board Eurostar without being stopped in
  security scandal, DAILY MAIL, May 11, 2013 ................................ 27, 28

                                                    vii
DOSWASHINGTONSUP01058
    Case: 15-50759    Document: 00513386324 Page: 9 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 490 of 996




Staff, Japanese Man Arrested For Possessing Guns Made By
  3D Printer, REUTERS May 8, 2014 ...................................................... 34

U.S. Government Accountability Office, FIREARMS
  TRAFFICKING: U.S. Efforts to Combat Firearms
  Trafficking to Mexico Have Improved, but Some
  Collaboration Challenges Remain .......................................... 21, 24, 25

Violence Policy Center Research Report, GUN-RUNNING
  NATION: How Foreign-Made Assault Weapons are
  Trafficked from the United States to Mexico and What to
  Do About It, July 2015 ........................................................................ 22




                                               viii
DOSWASHINGTONSUP01059
    Case: 15-50759    Document: 00513386324 Page: 10 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 491 of 996




                        INTEREST OF AMICUS CURIAE 1

       The Brady Center to Prevent Gun Violence is a non-profit

organization dedicated to reducing gun violence through education,

research, and legal advocacy. Its membership includes individuals who

are concerned with, and are affected by, the public health and safety

issues stemming from gun violence.

       The Brady Center has a substantial interest in ensuring that the

Second Amendment is not misinterpreted as a barrier to strong and

effective government action to prevent gun violence. Accordingly, the

Brady Center submits this Amicus Curiae brief in support of the State

Department’s position that the regulations at issue in this case do not

burden anyone’s Second Amendment rights. The Brady Center further

respectfully submits that the State Department acted within its

authority in concluding that the actions of Appellants in providing its

data files on the internet to foreign persons requires an export license.


1Pursuant to Federal Rule of Appellate Procedure 29(c)(5), counsel for
Amicus Curiae The Brady Center to Prevent Gun Violence represents
that no counsel for a party authored the brief in whole or in part, and
that no person or entity, other than the Brady Center to Prevent Gun
Violence or its counsel, made a monetary contribution to the
preparation or submission of this amicus brief.

                                     1
DOSWASHINGTONSUP01060
    Case: 15-50759    Document: 00513386324 Page: 11 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 492 of 996




       Through its Legal Action Project, the Brady Center has filed

numerous briefs amicus curiae in cases involving the constitutionality

and interpretation of gun laws, including District of Columbia v. Heller,

554 U.S. 570 (2008), United States v. Hayes, 555 U.S. 415, 427 (2009)

(citing Brady Center brief), McDonald v. City of Chicago, 561 U.S. 742

(2010), Abramski v. United States, 134 S. Ct. 2259 (2014), and National

Rifle Association v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,

700 F.3d 185 (5th Cir. 2012) (“NRA”).

       All parties have consented to the filing of this brief.




                                       2
DOSWASHINGTONSUP01061
    Case: 15-50759    Document: 00513386324 Page: 12 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 493 of 996




                           INTRODUCTION

       The International Traffic in Arms Regulations (“ITAR”) were

promulgated to control the transfer of defense articles abroad or to

foreign persons. That is precisely what the State Department is doing

by applying the ITAR to regulate the internet publishing of files that

are essential to the creation of firearms (and firearm components)

through the 3D printing process—i.e., the functional equivalent of

exporting firearms. Consistent with its mandate to control weapons

exports, the State Department’s concern is limited to averting the

dissemination of Appellants’ electronic files overseas.       The ITAR’s

export licensing provisions are applicable because if made widely

available on the internet, the subject files would be disclosed without

limitation to any foreign person with internet access.

       Seeking to cloak their boundary-less publishing of do-it-yourself

weapons blueprints with First and Second Amendment protection,

Appellants essentially ask this Court to block the State Department

from doing its job in enforcing defense trade control regulations in the

era of the internet and 3D printing.




                                       3
DOSWASHINGTONSUP01062
    Case: 15-50759    Document: 00513386324 Page: 13 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 494 of 996




       Not only is Appellants’ position reckless and hazardous to the

safety of Americans at home and abroad, it is inconsistent with the U.S.

Constitution. The Second Amendment does not protect the export of

firearms or their functional equivalent.        Furthermore, Appellants

greatly overstate the purported Second Amendment rights at-issue.

       With no basis, Appellants claim that it cannot be constitutional to

bar Americans from creating and disseminating information necessary

to the manufacture and maintenance of firearms. In fact, as set forth

below, the Second Amendment cannot be reasonably interpreted to

provide a right to manufacture or produce firearms, or to disseminate to

foreign persons on the internet, technical data that could be used to

produce firearms. And even if it could, the regulations at issue would at

best warrant intermediate scrutiny.        Since the U.S. government’s

objective in regulating the export of firearms and technical data that

could be used to create firearms outside U.S. borders is plainly

important to national security and foreign relations, the provisions

survive a challenge under that standard.

       Reversal of the District Court would have dangerous implications

in the U.S. and abroad.       It would make it easy for foreign drug


                                     4
DOSWASHINGTONSUP01063
    Case: 15-50759    Document: 00513386324 Page: 14 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 495 of 996




trafficking and criminal cartels to obtain untraceable firearms. This

would undermine the government’s efforts to disrupt gun trafficking to

Mexico and Latin America and would reverse the hard-won recent

successes made on that front by U.S. and Mexican authorities.            A

reversal would also have a devastating impact on counter-terrorism

efforts. The global free flow of 3D-printed functional plastic firearms

that can evade detection by metal detectors would invite terrorist

infiltration of relatively secure locations. This would risk the lives of

countless Americans who travel by air and international rail, and those

who stay at luxury hotels overseas.

       Finally, allowing Appellants to freely publish files used for

printing 3D firearms would allow citizens of important U.S. allies to

evade their countries’ well-cultivated gun control structures. This could

cause significant harm to U.S. foreign policy interests.

       For all of these reasons, the District Court’s decision denying

Appellants a preliminary injunction should be affirmed.




                                      5
DOSWASHINGTONSUP01064
     Case: 15-50759    Document: 00513386324 Page: 15 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 496 of 996




                               ARGUMENT

I.     The Second Amendment does not protect an individual’s
       right to manufacture firearms or to disseminate technical
       data about firearms.

       Appellants’ argument that their Second Amendment rights have

been violated is simply incorrect. In fact, the regulations at issue do not

violate the Second Amendment.

       Appellants contend the Second Amendment secures the right to

produce firearms and exchange technical data concerning firearms.

(Appellants’ Br. at 64). The State Department, however, does not seek

to regulate either of these activities through the ITAR; rather, the

regulations at issue concern the export of technical data related to

defense articles. (Appellees’ Br. at 13). The Second Amendment plainly

does not protect the export of defense articles, including computer data

files that would allow anyone with a 3D printer to create the parts and

components of an operational firearm.

       But even if the “production” of firearms or the “exchange” of

technical data about firearms were somehow affected by the regulations

at issue, neither the plain language of the Second Amendment, nor U.S.

Supreme Court jurisprudence, supports Appellants’ contention that


                                      6
DOSWASHINGTONSUP01065
    Case: 15-50759    Document: 00513386324 Page: 16 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 497 of 996




those activities are protected by the Second Amendment.

       A.     The Second Amendment’s guarantee does not extend
              beyond the possession of a handgun in the home for
              self-defense by law-abiding citizens.

       In the seminal case of District of Columbia v. Heller, 554 U.S. 570

(2008), the Supreme Court considered the constitutionality of the

District of Columbia’s prohibition on the possession of handguns in the

home, and ultimately struck down the ban as unconstitutional. The

court rejected an argument that the Second Amendment only

guarantees a right to keep and bear arms for members of a “militia.”

       Justice Scalia noted that, in interpreting the text of the Second

Amendment 2:

              [W]e are guided by the principle that “[t]he
              Constitution was written to be understood by the
              voters; its words and phrases were used in their
              normal and ordinary as distinguished from
              technical meaning.” . . . Normal meaning may of
              course include an idiomatic meaning, but it
              excludes secret or technical meanings that would
              not have been known to ordinary citizens in the
              founding generation.

Id. at 576-77 (quoting United States v. Sprague, 282 U.S. 716, 731


2The Second Amendment provides: “A well regulated Militia, being
necessary to the security of a free State, the right of the people to keep
and bear Arms, shall not be infringed.” U.S. Const. amend. II.

                                     7
DOSWASHINGTONSUP01066
    Case: 15-50759    Document: 00513386324 Page: 17 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 498 of 996




(1931)).

       Applying this principle, the Court examined each clause of the

Amendment. In considering the text “keep and bear Arms,” which the

Court characterized as the “substance of the right [guaranteed by the

Second Amendment]” (id. at 581), the Court addressed the words “keep”

and “bear” individually.

       As to the phrase “keep Arms,” the Court held: “the most natural

reading of ‘keep Arms’ in the Second Amendment is to ‘have weapons.’”

Id. at 582. The Court stated that at the time the Second Amendment

was drafted, “‘[k]eep arms’ was simply a common way of referring to

possessing arms, for militiamen and everyone else.” Id. at 583 (emphasis

in original).

       As to the phrase “bear Arms,” the Court held that “[a]t the time of

the founding, as now, to ‘bear’ meant to ‘carry.’” Id. at 584. Citing its

decision in Muscarello v. United States, 524 U.S. 125 (1998), which

analyzed the meaning of “carries a firearm” in a federal criminal

statute, the Court acknowledged that the natural meaning of “bear

arms” meant to “wear, bear, or carry . . . upon the person or in the

clothing or in a pocket, for the purpose . . . of being armed and ready for


                                     8
DOSWASHINGTONSUP01067
    Case: 15-50759    Document: 00513386324 Page: 18 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 499 of 996




offensive or defensive action in a case of conflict with another person.”

Heller, 554 U.S. at 584.

       Having concluded that the core Second Amendment guarantee

provided an individual right to “possess” a firearm, and to “carry” a

firearm, for “defense of hearth and home,” the Court struck down the

District of Columbia’s ban on handgun possession as an impermissible

infringement on the core Second Amendment right. Id. at 629, 635

(“[f]ew laws in the history of our Nation have come close to the severe

restriction of the District’s handgun ban.”).        The Court’s holding

appears to be limited to possession of a handgun for self-defense

purposes; indeed, the Court recently denied certiorari in Friedman v.

City of Highland Park, Illinois, 784 F.3d 406 (7th Cir. 2015), cert.

denied, 136 S. Ct. 447 (2015), where the Seventh Circuit held that a

categorical ban on “assault weapons” and large capacity magazines fell

outside the scope of the Second Amendment because the ordinance

“leaves residents with many self-defense options,” including handguns.

Id. at 411.




                                     9
DOSWASHINGTONSUP01068
    Case: 15-50759    Document: 00513386324 Page: 19 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 500 of 996




       B.     Fifth Circuit Analytical Framework.

       In National Rifle Association v. Bureau of Alcohol, Tobacco,

Firearms, and Explosives, 700 F.3d 185 (5th Cir. 2012) (“NRA”), this

Court upheld provisions of the Omnibus Crime Control and Safe Streets

Act of 1968 that placed restrictions on firearm purchases by 18-to-20-

year-olds. In so doing, the Court adopted a two-step framework for

analyzing a Second Amendment claim.

       First, the Court must analyze “whether the conduct at issue falls

within the scope of the Second Amendment right. . . . To determine

whether a law impinges on the Second Amendment right, we look to

whether the law harmonizes with the historical traditions associated

with the Second Amendment guarantee.” Id. at 194. “If the challenged

law burdens conduct that falls outside the Second Amendment’s scope,

then the law passes constitutional muster. . . . If the law burdens

conduct that falls within the Second Amendment’s scope, [the Court]

then proceed[s] to apply the appropriate level of means-ends scrutiny.”

Id. at 195. The Court also held that “a longstanding, presumptively

lawful regulatory measure . . . would likely fall outside the ambit of the

Second Amendment; that is, such a measure would likely be upheld at


                                    10
DOSWASHINGTONSUP01069
    Case: 15-50759    Document: 00513386324 Page: 20 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 501 of 996




step one of our framework.” Id. at 196.

       Second, if the conduct at issue falls within the scope of the Second

Amendment, the Court must determine whether to apply strict or

intermediate scrutiny. Id. at 195. Strict scrutiny is appropriate where

the conduct threatens a “core” Second Amendment right—that is, “the

right of a law-abiding, responsible adult to possess and use a handgun

to defend his or her home and family.” Id. Conduct that does not affect

the core Second Amendment concern of self-defense within the home

only warrants intermediate scrutiny. Id. Under intermediate scrutiny,

the government need only “demonstrate a ‘reasonable fit’ between the

challenged regulation and an ‘important’ government objective.’” Id.

       C.     Under Heller and NRA, both the manufacture of
              firearms and the dissemination of technical data
              about firearms fall outside the scope of the Second
              Amendment.

       Considering “the normal and ordinary” meaning of the words

“keep and bear” in the Second Amendment text, and excluding a “secret

or technical meaning” of the text as Justice Scalia instructed in Heller,

it is apparent that the Second Amendment does not provide a right to

“manufacture,” “make,” or “produce” a firearm, or to “exchange,”

“transfer,” or “disseminate” technical data about firearms—let alone

                                    11
DOSWASHINGTONSUP01070
    Case: 15-50759    Document: 00513386324 Page: 21 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 502 of 996




“export” the functional equivalent of a firearm. Thus, the Court need

not even reach the second step of the NRA framework, because the

conduct challenged by Appellants falls outside the scope of the Second

Amendment under a plain language analysis.

       The “right secured by the Second Amendment is not unlimited.”

Heller, 554 U.S. at 626. If anything, a regulation affecting the export of

firearms or technical data that could be used to produce firearms (or

firearm     components)     is   a   “longstanding,   presumptively   lawful

regulatory measure” that easily passes constitutional muster.

              From Blackstone through the 19th century cases,
              commentators and courts routinely explained
              that the right was not a right to keep and carry
              any weapon whatsoever in any manner
              whatsoever and for whatever purpose. For
              example, the majority of the 19th-century courts
              to consider the question held that prohibitions on
              carrying concealed weapons were lawful under
              the      Second        Amendment        or     state
              analogues . . . . [N]othing in our opinion should be
              taken to cast doubt on longstanding prohibitions
              on the possession of firearms by felons and the
              mentally ill, or laws forbidding the carrying of
              firearms in sensitive places such as schools and
              government buildings, or laws imposing
              conditions and qualifications on the commercial
              sale of arms.

Id. at 626-27 (emphasis added).


                                       12
DOSWASHINGTONSUP01071
    Case: 15-50759    Document: 00513386324 Page: 22 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 503 of 996




       Both the commercial sale and the manufacture of firearms have a

longstanding history of regulation in the United States. For instance,

the Omnibus Crime Control and Safe Streets Act of 1968, provisions of

which were upheld as constitutional by this Court in NRA, prohibits a

person from “engag[ing] in the business of importing, manufacturing, or

dealing in firearms,” unless a person is a “licensed importer, licensed

manufacturer, or licensed dealer.” 18 U.S.C. § 922(a)(1)(A). 3

       The National Firearms Act of 1934, as amended by the Gun

Control Act of 1968, requires that “[e]ach manufacturer, importer, and

maker [of firearms] shall register each firearm he manufactures,

imports, or makes.” 26 U.S.C. § 5841(b). The Act also provides:

3 See United States v. Mazzarella, 614 F.3d 85, 94-95, 98-99 (3d Cir.
2010) (affirming defendant’s conviction under 18 U.S.C. § 922(k) for
possession of a handgun with an obliterated serial number, and holding
that “there is no categorical [Second Amendment] protection for
unmarked firearms,” that there is “no compelling reason why a law-
abiding citizen would prefer an unmarked firearm,” and that Section
922(k) passed both intermediate and strict scrutiny, in part because the
statute “reaches only conduct creating a substantial risk of rendering a
firearm untraceable,” and “does not limit the possession of any class of
firearms”); United States v. Fincher, 538 F.3d 868, 874 (8th Cir. 2008)
(holding that defendant’s possession of a machine gun and a short-
barreled shotgun are not protected by the Second Amendment, and
noting that defendant “has not directly attacked the federal registration
requirements on firearms, and we doubt that any such attack would
succeed in light of Heller”).

                                    13
DOSWASHINGTONSUP01072
    Case: 15-50759    Document: 00513386324 Page: 23 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 504 of 996




              No person shall make a firearm unless he has
              (a) filed with the Secretary a written application,
              in duplicate, to make and register the firearm on
              the form prescribed by the Secretary; (b) paid any
              tax payable on the making and such payment is
              evidenced by the proper stamp affixed to the
              original application form; (c) identified the
              firearm to be made in the application form in
              such manner as the Secretary may by regulations
              prescribe; (d) identified himself in the application
              form in such manner as the Secretary may by
              regulations prescribe, except that, if such person
              is an individual, the identification must include
              his fingerprints and his photograph; and
              (e) obtained the approval of the Secretary to
              make and register the firearm and the
              application     form     shows    such    approval.
              Applications shall be denied if the making or
              possession of the firearm would place the person
              making the firearm in violation of law.

26 U.S.C. § 5822.

       Appellants ignore these longstanding regulatory measures, and

contend that “[b]ecause there is a right to possess firearms, there is,

necessarily, a right to acquire them.” (Appellants’ Br. at 65.) As the

District Court noted, Plaintiffs cite no authority for this claim. Def.

Distributed v. U.S. Dep’t of State, No. 1-15-CV-372 RP, 2015 WL

4658921, at *13 (W.D. Tex. Aug. 4, 2015).           If accepted, Appellants’

contention that the manufacture of firearms somehow falls within the

scope of the Second Amendment would eviscerate the longstanding

                                      14
DOSWASHINGTONSUP01073
    Case: 15-50759    Document: 00513386324 Page: 24 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 505 of 996




regulatory scheme requiring the registration of firearms, and for

firearms manufacturers to apply for, and receive, a license to conduct

the business of manufacturing arms.            Indeed, Appellants’ goal of

spreading the availability of computer files capable of producing 3D-

printed firearms would undermine the important objectives of the

Omnibus Crime Control and Safe Streets Act, the National Firearms

Act, and the Gun Control Act.

       D.     Even if the manufacture of firearms or the
              dissemination of technical data about firearms fell
              within the scope of the Second Amendment, only
              intermediate scrutiny is warranted.

       Although the District Court was “reluctant” to find that the

conduct regulated by the ITAR fell within the scope of the Second

Amendment, it proceeded to conduct an analysis under the second

prong of NRA.           Defense Distributed, 2015 WL 4658921, at *13.   As

discussed above, this Court need not adopt the cautious approach of the

District Court because the regulations at issue here plainly fall outside

the scope of the Second Amendment. But even if the Court applies the

second prong of NRA, because the manufacture of firearms or the

dissemination of technical data does not impinge on the core Second

Amendment concern of self-defense within the home, any regulations

                                       15
DOSWASHINGTONSUP01074
    Case: 15-50759    Document: 00513386324 Page: 25 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 506 of 996




affecting such conduct only warrants intermediate scrutiny. Indeed,

the District Court applied intermediate scrutiny, correctly noting that

“[t]he burden imposed here falls well short of that generally at issue in

Second Amendment cases.”        Id.   As set forth below, the challenged

provisions of the ITAR easily survive an intermediate scrutiny

challenge.

       First, the Government has an important objective in regulating

the export of firearms and technical data about firearms outside U.S.

borders, both for national security and for foreign affairs purposes. As

addressed in further detail below, the use of 3D printers to manufacture

3D-printed firearms poses a grave threat to American security both

within the U.S. and abroad. Also, the unregulated export of firearms

and, as relevant here, computer files used for the 3D printing of

firearms, may result in diplomatic consequences if the exported

firearms are used in furtherance of criminal activity or terrorism in

foreign nations.

       Second, the ITAR is a reasonable fit to accomplish the

Government’s important objective. The ITAR is focused only on the

export of defense articles and technical data related to defense articles.


                                      16
DOSWASHINGTONSUP01075
    Case: 15-50759    Document: 00513386324 Page: 26 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 507 of 996




The ITAR does not prohibit Appellants from purchasing firearms from a

licensed manufacturer or vendor for legitimate self-defense purposes.

       E.     The 3D-printed firearms at issue in this case are
              neither in “common use” nor “typically possessed by
              law-abiding citizens,” and are not entitled to Second
              Amendment protection.

       Regulations affecting the 3D-printed firearms that can be

manufactured            using   Appellants’   “technical   data”   also   pass

constitutional muster because 3D-printed firearms are not entitled to

Second Amendment protection. In Heller, the U.S. Supreme Court held

that the Second Amendment only protects “the sorts of weapons” that

are “in common use” (Heller, 554 U.S. at 627) and weapons that are

“typically possessed by law-abiding citizens for lawful purposes” (id. at

625). See N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242 (2d

Cir. 2015). Because 3D-printed firearms are neither in common use nor

typically possessed by law-abiding citizens for lawful purposes, 3D-

printed firearms are not entitled to Second Amendment protection.

       In N.Y. State Rifle and Pistol Association, the Second Circuit

considered a challenge to restrictions on the possession of “assault

weapons” in Connecticut and New York enacted following the December

14, 2012 mass murder of twenty first-graders and six adults at Sandy

                                         17
DOSWASHINGTONSUP01076
    Case: 15-50759    Document: 00513386324 Page: 27 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 508 of 996




Hook Elementary School in Newtown, Connecticut. The threshold

question addressed by the Second Circuit was whether the “assault

weapons” at issue were in common use and typically possessed by law-

abiding citizens. Id. at 254-55.

       First, the court concluded that assault weapons are in common

use because the record showed that Americans owned “millions” of

assault weapons impacted by the regulation, even though the assault

weapons were not as commonly used as the handguns at issue in Heller.

Id. at 255.

       Second, the court considered whether the assault weapons at issue

were typically possessed by law-abiding citizens for lawful purposes.

The     court     noted   that   even    if     assault   weapons   are   used

disproportionately in gun crimes, the same could be said for the

handguns addressed in Heller.           The court held that the court must

consider whether a weapon is “dangerous and unusual in the hands of

law-abiding civilians.” Id. at 256.           The court also held that in the

absence of clearer guidance from the Supreme Court, the court would

assume that the assault weapons were typically possessed by law-

abiding citizens for lawful purposes. Id. at 257.


                                        18
DOSWASHINGTONSUP01077
    Case: 15-50759    Document: 00513386324 Page: 28 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 509 of 996




       Ultimately, the Second Circuit adopted virtually the same two-

part test that this Court set forth in NRA, applied intermediate

scrutiny, and upheld nearly all aspects of the laws at issue.           Cf.

Friedman, 784 F.3d 406 (upholding categorical ban on assault

weapons).

       Unlike the assault weapons addressed in N.Y. State Rifle and

Pistol Association, 3D-printed firearms are neither in common use, nor

typically possessed by law-abiding citizens for lawful purposes. Unlike

assault weapons, of which there are “millions” in the United States, 3D-

printed firearms are not commonly used by the American public. And

as addressed in Point II below, the greatest potential use for 3D-printed

firearms—which can be virtually undetectable—is to aid criminal and

terrorist activities, not lawful purposes such as self-defense or hunting.

Even among law-abiding citizens, 3D-printed firearms are undisputedly

“unusual”—and if 3D-printed firearms are made widely available to

criminals and terrorists, 3D-printed firearms will also pose a grave

danger to the public.

       In sum, there is no Second Amendment right either to exchange

technical data concerning firearms or to manufacture firearms—and


                                    19
DOSWASHINGTONSUP01078
      Case: 15-50759    Document: 00513386324 Page: 29 Date Filed: 02/18/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 510 of 996




there certainly is no Second Amendment right to export firearms or

technical data about firearms.         And, 3D-printed firearms are not

entitled to any Second Amendment protection because they are neither

“in common use” nor “typically possessed by law-abiding citizens.” To

the extent that the regulations at issue burden Appellants’ Second

Amendment rights, as the District Court correctly held, only

intermediate scrutiny is warranted, and the regulations at issue easily

survive intermediate scrutiny.

II.     Reversal of the District Court would have dangerous
        implications in the United States and abroad.

        Hanging in the balance of Appellants’ challenge to the laws and

regulations comprising the U.S.’s system of weapons export controls is

the safety of Americans at home and overseas.

        By the authority delegated to it by the President, the State

Department has promulgated the ITAR to ensure that articles useful

for warfare or terrorism are not exported to foreign persons,

governments, and criminal or terrorist organizations to further global

violence, or threaten U.S. national security.        Applying the ITAR to

prohibit Appellants from disseminating the subject 3D printer design

files outside of the U.S. is wholly consistent with the State

                                      20
DOSWASHINGTONSUP01079
    Case: 15-50759    Document: 00513386324 Page: 30 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 511 of 996




Department’s mandate to prevent the export of dangerous weapons. If

Appellants are successful in upending the restrictions on the export of

files used for the 3D printer-creation of guns and gun components, they

will compromise U.S. national security and frustrate the State

Department’s interest in protecting countless Americans living or

travelling internationally from terrorist attacks.      What is more, a

reversal of the District Court’s reasoned decision will have damaging

implications on U.S. efforts to combat gun running to drug trafficking

organizations, and will negatively impact American foreign policy.

       A.     Illegal firearm exports from the United States
              facilitate drug trafficking and other criminal activity.

       The steady flow of firearms from the U.S. to Mexico allows

Mexican drug trafficking organizations (“DTO”) to traffic billions of

dollars’ worth of narcotics into the U.S. and furthers their other

criminal activities, including human trafficking, kidnapping, money

laundering, extortion, bribery, and racketeering. See U.S. Government

Accountability Office, FIREARMS TRAFFICKING: U.S. Efforts to

Combat Firearms Trafficking to Mexico Have Improved, but Some

Collaboration Challenges Remain, GAO-16-223: Published: Jan 11,



                                    21
DOSWASHINGTONSUP01080
    Case: 15-50759    Document: 00513386324 Page: 31 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 512 of 996




2016 (hereinafter “GAO January 2016 Report”) at 3. 4

       In fact, the majority of firearms recovered by authorities in Mexico

are U.S.-sourced.       The Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) traced more than 73,000 of the guns seized in

Mexico from 2009 to 2014 to the U.S. See GAO January 2016 Report at

8; see also Washington Office on Latin America (WOLA) Violence Policy

Center Research Report, GUN-RUNNING NATION: How Foreign-

Made Assault Weapons are Trafficked from the United States to Mexico

and What to Do About It, July 2015 (hereinafter “WOLA Report”). 5

Mexican DTOs look to the U.S. for militarized firearms ranging from

high-capacity semiautomatic pistols, to assault rifles, assault pistols,

and long-range armor-piercing sniper rifles. See WOLA Report at 5.

While Mexico maintains strict restrictions on firearm sale and

possession, weak U.S. firearm laws allow DTOs to use straw purchasers

to avoid background checks, or purchase firearms at gun shows or

through private sellers, where background checks are not required

under federal law. Id.

4Available at http://www.gao.gov/assets/680/674570.pdf.
5Available at
http://www.wola.org/sites/default/files/Gun_Running_Nation.pdf.

                                    22
DOSWASHINGTONSUP01081
    Case: 15-50759    Document: 00513386324 Page: 32 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 513 of 996




       In addition to Mexico, illegal U.S. firearms trafficking also feeds

crime in Latin America and the Caribbean. Recent ATF trace data for

several Caribbean and Central American countries similarly confirms a

high (albeit varying) percentage of U.S.-sourced firearms. For example:

97.9 percent of firearms recovered in the Bahamas; 40.3 percent of

firearms recovered in the Dominican Republic; 49.3 percent of firearms

recovered in El Salvador; and 46 percent of firearms recovered in

Honduras, were U.S. sourced. See ATF, Office of Strategic Intelligence

and Information, Firearms Tracing System (Caribbean and Central

America), March 10, 2015. 6

              1.        Untraceable firearms hamper efforts to combat
                        gun trafficking.

       Given       the    manifest   links    between   illegal   firearms   and

international drug trade and other crime-related violence, U.S.

authorities have been expending significant resources to combat gun

trafficking from the U.S. to Mexico and Latin America.




6Available at https://www.atf.gov/resource-center/docs/centralamerica-
cy2014pdf/download and https://www.atf.gov/resource-
center/docs/caribbeancy14152492pdf/download.

                                         23
DOSWASHINGTONSUP01082
    Case: 15-50759    Document: 00513386324 Page: 33 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 514 of 996




       However, complicating law enforcement officials’ efforts to control

trafficking is the recent phenomenon of weapons being transported to

Mexico in parts to be later assembled into finished firearms. See GAO

January 2016 Report at 16.           All the more problematic for counter-

trafficking purposes is the fact that a majority of gun components can

actually be purchased (and exported) legally, and the only part that

needs to be illegally transported to Mexico is the lower receiver. 7

       While the full extent of firearm parts trafficking has not yet been

documented, recent seizures of firearms parts, firearms made with

unmarked parts, and equipment used to assemble or manufacture

firearms in Mexico suggest an emerging reliance by DTOs on this

source of weapons. See id. at 20.

              2.        Allowing the foreign dissemination of 3D-printer
                        firearm files would exacerbate this problem

       The appeal of trafficking in firearm parts—and by extension, any

other export method that would circumvent firearm export controls—is


7Aside from the lower receiver, which carries the gun’s serial number
and is legally considered a firearm, other firearm parts are not by
definition “firearms” under U.S. law, transfers of those items are not
regulated by the Gun Control Act of 19687 (“GCA”), or any other laws
governing the transfer of firearms. See GAO January 2016 Report at
17.

                                       24
DOSWASHINGTONSUP01083
      Case: 15-50759    Document: 00513386324 Page: 34 Date Filed: 02/18/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 515 of 996




obvious. Since parts are much harder for authorities to track and/or

intercept, the gun parts loopholes have provided DTOs with an

abundant supply source of easy-to-ship untraceable firearms. See id. at

19.

        Because reversing the District Court’s reasoned decision would

result in the free flow of 3D printed gun components, including the

lower receiver, a reversal would make it even easier for DTOs to obtain

untraceable firearms. Such a result could severely undermine the U.S.

and Mexican authorities’ efforts to disrupt the gun supply that is vital

to the DTOs’ criminal enterprises.

        In particular, Appellants’ “Ghost Gunner” files allow users to

streamline the making of metal lower receivers for AR-15 semi-

automatic rifles, one of the most deadly guns on the market—and one

used in several recent mass shootings in the U.S.           See Dara Kerr,

“Ghost Gunner” lets people make untraceable, homemade guns, CNET,

Oct. 1, 2014. The Ghost Gunner machine, coupled with the unrestricted

freedom to download files needed for producing lower receivers, would

make untraceable semiautomatic rifles available to just about anyone,

anywhere.


                                      25
DOSWASHINGTONSUP01084
    Case: 15-50759    Document: 00513386324 Page: 35 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 516 of 996




       Indeed, Andy Greenberg, a senior writer at the online technology

news website Wired, and self-described man of “virtually no technical

understanding of firearms and a Cro-Magnon man’s mastery of power

tools,” painstakingly demonstrated how the Ghost Gunner machine and

corresponding technical data allowed him to make a fully metal,

functional, and accurate AR-15 for just over $2200. Andy Greenberg, I

Made an Untraceable AR-15 ‘Ghost Gun’ in My Office—And It Was

Easy, Wired, June 3, 2015. 8 As $1500 of this figure was the one-time-

cost of the Ghost Gunner machine, Greenberg essentially illustrated the

ease of setting up a small operation capable of producing AR-15’s for

under $800.

       The implications are ominous for those at the forefront of the

battle against international criminal cartels. Allowing cash-rich DTOs

unimpeded access to the Ghost Gunner files—and to the advanced 3D

print firearm technology that the future undoubtedly holds—is a

disastrous proposition.




8Available at http://www.wired.com/2015/06/i-made-an-untraceable-ar-
15-ghost-gun/.

                                    26
DOSWASHINGTONSUP01085
    Case: 15-50759    Document: 00513386324 Page: 36 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 517 of 996




       B.     3D firearm printing would have                   dangerous
              consequences on counter-terrorism.

       The U.S. relies on its firearm export regulations to restrict the

availability of weapons sought by terrorist organizations.             (See

Appellees’ Br. at 22).

       The proliferation of 3D printed functional firearms made almost

entirely of plastics increases the risk of breaches of secure locations.

Appellants’ “Liberator” files produce “a plastic handgun that could

escape detection by conventional airport security. . . .” See Matt

Warman, US demands removal of 3D printed gun templates, THE

TELEGRAPH, May 10, 2013. In May of 2013, two reporters from the

U.K.’s Daily Mail proved the point by smuggling the Liberator onto a

packed weekend rush-hour Eurostar train from London to Paris. See

Simon Murphy and Russell Myers, How Mail On Sunday “printed” first

plastic gun in UK using a 3D printer- and then took it on board

Eurostar without being stopped in security scandal, DAILY MAIL, May

11, 2013. 9     The reporters easily passed through strict “airport-style



9Available at http://www.dailymail.co.uk/news/article-2323158/How-
Mail-On-Sunday-printed-plastic-gun-UK--took-board-Eurostar-stopped-
security-scandal.html.

                                     27
DOSWASHINGTONSUP01086
     Case: 15-50759    Document: 00513386324 Page: 37 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 518 of 996




security” to carry the gun onto the train. See id. Terrorists likely took

note.

              1.        Terrorism and firearms.

        The Eurostar anecdote underscores the significance of the ITAR to

the global war against terrorism.

              The gun is part of the essential tool kit of
              domestic and foreign terrorists alike. Guns are
              used to commit terrorist acts, and guns are used
              by terrorists to resist law enforcement efforts at
              apprehension and arrest

Loren Burger and Dennis Henigan, Guns and Terror, BRADY CENTER TO

PREVENT GUN VIOLENCE (2001) (hereinafter “Guns and Terror Report”) 10

at 3.

        Firearm attacks have long been part of the terrorist playbook. In

2001—before the prospect of 3D firearm printing appeared on anyone’s

radar—the Brady Center advocated for stronger gun laws, and better

enforcement of existing gun laws, as part of the nations’ homeland

security program.          See Guns and Terror Report at 4.   Among other

things, Brady detailed how terrorists of various ilk had taken

advantage of the U.S.’s lack of universal gun laws to exploit federal

10Available at
http://www.bradycampaign.org/sites/default/files/gunsandterror.pdf.

                                       28
DOSWASHINGTONSUP01087
     Case: 15-50759    Document: 00513386324 Page: 38 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 519 of 996




loopholes (and certain states’ lax controls) to obtain firearms that were

used in multiple deadly attacks. Inter alia, the report cited a loophole

in the GCA, which effectively allowed terrorists to mail-order “gun kits,”

with no background checks resulting in homemade untraceable guns.11

In one notable incident, in March of 1994, Rashid Baz, a 28-year-old

Lebanese immigrant, opened fire on a van full of Orthodox Jewish

students crossing the Brooklyn Bridge in New York, killing a 16-year

old boy and wounding another. Guns and Terror Report at 27. One of

the guns used by Baz was an assault pistol that he purchased in parts

and assembled from a mail order kit manufactured and marketed by a

Tennessee company. Id. at 28. The kit was legally purchased over the

phone with no questions asked, no waiting period, and no background

checks to weed out prohibited purchasers. Id.




11 The loophole was rooted in the GCA’s under-inclusive definition of
“firearm,” the term that triggers the application of federal gun laws and
regulations governing the manufacture and sale of guns. The federal
government’s reading of the definition of “firearm” made it possible to
legally sell all the parts to a gun together in a “parts kit” and not be
selling a “firearm” as long as the seller left out of the kit the part of the
gun housing the firing mechanism (i.e., the receiver). Guns and Terror
Report at 27.

                                     29
DOSWASHINGTONSUP01088
     Case: 15-50759    Document: 00513386324 Page: 39 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 520 of 996




       In urging Congress to close the loophole that allowed gun makers

to evade federal regulation and sell untraceable assault weapon kits

that terrorists and other criminals can purchase by mail and assemble

at home, Brady cited the Brooklyn Bridge attack in arguing that “[a]n

assault weapon without a serial number [was] a terrorist’s dream.” Id.

at 31.     Those who do not learn history are doomed to repeat it.

Enabling terrorists (including radicalized terrorists like Baz who are

already in the U.S.) to print their own untraceable assault weapons and

undetectable plastic guns at home is a fortiori a “terrorist’s dream.”

              2.        Reversing the District Court would put airport
                        and hotel security at great risk.

       Following the initial publishing of the Liberator files, New York

Congressman Steve Israel pushed for a modernization of the

Undetectable Firearms Act 12 to cover 3D printed receivers and

magazines by requiring that any firearm have at least one major

component          that    was   detectable   by   typical   metal   detectors.



12The UFA was passed in part in response to reports that then Libyan
dictator Muammar Qaddafi was in the process of buying more than 100
plastic handguns that would be difficult for airport security to detect.
Jack Anderson, Dale Van Atta, Qaddafi Buying Austrian Plastic Pistols,
THE WASHINGTON POST, Jan 15, 1986.

                                        30
DOSWASHINGTONSUP01089
     Case: 15-50759    Document: 00513386324 Page: 40 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 521 of 996




Representative Israel recognized the self-evident implications of

unfettered 3D firearm printing:

              Security checkpoints, background checks and gun
              regulations will do little good if criminals can
              print their own plastic firearms at home and
              bring those firearms through metal detectors
              with no one the wiser.

Andy Greenberg, Meet The “Liberator”: Test-Firing The World’s First

Fully 3D-Printed Gun, Forbes, May 5, 2013. More than ever, this dire

warning should be heeded to protect Americans abroad from terrorist

attacks with undetectable firearms.

       To be sure, there have been alarming instances of airport security

lapses. 13 But despite sporadic failings at security checkpoints, since the



13See. e.g., Claire Ricke, TSA failed to catch man with loaded gun on
airplane, KXAN, Nov. 16, 2015 (available at
http://kxan.com/2015/11/16/tsa-failed-to-catch-man-with-loaded-gun-on-
airplane/); Aliza Chasan, Undercover Homeland Security agent slips
through TSA security with fake bomb, DAILY NEWS, June 2, 2015
(available at http://www.nydailynews.com/news/national/tsa-fails-tests-
lets-bombs-article-1.2242674); Justin Fishel, Pierre Thomas, Mike
Levine, Jack Date, EXCLUSIVE: Undercover DHS Tests Find Security
Failures at US Airports, ABC NEWS, June 2, 2015 (explaining that in
tests conducted by the US Department of Homeland Security, teams
working undercover were able to sneak weapons through TSA security
checkpoints sneak banned items such as fake explosives and other
weapons in 67 out of 70 tests) (available at
http://abcnews.go.com/ABCNews/exclusive-undercover-dhs-tests-find-

                                     31
DOSWASHINGTONSUP01090
    Case: 15-50759    Document: 00513386324 Page: 41 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 522 of 996




September 11 attack no terrorist has succeeded in bringing a loaded

gun on a plane for use in an attack. Widely available blueprints for

printing plastic handguns would jeopardize the safeguards behind this

datum. The interest of travel safety thus strongly counsels against a

reversal of the District Court’s decision.

       Further, the threat posed by undetectable guns is not limited to

undetectable firearms passing through train and airport security.

Metal detectors also protect Americans staying in many international

hotels. In November 2008, ten Pakistani men associated with the terror

group Lashkar-e-Tayyiba stormed several buildings in Mumbai, India—

including the Oberoi and Taj Mahal Palace hotels often frequented by

Western business travelers—killing 164 people. CNN Library, Mumbai

Terror Attacks Fast Facts, Nov. 4, 2015. 14 The killers carried out their

massacre with AK-47 rifles, pistols and hand-grenades.              Gethin

Chamberlain, Mumbai terror attacks: Nightmare in the lap of luxury,

THE GUARDIAN, Nov. 29, 2008.        Survivors of the massacre said the

gunmen were particularly interested in British and American guests,


widespread-security-failures/story?id=31434881).
14 Available at http://www.cnn.com/2013/09/18/world/asia/mumbai-

terror-attacks/.

                                    32
DOSWASHINGTONSUP01091
     Case: 15-50759    Document: 00513386324 Page: 42 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 523 of 996




singling them out as targets and ignoring other nationalities. Id. As

conventional firearms played a major role in the attack—and since the

gunmen reportedly slipped into the Taj Mahal Palace through a back

entrance that did not have metal detectors 15—many major hotels in

Mumbai subsequently installed metal detectors to protect against

similar attacks. Hotels in Mumbai, India, rethink security after terror

attack, FM Link, Jan. 5, 2009. 16

       Even before the Mumbai siege (because of previous terrorist

attacks) luxury hotels in several destinations—including the Jakarta

Indonesia Grant Hyatt and the Cairo Egypt Marriot—had already been

relying on metal detectors to protect their guests. See Keith Bradsher,

Analysts Say It Will Be Difficult to Shield Luxury Hotels From Terrorist

Attacks, N.Y. TIMES, Nov. 30, 2008; Agencies, International hotels draw

elites and terror threat, THE ECONOMIC TIMES, Dec. 1, 2008.

       Each of these hotels’ security schemes—along with the lives of the

hotels’ patrons—would be put at risk by allowing Appellants to publish

15 CBS News, Security Tight As Mumbai Hotels Reopen, Dec. 20, 2008
(available at http://www.cbsnews.com/news/security-tight-as-mumbai-
hotels-reopen/)
16 Available at http://fmlink.com/articles/hotels-in-mumbai-india-

rethink-security-after-terror-attack/.

                                     33
DOSWASHINGTONSUP01092
     Case: 15-50759    Document: 00513386324 Page: 43 Date Filed: 02/18/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 524 of 996




data files for plastic firearms that would escape detection by metal

detectors.     This further counsels against a reversal of the District

Court’s decision.

       C.     Reversing the District Court could negatively impact
              United States foreign relations.

       Finally, the publishing of 3D printable gun files online will allow

citizens of important U.S. allies to evade their countries’ gun controls.

Indeed, it has already happened in Japan—a country that credits its

extremely low crime rate to its restrictive gun policies.         See Billy

Hallowell, Do You Know About Japan’s Highly-Restrictive Gun Laws?

‘The Polar Opposite’ of America’s Second Amendment, THE BLAZE, Jan.

28, 2013. In April 2014, Police in Tokyo found five plastic guns made by

a 3D printer at the home of a 27 year old Japanese man. Two of the

handguns were later proved capable of killing or wounding people.

Staff, Japanese Man Arrested For Possessing Guns Made By 3D Printer,

REUTERS May 8, 2014. Similarly, a year later in Hong Kong, which also

has strict gun controls, 17 police raided a group of nine individuals



17See Hong Kong Police Force - Advice for Tourists. Police.gov.hk.
(available at
http://www.police.gov.hk/ppp_en/04_crime_matters/cpa/cpa_at_01.html).

                                     34
DOSWASHINGTONSUP01093
      Case: 15-50759    Document: 00513386324 Page: 44 Date Filed: 02/18/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 525 of 996




conspiring to attack government buildings ahead of a historic vote.

Heidi Milkert, Hong Kong Terrorists Caught With 3D Printer, Perhaps

Looking to Modify Airsoft Guns, 3D Print.com, June 26, 2015. 18 Among

the items recovered in the raid were explosives, masks, several airsoft

rifles, and a desktop 3D printer—suggesting that the group intended to

modify the airsoft rifles to make them lethal by using components

fabricated on the 3D printer. Id.

        The Japan and Hong Kong examples demonstrate how the

unconstrained publishing of Appellants’ subject files would make U.S.

weapons export to Asia as easy as export to Mexico and Latin America.

This could have adverse effects on American foreign relations.           (See

Appellees’ Br. at 23).       The State Department has an interest in

enforcing its regulations to ensure that the U.S. does not become the

global provider of weaponry that other nations’ laws have, to date,

successfully prevented from terrorizing their citizens.




18   Available at http://3dprint.com/76737/3d-printer-terrorists/.

                                      35
DOSWASHINGTONSUP01094
    Case: 15-50759    Document: 00513386324 Page: 45 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 526 of 996




                             CONCLUSION

       For the foregoing reasons, the judgment of the District Court

should be affirmed.


Dated: February 18, 2016           Respectfully submitted,


                                   /s/ John D. Kimball
                                   John D. Kimball
                                   Martin S. Krezalek
                                   Nicholas R. Tambone
                                   BLANK ROME LLP
                                   The Chrysler Building
                                   405 Lexington Avenue
                                   New York, NY 10174
                                   (212) 885-5000

                                   Attorneys for Amicus Curiae
                                   Brady Center to Prevent Gun Violence




                                    36
DOSWASHINGTONSUP01095
    Case: 15-50759    Document: 00513386324 Page: 46 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 527 of 996




                        CERTIFICATE OF COMPLIANCE

       I certify that this brief complies with the typeface requirements of

Federal Rule of Appellate Procedure 32(a)(5) and the type style

requirements of Federal Rule of Appellate Procedure 32(a)(6) because it

has been prepared using Microsoft Office Word 2013 and is set in

Century Schoolbook font in a size equivalent to 14 points or larger.

       I also certify that this brief complies with the type-volume

limitations of Fifth Circuit Rule 29.3, Federal Rule of Appellate

Procedure 29(d), and Federal Rule of Appellate Procedure 32(a)(7)(B)

because it contains 6,603 words, excluding the parts of the brief

exempted under Federal Rule of Appellate Procedure 32(a)(7(B)(iii),

according to the count of Microsoft Word.

Dated: February 18, 2016
                                         /s/ John D. Kimball
                                                John D. Kimball




                                    37
DOSWASHINGTONSUP01096
    Case: 15-50759    Document: 00513386324 Page: 47 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 528 of 996




                        CERTIFICATE OF SERVICE

       I certify that on February 18, 2016, I electronically filed the

foregoing document with the Clerk of Court for the United States Court

of Appeals for the Fifth Circuit by using the CM/ECF system. The

participants in this case are registered CM/ECF users and service will

be accomplished by the CM/ECF system.

Dated: February 18, 2016
                                         /s/ John D. Kimball
                                                John D. Kimball




                                    38
DOSWASHINGTONSUP01097
      Case: 15-50759    Document: 00513387106 Page: 1 Date Filed: 02/18/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 529 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              February 18, 2016


Mr. John Devereux Kimball
Blank Rome, L.L.P.
405 Lexington Avenue
Chrysler Building
New York, NY 10174

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Kimball,
The following pertains to your Amicus brief electronically filed
on February 18, 2016.
You must submit the 7 paper copies of your brief required by 5TH
CIR. R. 31.1 within 5 days of the date of this notice pursuant to
5th Cir. ECF Filing Standard E.1.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr.   Joshua Michael Blackman
        Mr.   Bruce D. Brown
        Mr.   Matthew Goldstein
        Mr.   Alan Gura
        Mr.   David T. Hardy
        Mr.   Robert E. Henneke
        Mr.   William Bryan Mateja
        Mr.   Raffi Melkonian
        Mr.   Randal John Meyer
        Mr.   Leif A. Olson
        Mr.   Michael S. Raab
        Mr.   Ilya Shapiro



DOSWASHINGTONSUP01098
    Case: 15-50759    Document: 00513387106 Page: 2 Date Filed: 02/18/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 530 of 996



       Mr. Joel Stonedale
       Mr. Daniel Bentele Hahs Tenny
       Mr. Kit Walsh




DOSWASHINGTONSUP01099
    Case: 15-50759    Document: 00513400133 Page: 1 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 531 of 996




                              Case No. 15-50759

                 In the United States Court of Appeals
                          for the Fifth Circuit
                         DEFENSE DISTRIBUTED;
             SECOND AMENDMENT FOUNDATION, INCORPORATED,
                          Plaintiffs-Appellants

                                      v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political
Military Affairs; KENNETH B. HANDELMAN, Individually and in His
Official Capacity as the Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of
the Office of Defense Trade Controls Policy Division; SARAH J.
HEIDEMA, Individually and in Her Official Capacity as the Division
Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity
as the Senior Advisor, Office of Defense Trade Controls,
                          Defendants-Appellees

  Appeal from an Order of the United States District Court for the
 Western District of Texas, The Hon. Robert L. Pitman, District Judge
                     (Dist. Ct. No. 1:15-CV-372-RP)

                        REPLY BRIEF FOR THE APPELLANTS

       Matthew Goldstein                    Alan Gura
       MATTHEW A. GOLDSTEIN, PLLC              Counsel of Record
       1875 Connecticut Avenue, N.W.        GURA & POSSESSKY, PLLC
       10th Floor                           916 Prince Street, Suite 107
       Washington, DC 20009                 Alexandria, VA 22314
       202.550.0040/Fax 202.683.6679        703.835.9085/703.997.7665

       February 29, 2016                   Counsel for Appellants
                    (Additional Counsel Inside Cover)


DOSWASHINGTONSUP01100
    Case: 15-50759    Document: 00513400133 Page: 2 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 532 of 996




                        Additional Counsel for Appellants


       William B. Mateja                    Josh Blackman
       POLSINELLI P.C.                      1303 San Jacinto Street
       2950 N. Harwood, Suite 2100          Houston, TX 77002
       Dallas, TX 75201                     202.294.9003/Fax 713.646.1766
       214.397.0030/Fax 214.397.0033

       William T. “Tommy” Jacks
       David S. Morris
       FISH & RICHARDSON P.C.
       One Congress Plaza, Suite 810
       111 Congress Avenue
       Austin, TX 78701
       512.472.5070/Fax 512.320.8935




DOSWASHINGTONSUP01101
    Case: 15-50759    Document: 00513400133 Page: 3 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 533 of 996




                        CERTIFICATE OF INTERESTED PERSONS

  Defense Distributed, et al. v. U.S. Dep’t of State, et al., No. 15-50759

   The undersigned counsel of record certifies that the following listed

persons and entities as described in the fourth sentence of Rule 28.2.1

have an interest in the outcome of this case. These representations are

made in order that the judges of this Court may evaluate possible

disqualification or recusal.


Plaintiffs:
Defense Distributed, Second Amendment Foundation, Inc.

Defendants:
U.S. Dep’t of State, John F. Kerry, Directorate of Defense Trade
Controls, Kenneth B. Handelman, Brian H. Nilsson, C. Edward
Peartree, Sarah J. Heidema, Glenn Smith

Plaintiffs’ Counsel:
Alan Gura, Gura & Possessky, PLLC; Matthew A. Goldstein, Matthew
A. Goldstein, PLLC; William B. Mateja, Polsinelli P.C.; William T.
“Tommy” Jacks, David Morris, Fish & Richardson P.C.; Josh Blackman

Defendants’ Counsel:
Loretta Lynch, Michael S. Raab, Daniel Bentele Hahs Tenny, Eric J.
Soskin, Stuart J. Robinson, Richard L. Durban, Benjamin C. Mizer,
Anthony J. Coppolino, Zachary C. Richter, – U.S. Department of
Justice

Amici Curiae for Plaintiffs-Appellants
Representative Thomas Massie (Kentucky)
Representative Brian Babin (Texas)
Representative K. Mike Conaway (Texas)

                                        i



DOSWASHINGTONSUP01102
    Case: 15-50759    Document: 00513400133 Page: 4 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 534 of 996




Representative Jeff Duncan (South Carolina)
Representative Blake Farenthold (Texas)
Representative John Fleming (Louisiana)
Representative Paul Gosar (Arizona)
Representative Walter Jones (North Carolina)
Representative Mike Kelly (Pennsylvania)
Representative Steve King (Iowa)
Representative Raúl Labrador (Idaho)
Representative Jeff Miller (Florida)
Representative Bill Posey (Florida)
Representative Todd Rokita (Indiana)
Representative Daniel Webster (Florida)
Cato Institute
Electronic Frontier Foundation
Madison Society Foundation, Inc.
Reporters Committee for Freedom of the Press
Texas Public Policy Foundation
Thomas Jefferson Center for the Protection of Free Expression

Counsel for Amici Members of Congress
Raffi Melkonian, Wright & Close, LLP

Counsel for Amicus Curiae Cato Institute
Ilya Shapiro, Randal J. Meyer

Counsel for Amicus Curiae Electronic Frontier Foundation
Kit Walsh, Adam Schwartz

Counsel for Amicus Madison Society Foundation, Inc.
David T. Hardy; Leif A. Olson, The Olson Firm, PLLC

Counsel for Amicus Curiae Reporters Committee:
Bruce D. Brown, Gregg P. Leslie, Hannah Bloch-Wehba

Counsel for Amicus Curiae Texas Public Policy Foundation
Robert Henneke
Joel Stonedale


                                     ii



DOSWASHINGTONSUP01103
    Case: 15-50759    Document: 00513400133 Page: 5 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 535 of 996




Counsel for Amicus Curiae Thomas Jefferson Center
J. Joshua Wheeler

Amicus Curiae for Defendants-Appellees
Brady Center to Prevent Gun Violence

Counsel for Amicus Curiae Brady Center:
John D. Kimball, Martin S. Krezalek, Nicholas R. Tambone, Blank
Rome LLP


                                  /s/ Alan Gura
                                  Alan Gura
                                  Counsel for Appellants




                                    iii



DOSWASHINGTONSUP01104
     Case: 15-50759    Document: 00513400133 Page: 6 Date Filed: 02/29/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 536 of 996




                                       TABLE OF CONTENTS

Certificate of Interested Persons. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Table of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

    I.          Defendants Fail to Establish Any Congressional
                Authority for Their Imposition of a Prior Restraint. . . . . . . 3

    II.         Defendants Cannot Reconcile Inconsistent
                Government Positions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

    III.        Defendants’ Content-Based Restrictions Violate
                the First Amendment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

          A.    Plaintiffs’ Files Constitute Protected,
                Expressive Speech.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

          B.    Defendants’ Prior Restraint Is Plainly Content-Based. . . . 17

          C.    Defendants’ Prior Restraint Fails Heightened Scrutiny. . . 20

          D.    The First Amendment Does Not Permit the
                Criminalization of Protected Public Speech Absent
                A Specific Criminal Intent. . . . . . . . . . . . . . . . . . . . . . . . . . 25

    IV.         Defendants’ Restrictions on the Manufacturing
                of Firearms Violate the Second Amendment. . . . . . . . . . . . 28

    V.          Defendants’ Prior Restraint Violates the
                Fifth Amendment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33


                                                     iv



DOSWASHINGTONSUP01105
    Case: 15-50759    Document: 00513400133 Page: 7 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 537 of 996




Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Certificate of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40




                                                    v



DOSWASHINGTONSUP01106
    Case: 15-50759    Document: 00513400133 Page: 8 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 538 of 996




                               TABLE OF AUTHORITIES


Cases

Bond v. United States,
  134 S. Ct. 2077 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
  467 U.S. 837 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 8

Christensen v. Harris County,
  529 U.S. 576 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

City of Lakewood v. Plain Dealer Publishing Co.,
   486 U.S. 750 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

City of Los Angeles v. Alameda Books, Inc.,
   535 U.S. 525 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 20

City of Renton v. Playtime Theatres, Inc.,
   475 U.S. 41 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-20

Commodity Futures Trading Comm’n v. Vartuli,
  228 F.3d 94 (2nd Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc.,
  447 U.S. 102 (1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

District of Columbia v. Heller,
  554 U.S. 570 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30, 31

FDIC v. Meyer,
  510 U.S. 471 (1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Holder v. Humanitarian Law Project,
  561 U.S. 1 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                                                 vi



DOSWASHINGTONSUP01107
    Case: 15-50759    Document: 00513400133 Page: 9 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 539 of 996




INS v. St. Cyr,
  533 U.S. 289 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Karn v. U.S. Dep’t of State,
  925 F. Supp. 1 (D.D.C. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Mance v. Holder,
  74 F. Supp. 3d 795 (N.D. Tex. 2015). . . . . . . . . . . . . . . . . . . . . . . . . 29

New Orleans Depot Servs., Inc. v. Director,
  Office of Worker’s Compensation Programs,
  718 F.3d 384 (5th Cir. 2013).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Parker v. District of Columbia,
  478 F.3d 370 (D.C. Cir. 2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17-20

Reid v. Covert,
  354 U.S. 1 (1957) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Reno v. American Civil Liberties Union,
  521 U.S. 844 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Silvester v. Harris,
   41 F. Supp. 3d 927 (E.D. Cal. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . 31

Simon & Schuster, Inc. v. Members of New York State
  Crime Victims Bd., 502 U.S. 105 (1991) . . . . . . . . . . . . . . . . . . . . . . 20

Skidmore v. Swift & Co.,
  323 U.S. 134 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Swan & Finch Co. v. United States,
  190 U.S. 143 (1903). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


                                                 vii



DOSWASHINGTONSUP01108
    Case: 15-50759    Document: 00513400133 Page: 10 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 540 of 996




United States v. Edler Industries,
  579 F.2d 516 (9th Cir. 1978).. . . . . . . . . . . . . . . . . . . . . . . 9, 25, 27, 28

United States v. Ehsan,
  163 F.3d 855 (4th Cir. 1998).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

United States v. Huynh,
  246 F.3d 734 (5th Cir. 2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

United States v. Lee,
  183 F.3d 1029 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

United States v. Marzzarella,
  614 F.3d 85 (3d Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

United States v. O’Brien,
  391 U.S. 367 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

United States v. Pulungan,
  569 F.3d 326 (7th Cir. 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States v. Swarovski,
  592 F.2d 131 (2d Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

United States v. Wu,
  711 F.3d 1 (1st Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 36, 37


Statutes and Rules

15 C.F.R. Parts 730-774 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

15 C.F.R. § 734.2(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

15 C.F.R. § 746.1(a)(1).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

18 U.S.C. § 922(p). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 32

                                                  viii



DOSWASHINGTONSUP01109
    Case: 15-50759    Document: 00513400133 Page: 11 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 541 of 996




22 C.F.R. § 120.17. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

22 U.S.C. § 2778(h). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12


Other Authorities

49 Fed. Reg. 47,682 (Dec. 6, 1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Black’s Law Dictionary (10th ed. 2014) .. . . . . . . . . . . . . . . . . . . . . . . . . 6

Br. Amicus Curiae for the United States,
  Reed v. Town of Gilbert, No. 13-502.. . . . . . . . . . . . . . . . . . . . . . . . . 19

H. Rpt. 96-1540 (Dec. 22, 1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Letter of Sen. Daines, et al., to Sec. Kerry & Dep. Ass’t
  Sec. Dearth, Aug. 3, 2015, available at
  https://www.daines.senate.gov/imo/media/
  doc/ITAR%20 Amendment--Revisions%20
  to%20Definitions;%20Data%20Transmission
  %20and%20Storage.pdf (last visited Feb. 27, 2016) .. . . . . . . . . . . . . 4

Letter of Sens. Johnson & Grassley to Sec. Kerry,
  July 16, 2015, available at http://www.
  grassley.senate .gov/sites/default/files/judiciary
  /upload/2015-07-16%20CEG%20%2B%20
  RHJ%20to%20State%20Deparment%20%28
  ITAR%29.pdf (last visited Feb. 27, 2016). . . . . . . . . . . . . . . . . . . . . . 4

Petition for Certiorari,
  District of Columbia v. Heller, No. 07-290. . . . . . . . . . . . . . . . . . . . . 30

“How to Unblock US Websites Using DNS Proxy,”
  https://www.smartdnsproxy.com/page/how-
  to-unblock-us- websites-using-dns-proxy.
  aspx#.VtJrm-a37PY (last visited Feb. 27, 2016). . . . . . . . . . . . . . . . 22


                                                   ix



DOSWASHINGTONSUP01110
    Case: 15-50759    Document: 00513400133 Page: 12 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 542 of 996




                        APPELLANTS’ REPLY BRIEF

                              INTRODUCTION

   The Government does not restrict Plaintiffs’ speech because it

hypothetically relates to undetectable arms.1 The Government restricts

Plaintiffs’ speech, along with a vast amount of other protected scientific

and technical expression, for falling under a bottomless and murky

definition of arms-related “technical data.”

   There is a world of difference between exporting physical objects,

and disseminating knowledge online about physical objects. And the

concept of scienter, which Defendants would here abolish, reflects the

common-sense distinction between public speech, and the more

nefarious-sounding “providing [] files to foreign nationals over the

Internet,” Appellees’ Br. 2. The unavoidable reality that foreign persons

access our public discourse, a public good, does not convert every

expression of knowledge into a controllable act of potential espionage.




       Indeed, the Government concedes that as designed, the Liberator
       1

is detectable. ROA.571. Its metal firing pin, and unmistakable gun
shape, would render a Liberator detectable even without its prescribed
metallic insert. The end-product of a Ghost Gunner milling file is a
detectible, metal rifle receiver.
                                     1



DOSWASHINGTONSUP01111
    Case: 15-50759    Document: 00513400133 Page: 13 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 543 of 996




   Were this dispute merely about guns, especially guns alleged to be

undetectable, Defendants’ sudden effort to add to ITAR the prior

restraint that they already claim here to exist would not have drawn

opposition from such diverse commentators as GE, IBM, public

universities, ITAR compliance attorneys, and even former State

Department employees. ROA.728-29, 739, 765, 773, 796-98, 817, 825.

The Association of American Universities, Association of Public and

Land-grant Universities, and Council on Government Relations did not

“urge DDTC to withdraw [the prior restraint proposal] or substantially

limit its scope,” ROA.765, out of concern for the right to bear arms.

   Indeed, the (theoretical) undetectable firearms about which

Defendants complain are already unlawful to manufacture per 18

U.S.C. § 922(p), a law implicating neither the First nor Fifth

Amendments, and which is consistent with the Second Amendment.

What Congress did not and could not authorize is a prior-restraint

scheme so broad and malleable that it can be invoked in service of

domestic law enforcement policy agendas under the guise of conducting

foreign relations. This dangerous scheme should be enjoined.




                                     2



DOSWASHINGTONSUP01112
    Case: 15-50759    Document: 00513400133 Page: 14 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 544 of 996




                                ARGUMENT

I. DEFENDANTS FAIL TO ESTABLISH ANY CONGRESSIONAL AUTHORITY
   FOR THEIR IMPOSITION OF A PRIOR RESTRAINT.

   In 1978, referencing ITAR’s potential as a prior restraint, the Office

of Legal Counsel “believe[d] that a more clear cut indication of

Congressional judgment concerning the need for such a measure is

in order.” ROA.240. Nearly forty years later, Defendants offer no

Congressional findings, hearing testimony, or any other legislative

record upon which this Court can conclude that Congress ever intended

to regulate public speech under the AECA.

   But that is not to say that Congress has remained silent. In 1980, a

House Subcommittee directed the State Department to address the

constitutional objections identified in the 1978 DOJ memorandum.

ROA.925.2 Amici Members of Congress explain at length how

Defendants’ interpretation boldly and impermissibly departs from

Congressional intent. See Br. Amicus Curiae of Representative Thomas

Massie, et al. (“Congressional Amici”) 10. Amici Representatives add

that no enumerated power permits banning domestic publication of


       H. Rpt. 96-1540, at 119 (Dec. 22, 1980), available at
       2


http://tinyurl.com/CongressHearing (last visited Feb. 29, 2016).
                                     3



DOSWASHINGTONSUP01113
    Case: 15-50759    Document: 00513400133 Page: 15 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 545 of 996




information. Id. 18-22. For good measure, thirty senators have opposed

Defendants’ proposed codification of their prior restraint.3

   Instead of providing any evidence of Congressional authorization for

their prior restraint, Defendants rely on (1) a broad statement of

authority to control exports of technical data; (2) their belief that

publishing technical data on the Internet is an “export”; and (3) alleged

deference under Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,

467 U.S. 837 (1984). Each of these arguments fails.

   First, Plaintiffs do not dispute that Defendants have the authority to

license disclosures of technical data in non-public settings, disclosures

of classified information, and direct assistance to foreign nationals with

respect to defense articles.4 But Defendants’ power to control arms



       3
        Letter of Sen. Daines, et al., to Sec. Kerry & Dep. Ass’t Sec.
Dearth, Aug. 3, 2015, available at https://www.daines.senate.gov/imo/
media/doc/ITAR%20Amendment--Revisions%20to%20Definitions;
%20Data%20Transmission%20and%20Storage.pdf (last visited Feb. 27,
2016) (28 Senators); Letter of Sens. Johnson & Grassley to Sec. Kerry,
July 16, 2015, available at http://www.grassley.senate.gov/sites/default/
files/judiciary/upload/2015-07-16%20CEG%20%2B%20RHJ%20to%20
State%20Deparment%20%28ITAR%29.pdf (last visited Feb. 27, 2016).

      The term “technical data” does not appear in the AECA.
       4

However, Defendants include the term in their definition of “Defense
Articles” in the ITAR. See 22 C.F.R. § 120.6.
                                     4



DOSWASHINGTONSUP01114
    Case: 15-50759    Document: 00513400133 Page: 16 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 546 of 996




exports is not unlimited. They cannot take any action, no matter how

broad or severe, merely because it might have the ancillary or

incidental effect of impacting the arms trade. This case does not

concern plans to illicitly aid some foreign actor, but an astonishing

governmental effort to restrict public speech not directed at a specific

person. Before addressing the difficult constitutional questions raised

by Defendants’ conduct, it is indeed fair to ask—as OLC once did—

whether in enacting the AECA, Congress authorized the Defendants to

impose a prior restraint against public speech.

   “We begin with the familiar canon of statutory construction that the

starting point for interpreting a statute is the language of the statute

itself.” Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S.

102, 108 (1980). There is zero evidence that Congress shared

Defendants’ views of what it means to “export” something. “Export”

being undefined in the AECA, this Court must “construe [that]

statutory term in accordance with its ordinary or natural meaning.”

FDIC v. Meyer, 510 U.S. 471, 476 (1994); New Orleans Depot Servs.,

Inc. v. Director, Office of Worker’s Compensation Programs, 718 F.3d

384, 391 (5th Cir. 2013).

                                     5



DOSWASHINGTONSUP01115
    Case: 15-50759    Document: 00513400133 Page: 17 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 547 of 996




   Defendants argue that an “export” includes public speech in the

United States, not directed at a particular person, that a foreign person

may see or overhear. But no person who is not a defendant in this

lawsuit would ever ordinarily think that he or she is “exporting”

information by speaking or publishing in a setting that might be

frequented by foreigners. Defendants’ definition is far afield from the

plain, well-accepted, and common understanding of “export.”

   “‘Export’ is . . . a clear term” whose “ordinary meaning is manifest.”

United States v. Ehsan, 163 F.3d 855, 858 (4th Cir. 1998). “[A]ll

[definitions of export] make clear that exportation involves the transit

of goods from one country to another for the purpose of trade.” Id.

(collecting definitions). “Exportation occurs when the goods are shipped

to another country with the intent that they will join the commerce of

that country.” United States v. Huynh, 246 F.3d 734, 741 (5th Cir.

2001); Swan & Finch Co. v. United States, 190 U.S. 143, 145 (1903); see

also Congressional Amici 12-14; Black’s Law Dictionary 700 (10th ed.

2014) (defining “export,” both as noun and verb, as connected to a

goods, merchandise, and/or a commodity).




                                     6



DOSWASHINGTONSUP01116
    Case: 15-50759    Document: 00513400133 Page: 18 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 548 of 996




   Defendants’ peculiar interpretation of “export” is also so

counterintuitive that it would lead to (yet more) absurd results.

Consider Defendants’ interpretation in light of various United States

embargoes on the “export” of commercial technology controlled under

the Department of Commerce Export Administration Regulations

(“EAR”), 15 C.F.R. Parts 730-774.5 For Cuba, the embargo extends to

almost all exports of any technical information, regardless of

enumeration on a control list, unless an exception applies. 15 C.F.R. §

746.1(a)(1). While the Commerce Department presently heeds a 1984

DOJ opinion not to impose a prior restraint on public speech under the

EAR (ROA.260-262), it may change its position if Defendants prevail,

resulting in a complete online ban of Commerce-regulated technical

information—because Cuba has Internet access, as do Cubans located

in various other countries.

   Nor do Defendants address the canon of constitutional deference,

which requires this Court to avoid unorthodox applications of common

terms in a manner that creates constitutional questions—unless there


      Both the EAR and ITAR definitions of “export” include oral and
       5


visual disclosures to foreign persons in the U.S. or abroad. See 15
C.F.R. § 734.2(b) and 22 C.F.R. § 120.17.
                                     7



DOSWASHINGTONSUP01117
    Case: 15-50759    Document: 00513400133 Page: 19 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 549 of 996




is an express indication that Congress intended such a result. INS v.

St. Cyr, 533 U.S. 289, 299 (2001).

   To be sure, Congress knows how to act decisively in this area.

Recently introduced House Resolution 376 would prohibit, inter alia,

the distribution, marketing, and advertising of certain firearm parts in

“any medium of electronic communications.” While Plaintiffs question

the validity of such a measure, it exemplifies the clear statement of

Congressional intent and legislative process required to authorize a

prior restraint on public speech. Additionally, as amicus observed,

“Congress considered (and rejected) changes to the Undetectable

Firearms Act that would have addressed the creation, transport, or sale

of any 3D printed firearm that was not detectable by standard means.”

Br. Amicus Curiae of Electronic Frontier Foundation (“EFF Br.”) 27.

That Congress rejected a statute that would have directly addressed

the supposed problem that Defendants’ statutory construction only

obliquely reaches casts further doubt that Defendants’ actions are

authorized.

   Defendants’ Chevron deference argument likewise fails. Their prior

restraint cannot carry the force of law because it is not the result of


                                     8



DOSWASHINGTONSUP01118
    Case: 15-50759    Document: 00513400133 Page: 20 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 550 of 996




duly promulgated regulations. The only relevant regulation carrying

the force of law was the State Department’s 1984 Federal Register

notice that removed Footnote 3 from the ITAR, expressly stating the

agency’s intent to address First Amendment concerns. See 49 Fed. Reg.

47,682, 47,683 (Dec. 6, 1984). In contrast, Defendants’ interpretation is

only set forth in their letter to Defense Distributed, filings in this case,

and as supplementary information in proposed rulemaking issued after

this case was filed. Such informal interpretations do not carry the force

of law and are only entitled to the deference established in Skidmore v.

Swift & Co., 323 U.S. 134, 140 (1944)—which defers to agency

interpretations only to the extent that they have the “power to

persuade.” Christensen v. Harris County, 529 U.S. 576, 587 (2000). If

Defendants had a responsive argument under Skidmore and

Christensen, they should have briefed it.

   The complete absence of a scienter requirement from Defendants’

scheme provides yet another reason to find this prior restraint ultra

vires, as a scienter requirement has long been understood to limit the

AECA’s reach. United States v. Edler Industries, 579 F.2d 516 (9th Cir.

1978). Accordingly, the Department of Justice has repeatedly

                                      9



DOSWASHINGTONSUP01119
    Case: 15-50759    Document: 00513400133 Page: 21 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 551 of 996




acknowledged that a prior restraint cannot apply to the dissemination

of technical data by persons having no direct connection with foreign

conduct, in settings in which there is no more than belief or a

reasonable basis for believing (1) that a foreign national may take the

technical data abroad and (2) that the data could be used by someone

there in the manufacture or use of items on the Munitions List.

ROA.255 (1981 DOJ memo), 276 (1984 DOJ memo); see also ROA.309

(1997 DOJ report to Congress, warning that “serious constitutional

questions” would arise if the Government prohibited publication by

person who merely “has reason to know that some unidentified,

unspecified recipient thereof will use the information for an unlawful

purpose, or if such an outcome is the ‘natural consequence’ of

publication of the information.”).

   Scienter is a basic element of due process, not “a loophole.”

Appellees’ Br. 18. Publishing information into the public domain, as a

means of intentionally transmitting it to a foreign government, would

still be unlawful. Cf. ROA.310 (1997 DOJ Report to Congress,

explaining how scienter requirement restricts particular transactions

without impeding general publications). But Americans cannot be


                                     10



DOSWASHINGTONSUP01120
    Case: 15-50759    Document: 00513400133 Page: 22 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 552 of 996




silenced merely because their scientific and technical expression might

have value to other governments.

   Finally, Defendants misconstrue the essential nature of Plaintiffs’

claims by suggesting that 22 U.S.C. § 2778(h) bars judicial review of

State Department determinations that files are ITAR technical data.

Appellees’ Br. 19. First, whether the subject files actually contain

“technical data” is not the issue. Plaintiffs are challenging a prior

restraint on the publication of technical data, which is not implicated

by Section 2778(h). And Plaintiffs were not required to make any

application under the prior restraint system in order to challenge it.

“The Constitution can hardly be thought to deny to one subjected to the

restraints of [a licensing law] the right to attack its constitutionality,

because he has not yielded to its demands.” City of Lakewood v. Plain

Dealer Publishing Co., 486 U.S. 750, 756 (1988) (quotation omitted).

“As the ordinance [providing for unbridled licensing discretion] is void

on its face, it was not necessary for appellant to seek a permit under it.”

Id. (quotation omitted).

   Even were this challenge somehow construed as a constitutional

challenge to Defendants’ decision that the files are technical data,


                                     11



DOSWASHINGTONSUP01121
      Case: 15-50759    Document: 00513400133 Page: 23 Date Filed: 02/29/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 553 of 996




Section 2778(h) “cannot bar a constitutional attack.” Karn v. U.S. Dep’t

of State, 925 F. Supp. 1, 13 (D.D.C. 1996). Section 2778(h) also does not

apply to ex post facto agency decisions, United States v. Wu, 711 F.3d 1,

17 (1st Cir. 2013), and does not prohibit challenges to determinations

that particular information is subject to the ITAR because “[o]nly

material ‘in regulations’ is covered by that statute” and such

individualized determinations are not specifically set forth in the

AECA. United States v. Pulungan, 569 F.3d 326, 328 (7th Cir. 2009).

      Defendants’ prior-restraint scheme is ultra vires.

II.     DEFENDANTS CANNOT RECONCILE INCONSISTENT GOVERNMENT
        POSITIONS.

      Defendants claim that the Government’s myriad, long-held positions

precluding their prior-restraint scheme are all distinguishable; limited

to cryptography, academic settings, dinner party discussions; or

otherwise have no relevance to CAD files. Appellees’ Br. 29-31.

However, neither the 1981 nor 1984 DOJ memoranda, the 1997 DOJ

Report to Congress, or relevant statements in Bernstein are so limited.

In fact, the 1981 DOJ memorandum specifically references information

related to “arms” throughout (ROA.244, 248, 250, 252, 254) as well as


                                      12



DOSWASHINGTONSUP01122
    Case: 15-50759    Document: 00513400133 Page: 24 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 554 of 996




public information on firearms not in excess of .50 caliber. ROA.245-

246. And in Bernstein, the State Department unconditionally stated,

“the Department does not seek to regulate the means themselves by

which information is placed in the public domain.” Appellants’ Add. 23,

26. Although one of the Government’s Bernstein pleadings identifies

certain types of information as examples (i.e., “Information in the

‘public domain’ includes…”), it does not limit the Government’s position

to those types of information. Id. at 29. Nor do Defendants offer an

argument as to why their “technical data” must be excluded from the

Government’s historic position regarding prior restraints.

   Setting aside for now (see infra) Defendants’ misleading suggestion

that CAD files have the exclusive function of “facilitat[ing] the

automated production of firearms,” Appellees’ Br. 31, Defendants’ claim

that the prior government positions are irrelevant because these did

not concern CAD files also ignores the fact that this case involves

design drawings, rendered images, and other technical information on

firearms that are not CAD files. ROA.131 ¶13.

   Even if CAD files could automatically produce a firearm (they

cannot), such files are not singled out for special treatment in the DOJ

                                    13



DOSWASHINGTONSUP01123
       Case: 15-50759    Document: 00513400133 Page: 25 Date Filed: 02/29/2016
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 555 of 996




opinions, Bernstein, or in ITAR’s definition of “public domain.” And

while 3D printing might not have existed in 1978, gunsmithing surely

did—as did “technical data” that foreigners might have found useful in

producing firearms, which was not exempted from DOJ’s prior-restraint

concerns. Moreover, Defendants’ prior restraint applies to publications

of any information subject to the ITAR, regardless of where described

on the USML. As such, reason dictates that each of the prior

government positions would apply to any publication of information

subject to the ITAR, regardless of where the information might be

found on the USML.

   Defendants are far from the first government officials to have

contemplated ITAR’s application as a prior restraint. They are,

however, the first to disregard repeated DOJ warnings not to impose

the prior restraint.

III.     DEFENDANTS’ CONTENT-BASED RESTRICTIONS VIOLATE
         THE FIRST AMENDMENT.

   A.          Plaintiffs’ Files Constitute Protected, Expressive Speech.

   As a threshold matter, Defendants’ case hinges on the mistaken

implication that this dispute concerns only CAD files, and the false

assertion that the CAD files are executable, in that they can create a

                                       14



DOSWASHINGTONSUP01124
    Case: 15-50759    Document: 00513400133 Page: 26 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 556 of 996




functional firearm with a “push” or “click” of a button.” See, e.g.,

Appellees’ Br. 14 (“This case relates to the export of computer files that

direct a computer, without human intervention, to create components of

an operable firearm.”) (emphasis added). For these assertions,

Defendants rely exclusively on the lay declaration of Lisa Aguirre,6 not

a word of which explains how the CAD files can be used to create a

functional firearm, let alone how CAD files can be transformed into a

gun with the “click” of a button “without human intervention.”

   This is a fantastical description of the technology, lacking any

support in the record. CAD files do not “direct a computer” to do

anything. “[T]o create a physical object based on a CAD file, a third

party must supply additional software to read these files and translate

them into the motions of a 3D print head, the 3D printer itself, and the

necessary physical materials.” EFF Br. 10. Beyond printing the

components, the process for creating a Liberator “requires additional

craftsmanship, know-how, tools, and materials.” ROA.960-996 at ¶¶ 37-

45. For example, parts of the Liberator must be treated with acetone



      Aguirre’s declaration appears without a curriculum vitae or any
       6


indication of her qualifications.
                                     15



DOSWASHINGTONSUP01125
    Case: 15-50759    Document: 00513400133 Page: 27 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 557 of 996




vapor to render them functional. ROA.972, ¶¶ 22-25. Just as

Defendants failed to introduce any evidence to explain their view of 3D

printing, they failed to dispute (other than by unfounded post-hoc

assertions) Plaintiffs’ description of the Liberator creation process.

   Quite simply, Defendants’ claim that “allowing the distribution of

the computer files at issue here is tantamount to permitting the

dissemination of the firearms themselves,” Appellees’ Br. 13, is

unfounded. The files are not automatically transmogrified into a

firearm; data is not “tantamount” to the actual gun. Unlike, for

example, software-generated currency trading instructions telling users

that they “must ‘follow the signals with no second guessing,”

Commodity Futures Trading Comm’n v. Vartuli, 228 F.3d 94, 111 (2nd

Cir. 2000), Plaintiffs’ open source files invite the user’s mind to

intercede, modify and customize the code and any related construction

of a gun or gun part. More fundamentally, even were Plaintiffs’ files

“functional,” they would still be expressive in that they convey

information as between, and are understandable by, humans. See

ROA.335-36. And this case involves more than CAD (and CNC) files.

ROA.20-21, ¶¶37, 38; 131, ¶13, 133-34, ¶¶3, 4; ROA.135-36, ¶¶4, 5;

                                     16



DOSWASHINGTONSUP01126
    Case: 15-50759    Document: 00513400133 Page: 28 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 558 of 996




ROA.137-38, ¶¶4, 5. Plaintiffs challenge Defendants’ prior restraint as

applied to design drawings, rendered images, written manufacturing

instructions, and other technical information.

   B.         Defendants’ Prior Restraint Is Plainly Content-Based.

   Notwithstanding their steadfast insistence that ITAR is content-

neutral, Defendants admit that they impose their prior restraint based

on the content of Plaintiffs’ speech. See, e.g., Appellants’ Br. 17

(claiming ITAR control because the files “relate to the creation of

firearms that appear on the U.S. Munitions List.”). Defendants’

commodity jurisdiction process further evidences how their prior

restraint is content-based, because it requires an in-depth case-by-case

review of content to determine whether ITAR, and hence, the prior

restraint applies. See 22 C.F.R. § 120.4.

   There is no escaping the fact that such “[a] law that is content based

on its face is subject to strict scrutiny regardless of the government’s

benign motive, content-neutral justification, or lack of animus toward

the ideas contained in the regulated speech.” Reed v. Town of Gilbert,

135 S. Ct. 2218, 2228 (2015) (quotation omitted). And “a speech

regulation targeted at a specific subject matter is content based even if


                                     17



DOSWASHINGTONSUP01127
    Case: 15-50759    Document: 00513400133 Page: 29 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 559 of 996




it does not discriminate among viewpoints within that subject matter.”

Id. at 2230 (quotation omitted).

   Notwithstanding Reed’s clear application to this case, Defendants

cling to the notion that screening speech for arms-related “technical

data” is content-neutral, invoking United States v. O’Brien, 391 U.S.

367 (1968) and City of Renton v. Playtime Theatres, Inc., 475 U.S. 41

(1986). But neither doctrine aids this effort.

   O’Brien is plainly inapplicable, as this case presents no “non-speech”

conduct. Plaintiffs are not burning a draft card, or dancing, or

partaking of any allegedly expressive physical acts. Defendants may

conflate “exporting firearms” with “providing the means for” their

production abroad, Appellees’ Br. 22, but the only “means” here is

knowledge, which is “provided” by the simple act of speaking. Of course,

at some level, speaking and writing are physical activities, requiring

the movement of lips and hands. But uploading files to the Internet is

no more “conduct” than is the act of typing a novel.

   Defendants’ Renton argument fares no better. Renton held that the

government could single-out theaters based on their programming

content and still be thought of as neutrally-regulating only for so-called

                                    18



DOSWASHINGTONSUP01128
    Case: 15-50759    Document: 00513400133 Page: 30 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 560 of 996




“secondary effects.” Renton would appear to have been overruled by

Reed, and indeed, the Government unsuccessfully argued in Reed that

Renton called for the application of intermediate scrutiny in that case.

Br. Amicus Curiae for the United States, Reed v. Town of Gilbert, No.

13-502, at 18-20.7 But there is no need to go that far. Assuming Renton

survived Reed, it is simply inapposite because Renton’s “secondary

effects” doctrine addresses just that—secondary effects—while

Defendants’ complaint with Plaintiffs’ speech relates to its primary

effects.

   Justice Kennedy’s controlling opinion in City of Los Angeles v.

Alameda Books, Inc., 535 U.S. 525 (2002), helpfully explained the

difference between “primary” and “secondary” effects of speech:

   Speech can produce tangible consequences: It can change minds. It
   can prompt actions. These primary effects signify the power and the
   necessity of free speech. Speech can also cause secondary effects,
   however, unrelated to the impact of the speech on its audience. A
   newspaper factory may cause pollution, and a billboard may obstruct
   a view. These secondary consequences are not always immune from
   regulation by zoning laws even though they are produced by speech.




      Available at http://www.americanbar.org/content/dam/aba/
       7

publications/supreme_court_preview/BriefsV4/13-502_pet_amcu_usa.a
uthcheckdam.pdf
                                    19



DOSWASHINGTONSUP01129
    Case: 15-50759    Document: 00513400133 Page: 31 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 561 of 996




Id. at 444 (Kennedy, J., concurring).8 The making of guns using

knowledge gleaned from Plaintiffs’ speech is a primary effect of that

speech—it is a “prompted action” demonstrating the speech’s “power,”

and not one “unrelated to the impact of the speech on its audience.”

   The Government acts in a content-neutral fashion when it targets

secondary, not primary effects. Dubbing every targeted primary effect a

“secondary effect” would enable the Government to eliminate strict

scrutiny for content-based restrictions altogether. Simon & Schuster,

Inc. v. Members of New York State Crime Victims Bd., 502 U.S. 105,

120 (1991) (“the Board has taken the effect of the statute and posited

that effect as the State’s interest. If accepted, this sort of circular

defense can sidestep judicial review of almost any statute, because it

makes all statutes look narrowly tailored.”). Notably, that was not the

Supreme Court’s approach in Reed.

   C.         Defendants’ Prior Restraint Fails Heightened Scrutiny.

   There is no point belaboring the argument for strict scrutiny, but

Defendants’ prior restraint would fail any level of heightened review.



      The difference helps explain why Renton has apparently not been
        8


applied beyond the adult speech arena.
                                      20



DOSWASHINGTONSUP01130
    Case: 15-50759    Document: 00513400133 Page: 32 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 562 of 996




Plaintiffs have never asserted “that a regulatory scheme is

unconstitutional unless enforcement action is taken in every case,”

Appellees’ Br. 38, and this lawsuit contains no selective prosecution

claims. Plaintiffs have, however, stressed that underinclusiveness is a

feature of means-ends scrutiny, both because it tends to show poor

constitutional “fit,” and because it belies the Defendants’ claims that

they are truly concerned about foreign powers accessing American

citizens’ 3D printing files.

   The Government’s ability to selectively target disfavored speakers is

also a chief evil of arbitrary prior restraints. Tellingly, Defendants

neither suggest that they will shut down any of the other numerous

websites hosting firearm printing files (including Defense Distributed’s

files),9 nor do they deny politically targeting Defense Distributed.

   Defendants’ ever-evolving explanation of why this prior restraint

does not, in fact, prohibit vast amounts of online and other public


      See e.g., www.jamesrpatrick.com; www.cncguns.com;
       9

www.optimusdefense.com; www.biggerhammer.net; www.yeggi.com;
www.grabcad.com; www.turbosquid.com/3d-models/free-printing-3d-
model/761509; https://grabcad.com/library/liberator-pistol-38-1; see also
Google searches for “3D AR-15 CAD Lower.” Many sites also offer
instruction on making more traditional, non-3D printed guns. See, e.g.,
www.wikihow.com/Make-a-Real-Gun
                                     21



DOSWASHINGTONSUP01131
    Case: 15-50759    Document: 00513400133 Page: 33 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 563 of 996




speech confirms its broad scope. Below, they suggested that Plaintiffs

merely filter access to their websites to domestic IP addresses.

ROA.523, n.4. However, as any unintentional disclosure to a foreign

person is a strict liability offense under ITAR, relying on IP address

filtering to keep oneself on the right side of the law is hardly prudent.

IP addresses can be faked (“spoofed”) quite easily, allowing foreign

nationals to access files on the Internet domestically or abroad at

Plaintiffs’ peril.10 And, even were Plaintiffs somehow able to limit

access to domestic IP addresses, there is no way to stop a foreign

person from looking at (or using) a U.S.-based internet connection.

Every embassy in Washington is just steps away from free, domestic IP

WiFi.11

   Defendants’ brief here does not invoke IP filtering, suggesting only

that Defense Distributed “mak[e] the files available for U.S. citizens to


       It doesn’t take James Bond’s “Q” to access geographically
       10

restricted websites. Applications for defeating “geo-blocking” are readily
found on the Internet. See, e.g., “How to Unblock US Websites Using
DNS Proxy,” https://www.smartdnsproxy.com/page/how-to-unblock-us-
websites-using-dns-proxy.aspx#.VtJrm-a37PY (last visited Feb. 27,
2016).

       Defendants below also suggested that Plaintiffs could personally
       11


deliver or mail “technical data” CDs to verified citizens, ROA.897, l. 10-
14, a woefully obsolete, ineffective mode of communication.
                                    22



DOSWASHINGTONSUP01132
    Case: 15-50759    Document: 00513400133 Page: 34 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 564 of 996




download on the Internet . . . by verifying the citizenship status of

those interested in the files, or by any other means adequate to ensure

that the files are not disseminated to foreign nationals.” Appellees’ Br.

20. But they do not explain how this is supposed to happen. Or why

Americans are not free to disseminate their own “technical data” in any

public forum without verifying each attendee’s nationality.

   Critically, the State Department has never before—including in its

latest proposed notice for rulemaking—offered citizen-verification-

filtering as an acceptable method to publish files to the Internet (much

less a safe harbor). For its part, Defense Distributed repeatedly sought

guidance on ITAR compliance to no avail. ROA.335-39, 394-401,

433-35. In any event, it is not Plaintiffs’ burden to ensure that

prohibited persons will not come into contact with their speech. Reno v.

American Civil Liberties Union, 521 U.S. 844, 865-67 (1997) (discussing

access by minors); EFF Br. 30.

   While the impact of Defendants’ prior restraint is broad and severe,

the justifications for it remain unpersuasive. Public speech containing

“technical data” is not a new phenomenon, and our nation has gotten

along well enough for many years without an ITAR-inflicted prior


                                    23



DOSWASHINGTONSUP01133
    Case: 15-50759    Document: 00513400133 Page: 35 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 565 of 996




restraint. And Americans’ scientific and technical output has long been

susceptible of being employed by bad actors throughout the world. All

information, not just that related to arms, might be helpful to villains.

Terrorist groups dependent on oil revenues, for example, might find

useful all manner of Americans’ speech concerning geology or

petroleum engineering. But this is not enough to justify a prior

restraint.

   Even less persuasive are Defendants’ arguments alleging that

Plaintiffs’ public speech could “damage U.S. foreign relations with”

other nations. Appellees’ Br. at 23. Other nations, claim Defendants,

might be offended if Americans don’t watch what they say about gun-

making—a traditional American pursuit secured by our Bill of

Rights—as such information might destabilize their regimes. Since

when are Americans silenced to please foreign leaders? Had Chinese

authorities, offended by Americans’ online discussion of uncomfortable

issues (Tiananmen Square massacre, conquest of Tibet, repression of

the Falun Gong, etc.), threatened negative consequences for our

relations with that highly consequential nation, would that justify a

prior restraint? Respectfully, the President’s role in foreign relations in


                                     24



DOSWASHINGTONSUP01134
    Case: 15-50759    Document: 00513400133 Page: 36 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 566 of 996




no way enhances his executive power, and does not allow him to violate

clearly established constitutional rights. “[N]o agreement with a foreign

nation can confer power on the Congress, or on any other branch of

Government, which is free from the restraints of the Constitution.”

Reid v. Covert, 354 U.S. 1, 16 (1957) (plurality); Bond v. United States,

134 S. Ct. 2077, 2101 (2014) (Scalia, J., concurring) (“We would not give

the Government’ support of the Holland principle the time of day were

we confronted with ‘treaty-implementing’ legislation that abrogated the

freedom of speech or some other constitutionally protected individual

right.”).

   D.         The First Amendment Does Not Permit the
              Criminalization of Protected Public Speech
              Absent a Specific Criminal Intent.

   As Plaintiffs have shown, courts and government officials have long

recognized that the First Amendment demands a scienter requirement

if public speech were to be criminalized. See, e.g., Edler, supra;

ROA.255, 309.

   Undaunted, Defendants insist that there is no distinction between

generalized public speech that might assist foreign powers, and a direct

effort to provide such illicit aid. For this proposition, Defendants look to

                                     25



DOSWASHINGTONSUP01135
    Case: 15-50759    Document: 00513400133 Page: 37 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 567 of 996




support in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010),

which upheld a restriction on the provision of aid to terrorist groups in

the form of speech. Defendants should have looked elsewhere.

Reviewing the law there at issue, the Supreme Court noted that “most

importantly, Congress has avoided any restriction on independent

advocacy, or indeed any activities not directed to, coordinated with, or

controlled by foreign terrorist groups.” Id. at 5-6. Upholding the

Government’s ability to bar assistance to terrorist groups, the Court

offered this important qualification:

   In particular, we in no way suggest that a regulation of independent
   speech would pass constitutional muster, even if the Government
   were to show that such speech benefits foreign terrorist
   organizations.

Id. at 39. Even if Plaintiffs’ “independent speech,” not directed to,

coordinated with or controlled by foreign agents, were to somehow be

beneficial to such foreign agents, it could not be so restricted.12



       The government cites Defense Distributed’s mission statement,
       12


which includes “facilitating global access” to certain files as evidence of
plaintiffs’ intent. Appellees’ Br. 10. This argument proves too much.
Defense Distributed has no specific intent to share their files with any
specific foreign nationals, let alone for any subversive purpose, but
makes the files available on the Internet for collaboration and as a
mode of political expression.
                                     26



DOSWASHINGTONSUP01136
    Case: 15-50759    Document: 00513400133 Page: 38 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 568 of 996




   Equally wrong, but also unsettling, is Defendants’ attempt to

distinguish Edler’s imposition of a scienter requirement on the grounds

that firearms are inherently illicit. Quoting the Ninth Circuit’s

observation that when “information could have both peaceful and

military applications, . . . the defendant must know or have reason to

know that its information is intended for the prohibited use,” Edler,

579 F.2d at 521, Defendants offer that this “limitation . . . has no

application here,” because “the files at issue here plainly are useful

only for the creation of firearms, and are plainly intended for that use.”

Appellees’ Br. 26. However, there is nothing inherently illegal about

manufacturing a firearm for personal use and Americans lawfully keep

and use firearms for non-military applications, including self-defense,

hunting, and sport, none of which are “prohibited.” Certainly, it cannot

be assumed that Plaintiffs, by publicly sharing gunsmithing knowledge,

evince any particular intent to assist in the foreign production of

controlled munitions.

   Further, Defendants ignore the qualifying language of Edler that

follows the language upon which they rely, which confines application

of ITAR to “control the conduct of assisting foreign enterprises to obtain


                                    27



DOSWASHINGTONSUP01137
      Case: 15-50759    Document: 00513400133 Page: 39 Date Filed: 02/29/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 569 of 996




military equipment and related technical expertise.” Edler, 579 F.2d at

521. As noted above, the DOJ has repeatedly acknowledged this

requirement— i.e., that a prior restraint on public speech cannot apply

to the mere dissemination of ITAR technical data by persons having no

direct connection with foreign conduct.

IV.     DEFENDANTS’ RESTRICTIONS ON THE MANUFACTURING OF FIREARMS
        VIOLATE THE SECOND AMENDMENT.

   Unlike amicus curiae Brady Center, Defendants wisely do not waste

time denying the obvious Second Amendment right to make arms.

Brady’s hyper-literal reading of the Second Amendment’s operative

clause, by which the Amendment secures only the “keeping” and

“bearing” of arms and nothing else, is specious. Plaintiffs have offered

more than enough support for the traditional right to make the arms

whose keeping and bearing the Second Amendment protects, and

amicus curiae Madison Society Foundation, whose brief Brady ignores,

painstakingly surveys the history underlying this specific aspect of the

right to keep and bear arms. America may have been a largely agrarian

society in 1791, but Americans’ “arms” did not grow on trees. They were

made by private citizens.



                                      28



DOSWASHINGTONSUP01138
    Case: 15-50759    Document: 00513400133 Page: 40 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 570 of 996




   The “creation of firearms was very much a ‘home brew’ operation.”

Br. Amicus Curiae for Madison Society Foundation 5. Because there

were no stores to acquire guns, the right to keep and bear arms was

intrinsically linked to homemade weapons, custom designed for an

individual’s specific needs. “Colonial-era statutes commonly recognized

. . . that in time of need, virtually anyone who could work metal or

wood could function as a gunsmith.” Id. at 10. During the

Revolutionary War, “many local blacksmiths turned [into] gunsmiths.”

Id. Even after gun manufactures entered the marketplace around the

Civil War, Americans continued to craft their own guns. This long-

standing practice establishes the foundation for the constitutional right

not just to buy a gun in a store, but to make one’s own arms.13

   Instead of challenging this history head-on, Defendants claim that

they can restrict gun-making speech because Plaintiffs would still have

access to other guns. Washington, D.C. attempted this argument,



       Brady’s theory that would bootstrap the presumptive validity of
       13


longstanding commercial restrictions on the sale of arms, into
authorization for the complete prohibition on the acquisition of arms,
has been rejected. United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d
Cir. 2010); Mance v. Holder, 74 F. Supp. 3d 795, 807 n.8 (N.D. Tex.
2015).
                                    29



DOSWASHINGTONSUP01139
    Case: 15-50759    Document: 00513400133 Page: 41 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 571 of 996




reasoning that it could ban too-dangerous handguns because it

tolerated some long guns. The D.C. Circuit dismissed the argument as

“frivolous.” Parker v. District of Columbia, 478 F.3d 370, 400 (D.C. Cir.

2007), aff’d sub nom District of Columbia v. Heller, 554 U.S. 570 (2008).

   It could be similarly contended that all firearms may be banned so
   long as sabers were permitted. Once it is determined—as we have
   done—that handguns are ‘Arms’ referred to in the Second
   Amendment, it is not open to the District to ban them.

Id. (citation omitted).

   Undeterred, District of Columbia officials presented the Supreme

Court with the following question on certiorari: “Whether the Second

Amendment forbids the District of Columbia from banning private

possession of handguns while allowing possession of rifles and

shotguns.” Petition for Certiorari, District of Columbia v. Heller, No.

07-290. Heller successfully challenged this question as not accurately

reflecting the issues in the case, and the Supreme Court adopted a very

different “Question Presented” along the lines Heller proposed, namely,

whether the city’s laws violated the Second Amendment.

   On the merits, the Supreme Court rejected the alternative arms

argument.



                                    30



DOSWASHINGTONSUP01140
    Case: 15-50759    Document: 00513400133 Page: 42 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 572 of 996




   It is no answer to say . . . that it is permissible to ban the possession
   of handguns so long as the possession of other firearms (i.e., long
   guns) is allowed. It is enough to note, as we have observed, that the
   American people have considered the handgun to be the
   quintessential self-defense weapon.

Heller, 554 U.S. at 629.

   Similarly, the right to have a handgun is not diminished by the fact

that one keeps, or has access to, other handguns. Just as the First

Amendment does not allow the rationing of books or deities, the Second

Amendment, without more, does not permit the rationing of handguns.

Cf. Silvester v. Harris, 41 F. Supp. 3d 927, 962 n.33 (E.D. Cal. 2014).

   Nor does it matter that 3D printing technology is in its infancy, and

that printed guns may not yet be common. Few firearms today are

made using 1791 technology, but handguns, however they might be

manufactured, and whatever technological advances they contain, have

served the same essential function since before the Second

Amendment’s ratification. The “common use” test allows for innovation.

It is not circular, protecting only those arms that have attained

common usage before they could be banned by Brady’s government

allies. Rather, it reflects expectations of what arms might be in

common use for traditional lawful purposes. Handguns were not in

                                     31



DOSWASHINGTONSUP01141
    Case: 15-50759    Document: 00513400133 Page: 43 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 573 of 996




common lawful use in the Washington, D.C. of 2008, but the Court

could look to American experience and expectations and strike down

Washington’s handgun ban.

   Brady correctly notes that some courts have gone beyond common

use, and applied various balancing tests to sanction the prohibition of

arms of the kind in common use for traditional lawful purposes. Those

courts erred. Heller plainly stands for the proposition that if an arm

passes the common use test, it cannot be banned. The Court employed

no balancing test to see if handguns were too dangerous to allow

notwithstanding their common use status. But even so, this case does

not address any particular arm, but rather the knowledge and means of

making arms. The Government already requires that guns contain a

minimum detectable metal content. 18 U.S.C. § 922(p). If it wished to

regulate some other aspects of 3D printed guns, e.g., by requiring their

serialization or licensing their manufacture, that would be another

story. But restricting the dissemination of practical gunsmithing

knowledge that citizens would apply in the traditional making of arms

plainly violates the Second Amendment.




                                    32



DOSWASHINGTONSUP01142
     Case: 15-50759    Document: 00513400133 Page: 44 Date Filed: 02/29/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 574 of 996




V.     DEFENDANTS’ PRIOR RESTRAINT VIOLATES THE FIFTH AMENDMENT.

     The DOPSR review process is a black box. The law does not

establish a timeline, standard of review, or appeals process—and

Defendants do not dispute this. Under the auspices of broad national

security exceptions, Defendants acknowledge that they can override

DDTC’s license processing deadlines. There is also no dispute that

ITAR prohibits judicial review of license determinations.

     Acknowledging that no mechanism exists to challenge these stealth

proceedings, Defendants now claim for the first time on appeal that

Defense Distributed has not sought a license and “presents only

general arguments about the pace of licensing decisions, without any

factual context.” Appellees’ Br. 34. This is flatly contradicted by the

record. Defense Distributed submitted multiple requests for DOPSR

prepublication approval. ROA.130-31, ¶¶8, 10; ROA.410-24. DOPSR

refused to consider one request without a commodity jurisdiction

determination. After sitting on other requests for months, DOPSR

refused to issue a decision, directing plaintiff to the DDTC Compliance

and Enforcement Division for guidance. ROA.130-31, ¶10; ROA.426-31.

Determined to explore every avenue to a license, Defense Distributed


                                     33



DOSWASHINGTONSUP01143
    Case: 15-50759    Document: 00513400133 Page: 45 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 575 of 996




wrote to Defendants for guidance, but Defendants never responded.

ROA.131, ¶ 11; ROA.433-456.

   Defendants also did not address government reports indicating that

commodity jurisdiction determinations languish at DDTC for half a

year or more awaiting final determinations. ROA.163-68, 211-13, 221.

Instead, they try to divorce the time involved in obtaining a commodity

jurisdiction determination from their licensing scheme—claiming that

there is no legal obligation to submit a commodity jurisdiction request.

Appellees’ Br. 35. But Defendants ad hoc licensing regime requires a

commodity jurisdiction determination in two principal ways—with the

practical effect of extending the time for license determinations by

several months to a year or more.

   First, the government effectively requires a commodity jurisdiction

request before it will even consider certain license requests—as

evidenced in this case, when DOPSR refused to consider Defense

Distributed’s request for prepublication approval without a preliminary

commodity jurisdiction determination. ROA.130, ¶8; ROA.391-92.

Second, it is often impossible to determine whether a license is required

without submitting a commodity jurisdiction request because the scope


                                    34



DOSWASHINGTONSUP01144
    Case: 15-50759    Document: 00513400133 Page: 46 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 576 of 996




of information on firearms subject to ITAR control is unclear. For

instance, a search of the State Department commodity jurisdiction

determination webpage14 under the words “firearm,” “picatinny,”

“magazine” or “grip” reveals how Defendants’ decisions on whether

such items and associated information are subject to the USML vary

considerably. Complicating matters further, there are no publicly

stated reasons for inclusion or exclusion. It is against this uncertain

regulatory background, punishable by up 20 years in prison, that

Defense Distributed and SAF’s members must decide whether to

submit a commodity jurisdiction request or assume the risk of their

own interpretations.

   Defendants argue that Plaintiffs’ speech is clearly described on the

USML. Appellees’ Br. 35-37. Were it so clear, it would not have taken

two years and a federal lawsuit to unlodge a commodity jurisdiction

ruling relating to this speech. And it is not at all clear that ITAR

contains a prior restraint. ITAR makes no mention of public speech,

and Defendants fail to explain how members of the public, the vast




      See www.pmddtc.state.gov/commodity_jurisdiction/
       14


determinationAll.html
                                    35



DOSWASHINGTONSUP01145
    Case: 15-50759    Document: 00513400133 Page: 47 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 577 of 996




majority of which are not involved in international trade, would have

any reason to suspect Defendants’ unorthodox interpretations of the

terms “export” and “public domain.” To the contrary, as noted above,

Defendants have in the past said there was no prior restraint, have

never enforced the prior restraint, and even ITAR compliance attorneys

and other sophisticated industry members disagree with Defendants’

claim that the ITAR applies to public speech—largely because any hint

of a prior restraint was removed in 1984 to avoid First Amendment

concerns. Aggravating this situation, Defendants can subject anything

to their prior restraint, without notice, under USML Category XXI—a

secret list held only in their hip pocket.15

   Defendants’ reliance on Wu, supra, 711 F.3d 1, is misplaced. Wu did

not involve Defendants’ prior restraint on technical data. Moreover, the

defendant in Wu was an international businesswoman that the court

held to a higher degree of sophistication than the general public. Id. at



       Defendants do not post commodity jurisdiction determinations
       15

for Category XXI and, according to them, the only way to know if
Category XXI applies is through a commodity jurisdiction
determination or an official letter from Defendant Peartree. See
www.pmddtc.state.gov/licensing/documents/WebNotice_CatXXI.pdf


                                      36



DOSWASHINGTONSUP01146
    Case: 15-50759    Document: 00513400133 Page: 48 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 578 of 996




14. Ironically, the fact the court in Wu felt the need to draw such a

distinction provides further support for Plaintiffs’ void for vagueness

claim because it illustrates how courts do not ascribe any particular

knowledge of the ITAR to members of the public who have no

connection to international trade. See also United States v. Lee, 183

F.3d 1029, 1032 (9th Cir. 1999) (“The regulation at issue is directed to a

relatively small group of sophisticated international businessmen”);

United States v. Swarovski, 592 F.2d 131, 133 (2d Cir. 1979) (“We are

dealing here with a regulation of limited scope aimed at a small and

relatively sophisticated group of persons.”).

                               CONCLUSION

   A preliminary injunction against ITAR’s enforcement as a prior

restraint is warranted.

   Dated: February 29, 2016              Respectfully submitted,

   /s/ Matthew Goldstein                  /s/ Alan Gura
   Matthew Goldstein                     Alan Gura
   Matthew A. Goldstein, PLLC                Counsel of Record
   1875 Connecticut Avenue, N.W.         GURA & POSSESSKY, PLLC
   10th Floor                            916 Prince Street, Suite 107
   Washington, DC 20009                  Alexandria, VA 22314
   202.550.0040/Fax 202.683.6679         703.835.9085/Fax 703.997.7665




                                    37



DOSWASHINGTONSUP01147
    Case: 15-50759    Document: 00513400133 Page: 49 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 579 of 996




   /s/ William B. Mateja                 /s/ Josh Blackman
   William B. Mateja                     Josh Blackman
   POLSINELLI P.C.                       1303 San Jacinto Street
   2950 N. Harwood, Suite 2100           Houston, TX 77002
   Dallas, TX 75201                      202.294.9003/Fax 713.646.1766
   214.397.0030/Fax 214.397.0033

   /s/ David S. Morris
   William T. “Tommy” Jacks
   David S. Morris
   FISH & RICHARDSON P.C.
   One Congress Plaza, Suite 810
   111 Congress Avenue
   Austin, TX 78701
   512.472.5070/Fax 512.320.8935

                                         Counsel for Appellants




                                    38



DOSWASHINGTONSUP01148
    Case: 15-50759    Document: 00513400133 Page: 50 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 580 of 996




                        CERTIFICATE OF SERVICE

   On this, the 29th day of February, 2016, I electronically filed the

attached Brief with the Clerk of the Court for the United States

Court of Appeals for the Fifth Circuit by using the CM/ECF system.

Participants in this appeal are registered CM/ECF users who will be

served by the CM/ECF system on February 29, 2016.

   I declare under penalty of perjury that the foregoing is true and

correct.

   Executed this the 29th day of February, 2016.



              /s/ Alan Gura
              Alan Gura




                                    39



DOSWASHINGTONSUP01149
    Case: 15-50759    Document: 00513400133 Page: 51 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 581 of 996




       CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION,
        TYPEFACE REQUIREMENTS, AND TYPE STYLE REQUIREMENTS

   1. This brief complies with the type-volume limitation of Fed. R.
      App. P. 32(a)(7)(B)(i) because this brief contains 6,983 words,
      excluding the parts of the brief exempted by Fed. R. App. P.
      32(a)(7)(B)(iii).

   2. This brief complies with the typeface requirements of Fed. R. App.
      P. 32(a)(5) and the type style requirements of Fed. R. App. P.
      32(a)(6) because this brief has been prepared in a proportionately
      spaced typeface using WordPerfect X4 in 14 point Century
      Schoolbook font.

                        /s/ Alan Gura
                        Alan Gura
                        Attorney for Plaintiffs-Appellants
                        Dated: February 29, 2016




                                          40



DOSWASHINGTONSUP01150
      Case: 15-50759    Document: 00513401652 Page: 1 Date Filed: 02/29/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 582 of 996




                        United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
 LYLE W. CAYCE                                                 TEL. 504-310-7700
 CLERK                                                      600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                                March 01, 2016


Mr. Alan Gura
Gura & Possessky, P.L.L.C.
916 Prince Street
Suite 7
Alexandria, VA 22314-0000

        No. 15-50759   Defense Distributed, et al v. U.S. Dept. of
                       State, et al
        USDC No. 1:15-CV-372


Dear Mr. Gura,
The following pertains to your reply brief electronically filed on
February 29, 2016.
You must submit the 7 paper copies of your brief required by 5TH
CIR. R. 31.1 within 5 days of the date of this notice pursuant to
5th Cir. ECF Filing Standard E.1.
Failure to timely provide the appropriate number of copies may
result in the dismissal of your appeal pursuant to 5TH CIR. R. 42.3.
You must electronically file a "Form for Appearance of Counsel"
within 14 days from this date.      You must name each party you
represent, see FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The
form   is   available    from   the   Fifth    Circuit's   website,
www.ca5.uscourts.gov. If you fail to electronically file the form,
the brief will be stricken and returned unfiled.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Shawn D. Henderson, Deputy Clerk
                                    504-310-7668
cc:
        Mr. Joshua Michael Blackman
        Mr. Bruce D. Brown



DOSWASHINGTONSUP01151
    Case: 15-50759    Document: 00513401652 Page: 2 Date Filed: 02/29/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 583 of 996



       Mr.   Matthew Goldstein
       Mr.   David T. Hardy
       Mr.   Robert E. Henneke
       Mr.   John Devereux Kimball
       Mr.   Martin Simon Krezalek
       Mr.   Raffi Melkonian
       Mr.   Randal John Meyer
       Mr.   David Scott Morris
       Mr.   Leif A. Olson
       Mr.   Michael S. Raab
       Mr.   Ilya Shapiro
       Mr.   Joel Stonedale
       Mr.   Daniel Bentele Hahs Tenny
       Mr.   Kit Walsh
P.S. Mr. David Morris:        Since you signed the brief, you must
electronically file a "Form for Appearance of Counsel" within 14
days from this date. You must name each party you represent, see
FED R. APP. P. 12(b) and 5TH CIR. R. 12 & 46.3. The form is available
from the Fifth Circuit's website, www.ca5.uscourts.gov. If you
fail to electronically file the form, the brief will be stricken
and returned unfiled.




DOSWASHINGTONSUP01152
     Case: 15-50759    Document: 00513686006 Page: 1 Date Filed: 09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 584 of 996




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                                                  September 20, 2016
                                   No. 15-50759
                                                                    Lyle W. Cayce
                                                                         Clerk
DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
INCORPORATED,

               Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His
Official Capacity as the Secretary of the Department of State;
DIRECTORATE OF DEFENSE TRADE CONTROLS, Department of State
Bureau of Political Military Affairs; KENNETH B. HANDELMAN,
Individually and in His Official Capacity as the Deputy Assistant Secretary
of State for Defense Trade Controls in the Bureau of Political-Military
Affairs; C. EDWARD PEARTREE, Individually and in His Official Capacity
as the Director of the Office of Defense Trade Controls Policy Division;
SARAH J. HEIDEMA, Individually and in Her Official Capacity as the
Division Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity as
the Senior Advisor, Office of Defense Trade Controls,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas


Before DAVIS, JONES, and GRAVES, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
       Plaintiffs-Appellants Defense Distributed and Second Amendment
Foundation, Inc. have sued Defendants-Appellees, the United States

DOSWASHINGTONSUP01153
    Case: 15-50759    Document: 00513686006 Page: 2 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 585 of 996


                                       No. 15-50759
Department of State, the Secretary of State, the DDTC, and various agency
employees      (collectively,    the   “State     Department”),       seeking     to   enjoin
enforcement of certain laws governing the export of unclassified technical data
relating to prohibited munitions. Because the district court concluded that the
public interest in national security outweighs Plaintiffs-Appellants’ interest in
protecting their constitutional rights, it denied a preliminary injunction, and
they timely appealed. We conclude the district court did not abuse its discretion
and therefore affirm.

                                        I.    Background
       Defense Distributed is a nonprofit organization operated, in its own
words, “for the purpose of promoting popular access to arms guaranteed by the
United States Constitution” by “facilitating global access to, and the
collaborative production of, information and knowledge related to the 3D
printing of arms; and by publishing and distributing such information and
knowledge on the Internet at no cost to the public.” Second Amendment
Foundation, Inc. is a nonprofit devoted more generally to promoting Second
Amendment rights.
       Defense Distributed furthers its goals by creating computer files used to
create weapons and weapon parts, including lower receivers for AR-15 rifles. 1
The lower receiver is the part of the firearm to which the other parts are
attached. It is the only part of the rifle that is legally considered a firearm
under federal law, and it ordinarily contains the serial number, which in part
allows law enforcement to trace the weapon. Because the other gun parts, such
as the barrel and magazine, are not legally considered firearms, they are not


       1  The district court capably summarized the facts in its memorandum opinion and
order. See Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 686-88 (W.D. Tex.
2015). The facts set out in this opinion come largely from the district court’s opinion and the
parties’ briefs.
                                              2
DOSWASHINGTONSUP01154
    Case: 15-50759    Document: 00513686006 Page: 3 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 586 of 996


                                  No. 15-50759
regulated as such. Consequently, the purchase of a lower receiver is restricted
and may require a background check or registration, while the other parts
ordinarily may be purchased anonymously.
       The law provides a loophole, however: anyone may make his or her own
unserialized, untraceable lower receiver for personal use, though it is illegal to
transfer such weapons in any way. Typically, this involves starting with an
“80% lower receiver,” which is simply an unfinished piece of metal that looks
quite a bit like a lower receiver but is not legally considered one and may
therefore be bought and sold freely. It requires additional milling and other
work to turn into a functional lower receiver. Typically this would involve using
jigs (milling patterns), a drill press, other tools, and some degree of machining
expertise to carefully complete the lower receiver. The result, combined with
the other, unregulated gun parts, is an unserialized, untraceable rifle.
       Defense Distributed’s innovation was to create computer files to allow
people to easily produce their own weapons and weapon parts using relatively
affordable and readily available equipment. Defense Distributed has explained
the technologies as follows:
       Three-dimensional (“3D”) printing technology allows a computer to
       “print” a physical object (as opposed to a two-dimensional image
       on paper). Today, 3D printers are sold at stores such as Home
       Depot and Best Buy, and the instructions for printing everything
       from jewelry to toys to car parts are shared and exchanged freely
       online at sites like GrabCAD.com and Thingiverse.com. Computer
       numeric control (“CNC”) milling, an older industrial technology,
       involves a computer directing the operation of a drill upon an
       object. 3D printing is “additive;” using raw materials, the printer
       constructs a new object. CNC milling is “subtractive,” carving
       something (more) useful from an existing object.

       Both technologies require some instruction set or “recipe”—in the
       case of 3D printers, computer aided design (“CAD”) files, typically



                                        3
DOSWASHINGTONSUP01155
    Case: 15-50759    Document: 00513686006 Page: 4 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 587 of 996


                                         No. 15-50759
       in .stl format; for CNC machines, text files setting out coordinates
       and functions to direct a drill. 2

       Defense Distributed’s files allow virtually anyone with access to a 3D
printer to produce, among other things, Defense Distributed’s single-shot
plastic pistol called the Liberator and a fully functional plastic AR-15 lower
receiver. In addition to 3D printing files, Defense Distributed also sells its own
desktop CNC mill marketed as the Ghost Gunner, as well as metal 80% lower
receivers. With CNC milling files supplied by Defense Distributed, Ghost
Gunner operators are able to produce fully functional, unserialized, and
untraceable metal AR-15 lower receivers in a largely automated fashion.
       Everything discussed above is legal for United States citizens and will
remain legal for United States citizens regardless of the outcome of this case.
This case concerns Defense Distributed’s desire to share all of its 3D printing
and CNC milling files online, available without cost to anyone located
anywhere in the world, free of regulatory restrictions.
       Beginning in 2012, Defense Distributed posted online, for free download
by anyone in the world, a number of computer files, including those for the
Liberator pistol (the “Published Files”). On May 8, 2013, the State Department
sent a letter to Defense Distributed requesting that it remove the files from the
internet on the ground that sharing them in that manner violates certain laws.
The district court summarized the relevant statutory and regulatory
framework as follows:
       Under the Arms Export Control Act (“AECA”), “the President is
       authorized to control the import and the export of defense articles
       and defense services” and to “promulgate regulations for the
       import and export of such articles and services.” 22 U.S.C. §
       2778(a)(1). The AECA imposes both civil and criminal penalties for
       violation of its provisions and implementing regulations, including


       2   Plaintiffs-Appellants’ Original Brief on Appeal.
                                                4
DOSWASHINGTONSUP01156
    Case: 15-50759    Document: 00513686006 Page: 5 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 588 of 996


                                          No. 15-50759
         monetary fines and imprisonment. Id. § 2278(c) & (e). The
         President has delegated his authority to promulgate implementing
         regulations to the Secretary of State. Those regulations, the
         International Traffic in Arms Regulation (“ITAR”), are in turn
         administered by the DDTC [Directorate of Defense Trade
         Controls] and its employees. 22 C.F.R. 120.1(a).

         The AECA directs that the “defense articles” designated under its
         terms constitute the United States “Munitions List.” 22 U.S.C. §
         2778(a)(1). The Munitions List “is not a compendium of specific
         controlled items,” rather it is a “series of categories describing the
         kinds of items” qualifying as “defense articles.” United States v.
         Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert. denied sub nom.
         Yufeng Wei v. United States, –––U.S. ––––, 134 S. Ct. 365, 187 L.
         Ed. 2d 160 (2013). Put another way, the Munitions List contains
         “attributes rather than names.” United States v. Pulungan, 569
         F.3d 326, 328 (7th Cir. 2009) (explaining “an effort to enumerate
         each item would be futile,” as market is constantly changing). The
         term “defense articles” also specifically includes “technical data
         recorded or stored in any physical form, models, mockups or other
         items that reveal technical data directly relating to items
         designated in” the Munitions List. 22 C.F.R. § 120.6

         A party unsure about whether a particular item is a “defense
         article” covered by the Munitions List may file a “commodity
         jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4
         (describing process). The regulations state the DDTC “will provide
         a preliminary response within 10 working days of receipt of a
         complete request for commodity jurisdiction.” Id. § 120.4(e). If a
         final determination is not provided after 45 days, “the applicant
         may request in writing to the Director, Office of Defense Trade
         Controls Policy that this determination be given expedited
         processing.” Id. 3

         In short, the State Department contended: (1) the Published Files were
potentially related to ITAR-controlled “technical data” relating to items on the
USML; (2) posting ITAR-controlled files on the internet for foreign nationals



         3   See Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 687-88 (W.D. Tex.
2015).
                                                 5
DOSWASHINGTONSUP01157
    Case: 15-50759    Document: 00513686006 Page: 6 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 589 of 996


                                       No. 15-50759
to download constitutes “export”; and (3) Defense Distributed therefore must
obtain prior approval from the State Department before “exporting” those files.
Defense Distributed complied with the State Department’s request by taking
down the Published Files and seeking commodity jurisdiction requests for
them. It did eventually obtain approval to post some of the non-regulated files,
but all of the Published Files continue to be shared online on third party sites
like The Pirate Bay.
       Since then, Defense Distributed has not posted any new files online.
Instead, it is seeking prior approval from the State Department and/or DDTC
before doing so, and it has not obtained such approval. The new files Defense
Distributed seeks to share online include the CNC milling files required to
produce an AR-15 lower receiver with the Ghost Gunner and various other 3D
printed weapons or weapon parts.

                            District Court Proceedings
       In the meantime, Defense Distributed and Second Amendment
Foundation, Inc., sued the State Department, seeking to enjoin them from
enforcing the regulations discussed above. Plaintiffs-Appellants argue that the
State Department’s interpretation of the AECA, through the ITAR regulations,
constitutes an unconstitutional prior restraint on protected First Amendment
speech, to wit, the 3D printing and CNC milling files they seek to place online. 4
They also claim violations of the Second and Fifth Amendments. Plaintiffs-
Appellants’ challenges to the regulatory scheme are both facial and as applied,
and they ultimately seek a declaration that no prepublication approval is




       4   The State Department does not restrict the export of the Ghost Gunner machine
itself or the user manual, only the specific CNC milling files used to produce the AR-15 lower
receivers with it, as well as all 3D printing files used to produce prohibited weapons and
weapon parts.
                                              6
DOSWASHINGTONSUP01158
    Case: 15-50759    Document: 00513686006 Page: 7 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 590 of 996


                                    No. 15-50759
needed for privately generated unclassified information, whether or not that
data may constitute “technical data” relating to items on the USML.
       Plaintiffs-Appellants sought a preliminary injunction against the State
Department, essentially seeking to have the district court suspend
enforcement of ITAR’s prepublication approval requirement pending final
resolution of this case. The district court denied the preliminary injunction,
and Plaintiffs-Appellants timely filed this appeal. We review the denial of a
preliminary injunction for abuse of discretion, but we review any questions of
law de novo. 5
       To obtain a preliminary injunction, the applicant must show (1) a
       substantial likelihood that he will prevail on the merits, (2) a
       substantial threat that he will suffer irreparable injury if the
       injunction is not granted, (3) that his threatened injury outweighs
       the threatened harm to the party whom he seeks to enjoin, and (4)
       that granting the preliminary injunction will not disserve the
       public interest. “We have cautioned repeatedly that a preliminary
       injunction is an extraordinary remedy which should not be granted
       unless the party seeking it has ‘clearly carried the burden of
       persuasion’ on all four requirements.” 6

       We have long held that satisfying one requirement does not necessarily
affect the analysis of the other requirements. In Southern Monorail Co. v.
Robbins & Myers, Inc., 666 F.2d 185 (5th Cir. Unit B 1982), for example, the
district court had denied a preliminary injunction solely because it found that
the movant, Robbins & Myers, failed to satisfy the balance of harm
requirement. On appeal, Robbins & Myers argued that it had clearly shown a
substantial likelihood of success on the merits, and satisfying that requirement
should give rise to a presumption of irreparable harm and a presumption that
the balance of harm tipped in its favor. We disagreed:


       5 PCI Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d 535, 545 (5th Cir. 2005)
(footnotes omitted)
       6 Id.

                                          7
DOSWASHINGTONSUP01159
    Case: 15-50759    Document: 00513686006 Page: 8 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 591 of 996


                                   No. 15-50759
       Because we dispose of this case on the balance of harm question,
       we need not decide and we express no views upon whether a
       presumption of irreparable injury as a matter of law is appropriate
       once a party demonstrates a substantial likelihood of success on
       the merits of an infringement claim. In other words, even
       assuming arguendo that Robbins & Myers has shown a substantial
       likelihood of success on the merits of its infringement claim and
       that irreparable injury should be presumed from such a showing
       (two issues not addressed by the district court in this case), we still
       uphold the district court’s decision, which rested solely on the
       balance of harm factor. We agree that Robbins & Myers has failed
       to carry its burden of showing that the threatened harm to it from
       the advertisement outweighs the harm to Southern Monorail from
       the intercept. In addition, we expressly reject Robbins & Myers’
       suggestion that we adopt a rule that the balance of harm factor
       should be presumed in the movant's favor from a demonstration of
       a substantial likelihood of success on the merits of an infringement
       claim. Such a presumption of the balance of harm factor would not
       comport with the discretionary and equitable nature of the
       preliminary injunction in general and of the balance of harm factor
       in particular. See Ideal Industries, Inc. v. Gardner Bender, Inc.,
       612 F.2d 1018, 1026 (7th Cir. 1979), cert. denied, 447 U.S. 924, 100
       S. Ct. 3016, 65 L. Ed. 2d 1116 (1980) (district court obligated to
       weigh relative hardship to parties in relation to decision to grant
       or deny preliminary injunction, even when irreparable injury
       shown). 7

       The district court concluded that the preliminary injunction should be
denied because Plaintiffs-Appellants failed to satisfy the balance of harm and
public interest requirements, which do not concern the merits. (Assuming
without deciding that Plaintiffs-Appellants have suffered the loss of First and
Second Amendment freedoms, they have satisfied the irreparable harm
requirement because any such loss, however intangible or limited in time,




       7   Id. at 187-88.
                                         8
DOSWASHINGTONSUP01160
    Case: 15-50759    Document: 00513686006 Page: 9 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 592 of 996


                                       No. 15-50759
constitutes irreparable injury. 8) In extensive dicta comprising nearly two-
thirds of its memorandum opinion, the district court also concluded that
Plaintiffs-Appellants failed to show a likelihood of success on the merits.
Plaintiffs-Appellants timely appealed, asserting essentially the same
arguments on appeal. Plaintiffs-Appellants continue to bear the burden of
persuasion on appeal.

                                         Analysis
       Because the district court held that Plaintiffs-Appellants only satisfied
the irreparable harm requirement, they may obtain relief on appeal only if they
show that the district court abused its discretion on all three of the other
requirements. The district court denied the preliminary injunction based on its
finding that Plaintiffs-Appellants failed to meet the two non-merits
requirements by showing that (a) the threatened injury to them outweighs the
threatened harm to the State Department, and (b) granting the preliminary
injunction will not disserve the public interest. The court only addressed the
likelihood of success on the merits as an additional reason for denying the
injunction. Because we conclude the district court did not abuse its discretion
on its non-merits findings, we decline to address the merits requirement.
       The crux of the district court’s decision is essentially its finding that the
government’s exceptionally strong interest in national defense and national
security outweighs Plaintiffs-Appellants’ very strong constitutional rights
under these circumstances. Before the district court, as on appeal, Plaintiffs-
Appellants failed to give any weight to the public interest in national defense
and national security, as the district court noted:



       8 See Def. Distributed, 121 F. Supp. 3d at 689 (citing Elrod v. Burns, 427 U.S. 347,
373, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976); Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d
502, 506 (5th Cir. 2009); Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011)).
                                              9
DOSWASHINGTONSUP01161
    Case: 15-50759    Document: 00513686006 Page: 10 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 593 of 996


                                   No. 15-50759
       Plaintiffs rather summarily assert the balance of interests tilts in
       their favor because “[I]t is always in the public interest to prevent
       the violation of a party’s constitutional rights.” Awad v. Ziriax, 670
       F.3d 1111, 1132 (10th Cir. 2012); see also Jackson Women’s Health
       Org. v. Currier, 760 F.3d 448, 458 n. 9 (5th Cir. 2014) (district court
       did not abuse its discretion in finding injunction would not disserve
       public interest because it will prevent constitutional
       deprivations). 9

       Ordinarily, of course, the protection of constitutional rights would be the
highest public interest at issue in a case. That is not necessarily true here,
however, because the State Department has asserted a very strong public
interest in national defense and national security. Indeed, the State
Department’s stated interest in preventing foreign nationals—including all
manner of enemies of this country—from obtaining technical data on how to
produce weapons and weapon parts is not merely tangentially related to
national defense and national security; it lies squarely within that interest.
       In the State Department’s interpretation, its ITAR regulations directly
flow from the AECA and are the only thing preventing Defense Distributed
from “exporting” to foreign nationals (by posting online) prohibited technical
data pertaining to items on the USML. Plaintiffs-Appellants disagree with the
State Department’s interpretation, but that question goes to the merits.
       Because Plaintiffs-Appellants’ interest in their constitutional rights and
the State Department’s interest in national defense and national security are
both public interests, the district court observed that “[i]n this case, the inquiry
[on these two requirements] essentially collapses.” 10 It reasoned:
       While Plaintiffs’ assertion of a public interest in protection of
       constitutional rights is well-taken, it fails to consider the public’s
       keen interest in restricting the export of defense articles. See
       Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24–25, 129 S.


       9   Id. at 689.
       10   Id.
                                         10
DOSWASHINGTONSUP01162
    Case: 15-50759    Document: 00513686006 Page: 11 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 594 of 996


                                  No. 15-50759
       Ct. 365, 172 L. Ed. 2d 249 (2008) (discussing failure of district
       court to consider injunction’s adverse impact on public interest in
       national defense); Am. Civil Liberties Union v. Clapper, 785 F.3d
       787, 826 (2nd Cir. 2015) (characterizing maintenance of national
       security as “public interest of the highest order”). It also fails to
       account for the interest—and authority—of the President and
       Congress in matters of foreign policy and export. See Haig v. Agee,
       453 U.S. 280, 292, 101 S. Ct. 2766, 69 L. Ed. 2d 640 (1981) (matters
       relating to conduct of foreign relations “are so exclusively
       entrusted to the political branches of government as to be largely
       immune from judicial inquiry or interference”); United States v.
       Pink, 315 U.S. 203, 222–23, 62 S. Ct. 552, 86 L. Ed. 796 (1942)
       (conduct of foreign relations “is committed by the Constitution to
       the political departments of the Federal Government”); Spectrum
       Stores, Inc. v. Citgo Petroleum Corp., 632 F.3d 938, 950 (5th Cir.
       2011) (matters implicating foreign relations and military affairs
       generally beyond authority of court’s adjudicative powers).

       As to Plaintiff’s second contention, that an injunction would not
       bar Defendants from controlling the export of classified
       information, it is significant that Plaintiffs maintain the posting of
       files on the Internet for free download does not constitute “export”
       for the purposes of the AECA and ITAR. But Defendants clearly
       believe to the contrary. Thus, Plaintiffs’ contention that the grant
       of an injunction permitting them to post files that Defendants
       contend are governed by the AECA and ITAR would not bar
       Defendants from controlling “export” of such materials stand in
       sharp [contrast] to Defendants’ assertion of the public interest. The
       Court thus does not believe Plaintiffs have met their burden as to
       the final two prongs necessary for granting Plaintiffs a preliminary
       injunction. Nonetheless, in an abundance of caution, the Court will
       turn to the core of Plaintiffs’ motion for a preliminary injunction,
       whether they have shown a likelihood of success on their
       claims[.] 11

       Plaintiffs-Appellants suggest the district court disregarded their
paramount interest in protecting their constitutional rights. That is not so. The
district court’s decision was based not on discounting Plaintiffs-Appellants’


       11   Id. at 689-90.
                                        11
DOSWASHINGTONSUP01163
    Case: 15-50759    Document: 00513686006 Page: 12 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 595 of 996


                                  No. 15-50759
interest but rather on finding that the public interest in national defense and
national security is stronger here, and the harm to the government is greater
than the harm to Plaintiffs-Appellants. We cannot say the district court abused
its discretion on these facts.
       Because both public interests asserted here are strong, we find it most
helpful to focus on the balance of harm requirement, which looks to the relative
harm to both parties if the injunction is granted or denied. If we affirm the
district court’s denial, but Plaintiffs-Appellants eventually prove they are
entitled to a permanent injunction, their constitutional rights will have been
violated in the meantime, but only temporarily. Plaintiffs-Appellants argue
that this result is absurd because the Published Files are already available
through third party websites such as the Pirate Bay, but granting the
preliminary injunction sought by Plaintiffs-Appellants would allow them to
share online not only the Published Files but also any new, previously
unpublished files. That leads us to the other side of the balance of harm
inquiry.
       If we reverse the district court’s denial and instead grant the preliminary
injunction, Plaintiffs-Appellants would legally be permitted to post on the
internet as many 3D printing and CNC milling files as they wish, including
the Ghost Gunner CNC milling files for producing AR-15 lower receivers and
additional 3D-printed weapons and weapon parts. Even if Plaintiffs-
Appellants eventually fail to obtain a permanent injunction, the files posted in
the interim would remain online essentially forever, hosted by foreign websites
such as the Pirate Bay and freely available worldwide. That is not a far-fetched
hypothetical: the initial Published Files are still available on such sites, and
Plaintiffs-Appellants have indicated they will share additional, previously
unreleased files as soon as they are permitted to do so. Because those files
would never go away, a preliminary injunction would function, in effect, as a
                                        12
DOSWASHINGTONSUP01164
    Case: 15-50759    Document: 00513686006 Page: 13 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 596 of 996


                                       No. 15-50759
permanent injunction as to all files released in the interim. Thus, the national
defense and national security interest would be harmed forever. The fact that
national security might be permanently harmed while Plaintiffs-Appellants’
constitutional rights might be temporarily harmed strongly supports our
conclusion that the district court did not abuse its discretion in weighing the
balance in favor of national defense and national security.
       In sum, we conclude that the district court did not abuse its discretion in
denying Plaintiffs-Appellants’ preliminary injunction based on their failure to
carry their burden of persuasion on two of the three non-merits requirements
for preliminary injunctive relief, namely the balance of harm and the public
interest. We therefore affirm the district court’s denial and decline to reach the
question of whether Plaintiffs-Appellants have demonstrated a substantial
likelihood of success on the merits. 12


       12  The dissent disagrees with this opinion’s conclusion that the balance of harm and
public interest factors favor the State Department such that Plaintiffs-Appellants’ likelihood
of success on the merits could not change the outcome. The dissent argues that we “should
have held that the domestic internet publication” of the technical data at issue presents no
“immediate danger to national security, especially in light of the fact that many of these files
are now widely available over the Internet and that the world is awash with small arms.”
         We note the following: (1) If Plaintiffs-Appellants’ publication on the Internet were
truly domestic, i.e., limited to United States citizens, there is no question that it would be
legal. The question presented in this case is whether Plaintiffs-Appellants may place such
files on the Internet for unrestricted worldwide download. (2) This case does not concern only
the files that Plaintiffs-Appellants previously made available online. Plaintiffs-Appellants
have indicated their intent to make many more files available for download as soon as they
are legally allowed to do so. Thus, the bulk of the potential harm has not yet been done but
could be if Plaintiffs-Appellants obtain a preliminary injunction that is later determined to
have been erroneously granted. (3) The world may be “awash with small arms,” but it is not
yet awash with the ability to make untraceable firearms anywhere with virtually no technical
skill. For these reasons and the ones we set out above, we remain convinced that the potential
permanent harm to the State Department’s strong national security interest outweighs the
potential temporary harm to Plaintiffs-Appellants’ strong First Amendment interest.
        As to the dissent’s extensive discussion of Plaintiffs-Appellants’ likelihood of success
on the merits of the First Amendment issue, we take no position. Even a First Amendment
violation does not necessarily trump the government’s interest in national defense. We simply
hold that Plaintiffs-Appellants have not carried their burden on two of the four requirements
for a preliminary injunction: the balance of harm and the public interest.
                                              13
DOSWASHINGTONSUP01165
    Case: 15-50759    Document: 00513686006 Page: 14 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 597 of 996


                                  No. 15-50759
       We are mindful of the fact that the parties and the amici curiae in this
case focused on the merits, and understandably so. This case presents a
number of novel legal questions, including whether the 3D printing and/or
CNC milling files at issue here may constitute protected speech under the First
Amendment, the level of scrutiny applicable to the statutory and regulatory
scheme here, whether posting files online for unrestricted download may
constitute “export,” and whether the ITAR regulations establish an
impermissible prior restraint scheme. These are difficult questions, and we
take no position on the ultimate outcome other than to agree with the district
court that it is not yet time to address the merits.
       On remand, the district court eventually will have to address the merits,
and it will be able to do so with the benefit of a more fully developed record.
The amicus briefs submitted in this case were very helpful and almost all
supported Plaintiffs-Appellants’ general position. Given the importance of the
issues presented, we may only hope that amici continue to provide input into
the broader implications of this dispute.

                                  Conclusion
       For the reasons set out above, we conclude that the district court did not
abuse its discretion by denying the preliminary injunction on the non-merits
requirements. AFFIRMED.




                                       14
DOSWASHINGTONSUP01166
    Case: 15-50759    Document: 00513686006 Page: 15 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 598 of 996


                                   No. 15-50759
JONES, Circuit Judge, dissenting:
       This case poses starkly the question of the national government’s power
to impose a prior restraint on the publication of lawful, unclassified, not-
otherwise-restricted technical data to the Internet under the guise of
regulating the “export” of “defense articles.” I dissent from this court’s failure
to treat the issues raised before us with the seriousness that direct
abridgements of free speech demand.
                                          I.
       From late 2012 to early 2013, plaintiff Defense Distributed posted on the
Internet, free of charge, technical information including computer assisted
design files (CAD files) about gun-related items including a trigger guard, two
receivers, an ArmaLite Rifle-15 magazine, 1 and a handgun named “The
Liberator.”     None of the published information was illegal, classified for
national security purposes, or subject to contractual or other distribution
restrictions. In these respects the information was no different from technical
data available through multiple Internet sources from widely diverse
publishers. From scientific discussions to popular mechanical publications to
personal blog sites, information about lethal devices of all sorts, or
modifications to commercially manufactured firearms and explosives, is
readily available on the Internet.
       What distinguished Defense Distributed’s information at that time,
however, was its computer files designed for 3D printer technology that could
be used to “print” parts and manufacture, with the proper equipment and
know-how, a largely plastic single-shot handgun. The Liberator technology


       1 The ArmaLite Rifle, design 15 is rifle platform commonly abbreviated AR-15, a
registered trademark of Colt’s Inc. AR-15, Registration No. 0,825,581.

                                         15


DOSWASHINGTONSUP01167
    Case: 15-50759    Document: 00513686006 Page: 16 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 599 of 996


                                     No. 15-50759
drew considerable press attention 2 and the relevant files were downloaded
“hundreds of thousands of times.” In May 2013, Defense Distributed received
a warning letter from the U.S. State Department stating in pertinent part:
       DDTC/END is conducting a review of technical data made publicly
       available by Defense Distributed through its 3D printing website,
       DEFCAD.org, the majority of which appear to be related to items
       in Category I of the USML. Defense Distributed may have
       released ITAR-controlled technical data without the required prior
       authorization from the Directorate of Defense Trade Controls
       (DDTC), a violation of the ITAR.

       Pursuant to §127.1 of the ITAR, it is unlawful to export any
       defense article or technical data for which a license or written
       approval is required without first obtaining the required
       authorization from the DDTC. Please note that disclosing
       (including oral or visual disclosure) or transferring technical data
       to a foreign person, whether in the United States or abroad, is
       considered an export under §120.17 of the ITAR.

The letter then advised Defense Distributed that it must “remove [its
information] from public access” immediately, pending its prompt request for
and receipt of approval from DDTC.
       In a nearly forty-year history of munitions “export” controls, the State
Department had never sought enforcement against the posting of any kind of
files on the Internet. Because violations of the cited regulations carry severe
civil and criminal penalties, 3 Defense Distributed had no practical choice but
to remove the information and seek approval to publish from DDTC. It took



       2According to Defense Distributed, the Liberator files were covered, inter alia, by
Forbes, CNN, NBC News, and the Wall Street Journal.

       3 Fines may exceed a million dollars and imprisonment, for violations premised on
specific intent to violate, up to twenty years. 28 U.S.C. § 2778(c); United States v.
Covarrubias, 94 F.3d 172 (5th Cir. 1996).
                                           16


DOSWASHINGTONSUP01168
    Case: 15-50759    Document: 00513686006 Page: 17 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 600 of 996


                                        No. 15-50759
the government entities two years to refuse to exempt most of the files from
the licensing regime.
       Defense Distributed filed suit in federal court to vindicate, inter alia, its
First Amendment right to publish without prior restraint 4 and sought the
customary relief of a temporary injunction to renew publication. This appeal
stems from the district court’s denial of relief. Undoubtedly, the denial of a
temporary injunction in this case will encourage the State Department to
threaten and harass publishers of similar non-classified information. There is
also little certainty that the government will confine its censorship to Internet
publication. Yet my colleagues in the majority seem deaf to this imminent
threat to protected speech. More precisely, they are willing to overlook it with
a rote incantation of national security, an incantation belied by the facts here
and nearly forty years of contrary Executive Branch pronouncements.
       This preliminary injunction request deserved our utmost care and
attention. Interference with First Amendment rights for any period of time,
even for short periods, constitutes irreparable injury.                     Elrod v. Burns,
427 U.S. 347, 373, 96 S. Ct. 2673, 2690 (1976) (citing New York Times Co. v.
United States, 403 U.S. 713, 91 S. Ct. 2140 (1971)); Opulent Life Church v.
City of Holly Springs, Miss., 697 F.3d 279, 295–97 (5th Cir. 2012). Defense
Distributed has been denied publication rights for over three years.                         The
district court, moreover, clearly erred in gauging the level of constitutional
protection to which this speech is entitled:                     intermediate scrutiny is



       4 To simplify discussion, I refer to Defense Distributed as the plaintiff, but it is joined
in litigation by the Second Amendment Foundation, and its arguments are adopted and
extended by numerous amici curiae. Believing that the deprivation of a merits opinion is
most critical to Defense Distributed’s First Amendment claim, I do not discuss the plaintiffs’
other non-frivolous claims premised on ultra vires, the Second Amendment and procedural
due process.
                                               17


DOSWASHINGTONSUP01169
    Case: 15-50759    Document: 00513686006 Page: 18 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 601 of 996


                                       No. 15-50759
inappropriate for the content-based restriction at issue here.                    (Why the
majority is unwilling to correct this obvious error for the sake of the lower
court’s getting it right on remand is a mystery).
       The district court’s mischaracterization of the standard of scrutiny
fatally affected its approach to the remaining prongs of the test for preliminary
injunctive relief.      Without a proper assessment of plaintiff’s likelihood of
success on the merits—arguably the most important of the four factors
necessary to grant a preliminary injunction, Tesfamichael v. Gonzales,
411 F.3d 169, 176 (5th Cir. 2005)—the district court’s balancing of harms went
awry. 5 We should have had a panel discussion about the government’s right
to censor Defense Distributed’s speech.
       Since the majority are close to missing in action, and for the benefit of
the district court on remand, I will explain why I conclude that the State
Department’s application of its “export” control regulations to this domestic
Internet posting appears to violate the governing statute, represents an
irrational interpretation of the regulations, and violates the First Amendment
as a content-based regulation and a prior restraint.




       5 See Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir. 1975) (“none of the four
prerequisites has a fixed quantitative value. Rather, a sliding scale is utilized, which takes
into account the intensity of each in a given calculus.”). Southern Monorail Co. v. Robbins &
Myers, Inc., 666 F.2d 185 (5th Cir. 1982), is the only case relied upon by the majority for the
proposition that we may dispense with addressing the likelihood of success on the merits if
we conclude that the parties have not satisfied one of the other elements of the test for
granting a preliminary injunction. That case is distinguishable. First, Southern Monorail
was a private action concerning trademark infringement, not a case involving a claim of the
invasion of constitutional rights by the federal government. See id. at 185–86. Second, “the
district court denied the injunction solely on the basis of the third factor, concerning the
balance of harm.” Id. at 186 (emphasis added). In this case, by contrast, the district court
addressed each of the preliminary injunction factors, thus allowing us to consider its
resolution of each factor.
                                             18


DOSWASHINGTONSUP01170
     Case: 15-50759    Document: 00513686006 Page: 19 Date Filed: 09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 602 of 996


                                  No. 15-50759
                                       II.
A.     Regulatory Framework
       The Arms Export Control Act of 1976 (“AECA”) authorizes the President
to “control the import and the export of defense articles and defense services.”
22 U.S.C. § 2778(a)(1). The President “is authorized to designate those items
which shall be considered as defense articles and defense services . . . and to
promulgate regulations for the import and export of such articles and services.”
Id. “The items so designated shall constitute the United States Munitions
List.” Id. The statute does not define “export,” but “defense items” includes
defense articles, defense services “and related technical data.” 22 U.S.C.
§ 2778(j)(4)(A).
       In response to this directive, the State Department promulgated the
International Traffic in Arms Regulations (“ITAR”), which contain the United
States Munitions List (“USML”). 22 C.F.R. § 121.1. The USML enumerates a
vast array of weaponry, ammunition, and military equipment including, for
present purposes, “firearms,” defined as “[n]onautomatic and semi-automatic
firearms to caliber .50 inclusive,” 22 C.F.R. § 121.1, Category I, item (a).
       The USML also broadly designates “technical data” relating to firearms
as subject to the ITAR. 22 C.F.R. § 121.1, Category I, item (i). “Technical data”
encompass any information “which is required for the design, development,
production, manufacture, assembly, operation, repair, testing, maintenance or
modification of defense articles including “information in the form of
blueprints, drawings, photographs, plans, instructions or documentation.”
22 C.F.R. § 120.10(a)(1).
        Notably excepted from “technical data” is information concerning
general scientific, mathematical, or engineering principles commonly taught
in schools, colleges, and universities, or information in the public domain.”
                                       19


DOSWASHINGTONSUP01171
    Case: 15-50759    Document: 00513686006 Page: 20 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 603 of 996


                                       No. 15-50759
22 C.F.R. § 120.10(b). Further, the “public domain” covers “information which
is published and which is generally accessible or available to the public”
through newsstands, bookstores, public libraries, conferences, meetings,
seminars, trade shows, and “fundamental research in science and engineering
at accredited institutions of higher learning in the U.S. where the resulting
information is ordinarily published and shared broadly in the scientific
community.” 22 C.F.R. § 120.11(a). 6
       Under the ITAR it is unlawful to “export or attempt to export from the
United States any defense article or technical data” without first obtaining a
license or written approval from the Directorate of Defense Trade Controls
(“DDTC”), a division of the State Department. 22 C.F.R. § 127.1(a)(1). When
Defense Distributed published technical data on the Internet, the State
Department defined “export” broadly, as, inter alia, “[d]isclosing (including
oral or visual disclosure) or transferring technical data to a foreign person,
whether in the United States or abroad.” 22 C.F.R. § 120.17(a)(4). 7


       6  This provision only appears to permit dissemination of information already in the
public domain. Indeed, the State Department has explicitly taken the position in this
litigation and in a June 2015 Notice of Proposed Rulemaking that an individual wishing to
place technical data in the public domain must obtain State Department approval. 80 Fed.
Reg. at 31,528. The State Department has proposed, but has not yet adopted, a rule to make
this distinction more explicit. See id.

       7 Effective September 1, 2016, however, the State Department has amended that
provision, now defining an export as, “[r]eleasing or otherwise transferring technical data to
a foreign person in the United States.” Id. § 120.17(a)(2); see also International Traffic in
Arms: Revisions to Definition of Export and Related Definitions, 81 Fed. Reg. 35,611, 35,616
(June 3, 2016). Moreover, in June 2015, the State Department issued a Notice of Proposed
Rulemaking, which proposed adding to the term “export” “[m]aking technical data available
via a publicly available network (e.g., the Internet).” This, of course, is the open-ended
definition of “export” urged by the State Department in this litigation. See International
Traffic in Arms: Revisions to Definitions of Defense Services, Technical Data, and Public
Domain, 80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015). The Notice advised that the
State Department intends to address that definition in a separate rulemaking and for now
allows the “existing ITAR controls [to] remain in place.” 81 Fed. Reg. at 35,613.
                                             20


DOSWASHINGTONSUP01172
        Case: 15-50759    Document: 00513686006 Page: 21 Date Filed: 09/20/2016
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 604 of 996


                                    No. 15-50759
          In order to resolve doubts about whether an “export” is covered by ITAR,
parties may request a “commodity jurisdiction” determination from the DDTC,
which will determine each request on a “case-by-case basis,” 22 C.F.R.
§ 120.4(a),     taking into account “the form and fit of the article; and [t]he
function and performance capability of the article.” 22 C.F.R. § 120.4 (d)(2)(i)–
(ii).
          The commodity jurisdiction process could, in theory, be avoided if the
particular export is exempt from the DDTC process. 22 C.F.R. § 125.4. As
relevant here, “[t]echnical data approved for public release (i.e., unlimited
distribution) by the cognizant U.S. Government department or agency or Office
of Freedom of Information and Security Review” is exempt from the DDTC
approval process. 22 C.F.R. § 125.4(b)(13). Under this rubric, the Defense
Office of Prepublication and Security Review (“DOPSR”), housed in the
Department of Defense’s Defense Technical Information Center, “is
responsible for managing the Department of Defense security review program,
[and] reviewing written materials both for public and controlled release.”
Defense Office of Prepublication and Security Review (DOPSR), EXECUTIVE
SERVS. DIRECTORATE ONLINE, http://www.dtic.mil/whs/esd/osr/ (last visited
Aug. 22, 2016). The plaintiff’s experience suggests that, in practice, DOPSR
will not act on requests for exemptions concerning items not clearly subject to
the ITAR until DDTC issues a commodity jurisdiction determination.
          The DDTC is required to provide a final commodity jurisdiction
determination within 45 days of a commodity jurisdiction request, but if it is
not then resolved, an applicant may request expedited processing. 22 C.F.R.
§ 120.4(e). The DDTC has been criticized by the Government Accountability
Office and the Office of Inspector General for routinely failing to meet
deadlines. In this case, it took nearly two years for DDTC to rule on the
                                         21


DOSWASHINGTONSUP01173
    Case: 15-50759    Document: 00513686006 Page: 22 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 605 of 996


                                       No. 15-50759
plaintiff’s commodity jurisdiction applications. Although an applicant may
appeal an unfavorable commodity jurisdiction determination within the State
Department, Id. § 120.4(g), Congress has excluded from judicial review the
agency’s discretionary decisions in “designat[ing] . . . items as defense articles
or defense services.” 22 U.S.C. § 2778(h); 22 C.F.R. § 128.1. 8
       Should the DDTC determine, as here, that technical data are subject to
the ITAR, an “export” license is required before the information may be posted
online. But the license may be denied whenever the State Department “deems
such action to be in furtherance of world peace, the national security of the
United States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)(1). There is a
nominal 60-day deadline for a licensing decision, which is riddled with
exceptions, and denial of an export license is expressly exempt from judicial
review. See 22 C.F.R. § 128.1.
       I would hardly deny that the Department of Justice has good grounds for
prosecuting attempts to export weapons and military technology illegally to
foreign actors.     Previous prosecutions have targeted defendants, e.g., who



       8   While 22 U.S.C. § 2778 (h) withholds judicial review as noted, 22 C.F.R. § 128.1
purports more broadly to preclude judicial review over the Executive’s implementation of the
AECA under the Administrative Procedure Act. I would construe these provisions narrowly
to avoid difficult questions that might arise were the Government to take the position that
these provisions prevent judicial review for all claims, including those founded on the
Constitution. See Kirby Corp v. Pena, 109 F.3d 258, 261 (5th Cir. 1997) (“There is a strong
presumption that Congress intends there to be judicial review of administrative agency
action . . . and the government bears a ‘heavy burden’ when arguing that Congress meant to
withdraw all judicial review.”); Dart v. United States, 848 F.2d 217, 221 (D.C. Cir. 1988) (“If
the wording of a preclusion clause is less than absolute, the presumption of judicial review
also favors a particular category of plaintiffs’ claims.”); Cuozzo Speed Techs., LLC v. Lee,
136 S. Ct. 2131, 2142 (2016) (Agency “shenanigans” are “properly reviewable . . . under the
Administrative Procedure Act, which enables reviewing courts to set aside agency action that
is contrary to constitutional right, in excess of statutory jurisdiction, or arbitrary [and]
capricious.”) (internal quotations omitted).

                                             22


DOSWASHINGTONSUP01174
     Case: 15-50759    Document: 00513686006 Page: 23 Date Filed: 09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 606 of 996


                                   No. 15-50759
attempted to deliver WMD materials to North Korea, who sought to distribute
drone and missile schematics to China, and who attempted to license chemical
purchasing software to companies owned by the Iranian government. 9 Defense
Distributed agrees, moreover, that the Government may prosecute individuals
who email classified technical data to foreign individuals or directly assist
foreign actors with technical military advice. See, e.g., United States v. Edler
Industries, Inc., 579 F.2d 516 (9th Cir. 1978), construing prior version of
AECA. Yet, as plaintiff points out, at the time that DDTC stifled Defense
Distributed’s online posting, there were no publicly known enforcement actions
in which the State Department purported to require export licenses or prior
approval for the domestic posting of lawful, unclassified, not-otherwise-
restricted information on the Internet.
       While Defense Distributed has been mired in this thicket of regulation,
the CAD files that it published continue to be available to the international
public to this day on websites such as the Pirate Bay. Moreover, technology
has not stood still: design files are now available on the Internet for six- and
eight-shot handguns that can be produced with 3D printing largely out of
plastic materials.      See, e.g., Scott J. Grunewald, “The World’s First Fully
Printed Revolver is Here”, 3DPrintBoard.com (Nov. 23, 2015) (site visited
9/14/2016).
B.     Discussion
       As applied to Defense Distributed’s publication of technical data, the
State Department’s prepublication approval and license scheme lacks


       9 See DEPARTMENT OF JUSTICE, SUMMARY OF MAJOR U.S. EXPORT ENFORCEMENT,
ECONOMIC ESPIONAGE, TRADE SECRET AND EMBARGO-RELATED CRIMINAL CASES (January
2009 to the present: updated August 12, 2015) 3, 11, 86 (2015), available at
https://www.pmddtc.state.gov/compliance/ documents/OngoingExportCaseFactSheet.pdf.

                                        23


DOSWASHINGTONSUP01175
    Case: 15-50759    Document: 00513686006 Page: 24 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 607 of 996


                                      No. 15-50759
statutory and regulatory authorization and invades the plaintiff’s First
Amendment rights because it is both a content-based regulation that fails
strict scrutiny and an unconstitutional prior restraint on protected speech. 10
       1. The Statute and its Regulatory Interpretation.
       Whether AECA itself, concerned with the “export” of defense article
related technical data, authorizes prepublication censorship of domestic
publications on the Internet is at least doubtful. Further, construing the State
Department’s regulations for such a purpose renders them incoherent and
unreasonable.
       It is necessary first to analyze the statute under which the State
Department presumed to enact its regulations and, under the first prong of
Chevron analysis, what the statute means. 11 The term “export” is not defined
in the AECA, is not a term of legal art, and is not ambiguous. Under standard
canons of statutory construction, “export” should bear its most common
meaning.      According to dictionaries, the verb “export” means “to ship
(commodities) to other countries or places for sale, exchange, etc.” United
States v. Ehsam, 163 F.3d 858, 859 (4th Cir. 1998) (citing The Random House
Dictionary of the English Language 682 (2d ed.1987)); Export, Black’s Law
Dictionary (10th ed. 2014) (“To send, take, or carry (a good or commodity) out
of the country; to transport (merchandise) from one country to another in the
course of trade”); United States v. Dien Duc Huynh, 246 F.3d 734, 741 (5th Cir.
2001) (“Exportation occurs when the goods are shipped to another country”).



       10For simplicity only, I do not here address plaintiffs’ vagueness claim.
       11It is hard to say whether the State Department’s interpretation of AECA should be
analyzed under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842,
104 S. Ct. 2778, 2781 (1984) or United States v. Mead Corp., 533 U.S. 218, 227–28, 121 S. Ct.
2164, 2171–72 (2001). I refer to Chevron analysis arguendo because it captures both the
statute and the reasonableness of the regulations.
                                             24


DOSWASHINGTONSUP01176
    Case: 15-50759    Document: 00513686006 Page: 25 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 608 of 996


                                 No. 15-50759
As the court explained in Ehsam, which interpreted a Presidential
proclamation banning “exportation” of goods or technology to Iran, “[t]hese
definitions vary in specificity, but all make clear that exportation involves the
transit of goods from one country to another for the purpose of trade.” Id. See
also Swan v. Finch Co. v. United States, 190 U.S. 143, 145 (1903) (the “legal
notion…of exportation is a severance of goods from the mass of things
belonging to this country with an intention of uniting them to things belonging
to some foreign country or another”). As against a claim that the rule of lenity
should apply, the Ehsam court explicitly held that “export” is unambiguous.
Id. at 859–60
       Given this construction of “export” by a fellow circuit court, we have no
reason to hold that Congress deviated from the term’s plain meaning,
particularly so significantly as to encompass the domestic publication on the
Internet, without charge and therefore without any “trade,” of lawful,
nonclassified, nonrestricted information.     “Congress . . . does not alter the
fundamental details of a regulatory scheme in vague terms or ancillary
provisions—it does not, one might say, hide elephants in mouseholes.” King v.
Burwell, 135 S. Ct. 2480, 2495 (2015) (internal quotation omitted). Pursuant
to Chevron, where the meaning of a statute is plain, a federal agency has no
warrant to act beyond the authority delegated by Congress. Chevron, U.S.A.,
Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43, 104 S. Ct. 2778, 2781
(1984).    The State Department’s briefing makes no effort to address the
statutory language, which must be read in light of established case law and
the term’s ordinary meaning and the rule of constitutional avoidance.
       This determination of the meaning of “export” under Chevron step one
would normally resolve the case. For the sake of argument, however, it is also
clear that the State Department regulations fail the second step as well. Under
                                       25


DOSWASHINGTONSUP01177
    Case: 15-50759    Document: 00513686006 Page: 26 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 609 of 996


                                 No. 15-50759
the second step of Chevron analysis, they may be upheld only if they represent
a “reasonable” construction of the statute. Chevron, 467 U.S. at 844, 104 S. Ct.
at 2782. Defense Distributed and its amici challenge the regulations’
interpretation of “export” and the “public domain” exception to the definition
of “technical data.”     Although the majority opinion adopts the State
Department’s litigating position that “export” refers only to publication on the
Internet, where the information will inevitably be accessible to foreign actors,
the warning letter to Defense Distributed cited the exact, far broader
regulatory definition:   “export” means “disclosing (including oral or visual
disclosure) or transferring technical data to a foreign person, whether in the
United States of abroad.”     There is embedded ambiguity, and disturbing
breadth, in the State Department’s discretion to prevent the dissemination
(without an “export” license) of lawful, non-classified technical data to foreign
persons within the U.S. The regulation on its face, as applied to Defense
Distributed, goes far beyond the proper statutory definition of “export.”
       Even if “export” in AECA could bear a more capacious interpretation,
applying the State Department’s regulatory interpretation to the non-
transactional publication of Defense Distributed’s files on the Internet is
unreasonable. In terms of the regulations themselves, how this expansive
definition of “export” interacts with the “public domain” exception is unclear at
best. If any dissemination of information bearing on USML technical data to
foreign persons within the U.S. is potentially an “export,” then facilitating
domestic publication of such information free of charge can never satisfy the
“public domain” exception because newspapers, libraries, magazines,
conferences, etc. may all be accessed by foreign persons.            The State
Department’s ipse dixit that “export” is consistent with its own “public domain”
regulation is incoherent and unreasonable.      Even if these regulations are
                                       26


DOSWASHINGTONSUP01178
    Case: 15-50759    Document: 00513686006 Page: 27 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 610 of 996


                                  No. 15-50759
consistent, however, attempting to exclude the Internet from the “public
domain,” whose definition does not currently refer to the Internet, is irrational
and absurd. The Internet has become the quintessential “public domain.” The
State Department cannot have it both ways, broadly defining “export” to cover
non-transactional publication within the U.S. while solely and arbitrarily
excluding from the “public domain” exception the Internet publication of
Defense Distributed’s technical data.
       The root of the problem is that the State Department’s litigating position
and its regulations put more weight on “export” than any reasonable
construction of the statute will bear.        “Export” and “publication” are
functionally different concepts. Cf. Bond, 134 S. Ct. at 2090 (“[s]aying that a
person ‘used a chemical weapon conveys a very different idea than saying the
person ‘used a chemical in a way that caused some harm.’ ” Not only does the
State Department fail to justify according its interpretation Chevron deference,
but the doctrine of constitutional avoidance establishes that Chevron deference
would be inappropriate anyway.        That doctrine provides that “where an
otherwise     acceptable construction    of a statute would raise        serious
constitutional problems, the Court will construe the statute to avoid such
problems unless such construction is plainly contrary to the intent of
Congress.” Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr.
Trades Council, 485 U.S. 568, 575 (1988); see also id. at 574–75 (stating that
although the agency interpretation at issue “would normally be entitled to
deference,” “[a]nother rule of statutory construction [constitutional avoidance].
. . is pertinent here”); see also Solid Waste Agency of N. Cook County v. United
States Army Corps of Eng’rs, 531 U.S. 159, 174 (2001) (“We thus read the
statute as written to avoid the significant constitutional and federalism
questions raised by respondents’ interpretation, and therefore reject the
                                        27


DOSWASHINGTONSUP01179
    Case: 15-50759    Document: 00513686006 Page: 28 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 611 of 996


                                   No. 15-50759
request for administrative deference.”).            As the following constitutional
discussion shows, the Executive Branch has consistently recognized the
conceptual     difference    between     “export”     and    “publication”,   and   its
constitutional significance, throughout the forty-year history of the AECA. It
is only the novel threatened enforcement in this case that brings to the fore the
serious problems of censorship that courts are bound to address.
       2. The First Amendment—Content-based speech restriction.
       “Content-based       laws—those    that      target   speech   based    on   its
communicative content—are presumptively unconstitutional and may be
justified only if the government proves they are narrowly tailored to serve
compelling state interests.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226
(2015). “Government regulation of speech is content-based if a law applies to
particular speech because of the topic discussed or the idea or message
expressed.” Id. at 2227. “A speech regulation targeted at specific subject
matter is content based even if it does not discriminate among viewpoints
within that subject matter:” consequently, even a viewpoint neutral law can
be content-based. Id. at 2230. “Strict scrutiny applies either when a law is
content based on its face or when the purpose and justification for the law are
content based.” Id. at 2228.
       The prepublication review scheme at issue here would require
government approval and/or licensing of any domestic publication on the
Internet of lawful, non-classified “technical information” related to “firearms”
solely because a foreign national might view the posting. As applied to the
publication of Defense Distributed’s files, this process is a content-based
restriction on the petitioners’ domestic speech “because of the topic discussed.”
Reed, 135 S. Ct. at 2227.       Particularly relevant to this case is Holder v.
Humanitarian Law Proj., 561 U.S. 1, 27–28, 130 S. Ct. 2705, 2723–24 (2010),
                                          28


DOSWASHINGTONSUP01180
    Case: 15-50759    Document: 00513686006 Page: 29 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 612 of 996


                                     No. 15-50759
in which the Supreme Court held that as applied, a criminal statute forbidding
the provision of material support and resources to designated terrorist
organizations was content based and required strict scrutiny review. The Court
there rejected the government’s assertion that although the plaintiffs were
going to provide legal training and political advocacy to Mideast terrorist
organizations, the statute criminalized “conduct” and only incidentally affected
“speech.” Rejecting this incidental burden argument for intermediate scrutiny
review, the Court stated the obvious: “[p]laintiffs want to speak to the PKK
and the LTTE, and whether they may do so under §2239B depends on what
they say:” if their speech concerns “specialized knowledge” it is barred, but it
“if it imparts only general or unspecialized knowledge” it is permissible).
Humanitarian Law Proj., 130 S. Ct. at 2724.
       The State Department barely disputes that computer-related files and
other technical data are speech protected by the First Amendment.                     See
Universal City Studios, Inc. v. Corley, 273 F.3d 429, 445–49 (2d Cir. 2001)
(discussing level of scrutiny owed for “speech” in the form of a decryption
computer program).        There are CAD files on the Internet and designs,
drawings, and technical information about myriad items—jewelry, kitchen
supplies, model airplanes, or clothing, for example—that are of no interest to
the State Department. Only because Defense Distributed posted technical
data referring to firearms covered generically by the USML does the
government purport to require prepublication approval or licensing. This is
pure content-based regulation. 12


       12 The Ninth Circuit held in United States v. Mak that “the AECA and its
implementing regulations are content-neutral” because “[t]he purpose of the AECA does not
rest upon disagreement with the message conveyed,” and because “ITAR defines the technical
data based on its function and not its viewpoint.” 683 F.3d 1126, 1134–35 (9th Cir. 2012).
Mak is distinguishable for a number of reasons. First, the defendant was prosecuted for
                                           29


DOSWASHINGTONSUP01181
    Case: 15-50759    Document: 00513686006 Page: 30 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 613 of 996


                                       No. 15-50759
       The Government’s argument that its regulatory scheme is content-
neutral because it is focused on curbing harmful secondary effects rather than
Defense Distributed’s primary speech is unpersuasive. The Supreme Court
explained this distinction in Boos v. Barry, which overturned an ordinance
restricting criticism of foreign governments near their embassies because it
“focus[es] on the direct impact of speech on its audience.” Secondary effects of
speech, as the Court understood, include “congestion, [] interference with
ingress or egress, [] visual clutter, or [] the need to protect the security of
embassies”, which are the kind of regulations that underlie Renton v. Playtime
Theaters. 485 U.S. 312, 321, 108 S. Ct. 1157, 1163–64 (1988). Similarly, the
regulation of speech here is focused on the “direct impact of speech on its
audience” because the government seeks to prevent certain listeners—foreign
nationals—from using the speech about firearms to create guns.
       The State Department also asserts that the ITAR regulatory scheme is
not content-based because the information here at issue is “functional,” that is,
that downloading the Defense Distributed files directly enables the creation of
3D printed gun and gun components “at the push of a button.” This argument
is flawed factually and legally.          First, more than CAD (or CNC) files are
involved in the information sought to be regulated by the State Department:



attempting to export to the People’s Republic of China sensitive submarine technology loaded
on unauthorized CDs and was arrested when he was carrying them aboard an international
flight. Second, Mak was decided before Reed where the Supreme Court counseled that
“[s]ome facial distinctions based on a message are obvious, defining regulated speech by
particular subject matter, and others are more subtle, defining regulated speech by its
function or purpose. Both are distinctions drawn based on the message a speaker conveys,
and, therefore, are subject to strict scrutiny.” 135 S. Ct. at 2230. Third, even if the case is
analyzed as a content-based restriction, Mak’s prosecution falls comfortably within the
traditional understanding of “export.” The government’s heightened interest in national
security is evident, and the Court required the government to prove beyond a reasonable
doubt that the technical information he was carrying was not in the public domain.
                                              30


DOSWASHINGTONSUP01182
    Case: 15-50759    Document: 00513686006 Page: 31 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 614 of 996


                                  No. 15-50759
its warning letter to Defense Distributed identified both “files” and “technical
data,” which include design drawings, rendered images, and written
manufacturing instructions. Second, CAD files do not “direct a computer” to
do anything. As the amicus Electronic Frontier Foundation explains, “[T]o
create a physical object based on a CAD file, a third party must supply
additional software to read these files and translate them into the motions of
a 3D print head, the 3D printer itself, and the necessary physical materials.”
The person must provide know-how, tools and materials to assemble the
printed components, e.g. treating some parts of the Liberator with acetone to
render them functional. In effect, the “functionality” of CAD files differs only
in degree from that of blueprints. Legally, this argument is an attempt to fit
within the Corley case, referenced above, which concerned a computer program
that by itself provided a “key” to open otherwise copyright-restricted online
materials; those facts are far afield from the technical data speech at issue
here. Corley, 273 F.3d at 449–55.
       Because the regulation of Defense Distributed’s speech is content-based,
it is necessary to apply strict scrutiny. The district court erred in applying the
lower intermediate scrutiny standard.         I would not dispute that the
government has a compelling interest in enforcing the AECA to regulate the
export of arms and technical data governed by the USML. The critical issue is
instead whether the government’s prepublication approval scheme is narrowly
tailored to achieve that end. A regulation is not narrowly tailored if it is
“significantly overinclusive.” Simon & Schuster, Inc. v. Members of N.Y. State
Crime Victims Bd., 502 U.S. 105, 121, 112 S. Ct. 501, 511 (1991).
       “[S]ignificantly   overinclusive,”   however,    aptly    describes    the
Government’s breathtaking assertion of prepublication review and licensing
authority as applied in this case. To prevent foreign nationals from accessing
                                       31


DOSWASHINGTONSUP01183
    Case: 15-50759    Document: 00513686006 Page: 32 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 615 of 996


                                  No. 15-50759
technical data relating to USML-covered firearms, the government seeks to
require all domestic posting on the Internet of “technical data” to be pre-
approved or licensed by the DDTC. No matter that citizens have no intention
of assisting foreign enemies directly, communications about firearms on
webpages or blogs must be subject to prior approval on the theory that a foreign
national might come across the speech. This flies in the face of Humanitarian
Law Project. Although a statute prohibiting the provision of “material support
and resources” to designated terrorist groups did not violate First Amendment
rights where plaintiffs intended to directly assist specific terrorist
organizations, the Court “in no way suggest[ed] that a regulation of
independent speech would pass constitutional muster, even if the Government
were to show that such speech benefits foreign terrorist organizations…[or]
that Congress could extend the same prohibition on material support at issue
here to domestic organizations.” 561 U.S. at 36–39, 130 S. Ct. at 2729–30. The
State Department’s ITAR regulations, as sought to be applied here, plainly
sweep in and would control a vast amount of perfectly lawful speech.
       Two exceptions to the regulations do not eliminate the problem of
overinclusiveness.      First, general scientific, mechanical, or engineering
principles taught in schools is deemed exempt from ITAR as information in the
public domain. This exception does not, however, appear to save from potential
regulation and licensing the amateur gunsmith or hobby shooter who discusses
technical information about the construction of firearms on an Internet
webpage. Any information so shared is not necessarily “general scientific,
mechanical, or engineering principles taught in schools.” Underscoring this
problem, at oral argument the government would not definitively answer
whether the State Department would purport to regulate the posting of such


                                       32


DOSWASHINGTONSUP01184
    Case: 15-50759    Document: 00513686006 Page: 33 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 616 of 996


                                    No. 15-50759
unclassified technical data that appeared in library books or magazines like
Popular Mechanics.
       Second, the State Department has taken the position in this litigation
that the “public domain” exception applies only to information already in the
public domain.      Its interpretation of the technical data regulations would
permit the DDTC to stifle online discussion of any innovations related to
USML-covered firearms because new information would, by definition, not be
in the public domain already. Amicus Reporters Committee for Freedom of the
Press and the Thomas Jefferson Center for the Protection of Free Expression
correctly expresses fear about journalists’ ability to report, without DDTC
approval, on the latest technological innovations related to any items covered
by the USML.
       Lest this concern of overinclusiveness be perceived as hyperbole,
consider that in 2013, CNET published an article containing an unredacted
copy of a document detailing performance requirements for unmanned U.S.
military surveillance drones. 13 Should CNET have applied for approval or a
license from the DDTC prior to publication?                The State Department’s
interpretation of the regulations could lead to that conclusion. See 22 C.F.R.
§ 121.1, Category VIII, item (i) (technical data related to aircraft and related
articles).   The USML-related technical discussed there (1) were “exported”
because of their availability to foreign persons by publication on the Internet,
and (2) the “public domain” exception would be of no avail since the
information had not been in the public domain (narrowly defined to exclude




       13See Declan McCullagh, DHS Built Domestic Surveillance Tech into Predator Drones,
CNET (Mar. 2, 2013, 11:30 AM), http://www.cnet.com/news/dhs-built-domestic-surveillance-
tech-into-predator-drones/.
                                           33


DOSWASHINGTONSUP01185
    Case: 15-50759    Document: 00513686006 Page: 34 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 617 of 996


                                  No. 15-50759
the Internet) before publication in the CNET article. On the Government’s
theory, journalists could be subject to the ITAR for posting articles online.
       The State Department also asserts that, somehow, the information
published by Defense Distributed would have survived regulatory scrutiny
(query before or after submission to DDTC?) if the company had “verified the
citizenship of those interested in the files, or by any other means adequate to
ensure that the files are not disseminated to foreign nationals.” Government
brief at 20. Whatever this means, it is a ludicrous attempt to narrow the ambit
of its regulation of Internet publications. Everyone knows that personally
identifying information can be fabricated on electronic media.            Equally
troubling, if the State Department truly means what it says in brief about
screening out foreign nationals, then the “public domain” exception becomes
useless when applied to media like print publications and TV or to gatherings
open to the public.
       In sum, it is not at all clear that the State Department has any concern
for the First Amendment rights of the American public and press. Indeed, the
State Department turns freedom of speech on its head by asserting, “The
possibility that an Internet site could also be used to distribute the technical
data domestically does not alter the analysis….” The Government bears the
burden to show that its regulation is narrowly tailored to suit a compelling
interest. It is not the public’s burden to prove their right to discuss lawful,
non-classified, non-restricted technical data.         As applied to Defense
Distributed’s online publication, these overinclusive regulations cannot be
narrowly tailored and fail strict scrutiny.
       3. The First Amendment--Prior Restraint.
       The Government’s prepublication approval and licensing scheme also
fails to pass constitutional muster because it effects a prior restraint on speech.
                                        34


DOSWASHINGTONSUP01186
    Case: 15-50759    Document: 00513686006 Page: 35 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 618 of 996


                                     No. 15-50759
The classic description of a prior restraint is an “administrative [or] judicial
order[] forbidding certain communications when issued in advance of the time
that such communications are to occur.” Catholic Leadership Coalition of Tex.
v. Reisman, 764 F.3d 409, 437 (5th Cir. 2014) (citing Alexander v. United
States, 509 U.S. 544, 550, 113 S. Ct. 2766, 2771 (1993)).                     The State
Department’s prepublication review scheme easily fits the mold.
       Though not unconstitutional per se, any system of prior restraint bears
a heavy presumption of unconstitutionality. FW/PBS, Inc. v. City of Dallas,
493 U.S. 215, 225, 110 S. Ct. 596, 604 (1990). Generally, speech licensing
schemes must avoid two pitfalls.            First the licensors must not exercise
excessive discretion. Catholic Leadership Coalition, 764 F.3d at 437 (citing
Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757, 108 S. Ct. 2138, 2144
(1988)). “[N]arrowly drawn, reasonable and definite standards” should guide
the licensor in order to avoid “unbridled discretion” that might permit the
official to “encourag[e] some views and discourag[e] others through the
arbitrary application” of the regulation.           Forsyth Cty., Ga. v. Nationalist
Movement, 505 U.S. 123, 133, 112 S. Ct. 2395, 2402–03 (1992).
       Second, content-based 14 prior restraints must contain adequate
procedural protections. The Supreme Court has requires three procedural
safeguards against suppression of protected speech by a censorship board:
(1) any restraint before judicial review occurs can be imposed for only a
specified brief period of time during which the status quo is maintained;
(2) prompt judicial review of a decision must be available; and (3) the censor
must bear the burdens of going to court and providing the basis to suppress


       14 As described above, the ITAR regulation of posting to the Internet technical data
related to USML-covered firearms is content-based. Thus, it is subject to the procedural
requirements set forth in Freedman v. Maryland.
                                            35


DOSWASHINGTONSUP01187
    Case: 15-50759    Document: 00513686006 Page: 36 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 619 of 996


                                     No. 15-50759
the speech. N.W. Enters. v. City of Houston, 352 F.3d 162, 193–94 (5th Cir.
2003) (citing Friedman v. Maryland, 380 U.S. 51, 58–59, 85 S. Ct. 734, 739
(1965)). In sum, a court reviewing a system of prior restraint should examine
“both the law’s procedural guarantees and the discretion given to law
enforcement officials.” G.K. Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064,
1082 (9th Cir. 2006); see also East Brooks Books, Inc. v. Shelby Cty.,
588 F.3d 360, 369 (6th Cir. 2009); Weinberg v. City of Chi., 310 F.3d 1029, 1045
(7th Cir. 2002).
       To the extent it         embraces     publication of non-classified, non-
transactional, lawful technical data on the Internet, the Government’s scheme
vests broad, unbridled discretion to make licensing decisions and lacks the
requisite procedural protections.         First, as explained above, the “export”
regulations’ virtually unbounded coverage of USML-related technical data
posted to the Internet, combined with the State Department’s deliberate
ambiguity in what constitutes the “public domain,” renders application of ITAR
regulations anything but “narrow, objective, and definite.”                 The stated
standards do not guide the licensors to prevent unconstitutional prior
restraints. Shuttlesworth v. City of Birmingham, 394 U.S. 147, 151, 89 S. Ct.
935, 938 (1969). The State Department’s brief actually touts the case-by-case
nature of the determination whether to prevent Internet publication of
technical data. 15
       In City of Lakewood v. Plain Dealer Publishing Co., for example, the
Supreme Court held that a city ordinance insufficiently tailored the Mayor’s



       15 Compounding confusion, the ITAR grant broad discretion to DDTC to deny an
export license if it “deems such action to be in furtherance of world peace, the national
security or the foreign policy of the United States, or is otherwise advisable.” 22 C.F.R.
§ 126.7(a)(1) (emphasis added).
                                           36


DOSWASHINGTONSUP01188
    Case: 15-50759    Document: 00513686006 Page: 37 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 620 of 996


                                  No. 15-50759
discretion to issue newspaper rack permits because “the ordinance itself
contains no explicit limits on the mayor’s discretion” and “nothing in the law
as written requires the mayor to do more than make the statement ‘it is not in
the public interest’ when denying a permit application.” 486 U.S. at 769,
108 S. Ct. at 2150–51. Like the “illusory ‘constraints’’’ in Lakewood, id. at 769,
the ITAR prepublication review scheme offers nothing but regulatory (or
prosecutorial) discretion, as applied to the technical data at issue here, in lieu
of objective standards. Reliance on the censor’s good faith alone, however, “is
the very presumption that the doctrine forbidding unbridled discretion
disallows.”     Id. at 770. Cf. Humanitarian Law Project, 130 S. Ct. at 2728
(listing numerous ways in which Congress had exhibited sensitivity to First
Amendment concerns by limiting and clarifying a statute’s application and
“avoid[ing] any restriction on independent advocacy, or indeed any activities
not directed to, coordinated with, or controlled by foreign terrorist groups”).
       Just as troubling is the stark lack of the three required procedural
protections in prior restraint cases.        Where a commodity jurisdiction
application is necessary, the alleged 45-day regulatory deadline for such
determinations seems to be disregarded in practice; nearly two years elapsed
between Defense Distributed’s initial request and a response from the DDTC.
Further, the prescribed time limit on licensing decisions, 60 days, is not
particularly brief. See Teitel Film Corp. v. Cusak, 390 U.S. 139, 141, 88 S. Ct.
754, 756 (1968).
       More fundamentally, Congress has withheld judicial review of the State
Department’s designation of items as defense articles or services.        See 22
U.S.C. § 2778(h); 22 C.F.R. § 128.1 (precluding judicial view of the Executive’s
implementation of the AECA under the APA). The withholding of judicial
review alone should be fatal to the constitutionality of this prior restraint
                                       37


DOSWASHINGTONSUP01189
     Case: 15-50759    Document: 00513686006 Page: 38 Date Filed: 09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 621 of 996


                                    No. 15-50759
scheme insofar as it involves the publication of unclassified, lawful technical
data to the Internet. See City of Littleton, Colo. v. Z.J. Gifts D-4, LLC, 541 U.S.
774, 781, 124 S. Ct. 2219, 2224 (2004) (noting that the Court’s decision in
FW/PBS, Inc. v. City of Dallas, interpreting Freedman’s “judicial review”
safeguard, requires “a prompt judicial decision,” as well as prompt access to
the courts). And where judicial review is thwarted, it can hardly be said that
DDTC, as the would-be censor, can bear its burden to go to court and support
its actions.
C.       The Government’s Interest, Balancing the Interests
         A brief discussion is necessary on the balancing of interests as it should
have been done in light of the facts of this case.     No one doubts the federal
government’s paramount duty to protect the security of our nation or the
Executive Branch’s expertise in matters of foreign relations.             Yet the
Executive’s mere incantation of “national security” and “foreign affairs”
interests do not suffice to override constitutional rights. The Supreme Court
has long declined to permit the unsupported invocation of “national security”
to cloud the First Amendment implications of prior restraints. See New York
Times Co. v. United States, 403 U.S. 713, 714, 91 S. Ct. 2140, 2141 (1971)
(reversing the grant of an injunction precluding the New York Times and the
Washington Post from publishing the Pentagon Papers, a classified study of
United States involvement in Vietnam from 1945–1967); id. at 730 (Stewart,
J., concurring) (noting that because he cannot say that disclosure of the
Pentagon Papers “will surely result in direct, immediate, and irreparable
damage to our Nation or its people,” publication may not be enjoined consonant
with the First Amendment). Indeed, only the most exceptional and immediate
of national security concerns allow a prior restraint on speech to remain in
place:
                                         38


DOSWASHINGTONSUP01190
    Case: 15-50759    Document: 00513686006 Page: 39 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 622 of 996


                                       No. 15-50759
    the protection as to previous restraint is not absolutely unlimited. But
    the limitation has been recognized only in exceptional cases . . . .[n]o
    one would question but that a government might prevent actual
    obstruction to its recruiting service or the publication of sailing dates of
    transports or the number and location of troops. On similar grounds,
    the primary requirements of decency may be enforced against obscene
    publications. The security of the community life may be protected
    against incitements to acts of violence and the overthrow by force of
    orderly government.


Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716, 51 S. Ct. 625, 631 (1931);
cf. Haig v. Agee, 453 U.S. 280, 306–08, 101 S. Ct. 2766, 2781–82 (1981) (holding
that the Secretary of State’s revocation of Haig’s passport did not violate First
Amendment rights because his actions exposing undercover CIA agents abroad
threatened national security). No such exceptional circumstances have been
presented in this case. Indeed, all that the majority can muster to support the
government’s position here is that
       the State Department’s stated interest in preventing foreign
       nationals—including manner of enemies of this country—from
       obtaining technical data on how to produce weapons and weapon
       parts is not merely tangentially related to national defense and
       national security; it lies squarely within that interest.


Neither the district court nor the State Department offers anything else. 16
With that kind of reasoning, the State Department could wholly eliminate the
“public domain” and “scholarly” exceptions to the ITAR and require pre-
publication approval of all USML-related technical data. This is clearly not




       16The State Department notes the fear that a single-shot pistol undetectable by metal-
sensitive devices could be used by terrorists. The Liberator, however, requires a metal firing
pin.
                                             39


DOSWASHINGTONSUP01191
    Case: 15-50759    Document: 00513686006 Page: 40 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 623 of 996


                                       No. 15-50759
what the Supreme Court held in the Pentagon Papers or Near cases. See
generally L.A. Powe, Jr., The H-Bomb Injunction, 61 U.Colo.L.Rev. 55 (1990).
       Without any evidence to the contrary, the court should have held that
the domestic Internet publication of CAD files and other technical data for a
3D printer-enabled making of gun parts and the Liberator pistol presents no
immediate danger to national security, especially in light of the fact that many
of these files are now widely available over the Internet and that the world is
awash with small arms. 17
       Further, the government’s pro-censorship position in this case
contradicts the express position held within the Executive Branch for the
nearly forty-year existence of the AECA. The State Department’s sudden
turnabout severely undercuts its argument that prepublication review and
licensing for the publication of unclassified technical data is justified by
pressing national security concerns. Indeed, in the late 1970s and early 1980s,
at the height of the Cold War, the Department of Justice’s Office of Legal
Counsel repeatedly offered written advice that a prepublication review process
would raise significant constitutional questions and would likely constitute an
impermissible prior restraint, particularly when applied to unclassified
technical data disseminated by individuals who do not possess specific intent
to deliver it to particular foreign nationals. Further, in a 1997 “Report on the
Availability of Bombmaking Information,” the Department of Justice observed
the widespread availability of bombmaking instructions on the Internet, in



       17 The Government also vaguely asserts that imposing a prior restraint upon the
domestic publication of the technical data here is justified to protect foreign relations with
other countries that have more restrictive firearms laws than the United States. Inflicting
domestic speech censorship in pursuit of globalist foreign relations concerns (absent specific
findings and prohibitions as in Humanitarian Law Project) is dangerous and unprecedented.

                                             40


DOSWASHINGTONSUP01192
    Case: 15-50759    Document: 00513686006 Page: 41 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 624 of 996


                                No. 15-50759
libraries, and in magazines. The Department of Justice then argued against
government censorship, concluding that despite the distinct possibility that
third parties can use bombmaking instructions to engage in illegal conduct, a
statute “proscrib[ing] indiscriminately the dissemination of bombmaking
information” would face First Amendment problems because the government
may rarely prevent the dissemination of truthful information. 18
       With respect to the ITAR’s regulation of “technical data,” DDTC’s
director has taken the position in litigation that the State Department “does
not seek to regulate the means themselves by which information is placed in
the public domain” and “does not review in advance scientific information to
determine whether it may be offered for sale at newsstands and bookstores,
through subscriptions, second-class mail, or made available at libraries open
to the public, or distributed at a conference or seminar in the United States.”
Second Declaration of William J. Lowell Department of State Office of Defense
Trade Controls at 11, Bernstein v. U.S. Dep’t of State, 945 F. Supp. 1279 (N.D.
Cal. 1996). Moreover, he added, “the regulations are not applied to establish a
prepublication review requirement for the general publication of scientific
information in the United States.” Id.
       Finally, the State Department’s invocation of unspecified national
security concerns flatly contradicts its contention that while Defense
Distributed’s very same technical data cannot be published on the Internet,
they may be freely circulated within the U.S. at conferences, meetings, trade
shows, in domestic print publications and in libraries. (Of course, as above
noted, the Government’s sincerity on this point is subject to doubt, based on



        DEPARTMENT OF JUSTICE, 1997 REPORT ON THE AVAILABILITY OF BOMBMAKING
       18

INFORMATION 3, 5–7, 19–29 (1997).
                                      41


DOSWASHINGTONSUP01193
    Case: 15-50759    Document: 00513686006 Page: 42 Date Filed: 09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 625 of 996


                                  No. 15-50759
the determined ambiguity of its litigating position.) After all, if a foreign
national were to attend a meeting or trade show, or visit the library and read
a book with such information in it, under the Government’s theory, the
technical data would have been “exported” just like the Internet posts, because
it was “[d]isclos[ed] (including oral or visual disclosure). . . to a foreign person
. . . in the United States or abroad.” Id. § 120.17(a)(4).
                                        ***
       By refusing to address the plaintiffs’ likelihood of success on the merits
and relying solely on the Government’s vague invocation of national security
interests, the majority leave in place a preliminary injunction that degrades
First Amendment protections and implicitly sanctions the State Department’s
tenuous and aggressive invasion of citizens’ rights.         The majority’s non-
decision here encourages case-by-case adjudication of prepublication review
“requests” by the State Department that will chill the free exchange of ideas
about whatever USML-related technical data the government chooses to call
“novel,” “functional,” or “not within the public domain.” It will foster further
standardless exercises of discretion by DDTC censors.
       Today’s target is unclassified, lawful technical data about guns, which
will impair discussion about a large swath of unclassified information about
firearms and inhibit amateur gunsmiths as well as journalists. Tomorrow’s
targets may be drones, cybersecurity, or robotic devices, technical data for all
of which may be implicated on the USML.                 This abdication of our
decisionmaking responsibility toward the First Freedom is highly regrettable.
I earnestly hope that the district court, on remand, will take the foregoing
discussion to heart and relieve Defense Distributed of this censorship.




                                        42


DOSWASHINGTONSUP01194
    Case: 15-50759    Document: 00513747143 Page: 1 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 626 of 996




                           Case No. 15-50759

                 In the United States Court of Appeals
                          for the Fifth Circuit
                         DEFENSE DISTRIBUTED;
             SECOND AMENDMENT FOUNDATION, INCORPORATED,
                          Plaintiffs-Appellants

                                    v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political
Military Affairs; KENNETH B. HANDELMAN, Individually and in His
Official Capacity as the Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military Affairs; C. EDWARD
PEARTREE, Individually and in His Official Capacity as the Director of
the Office of Defense Trade Controls Policy Division; SARAH J.
HEIDEMA, Individually and in Her Official Capacity as the Division
Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity
as the Senior Advisor, Office of Defense Trade Controls,
                          Defendants-Appellees

  Appeal from an Order of the United States District Court for the
 Western District of Texas, The Hon. Robert L. Pitman, District Judge
                     (Dist. Ct. No. 1:15-CV-372-RP)

               APPELLANTS’ PETITION FOR REHEARING EN BANC

       Matthew Goldstein                   Alan Gura
       MATTHEW A. GOLDSTEIN, PLLC             Counsel of Record
       1875 Connecticut Avenue, N.W.       GURA PLLC
       10th Floor                          916 Prince Street, Suite 107
       Washington, DC 20009                Alexandria, VA 22314
       202.550.0040/Fax 202.683.6679       703.835.9085/703.997.7665

       November 4, 2016                   Counsel for Appellants
                   (Additional Counsel Inside Cover)


DOSWASHINGTONSUP01195
    Case: 15-50759    Document: 00513747143 Page: 2 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 627 of 996




                        Additional Counsel for Appellants


       William B. Mateja                    Josh Blackman
       POLSINELLI P.C.                      1303 San Jacinto Street
       2950 N. Harwood, Suite 2100          Houston, TX 77002
       Dallas, TX 75201                     202.294.9003/Fax 713.646.1766
       214.397.0030/Fax 214.397.0033

       William T. “Tommy” Jacks
       David S. Morris
       FISH & RICHARDSON P.C.
       One Congress Plaza, Suite 810
       111 Congress Avenue
       Austin, TX 78701
       512.472.5070/Fax 512.320.8935




DOSWASHINGTONSUP01196
    Case: 15-50759    Document: 00513747143 Page: 3 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 628 of 996




                        CERTIFICATE OF INTERESTED PERSONS

  Defense Distributed, et al. v. U.S. Dep’t of State, et al., No. 15-50759

   The undersigned counsel of record certifies that the following listed

persons and entities as described in the fourth sentence of Rule 28.2.1

have an interest in the outcome of this case. These representations are

made in order that the judges of this Court may evaluate possible

disqualification or recusal.


Plaintiffs:
Defense Distributed, Second Amendment Foundation, Inc.

Defendants:
U.S. Dep’t of State, John F. Kerry, Directorate of Defense Trade
Controls, Kenneth B. Handelman, Brian H. Nilsson, C. Edward
Peartree, Sarah J. Heidema, Glenn Smith

Plaintiffs’ Counsel:
Alan Gura, Gura PLLC; Matthew A. Goldstein, Matthew A. Goldstein,
PLLC; William B. Mateja, Polsinelli P.C.; William T. “Tommy” Jacks,
David Morris, Fish & Richardson P.C.; Josh Blackman

Defendants’ Counsel:
Loretta Lynch, Michael S. Raab, Daniel Bentele Hahs Tenny, Eric J.
Soskin, Stuart J. Robinson, Richard L. Durban, Benjamin C. Mizer,
Anthony J. Coppolino, Zachary C. Richter, – U.S. Department of
Justice

Amici Curiae for Plaintiffs-Appellants
Representative Thomas Massie (Kentucky)
Representative Brian Babin (Texas)
Representative K. Mike Conaway (Texas)

                                        i



DOSWASHINGTONSUP01197
    Case: 15-50759    Document: 00513747143 Page: 4 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 629 of 996




Representative Jeff Duncan (South Carolina)
Representative Blake Farenthold (Texas)
Representative John Fleming (Louisiana)
Representative Paul Gosar (Arizona)
Representative Walter Jones (North Carolina)
Representative Mike Kelly (Pennsylvania)
Representative Steve King (Iowa)
Representative Raúl Labrador (Idaho)
Representative Jeff Miller (Florida)
Representative Bill Posey (Florida)
Representative Todd Rokita (Indiana)
Representative Daniel Webster (Florida)
Cato Institute
Electronic Frontier Foundation
Madison Society Foundation, Inc.
Reporters Committee for Freedom of the Press
Texas Public Policy Foundation
Thomas Jefferson Center for the Protection of Free Expression

Counsel for Amici Members of Congress
Raffi Melkonian, Wright & Close, LLP

Counsel for Amicus Curiae Cato Institute
Ilya Shapiro, Randal J. Meyer

Counsel for Amicus Curiae Electronic Frontier Foundation
Kit Walsh, Adam Schwartz

Counsel for Amicus Madison Society Foundation, Inc.
David T. Hardy; Leif A. Olson, The Olson Firm, PLLC

Counsel for Amicus Curiae Reporters Committee:
Bruce D. Brown, Gregg P. Leslie, Hannah Bloch-Wehba

Counsel for Amicus Curiae Texas Public Policy Foundation
Robert Henneke
Joel Stonedale


                                     ii



DOSWASHINGTONSUP01198
    Case: 15-50759    Document: 00513747143 Page: 5 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 630 of 996




Counsel for Amicus Curiae Thomas Jefferson Center
J. Joshua Wheeler

Amicus Curiae for Defendants-Appellees
Brady Center to Prevent Gun Violence

Counsel for Amicus Curiae Brady Center:
John D. Kimball, Martin S. Krezalek, Nicholas R. Tambone, Blank
Rome LLP


                                  /s/ Alan Gura
                                  Alan Gura
                                  Counsel for Appellants




                                    iii



DOSWASHINGTONSUP01199
    Case: 15-50759    Document: 00513747143 Page: 6 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 631 of 996




               STATEMENT PURSUANT TO FED. R. APP. P. 35(B)(1)

   Never before has a federal appellate court declined to enjoin a

content-based prior restraint on speech while refusing to consider the

merits of a First Amendment challenge.

   Plaintiffs-Appellants, Defense Distributed and Second Amendment

Foundation, Inc., respectfully request en banc rehearing. The panel

majority’s novel decision contradicts a long line of established Supreme

Court and circuit precedents governing constitutional claims and

injunctive relief—including decisions of this and all other regional

federal circuit courts of appeal. To read the opinion is to establish the

necessity of en banc review, which is essential to maintain decisional

uniformity and to consider questions of exceptional importance.

   1. Courts adjudicating motions to enjoin unconstitutional actions

must weigh the familiar preliminary injunction standards set out in

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008): the

plaintiff’s likelihood of success on the merits, irreparable harm, balance

of the equities, and the public interest. Courts are required to consider

the first prong, Sole v. Wyner, 551 U.S. 74, 84 (2007); Ashcroft v. ACLU,

542 U.S. 656, 666 (2004), which “is arguably the most important.”


                                     iv



DOSWASHINGTONSUP01200
    Case: 15-50759    Document: 00513747143 Page: 7 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 632 of 996




Tesfamichael v. Gonzales, 411 F.3d 169, 176 (5th Cir. 2005); cf. Laclede

Gas Co. v. St. Charles County, 713 F.3d 413, 419-20 (8th Cir. 2013).

   If a court refuses to consider a plaintiff’s likelihood of success on the

merits, it perforce cannot fully assess irreparable harm, nor can it

balance the equities. Nor can a court that ignores the merits of a

constitutional case comprehend (let alone determine) the public

interest, which by definition cannot contradict the Constitution itself.

   Accordingly, ten circuits stress the primacy of Winter’s first prong in

the First Amendment context. See Sindicato Puertorriqueño de

Trabajadores v. Fortuño, 699 F.3d 1, 10-11 (1st Cir. 2012); N.Y.

Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013); Stilp

v. Contino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass’n of Club Owners

& Fraternal Servs. v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009);

Liberty Coins, LLC v. Goodman, 748 F.3d 682, 690 (6th Cir. 2014);

ACLU of Illinois v. Alvarez, 679 F.3d 583, 589-90 (7th Cir. 2012); Child

Evangelism Fellowship of Minn. v. Minneapolis Special Sch. Dist. No. 1,

690 F.3d 996, 1004 (8th Cir. 2012); Verlo v. Martinez, 820 F.3d 1113,

1126 (10th Cir. 2016); Scott v. Roberts, 612 F.3d 1279, 1297 (11th Cir.


                                      v



DOSWASHINGTONSUP01201
    Case: 15-50759    Document: 00513747143 Page: 8 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 633 of 996




2010); Pursuing America’s Greatness v. FEC, 831 F.3d 500, 511 (D.C.

Cir. 2016). Another circuit views the merits prong as potentially

decisive in the First Amendment context. Dish Network Corp. v. FCC,

653 F.3d 771, 776 (9th Cir. 2011).

   The majority’s decision, affirming the denial of a preliminary

injunction against a censorial prior restraint without regard to the

merits, conflicts with Winter, Sole, Ashcroft, and Tesfamichel, which

mandate a merits analysis; and with the above-cited decisions of all

other regional circuits holding the merits prong indispensable or

potentially dispositive in First Amendment cases.

   2. The majority’s remarkable holding that the Government may

serve the public interest by violating the Constitution conflicts with

Jackson Women’s Health Org. v. Currier, 760 F.3d 448 (5th Cir. 2014);

Opulent Life Church v. City of Holly Springs Miss., 697 F.3d 279 (5th

Cir. 2012); Ingebretsen ex rel. Ingebretsen v. Jackson Pub. Sch. Dist., 88

F.3d 274 (5th Cir. 1996); Liberty Coins, supra, 748 F.3d 682; Awad v.

Ziriax, 670 F.3d 1111 (10th Cir. 2012); and Pursuing America’s

Greatness, supra, 831 F.3d 500, among other opinions.



                                     vi



DOSWASHINGTONSUP01202
     Case: 15-50759    Document: 00513747143 Page: 9 Date Filed: 11/04/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 634 of 996




                                       TABLE OF CONTENTS


Certificate of Interested Persons. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Statement Pursuant to Fed. R. App. P. 35(b)(1). . . . . . . . . . . . . . . . . . iii

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

Table of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ix

Issues Presented. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

The Course of Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Factual Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

    1. The Regulatory Scheme. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

    2. The Scheme’s Application Against Plaintiffs. . . . . . . . . . . . . . . . . . 7

Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

    I.    THE PANEL MAJORITY’S REFUSAL TO CONSIDER PLAINTIFFS’
          LIKELIHOOD OF SUCCESS ON THE MERITS, IN DECLINING TO
          PRELIMINARILY ENJOIN A CONTENT-BASED PRIOR RESTRAINT,
          CONFLICTS WITH SUPREME COURT PRECEDENT AND THE
          PRECEDENT OF ALL OTHER REGIONAL CIRCUITS. . . . . . . . . . . . . . 8

    II. THE PANEL MAJORITY’S HOLDING THAT CONSTITUTIONAL
        VIOLATIONS MAY SERVE THE PUBLIC INTEREST, DIRECTLY
        CONFLICTING WITH THIS COURT’S PRECEDENT AND THE
        PRECEDENT OF AT LEAST FOUR OTHER COURTS, SHOULD NOT
        EVADE REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13



                                                     vii



DOSWASHINGTONSUP01203
     Case: 15-50759    Document: 00513747143 Page: 10 Date Filed: 11/04/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 635 of 996




    III. THE PANEL MAJORITY OPINION RENDERS THE COURT
         A CENSOR. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Certificate of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Appendix: Panel Opinion




                                                    viii



DOSWASHINGTONSUP01204
    Case: 15-50759    Document: 00513747143 Page: 11 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 636 of 996




                              TABLE OF AUTHORITIES

Cases

ACLU of Illinois v. Alvarez,
  679 F.3d 583 (7th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . v, 10

Ashcroft v. ACLU,
  542 U.S. 656 (2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv, vi, 8

AT&T v. Winback & Conserve Program,
  42 F.3d 1421 (3d Cir. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Awad v. Ziriax,
  670 F.3d 1111 (10th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . vi, 14

Child Evangelism Fellowship of Minn. v. Minneapolis Special
  Sch. Dist. No. 1, 690 F.3d 996 (8th Cir. 2012). . . . . . . . . . . . . . . . v, 11

Dish Network Corp. v. FCC,
  653 F.3d 771 (9th Cir. 2011).. . . . . . . . . . . . . . . . . . . . . . . . . . . . vi, 12

Gordon v. Holder,
  721 F.3d 638 (D.C. Cir. 2013).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Ingebretsen ex rel. Ingebretsen v. Jackson Pub. Sch. Dist.,
  88 F.3d 274 (5th Cir. 1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi, 14

Jackson Women’s Health Org. v. Currier,
  760 F.3d 448 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi, 14

Joelner v. Village of Wash. Park,
  378 F.3d 613 (7th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Laclede Gas Co. v. St. Charles County,
  713 F.3d 413 (8th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v


                                                ix



DOSWASHINGTONSUP01205
    Case: 15-50759    Document: 00513747143 Page: 12 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 637 of 996




Liberty Coins, LLC v. Goodman,
   748 F.3d 682 (6th Cir. 2014).. . . . . . . . . . . . . . . . . . . . . v, vi, 9, 10, 14

N.Y. Progress & Prot. PAC v. Walsh,
  733 F.3d 483 (2d Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v, 9

Nken v. Holder,
  556 U.S. 418 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Opulent Life Church v. City of Holly Springs Miss.,
  697 F.3d 279 (5th Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . vi, 14

Pashby v. Delia,
  709 F.3d 307 (4th Cir. 2013).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Planned Parenthood Ass’n of Utah v. Herbert,
   828 F.3d 1245 (10th Cir. 2016).. . . . . . . . . . . . . . . . . . . . . . . . . . 12, 14

Pursuing America’s Greatness v. FEC,
  831 F.3d 500 (D.C. Cir. 2016).. . . . . . . . . . . . . . . . . . . . . . . . vi, 10, 14

Reliable Consultants v. Earle,
  517 F.3d 738 (5th Cir. 2008).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Scott v. Roberts,
  612 F.3d 1279 (11th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . v, vi, 11-14

Sindicato Puertorriqueño de Trabajadores v. Fortuño,
  699 F.3d 1 (1st Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v, 9

Sole v. Wyner,
  551 U.S. 74 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv, vi, 8

Southern Monorail Co. v. Robbins & Myers, Inc.,
  666 F.2d 185 (5th Cir. Unit B 1982). . . . . . . . . . . . . . . . . . . . . . 12, 13



                                                 x



DOSWASHINGTONSUP01206
    Case: 15-50759    Document: 00513747143 Page: 13 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 638 of 996




Stilp v. Contino,
   613 F.3d 405 (3d Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . v, 9, 11

Tesfamichael v. Gonzales,
  411 F.3d 169 (5th Cir. 2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . v, vi, 9

United States v. Edler Industries,
  579 F.2d 516 (9th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Verlo v. Martinez,
  820 F.3d 1113 (10th Cir. 2016).. . . . . . . . . . . . . . . . . . . . . . . . . . . v, 10

Winter v. Natural Res. Def. Council, Inc.,
  555 U.S. 7 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv-vi, 9, 10

WV Ass’n of Club Owners & Fraternal Servs. v. Musgrave,
  553 F.3d 292 (4th Cir. 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . v, 11


Statutes and Rules

22 C.F.R. § 120.10(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 120.17(a)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 120.17(a)(4).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 126.7(a)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

22 U.S.C. § 2278(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 5

28 U.S.C. § 2778(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7




                                                   xi



DOSWASHINGTONSUP01207
    Case: 15-50759    Document: 00513747143 Page: 14 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 639 of 996




Other Authorities

49 Fed. Reg. 47,682 (Dec. 6, 1984) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

80 Fed. Reg. 31,525 (June 3, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

81 Fed. Reg. 36,791 (June 8, 2016).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7




                                              xii



DOSWASHINGTONSUP01208
    Case: 15-50759    Document: 00513747143 Page: 15 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 640 of 996




                            ISSUES PRESENTED

   1. When plaintiffs seek to enjoin a content-based prior restraint on

speech, may the Court refuse to determine (let alone weigh) the

plaintiffs’ likelihood of success on the merits, and deny the injunction

solely based upon the Government’s assertion of harm?

   2. May violating the Constitution serve the public interest?

                              INTRODUCTION

   The Government bars Plaintiffs from posting their own, privately-

generated, unclassified speech on the Internet. Because foreigners can

read the Internet, the Government claims that to speak on the Internet

is to “export” speech. And because Plaintiffs’ speech relates to guns, it’s

deemed to be an arms export requiring a license.

   Citing the importance of “national security,” the panel majority

refused injunctive relief while affirmatively blinding itself to the merits

of Plaintiffs’ claims. That refusal requires rehearing en banc. Given the

strength of Plaintiffs’ claims, including the presumptive invalidity of

content-based prior restraints on speech; the presumed irreparable

harm; and the public interest, Plaintiffs submit that an injunction

would issue were their claims heard as precedent requires.


                                     1



DOSWASHINGTONSUP01209
    Case: 15-50759    Document: 00513747143 Page: 16 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 641 of 996




                        THE COURSE OF PROCEEDINGS

   On May 6, 2015, Plaintiffs brought this action in the United States

District Court for the Western District of Texas, asserting that the prior

restraint at issue is ultra vires, and also violates their First, Second,

and Fifth Amendment rights. The District Court denied Plaintiffs’

motion for a preliminary injunction on August 4, 2015. ROA.703.

   A divided panel of this Court affirmed. “Because we conclude the

district court did not abuse its discretion on its non-merits findings, we

decline to address the merits requirement.” Op. at 9.

   Ordinarily, of course, the protection of constitutional rights would be
   the highest public interest at issue in a case. That is not necessarily
   true here, however, because the State Department has asserted a
   very strong public interest in national defense and national security.

Op. at 10. The majority did not describe this “very strong public

interest,” beyond reciting that the Government has “stated [an] interest

in preventing foreign nationals—including all manner of enemies of

this country—from obtaining technical data on how to produce weapons

and weapon parts.” Id. The majority thus “affirm[ed] the district court’s

denial and decline[d] to reach the question of whether Plaintiffs-

Appellants have demonstrated a substantial likelihood of success on

the merits.” Op. at 13 (footnote omitted).

                                     2



DOSWASHINGTONSUP01210
    Case: 15-50759    Document: 00513747143 Page: 17 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 642 of 996




   Judge Jones wrote 27 pages dissenting “from this court’s failure to

treat the issues raised before us with the seriousness that direct

abridgements of free speech demand.” Op. at 15 (Jones, J., dissenting).

                          FACTUAL BACKGROUND

   1. The Regulatory Scheme

   “In furtherance of world peace and the security and foreign policy of

the United States, the President is authorized to control the import and

the export of defense articles . . . .” 22 U.S.C. § 2278(a)(1). Per the

International Traffic in Arms Regulations (“ITAR”), “defense articles”

are not just physical items, but also “technical data,” which includes

“information in the form of blueprints, drawings, photographs, plans,

instructions or documentation” and “software” “directly related to

defense articles.” 22 C.F.R. § 120.10(a).

   “Export” is statutorily undefined. Prior to September 1, 2016,

Defendants defined “export” to include “[d]isclosing (including oral or

visual disclosure) or transferring technical data to a foreign person,

whether in the United States or abroad.” 22 C.F.R. § 120.17(a)(4).

Today “export” means “[r]eleasing or otherwise transferring technical

data to a foreign person in the United States.” Id. § 120.17(a)(2). But


                                      3



DOSWASHINGTONSUP01211
    Case: 15-50759    Document: 00513747143 Page: 18 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 643 of 996




Defendants continue to claim that speaking to an audience that

includes foreigners, or publishing information on the Internet (which

foreigners may access), is “exporting” subject to ITAR licensing.

   “Technical data” is plainly speech, and it often relates to many

applications. Computer science tutorials may advance civilian as well

as military purposes. Drone blueprints might assist wedding

photography as much as battlefield management. Gun designs may be

as useful to civilian gunsmiths and shooters as they are to soldiers.

   Accordingly, for nearly forty years, the Executive Branch had

warned that using ITAR as a prior restraint on the dissemination of

privately generated, unclassified information violates the First

Amendment. ROA.226-323. In 1980, defendant Directorate of Defense

Trade Controls’ (“DDTC”) predecessor, the Office of Munitions Control,

advised that “[a]pproval is not required for publication of data within

the United States . . . [ITAR] does not establish a prepublication review

requirement.” ROA.332. And in 1984, the State Department removed

an ITAR provision that some thought might impose a prior restraint on

speech, expressly stating its intent to address First Amendment

concerns. See 49 Fed. Reg. 47,682, 47,683 (Dec. 6, 1984).


                                     4



DOSWASHINGTONSUP01212
    Case: 15-50759    Document: 00513747143 Page: 19 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 644 of 996




   Litigation shaped the Government’s position. In 1978, the Ninth

Circuit overturned a conviction under Section 2278’s predecessor and

ITAR, because the trial court rejected arguments that the technical

data had non-military applications. This constitutional defect could,

however, be avoided by reading ITAR to contain a scienter

requirement. “If the information could have both peaceful and military

applications, as [defendant] contends that its technology does, the

defendant must know or have reason to know that its information is

intended for the prohibited use.” United States v. Edler Industries, 579

F.2d 516, 521 (9th Cir. 1978) (citation omitted) (emphasis added).

   Following Edler, the Office of Legal Counsel warned the State

Department that enforcing ITAR absent a scienter requirement would

raise “serious constitutional questions.” ROA.248. “For obvious reasons,

the best legal solution for the overbreadth problem is for the

Department of State, not the courts, to narrow the regulations.”

ROA.256; see also ROA.258-62 (1981 DOJ Memorandum to Commerce

Department). The Department of Justice reiterated these concerns in a

1997 report to Congress. ROA.280-323. In subsequent litigation,

defendant DDTC took the position that it does not regulate the means

                                     5



DOSWASHINGTONSUP01213
    Case: 15-50759    Document: 00513747143 Page: 20 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 645 of 996




by which scientific and technical information enters the public domain,

forcefully rejecting claims that ITAR functioned as a prior restraint on

public speech. See Addendum to Appellants’ Br., at 23, 26, 29-30.

   Yet a week before opposing Plaintiffs’ preliminary injunction motion,

Defendants proposed to amend ITAR to “explicitly set[] forth the

Department’s requirement of authorization to release information into

the ‘public domain.’” 80 Fed. Reg. 31,525, 31,528 (June 3, 2015). “A

release of ‘technical data’ may occur by disseminating ‘technical data’ at

a public conference or trade show, publishing ‘technical data’ in a book

or journal article, or posting ‘technical data’ to the Internet.” Id.

“Posting ‘technical data’ to the Internet without a Department or other

authorization is a violation of the ITAR even absent specific knowledge

that a foreign national will read [it].” Id. at 31,529. Though the Interim

Final Rule omitted this language, 81 Fed. Reg. 35,611 (June 3, 2016),

Defendants maintain and defend their prior restraint against Plaintiffs.

   A full explication of ITAR’s licensing mechanisms is beyond the

scope of this pleading, but two points are essential here. First,

Defendants have unbridled discretion to deny a license. See 22 C.F.R. §

126.7(a)(1) (license may be denied if DDTC “deems such action to be in


                                      6



DOSWASHINGTONSUP01214
    Case: 15-50759    Document: 00513747143 Page: 21 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 646 of 996




furtherance of world peace, the national security or the foreign policy of

the United States, or is otherwise advisable”) (emphasis added). Second,

ITAR lacks any of the procedural safeguards required of content-based

prior restraints: (1) a short, defined duration of restraint preceding (2)

prompt judicial review, where (3) the censor bears the burden of

initiating review and justifying the censorship. See Op. at 35-37 (Jones,

J., dissenting). The maximum civil penalty for an unlicensed

publication of ITAR-controlled speech is now $1,094,010. 81 Fed. Reg.

36,791 (June 8, 2016). Criminal violations may carry a 20 year

sentence. 28 U.S.C. § 2778(c).

   2. The Scheme’s Application Against Plaintiffs

   Defense Distributed generated, and posted on the Internet for free

public access, technical information about various gun-related items

and a handgun called “The Liberator.” ROA.128, ¶3. These Computer

Aided Design files, which are utilized in the 3D printing process, were

downloaded hundreds of thousands of times. ROA.129, ¶4. But on May

8, 2013, Defendants warned Defense Distributed that this publication

potentially violated ITAR and declared that “all such data should be

removed from public access immediately.” ROA.129, ¶5; ROA.140-41.


                                     7



DOSWASHINGTONSUP01215
    Case: 15-50759    Document: 00513747143 Page: 22 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 647 of 996




   Defense Distributed promptly complied, ROA.129, ¶6, and sought a

determination of whether ten of its files were subject to ITAR. Nearly

two years later, Defendants decided that six of the files were controlled.

ROA.500-01. Defense Distributed also sells a machine, the “Ghost

Gunner,” which mills useful rifle receivers. Defendants subjected

several of the machine’s files to ITAR. ROA.130, ¶9; ROA.407-08.

                                ARGUMENT

I. THE PANEL MAJORITY’S REFUSAL TO CONSIDER PLAINTIFFS’
   LIKELIHOOD OF SUCCESS ON THE MERITS, IN DECLINING TO
   PRELIMINARILY ENJOIN A CONTENT-BASED PRIOR RESTRAINT,
   CONFLICTS WITH SUPREME COURT PRECEDENT AND THE PRECEDENT OF
   ALL OTHER REGIONAL CIRCUITS.

   Careful review of the majority’s novel methodology would be

warranted even absent the acknowledged “importance of the issues

presented,” Op. at 14, which are self-evident on these facts.

   “In deciding whether to grant a preliminary injunction, a district

court must consider whether the plaintiffs have demonstrated that they

are likely to prevail on the merits.” Ashcroft, 542 U.S. at 666 (emphasis

added); Sole, 551 U.S. at 84. This is only logical. If the court has no idea

whether or which of the plaintiffs’ claims are valid, it cannot assess the

harm, balance the equities, or grasp the public interest. In this Court,


                                     8



DOSWASHINGTONSUP01216
    Case: 15-50759    Document: 00513747143 Page: 23 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 648 of 996




the merits prong “is arguably the most important.” Tesfamichael, 411

F.3d at 176. But it is enough that the Supreme Court mandates this

threshold inquiry, necessary for Winter’s faithful application.

   The Federal Circuit may not have addressed the issue owing to its

limited jurisdiction, but all other regional federal circuits stress the

point when injunctions are sought to preserve free speech.

   In the First Amendment context, the likelihood of success on the
   merits is the linchpin of the preliminary injunction analysis . . . [it
   is] incumbent upon the district court to engage with the merits
   before moving on to the remaining prongs of its analysis.

Sindicato Puertorriqueño de Trabajadores, 699 F.3d at 10-11 (First

Circuit). “Consideration of the merits is virtually indispensable in the

First Amendment context, where the likelihood of success on the merits

is the dominant, if not dispositive factor.” N.Y. Progress, 743 F.3d at

488 (Second Circuit). When “suppression of speech in violation of the

First Amendment [is alleged], we focus our attention on the first factor,

i.e., whether [plaintiff] is likely to succeed on the merits of his

constitutional claim.” Stilp, 613 F.3d at 409 (Third Circuit).

   “In the context of a First Amendment claim, the balancing of these

factors is skewed toward an emphasis on the first factor.” Liberty Coins,


                                      9



DOSWASHINGTONSUP01217
    Case: 15-50759    Document: 00513747143 Page: 24 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 649 of 996




748 F.3d at 690 (Sixth Circuit). “When a party seeks a preliminary

injunction on the basis of the potential violation of the First

Amendment, the likelihood of success on the merits often will be the

determinative factor.” Id. (quotation omitted); see also ACLU of Illinois,

679 F.3d at 589-590 (same) (Seventh Circuit); Pursuing America’s

Greatness, 831 F.3d at 511 (same) (D.C. Circuit); Verlo, 820 F.3d at

1126 (same, “because of the seminal importance of the interests at

stake”) (Tenth Circuit). “[I]t is sometimes necessary to inquire beyond

the merits.” Joelner v. Village of Wash. Park, 378 F.3d 613, 620 (7th

Cir. 2004) (emphasis added).

   In First Amendment cases, courts ascribe the merits prong decisive

or strongly persuasive value because as goes the merits question, so,

nearly often or always, go the other interrelated Winter prongs.

   [B]ecause the questions of harm to the parties and the public
   interest generally cannot be addressed properly in the First
   Amendment context without first determining if there is a
   constitutional violation, the crucial inquiry often is, and will be in
   this case, whether the statute at issue is likely to be found
   constitutional.

Liberty Coins, 748 F.3d at 690 (quotation omitted). As “irreparable

harm is ‘inseparably linked’ to the likelihood of success on the merits of


                                     10



DOSWASHINGTONSUP01218
    Case: 15-50759    Document: 00513747143 Page: 25 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 650 of 996




plaintiff’s First Amendment claim,” the Fourth Circuit “focus[es] our

review on the merits of Plaintiff’s First Amendment claim.” WV Ass’n,

553 F.3d at 298. That court further holds that in appropriate cases, the

likelihood of success on the merits can also “satisf[y] the public interest

prong.” Pashby v. Delia, 709 F.3d 307, 330 (4th Cir. 2013).

   In the Eighth Circuit, a “likely First Amendment violation further

means that the public interest and the balance of harm . . . favor

granting the injunction.” Child Evangelism, 690 F.3d at 1004. The

Third Circuit accepted a defendant’s concession “that, if we find that

[plaintiff] is likely to succeed on the merits, the other requirements for

a preliminary injunction are satisfied.” Stilp, 613 F.3d at 409. “As a

practical matter, if a plaintiff demonstrates both a likelihood of success

on the merits and irreparable injury, it almost always will be the case

that the public interest will favor the plaintiff.” AT&T v. Winback &

Conserve Program, 42 F.3d 1421, 1427 n.8 (3d Cir. 1994).

   The Eleventh Circuit holds that owing to “the severity of burdens on

speech” and the fact that “the public, when the state is a party

asserting harm, has no interest in enforcing an unconstitutional law,” a

First Amendment plaintiff “is entitled to relief if his claim is likely to

                                     11



DOSWASHINGTONSUP01219
    Case: 15-50759    Document: 00513747143 Page: 26 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 651 of 996




succeed.” Scott, 612 F.3d at 1297 (citations omitted); Planned

Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1265-66 (10th Cir.

2016). In the Ninth Circuit, “a First Amendment claim ‘certainly raises

the specter’ of irreparable harm and public interest considerations,”

even if “proving the likelihood of such a claim is not enough to satisfy

Winter.” Dish Network, 653 F.3d at 776 (quotation omitted).

   Without acknowledging the overwhelming weight of contrary

precedent, the panel majority rested its discordant decision on an old

trademark case cited neither by the District Court nor Defendants,

Southern Monorail Co. v. Robbins & Myers, Inc., 666 F.2d 185 (5th Cir.

Unit B 1982). That case refused to presume irreparable harm even

were the plaintiff likely to prevail, contrary to the practice in

constitutional cases, where irreparable harm is presumed (as the

majority acknowledged, Op. at 8-9 & n.8), and upheld the denial of an

injunction solely on a balancing of the equities.

   But this is not a trademark case. Where the Government is the

defendant, the balance of harms and public interest prongs are merged.

Nken v. Holder, 556 U.S. 418, 435 (2009) (stay context). The

Government exists to serve the public interest—and the highest public

                                     12



DOSWASHINGTONSUP01220
      Case: 15-50759    Document: 00513747143 Page: 27 Date Filed: 11/04/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 652 of 996




interest is ensuring fidelity to the Constitution. “[T]he public, when the

state is a party asserting harm, has no interest in enforcing an

unconstitutional law.” Scott, 613 F.3d at 1297 (citation omitted).

Southern Monorail has never been applied in the constitutional

context, nor should it have been applied here.

II.     THE PANEL MAJORITY’S HOLDING THAT CONSTITUTIONAL
        VIOLATIONS MAY SERVE THE PUBLIC INTEREST, DIRECTLY
        CONFLICTING WITH THIS COURT’S PRECEDENT AND THE PRECEDENT
        OF AT LEAST FOUR OTHER COURTS, SHOULD NOT EVADE REVIEW.

      Popular lore holds constitutional rights as “technicalities” that

merely frustrate hard-nosed law enforcement efforts to protect the

public. Although American courts do not usually share the sentiment,

the panel majority adopted it. Accordingly, notwithstanding the page

limits in effect here, this passage warrants a double-take:

      Ordinarily, of course, the protection of constitutional rights would be
      the highest public interest at issue in a case. That is not necessarily
      true here, however, because the State Department has asserted a
      very strong public interest in national defense and national security.

Op. at 10. Would the public interest elevate the police’s “asserted”

crime-fighting interests over the Fourth Amendment? After all, more

Americans are harmed by domestic criminals wielding factory-produced

guns than by imaginary foreigners carrying 3D-printed guns.


                                       13



DOSWASHINGTONSUP01221
    Case: 15-50759    Document: 00513747143 Page: 28 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 653 of 996




   This Court’s precedent rejects the majority’s view. “[I]t is always in

the public interest to prevent the violation of a party’s constitutional

rights.” Jackson, 760 F.3d at 458 n.9 (quoting Awad, 670 F.3d at 1132)

(Tenth Circuit)) (emphasis added); accord Planned Parenthood of Utah,

828 F.3d at 1266. “Always.” Not “usually, unless the Government

asserts an interest,” but “always.” This proposition is “obvious.” Gordon

v. Holder, 721 F.3d 638, 653 (D.C. Cir. 2013). “[I]t may be assumed that

the Constitution is the ultimate expression of the public interest.” Id.

(quotation omitted).

   Three circuits have employed an absolute public interest standard in

free speech cases. “[T]here is always a strong public interest in the

exercise of free speech rights otherwise abridged by an unconstitutional

regulation.” Pursuing America’s Greatness, 831 F.3d at 511; Liberty

Coins, 748 F.3d at 690; Scott, 612 F.3d at 1297.

   In the free speech context, this Court has styled the rule in the

double-negative. “[W]here a law violates the First Amendment ‘the

public interest [is] not disserved by an injunction preventing its

implementation.’” Opulent Life Church, 697 F.3d at 298 (quoting

Ingebretsen, 88 F.3d at 280). Given the obviousness of Jackson’s

                                    14



DOSWASHINGTONSUP01222
       Case: 15-50759    Document: 00513747143 Page: 29 Date Filed: 11/04/2016
       Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 654 of 996




unambiguous holding, a blunter restatement of the concept as applied

to the First Amendment should not be required. But it is.

III.     THE PANEL MAJORITY OPINION RENDERS THE COURT A CENSOR.

   The majority’s unbalanced analysis has the effect of placing the

Court in the Government’s censorial position. Suppose that Saudi

Arabia refused the United States essential military cooperation, so long

as Saudi citizens could access Americans’ online files related to the 3D

printing of the devices secured in Reliable Consultants v. Earle, 517

F.3d 738 (5th Cir. 2008). Would “national security” justify the State

Department in ordering Americans to take down their web sites?

   Americans reading the panel opinion may wonder whether the

content of their speech determines whether this Court would hear the

merits of their First Amendment claims. The majority’s merits-free,

First Amendment-free approach must apply to everyone, or to no one.

                                  CONCLUSION

   If the Court is unprepared to do away with preliminary injunctions

to secure the right of free speech, it should conform its decisional law to

the Supreme Court’s requirements and adopt the standards applied in

the other circuits. Rehearing en banc should be granted.


                                       15



DOSWASHINGTONSUP01223
    Case: 15-50759    Document: 00513747143 Page: 30 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 655 of 996




   Dated: November 4, 2016               Respectfully submitted,

   /s/ Matthew Goldstein                  /s/ Alan Gura
   Matthew Goldstein                     Alan Gura
   Matthew A. Goldstein, PLLC                Counsel of Record
   1875 Connecticut Avenue, N.W.         GURA PLLC
   10th Floor                            916 Prince Street, Suite 107
   Washington, DC 20009                  Alexandria, VA 22314
   202.550.0040/Fax 202.683.6679         703.835.9085/Fax 703.997.7665

   /s/ William B. Mateja                 /s/ Josh Blackman
   William B. Mateja                     Josh Blackman
   POLSINELLI P.C.                       1303 San Jacinto Street
   2950 N. Harwood, Suite 2100           Houston, TX 77002
   Dallas, TX 75201                      202.294.9003/Fax 713.646.1766
   214.397.0030/Fax 214.397.0033

   /s/ David S. Morris
   William T. “Tommy” Jacks
   David S. Morris
   FISH & RICHARDSON P.C.
   One Congress Plaza, Suite 810
   111 Congress Avenue
   Austin, TX 78701
   512.472.5070/Fax 512.320.8935

                          Counsel for Appellants




                                    16



DOSWASHINGTONSUP01224
    Case: 15-50759    Document: 00513747143 Page: 31 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 656 of 996




                        CERTIFICATE OF SERVICE

   On November 4, 2016, I electronically filed the attached Petition for

Rehearing En Banc with the Clerk of the Court for the United States

Court of Appeals for the Fifth Circuit by using the CM/ECF system.

Participants in this appeal are registered CM/ECF users, and service

will be accomplished by the appellate CM/ECF system.



   Dated:November 4, 2016                /s/ Alan Gura
                                         Alan Gura




                                    17



DOSWASHINGTONSUP01225
    Case: 15-50759    Document: 00513747143 Page: 32 Date Filed: 11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 657 of 996




                             APPENDIX




DOSWASHINGTONSUP01226
     Case:15-50759
     Case: 15-50759 Document:
                       Document:00513747143
                                 00513686006 Page:
                                              Page:331 Date
                                                         DateFiled:
                                                             Filed:09/20/2016
                                                                    11/04/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 658 of 996




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                                                  September 20, 2016
                                   No. 15-50759
                                                                    Lyle W. Cayce
                                                                         Clerk
DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
INCORPORATED,

               Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His
Official Capacity as the Secretary of the Department of State;
DIRECTORATE OF DEFENSE TRADE CONTROLS, Department of State
Bureau of Political Military Affairs; KENNETH B. HANDELMAN,
Individually and in His Official Capacity as the Deputy Assistant Secretary
of State for Defense Trade Controls in the Bureau of Political-Military
Affairs; C. EDWARD PEARTREE, Individually and in His Official Capacity
as the Director of the Office of Defense Trade Controls Policy Division;
SARAH J. HEIDEMA, Individually and in Her Official Capacity as the
Division Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity as
the Senior Advisor, Office of Defense Trade Controls,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas


Before DAVIS, JONES, and GRAVES, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
       Plaintiffs-Appellants Defense Distributed and Second Amendment
Foundation, Inc. have sued Defendants-Appellees, the United States

DOSWASHINGTONSUP01227
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:342 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 659 of 996


                                       No. 15-50759
Department of State, the Secretary of State, the DDTC, and various agency
employees      (collectively,    the   “State     Department”),       seeking     to   enjoin
enforcement of certain laws governing the export of unclassified technical data
relating to prohibited munitions. Because the district court concluded that the
public interest in national security outweighs Plaintiffs-Appellants’ interest in
protecting their constitutional rights, it denied a preliminary injunction, and
they timely appealed. We conclude the district court did not abuse its discretion
and therefore affirm.

                                        I.    Background
       Defense Distributed is a nonprofit organization operated, in its own
words, “for the purpose of promoting popular access to arms guaranteed by the
United States Constitution” by “facilitating global access to, and the
collaborative production of, information and knowledge related to the 3D
printing of arms; and by publishing and distributing such information and
knowledge on the Internet at no cost to the public.” Second Amendment
Foundation, Inc. is a nonprofit devoted more generally to promoting Second
Amendment rights.
       Defense Distributed furthers its goals by creating computer files used to
create weapons and weapon parts, including lower receivers for AR-15 rifles. 1
The lower receiver is the part of the firearm to which the other parts are
attached. It is the only part of the rifle that is legally considered a firearm
under federal law, and it ordinarily contains the serial number, which in part
allows law enforcement to trace the weapon. Because the other gun parts, such
as the barrel and magazine, are not legally considered firearms, they are not


       1  The district court capably summarized the facts in its memorandum opinion and
order. See Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 686-88 (W.D. Tex.
2015). The facts set out in this opinion come largely from the district court’s opinion and the
parties’ briefs.
                                              2
DOSWASHINGTONSUP01228
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:353 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 660 of 996


                                  No. 15-50759
regulated as such. Consequently, the purchase of a lower receiver is restricted
and may require a background check or registration, while the other parts
ordinarily may be purchased anonymously.
       The law provides a loophole, however: anyone may make his or her own
unserialized, untraceable lower receiver for personal use, though it is illegal to
transfer such weapons in any way. Typically, this involves starting with an
“80% lower receiver,” which is simply an unfinished piece of metal that looks
quite a bit like a lower receiver but is not legally considered one and may
therefore be bought and sold freely. It requires additional milling and other
work to turn into a functional lower receiver. Typically this would involve using
jigs (milling patterns), a drill press, other tools, and some degree of machining
expertise to carefully complete the lower receiver. The result, combined with
the other, unregulated gun parts, is an unserialized, untraceable rifle.
       Defense Distributed’s innovation was to create computer files to allow
people to easily produce their own weapons and weapon parts using relatively
affordable and readily available equipment. Defense Distributed has explained
the technologies as follows:
       Three-dimensional (“3D”) printing technology allows a computer to
       “print” a physical object (as opposed to a two-dimensional image
       on paper). Today, 3D printers are sold at stores such as Home
       Depot and Best Buy, and the instructions for printing everything
       from jewelry to toys to car parts are shared and exchanged freely
       online at sites like GrabCAD.com and Thingiverse.com. Computer
       numeric control (“CNC”) milling, an older industrial technology,
       involves a computer directing the operation of a drill upon an
       object. 3D printing is “additive;” using raw materials, the printer
       constructs a new object. CNC milling is “subtractive,” carving
       something (more) useful from an existing object.

       Both technologies require some instruction set or “recipe”—in the
       case of 3D printers, computer aided design (“CAD”) files, typically



                                        3
DOSWASHINGTONSUP01229
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:364 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 661 of 996


                                         No. 15-50759
       in .stl format; for CNC machines, text files setting out coordinates
       and functions to direct a drill. 2

       Defense Distributed’s files allow virtually anyone with access to a 3D
printer to produce, among other things, Defense Distributed’s single-shot
plastic pistol called the Liberator and a fully functional plastic AR-15 lower
receiver. In addition to 3D printing files, Defense Distributed also sells its own
desktop CNC mill marketed as the Ghost Gunner, as well as metal 80% lower
receivers. With CNC milling files supplied by Defense Distributed, Ghost
Gunner operators are able to produce fully functional, unserialized, and
untraceable metal AR-15 lower receivers in a largely automated fashion.
       Everything discussed above is legal for United States citizens and will
remain legal for United States citizens regardless of the outcome of this case.
This case concerns Defense Distributed’s desire to share all of its 3D printing
and CNC milling files online, available without cost to anyone located
anywhere in the world, free of regulatory restrictions.
       Beginning in 2012, Defense Distributed posted online, for free download
by anyone in the world, a number of computer files, including those for the
Liberator pistol (the “Published Files”). On May 8, 2013, the State Department
sent a letter to Defense Distributed requesting that it remove the files from the
internet on the ground that sharing them in that manner violates certain laws.
The district court summarized the relevant statutory and regulatory
framework as follows:
       Under the Arms Export Control Act (“AECA”), “the President is
       authorized to control the import and the export of defense articles
       and defense services” and to “promulgate regulations for the
       import and export of such articles and services.” 22 U.S.C. §
       2778(a)(1). The AECA imposes both civil and criminal penalties for
       violation of its provisions and implementing regulations, including


       2   Plaintiffs-Appellants’ Original Brief on Appeal.
                                                4
DOSWASHINGTONSUP01230
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:375 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 662 of 996


                                          No. 15-50759
         monetary fines and imprisonment. Id. § 2278(c) & (e). The
         President has delegated his authority to promulgate implementing
         regulations to the Secretary of State. Those regulations, the
         International Traffic in Arms Regulation (“ITAR”), are in turn
         administered by the DDTC [Directorate of Defense Trade
         Controls] and its employees. 22 C.F.R. 120.1(a).

         The AECA directs that the “defense articles” designated under its
         terms constitute the United States “Munitions List.” 22 U.S.C. §
         2778(a)(1). The Munitions List “is not a compendium of specific
         controlled items,” rather it is a “series of categories describing the
         kinds of items” qualifying as “defense articles.” United States v.
         Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert. denied sub nom.
         Yufeng Wei v. United States, –––U.S. ––––, 134 S. Ct. 365, 187 L.
         Ed. 2d 160 (2013). Put another way, the Munitions List contains
         “attributes rather than names.” United States v. Pulungan, 569
         F.3d 326, 328 (7th Cir. 2009) (explaining “an effort to enumerate
         each item would be futile,” as market is constantly changing). The
         term “defense articles” also specifically includes “technical data
         recorded or stored in any physical form, models, mockups or other
         items that reveal technical data directly relating to items
         designated in” the Munitions List. 22 C.F.R. § 120.6

         A party unsure about whether a particular item is a “defense
         article” covered by the Munitions List may file a “commodity
         jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4
         (describing process). The regulations state the DDTC “will provide
         a preliminary response within 10 working days of receipt of a
         complete request for commodity jurisdiction.” Id. § 120.4(e). If a
         final determination is not provided after 45 days, “the applicant
         may request in writing to the Director, Office of Defense Trade
         Controls Policy that this determination be given expedited
         processing.” Id. 3

         In short, the State Department contended: (1) the Published Files were
potentially related to ITAR-controlled “technical data” relating to items on the
USML; (2) posting ITAR-controlled files on the internet for foreign nationals



         3   See Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 687-88 (W.D. Tex.
2015).
                                                 5
DOSWASHINGTONSUP01231
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:386 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 663 of 996


                                       No. 15-50759
to download constitutes “export”; and (3) Defense Distributed therefore must
obtain prior approval from the State Department before “exporting” those files.
Defense Distributed complied with the State Department’s request by taking
down the Published Files and seeking commodity jurisdiction requests for
them. It did eventually obtain approval to post some of the non-regulated files,
but all of the Published Files continue to be shared online on third party sites
like The Pirate Bay.
       Since then, Defense Distributed has not posted any new files online.
Instead, it is seeking prior approval from the State Department and/or DDTC
before doing so, and it has not obtained such approval. The new files Defense
Distributed seeks to share online include the CNC milling files required to
produce an AR-15 lower receiver with the Ghost Gunner and various other 3D
printed weapons or weapon parts.

                            District Court Proceedings
       In the meantime, Defense Distributed and Second Amendment
Foundation, Inc., sued the State Department, seeking to enjoin them from
enforcing the regulations discussed above. Plaintiffs-Appellants argue that the
State Department’s interpretation of the AECA, through the ITAR regulations,
constitutes an unconstitutional prior restraint on protected First Amendment
speech, to wit, the 3D printing and CNC milling files they seek to place online. 4
They also claim violations of the Second and Fifth Amendments. Plaintiffs-
Appellants’ challenges to the regulatory scheme are both facial and as applied,
and they ultimately seek a declaration that no prepublication approval is




       4   The State Department does not restrict the export of the Ghost Gunner machine
itself or the user manual, only the specific CNC milling files used to produce the AR-15 lower
receivers with it, as well as all 3D printing files used to produce prohibited weapons and
weapon parts.
                                              6
DOSWASHINGTONSUP01232
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:397 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 664 of 996


                                    No. 15-50759
needed for privately generated unclassified information, whether or not that
data may constitute “technical data” relating to items on the USML.
       Plaintiffs-Appellants sought a preliminary injunction against the State
Department, essentially seeking to have the district court suspend
enforcement of ITAR’s prepublication approval requirement pending final
resolution of this case. The district court denied the preliminary injunction,
and Plaintiffs-Appellants timely filed this appeal. We review the denial of a
preliminary injunction for abuse of discretion, but we review any questions of
law de novo. 5
       To obtain a preliminary injunction, the applicant must show (1) a
       substantial likelihood that he will prevail on the merits, (2) a
       substantial threat that he will suffer irreparable injury if the
       injunction is not granted, (3) that his threatened injury outweighs
       the threatened harm to the party whom he seeks to enjoin, and (4)
       that granting the preliminary injunction will not disserve the
       public interest. “We have cautioned repeatedly that a preliminary
       injunction is an extraordinary remedy which should not be granted
       unless the party seeking it has ‘clearly carried the burden of
       persuasion’ on all four requirements.” 6

       We have long held that satisfying one requirement does not necessarily
affect the analysis of the other requirements. In Southern Monorail Co. v.
Robbins & Myers, Inc., 666 F.2d 185 (5th Cir. Unit B 1982), for example, the
district court had denied a preliminary injunction solely because it found that
the movant, Robbins & Myers, failed to satisfy the balance of harm
requirement. On appeal, Robbins & Myers argued that it had clearly shown a
substantial likelihood of success on the merits, and satisfying that requirement
should give rise to a presumption of irreparable harm and a presumption that
the balance of harm tipped in its favor. We disagreed:


       5 PCI Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d 535, 545 (5th Cir. 2005)
(footnotes omitted)
       6 Id.

                                          7
DOSWASHINGTONSUP01233
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:408 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 665 of 996


                                   No. 15-50759
       Because we dispose of this case on the balance of harm question,
       we need not decide and we express no views upon whether a
       presumption of irreparable injury as a matter of law is appropriate
       once a party demonstrates a substantial likelihood of success on
       the merits of an infringement claim. In other words, even
       assuming arguendo that Robbins & Myers has shown a substantial
       likelihood of success on the merits of its infringement claim and
       that irreparable injury should be presumed from such a showing
       (two issues not addressed by the district court in this case), we still
       uphold the district court’s decision, which rested solely on the
       balance of harm factor. We agree that Robbins & Myers has failed
       to carry its burden of showing that the threatened harm to it from
       the advertisement outweighs the harm to Southern Monorail from
       the intercept. In addition, we expressly reject Robbins & Myers’
       suggestion that we adopt a rule that the balance of harm factor
       should be presumed in the movant's favor from a demonstration of
       a substantial likelihood of success on the merits of an infringement
       claim. Such a presumption of the balance of harm factor would not
       comport with the discretionary and equitable nature of the
       preliminary injunction in general and of the balance of harm factor
       in particular. See Ideal Industries, Inc. v. Gardner Bender, Inc.,
       612 F.2d 1018, 1026 (7th Cir. 1979), cert. denied, 447 U.S. 924, 100
       S. Ct. 3016, 65 L. Ed. 2d 1116 (1980) (district court obligated to
       weigh relative hardship to parties in relation to decision to grant
       or deny preliminary injunction, even when irreparable injury
       shown). 7

       The district court concluded that the preliminary injunction should be
denied because Plaintiffs-Appellants failed to satisfy the balance of harm and
public interest requirements, which do not concern the merits. (Assuming
without deciding that Plaintiffs-Appellants have suffered the loss of First and
Second Amendment freedoms, they have satisfied the irreparable harm
requirement because any such loss, however intangible or limited in time,




       7   Id. at 187-88.
                                         8
DOSWASHINGTONSUP01234
    Case:15-50759
    Case: 15-50759 Document:
                      Document:00513747143
                                00513686006 Page:
                                             Page:419 Date
                                                        DateFiled:
                                                            Filed:09/20/2016
                                                                   11/04/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 666 of 996


                                       No. 15-50759
constitutes irreparable injury. 8) In extensive dicta comprising nearly two-
thirds of its memorandum opinion, the district court also concluded that
Plaintiffs-Appellants failed to show a likelihood of success on the merits.
Plaintiffs-Appellants timely appealed, asserting essentially the same
arguments on appeal. Plaintiffs-Appellants continue to bear the burden of
persuasion on appeal.

                                         Analysis
       Because the district court held that Plaintiffs-Appellants only satisfied
the irreparable harm requirement, they may obtain relief on appeal only if they
show that the district court abused its discretion on all three of the other
requirements. The district court denied the preliminary injunction based on its
finding that Plaintiffs-Appellants failed to meet the two non-merits
requirements by showing that (a) the threatened injury to them outweighs the
threatened harm to the State Department, and (b) granting the preliminary
injunction will not disserve the public interest. The court only addressed the
likelihood of success on the merits as an additional reason for denying the
injunction. Because we conclude the district court did not abuse its discretion
on its non-merits findings, we decline to address the merits requirement.
       The crux of the district court’s decision is essentially its finding that the
government’s exceptionally strong interest in national defense and national
security outweighs Plaintiffs-Appellants’ very strong constitutional rights
under these circumstances. Before the district court, as on appeal, Plaintiffs-
Appellants failed to give any weight to the public interest in national defense
and national security, as the district court noted:



       8 See Def. Distributed, 121 F. Supp. 3d at 689 (citing Elrod v. Burns, 427 U.S. 347,
373, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976); Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d
502, 506 (5th Cir. 2009); Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011)).
                                              9
DOSWASHINGTONSUP01235
    Case: 15-50759              00513686006 Page: 42
                      Document: 00513747143        10 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 667 of 996


                                   No. 15-50759
       Plaintiffs rather summarily assert the balance of interests tilts in
       their favor because “[I]t is always in the public interest to prevent
       the violation of a party’s constitutional rights.” Awad v. Ziriax, 670
       F.3d 1111, 1132 (10th Cir. 2012); see also Jackson Women’s Health
       Org. v. Currier, 760 F.3d 448, 458 n. 9 (5th Cir. 2014) (district court
       did not abuse its discretion in finding injunction would not disserve
       public interest because it will prevent constitutional
       deprivations). 9

       Ordinarily, of course, the protection of constitutional rights would be the
highest public interest at issue in a case. That is not necessarily true here,
however, because the State Department has asserted a very strong public
interest in national defense and national security. Indeed, the State
Department’s stated interest in preventing foreign nationals—including all
manner of enemies of this country—from obtaining technical data on how to
produce weapons and weapon parts is not merely tangentially related to
national defense and national security; it lies squarely within that interest.
       In the State Department’s interpretation, its ITAR regulations directly
flow from the AECA and are the only thing preventing Defense Distributed
from “exporting” to foreign nationals (by posting online) prohibited technical
data pertaining to items on the USML. Plaintiffs-Appellants disagree with the
State Department’s interpretation, but that question goes to the merits.
       Because Plaintiffs-Appellants’ interest in their constitutional rights and
the State Department’s interest in national defense and national security are
both public interests, the district court observed that “[i]n this case, the inquiry
[on these two requirements] essentially collapses.” 10 It reasoned:
       While Plaintiffs’ assertion of a public interest in protection of
       constitutional rights is well-taken, it fails to consider the public’s
       keen interest in restricting the export of defense articles. See
       Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24–25, 129 S.


       9   Id. at 689.
       10   Id.
                                         10
DOSWASHINGTONSUP01236
    Case: 15-50759              00513686006 Page: 43
                      Document: 00513747143        11 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 668 of 996


                                  No. 15-50759
       Ct. 365, 172 L. Ed. 2d 249 (2008) (discussing failure of district
       court to consider injunction’s adverse impact on public interest in
       national defense); Am. Civil Liberties Union v. Clapper, 785 F.3d
       787, 826 (2nd Cir. 2015) (characterizing maintenance of national
       security as “public interest of the highest order”). It also fails to
       account for the interest—and authority—of the President and
       Congress in matters of foreign policy and export. See Haig v. Agee,
       453 U.S. 280, 292, 101 S. Ct. 2766, 69 L. Ed. 2d 640 (1981) (matters
       relating to conduct of foreign relations “are so exclusively
       entrusted to the political branches of government as to be largely
       immune from judicial inquiry or interference”); United States v.
       Pink, 315 U.S. 203, 222–23, 62 S. Ct. 552, 86 L. Ed. 796 (1942)
       (conduct of foreign relations “is committed by the Constitution to
       the political departments of the Federal Government”); Spectrum
       Stores, Inc. v. Citgo Petroleum Corp., 632 F.3d 938, 950 (5th Cir.
       2011) (matters implicating foreign relations and military affairs
       generally beyond authority of court’s adjudicative powers).

       As to Plaintiff’s second contention, that an injunction would not
       bar Defendants from controlling the export of classified
       information, it is significant that Plaintiffs maintain the posting of
       files on the Internet for free download does not constitute “export”
       for the purposes of the AECA and ITAR. But Defendants clearly
       believe to the contrary. Thus, Plaintiffs’ contention that the grant
       of an injunction permitting them to post files that Defendants
       contend are governed by the AECA and ITAR would not bar
       Defendants from controlling “export” of such materials stand in
       sharp [contrast] to Defendants’ assertion of the public interest. The
       Court thus does not believe Plaintiffs have met their burden as to
       the final two prongs necessary for granting Plaintiffs a preliminary
       injunction. Nonetheless, in an abundance of caution, the Court will
       turn to the core of Plaintiffs’ motion for a preliminary injunction,
       whether they have shown a likelihood of success on their
       claims[.] 11

       Plaintiffs-Appellants suggest the district court disregarded their
paramount interest in protecting their constitutional rights. That is not so. The
district court’s decision was based not on discounting Plaintiffs-Appellants’


       11   Id. at 689-90.
                                        11
DOSWASHINGTONSUP01237
    Case: 15-50759              00513686006 Page: 44
                      Document: 00513747143        12 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 669 of 996


                                  No. 15-50759
interest but rather on finding that the public interest in national defense and
national security is stronger here, and the harm to the government is greater
than the harm to Plaintiffs-Appellants. We cannot say the district court abused
its discretion on these facts.
       Because both public interests asserted here are strong, we find it most
helpful to focus on the balance of harm requirement, which looks to the relative
harm to both parties if the injunction is granted or denied. If we affirm the
district court’s denial, but Plaintiffs-Appellants eventually prove they are
entitled to a permanent injunction, their constitutional rights will have been
violated in the meantime, but only temporarily. Plaintiffs-Appellants argue
that this result is absurd because the Published Files are already available
through third party websites such as the Pirate Bay, but granting the
preliminary injunction sought by Plaintiffs-Appellants would allow them to
share online not only the Published Files but also any new, previously
unpublished files. That leads us to the other side of the balance of harm
inquiry.
       If we reverse the district court’s denial and instead grant the preliminary
injunction, Plaintiffs-Appellants would legally be permitted to post on the
internet as many 3D printing and CNC milling files as they wish, including
the Ghost Gunner CNC milling files for producing AR-15 lower receivers and
additional 3D-printed weapons and weapon parts. Even if Plaintiffs-
Appellants eventually fail to obtain a permanent injunction, the files posted in
the interim would remain online essentially forever, hosted by foreign websites
such as the Pirate Bay and freely available worldwide. That is not a far-fetched
hypothetical: the initial Published Files are still available on such sites, and
Plaintiffs-Appellants have indicated they will share additional, previously
unreleased files as soon as they are permitted to do so. Because those files
would never go away, a preliminary injunction would function, in effect, as a
                                        12
DOSWASHINGTONSUP01238
    Case: 15-50759              00513686006 Page: 45
                      Document: 00513747143        13 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 670 of 996


                                       No. 15-50759
permanent injunction as to all files released in the interim. Thus, the national
defense and national security interest would be harmed forever. The fact that
national security might be permanently harmed while Plaintiffs-Appellants’
constitutional rights might be temporarily harmed strongly supports our
conclusion that the district court did not abuse its discretion in weighing the
balance in favor of national defense and national security.
       In sum, we conclude that the district court did not abuse its discretion in
denying Plaintiffs-Appellants’ preliminary injunction based on their failure to
carry their burden of persuasion on two of the three non-merits requirements
for preliminary injunctive relief, namely the balance of harm and the public
interest. We therefore affirm the district court’s denial and decline to reach the
question of whether Plaintiffs-Appellants have demonstrated a substantial
likelihood of success on the merits. 12


       12  The dissent disagrees with this opinion’s conclusion that the balance of harm and
public interest factors favor the State Department such that Plaintiffs-Appellants’ likelihood
of success on the merits could not change the outcome. The dissent argues that we “should
have held that the domestic internet publication” of the technical data at issue presents no
“immediate danger to national security, especially in light of the fact that many of these files
are now widely available over the Internet and that the world is awash with small arms.”
         We note the following: (1) If Plaintiffs-Appellants’ publication on the Internet were
truly domestic, i.e., limited to United States citizens, there is no question that it would be
legal. The question presented in this case is whether Plaintiffs-Appellants may place such
files on the Internet for unrestricted worldwide download. (2) This case does not concern only
the files that Plaintiffs-Appellants previously made available online. Plaintiffs-Appellants
have indicated their intent to make many more files available for download as soon as they
are legally allowed to do so. Thus, the bulk of the potential harm has not yet been done but
could be if Plaintiffs-Appellants obtain a preliminary injunction that is later determined to
have been erroneously granted. (3) The world may be “awash with small arms,” but it is not
yet awash with the ability to make untraceable firearms anywhere with virtually no technical
skill. For these reasons and the ones we set out above, we remain convinced that the potential
permanent harm to the State Department’s strong national security interest outweighs the
potential temporary harm to Plaintiffs-Appellants’ strong First Amendment interest.
        As to the dissent’s extensive discussion of Plaintiffs-Appellants’ likelihood of success
on the merits of the First Amendment issue, we take no position. Even a First Amendment
violation does not necessarily trump the government’s interest in national defense. We simply
hold that Plaintiffs-Appellants have not carried their burden on two of the four requirements
for a preliminary injunction: the balance of harm and the public interest.
                                              13
DOSWASHINGTONSUP01239
    Case: 15-50759              00513686006 Page: 46
                      Document: 00513747143        14 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 671 of 996


                                  No. 15-50759
       We are mindful of the fact that the parties and the amici curiae in this
case focused on the merits, and understandably so. This case presents a
number of novel legal questions, including whether the 3D printing and/or
CNC milling files at issue here may constitute protected speech under the First
Amendment, the level of scrutiny applicable to the statutory and regulatory
scheme here, whether posting files online for unrestricted download may
constitute “export,” and whether the ITAR regulations establish an
impermissible prior restraint scheme. These are difficult questions, and we
take no position on the ultimate outcome other than to agree with the district
court that it is not yet time to address the merits.
       On remand, the district court eventually will have to address the merits,
and it will be able to do so with the benefit of a more fully developed record.
The amicus briefs submitted in this case were very helpful and almost all
supported Plaintiffs-Appellants’ general position. Given the importance of the
issues presented, we may only hope that amici continue to provide input into
the broader implications of this dispute.

                                  Conclusion
       For the reasons set out above, we conclude that the district court did not
abuse its discretion by denying the preliminary injunction on the non-merits
requirements. AFFIRMED.




                                       14
DOSWASHINGTONSUP01240
    Case: 15-50759              00513686006 Page: 47
                      Document: 00513747143        15 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 672 of 996


                                   No. 15-50759
JONES, Circuit Judge, dissenting:
       This case poses starkly the question of the national government’s power
to impose a prior restraint on the publication of lawful, unclassified, not-
otherwise-restricted technical data to the Internet under the guise of
regulating the “export” of “defense articles.” I dissent from this court’s failure
to treat the issues raised before us with the seriousness that direct
abridgements of free speech demand.
                                          I.
       From late 2012 to early 2013, plaintiff Defense Distributed posted on the
Internet, free of charge, technical information including computer assisted
design files (CAD files) about gun-related items including a trigger guard, two
receivers, an ArmaLite Rifle-15 magazine, 1 and a handgun named “The
Liberator.”     None of the published information was illegal, classified for
national security purposes, or subject to contractual or other distribution
restrictions. In these respects the information was no different from technical
data available through multiple Internet sources from widely diverse
publishers. From scientific discussions to popular mechanical publications to
personal blog sites, information about lethal devices of all sorts, or
modifications to commercially manufactured firearms and explosives, is
readily available on the Internet.
       What distinguished Defense Distributed’s information at that time,
however, was its computer files designed for 3D printer technology that could
be used to “print” parts and manufacture, with the proper equipment and
know-how, a largely plastic single-shot handgun. The Liberator technology


       1 The ArmaLite Rifle, design 15 is rifle platform commonly abbreviated AR-15, a
registered trademark of Colt’s Inc. AR-15, Registration No. 0,825,581.

                                         15


DOSWASHINGTONSUP01241
    Case: 15-50759              00513686006 Page: 48
                      Document: 00513747143        16 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 673 of 996


                                     No. 15-50759
drew considerable press attention 2 and the relevant files were downloaded
“hundreds of thousands of times.” In May 2013, Defense Distributed received
a warning letter from the U.S. State Department stating in pertinent part:
       DDTC/END is conducting a review of technical data made publicly
       available by Defense Distributed through its 3D printing website,
       DEFCAD.org, the majority of which appear to be related to items
       in Category I of the USML. Defense Distributed may have
       released ITAR-controlled technical data without the required prior
       authorization from the Directorate of Defense Trade Controls
       (DDTC), a violation of the ITAR.

       Pursuant to §127.1 of the ITAR, it is unlawful to export any
       defense article or technical data for which a license or written
       approval is required without first obtaining the required
       authorization from the DDTC. Please note that disclosing
       (including oral or visual disclosure) or transferring technical data
       to a foreign person, whether in the United States or abroad, is
       considered an export under §120.17 of the ITAR.

The letter then advised Defense Distributed that it must “remove [its
information] from public access” immediately, pending its prompt request for
and receipt of approval from DDTC.
       In a nearly forty-year history of munitions “export” controls, the State
Department had never sought enforcement against the posting of any kind of
files on the Internet. Because violations of the cited regulations carry severe
civil and criminal penalties, 3 Defense Distributed had no practical choice but
to remove the information and seek approval to publish from DDTC. It took



       2According to Defense Distributed, the Liberator files were covered, inter alia, by
Forbes, CNN, NBC News, and the Wall Street Journal.

       3 Fines may exceed a million dollars and imprisonment, for violations premised on
specific intent to violate, up to twenty years. 28 U.S.C. § 2778(c); United States v.
Covarrubias, 94 F.3d 172 (5th Cir. 1996).
                                           16


DOSWASHINGTONSUP01242
    Case: 15-50759              00513686006 Page: 49
                      Document: 00513747143        17 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 674 of 996


                                        No. 15-50759
the government entities two years to refuse to exempt most of the files from
the licensing regime.
       Defense Distributed filed suit in federal court to vindicate, inter alia, its
First Amendment right to publish without prior restraint 4 and sought the
customary relief of a temporary injunction to renew publication. This appeal
stems from the district court’s denial of relief. Undoubtedly, the denial of a
temporary injunction in this case will encourage the State Department to
threaten and harass publishers of similar non-classified information. There is
also little certainty that the government will confine its censorship to Internet
publication. Yet my colleagues in the majority seem deaf to this imminent
threat to protected speech. More precisely, they are willing to overlook it with
a rote incantation of national security, an incantation belied by the facts here
and nearly forty years of contrary Executive Branch pronouncements.
       This preliminary injunction request deserved our utmost care and
attention. Interference with First Amendment rights for any period of time,
even for short periods, constitutes irreparable injury.                     Elrod v. Burns,
427 U.S. 347, 373, 96 S. Ct. 2673, 2690 (1976) (citing New York Times Co. v.
United States, 403 U.S. 713, 91 S. Ct. 2140 (1971)); Opulent Life Church v.
City of Holly Springs, Miss., 697 F.3d 279, 295–97 (5th Cir. 2012). Defense
Distributed has been denied publication rights for over three years.                         The
district court, moreover, clearly erred in gauging the level of constitutional
protection to which this speech is entitled:                     intermediate scrutiny is



       4 To simplify discussion, I refer to Defense Distributed as the plaintiff, but it is joined
in litigation by the Second Amendment Foundation, and its arguments are adopted and
extended by numerous amici curiae. Believing that the deprivation of a merits opinion is
most critical to Defense Distributed’s First Amendment claim, I do not discuss the plaintiffs’
other non-frivolous claims premised on ultra vires, the Second Amendment and procedural
due process.
                                               17


DOSWASHINGTONSUP01243
    Case: 15-50759              00513686006 Page: 50
                      Document: 00513747143        18 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 675 of 996


                                       No. 15-50759
inappropriate for the content-based restriction at issue here.                    (Why the
majority is unwilling to correct this obvious error for the sake of the lower
court’s getting it right on remand is a mystery).
       The district court’s mischaracterization of the standard of scrutiny
fatally affected its approach to the remaining prongs of the test for preliminary
injunctive relief.      Without a proper assessment of plaintiff’s likelihood of
success on the merits—arguably the most important of the four factors
necessary to grant a preliminary injunction, Tesfamichael v. Gonzales,
411 F.3d 169, 176 (5th Cir. 2005)—the district court’s balancing of harms went
awry. 5 We should have had a panel discussion about the government’s right
to censor Defense Distributed’s speech.
       Since the majority are close to missing in action, and for the benefit of
the district court on remand, I will explain why I conclude that the State
Department’s application of its “export” control regulations to this domestic
Internet posting appears to violate the governing statute, represents an
irrational interpretation of the regulations, and violates the First Amendment
as a content-based regulation and a prior restraint.




       5 See Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir. 1975) (“none of the four
prerequisites has a fixed quantitative value. Rather, a sliding scale is utilized, which takes
into account the intensity of each in a given calculus.”). Southern Monorail Co. v. Robbins &
Myers, Inc., 666 F.2d 185 (5th Cir. 1982), is the only case relied upon by the majority for the
proposition that we may dispense with addressing the likelihood of success on the merits if
we conclude that the parties have not satisfied one of the other elements of the test for
granting a preliminary injunction. That case is distinguishable. First, Southern Monorail
was a private action concerning trademark infringement, not a case involving a claim of the
invasion of constitutional rights by the federal government. See id. at 185–86. Second, “the
district court denied the injunction solely on the basis of the third factor, concerning the
balance of harm.” Id. at 186 (emphasis added). In this case, by contrast, the district court
addressed each of the preliminary injunction factors, thus allowing us to consider its
resolution of each factor.
                                             18


DOSWASHINGTONSUP01244
     Case: 15-50759              00513686006 Page: 51
                       Document: 00513747143        19 Date Filed: 11/04/2016
                                                                   09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 676 of 996


                                  No. 15-50759
                                       II.
A.     Regulatory Framework
       The Arms Export Control Act of 1976 (“AECA”) authorizes the President
to “control the import and the export of defense articles and defense services.”
22 U.S.C. § 2778(a)(1). The President “is authorized to designate those items
which shall be considered as defense articles and defense services . . . and to
promulgate regulations for the import and export of such articles and services.”
Id. “The items so designated shall constitute the United States Munitions
List.” Id. The statute does not define “export,” but “defense items” includes
defense articles, defense services “and related technical data.” 22 U.S.C.
§ 2778(j)(4)(A).
       In response to this directive, the State Department promulgated the
International Traffic in Arms Regulations (“ITAR”), which contain the United
States Munitions List (“USML”). 22 C.F.R. § 121.1. The USML enumerates a
vast array of weaponry, ammunition, and military equipment including, for
present purposes, “firearms,” defined as “[n]onautomatic and semi-automatic
firearms to caliber .50 inclusive,” 22 C.F.R. § 121.1, Category I, item (a).
       The USML also broadly designates “technical data” relating to firearms
as subject to the ITAR. 22 C.F.R. § 121.1, Category I, item (i). “Technical data”
encompass any information “which is required for the design, development,
production, manufacture, assembly, operation, repair, testing, maintenance or
modification of defense articles including “information in the form of
blueprints, drawings, photographs, plans, instructions or documentation.”
22 C.F.R. § 120.10(a)(1).
        Notably excepted from “technical data” is information concerning
general scientific, mathematical, or engineering principles commonly taught
in schools, colleges, and universities, or information in the public domain.”
                                       19


DOSWASHINGTONSUP01245
    Case: 15-50759              00513686006 Page: 52
                      Document: 00513747143        20 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 677 of 996


                                       No. 15-50759
22 C.F.R. § 120.10(b). Further, the “public domain” covers “information which
is published and which is generally accessible or available to the public”
through newsstands, bookstores, public libraries, conferences, meetings,
seminars, trade shows, and “fundamental research in science and engineering
at accredited institutions of higher learning in the U.S. where the resulting
information is ordinarily published and shared broadly in the scientific
community.” 22 C.F.R. § 120.11(a). 6
       Under the ITAR it is unlawful to “export or attempt to export from the
United States any defense article or technical data” without first obtaining a
license or written approval from the Directorate of Defense Trade Controls
(“DDTC”), a division of the State Department. 22 C.F.R. § 127.1(a)(1). When
Defense Distributed published technical data on the Internet, the State
Department defined “export” broadly, as, inter alia, “[d]isclosing (including
oral or visual disclosure) or transferring technical data to a foreign person,
whether in the United States or abroad.” 22 C.F.R. § 120.17(a)(4). 7


       6  This provision only appears to permit dissemination of information already in the
public domain. Indeed, the State Department has explicitly taken the position in this
litigation and in a June 2015 Notice of Proposed Rulemaking that an individual wishing to
place technical data in the public domain must obtain State Department approval. 80 Fed.
Reg. at 31,528. The State Department has proposed, but has not yet adopted, a rule to make
this distinction more explicit. See id.

       7 Effective September 1, 2016, however, the State Department has amended that
provision, now defining an export as, “[r]eleasing or otherwise transferring technical data to
a foreign person in the United States.” Id. § 120.17(a)(2); see also International Traffic in
Arms: Revisions to Definition of Export and Related Definitions, 81 Fed. Reg. 35,611, 35,616
(June 3, 2016). Moreover, in June 2015, the State Department issued a Notice of Proposed
Rulemaking, which proposed adding to the term “export” “[m]aking technical data available
via a publicly available network (e.g., the Internet).” This, of course, is the open-ended
definition of “export” urged by the State Department in this litigation. See International
Traffic in Arms: Revisions to Definitions of Defense Services, Technical Data, and Public
Domain, 80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015). The Notice advised that the
State Department intends to address that definition in a separate rulemaking and for now
allows the “existing ITAR controls [to] remain in place.” 81 Fed. Reg. at 35,613.
                                             20


DOSWASHINGTONSUP01246
        Case: 15-50759              00513686006 Page: 53
                          Document: 00513747143        21 Date Filed: 11/04/2016
                                                                      09/20/2016
        Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 678 of 996


                                    No. 15-50759
          In order to resolve doubts about whether an “export” is covered by ITAR,
parties may request a “commodity jurisdiction” determination from the DDTC,
which will determine each request on a “case-by-case basis,” 22 C.F.R.
§ 120.4(a),     taking into account “the form and fit of the article; and [t]he
function and performance capability of the article.” 22 C.F.R. § 120.4 (d)(2)(i)–
(ii).
          The commodity jurisdiction process could, in theory, be avoided if the
particular export is exempt from the DDTC process. 22 C.F.R. § 125.4. As
relevant here, “[t]echnical data approved for public release (i.e., unlimited
distribution) by the cognizant U.S. Government department or agency or Office
of Freedom of Information and Security Review” is exempt from the DDTC
approval process. 22 C.F.R. § 125.4(b)(13). Under this rubric, the Defense
Office of Prepublication and Security Review (“DOPSR”), housed in the
Department of Defense’s Defense Technical Information Center, “is
responsible for managing the Department of Defense security review program,
[and] reviewing written materials both for public and controlled release.”
Defense Office of Prepublication and Security Review (DOPSR), EXECUTIVE
SERVS. DIRECTORATE ONLINE, http://www.dtic.mil/whs/esd/osr/ (last visited
Aug. 22, 2016). The plaintiff’s experience suggests that, in practice, DOPSR
will not act on requests for exemptions concerning items not clearly subject to
the ITAR until DDTC issues a commodity jurisdiction determination.
          The DDTC is required to provide a final commodity jurisdiction
determination within 45 days of a commodity jurisdiction request, but if it is
not then resolved, an applicant may request expedited processing. 22 C.F.R.
§ 120.4(e). The DDTC has been criticized by the Government Accountability
Office and the Office of Inspector General for routinely failing to meet
deadlines. In this case, it took nearly two years for DDTC to rule on the
                                         21


DOSWASHINGTONSUP01247
    Case: 15-50759              00513686006 Page: 54
                      Document: 00513747143        22 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 679 of 996


                                       No. 15-50759
plaintiff’s commodity jurisdiction applications. Although an applicant may
appeal an unfavorable commodity jurisdiction determination within the State
Department, Id. § 120.4(g), Congress has excluded from judicial review the
agency’s discretionary decisions in “designat[ing] . . . items as defense articles
or defense services.” 22 U.S.C. § 2778(h); 22 C.F.R. § 128.1. 8
       Should the DDTC determine, as here, that technical data are subject to
the ITAR, an “export” license is required before the information may be posted
online. But the license may be denied whenever the State Department “deems
such action to be in furtherance of world peace, the national security of the
United States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)(1). There is a
nominal 60-day deadline for a licensing decision, which is riddled with
exceptions, and denial of an export license is expressly exempt from judicial
review. See 22 C.F.R. § 128.1.
       I would hardly deny that the Department of Justice has good grounds for
prosecuting attempts to export weapons and military technology illegally to
foreign actors.     Previous prosecutions have targeted defendants, e.g., who



       8   While 22 U.S.C. § 2778 (h) withholds judicial review as noted, 22 C.F.R. § 128.1
purports more broadly to preclude judicial review over the Executive’s implementation of the
AECA under the Administrative Procedure Act. I would construe these provisions narrowly
to avoid difficult questions that might arise were the Government to take the position that
these provisions prevent judicial review for all claims, including those founded on the
Constitution. See Kirby Corp v. Pena, 109 F.3d 258, 261 (5th Cir. 1997) (“There is a strong
presumption that Congress intends there to be judicial review of administrative agency
action . . . and the government bears a ‘heavy burden’ when arguing that Congress meant to
withdraw all judicial review.”); Dart v. United States, 848 F.2d 217, 221 (D.C. Cir. 1988) (“If
the wording of a preclusion clause is less than absolute, the presumption of judicial review
also favors a particular category of plaintiffs’ claims.”); Cuozzo Speed Techs., LLC v. Lee,
136 S. Ct. 2131, 2142 (2016) (Agency “shenanigans” are “properly reviewable . . . under the
Administrative Procedure Act, which enables reviewing courts to set aside agency action that
is contrary to constitutional right, in excess of statutory jurisdiction, or arbitrary [and]
capricious.”) (internal quotations omitted).

                                             22


DOSWASHINGTONSUP01248
     Case: 15-50759              00513686006 Page: 55
                       Document: 00513747143        23 Date Filed: 11/04/2016
                                                                   09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 680 of 996


                                   No. 15-50759
attempted to deliver WMD materials to North Korea, who sought to distribute
drone and missile schematics to China, and who attempted to license chemical
purchasing software to companies owned by the Iranian government. 9 Defense
Distributed agrees, moreover, that the Government may prosecute individuals
who email classified technical data to foreign individuals or directly assist
foreign actors with technical military advice. See, e.g., United States v. Edler
Industries, Inc., 579 F.2d 516 (9th Cir. 1978), construing prior version of
AECA. Yet, as plaintiff points out, at the time that DDTC stifled Defense
Distributed’s online posting, there were no publicly known enforcement actions
in which the State Department purported to require export licenses or prior
approval for the domestic posting of lawful, unclassified, not-otherwise-
restricted information on the Internet.
       While Defense Distributed has been mired in this thicket of regulation,
the CAD files that it published continue to be available to the international
public to this day on websites such as the Pirate Bay. Moreover, technology
has not stood still: design files are now available on the Internet for six- and
eight-shot handguns that can be produced with 3D printing largely out of
plastic materials.      See, e.g., Scott J. Grunewald, “The World’s First Fully
Printed Revolver is Here”, 3DPrintBoard.com (Nov. 23, 2015) (site visited
9/14/2016).
B.     Discussion
       As applied to Defense Distributed’s publication of technical data, the
State Department’s prepublication approval and license scheme lacks


       9 See DEPARTMENT OF JUSTICE, SUMMARY OF MAJOR U.S. EXPORT ENFORCEMENT,
ECONOMIC ESPIONAGE, TRADE SECRET AND EMBARGO-RELATED CRIMINAL CASES (January
2009 to the present: updated August 12, 2015) 3, 11, 86 (2015), available at
https://www.pmddtc.state.gov/compliance/ documents/OngoingExportCaseFactSheet.pdf.

                                        23


DOSWASHINGTONSUP01249
    Case: 15-50759              00513686006 Page: 56
                      Document: 00513747143        24 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 681 of 996


                                      No. 15-50759
statutory and regulatory authorization and invades the plaintiff’s First
Amendment rights because it is both a content-based regulation that fails
strict scrutiny and an unconstitutional prior restraint on protected speech. 10
       1. The Statute and its Regulatory Interpretation.
       Whether AECA itself, concerned with the “export” of defense article
related technical data, authorizes prepublication censorship of domestic
publications on the Internet is at least doubtful. Further, construing the State
Department’s regulations for such a purpose renders them incoherent and
unreasonable.
       It is necessary first to analyze the statute under which the State
Department presumed to enact its regulations and, under the first prong of
Chevron analysis, what the statute means. 11 The term “export” is not defined
in the AECA, is not a term of legal art, and is not ambiguous. Under standard
canons of statutory construction, “export” should bear its most common
meaning.      According to dictionaries, the verb “export” means “to ship
(commodities) to other countries or places for sale, exchange, etc.” United
States v. Ehsam, 163 F.3d 858, 859 (4th Cir. 1998) (citing The Random House
Dictionary of the English Language 682 (2d ed.1987)); Export, Black’s Law
Dictionary (10th ed. 2014) (“To send, take, or carry (a good or commodity) out
of the country; to transport (merchandise) from one country to another in the
course of trade”); United States v. Dien Duc Huynh, 246 F.3d 734, 741 (5th Cir.
2001) (“Exportation occurs when the goods are shipped to another country”).



       10For simplicity only, I do not here address plaintiffs’ vagueness claim.
       11It is hard to say whether the State Department’s interpretation of AECA should be
analyzed under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842,
104 S. Ct. 2778, 2781 (1984) or United States v. Mead Corp., 533 U.S. 218, 227–28, 121 S. Ct.
2164, 2171–72 (2001). I refer to Chevron analysis arguendo because it captures both the
statute and the reasonableness of the regulations.
                                             24


DOSWASHINGTONSUP01250
    Case: 15-50759              00513686006 Page: 57
                      Document: 00513747143        25 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 682 of 996


                                 No. 15-50759
As the court explained in Ehsam, which interpreted a Presidential
proclamation banning “exportation” of goods or technology to Iran, “[t]hese
definitions vary in specificity, but all make clear that exportation involves the
transit of goods from one country to another for the purpose of trade.” Id. See
also Swan v. Finch Co. v. United States, 190 U.S. 143, 145 (1903) (the “legal
notion…of exportation is a severance of goods from the mass of things
belonging to this country with an intention of uniting them to things belonging
to some foreign country or another”). As against a claim that the rule of lenity
should apply, the Ehsam court explicitly held that “export” is unambiguous.
Id. at 859–60
       Given this construction of “export” by a fellow circuit court, we have no
reason to hold that Congress deviated from the term’s plain meaning,
particularly so significantly as to encompass the domestic publication on the
Internet, without charge and therefore without any “trade,” of lawful,
nonclassified, nonrestricted information.     “Congress . . . does not alter the
fundamental details of a regulatory scheme in vague terms or ancillary
provisions—it does not, one might say, hide elephants in mouseholes.” King v.
Burwell, 135 S. Ct. 2480, 2495 (2015) (internal quotation omitted). Pursuant
to Chevron, where the meaning of a statute is plain, a federal agency has no
warrant to act beyond the authority delegated by Congress. Chevron, U.S.A.,
Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43, 104 S. Ct. 2778, 2781
(1984).    The State Department’s briefing makes no effort to address the
statutory language, which must be read in light of established case law and
the term’s ordinary meaning and the rule of constitutional avoidance.
       This determination of the meaning of “export” under Chevron step one
would normally resolve the case. For the sake of argument, however, it is also
clear that the State Department regulations fail the second step as well. Under
                                       25


DOSWASHINGTONSUP01251
    Case: 15-50759              00513686006 Page: 58
                      Document: 00513747143        26 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 683 of 996


                                 No. 15-50759
the second step of Chevron analysis, they may be upheld only if they represent
a “reasonable” construction of the statute. Chevron, 467 U.S. at 844, 104 S. Ct.
at 2782. Defense Distributed and its amici challenge the regulations’
interpretation of “export” and the “public domain” exception to the definition
of “technical data.”     Although the majority opinion adopts the State
Department’s litigating position that “export” refers only to publication on the
Internet, where the information will inevitably be accessible to foreign actors,
the warning letter to Defense Distributed cited the exact, far broader
regulatory definition:   “export” means “disclosing (including oral or visual
disclosure) or transferring technical data to a foreign person, whether in the
United States of abroad.”     There is embedded ambiguity, and disturbing
breadth, in the State Department’s discretion to prevent the dissemination
(without an “export” license) of lawful, non-classified technical data to foreign
persons within the U.S. The regulation on its face, as applied to Defense
Distributed, goes far beyond the proper statutory definition of “export.”
       Even if “export” in AECA could bear a more capacious interpretation,
applying the State Department’s regulatory interpretation to the non-
transactional publication of Defense Distributed’s files on the Internet is
unreasonable. In terms of the regulations themselves, how this expansive
definition of “export” interacts with the “public domain” exception is unclear at
best. If any dissemination of information bearing on USML technical data to
foreign persons within the U.S. is potentially an “export,” then facilitating
domestic publication of such information free of charge can never satisfy the
“public domain” exception because newspapers, libraries, magazines,
conferences, etc. may all be accessed by foreign persons.            The State
Department’s ipse dixit that “export” is consistent with its own “public domain”
regulation is incoherent and unreasonable.      Even if these regulations are
                                       26


DOSWASHINGTONSUP01252
    Case: 15-50759              00513686006 Page: 59
                      Document: 00513747143        27 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 684 of 996


                                  No. 15-50759
consistent, however, attempting to exclude the Internet from the “public
domain,” whose definition does not currently refer to the Internet, is irrational
and absurd. The Internet has become the quintessential “public domain.” The
State Department cannot have it both ways, broadly defining “export” to cover
non-transactional publication within the U.S. while solely and arbitrarily
excluding from the “public domain” exception the Internet publication of
Defense Distributed’s technical data.
       The root of the problem is that the State Department’s litigating position
and its regulations put more weight on “export” than any reasonable
construction of the statute will bear.        “Export” and “publication” are
functionally different concepts. Cf. Bond, 134 S. Ct. at 2090 (“[s]aying that a
person ‘used a chemical weapon conveys a very different idea than saying the
person ‘used a chemical in a way that caused some harm.’ ” Not only does the
State Department fail to justify according its interpretation Chevron deference,
but the doctrine of constitutional avoidance establishes that Chevron deference
would be inappropriate anyway.        That doctrine provides that “where an
otherwise     acceptable construction    of a statute would raise        serious
constitutional problems, the Court will construe the statute to avoid such
problems unless such construction is plainly contrary to the intent of
Congress.” Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr.
Trades Council, 485 U.S. 568, 575 (1988); see also id. at 574–75 (stating that
although the agency interpretation at issue “would normally be entitled to
deference,” “[a]nother rule of statutory construction [constitutional avoidance].
. . is pertinent here”); see also Solid Waste Agency of N. Cook County v. United
States Army Corps of Eng’rs, 531 U.S. 159, 174 (2001) (“We thus read the
statute as written to avoid the significant constitutional and federalism
questions raised by respondents’ interpretation, and therefore reject the
                                        27


DOSWASHINGTONSUP01253
    Case: 15-50759              00513686006 Page: 60
                      Document: 00513747143        28 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 685 of 996


                                   No. 15-50759
request for administrative deference.”).            As the following constitutional
discussion shows, the Executive Branch has consistently recognized the
conceptual     difference    between     “export”     and    “publication”,   and   its
constitutional significance, throughout the forty-year history of the AECA. It
is only the novel threatened enforcement in this case that brings to the fore the
serious problems of censorship that courts are bound to address.
       2. The First Amendment—Content-based speech restriction.
       “Content-based       laws—those    that      target   speech   based    on   its
communicative content—are presumptively unconstitutional and may be
justified only if the government proves they are narrowly tailored to serve
compelling state interests.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226
(2015). “Government regulation of speech is content-based if a law applies to
particular speech because of the topic discussed or the idea or message
expressed.” Id. at 2227. “A speech regulation targeted at specific subject
matter is content based even if it does not discriminate among viewpoints
within that subject matter:” consequently, even a viewpoint neutral law can
be content-based. Id. at 2230. “Strict scrutiny applies either when a law is
content based on its face or when the purpose and justification for the law are
content based.” Id. at 2228.
       The prepublication review scheme at issue here would require
government approval and/or licensing of any domestic publication on the
Internet of lawful, non-classified “technical information” related to “firearms”
solely because a foreign national might view the posting. As applied to the
publication of Defense Distributed’s files, this process is a content-based
restriction on the petitioners’ domestic speech “because of the topic discussed.”
Reed, 135 S. Ct. at 2227.       Particularly relevant to this case is Holder v.
Humanitarian Law Proj., 561 U.S. 1, 27–28, 130 S. Ct. 2705, 2723–24 (2010),
                                          28


DOSWASHINGTONSUP01254
    Case: 15-50759              00513686006 Page: 61
                      Document: 00513747143        29 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 686 of 996


                                     No. 15-50759
in which the Supreme Court held that as applied, a criminal statute forbidding
the provision of material support and resources to designated terrorist
organizations was content based and required strict scrutiny review. The Court
there rejected the government’s assertion that although the plaintiffs were
going to provide legal training and political advocacy to Mideast terrorist
organizations, the statute criminalized “conduct” and only incidentally affected
“speech.” Rejecting this incidental burden argument for intermediate scrutiny
review, the Court stated the obvious: “[p]laintiffs want to speak to the PKK
and the LTTE, and whether they may do so under §2239B depends on what
they say:” if their speech concerns “specialized knowledge” it is barred, but it
“if it imparts only general or unspecialized knowledge” it is permissible).
Humanitarian Law Proj., 130 S. Ct. at 2724.
       The State Department barely disputes that computer-related files and
other technical data are speech protected by the First Amendment.                     See
Universal City Studios, Inc. v. Corley, 273 F.3d 429, 445–49 (2d Cir. 2001)
(discussing level of scrutiny owed for “speech” in the form of a decryption
computer program).        There are CAD files on the Internet and designs,
drawings, and technical information about myriad items—jewelry, kitchen
supplies, model airplanes, or clothing, for example—that are of no interest to
the State Department. Only because Defense Distributed posted technical
data referring to firearms covered generically by the USML does the
government purport to require prepublication approval or licensing. This is
pure content-based regulation. 12


       12 The Ninth Circuit held in United States v. Mak that “the AECA and its
implementing regulations are content-neutral” because “[t]he purpose of the AECA does not
rest upon disagreement with the message conveyed,” and because “ITAR defines the technical
data based on its function and not its viewpoint.” 683 F.3d 1126, 1134–35 (9th Cir. 2012).
Mak is distinguishable for a number of reasons. First, the defendant was prosecuted for
                                           29


DOSWASHINGTONSUP01255
    Case: 15-50759              00513686006 Page: 62
                      Document: 00513747143        30 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 687 of 996


                                       No. 15-50759
       The Government’s argument that its regulatory scheme is content-
neutral because it is focused on curbing harmful secondary effects rather than
Defense Distributed’s primary speech is unpersuasive. The Supreme Court
explained this distinction in Boos v. Barry, which overturned an ordinance
restricting criticism of foreign governments near their embassies because it
“focus[es] on the direct impact of speech on its audience.” Secondary effects of
speech, as the Court understood, include “congestion, [] interference with
ingress or egress, [] visual clutter, or [] the need to protect the security of
embassies”, which are the kind of regulations that underlie Renton v. Playtime
Theaters. 485 U.S. 312, 321, 108 S. Ct. 1157, 1163–64 (1988). Similarly, the
regulation of speech here is focused on the “direct impact of speech on its
audience” because the government seeks to prevent certain listeners—foreign
nationals—from using the speech about firearms to create guns.
       The State Department also asserts that the ITAR regulatory scheme is
not content-based because the information here at issue is “functional,” that is,
that downloading the Defense Distributed files directly enables the creation of
3D printed gun and gun components “at the push of a button.” This argument
is flawed factually and legally.          First, more than CAD (or CNC) files are
involved in the information sought to be regulated by the State Department:



attempting to export to the People’s Republic of China sensitive submarine technology loaded
on unauthorized CDs and was arrested when he was carrying them aboard an international
flight. Second, Mak was decided before Reed where the Supreme Court counseled that
“[s]ome facial distinctions based on a message are obvious, defining regulated speech by
particular subject matter, and others are more subtle, defining regulated speech by its
function or purpose. Both are distinctions drawn based on the message a speaker conveys,
and, therefore, are subject to strict scrutiny.” 135 S. Ct. at 2230. Third, even if the case is
analyzed as a content-based restriction, Mak’s prosecution falls comfortably within the
traditional understanding of “export.” The government’s heightened interest in national
security is evident, and the Court required the government to prove beyond a reasonable
doubt that the technical information he was carrying was not in the public domain.
                                              30


DOSWASHINGTONSUP01256
    Case: 15-50759              00513686006 Page: 63
                      Document: 00513747143        31 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 688 of 996


                                  No. 15-50759
its warning letter to Defense Distributed identified both “files” and “technical
data,” which include design drawings, rendered images, and written
manufacturing instructions. Second, CAD files do not “direct a computer” to
do anything. As the amicus Electronic Frontier Foundation explains, “[T]o
create a physical object based on a CAD file, a third party must supply
additional software to read these files and translate them into the motions of
a 3D print head, the 3D printer itself, and the necessary physical materials.”
The person must provide know-how, tools and materials to assemble the
printed components, e.g. treating some parts of the Liberator with acetone to
render them functional. In effect, the “functionality” of CAD files differs only
in degree from that of blueprints. Legally, this argument is an attempt to fit
within the Corley case, referenced above, which concerned a computer program
that by itself provided a “key” to open otherwise copyright-restricted online
materials; those facts are far afield from the technical data speech at issue
here. Corley, 273 F.3d at 449–55.
       Because the regulation of Defense Distributed’s speech is content-based,
it is necessary to apply strict scrutiny. The district court erred in applying the
lower intermediate scrutiny standard.         I would not dispute that the
government has a compelling interest in enforcing the AECA to regulate the
export of arms and technical data governed by the USML. The critical issue is
instead whether the government’s prepublication approval scheme is narrowly
tailored to achieve that end. A regulation is not narrowly tailored if it is
“significantly overinclusive.” Simon & Schuster, Inc. v. Members of N.Y. State
Crime Victims Bd., 502 U.S. 105, 121, 112 S. Ct. 501, 511 (1991).
       “[S]ignificantly   overinclusive,”   however,    aptly    describes    the
Government’s breathtaking assertion of prepublication review and licensing
authority as applied in this case. To prevent foreign nationals from accessing
                                       31


DOSWASHINGTONSUP01257
    Case: 15-50759              00513686006 Page: 64
                      Document: 00513747143        32 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 689 of 996


                                  No. 15-50759
technical data relating to USML-covered firearms, the government seeks to
require all domestic posting on the Internet of “technical data” to be pre-
approved or licensed by the DDTC. No matter that citizens have no intention
of assisting foreign enemies directly, communications about firearms on
webpages or blogs must be subject to prior approval on the theory that a foreign
national might come across the speech. This flies in the face of Humanitarian
Law Project. Although a statute prohibiting the provision of “material support
and resources” to designated terrorist groups did not violate First Amendment
rights where plaintiffs intended to directly assist specific terrorist
organizations, the Court “in no way suggest[ed] that a regulation of
independent speech would pass constitutional muster, even if the Government
were to show that such speech benefits foreign terrorist organizations…[or]
that Congress could extend the same prohibition on material support at issue
here to domestic organizations.” 561 U.S. at 36–39, 130 S. Ct. at 2729–30. The
State Department’s ITAR regulations, as sought to be applied here, plainly
sweep in and would control a vast amount of perfectly lawful speech.
       Two exceptions to the regulations do not eliminate the problem of
overinclusiveness.      First, general scientific, mechanical, or engineering
principles taught in schools is deemed exempt from ITAR as information in the
public domain. This exception does not, however, appear to save from potential
regulation and licensing the amateur gunsmith or hobby shooter who discusses
technical information about the construction of firearms on an Internet
webpage. Any information so shared is not necessarily “general scientific,
mechanical, or engineering principles taught in schools.” Underscoring this
problem, at oral argument the government would not definitively answer
whether the State Department would purport to regulate the posting of such


                                       32


DOSWASHINGTONSUP01258
    Case: 15-50759              00513686006 Page: 65
                      Document: 00513747143        33 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 690 of 996


                                    No. 15-50759
unclassified technical data that appeared in library books or magazines like
Popular Mechanics.
       Second, the State Department has taken the position in this litigation
that the “public domain” exception applies only to information already in the
public domain.      Its interpretation of the technical data regulations would
permit the DDTC to stifle online discussion of any innovations related to
USML-covered firearms because new information would, by definition, not be
in the public domain already. Amicus Reporters Committee for Freedom of the
Press and the Thomas Jefferson Center for the Protection of Free Expression
correctly expresses fear about journalists’ ability to report, without DDTC
approval, on the latest technological innovations related to any items covered
by the USML.
       Lest this concern of overinclusiveness be perceived as hyperbole,
consider that in 2013, CNET published an article containing an unredacted
copy of a document detailing performance requirements for unmanned U.S.
military surveillance drones. 13 Should CNET have applied for approval or a
license from the DDTC prior to publication?                The State Department’s
interpretation of the regulations could lead to that conclusion. See 22 C.F.R.
§ 121.1, Category VIII, item (i) (technical data related to aircraft and related
articles).   The USML-related technical discussed there (1) were “exported”
because of their availability to foreign persons by publication on the Internet,
and (2) the “public domain” exception would be of no avail since the
information had not been in the public domain (narrowly defined to exclude




       13See Declan McCullagh, DHS Built Domestic Surveillance Tech into Predator Drones,
CNET (Mar. 2, 2013, 11:30 AM), http://www.cnet.com/news/dhs-built-domestic-surveillance-
tech-into-predator-drones/.
                                           33


DOSWASHINGTONSUP01259
    Case: 15-50759              00513686006 Page: 66
                      Document: 00513747143        34 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 691 of 996


                                  No. 15-50759
the Internet) before publication in the CNET article. On the Government’s
theory, journalists could be subject to the ITAR for posting articles online.
       The State Department also asserts that, somehow, the information
published by Defense Distributed would have survived regulatory scrutiny
(query before or after submission to DDTC?) if the company had “verified the
citizenship of those interested in the files, or by any other means adequate to
ensure that the files are not disseminated to foreign nationals.” Government
brief at 20. Whatever this means, it is a ludicrous attempt to narrow the ambit
of its regulation of Internet publications. Everyone knows that personally
identifying information can be fabricated on electronic media.            Equally
troubling, if the State Department truly means what it says in brief about
screening out foreign nationals, then the “public domain” exception becomes
useless when applied to media like print publications and TV or to gatherings
open to the public.
       In sum, it is not at all clear that the State Department has any concern
for the First Amendment rights of the American public and press. Indeed, the
State Department turns freedom of speech on its head by asserting, “The
possibility that an Internet site could also be used to distribute the technical
data domestically does not alter the analysis….” The Government bears the
burden to show that its regulation is narrowly tailored to suit a compelling
interest. It is not the public’s burden to prove their right to discuss lawful,
non-classified, non-restricted technical data.         As applied to Defense
Distributed’s online publication, these overinclusive regulations cannot be
narrowly tailored and fail strict scrutiny.
       3. The First Amendment--Prior Restraint.
       The Government’s prepublication approval and licensing scheme also
fails to pass constitutional muster because it effects a prior restraint on speech.
                                        34


DOSWASHINGTONSUP01260
    Case: 15-50759              00513686006 Page: 67
                      Document: 00513747143        35 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 692 of 996


                                     No. 15-50759
The classic description of a prior restraint is an “administrative [or] judicial
order[] forbidding certain communications when issued in advance of the time
that such communications are to occur.” Catholic Leadership Coalition of Tex.
v. Reisman, 764 F.3d 409, 437 (5th Cir. 2014) (citing Alexander v. United
States, 509 U.S. 544, 550, 113 S. Ct. 2766, 2771 (1993)).                     The State
Department’s prepublication review scheme easily fits the mold.
       Though not unconstitutional per se, any system of prior restraint bears
a heavy presumption of unconstitutionality. FW/PBS, Inc. v. City of Dallas,
493 U.S. 215, 225, 110 S. Ct. 596, 604 (1990). Generally, speech licensing
schemes must avoid two pitfalls.            First the licensors must not exercise
excessive discretion. Catholic Leadership Coalition, 764 F.3d at 437 (citing
Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757, 108 S. Ct. 2138, 2144
(1988)). “[N]arrowly drawn, reasonable and definite standards” should guide
the licensor in order to avoid “unbridled discretion” that might permit the
official to “encourag[e] some views and discourag[e] others through the
arbitrary application” of the regulation.           Forsyth Cty., Ga. v. Nationalist
Movement, 505 U.S. 123, 133, 112 S. Ct. 2395, 2402–03 (1992).
       Second, content-based 14 prior restraints must contain adequate
procedural protections. The Supreme Court has requires three procedural
safeguards against suppression of protected speech by a censorship board:
(1) any restraint before judicial review occurs can be imposed for only a
specified brief period of time during which the status quo is maintained;
(2) prompt judicial review of a decision must be available; and (3) the censor
must bear the burdens of going to court and providing the basis to suppress


       14 As described above, the ITAR regulation of posting to the Internet technical data
related to USML-covered firearms is content-based. Thus, it is subject to the procedural
requirements set forth in Freedman v. Maryland.
                                            35


DOSWASHINGTONSUP01261
    Case: 15-50759              00513686006 Page: 68
                      Document: 00513747143        36 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 693 of 996


                                     No. 15-50759
the speech. N.W. Enters. v. City of Houston, 352 F.3d 162, 193–94 (5th Cir.
2003) (citing Friedman v. Maryland, 380 U.S. 51, 58–59, 85 S. Ct. 734, 739
(1965)). In sum, a court reviewing a system of prior restraint should examine
“both the law’s procedural guarantees and the discretion given to law
enforcement officials.” G.K. Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064,
1082 (9th Cir. 2006); see also East Brooks Books, Inc. v. Shelby Cty.,
588 F.3d 360, 369 (6th Cir. 2009); Weinberg v. City of Chi., 310 F.3d 1029, 1045
(7th Cir. 2002).
       To the extent it         embraces     publication of non-classified, non-
transactional, lawful technical data on the Internet, the Government’s scheme
vests broad, unbridled discretion to make licensing decisions and lacks the
requisite procedural protections.         First, as explained above, the “export”
regulations’ virtually unbounded coverage of USML-related technical data
posted to the Internet, combined with the State Department’s deliberate
ambiguity in what constitutes the “public domain,” renders application of ITAR
regulations anything but “narrow, objective, and definite.”                 The stated
standards do not guide the licensors to prevent unconstitutional prior
restraints. Shuttlesworth v. City of Birmingham, 394 U.S. 147, 151, 89 S. Ct.
935, 938 (1969). The State Department’s brief actually touts the case-by-case
nature of the determination whether to prevent Internet publication of
technical data. 15
       In City of Lakewood v. Plain Dealer Publishing Co., for example, the
Supreme Court held that a city ordinance insufficiently tailored the Mayor’s



       15 Compounding confusion, the ITAR grant broad discretion to DDTC to deny an
export license if it “deems such action to be in furtherance of world peace, the national
security or the foreign policy of the United States, or is otherwise advisable.” 22 C.F.R.
§ 126.7(a)(1) (emphasis added).
                                           36


DOSWASHINGTONSUP01262
    Case: 15-50759              00513686006 Page: 69
                      Document: 00513747143        37 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 694 of 996


                                  No. 15-50759
discretion to issue newspaper rack permits because “the ordinance itself
contains no explicit limits on the mayor’s discretion” and “nothing in the law
as written requires the mayor to do more than make the statement ‘it is not in
the public interest’ when denying a permit application.” 486 U.S. at 769,
108 S. Ct. at 2150–51. Like the “illusory ‘constraints’’’ in Lakewood, id. at 769,
the ITAR prepublication review scheme offers nothing but regulatory (or
prosecutorial) discretion, as applied to the technical data at issue here, in lieu
of objective standards. Reliance on the censor’s good faith alone, however, “is
the very presumption that the doctrine forbidding unbridled discretion
disallows.”     Id. at 770. Cf. Humanitarian Law Project, 130 S. Ct. at 2728
(listing numerous ways in which Congress had exhibited sensitivity to First
Amendment concerns by limiting and clarifying a statute’s application and
“avoid[ing] any restriction on independent advocacy, or indeed any activities
not directed to, coordinated with, or controlled by foreign terrorist groups”).
       Just as troubling is the stark lack of the three required procedural
protections in prior restraint cases.        Where a commodity jurisdiction
application is necessary, the alleged 45-day regulatory deadline for such
determinations seems to be disregarded in practice; nearly two years elapsed
between Defense Distributed’s initial request and a response from the DDTC.
Further, the prescribed time limit on licensing decisions, 60 days, is not
particularly brief. See Teitel Film Corp. v. Cusak, 390 U.S. 139, 141, 88 S. Ct.
754, 756 (1968).
       More fundamentally, Congress has withheld judicial review of the State
Department’s designation of items as defense articles or services.        See 22
U.S.C. § 2778(h); 22 C.F.R. § 128.1 (precluding judicial view of the Executive’s
implementation of the AECA under the APA). The withholding of judicial
review alone should be fatal to the constitutionality of this prior restraint
                                       37


DOSWASHINGTONSUP01263
     Case: 15-50759              00513686006 Page: 70
                       Document: 00513747143        38 Date Filed: 11/04/2016
                                                                   09/20/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 695 of 996


                                    No. 15-50759
scheme insofar as it involves the publication of unclassified, lawful technical
data to the Internet. See City of Littleton, Colo. v. Z.J. Gifts D-4, LLC, 541 U.S.
774, 781, 124 S. Ct. 2219, 2224 (2004) (noting that the Court’s decision in
FW/PBS, Inc. v. City of Dallas, interpreting Freedman’s “judicial review”
safeguard, requires “a prompt judicial decision,” as well as prompt access to
the courts). And where judicial review is thwarted, it can hardly be said that
DDTC, as the would-be censor, can bear its burden to go to court and support
its actions.
C.       The Government’s Interest, Balancing the Interests
         A brief discussion is necessary on the balancing of interests as it should
have been done in light of the facts of this case.     No one doubts the federal
government’s paramount duty to protect the security of our nation or the
Executive Branch’s expertise in matters of foreign relations.             Yet the
Executive’s mere incantation of “national security” and “foreign affairs”
interests do not suffice to override constitutional rights. The Supreme Court
has long declined to permit the unsupported invocation of “national security”
to cloud the First Amendment implications of prior restraints. See New York
Times Co. v. United States, 403 U.S. 713, 714, 91 S. Ct. 2140, 2141 (1971)
(reversing the grant of an injunction precluding the New York Times and the
Washington Post from publishing the Pentagon Papers, a classified study of
United States involvement in Vietnam from 1945–1967); id. at 730 (Stewart,
J., concurring) (noting that because he cannot say that disclosure of the
Pentagon Papers “will surely result in direct, immediate, and irreparable
damage to our Nation or its people,” publication may not be enjoined consonant
with the First Amendment). Indeed, only the most exceptional and immediate
of national security concerns allow a prior restraint on speech to remain in
place:
                                         38


DOSWASHINGTONSUP01264
    Case: 15-50759              00513686006 Page: 71
                      Document: 00513747143        39 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 696 of 996


                                       No. 15-50759
    the protection as to previous restraint is not absolutely unlimited. But
    the limitation has been recognized only in exceptional cases . . . .[n]o
    one would question but that a government might prevent actual
    obstruction to its recruiting service or the publication of sailing dates of
    transports or the number and location of troops. On similar grounds,
    the primary requirements of decency may be enforced against obscene
    publications. The security of the community life may be protected
    against incitements to acts of violence and the overthrow by force of
    orderly government.


Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716, 51 S. Ct. 625, 631 (1931);
cf. Haig v. Agee, 453 U.S. 280, 306–08, 101 S. Ct. 2766, 2781–82 (1981) (holding
that the Secretary of State’s revocation of Haig’s passport did not violate First
Amendment rights because his actions exposing undercover CIA agents abroad
threatened national security). No such exceptional circumstances have been
presented in this case. Indeed, all that the majority can muster to support the
government’s position here is that
       the State Department’s stated interest in preventing foreign
       nationals—including manner of enemies of this country—from
       obtaining technical data on how to produce weapons and weapon
       parts is not merely tangentially related to national defense and
       national security; it lies squarely within that interest.


Neither the district court nor the State Department offers anything else. 16
With that kind of reasoning, the State Department could wholly eliminate the
“public domain” and “scholarly” exceptions to the ITAR and require pre-
publication approval of all USML-related technical data. This is clearly not




       16The State Department notes the fear that a single-shot pistol undetectable by metal-
sensitive devices could be used by terrorists. The Liberator, however, requires a metal firing
pin.
                                             39


DOSWASHINGTONSUP01265
    Case: 15-50759              00513686006 Page: 72
                      Document: 00513747143        40 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 697 of 996


                                       No. 15-50759
what the Supreme Court held in the Pentagon Papers or Near cases. See
generally L.A. Powe, Jr., The H-Bomb Injunction, 61 U.Colo.L.Rev. 55 (1990).
       Without any evidence to the contrary, the court should have held that
the domestic Internet publication of CAD files and other technical data for a
3D printer-enabled making of gun parts and the Liberator pistol presents no
immediate danger to national security, especially in light of the fact that many
of these files are now widely available over the Internet and that the world is
awash with small arms. 17
       Further, the government’s pro-censorship position in this case
contradicts the express position held within the Executive Branch for the
nearly forty-year existence of the AECA. The State Department’s sudden
turnabout severely undercuts its argument that prepublication review and
licensing for the publication of unclassified technical data is justified by
pressing national security concerns. Indeed, in the late 1970s and early 1980s,
at the height of the Cold War, the Department of Justice’s Office of Legal
Counsel repeatedly offered written advice that a prepublication review process
would raise significant constitutional questions and would likely constitute an
impermissible prior restraint, particularly when applied to unclassified
technical data disseminated by individuals who do not possess specific intent
to deliver it to particular foreign nationals. Further, in a 1997 “Report on the
Availability of Bombmaking Information,” the Department of Justice observed
the widespread availability of bombmaking instructions on the Internet, in



       17 The Government also vaguely asserts that imposing a prior restraint upon the
domestic publication of the technical data here is justified to protect foreign relations with
other countries that have more restrictive firearms laws than the United States. Inflicting
domestic speech censorship in pursuit of globalist foreign relations concerns (absent specific
findings and prohibitions as in Humanitarian Law Project) is dangerous and unprecedented.

                                             40


DOSWASHINGTONSUP01266
    Case: 15-50759              00513686006 Page: 73
                      Document: 00513747143        41 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 698 of 996


                                No. 15-50759
libraries, and in magazines. The Department of Justice then argued against
government censorship, concluding that despite the distinct possibility that
third parties can use bombmaking instructions to engage in illegal conduct, a
statute “proscrib[ing] indiscriminately the dissemination of bombmaking
information” would face First Amendment problems because the government
may rarely prevent the dissemination of truthful information. 18
       With respect to the ITAR’s regulation of “technical data,” DDTC’s
director has taken the position in litigation that the State Department “does
not seek to regulate the means themselves by which information is placed in
the public domain” and “does not review in advance scientific information to
determine whether it may be offered for sale at newsstands and bookstores,
through subscriptions, second-class mail, or made available at libraries open
to the public, or distributed at a conference or seminar in the United States.”
Second Declaration of William J. Lowell Department of State Office of Defense
Trade Controls at 11, Bernstein v. U.S. Dep’t of State, 945 F. Supp. 1279 (N.D.
Cal. 1996). Moreover, he added, “the regulations are not applied to establish a
prepublication review requirement for the general publication of scientific
information in the United States.” Id.
       Finally, the State Department’s invocation of unspecified national
security concerns flatly contradicts its contention that while Defense
Distributed’s very same technical data cannot be published on the Internet,
they may be freely circulated within the U.S. at conferences, meetings, trade
shows, in domestic print publications and in libraries. (Of course, as above
noted, the Government’s sincerity on this point is subject to doubt, based on



       DEPARTMENT OF JUSTICE, 1997 REPORT ON THE AVAILABILITY OF BOMBMAKING
       18

INFORMATION 3, 5–7, 19–29 (1997).
                                      41


DOSWASHINGTONSUP01267
    Case: 15-50759              00513686006 Page: 74
                      Document: 00513747143        42 Date Filed: 11/04/2016
                                                                  09/20/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 699 of 996


                                  No. 15-50759
the determined ambiguity of its litigating position.) After all, if a foreign
national were to attend a meeting or trade show, or visit the library and read
a book with such information in it, under the Government’s theory, the
technical data would have been “exported” just like the Internet posts, because
it was “[d]isclos[ed] (including oral or visual disclosure). . . to a foreign person
. . . in the United States or abroad.” Id. § 120.17(a)(4).
                                        ***
       By refusing to address the plaintiffs’ likelihood of success on the merits
and relying solely on the Government’s vague invocation of national security
interests, the majority leave in place a preliminary injunction that degrades
First Amendment protections and implicitly sanctions the State Department’s
tenuous and aggressive invasion of citizens’ rights.         The majority’s non-
decision here encourages case-by-case adjudication of prepublication review
“requests” by the State Department that will chill the free exchange of ideas
about whatever USML-related technical data the government chooses to call
“novel,” “functional,” or “not within the public domain.” It will foster further
standardless exercises of discretion by DDTC censors.
       Today’s target is unclassified, lawful technical data about guns, which
will impair discussion about a large swath of unclassified information about
firearms and inhibit amateur gunsmiths as well as journalists. Tomorrow’s
targets may be drones, cybersecurity, or robotic devices, technical data for all
of which may be implicated on the USML.                 This abdication of our
decisionmaking responsibility toward the First Freedom is highly regrettable.
I earnestly hope that the district court, on remand, will take the foregoing
discussion to heart and relieve Defense Distributed of this censorship.




                                        42


DOSWASHINGTONSUP01268
    Case: 15-50759    Document: 00513772366 Page: 1 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 700 of 996

                                    No. 15-50759

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

    DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
                      INCORPORATED,
                                                Plaintiffs-Appellants
                                          v.
UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His Official
     Capacity as the Secretary of the Department of State; DIRECTORATE OF
DEFENSE TRADE CONTROLS, Department of State Bureau of Political Military
Affairs; KENNETH B. HANDELMAN, Individually and in His Official Capacity as
the Deputy Assistant Secretary of State for Defense Trade Controls in the Bureau of
Political-Military Affairs; C. EDWARD PEARTREE, Individually and in His Official
  Capacity as the Director of the Office of Defense Trade Controls Policy Division;
  SARAH J. HEIDEMA, Individually and in Her Official Capacity as the Division
 Chief, Regulatory and Multilateral Affairs, Office of Defense Trade Controls Policy;
  GLENN SMITH, Individually and in His Official Capacity as the Senior Advisor,
                            Office of Defense Trade Controls,
                                                Defendants-Appellees

                    On Appeal from the United States District Court
                          for the Western District of Texas

        OPPOSITION TO PETITION FOR REHEARING EN BANC

                                               BENJAMIN C. MIZER
                                                 Principal Deputy Assistant Attorney
                                                    General
                                               RICHARD L. DURBIN, JR.
                                                 United States Attorney
                                               MICHAEL S. RAAB
                                               DANIEL TENNY
                                                 Attorneys, Appellate Staff
                                                 Civil Division, Room 7215
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue NW
                                                 Washington, DC 20530
                                                 (202) 514-1838


DOSWASHINGTONSUP01269
    Case: 15-50759    Document: 00513772366 Page: 2 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 701 of 996




                  CERTIFICATE OF INTERESTED PERSONS

       Defense Distributed v. U.S. Department of State, No. 15-50759.

       The undersigned counsel of record certifies that the following listed persons

and entities as described in the fourth sentence of Rule 28.2.1 have an interest in the

outcome of this case. These representations are made in order that the judges of this

court may evaluate possible disqualification or recusal.

Plaintiffs-appellants:

       Defense Distributed
       Second Amendment Foundation, Inc.

Defendants-appellees:

       United States Department of State
       John F. Kerry, Secretary of State
       Directorate of Defense Trade Controls
       Kenneth B. Handelman, Deputy Assistant Secretary of State (individual
         capacity only)
       Brian H. Nilsson, Deputy Assistant Secretary of State (official capacity only)*
       C. Edward Peartree, Director, Office of Defense Trade Controls Policy
       Sarah J. Heidema, Division Chief, Regulatory and Multilateral Affairs, Office of
         Defense Trade Controls Policy
       Glenn Smith, Senior Advisor, Office of Defense Trade Controls

Amici for Plaintiffs-Appellants:

       Representative Thomas Massie (Kentucky)
       Representative Brian Babin (Texas)
       Representative K. Mike Conaway (Texas)
       Representative Jeff Duncan (South Carolina)


       Pursuant to Federal Rule of Civil Procedure 25(d) and Federal Rule of
       *

Appellate Procedure 43(c)(2), Mr. Nilsson has been automatically substituted for his
predecessor for purposes of the official-capacity claims.


DOSWASHINGTONSUP01270
    Case: 15-50759    Document: 00513772366 Page: 3 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 702 of 996




       Representative Blake Farenthold (Texas)
       Representative John Fleming (Louisiana)
       Representative Paul Gosar (Arizona)
       Representative Walter Jones (North Carolina)
       Representative Mike Kelly (Pennsylvania)
       Representative Steve King (Iowa)
       Representative Raúl Labrador (Idaho)
       Representative Jeff Miller (Florida)
       Representative Bill Posey (Florida)
       Representative Todd Rokita (Indiana)
       Representative Daniel Webster (Florida)
       Cato Institute
       Electronic Frontier Foundation
       Madison Society Foundation, Inc.
       Reporters Committee for Freedom of the Press
       Texas Public Policy Foundation
       Thomas Jefferson Center for the Protection of Free Expression

Amicus for defendants-appellees:

       Brady Center to Prevent Gun Violence

Counsel:

For plaintiffs-appellants:

       Alan Gura, Gura & Possessky, PLLC
       Matthew A. Goldstein, Matthew A. Goldstein, PLLC
       William B. Mateja, Fish & Richardson P.C.
       William T. “Tommy” Jacks, Fish & Richardson P.C.
       David Morris, Fish & Richardson P.C.
       Josh Blackman

For defendants-appellees:

       Benjamin C. Mizer, U.S. Department of Justice
       Richard L. Durbin, Jr., U.S. Department of Justice
       Anthony J. Coppolino, U.S. Department of Justice
       Stuart J. Robinson, U.S. Department of Justice
       Zachary C. Richter, U.S. Department of Justice
       Eric J. Soskin, U.S. Department of Justice
                                          ii
DOSWASHINGTONSUP01271
    Case: 15-50759    Document: 00513772366 Page: 4 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 703 of 996




       Michael S. Raab, U.S. Department of Justice
       Daniel Tenny, U.S. Department of Justice

For amici Members of Congress:

       Raffi Melkonian, Wright & Close, LLP

For amicus Cato Institute:

       Ilya Shapiro
       Randal J. Meyer

For amicus Electronic Frontier Foundation:

       Kit Walsh

For amicus Madison Society Foundation, Inc.:

       David T. Hardy
       Leif A. Olson, The Olson Firm, PLLC

For amicus Reporters Committee:

       Bruce D. Brown
       Gregg P. Leslie
       Hannah Bloch-Wehba

For amicus Texas Public Policy Foundation:

       Robert Henneke
       Joel Stonedale

For amicus Thomas Jefferson Center:

       J. Joshua Wheeler




                                         iii
DOSWASHINGTONSUP01272
    Case: 15-50759    Document: 00513772366 Page: 5 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 704 of 996




For amicus Brady Center:

       John D. Kimball, Blank Rome LLP
       Martin S. Krezalek, Blank Rome LLP
       Nicholas R. Tambone, Blank Rome LLP


                                              s/ Daniel Tenny
                                              Daniel Tenny




                                     iv
DOSWASHINGTONSUP01273
      Case: 15-50759    Document: 00513772366 Page: 6 Date Filed: 11/23/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 705 of 996




                                             TABLE OF CONTENTS

                                                                                                                                  Page

INTRODUCTION................................................................................................................ 1

STATEMENT ........................................................................................................................ 2

ARGUMENT ......................................................................................................................... 8

          A.        Plaintiffs cannot establish that they are entitled to a preliminary
                    injunction .......................................................................................................... 8

          B.        The panel was not compelled to determine the likelihood of
                    success on the merits .................................................................................... 11

CONCLUSION ................................................................................................................... 15

CERTIFICATE OF SERVICE




                                                                   v
DOSWASHINGTONSUP01274
      Case: 15-50759    Document: 00513772366 Page: 7 Date Filed: 11/23/2016
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 706 of 996




                                         TABLE OF AUTHORITIES

Cases:                                                                                                                Page(s):

American Civil Liberties Union v. Clapper,
 804 F.3d 617 (2d Cir. 2015) ............................................................................................. 13
Gordon v. Holder,
 721 F.3d 638 (D.C. Cir. 2013) ......................................................................................... 13
Jackson Women’s Health Org. v. Currier,
  760 F.3d 448 (5th Cir. 2014) ..................................................................................... 10, 13
Nken v. Holder,
 556 U.S. 418 (2009) .................................................................................................... 10, 11
PCI Transp., Inc. v. Fort Worth & W. R.R. Co.,
  418 F.3d 535 (5th Cir. 2005) ............................................................................................. 8
Pearson v. Callahan,
  555 U.S. 223 (2009) .......................................................................................................... 12
PDK Labs. Inc. v. U.S. Drug Enforcement Admin.,
 362 F.3d 786 (D.C. Cir. 2004) ......................................................................................... 12
Weinberger v. Romero-Barcelo,
 456 U.S. 305 (1982) .......................................................................................................... 12
Winter v. Natural Res. Def. Council, Inc.,
 555 U.S. 7 (2008) .............................................................................................................. 11


Statutes:

Arms Export Control Act, 22 U.S.C. § 2751 et seq. ............................................................ 2
   22 U.S.C. § 2778(a)(1) ........................................................................................................ 2
   22 U.S.C. § 2778(a)(2) ........................................................................................................ 2
   22 U.S.C. § 2778(b)(2) ........................................................................................................ 3




                                                                vi
DOSWASHINGTONSUP01275
     Case: 15-50759    Document: 00513772366 Page: 8 Date Filed: 11/23/2016
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 707 of 996




Regulations:

International Traffic in Arms Regulations, 22 C.F.R. §§ 120-130 .................................... 3
   22 C.F.R. § 120.4(a) ............................................................................................................ 4
   22 C.F.R. § 120.4(g) ............................................................................................................ 4
   22 C.F.R. § 120.6................................................................................................................. 3
   22 C.F.R. § 120.10(a) .......................................................................................................... 3
   22 C.F.R. § 120.10(a)(1) ..................................................................................................... 3
   22 C.F.R. § 120.10(b) ......................................................................................................... 3
   22 C.F.R. § 120.11(a) .......................................................................................................... 3
   22 C.F.R. § 120.17(a)(1)-(2) ............................................................................................... 4
   22 C.F.R. § 121.1, Category I, item (i) .............................................................................. 3


Other Authorities:

Constitutionality of the Proposed Revision of the International Traffic
 in Arms Regulations, 5 Op. O.L.C. 202 (1981) .............................................................. 4
81 Fed. Reg. 35,611 (June 3, 2016) ....................................................................................... 4




                                                                 vii
DOSWASHINGTONSUP01276
    Case: 15-50759    Document: 00513772366 Page: 9 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 708 of 996




                                    INTRODUCTION

         This case concerns the online distribution to foreign nationals of computer files

that enable anyone with a 3-D printer or related device to produce an operable

firearm. The files allow the “largely automated” creation of plastic firearms that can

be immune to detection by conventional security measures such as metal detectors, as

well as “fully functional, unserialized, and untraceable metal AR-15 lower receivers.”

Op. 4.

         The State Department concluded that its International Traffic in Arms

Regulations prohibit the distribution of certain of these files to foreign nationals over

the Internet. In this litigation, plaintiff Defense Distributed challenges that

determination, asserting a constitutional right “to share all of its . . . files online,

available without cost to anyone located anywhere in the world, free of regulatory

restrictions.” Op. 4. Given the clear and legitimate governmental interest in

preventing the spread of firearms worldwide, the panel majority properly concluded

that the district court did not abuse its discretion in declining to issue a preliminary

injunction against the application of the regulations.

         In their rehearing petition, plaintiffs do not dispute the legitimacy or strength

of the government’s interest, and properly do not contend that the factual conclusions

of the panel majority are erroneous or warrant en banc review. Instead, plaintiffs

suggest that the panel majority erred by resolving this appeal on the narrow ground

that the district court did not abuse its discretion in concluding that the balance of


DOSWASHINGTONSUP01277
    Case: 15-50759    Document: 00513772366 Page: 10 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 709 of 996




harms and the public interest counsel against granting a preliminary injunction, and

that this Court instead was compelled to resolve the constitutional questions

presented in this case. The panel majority acted well within its discretion when it

declined to decide an unnecessary constitutional question. No further review is

warranted.

                                    STATEMENT

       1. The Arms Export Control Act, 22 U.S.C. § 2751 et seq., authorizes the

President, “[i]n furtherance of world peace and the security and foreign policy of the

United States,” to “control the import and the export of defense articles and defense

services.” Id. § 2778(a)(1). “[T]he President is authorized . . . to promulgate

regulations for the import and export of such services,” and to designate items as

defense articles and defense services by placing them on the “United States Munitions

List.” Id. With certain exceptions not relevant here, “no defense articles or defense

services . . . may be exported or imported without a license for such export or

import.” Id. § 2778(b)(2). “Decisions on issuing export licenses . . . shall take into

account whether the export of an article would contribute to an arms race, aid in the

development of weapons of mass destruction, support international terrorism,

increase the possibility of an outbreak or escalation of conflict, or prejudice the

development of bilateral or multilateral arms control or nonproliferation agreements

or other arrangements.” Id. § 2778(a)(2).


                                            2
DOSWASHINGTONSUP01278
    Case: 15-50759    Document: 00513772366 Page: 11 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 710 of 996




       To implement this statute, the Department of State has promulgated the

International Traffic in Arms Regulations. 22 C.F.R. §§ 120-130. Those regulations

set out the U.S. Munitions List that defines items as defense articles and defense

services. They also set out the requirements and procedures for determining whether

particular items satisfy the regulatory definitions and, if so, whether a license should

be issued to permit their export.

       In addition to arms themselves, the U.S. Munitions List includes “[t]echnical

data” related to items on the list. 22 C.F.R. § 120.6; id. § 121.1, Category I, item (i).

“Technical data” includes, among other things, “[i]nformation . . . which is required

for the design, development, production, manufacture, assembly, operation, repair,

testing, maintenance or modification of defense articles,” including “information in

the form of blueprints, drawings, photographs, plans, instructions or documentation.”

Id. § 120.10(a)(1). 1 The definition of technical data “does not include information

concerning general scientific, mathematical, or engineering principles commonly

taught in schools, colleges, and universities,” nor does it include “information in the

public domain.” 22 C.F.R. § 120.10(b). Information in the “public domain,” in turn,

is defined as information “which is published and which is generally accessible or

available to the public” in any of a number of forms and locations. Id. § 120.11(a).



       1
        A separate definition applies to “software.” See 22 C.F.R. §§ 120.10(a),
120.45(f). This case concerns data files that are not classified as software.
                                             3
DOSWASHINGTONSUP01279
    Case: 15-50759    Document: 00513772366 Page: 12 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 711 of 996




       Under the “commodity jurisdiction procedure,” on request, the State

Department provides “a determination of whether a particular article or service is

covered by the U.S. Munitions List.” 22 C.F.R. § 120.4(a). Commodity-jurisdiction

decisions are subject to an appeal procedure. Id. § 120.4(g).

       The regulations define the “export” of technical data to include sharing such

data with a foreign person, within the United States or abroad. 22 C.F.R.

§ 120.17(a)(1)-(2).2 The government has thus long prohibited the dissemination of

sensitive, but unclassified, information that is essential to the production of

munitions.3

       2. The particular items at issue in this case are computer files that are used for

the three-dimensional “printing” (or the related process of “milling”) of firearms and

firearm components. The computer files enable someone who has a piece of

hardware known as a “3-D printer” (or a related device in the context of milling) to


       2
         Regulations on this topic were altered and recodified in various respects
effective September 1, 2016, but the regulations have restricted transfers of technical
data to foreign persons throughout the course of this litigation. See Interim Final
Rule, 81 Fed. Reg. 35,611 (June 3, 2016).
       3
         Although plaintiffs suggest that the Executive Branch has expressed concerns
about the constitutionality of the regulations, those concerns related to genuine
scientific exchanges. See, e.g., Department of State, Munitions Control Newsletter
(Feb. 1980) [ROA.332] (discussing “scientific exchanges of basic mathematical and
engineering research data” related to cryptography); Constitutionality of the Proposed
Revision of the International Traffic in Arms Regulations, 5 Op. O.L.C. 202, 212
(1981) [ROA.254] (discussing “communications of unclassified information by a
technical lecturer at a university” or “the conversation of a United States engineer
who meets with foreign friends at home to discuss matters of theoretical interest”).
                                            4
DOSWASHINGTONSUP01280
    Case: 15-50759    Document: 00513772366 Page: 13 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 712 of 996




click a button and have the printer create, out of raw materials, a firearm or parts of a

firearm. The files “allow virtually anyone with access to a 3D printer to produce,

among other things,” a “single-shot plastic pistol” and “fully functional, unserialized,

and untraceable metal AR-15 lower receivers in a largely automated fashion.” Op. 4.

       The present dispute arose when the State Department sent a letter to Defense

Distributed (the putative distributor of the computer files discussed above) identifying

as potentially subject to the International Traffic in Arms Regulations some computer

files that had been posted on the Internet. At the State Department’s request,

Defense Distributed submitted a commodity-jurisdiction request for these files and,

subsequently, for other files of a similar nature. The State Department ultimately

concluded that some, but not all, of the computer files at issue were subject to State

Department jurisdiction. See Commodity Jurisdiction Determination (June 4, 2015)

[ROA.500]. The agency’s determination relied on the fact that the files in question

had the functional capability to facilitate the manufacture of defense articles in a

manner that was not previously available. Aguirre Decl. ¶ 29 [ROA.567-68].

       3. In this lawsuit, Defense Distributed and the Second Amendment

Foundation asserted that the government was acting ultra vires, that the government’s

actions violated the First, Second, and Fifth Amendments to the U.S. Constitution,

and that the individual defendants were liable for damages because they engaged in

practices that were contrary to clearly established law. See Compl. ¶¶ 41-59 [ROA.21-


                                            5
DOSWASHINGTONSUP01281
    Case: 15-50759    Document: 00513772366 Page: 14 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 713 of 996




24].4 As relevant here, plaintiffs sought a preliminary injunction that would have

prevented the government from enforcing the International Traffic in Arms

Regulations as to either the files that Defense Distributed had submitted for

commodity-jurisdiction review or any other files that Defense Distributed might

create in the future. Proposed Order [ROA.82].

       The district court denied the requested injunction. The court observed that

while plaintiffs had asserted that they suffered irreparable injury in the form of a

deprivation of constitutional rights, a determination whether a preliminary injunction

is warranted also requires “weighing . . . the respective interests of the parties and the

public.” Order 6 [ROA.684]. Here, plaintiffs “fail[ed] to consider the public’s keen

interest in restricting the export of defense articles,” and “the interest—and

authority—of the President and Congress in matters of foreign policy and export.”

Id. [ROA.684]. The court concluded that plaintiffs had not “met their burden as to

the final two prongs necessary for granting . . . a preliminary injunction.” Id. at 7

[ROA.685]. But “in an abundance of caution,” the court also addressed plaintiffs’

likelihood of success on the merits, and ultimately concluded that their motion was

lacking in that respect as well. Id. at 7-9 [ROA.685-87].



       4
         This appeal involves only claims against the government agencies and the
official-capacity defendants, and this brief is filed on their behalf only. Claims for
damages against the individual-capacity defendants are still pending in the district
court.
                                             6
DOSWASHINGTONSUP01282
    Case: 15-50759    Document: 00513772366 Page: 15 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 714 of 996




       4. This Court affirmed the denial of the preliminary injunction. The panel

majority agreed with the district court that plaintiffs “failed to give any weight to the

public interest in national defense and national security.” Op. 9 (emphasis in original).

While “[o]rdinarily, of course, the protection of constitutional rights would be the

highest public interest at issue in a case,” here, “the State Department has asserted a

very strong public interest in national defense and national security.” Id. at 10

(emphasis omitted). “[T]he State Department’s stated interest in preventing foreign

nationals—including all manner of enemies of this country—from obtaining technical

data on how to produce weapons and weapon parts is not merely tangentially related

to national defense and national security; it lies squarely within that interest.” Id.

       The Court observed that if a preliminary injunction were granted, plaintiffs

“would legally be permitted to post on the internet as many . . . files as they wish,”

including files “for producing AR-15 lower receivers and additional 3D-printed

weapons and weapon parts.” Op. 12. The harm caused by such posting would be

permanent: even if plaintiffs did not ultimately prevail, “the files posted in the interim

would remain online essentially forever.” Id. This concern “is not a far-fetched

hypothetical,” as the files initially posted by plaintiffs are still available on foreign

websites, and plaintiffs “have indicated they will share additional, previously

unreleased files as soon as they are permitted to do so.” Id. Because those files, once

released, would remain available forever, “the national defense and national security


                                              7
DOSWASHINGTONSUP01283
    Case: 15-50759    Document: 00513772366 Page: 16 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 715 of 996




interest would be harmed forever.” Id. at 12-13. Any harm to plaintiffs’ interests

from the denial of a preliminary injunction, in contrast, would be temporary. Id.

       Judge Jones dissented, stating that she would have concluded that plaintiffs had

a likelihood of success on the merits of their First Amendment claim.

                                     ARGUMENT

       A.     Plaintiffs cannot establish that they are entitled to a
              preliminary injunction.

       The district court applied the familiar four-factor test for assessing whether a

preliminary injunction should be entered, assessing (1) whether plaintiffs have a

substantial likelihood of success on the merits; (2) whether plaintiffs would suffer

irreparable harm in the absence of an injunction; (3) whether plaintiffs’ threatened

injury outweighs the threatened harm to the government; and (4) whether granting a

preliminary injunction would disserve the public interest. See PCI Transp., Inc. v. Fort

Worth & W. R.R. Co., 418 F.3d 535, 545 (5th Cir. 2005). The district court concluded

that if plaintiffs’ First Amendment claim were meritorious, they would have

established that they would suffer irreparable harm, but the court determined that the

harm to plaintiffs would not outweigh the harm to the government from a preliminary

injunction, and a preliminary injunction would not be in the public interest. The

district court then determined that plaintiffs did not have a likelihood of success on

the merits in any event.




                                            8
DOSWASHINGTONSUP01284
    Case: 15-50759    Document: 00513772366 Page: 17 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 716 of 996




       In affirming the district court’s judgment, this Court likewise adhered to the

longstanding four-part test for determining whether a preliminary injunction is

warranted. This Court agreed with the district court that the balance of harms and the

public interest favored the government and that a preliminary injunction was

therefore not warranted, regardless of whether plaintiffs could establish a likelihood

of success on the merits (and thereby establish irreparable harm in the form of a

deprivation of constitutional rights).

       This Court’s analysis was correct. The government plainly has a legitimate

interest in preventing the dissemination of computer files that would allow the

overseas production of “fully functional, unserialized, and untraceable metal AR-15

lower receivers in a largely automated fashion.” Op. 4. This Court properly

concluded that the government’s stated interest in this case “lies squarely within” the

government’s interest in “national defense and national security.” Id. at 10.

       On the other side of the ledger, plaintiffs’ rehearing petition does not attempt

to identify any practical problems that would arise from awaiting final resolution of

the litigation before posting more files on the Internet. Instead, they rest solely on the

abstract proposition that the curtailment of constitutional rights constitutes

irreparable harm. In the absence of a showing by plaintiffs that some concrete,

practical harm would befall them in the absence of a preliminary injunction, plaintiffs

have no basis for suggesting that the district court abused its discretion when it

determined that the balance of harms did not favor the plaintiffs. Moreover, plaintiffs
                                            9
DOSWASHINGTONSUP01285
    Case: 15-50759    Document: 00513772366 Page: 18 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 717 of 996




do not dispute that they remain free to share their files domestically with fellow

Americans and to engage in scientific and technical discussions about 3-D printing.

       Plaintiffs emphasize that their constitutional claim, if ultimately vindicated,

would support their claim of irreparable harm. But neither the district court nor this

Court suggested otherwise. See Op. 8-9 (noting that district court had properly held

that plaintiffs would satisfy irreparable-harm requirement if their constitutional rights

were violated). “The district court’s decision was based not on discounting Plaintiffs-

Appellants’ interest but rather on finding that the public interest in national defense

and national security is stronger here, and the harm to the government is greater than

the harm to Plaintiffs-Appellants.” Id. at 11-12.

       Plaintiffs misinterpret the recognition by this Court and others that “[i]t is

always in the public interest to prevent the violation of a party’s constitutional rights.”

Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014) (quotation

marks omitted). The fact that there is a public interest supporting plaintiffs does not

mean that there are no countervailing public interests, or that the fourth preliminary-

injunction factor always favors the plaintiff. In the context of assessing the propriety

of stays of deportation, the Supreme Court has recognized that “[o]f course there is a

public interest in preventing aliens from being wrongfully removed, particularly to

countries where they are likely to face substantial harm.” Nken v. Holder, 556 U.S. 418,

436 (2009). But the Court noted that there would also be countervailing factors

relevant to the public interest, such that a court is required to assess the public interest
                                            10
DOSWASHINGTONSUP01286
    Case: 15-50759    Document: 00513772366 Page: 19 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 718 of 996




in each individual case, rather than merely presuming that it favors the party seeking

the stay. See id.

       Here, the panel properly performed a case-specific analysis of the balance of

harms, and concluded that the district court did not abuse its discretion. No further

review of that fact-specific determination is warranted. Rather, the case should

proceed to judgment in the district court, and the constitutional question can be

resolved, if necessary, on a full record.

       B.     The panel was not compelled to determine the likelihood of
              success on the merits.

       Plaintiffs do not even attempt to demonstrate in their petition that the balance

of harms would favor them if they were able to establish a likelihood on the merits, or

that they have a likelihood of success on the merits in this case (much less to establish

that either question warrants review by the full Court at this time). Instead, they

assert that the full Court should rehear this case merely because the panel declined to

resolve whether plaintiffs were likely to succeed on the merits.

       Plaintiffs rightly appear to stop short of insisting that a finding that they had a

likelihood of success on the merits would, in itself, entitle them to a preliminary

injunction. The Supreme Court has made clear that “[a]n injunction is a matter of

equitable discretion; it does not follow from success on the merits as a matter of

course.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 32 (2008). There is

nothing novel about the proposition that courts are “not mechanically obligated to

                                            11
DOSWASHINGTONSUP01287
    Case: 15-50759    Document: 00513772366 Page: 20 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 719 of 996




grant an injunction for every violation of law”; to the contrary, factors other than

likelihood of success on the merits are “commonplace considerations,” and evaluating

those factors is “a practice with a background of several hundred years of history.”

Weinberger v. Romero-Barcelo, 456 U.S. 305, 313 (1982) (quotation marks omitted).

       Thus, plaintiffs cannot establish that assessment of likelihood of success on the

merits, even if resolved favorably to them, would alter the outcome of this appeal.

For the reasons given above, the panel properly concluded that plaintiffs were not

entitled to a preliminary injunction. Having reached that conclusion, the panel

reasonably declined to issue an unnecessary constitutional ruling, instead leaving it to

the district court to resolve the merits of the case on a more complete record.

Plaintiffs’ suggestion that the panel was compelled to resolve the constitutional issue

cannot be reconciled with “the older, wiser judicial counsel not to pass on questions

of constitutionality unless such adjudication is unavoidable.” Pearson v. Callahan, 555

U.S. 223, 241 (2009) (quotation marks and ellipsis omitted); see also PDK Labs. Inc. v.

U.S. Drug Enforcement Admin., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J.,

concurring in part and concurring in judgment) (noting “the cardinal principle of

judicial restraint—if it is not necessary to decide more, it is necessary not to decide

more”).

       Plaintiffs turn this principle on its head by insisting on a categorical rule that,

regardless of the circumstances, a court must resolve the likelihood of success on the

merits in every First Amendment case involving review of a motion for a preliminary
                                             12
DOSWASHINGTONSUP01288
    Case: 15-50759    Document: 00513772366 Page: 21 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 720 of 996




injunction. Plaintiffs highlight the breadth of their proposed methodological

requirement by relying on cases involving other constitutional rights, thus apparently

suggesting that likelihood of success on the merits must be assessed in every

constitutional case on any subject. See Pet. 14 (citing Jackson Women’s Health Org., 760

F.3d at 458 & n.9 (Fourteenth Amendment); Gordon v. Holder, 721 F.3d 638, 653 (D.C.

Cir. 2013) (Fifth Amendment)). Courts have authority to exercise their equitable

discretion as appropriate in each individual case, and there is no basis for establishing

a broad rule cabining that discretion in large categories of cases. In some

circumstances, as here, declining to resolve a constitutional issue is the prudent

course, and plaintiffs provide no justification for depriving courts of that discretion,

much less for review by the full Court on this subject. See American Civil Liberties Union

v. Clapper, 804 F.3d 617, 626 (2d Cir. 2015) (denying a preliminary injunction while

declining to “resolv[e] momentous Constitutional issues”).

       Plaintiffs correctly observe that in many instances the likelihood of success on

the merits in First Amendment cases turns out to be dispositive, or to inform the

analysis of the other preliminary-injunction factors. The panel majority did not

suggest otherwise; to the contrary, it explicitly acknowledged that “[o]rdinarily, of

course, the protection of constitutional rights would be the highest public interest at

issue in a case.” Op. 10 (emphasis in original). The Court merely acknowledged that

the government’s interest in this case was different from the interest asserted in other

First Amendment cases. Plaintiffs offer no response.
                                            13
DOSWASHINGTONSUP01289
    Case: 15-50759    Document: 00513772366 Page: 22 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 721 of 996




       Instead of grappling with this Court’s analysis of the circumstances presented

here, plaintiffs seek to analogize this case to other types of First Amendment cases in

which the government’s interest was essentially the flip side of plaintiffs’ First

Amendment interest: an interest in preventing a particular form of expression in

which the plaintiff sought to engage. Even if likelihood of success on the merits

would turn out to be the pivotal question in many such cases, in this case, the

government’s interest has little if anything to do with the suppression of expression or

with a concern that a person will hear plaintiffs’ message. Rather, the government’s

concern relates to the functional nature of the data files at issue. Plaintiffs do not

dispute that dissemination of their data files on the Internet allows foreign nationals

to create “fully functional, unserialized, and untraceable metal AR-15 lower receivers

in a largely automated fashion.” Op. 4. The government has a legitimate interest in

preventing that automated production.

       While the government has argued that, for this reason among others, the

government’s actions in this case do not contravene the First Amendment, for present

purposes it suffices that the government has articulated a legitimate interest relevant

to the preliminary-injunction analysis, which the district court and this Court were

entitled to credit. And as this Court pointed out, plaintiffs “failed to give any weight

to the public interest in national defense and national security.” Op. 9 (emphasis in

original). Plaintiffs have no basis for asking the full Court to set aside the balancing

conducted by the district court and by this Court.
                                             14
DOSWASHINGTONSUP01290
    Case: 15-50759    Document: 00513772366 Page: 23 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 722 of 996




                                  CONCLUSION

       For the foregoing reasons, the rehearing petition should be denied.

                                               Respectfully submitted,

                                               BENJAMIN C. MIZER
                                                 Principal Deputy Assistant Attorney
                                                    General
                                               RICHARD L. DURBIN, JR.
                                                 United States Attorney
                                               MICHAEL S. RAAB
                                                s/ Daniel Tenny
                                               DANIEL TENNY
                                                  Attorneys, Appellate Staff
                                                  Civil Division, Room 7215
                                                  U.S. Department of Justice
                                                  950 Pennsylvania Avenue NW
                                                  Washington, D.C. 20530
                                                  (202) 514-1838
                                                  daniel.tenny@usdoj.gov

NOVEMBER 2016




                                          15
DOSWASHINGTONSUP01291
    Case: 15-50759    Document: 00513772366 Page: 24 Date Filed: 11/23/2016
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 723 of 996




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2016, I electronically filed the foregoing

brief with the Clerk of the Court for the United States Court of Appeals for the Fifth

Circuit by using the appellate CM/ECF system. Participants in the case are registered

CM/ECF users, and service will be accomplished by the appellate CM/ECF system.



                                                s/ Daniel Tenny
                                               Daniel Tenny




DOSWASHINGTONSUP01292
     Case: 15-50759    Document: 00513913565 Page: 1 Date Filed: 03/15/2017
     Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 724 of 996




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                   No. 15-50759


DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
INCORPORATED,

               Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF STATE; JOHN F. KERRY, In His
Official Capacity as the Secretary of the Department of State;
DIRECTORATE OF DEFENSE TRADE CONTROLS, Department of State
Bureau of Political Military Affairs; KENNETH B. HANDELMAN,
Individually and in His Official Capacity as the Deputy Assistant Secretary
of State for Defense Trade Controls in the Bureau of Political-Military
Affairs; C. EDWARD PEARTREE, Individually and in His Official Capacity
as the Director of the Office of Defense Trade Controls Policy Division;
SARAH J. HEIDEMA, Individually and in Her Official Capacity as the
Division Chief, Regulatory and Multilateral Affairs, Office of Defense Trade
Controls Policy; GLENN SMITH, Individually and in His Official Capacity as
the Senior Advisor, Office of Defense Trade Controls,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             _______________________

                   ON PETITION FOR REHEARING EN BANC

                        (Opinion 09/20/2016, 838 F.3d 451)




DOSWASHINGTONSUP01293
    Case: 15-50759    Document: 00513913565 Page: 2 Date Filed: 03/15/2017
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 725 of 996

                                No. 15-50759

Before DAVIS, JONES, and GRAVES, Circuit Judges.
       The Court having been polled at the request of one of its members, and
a majority of the judges who are in regular service and not disqualified not
having voted in favor (Fed. R. App. P. 35 and 5th Cir. R. 35), the Petition for
Rehearing En Banc is DENIED. In the en banc poll, five judges voted in favor
of rehearing (Judges Jones, Smith, Clement, Owen and Elrod) and nine judges
voted against rehearing (Chief Judge Stewart and Judges Jolly, Dennis, Prado,
Southwick, Haynes, Graves, Higginson and Costa).


ENTERED FOR THE COURT:


/s/ W. Eugene Davis
W. EUGENE DAVIS
UNITED STATES CIRCUIT JUDGE




                                      2
DOSWASHINGTONSUP01294
    Case: 15-50759    Document: 00513913565 Page: 3 Date Filed: 03/15/2017
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 726 of 996

                                  No. 15-50759

JENNIFER WALKER ELROD, Circuit Judge, joined by JONES, SMITH, and
CLEMENT, Circuit Judges, dissenting from the denial of rehearing en banc:

        The panel opinion’s flawed preliminary injunction analysis permits
perhaps the most egregious deprivation of First Amendment rights possible: a
content-based prior restraint. Judge Jones’s cogent panel dissent thoroughly
explores the flaws in the panel opinion. I write here to highlight three errors
that warrant en banc review. First, the panel opinion fails to review the
likelihood of success on the merits—which ten of our sister circuits agree is an
essential inquiry in a First Amendment preliminary injunction case. Second,
the panel opinion accepts that a mere assertion of a national security interest
is a sufficient justification for a prior restraint on speech. Third, the panel
opinion conducts a fundamentally flawed analysis of irreparable harm.
Accordingly, I respectfully dissent from the denial of en banc review in this
case.
        Prior restraints are “the most serious and least tolerable infringement
on First Amendment rights.” Nebraska Press Ass’n v. Stuart, 427 U.S. 539,
559 (1976). In the context of a party seeking a preliminary injunction, we have
stressed the importance of determining the likelihood of success on the
merits—calling it “arguably the most important factor.”        Tesfamichael v.
Gonzalez, 411 F.3d 169, 176 (5th Cir. 2005). Accordingly, ten of our sister
circuits have held that the likelihood of success on the merits is a crucial,
indispensable inquiry in the First Amendment context.            See Sindicato
Puertorriqueno de Trabajadores v. Fortuno, 699 F.3d 1, 10 (1st Cir. 2012); N.Y.
Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013); Stilp v.
Contino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass’n of Club Owners &
Fraternal Servs. v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009); Liberty Coins,
LLC v. Goodman, 748 F.3d 682, 690 (6th Cir. 2014); ACLU of Illinois v. Alvarez,
679 F.3d 583, 589–90 (7th Cir. 2012); Child Evangelism Fellowship of Minn. v.
                                       3
DOSWASHINGTONSUP01295
    Case: 15-50759    Document: 00513913565 Page: 4 Date Filed: 03/15/2017
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 727 of 996

                                  No. 15-50759

Minneapolis Special Sch. Dist. No. 1, 690 F.3d 996, 1000 (8th Cir. 2012); Verlo
v. Martinez, 820 F.3d 1113, 1126 (10th Cir. 2016); Scott v. Roberts, 612 F.3d
1279, 1297 (11th Cir. 2010); Pursuing America’s Greatness v. FEC, 831 F.3d
500, 511 (D.C. Cir. 2016). Strikingly, however, the panel opinion entirely fails
to address the likelihood of success on the merits, and in so doing creates a
circuit split. This error alone merits rehearing en banc.
       Moreover, the panel opinion’s failure to address the likelihood of success
on the merits infects its public interest analysis. A court that ignores the
merits of a constitutional claim cannot meaningfully analyze the public
interest, which, by definition, favors the vigorous protection of First
Amendment rights. See Opulent Life Church v. City of Holly Springs, Miss.,
697 F.3d 279, 298 (5th Cir. 2012) (“[I]njunctions protecting First Amendment
freedoms are always in the public interest.”) (citation omitted); see also Gordon
v. Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) (“[I]t may be assumed that the
Constitution is the ultimate expression of the public interest.”). The panel
opinion’s failure to address the likelihood of success on the merits denies
Defense Distributed a meaningful review of the public interest factor.
       The panel opinion’s public interest analysis is also flawed because it
relies on a mere assertion of a national security interest. Defense Dist’d v. U.S.
Dep’t of State, No. 15-50759, slip op. at 10 (5th Cir. 2016) (noting that the
Government “asserted a very strong public interest in national defense and
national security.” (emphasis added)).      Certainly there is a strong public
interest in national security. But there is a paramount public interest in the
exercise of constitutional rights, particularly those guaranteed by the First
Amendment: “Any system of prior restraints of expression comes to this Court
bearing a heavy presumption against its constitutional validity.             The
Government thus carries a heavy burden of showing justification for the


                                        4
DOSWASHINGTONSUP01296
    Case: 15-50759    Document: 00513913565 Page: 5 Date Filed: 03/15/2017
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 728 of 996

                                  No. 15-50759

imposition of such a restraint.” N.Y. Times Co. v. United States, 403 U.S. 713,
714 (1971) (citations omitted). To justify a prior restraint, we have held that
the Government must show that the “expression sought to be restrained surely
will result in direct, immediate, and irreparable damage.” Bernard v. Gulf Oil
Co., 619 F.2d 459, 473 (5th Cir. 1980) (en banc); see also N.Y. Times, 403 U.S.
at 730 (Stewart, J., concurring). The Supreme Court has articulated similar
requirements: there must be a “requisite degree of certainty [of danger] to
justify restraint,” there must be no “alternative measures” available, and the
restraint must “effectively . . . operate to prevent the threatened danger.”
Nebraska Press, 427 U.S. at 562, 565, 569–70. The Government contends that
the gun designs at issue could potentially threaten national security.
However, this speculation falls far short of the required showing under
Bernard and Nebraska Press, showing neither the immediacy of the danger nor
the necessity of the prior restraint. Allowing such a paltry assertion of national
security interests to justify a grave deprivation of First Amendment rights
treats the words “national security” as a magic spell, the mere invocation of
which makes free speech instantly disappear.
       The panel opinion’s flawed analysis in turn infects its evaluation of
irreparable harm. The panel opinion justifies the prior restraint on speech
because any harm to Defense Distributed would be “temporary.”                 But
irreparable harm occurs whenever a constitutional right is deprived, even for
a short period of time. Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of
First Amendment freedoms, for even minimal periods of time, unquestionably
constitutes irreparable injury.”). Even if the panel opinion’s “temporary harm”
theory were valid, the deprivation here has been anything but short. Instead,
as Judge Jones’s panel dissent notes, because of the lack of a preliminary




                                        5
DOSWASHINGTONSUP01297
    Case: 15-50759    Document: 00513913565 Page: 6 Date Filed: 03/15/2017
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 729 of 996

                                  No. 15-50759

injunction, Defense Distributed has been effectively muzzled for over three
years. Defense Dist’d, slip op. at 17 (Jones, J., dissenting).
       We have been warned that the “word ‘security’ is a broad, vague
generality whose contours should not be invoked to abrogate the fundamental
law embodied in the First Amendment.” N.Y. Times, 403 U.S. at 719 (Black,
J., concurring). Unfortunately, that is exactly what the panel opinion has done.
Accordingly, I respectfully dissent from the denial of rehearing en banc.




                                         6
DOSWASHINGTONSUP01298
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 730 of 996



                        No. 17-_______
================================================================

                                         In The
 Supreme Court of the United States
                   ------------------------------------------------------------------

            DEFENSE DISTRIBUTED, ET AL.,
                                                                                          Petitioners,
                                                 v.

 UNITED STATES DEPARTMENT OF STATE, ET AL.,
                                                                                         Respondents.

                   ------------------------------------------------------------------

         On Petition For A Writ Of Certiorari
        To The United States Court Of Appeals
                For The Fifth Circuit

                   ------------------------------------------------------------------

      PETITION FOR A WRIT OF CERTIORARI

                   ------------------------------------------------------------------

MATTHEW GOLDSTEIN                                      ALAN GURA
MATTHEW A. GOLDSTEIN, PLLC                               Counsel of Record
1875 Connecticut Ave., N.W.                            GURA PLLC
10th Floor                                             916 Prince Street, Suite 107
Washington, D.C. 20009                                 Alexandria, VA 22314
202.550.0040                                           703.835.9085
                                                       alan@gurapllc.com
WILLIAM B. MATEJA
POLSINELLI PC                                          JOSH BLACKMAN
2950 N. Harwood,                                       1303 San Jacinto Street
  Suite 2100                                           Houston, TX 77002
Dallas, TX 75201                                       202.294.9003
214.397.0030
                                                       DAVID S. MORRIS
                                                       FISH & RICHARDSON P.C.
                                                       111 Congress Ave., Suite 810
                                                       Austin, TX 78701
August 2017                                            512.472.5070
================================================================
                   COCKLE LEGAL BRIEFS (800) 225-6964
                    WWW.COCKLELEGALBRIEFS.COM




       DOSWASHINGTONSUP01299
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 731 of 996
                                 i

               QUESTIONS PRESENTED

     Petitioners sought to enjoin the government’s
demand that they obtain an arms-export license prior
to publishing otherwise lawful speech whenever that
speech is published in a manner accessible by foreign-
ers.
     This Court instructs that judges must consider
the plaintiff ’s likelihood of success in weighing a pre-
liminary injunction. Ten circuits agree that a First
Amendment plaintiff ’s likelihood of success on the
merits is an essential, often dispositive preliminary in-
junction factor. But a divided Fifth Circuit panel below
expressly declined to consider the merits of Petitioners’
claims, and sustained the content-based prior restraint
only upon the assertion of a regulatory interest. Addi-
tionally, five circuits agree that enforcing the Constitu-
tion’s requirements is in the public interest. But the
majority below held that enforcing constitutional re-
quirements may not serve the public interest as much
as the government’s application of a content-based
prior restraint. The questions presented are:
    1.     Whether a court weighing a preliminary in-
           junction must consider a First Amendment
           plaintiff ’s likelihood of success on the merits.
    2.     Whether it is always in the public interest to
           follow constitutional requirements.
    3.     Whether the Arms Export Control Act of 1976,
           22 U.S.C. § 2278, et seq., and its implementing
           International Traffic in Arms Regulations
           (“ITAR”), 22 C.F.R. Parts 120-130, may be ap-
           plied as a prior restraint on public speech.




         DOSWASHINGTONSUP01300
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 732 of 996
                                ii

        RULE 29.6 DISCLOSURE STATEMENT

    No parent or publicly owned corporation owns 10%
or more of the stock in Defense Distributed or Second
Amendment Foundation, Inc.


                   LIST OF PARTIES
    The petitioners are Defense Distributed and Sec-
ond Amendment Foundation, Inc., who are plaintiffs
and appellants below.
     Respondents are the United States Department
of State; Rex Tillerson, in his official capacity as
Secretary of the Department of State; Directorate of
Defense Trade Controls; Brian Nilsson, in his official
capacity as Deputy Assistant Secretary of State for De-
fense Trade Controls; Kenneth B. Handelman, individ-
ually; C. Edward Peartree, individually and in his
official capacity as the Director of the Office of Defense
Trade Controls Policy Division; Sarah J. Heidema, in-
dividually and in her official capacity as the Division
Chief, Regulatory and Multilateral Affairs, Office of
Defense Trade Controls Policy; and Glenn Smith, indi-
vidually and in his official capacity as the Senior Advi-
sor, Office of Defense Trade Controls. All respondents
are defendants and appellees below.1



    1
      Rex Tillerson has substituted for John Kerry as Secretary
of State, and Brian Nilsson has substituted for Kenneth B.
Handelman as Deputy Assistant Secretary of State for Defense
Trade Controls.




        DOSWASHINGTONSUP01301
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 733 of 996
                                    iii

                    TABLE OF CONTENTS
                                                                      Page
QUESTION PRESENTED...................................                      i
RULE 29.6 DISCLOSURE STATEMENT ...........                                ii
LIST OF PARTIES ..............................................            ii
TABLE OF AUTHORITIES .................................                    vi
INTRODUCTION ................................................             1
OPINIONS AND ORDERS BELOW....................                             3
JURISDICTION ...................................................          3
CONSTITUTIONAL AND STATUTORY
 PROVISIONS INVOLVED ...............................                      4
STATEMENT .......................................................         4
  A.    Statutory and Regulatory Scheme ............                      4
  B.    The Government Applies the Regulations
        as a Content-Based Prior Restraint on
        Speech ........................................................   7
  C.    District Court Proceedings ........................ 13
  D.    The Panel Majority’s Opinion .................... 15
  E.    Judge Jones’s Panel Dissent ...................... 16
   F.   Judge Elrod’s Dissent From Denial Of Re-
        hearing ....................................................... 22




        DOSWASHINGTONSUP01302
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 734 of 996
                                     iv

           TABLE OF CONTENTS—Continued
                                                                      Page
REASONS FOR GRANTING THE PETITION .....                                  25
   I.    The Lower Court’s Refusal to Address
         Petitioners’ Likelihood of Success in Vin-
         dicating First Amendment Rights Directly
         Contradicts This Court’s Precedent, and
         Conflicts with the Precedent of Ten Cir-
         cuits ........................................................... 25
  II.    The Lower Court’s Holding that It May
         Not Be in the Public Interest to Enforce
         the Constitution Conflicts with the Prece-
         dent of Five Circuits and Raises Issues of
         Exceptional Significance ........................... 30
 III.    The Lower Court’s Constructive Approval
         of a Content-Based Prior Restraint, Under
         the Artifice of Treating Any Speech that
         Foreigners Might Hear or Read as an “Ex-
         port,” Calls for This Court’s Review .......... 32
  IV.    The Erroneous Decision Below Destabi-
         lizes the Law and Raises Serious Ques-
         tions About the Judiciary’s Mission .......... 34
   V.    This Case Presents an Excellent Vehicle
         For Resolving the Issues Presented .......... 37
CONCLUSION..................................................... 41

APPENDIX
APPENDIX A—Court of Appeals Opinion filed
 September 20, 2016 .................................................1a
APPENDIX B—District Court Order filed Au-
 gust 4, 2015 ...........................................................56a




         DOSWASHINGTONSUP01303
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 735 of 996
                                  v

           TABLE OF CONTENTS—Continued
                                                                Page
APPENDIX C—Court of Appeals Denial of Re-
 hearing filed March 15, 2017 ................................91a
APPENDIX D—Constitutional and Statutory
 Provisions Involved ...............................................98a
APPENDIX E—Letter from Respondent Nilsson
 to William O. Wade, June 12, 2017 .....................116a




        DOSWASHINGTONSUP01304
               Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 736 of 996
                                       vi

                   TABLE OF AUTHORITIES
                                                                         Page
                                    CASES
Ashcroft v. ACLU, 542 U.S. 656 (2004) .......................25
Awad v. Ziriax, 670 F.3d 1111 (10th Cir. 2012) .........31
Boumediene v. Bush, 553 U.S. 723 (2008) ..................30
Child Evangelism Fellowship of Minn. v. Minne-
 apolis Special Sch. Dist. No. 1, 690 F.3d 996
 (8th Cir. 2012)..........................................................28
Dish Network Corp. v. FCC, 653 F.3d 771 (9th
  Cir. 2011) .................................................................29
Expressions Hair Design v. Schneiderman, 137
  S. Ct. 1144 (2017) ....................................................40
Gordon v. Holder, 721 F.3d 638 (D.C. Cir. 2013) ........31
Higher Soc’y of Ind. v. Tippecanoe Cty., 858 F.3d
  1113 (7th Cir. 2017) .................................................28
Holder v. Humanitarian Law Project, 561 U.S. 1
 (2010) .......................................................................21
Int’l Refugee Assistance Project v. Trump, 857
  F.3d 554 (4th Cir. 2017) (en banc)...........................36
Joelner v. Village of Wash. Park, 378 F.3d 613
  (7th Cir. 2004)..........................................................28
Korte v. Sibelius, 735 F.3d 654 (7th Cir. 2013) ...........32
Liberty Coins, LLC v. Goodman, 748 F.3d 682
  (6th Cir. 2014).............................................. 27, 28, 31
N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483
  (2d Cir. 2013) ..................................................... 26, 38




         DOSWASHINGTONSUP01305
               Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 737 of 996
                                       vii

          TABLE OF AUTHORITIES—Continued
                                                                          Page
New York Times Co. v. United States, 403 U.S.
 713 (1971) .................................................... 24, 31, 32
Packingham v. North Carolina, 137 S. Ct. 1730
  (2017) .......................................................................33
Pashby v. Delia, 709 F.3d 307 (4th Cir. 2013).............27
Planned Parenthood Ass’n of Utah v. Herbert,
  828 F.3d 1245 (10th Cir. 2016) .......................... 29, 31
Pursuing America’s Greatness v. FEC, 831 F.3d
  500 (D.C. Cir. 2016) ........................................... 28, 31
Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015) .........20
Reliable Consultants, Inc. v. Earle, 517 F.3d 738
  (5th Cir. 2008)..........................................................35
Schlesinger v. Reservists Comm. to Stop the War,
  418 U.S. 208 (1974) ........................................... 38, 39
Schweiker v. Hansen, 450 U.S. 785 (1981)..................40
Scott v. Roberts, 612 F.3d 1279 (11th Cir. 2010) .... 29, 32
Sindicato Puertorriqueño de Trabajadores v.
  Fortuño, 699 F.3d 1 (1st Cir. 2012) .........................26
Smith v. Allwright, 321 U.S. 649 (1944) .....................36
Sole v. Wyner, 551 U.S. 74 (2007) ................................25
Southern Monorail Co. v. Robbins & Myers, Inc.,
  666 F.2d 185 (5th Cir. Unit B 1982).................. 29, 30
Stagg P.C. v. United States Dep’t of State, 673
  Fed. Appx. 93 (2d Cir. 2016) (summary order) .......37
Stagg P.C. v. United States Dep’t of State, 158
  F. Supp. 3d 203 (S.D.N.Y. 2016) ..............................38




         DOSWASHINGTONSUP01306
               Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 738 of 996
                                      viii

          TABLE OF AUTHORITIES—Continued
                                                                          Page
Stilp v. Contino, 613 F.3d 405 (3d Cir. 2010)........ 26, 27
United States v. Edler Industries, Inc., 579 F.2d
 516 (9th Cir. 1978) .....................................................9
United States v. O’Brien, 391 U.S. 367 (1968) ............36
United States v. Windsor, 133 S. Ct. 2675 (2013) ......38
Verlo v. Martinez, 820 F.3d 1113 (10th Cir.
  2016) ........................................................................28
Vivid Entm’t, LLC v. Fielding, 774 F.3d 566 (9th
  Cir. 2014) .................................................................29
Wayte v. United States, 470 U.S. 598 (1985) ...............36
WV Ass’n of Club Owners & Fraternal Servs.,
 Inc. v. Musgrave, 553 F.3d 292 (4th Cir. 2009) .......27
Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) .....................36

                              CONSTITUTION
U.S. Const. amend. I ........................................... passim

              STATUTES, REGULATIONS, AND RULES
22 U.S.C. § 2278(a)(1) ...................................................4
22 U.S.C. § 2778(c) ........................................................4
22 U.S.C. § 2778(e) ........................................................4
28 U.S.C. § 1254(1) ........................................................4
28 U.S.C. § 1331 ..........................................................13
28 U.S.C. § 1343 ..........................................................13
22 C.F.R. Parts 120-130 ................................................4




         DOSWASHINGTONSUP01307
               Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 739 of 996
                                     ix

         TABLE OF AUTHORITIES—Continued
                                                                      Page
22 C.F.R. § 120.10 ..................................................... 4, 5
22 C.F.R. § 120.10(b) .....................................................7
22 C.F.R. § 120.11(a) .....................................................7
22 C.F.R. § 120.11(a)(7).................................................7
22 C.F.R. § 120.17(a)(2).................................................5
22 C.F.R. § 120.17(a)(4) (2013) .....................................5
22 C.F.R. § 120.4(a) .......................................................6
22 C.F.R. § 120.41 .........................................................5
22 C.F.R. § 121.1 ...........................................................5
22 C.F.R. § 126.7(a)(1)...................................................6
22 C.F.R. § 126.7(b) .......................................................7
22 C.F.R. § 128.1 ...........................................................7
Sup. Ct. R. 10(a) .................................................... 25, 26

                         OTHER AUTHORITIES
49 Fed. Reg. 47,682 (Dec. 6, 1984) ................................8
80 Fed. Reg. 31,525 (June 3, 2015) ....................... 12, 33
82 Fed. Reg. 3,168 (Jan. 11, 2017) ................................4
“Final Commodity Jurisdiction Determinations,”
  https://www.pmddtc.state.gov/commodity_
  jurisdiction/determination.html (last visited
  July 28, 2017) ............................................................6




         DOSWASHINGTONSUP01308
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 740 of 996

                                               1

                         No. 17-_______
                ------------------------------------------------------------------
                                      In The
 Supreme Court of the United States
                ------------------------------------------------------------------
         DEFENSE DISTRIBUTED, ET AL.,
                                                                                      Petitioners,
                                              v.
UNITED STATES DEPARTMENT OF STATE, ET AL.,
                                                                                      Respondents.
                ------------------------------------------------------------------
      On Petition For A Writ Of Certiorari
     To The United States Court Of Appeals
             For The Fifth Circuit
                ------------------------------------------------------------------

  PETITION FOR A WRIT OF CERTIORARI
    Defense Distributed and Second Amendment
Foundation, Inc., respectfully petition this Court to
review the judgment of the United States Court of
Appeals for the Fifth Circuit in this case below.
                ------------------------------------------------------------------

                  INTRODUCTION
    Is the Constitution’s implementation in the public
interest? When deciding whether to enjoin a content-
based prior restraint on speech, must federal courts as-
sess the merits of the First Amendment claim?




      DOSWASHINGTONSUP01309
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 741 of 996

                              2

     Until the decision below, these were not controver-
sial questions. The Constitution, amendments and all,
is the Nation’s highest law. And without examining a
claim’s merits, judges are in no position to balance the
equities, assess irreparable harm, or determine what
outcome serves the public interest.
     Yet without meaningfully responding to pointed
dissents at the panel and en banc rehearing stages, the
court below refused to examine the merits of Petition-
ers’ motion to preliminarily enjoin a content-based
prior restraint on speech. It simply declared that the
government’s asserted interests outweighed the inter-
est in securing constitutional rights, the enforcement
of which may not serve the public interest.
     This decision raises the specter of summary rever-
sal. As this Court has instructed, considering the mer-
its of preliminary injunction motions is not optional. Of
all contexts, the merits cannot be optional in First
Amendment cases. It should ordinarily go without
saying—and so it must now be said—that federal
courts cannot dismiss the Constitution’s primacy in
our legal system. Nor can judges decide that some
speakers will have their claims addressed on the mer-
its, while rubber-stamping the denial of disfavored
claims based only on the government’s mere assertion
of a regulatory interest. The government can be relied
upon to assert the necessity of every prior restraint.
The public must be able to rely on the courts to test
these assertions for constitutional compliance.




      DOSWASHINGTONSUP01310
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 742 of 996

                                                3

     Apart from conflicting with this Court’s instruc-
tions, the decision below conflicts with the precedents
of ten circuits that affirm the protection of First
Amendment rights via preliminary injunction, and five
circuits that hold the Constitution to be in the public
interest per se. The context of this startling departure
from judicial norms is itself noteworthy: the Executive
Branch’s abrupt reversal of nearly forty years of policy
against imposing arms-control regulations as a prior
restraint on Americans’ public speech.
    The danger posed to First Amendment rights by
the decision below is plain enough. But there is no rea-
son to suppose the mischief would remain so confined.
The decision below warrants this Court’s review.
                 ------------------------------------------------------------------

       OPINIONS AND ORDERS BELOW
     The Fifth Circuit’s opinion (App., infra, 1a-55a) is
reported at 838 F.3d 451. The Fifth Circuit’s order
denying rehearing en banc, including Judge Elrod’s
dissent from that order (App., infra, 91a-97a), is unre-
ported, and appears at 2017 WL 1032309, 2017 U.S.
App. LEXIS 4587. The district court’s opinion (App., in-
fra, 56a-90a) is reported at 121 F. Supp. 3d 680.
                 ------------------------------------------------------------------

                     JURISDICTION
   The court of appeals entered its judgment on Sep-
tember 20, 2016. Petitioners timely filed a petition for




      DOSWASHINGTONSUP01311
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 743 of 996

                                                4

rehearing en banc, which a divided court of appeals de-
nied on March 15, 2017. On April 26, 2017, Justice
Thomas extended the time for filing this petition to
and including August 2, 2017. The Court has jurisdic-
tion under 28 U.S.C. § 1254(1).
                 ------------------------------------------------------------------

     CONSTITUTIONAL AND STATUTORY
         PROVISIONS INVOLVED
    The First Amendment, and relevant provisions of
the Arms Export Control Act of 1976 and its imple-
menting International Traffic in Arms Regulations,
are reproduced at App. 98a-115a.
                 ------------------------------------------------------------------

                          STATEMENT
A. Statutory and Regulatory Scheme
     1. “In furtherance of world peace and the secu-
rity and foreign policy of the United States, the Presi-
dent is authorized to control the import and the export
of defense articles and defense services. . . .” 22 U.S.C.
§ 2278(a)(1). This act is implemented through the In-
ternational Traffic in Arms Regulations (“ITAR”), 22
C.F.R. Parts 120-130, which contain the “United States
Munitions List” (“USML”)—the items controlled as
“defense articles” and “defense services.” 22 C.F.R.
§ 121.1. Unauthorized exports are punishable by up to
twenty years in prison, fines of up to $1,000,000, and
civil penalties up to $1,111,908. 22 U.S.C. §§ 2778(c)
and (e); 82 Fed. Reg. 3,168, 3,169 (Jan. 11, 2017).




      DOSWASHINGTONSUP01312
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 744 of 996

                               5

     The USML includes “technical data” such as
“information in the form of blueprints, drawings,
photographs, plans, instructions or documentation”
and “software” “directly related to defense articles,”
although it excludes “general scientific, mathematical,
or engineering principles commonly taught in schools,
colleges, and universities, or information in the public
domain. . . .” 22 C.F.R. § 120.10.
     Congress has not defined “export” within this stat-
utory scheme. Respondents define “export” to include
“[r]eleasing or otherwise transferring technical data
to a foreign person in the United States (a ‘deemed
export’).” Id. § 120.17(a)(2). At the time of the events
giving rise to this case, Respondents defined “export”
as “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign per-
son, whether in the United States or abroad.” Id.
§ 120.17(a)(4) (2013); App. 27a.
     Figuring out whether one’s information is con-
trolled can be complicated. The USML utilizes terms
such as “military application,” id. § 121.1, which is un-
defined and “specially designed,” whose definition ex-
ceeds 900 words, id. § 120.41; and concludes with an
open-ended catch-all provision encompassing “Articles,
Technical Data, and Defense Services Not Otherwise
Enumerated,” id. § 121.1 at USML Category XXI.
     “[I]f doubt exists as to whether an article or service
is covered by the U.S. Munitions List,” respondent Di-
rectorate of Defense Trade Controls (“DDTC”) may
provide a “commodity jurisdiction” determination. Id.




       DOSWASHINGTONSUP01313
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 745 of 996

                                 6

§ 120.4(a). Over four thousand commodity jurisdiction
requests have been submitted since 2010.1 Nonpublic
National Security Council guidelines establish a sixty-
day deadline for DDTC to render a commodity jurisdic-
tion determination. R.144.2 But reports by the Govern-
ment Accountability Office, Office of Inspector General
and DDTC show that these guidelines are routinely
disregarded, as requests often await final determina-
tions for well over a year. R.163-68, 211-13, 221.
     If information qualifies as “technical data,” peo-
ple must obtain approval from the Department of
Defense Office of Prepublication and Security Review
(“DOPSR”) or another cognizant government agency
before publishing it. However, no rule or law estab-
lishes a timeline for decision, standard of review, or an
appeals process for DOPSR public release determina-
tions.
    An ITAR export license application “may be disap-
proved, and any license or other approval or exemption
granted . . . may be revoked, suspended, or amended
without prior notice whenever . . . [t]he Department of
State deems such action to be in furtherance of world
peace, the national security or the foreign policy of the
United States, or is otherwise advisable.” 22 C.F.R.
§ 126.7(a)(1) (emphasis added). “The reasons for the


     1
       “Final Commodity Jurisdiction Determinations,” https://
www.pmddtc.state.gov/commodity_jurisdiction/determination.html
(last visited July 28, 2017).
     2
       Citations to “R.p” refer to pages of the Fifth Circuit record
on appeal.




        DOSWASHINGTONSUP01314
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 746 of 996

                              7

action will be stated as specifically as security and for-
eign policy considerations permit.” Id. § 126.7(b). Deci-
sions to grant, revoke, suspend, or amend a license are
not subject to judicial review under the Administrative
Procedure Act. Id. § 128.1.


B. The Government Applies the Regulations as
   a Content-Based Prior Restraint on Speech
    1. Americans speak and publish an ever-expand-
ing array of technical information arguably subject to
ITAR control. As the Department of Justice reported to
Congress, “manuals written for legitimate purposes,
such as military, agricultural, industrial and engineer-
ing purposes” can easily assist the pursuit of unlawful
ends. R.287. “Such information is also readily available
to anyone with access to a home computer equipped
with a modem.” Id. ITAR’s “public domain” exclusion,
22 C.F.R. § 120.10(b), includes eight categories of “in-
formation which is published and which is generally
accessible or available to the public.” Id. § 120.11(a).
     This exclusion leaves unaddressed the question
of how information created by a speaker or author
typically enters the public domain in the first instance.
To be sure, one class of information ITAR deems to be
in the public domain is information publicly released
“after approval by the cognizant U.S. government de-
partment or agency.” Id. § 120.11(a)(7). Otherwise,
under Respondents’ view, Americans are at risk of un-
lawfully “exporting” “technical data” whenever speak-
ing or publishing scientific or technical information in
venues open to foreigners.




      DOSWASHINGTONSUP01315
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 747 of 996

                                 8

     2. This has not always been the case. Decades
ago, footnote 3 to former ITAR Section 125.11 implied
a prior restraint on all public speech that happened to
fall within ITAR’s definition of “technical data”:
    The burden for obtaining appropriate U.S.
    Government approval for the publication of
    technical data falling within the definition in
    § 125.01, including such data as may be devel-
    oped under other than U.S. Government con-
    tract, is on the person or company seeking
    publication.
R.327.
     Beginning in 1978, in response to concerns raised
by this language, the Office of Legal Counsel (“OLC”)
issued a series of opinions advising Congress, the
White House, and the State Department that ITAR’s
use as a prior restraint on the dissemination of pri-
vately generated, unclassified information violates the
First Amendment. R.226-323. And in 1980, respondent
DDTC’s predecessor agency issued official guidance
providing that “[a]pproval is not required for publica-
tion of data within the United States . . . Footnote 3 to
Section 125.11 does not establish a prepublication re-
view requirement.” R.332.
    Finally, in 1984, the State Department removed
Footnote 3 from ITAR, expressly stating its intent to
address First Amendment concerns. See 49 Fed. Reg.
47,682, 47,683 (Dec. 6, 1984) (“Concerns were ex-
pressed, for example, on licensing requirements as




         DOSWASHINGTONSUP01316
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 748 of 996

                               9

they relate to the First Amendment to the Constitu-
tion. The revision seeks to reflect these concerns. . . .”).
     By then, the problem of using ITAR as a prior re-
straint on speech had reached the Ninth Circuit, which
avoided the First Amendment problem by reading a
scienter requirement into the regulatory scheme. “If
the information could have both peaceful and military
applications . . . the defendant must know or have rea-
son to know that its information is intended for the
prohibited use.” United States v. Edler Industries, Inc.,
579 F.2d 516, 521 (9th Cir. 1978) (citation omitted). “So
confined, the statute and regulations are not over-
broad. For the same reasons the licensing provisions of
the Act are not an unconstitutional prior restraint on
speech.” Id.
     Following Edler, OLC warned the State Depart-
ment of “serious constitutional questions” were ITAR
applied to the transmission of “technical data” absent
scienter. R.248. “For obvious reasons, the best legal so-
lution for the overbreadth problem is for the Depart-
ment of State, not the courts, to narrow the
regulations.” R.256.
     The Department of Justice reiterated these con-
cerns to Congress, counseling that prior restraints
against Internet publication of potentially dangerous
information is unconstitutional absent scienter. R.283.
Consistent with these concerns, the State Department
had previously represented to federal courts that it
does not regulate the placement of scientific and tech-
nical information into the public domain. See C.A. Pl.
Addendum 23, 26, 29-30. In fact, the State Department




       DOSWASHINGTONSUP01317
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 749 of 996

                              10

conceded that reading ITAR as a prior restraint “is by
far the most un-reasonable interpretation of the pro-
vision, one that people of ordinary intelligence are least
likely to assume is the case.” Id. at 30.
     3. Beginning in 2012, petitioner Defense Distrib-
uted published on the Internet various computer-aided
design (“CAD”) files related to the lawful production of
firearms and firearm components. “A CAD file is a data
set defining the geometric representation of a bounded
volume.” R.975, ¶ 38. “Viewed on a computer, [CAD
files] display and project an image in three-dimen-
sions, similar to a model sculpted out of clay. The files
can be viewed and manipulated in various contexts
without an intent to ever manufacture anything.”
R.978, ¶ 44. As such, the files have proven artistic and
political utility. C.A. Br. 21-22.
     Three-dimensional printers may also read CAD
files as blueprints for producing the objects described
by the files. The files are not themselves executable,
and the production process requires human interven-
tion and guidance. R.975-76, ¶ 39. But the files do en-
able a person, using a machine, to make a described
object.
    Defense Distributed’s files were downloaded hun-
dreds of thousands of times. R.129, ¶ 4. But in May
2013, Respondents ordered that “all such data should
be removed from public access immediately,” because
the files might constitute ITAR-controlled technical
data. R.129, ¶ 5; 140-42. Respondents further directed
Defense Distributed to seek a “commodity jurisdiction”
determination as to whether the files are controlled.
R.129, ¶ 7; 141.




      DOSWASHINGTONSUP01318
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 750 of 996

                              11

     Defense Distributed complied. It took its files
down from the Internet, and on June 21, 2013, filed
ten commodity jurisdiction requests covering the
published files. R.129, ¶ 7; 335-86. Nearly two years
later—after Petitioners filed this lawsuit—Respon-
dents determined that six of the ten files were ITAR-
controlled. Id. at 500-01. Despite Defense Distributed’s
request, Respondents failed to provide guidance as to
the commodity jurisdiction review process for other
CAD files. R.131, ¶ 11; 433-56.
     Defense Distributed also sells a machine, the
“Ghost Gunner,” which can be used to mill various ob-
jects, including lawful firearm parts. The machine uses
computer numeric control (“CNC”) technology, which
reads data files to direct a drill. As with CAD files,
“CNC code is expressive in that it can be read and ed-
ited by humans, who can also understand and adjust
its output—i.e., what it will cause the mill to machine.”
R.976-77, ¶ 41. Upon Defense Distributed’s commodity
jurisdiction request, Respondents determined that the
machine’s project files—the CNC instructions for mill-
ing particular items—are controlled. R.130, ¶ 9; 407-
08.
    Defense Distributed also has other files described
in the USML that it intends to publish. R.103; 131,
¶ 13; 1082, ¶ 37.
    4. After Petitioners brought this action challeng-
ing ITAR’s use as a prior restraint, Respondents pro-
posed to amend ITAR’s “public domain” definition to
unambiguously impose a prior restraint: “the revised




      DOSWASHINGTONSUP01319
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 751 of 996

                              12

definition explicitly sets forth the Department’s re-
quirement of authorization to release information into
the ‘public domain.’ ” 80 Fed. Reg. 31,525, 31,528 (June
3, 2015). Respondents now insist that ITAR has im-
posed a prior restraint all along:
    The requirements . . . are not new. Rather,
    they are a more explicit statement of the
    ITAR’s requirement that one must seek and
    receive a license or other authorization from
    the Department or other cognizant U.S. gov-
    ernment authority to release ITAR controlled
    “technical data,” as defined in § 120.10.
Id. at 31,528.
     Under Respondents’ view, Americans risk signifi-
cant penalties for speaking or publishing scientific or
technical information—“releas[ing] ‘technical data’ ”—
“by disseminating ‘technical data’ at a public confer-
ence or trade show, publishing ‘technical data’ in a book
or journal article, or posting ‘technical data’ to the In-
ternet.” Id. “Posting ‘technical data’ to the Internet
without a Department or other authorization is a vio-
lation of the ITAR even absent specific knowledge that
a foreign national will read [it].” Id. at 31,529.
     Respondents’ proposed codification of ITAR as a
content-based prior restraint on speech drew over
9,000 comments. Most commentators opposed the pro-
posal, including technology industry leaders (e.g., IBM,
GE), former State Department employees, the Associ-
ation of American Universities, the Association of Pub-
lic and Land-grant Universities, and the Council on




      DOSWASHINGTONSUP01320
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 752 of 996

                              13

Government Relations. R.728-29, 739, 765, 773, 796-
98, 817, 825. While the proposed codification has not
yet been adopted, it reflects Respondents’ position that
codification would be merely a formality.


C. District Court Proceedings
     Petitioners sought to preliminarily enjoin ITAR’s
implementation as a content-based prior restraint, al-
leging that this use of ITAR is ultra vires, and violates
the First, Second, and Fifth Amendments. The district
court had jurisdiction under 28 U.S.C. §§ 1331 and
1343.
     The district court “ha[d] little trouble concluding
Plaintiffs have shown they face a substantial threat of
irreparable injury.” App. 63a. But it found that the im-
portance of protecting constitutional rights is out-
weighed by national security concerns, suggesting that
the government’s “authority . . . in matters of foreign
policy and export” are “largely immune” from judicial
review. App. 64a (quotations omitted). The court fur-
ther held that because Respondents “clearly believe”
that posting files to the Internet is an “export,” Peti-
tioners did not prove that allowing such posting serves
the public interest. App. 65a.
     “Nonetheless, in an abundance of caution,” id., the
district court addressed Petitioners’ likelihood of suc-
cess on the merits. Although it concluded that Re-
spondents are authorized to bar speech as an “export,”
App. 67a, the court considered the files to be protected
by the First Amendment, App. 70a. But it then held




      DOSWASHINGTONSUP01321
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 753 of 996

                              14

that while ITAR “unquestionably regulates speech
concerning a specific topic,” it “does not regulate dis-
closure of technical data based on the message it is
communicating.” App. 74a. The court thus “conclude[d]
the regulation is content-neutral and thus subject to
intermediate scrutiny.” Id. (citation omitted).
     Applying intermediate scrutiny, the court asserted
that Respondents’ prior restraint would survive be-
cause Petitioners have other means of distributing
their speech domestically, App. 77a, presumably by
screening listeners’ citizenship. The court also appar-
ently rejected Petitioners’ argument that prohibiting
Americans from communicating on the Internet, while
allowing other forms of domestic speech, does not ma-
terially advance the goal of barring foreigners’ access
to that speech. App. 77a-78a.
     And notwithstanding the government’s findings
that commodity jurisdiction timelines are routinely ig-
nored, the fact that Defense Distributed waited nearly
two years to receive a response to its commodity juris-
diction requests concerning the censored files, and the
undisputed lack of procedural safeguards in Respond-
ents’ licensing process, the court held that Petitioners
“have available a process for determining whether the
speech they wish to engage in is subject to the licensing
scheme of the ITAR regulations.” App. 78a. The district
court also found that Respondents would likely defeat
the Second Amendment claim at step two of an inter-
mediate scrutiny analysis, App. 8a, and that ITAR
likely does not violate the Fifth Amendment due to
vagueness, App. 90a.




      DOSWASHINGTONSUP01322
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 754 of 996

                                  15

D. The Panel Majority’s Opinion
     A divided Fifth Circuit panel affirmed. The major-
ity began by stating that it would affirm denial of the
preliminary injunction on a balancing of interests—
but without examining Petitioners’ claims. “[W]e de-
cline to address the merits requirement.” App. 12a.
After asserting that Petitioners “failed to give any
weight to the public interest in national defense and
national security,” App. 13a,3 the majority declared
that as far as the public interest is concerned, the
government’s security concerns might well override
the Constitution:
        Ordinarily, of course, the protection of consti-
        tutional rights would be the highest public
        interest at issue in a case. That is not neces-
        sarily true here, however, because the State
        Department has asserted a very strong public
        interest in national defense and national se-
        curity.
App. 13a.
     The majority did not question the district court’s
finding, App. 64a, that the public interest in security
outweighed the public interest in exercising constitu-
tional rights. At most, the majority offered only that
“both public interests asserted here are strong.” App.

    3
       It is unclear whether the majority claimed that Petitioners
denied the existence of a regulatory interest. Petitioners did not.
See, e.g., R.862-63 (“We happily concede that the Government has
an interest . . . the Government has an interest in controlling the
export of technical data.”); see also R.105, 117-18, 122, 936; C.A.
Br. at 38, 58, 68-69.




          DOSWASHINGTONSUP01323
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 755 of 996

                              16

16a. The majority thus “[found] it most helpful to focus
on the balance of harm requirement. . . .” Id. Petition-
ers had argued that lifting the prior restraint would
not harm the public, in part because their files con-
tinue to be made available by others on the Internet.
But the majority found this to be an argument in favor
of denying preliminary injunctive relief, as any newly-
created file would likewise become and remain widely
available even were a permanent injunction later de-
nied. App. 16a-17a.
    The majority clarified that it would affirm the de-
nial of a preliminary injunction on “the balance of
harm and the public interest,” but “decline to reach the
question of whether [Petitioners] have demonstrated a
substantial likelihood of success on the merits.” App.
18a. Reiterating that “we take no position” with the
dissent’s “extensive discussion” of the First Amend-
ment merits, the majority offered, “[e]ven a First
Amendment violation does not necessarily trump the
government’s interest in national defense.” App. 18a-
19a n.12.


E. Judge Jones’s Panel Dissent
     1. Judge Jones dissented from the panel major-
ity’s “failure to treat the issues raised before us with
the seriousness that direct abridgements of free speech
demand.” App. 20a.
     The dissent emphasized the common nature of Pe-
titioners’ speech. “This case poses starkly the question
of the national government’s power to impose a prior




      DOSWASHINGTONSUP01324
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 756 of 996

                              17

restraint on the publication of lawful, unclassified,
not-otherwise-restricted technical data to the Internet
under the guise of regulating the ‘export’ of ‘defense ar-
ticles.’ ” Id. While CAD files could be used in printing
firearms,
    [n]one of the published information was ille-
    gal, classified for national security purposes,
    or subject to contractual or other distribution
    restrictions. In these respects the information
    was no different from technical data available
    through multiple Internet sources from
    widely diverse publishers.
App. 20a-21a.
     The dissent also found troubling the government’s
departure from decades of policy disclaiming ITAR’s
use as a prior restraint, and the new prior restraint’s
expansive scope. “In a nearly forty-year history of mu-
nitions ‘export’ controls, the State Department had
never sought enforcement against the posting of any
kind of files on the Internet,” App. 22a, adding that
there is “little certainty that the government will con-
fine its censorship to Internet publication,” App. 23a.
“Undoubtedly, the denial of a temporary injunction in
this case will encourage the State Department to
threaten and harass publishers of similar non-classi-
fied information.” Id.
    Judge Jones chided the majority for “over-
look[ing]” the serious threat to free speech “with a rote
incantation of national security, an incantation belied
by the facts here and nearly forty years of contrary




      DOSWASHINGTONSUP01325
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 757 of 996

                              18

Executive Branch pronouncements.” App.23a. “This
preliminary injunction request deserved our utmost
care and attention.” Id. While Judge Jones focused her
discussion on the merits of the First Amendment
claim, she found “non-frivolous” Petitioners’ claims
“premised on ultra vires, the Second Amendment and
procedural due process.” App. 23a n.4
     Judge Jones noted that “[i]nterference with First
Amendment rights for any period of time, even for
short periods, constitutes irreparable injury,” App. 23a
(citations omitted), and that “Defense Distributed has
been denied publication rights for over three years,”
App. 24a. She then found it “a mystery” why the major-
ity was “unwilling to correct” the district court’s “obvi-
ous error” in applying only intermediate scrutiny to
the content-based prior restraint at issue. Id. That er-
ror had “fatally affected [the district court’s] approach
to the remaining prongs of the test for preliminary in-
junctive relief.” Id.
    Without a proper assessment of plaintiff ’s
    likelihood of success on the merits—arguably
    the most important of the four factors neces-
    sary to grant a preliminary injunction—the
    district court’s balancing of harms went awry.
    We should have had a panel discussion about
    the government’s right to censor Defense Dis-
    tributed’s speech.
Id. (citation and footnote omitted).
    “Since the majority are close to missing in action,
and for the benefit of the district court on remand,”




      DOSWASHINGTONSUP01326
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 758 of 996

                              19

Judge Jones proceeded to explain why the State De-
partment’s conduct “appears to violate the governing
statute, represents an irrational interpretation of the
regulations, and violates the First Amendment as a
content-based regulation and a prior restraint.” App.
25a.
     2. a. The dissent held that whether Congress’s
use of “export” extends to domestic censorship of the
Internet “is at least doubtful,” and that “construing the
State Department’s regulations for such a purpose ren-
ders them incoherent and unreasonable.” App. 32a.
The ordinary meaning of “export,” a statutorily unde-
fined but unambiguous term, would “normally resolve
the case” at Chevron step one. App. 34a. “For the sake
of argument, however, it is also clear that the State De-
partment regulations fail the second step as well.” Id.
     “There is embedded ambiguity, and disturbing
breadth,” in the State Department’s claimed prior re-
straint, such that “[t]he regulation on its face, as ap-
plied to Defense Distributed, goes far beyond the
proper statutory definition of ‘export.’ ” App. 34a-35a.
The dissent’s examination of Respondents’ regulatory
interpretation invoked the terms “unreasonable,” “ipse
dixit,” “incoherent,” and “irrational and absurd.” App.
35a. “The root of the problem is that the State Depart-
ment’s litigating position puts more weight on ‘export’
than any reasonable construction of the statute will
bear.” App. 36a.
    b. Turning to the First Amendment, Judge
Jones noted the process Respondents apply “is a




      DOSWASHINGTONSUP01327
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 759 of 996

                              20

content-based restriction on the petitioners’ domestic
speech ‘because of the topic discussed.’ ” App. 38a
(quoting Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227
(2015)). “The State Department barely disputes that
computer-related files and other technical data are
speech protected by the First Amendment.” Id. (cita-
tion omitted). “Only because Defense Distributed
posted technical data referring to firearms covered ge-
nerically by the USML does the government purport to
require prepublication approval or licensing. This is
pure content-based regulation.” App. 39a (footnote
omitted).
     The dissent rejected the claim that the regulation
is aimed at secondary effects, App. 40a, and likewise
found the claim that the prior restraint is not content-
based because it targets “ ‘functional’ ” speech “flawed
factually and legally,” id. Applying strict scrutiny, the
dissent credited the government’s compelling interest
in arms control, but found the prior restraint “signifi-
cantly overinclusive.” App. 41a (internal quotation
marks omitted). “In sum, it is not at all clear that the
State Department has any concern for the First
Amendment rights of the American public and press.”
App. 44a.
     c. Judge Jones also faulted Respondents for
imposing an unconstitutional content-based prior re-
straint on speech. “To the extent it embraces pub-
lication of non-classified, non-transactional, lawful
technical data on the Internet, the Government’s
scheme vests broad, unbridled discretion to make li-
censing decisions and lacks the requisite procedural




      DOSWASHINGTONSUP01328
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 760 of 996

                               21

protections.” App. 47a. The “regulations’ virtually un-
bounded coverage . . . combined with the State Depart-
ment’s deliberate ambiguity in what constitutes the
‘public domain,’ renders application of ITAR regula-
tions anything but ‘narrow, objective, and definite.’ ” Id.
     “Just as troubling is the stark lack of the three re-
quired procedural protections in prior restraint cases.”
App. 48a. “[T]he alleged 45-day regulatory deadline for
[commodity jurisdiction] determinations seems to be
disregarded in practice,” as Defense Distributed had to
wait nearly two years for a response. Id. “Further, the
prescribed time limit for licensing decisions, 60 days, is
not particularly brief.” Id. “The withholding of judicial
review alone should be fatal to the constitutionality of
this prior restraint scheme insofar as it involves the
publication of unclassified, lawful technical data to the
Internet.” Id. (citations omitted). And absent judicial
review, the government could not bear its burden to
seek it. Id.
     d. Finally, the dissent rejected the majority’s
balancing paradigm. “[T]he Executive’s mere incanta-
tion of ‘national security’ and ‘foreign affairs’ interests
do not suffice to override constitutional rights.” App.
49a. “Inflicting domestic speech censorship in pursuit
of globalist foreign relations concerns (absent specific
findings and prohibitions as in Humanitarian Law
Project) is dangerous and unprecedented.” App. 52a
n.17 (referencing Holder v. Humanitarian Law Project,
561 U.S. 1 (2010)).




       DOSWASHINGTONSUP01329
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 761 of 996

                               22

     Indeed, Judge Jones doubted the government’s
“sincerity . . . based on the determined ambiguity of its
litigating position,” questioning how Respondents
could simultaneously claim national security concerns
over Petitioners’ speech while suggesting it can be
“freely circulated within the U.S. at conferences, meet-
ings, trade shows, in domestic print publications and
at libraries”—so long as no foreigner accesses it. App.
53a-54a. “After all, if a foreign national were to attend
a meeting or trade show, or visit the library and read a
book with such information in it, under the Govern-
ment’s theory, the technical data would have been ‘ex-
ported’ just like the Internet posts. . . .” App. 54a.
     “[T]he majority leave in place a preliminary in-
junction that degrades First Amendment protections
and implicitly sanctions the State Department’s tenu-
ous and aggressive invasion of citizens’ rights.” Id.
While “[t]oday’s target is unclassified, lawful technical
data about guns . . . [t]omorrow’s targets may be
drones, cybersecurity, or robotic devices. . . . This abdi-
cation of our decisionmaking responsibility toward the
First Freedom is highly regrettable.” Id.


F.   Judge Elrod’s Dissent From Denial Of Re-
     hearing
    The Fifth Circuit voted 9-5 against rehearing the
case en banc. App. 92a. Judge Elrod dissented, joined
by three of her colleagues.




       DOSWASHINGTONSUP01330
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 762 of 996

                                23

     “The panel opinion’s flawed preliminary injunc-
tion analysis permits perhaps the most egregious dep-
rivation of First Amendment rights possible: a content-
based prior restraint.” App. 93a. Agreeing with “Judge
Jones’s cogent panel dissent,” Judge Elrod wrote “to
highlight three errors that warrant en banc review.”
Id.
      First, the panel opinion fails to review the
      likelihood of success on the merits—which ten
      of our sister circuits agree is an essential in-
      quiry in a First Amendment preliminary in-
      junction case. Second, the panel opinion
      accepts that a mere assertion of a national se-
      curity interest is a sufficient justification for
      a prior restraint on speech. Third, the panel
      opinion conducts a fundamentally flawed
      analysis of irreparable harm.
Id.
     “Strikingly . . . the panel opinion entirely fails to
address the likelihood of success on the merits, and in
so doing creates a circuit split. This error alone merits
rehearing en banc.” App. 94a. “A court that ignores the
merits of a constitutional claim cannot meaningfully
analyze the public interest, which, by definition, favors
the vigorous protection of First Amendment rights.” Id.
(citations omitted).
     “[T]he mere assertion of a national security inter-
est” is also insufficient. App. 95a. “Certainly there is a
strong public interest in national security. But there is
a paramount public interest in the exercise of consti-
tutional rights, particularly those guaranteed by the




        DOSWASHINGTONSUP01331
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 763 of 996

                                             24

First Amendment. . . .” Id. (citing New York Times Co.
v. United States, 403 U.S. 713, 714 (1971)).
    Allowing such a paltry assertion of national
    security interests to justify a grave depriva-
    tion of First Amendment rights treats the
    words “national security” as a magic spell, the
    mere invocation of which makes free speech
    instantly disappear.
App. 96a. Judge Elrod also took issue with the panel
majority’s minimization of Defense Distributed’s harm
as “temporary,” as even short deprivations of First
Amendment rights are understood to impose irrepara-
ble harm. Id.
    We have been warned that the “word ‘security’
    is a broad, vague generality whose contours
    should not be invoked to abrogate the funda-
    mental law embodied in the First Amend-
    ment.” Unfortunately, that is exactly what the
    panel opinion has done.
App. 96a-97a (quoting New York Times, 403 U.S. at 719
(Black, J., concurring)).
                ------------------------------------------------------------------




      DOSWASHINGTONSUP01332
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 764 of 996

                                25

     REASONS FOR GRANTING THE PETITION
I.     The Lower Court’s Refusal to Address
       Petitioners’ Likelihood of Success in Vin-
       dicating First Amendment Rights Directly
       Contradicts This Court’s Precedent, and
       Conflicts with the Precedent of Ten Cir-
       cuits.
     The refusal to consider the merits of a preliminary
injunction motion that seeks to secure First Amend-
ment rights provides a definitive example of a decision
that “has so far departed from the accepted and usual
course of judicial proceedings . . . as to call for an exer-
cise of this Court’s supervisory power.” Sup. Ct. R.
10(a).
     This Court’s precedents are unambiguous. “In
deciding whether to grant a preliminary injunction, a
district court must consider whether the plaintiffs
have demonstrated that they are likely to prevail on
the merits.” Ashcroft v. ACLU, 542 U.S. 656, 666 (2004)
(citation omitted) (emphasis added); see also Sole v.
Wyner, 551 U.S. 74, 84 (2007).
    There is nothing optional about the word “must.”
Nor can there be any doubt as to the wisdom of this
Court’s mandate to examine a claim’s merits when
parties seek preliminary injunctions. Courts that re-
fuse to consider a plaintiff ’s likelihood of success on
the merits perforce cannot fully assess irreparable
harm; nor can they balance the equities, which would
be unknown. Nor can courts that ignore the merits of
a constitutional case comprehend (let alone determine)




        DOSWASHINGTONSUP01333
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 765 of 996

                               26

the public interest, which by definition cannot contra-
dict the Constitution itself.
     Not surprisingly, because the court below “has so
far departed from the accepted and usual course of ju-
dicial proceedings,” it has also “entered a decision in
conflict with the decision of another United States
court of appeals on the same important matter.” Sup.
Ct. R. 10(a). Indeed, on this crucial point, the court be-
low stands in conflict with no fewer than ten circuits,
which hold that the merits prong is not merely critical,
but often dispositive.
    In the First Amendment context, the likeli-
    hood of success on the merits is the linchpin
    of the preliminary injunction analysis . . . [it
    is] incumbent upon the district court to en-
    gage with the merits before moving on to the
    remaining prongs of its analysis.
Sindicato Puertorriqueño de Trabajadores v. Fortuño,
699 F.3d 1, 10-11 (1st Cir. 2012). “Consideration of the
merits is virtually indispensable in the First Amend-
ment context, where the likelihood of success on the
merits is the dominant, if not dispositive factor.” N.Y.
Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d
Cir. 2013).
    When “suppression of speech in violation of the
First Amendment [is alleged], we focus our attention
on the first factor, i.e., whether [plaintiff ] is likely to
succeed on the merits of his constitutional claim.” Stilp
v. Contino, 613 F.3d 405, 409 (3d Cir. 2010). In Stilp,
the Third Circuit accepted a defendant’s concession




       DOSWASHINGTONSUP01334
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 766 of 996

                               27

“that, if we find that [plaintiff ] is likely to succeed on
the merits, the other requirements for a preliminary
injunction are satisfied.” Id. As “irreparable harm is
‘inseparably linked’ to the likelihood of success on the
merits of plaintiff ’s First Amendment claim,” the
Fourth Circuit “focus[es] [its] review on the merits of
Plaintiff ’s First Amendment claim.” WV Ass’n of Club
Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d
292, 298 (4th Cir. 2009). Likelihood of success on the
merits may, where appropriate, “satisf[y] the public in-
terest prong.” Pashby v. Delia, 709 F.3d 307, 330 (4th
Cir. 2013).
    “In the context of a First Amendment claim, the
balancing of these [four required] factors is skewed to-
ward an emphasis on the first factor,” which “often will
be the determinative factor.” Liberty Coins, LLC v.
Goodman, 748 F.3d 682, 690 (6th Cir. 2014) (quotations
omitted).
    In cases implicating the First Amendment,
    the other three factors often hinge on this first
    factor. The determination of where the public
    interest lies is dependent on a determination
    of the likelihood of success on the merits of the
    First Amendment challenge because it is al-
    ways in the public interest to prevent the vio-
    lation of a party’s constitutional rights.
    Similarly, because the questions of harm to
    the parties and the public interest generally
    cannot be addressed properly in the First
    Amendment context without first determin-
    ing if there is a constitutional violation, the




       DOSWASHINGTONSUP01335
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 767 of 996

                              28

    crucial inquiry often is . . . whether the stat-
    ute at issue is likely to be found constitu-
    tional.
Id. (internal quotation marks and punctuation omit-
ted).
     The Seventh Circuit agrees that “[i]n First
Amendment cases, the likelihood of success on the mer-
its will often be the determinative factor.” Higher Soc’y
of Ind. v. Tippecanoe Cty., 858 F.3d 1113, 1116 (7th Cir.
2017) (quotations omitted); id. (“So the analysis begins
and ends with the likelihood of success on the merits
of the First Amendment claim”) (internal quotation
marks and punctuation omitted). “[I]t is sometimes
necessary to inquire beyond the merits.” Joelner v. Vil-
lage of Wash. Park, 378 F.3d 613, 620 (7th Cir. 2004)
(emphasis added).
     The Eighth Circuit is in accord. A “likely First
Amendment violation further means that the public
interest and the balance of harms (including irrepara-
ble harm to [plaintiff ]) favor granting the injunction.”
Child Evangelism Fellowship of Minn. v. Minneapolis
Special Sch. Dist. No. 1, 690 F.3d 996, 1004 (8th Cir.
2012) (citation omitted).
    The Tenth and D.C. Circuits agree that the merits
prong will “often be the determinative factor” in First
Amendment preliminary injunction cases. Verlo v.
Martinez, 820 F.3d 1113, 1126 (10th Cir. 2016) (inter-
nal quotation marks omitted) (noting “the seminal im-
portance of the interests at stake”); Pursuing America’s
Greatness v. FEC, 831 F.3d 500, 511 (D.C. Cir. 2016);




      DOSWASHINGTONSUP01336
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 768 of 996

                               29

see also Planned Parenthood Ass’n of Utah v. Herbert,
828 F.3d 1245, 1265-66 (10th Cir. 2016) (likelihood of
success establishes public interest in enjoining uncon-
stitutional conduct).
     The Eleventh Circuit goes one step further. Owing
to “the severity of burdens on speech” and the fact that
“the public, when the state is a party asserting harm,
has no interest in enforcing an unconstitutional law,” a
First Amendment plaintiff “is entitled to relief if his
claim is likely to succeed.” Scott v. Roberts, 612 F.3d
1279, 1297 (11th Cir. 2010) (citations omitted).
     The en banc dissenters, who noted that the preced-
ing ten circuits would not countenance the panel
majority’s approach, App. 93a, might have added the
Ninth Circuit’s output to this parade of conflicting
precedent. “[A] First Amendment claim ‘certainly
raises the specter’ of irreparable harm and public in-
terest considerations,” even if “proving the likelihood
of such a claim” is by itself insufficient to obtain an in-
junction. Dish Network Corp. v. FCC, 653 F.3d 771, 776
(9th Cir. 2011) (internal quotation marks omitted). Ac-
cordingly, the Ninth Circuit requires the merits analy-
sis that it acknowledges could tilt the irreparable harm
and public interest assessments. Vivid Entm’t, LLC v.
Fielding, 774 F.3d 566, 577 (9th Cir. 2014).
     Without acknowledging the overwhelming weight
of contrary precedent, the panel majority rested its dis-
cordant decision on an old trademark case cited nei-
ther by the District Court nor Respondents, Southern
Monorail Co. v. Robbins & Myers, Inc., 666 F.2d 185




       DOSWASHINGTONSUP01337
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 769 of 996

                               30

(5th Cir. Unit B 1982). The Southern Monorail court
had refused to presume irreparable harm even were
the plaintiff likely to prevail, contrary to the practice
in constitutional cases where irreparable harm is pre-
sumed, and upheld the denial of an injunction solely
on a balancing of the equities.
     That very thin reed cannot bear the weight of the
majority’s departure from judicial norms. A federal ap-
pellate court’s refusal to analyze the merits of a signif-
icant First Amendment challenge to a content-based
prior restraint, in direct contravention of this Court’s
precedent and in irreconcilable conflict with the prece-
dent of ten other circuits, calls out for review.


II.   The Lower Court’s Holding that It May Not
      Be in the Public Interest to Enforce the
      Constitution Conflicts with the Precedent
      of Five Circuits and Raises Issues of Ex-
      ceptional Significance.
     The lower court offered that “[o]rdinarily . . . the
protection of constitutional rights would be the highest
public interest.” App. 13a. But “[t]hat is not necessarily
true here,” because “the State Department has as-
serted a very strong interest in national defense and
national security.” Id. (emphasis added).
    There is no conflict between the public interest
and the Constitution. “Liberty and security can be rec-
onciled; and in our system they are reconciled within
the framework of the law.” Boumediene v. Bush, 553




       DOSWASHINGTONSUP01338
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 770 of 996

                               31

U.S. 723, 798 (2008). If Petitioners’ speech truly threat-
ened national security, if it would “surely result in
direct, immediate, and irreparable damage to our Na-
tion or its people,” New York Times, 403 U.S. at 730
(Stewart, J., concurring), the government would have a
compelling interest to sustain the censorship’s consti-
tutionality. But how could a court know this, absent the
merits inquiry that the majority refused to undertake?
Because the State Department “asserted” so? If the
first prong weighed against Petitioners, Respondents
would have less reason to worry under the fourth.
      But once constitutional rights are at stake, at least
five circuits would not consider other public interests.
“[I]t is always in the public interest to prevent the vio-
lation of a party’s constitutional rights.” Awad v.
Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012) (internal
quotation marks omitted); accord Planned Parenthood
of Utah, 828 F.3d at 1266.
     That “enforcement of an unconstitutional law is
always contrary to the public interest” is “obvious.”
Gordon v. Holder, 721 F.3d 638, 653 (D.C. Cir. 2013)
(citations omitted). “[I]t may be assumed that the Con-
stitution is the ultimate expression of the public inter-
est.” Id. (internal quotation marks omitted). The D.C.
Circuit has no trouble applying this rule to secure First
Amendment rights. “[T]here is always a strong public
interest in the exercise of free speech rights otherwise
abridged by an unconstitutional regulation.” Pursuing
America’s Greatness, 831 F.3d at 511. The Sixth, Sev-
enth, and Eleventh Circuits agree. Liberty Coins, 748




       DOSWASHINGTONSUP01339
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 771 of 996

                               32

F.3d at 690; Korte v. Sibelius, 735 F.3d 654, 666 (7th Cir.
2013); Scott, 612 F.3d at 1297.
     The prevailing standard holds that it is “always”
in the public interest to enforce the Constitution. Not
“probably,” not “maybe,” not “usually, unless the gov-
ernment asserts an interest,” but “always.” As Judge
Elrod offered in dissent, “there is a paramount public
interest in the exercise of constitutional rights, partic-
ularly those guaranteed by the First Amendment.”
App. 95a.
     National uniformity may at times be undesirable
or elusive. With respect to the Constitution’s relevance,
it should be restored.


III. The Lower Court’s Constructive Approval
     of a Content-Based Prior Restraint, Under
     the Artifice of Treating Any Speech that
     Foreigners Might Hear or Read as an “Ex-
     port,” Calls for This Court’s Review.
     The Pentagon Papers were, without question, mil-
itarily and diplomatically sensitive. Many foreigners
could purchase an American newspaper. Yet the pre-
ceding four decades of First Amendment doctrine could
scarcely be imagined had this Court approved of cen-
soring the New York Times’s Vietnam War coverage for
lack of an export license. Should the government have
argued that the prior restraint against the Times was
acceptable because the newspaper did not restrict its
distribution to American citizens?




       DOSWASHINGTONSUP01340
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 772 of 996

                              33

     Plain meaning has never supported Respondents’
usage of “export” as a synonym for “speak” or “publish.”
The majority erred in deferring to the government’s
novel redefinition. And while Petitioners’ speech re-
lates to recent technology, the First Amendment con-
cepts here are timeless. The Internet, and 3D printing,
did not exist during the many years when the Execu-
tive Branch warned repeatedly that ITAR’s use as a
prior restraint on speech was unconstitutional, and the
State Department disclaimed any such application. To-
day, “cyberspace” provides “the most important places
(in a spatial sense) for the exchange of views.” Packing-
ham v. North Carolina, 137 S. Ct. 1730, 1735 (2017).
Courts “must exercise extreme caution before suggest-
ing that the First Amendment provides scant protec-
tion for access to vast networks in that medium.” Id.
     Yet the majority below went much farther than
even that. The content-based prior restraint to which
the panel majority turned a blind eye constrains Peti-
tioners’ speech generally and everywhere. Judge Jones
noted that the prior restraint covers meetings, trade
shows, and even library books. App. 54a. Respondents’
proposed codification of their current practice confirms
that anyone wishing to express scientific or technical
information in a “public conference or trade show . . . a
book or journal article [or on] the Internet” risks com-
mitting an export violation. 80 Fed. Reg. 31,525,
31,528.
    The scope and depth of Respondents’ content-
based prior restraint are severe. The decision below
“degrades First Amendment protections and implicitly




      DOSWASHINGTONSUP01341
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 773 of 996

                              34

sanctions the State Department’s tenuous and aggres-
sive invasion of citizens’ rights”—and there is no tell-
ing where this adventure will end. App. 54a. This
censorship program appears destined for this Court’s
review. Given the law’s skepticism of content-based
prior restraints, and the severe harms involved, the
Court should address the matter now.


IV. The Erroneous Decision Below Destabi-
    lizes the Law and Raises Serious Questions
    About the Judiciary’s Mission.
     The decision below has unsettled the established
norms for adjudicating preliminary injunction re-
quests. Gone is this Court’s careful balancing test, with
its reliance on the merits. In its place, a wholly arbi-
trary system: The court will consider the merits, when
it wishes to do so. Whether the merits might reveal a
constitutional violation is less important, because the
court will enforce the Constitution only when it seems
to be a good idea. What are courts, attorneys, and the
public to make of this innovation?
      Critics of this or that opinion often allege that a
court has followed an extra-constitutional agenda. For
a court to declare that it has done just that—in ignor-
ing a content-based prior restraint no less—raises
basic questions about the judiciary’s function. The pub-
lic is left with no way of knowing when a judge would
declare some interest more important than the Consti-
tution, or even bother hearing the merits of plainly sig-
nificant pleas to enjoin unconstitutional conduct.




      DOSWASHINGTONSUP01342
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 774 of 996

                              35

    Absent a merits inquiry, a court balancing the un-
known equities is reduced, as was the majority below,
to declaring whether an abstract interest in constitu-
tional rights is more or less important than an equally
abstract government interest. And if the court then
decides, as did the majority below, that security > free-
dom, that ends the matter. The logic is inescapable;
where applied, it bars any injunctive relief.
     Yet courts would be hard-pressed to approach all
proposed free speech injunctions in this manner. For
example, the lower court holds that the Due Process
Clause secures a right to sex toys. Reliable Consult-
ants, Inc. v. Earle, 517 F.3d 738 (5th Cir. 2008). Suppose
that Saudi Arabia refused the United States essential
military cooperation, so long as Saudi citizens could ac-
cess Americans’ online files aiding such devices’ design
and manufacture. Would the court below simply de-
clare that “national security” justifies the State De-
partment in ordering Americans to take down their
web sites hosting such files, nevermind the merits of
their First Amendment claims or the public’s interest
in the Constitution itself ?
     Or is it just that Petitioners, their speech, and
their interests found the court’s disfavor? Whose
speech gets the familiar four-prong treatment, and
whose gets the new rubber stamp? The majority did
not explain. What remains is the unavoidable suspi-
cion that the majority blinded itself to the merits be-
cause it feared, as Judge Jones’s unchallenged dissent
laid out, that Petitioners would prevail. But as this
Court warned, “national-security concerns must not




      DOSWASHINGTONSUP01343
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 775 of 996

                               36

become a talisman used to ward off inconvenient
claims—a label used to cover a multitude of sins.”
Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017) (internal
quotation marks omitted).
     Alas, the tickets punched below—allowing courts
to disregard the constitutional merits of injunction
requests and find public interests greater than the
Constitution itself—are far too judge-empowering to
remain “restricted . . . good for this day and this train
only.” Smith v. Allwright, 321 U.S. 649, 669 (1944) (Rob-
erts, J., dissenting). Nor will the damage remain con-
fined to the First Amendment. Dissenting from a
judgment affirming an injunction against President
Trump’s executive order regarding immigration, some
cited this case for the proposition that “although the
public interest generally favors the protection of con-
stitutional rights, that interest must sometimes yield
to the public interest in national security. . . .” Int’l Ref-
ugee Assistance Project v. Trump, 857 F.3d 554, 657 (4th
Cir. 2017) (en banc) (Shedd, J., dissenting), cert.
granted, 137 S. Ct. 2080 (2017).
     Confusing the matter, the IRAP dissent explained
that “constitutional protections of any sort have little
meaning” absent national security. Id. (quoting Wayte
v. United States, 470 U.S. 598, 612 (1985)). But Wayte’s
language merely recognized national defense as a le-
gitimate interest under the second prong of United
States v. O’Brien, 391 U.S. 367, 377 (1968). Nobody
questioned that here. And this Court has never come
close to suggesting that national security overrides the
public interest in the Constitution itself.




       DOSWASHINGTONSUP01344
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 776 of 996

                              37

V.   This Case Presents an Excellent Vehicle
     For Resolving the Issues Presented.
     This dispute comes before the Court on clear splits
of circuit authority, and a comprehensive and robust
record. The case has faced the rigor of a strongly-di-
vided panel and rehearing process. Nor is there a ques-
tion of a ripe case or controversy—Respondents have
gagged Defense Distributed and declared its speech
unfit for general publication.
     Petitioners are constrained to note that this case
is not only an excellent vehicle in its own right, but
better suited for resolution than other efforts at attack-
ing Respondents’ prior restraint. Nearly three months
after the district court’s decision below, an attorney
representing his own professional corporation (acting,
essentially, in pro se) brought suit arguing that Re-
spondents’ practice precludes him from using unspeci-
fied “technical data” in his marketing presentations. In
an unpublished summary order, the Second Circuit af-
firmed the denial of the law firm’s motion for prelimi-
nary injunction. Stagg P.C. v. United States Dep’t of
State, 673 Fed. Appx. 93 (2d Cir. 2016) (summary or-
der), cert. petition pending, No. 17-94 (filed July 17,
2017).
    The district court, and the Second Circuit, both
had difficulty with the law firm’s refusal to identify the
technical data it proposed to release. Absent that infor-
mation, the courts “assume[d] the worst case scenario”
and fully credited the government’s concerns. Id. at




      DOSWASHINGTONSUP01345
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 777 of 996

                                  38

95.4 Additionally, the law firm’s reticence “depriv[ed]
the DDTC of the opportunity to end this controversy
by confirming its suspicion the materials” are not con-
trolled. Stagg P.C. v. United States Dep’t of State, 158
F. Supp. 3d 203, 208 (S.D.N.Y. 2016) (footnote omitted).
    Obviously, these problems are not present here.
The only appellate judges who reached the merits—
based on the extensive record—easily concluded that
an injunction should issue. Moreover, while Petitioners
appreciate that others are impacted by the prior re-
straint, “prudential considerations demand that the
Court insist upon that concrete adverseness which
sharpens the presentation of issues upon which the
court so largely depends for illumination of difficult
constitutional questions.” United States v. Windsor,
133 S. Ct. 2675, 2687 (2013) (internal quotation marks
omitted). Unlike Stagg, Petitioners bring the “[c]on-
crete injury” that “adds the essential dimension of
specificity to the dispute.” Schlesinger v. Reservists
Comm. to Stop the War, 418 U.S. 208, 220-21 (1974).
        This personal stake is what the Court has con-
        sistently held enables a complainant authori-
        tatively to present to a court a complete
        perspective upon the adverse consequences
        flowing from the specific set of facts under-
        girding his grievance. Such authoritative
        presentations are an integral part of the
        judicial process, for a court must rely on the

    4
        Contrary to Stagg’s petition, the courts assessed the merits
of his claim as best they could. The Second Circuit would not have
followed the approach below here. See N.Y. Progress, 733 F.3d at
488.




          DOSWASHINGTONSUP01346
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 778 of 996

                               39

    parties’ treatment of the facts and claims be-
    fore it to develop its rules of law.
Id. at 221.
     Notwithstanding Petitioners’ on-going, particular-
ized injury, Stagg theorizes that his inchoate dispute is
a better vehicle for addressing Respondents’ prior re-
straint. See Petition for Certiorari, No. 17-94 at 36-37.
But Stagg’s petition fails to disclose that he is no
stranger to this case. When Respondents threatened
Defense Distributed, the organization turned to its
then-counsel, Williams Mullen—where Stagg worked
as an attorney for Defense Distributed regarding the
issue. Defense Distributed disapproves of the adverse
position its former attorney now takes against it re-
specting the same matter. The conflict is reason
enough to deny Stagg’s petition, if it is not withdrawn.
     Stagg’s attacks on his former client’s case are also,
at best, misleading. First, as Judge Jones’s dissent and
Respondents’ regulations make clear, the issue is not
limited to the Internet—although, as Packingham
demonstrates, that would offer reason enough to re-
view the case were it so. Second, regardless of “Con-
gress’s understanding,” Stagg Pet. at 37, Respondents
are not about to allow Petitioners to speak. While a
task force is “considering the possibility” of excluding
“most commercial firearms and related activities from
the ITAR,” App. 117a, that theoretical exclusion would
not protect Petitioners’ plainly non-commercial speech.
The potential—always present—that the government
might voluntarily cease censoring applies equally to




       DOSWASHINGTONSUP01347
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 779 of 996

                              40

Stagg, and it is no reason to leave the matter in the
government’s hands.
     Finally, the notion that a lawyer’s marketing
presentations are “pure speech,” but Internet publish-
ing isn’t, Stagg Pet. at 37, is incoherent. Stagg’s mar-
keting might well rely upon his former client’s
censored files to test the prior restraint, but Stagg’s
First Amendment claim cannot be “stronger” than or
“superior” to that of his former client. Id.
     This case presents the Court with multiple ave-
nues of redressing the errors below. Judge Jones’s ex-
haustive dissent, if not the panel majority, engaged the
parties’ specific and well-defined controversy on the
merits, affording this Court a basis to decide the criti-
cal question of whether this particular content-based
prior restraint is constitutional. But the magnitude of
the lower court’s errors in refusing to consider the mer-
its prong, and elevating unexamined assertions of gov-
ernmental interest over the Constitution itself,
suggests the possibility of summary reversal. Even
were the First Amendment’s application here in doubt,
the law of preliminary injunctions “is settled and sta-
ble, the facts are not in dispute, and the decision below
is clearly in error.” Schweiker v. Hansen, 450 U.S. 785,
791 (1981) (Marshall, J., dissenting).
    This case merits a decision that adheres to this
Court’s established preliminary injunction framework.
Whether that decision is made here, or whether it
should come, in the first instance, from a court “of first
view,” Expressions Hair Design v. Schneiderman, 137




      DOSWASHINGTONSUP01348
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 780 of 996

                                             41

S. Ct. 1144, 1151 (2017) (internal quotation marks
omitted), certiorari is appropriate.
                ------------------------------------------------------------------

                       CONCLUSION
    The petition for a writ of certiorari should be
granted.
    Respectfully submitted,
MATTHEW GOLDSTEIN                                   ALAN GURA
MATTHEW A. GOLDSTEIN, PLLC                            Counsel of Record
1875 Connecticut Ave., N.W.                         GURA PLLC
10th Floor                                          916 Prince Street, Suite 107
Washington, D.C. 20009                              Alexandria, VA 22314
202.550.0040                                        703.835.9085
                                                    alan@gurapllc.com
WILLIAM B. MATEJA
POLSINELLI PC                                       JOSH BLACKMAN
2950 N. Harwood,                                    1303 San Jacinto Street
  Suite 2100                                        Houston, TX 77002
Dallas, TX 75201                                    202.294.9003
214.397.0030
                                                    DAVID S. MORRIS
                                                    FISH & RICHARDSON P.C.
                                                    111 Congress Ave., Suite 810
                                                    Austin, TX 78701
August 2017                                         512.472.5070




      DOSWASHINGTONSUP01349
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 781 of 996

                                               1a

                           APPENDIX A
IN THE UNITED STATES COURT OF APPEALS
         FOR THE FIFTH CIRCUIT
                 -----------------------------------------------------------------------

                             No. 15-50759
                 -----------------------------------------------------------------------

DEFENSE DISTRIBUTED; SECOND
AMENDMENT FOUNDATION, INCORPORATED,
        Plaintiffs-Appellants
v.
UNITED STATES DEPARTMENT OF STATE;
JOHN F. KERRY, In His Official Capacity as the
Secretary of the Department of State;
DIRECTORATE OF DEFENSE TRADE CONTROLS,
Department of State Bureau of Political Military
Affairs; KENNETH B. HANDELMAN, Individually
and in His Official Capacity as the Deputy Assistant
Secretary of State for Defense Trade Controls in
the Bureau of Political-Military Affairs;
C. EDWARD PEARTREE, Individually and in
His Official Capacity as the Director of the Office
of Defense Trade Controls Policy Division;
SARAH J. HEIDEMA, Individually and in
Her Official Capacity as the Division Chief,
Regulatory and Multilateral Affairs, Office of
Defense Trade Controls Policy; GLENN SMITH,
Individually and in His Official Capacity as the
Senior Advisor, Office of Defense Trade Controls,
        Defendants-Appellees




      DOSWASHINGTONSUP01350
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 782 of 996

                                               2a

                 -----------------------------------------------------------------------

   Appeal from the United States District Court
        for the Western District of Texas
                 -----------------------------------------------------------------------

                 (Filed Sep. 20, 2016)
    Before DAVIS, JONES, and GRAVES, Circuit
Judges.
W. EUGENE DAVIS, Circuit Judge:
     Plaintiffs-Appellants Defense Distributed and Sec-
ond Amendment Foundation, Inc. have sued Defendants-
Appellees, the United States Department of State, the
Secretary of State, the DDTC, and various agency em-
ployees (collectively, the “State Department”), seeking
to enjoin enforcement of certain laws governing the ex-
port of unclassified technical data relating to prohib-
ited munitions. Because the district court concluded
that the public interest in national security outweighs
Plaintiffs-Appellants’ interest in protecting their con-
stitutional rights, it denied a preliminary injunction,
and they timely appealed. We conclude the district
court did not abuse its discretion and therefore affirm.


                      I.          Background
    Defense Distributed is a nonprofit organization
operated, in its own words, “for the purpose of promot-
ing popular access to arms guaranteed by the United
States Constitution” by “facilitating global access to,
and the collaborative production of, information and




      DOSWASHINGTONSUP01351
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 783 of 996

                                3a

knowledge related to the 3D printing of arms; and by
publishing and distributing such information and
knowledge on the Internet at no cost to the public.”
Second Amendment Foundation, Inc. is a nonprofit
devoted more generally to promoting Second Amend-
ment rights.
    Defense Distributed furthers its goals by creating
computer files used to create weapons and weapon
parts, including lower receivers for AR-15 rifles.1 The
lower receiver is the part of the firearm to which the
other parts are attached. It is the only part of the rifle
that is legally considered a firearm under federal law,
and it ordinarily contains the serial number, which in
part allows law enforcement to trace the weapon. Be-
cause the other gun parts, such as the barrel and mag-
azine, are not legally considered firearms, they are not
regulated as such. Consequently, the purchase of a
lower receiver is restricted and may require a back-
ground check or registration, while the other parts or-
dinarily may be purchased anonymously.
    The law provides a loophole, however: anyone may
make his or her own unserialized, untraceable lower
receiver for personal use, though it is illegal to transfer
such weapons in any way. Typically, this involves start-
ing with an “80% lower receiver,” which is simply an
unfinished piece of metal that looks quite a bit like a

    1
       The district court capably summarized the facts in its mem-
orandum opinion and order. See Def. Distributed v. U.S. Dep’t of
State, 121 F. Supp. 3d 680, 686-88 (W.D. Tex. 2015). The facts set
out in this opinion come largely from the district court’s opinion
and the parties’ briefs.




        DOSWASHINGTONSUP01352
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 784 of 996

                              4a

lower receiver but is not legally considered one and
may therefore be bought and sold freely. It requires ad-
ditional milling and other work to turn into a func-
tional lower receiver. Typically this would involve
using jigs (milling patterns), a drill press, other tools,
and some degree of machining expertise to carefully
complete the lower receiver. The result, combined with
the other, unregulated gun parts, is an unserialized,
untraceable rifle.
    Defense Distributed’s innovation was to create
computer files to allow people to easily produce their
own weapons and weapon parts using relatively af-
fordable and readily available equipment. Defense Dis-
tributed has explained the technologies as follows:
    Three-dimensional (“3D”) printing technology
    allows a computer to “print” a physical object
    (as opposed to a two-dimensional image on pa-
    per). Today, 3D printers are sold at stores such
    as Home Depot and Best Buy, and the instruc-
    tions for printing everything from jewelry to
    toys to car parts are shared and exchanged
    freely online at sites like GrabCAD.com and
    Thingiverse.com. Computer numeric control
    (“CNC”) milling, an older industrial technol-
    ogy, involves a computer directing the opera-
    tion of a drill upon an object. 3D printing is
    “additive;” using raw materials, the printer
    constructs a new object. CNC milling is “sub-
    tractive,” carving something (more) useful
    from an existing object.
    Both technologies require some instruction
    set or “recipe” – in the case of 3D printers,




      DOSWASHINGTONSUP01353
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 785 of 996

                                 5a

       computer aided design (“CAD”) files, typically
       in .stl format; for CNC machines, text files set-
       ting out coordinates and functions to direct a
       drill.2
     Defense Distributed’s files allow virtually anyone
with access to a 3D printer to produce, among other
things, Defense Distributed’s single-shot plastic pistol
called the Liberator and a fully functional plastic AR-
15 lower receiver. In addition to 3D printing files, De-
fense Distributed also sells its own desktop CNC mill
marketed as the Ghost Gunner, as well as metal 80%
lower receivers. With CNC milling files supplied by De-
fense Distributed, Ghost Gunner operators are able to
produce fully functional, unserialized, and untraceable
metal AR-15 lower receivers in a largely automated
fashion.
     Everything discussed above is legal for United
States citizens and will remain legal for United States
citizens regardless of the outcome of this case. This
case concerns Defense Distributed’s desire to share all
of its 3D printing and CNC milling files online, availa-
ble without cost to anyone located anywhere in the
world, free of regulatory restrictions.
     Beginning in 2012, Defense Distributed posted on-
line, for free download by anyone in the world, a num-
ber of computer files, including those for the Liberator
pistol (the “Published Files”). On May 8, 2013, the
State Department sent a letter to Defense Distributed
requesting that it remove the files from the internet on

   2
        Plaintiffs-Appellants’ Original Brief on Appeal.




         DOSWASHINGTONSUP01354
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 786 of 996

                              6a

the ground that sharing them in that manner violates
certain laws. The district court summarized the rele-
vant statutory and regulatory framework as follows:
    Under the Arms Export Control Act (“AECA”),
    “the President is authorized to control the im-
    port and the export of defense articles and
    defense services” and to “promulgate regu-
    lations for the import and export of such arti-
    cles and services.” 22 U.S.C. § 2778(a)(1). The
    AECA imposes both civil and criminal pen-
    alties for violation of its provisions and im-
    plementing regulations, including monetary
    fines and imprisonment. Id. § 2278(c) & (e).
    The President has delegated his authority
    to promulgate implementing regulations to
    the Secretary of State. Those regulations, the
    International Traffic in Arms Regulation
    (“ITAR”), are in turn administered by the
    DDTC [Directorate of Defense Trade Con-
    trols] and its employees. 22 C.F.R. 120.1(a).
    The AECA directs that the “defense articles”
    designated under its terms constitute the
    United States “Munitions List.” 22 U.S.C.
    § 2778(a)(1). The Munitions List “is not a com-
    pendium of specific controlled items,” rather it
    is a “series of categories describing the kinds
    of items” qualifying as “defense articles.”
    United States v. Zhen Zhou Wu, 711 F.3d 1, 12
    (1st Cir.) cert. denied sub nom. Yufeng Wei v.
    United States, ___ U.S. ___, 134 S. Ct. 365, 187
    L. Ed. 2d 160 (2013). Put another way, the
    Munitions List contains “attributes rather
    than names.” United States v. Pulungan, 569
    F.3d 326, 328 (7th Cir. 2009) (explaining “an




      DOSWASHINGTONSUP01355
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 787 of 996

                                  7a

        effort to enumerate each item would be futile,”
        as market is constantly changing). The term
        “defense articles” also specifically includes
        “technical data recorded or stored in any
        physical form, models, mockups or other items
        that reveal technical data directly relating to
        items designated in” the Munitions List. 22
        C.F.R. § 120.6
        A party unsure about whether a particular
        item is a “defense article” covered by the Mu-
        nitions List may file a “commodity jurisdic-
        tion” request with the DDTC. See 22 C.F.R.
        § 120.4 (describing process). The regulations
        state the DDTC “will provide a preliminary
        response within 10 working days of receipt of
        a complete request for commodity jurisdic-
        tion.” Id. § 120.4(e). If a final determination is
        not provided after 45 days, “the applicant may
        request in writing to the Director, Office of De-
        fense Trade Controls Policy that this determi-
        nation be given expedited processing.” Id.3
     In short, the State Department contended: (1) the
Published Files were potentially related to ITAR-
controlled “technical data” relating to items on the
USML; (2) posting ITAR-controlled files on the in-
ternet for foreign nationals to download constitutes
“export”; and (3) Defense Distributed therefore must
obtain prior approval from the State Department be-
fore “exporting” those files. Defense Distributed com-
plied with the State Department’s request by taking

    3
      See Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d
680, 687-88 (W.D. Tex. 2015).




          DOSWASHINGTONSUP01356
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 788 of 996

                                8a

down the Published Files and seeking commodity ju-
risdiction requests for them. It did eventually obtain
approval to post some of the non-regulated files, but all
of the Published Files continue to be shared online on
third party sites like The Pirate Bay.
    Since then, Defense Distributed has not posted
any new files online. Instead, it is seeking prior ap-
proval from the State Department and/or DDTC before
doing so, and it has not obtained such approval. The
new files Defense Distributed seeks to share online in-
clude the CNC milling files required to produce an AR-
15 lower receiver with the Ghost Gunner and various
other 3D printed weapons or weapon parts.


              District Court Proceedings
    In the meantime, Defense Distributed and Second
Amendment Foundation, Inc., sued the State Depart-
ment, seeking to enjoin them from enforcing the reg-
ulations discussed above. Plaintiffs-Appellants argue
that the State Department’s interpretation of the
AECA, through the ITAR regulations, constitutes an
unconstitutional prior restraint on protected First
Amendment speech, to wit, the 3D printing and
CNC milling files they seek to place online.4 They also
claim violations of the Second and Fifth Amendments.

    4
        The State Department does not restrict the export of the
Ghost Gunner machine itself or the user manual, only the specific
CNC milling files used to produce the AR-15 lower receivers with
it, as well as all 3D printing files used to produce prohibited weap-
ons and weapon parts.




        DOSWASHINGTONSUP01357
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 789 of 996

                                  9a

Plaintiffs-Appellants’ challenges to the regulatory
scheme are both facial and as applied, and they ulti-
mately seek a declaration that no prepublication ap-
proval is needed for privately generated unclassified
information, whether or not that data may constitute
“technical data” relating to items on the USML.
     Plaintiffs-Appellants sought a preliminary injunc-
tion against the State Department, essentially seek-
ing to have the district court suspend enforcement of
ITAR’s prepublication approval requirement pending
final resolution of this case. The district court denied
the preliminary injunction, and Plaintiffs-Appellants
timely filed this appeal. We review the denial of a pre-
liminary injunction for abuse of discretion, but we re-
view any questions of law de novo.5
        To obtain a preliminary injunction, the appli-
        cant must show (1) a substantial likelihood
        that he will prevail on the merits, (2) a sub-
        stantial threat that he will suffer irreparable
        injury if the injunction is not granted, (3) that
        his threatened injury outweighs the threat-
        ened harm to the party whom he seeks to en-
        join, and (4) that granting the preliminary
        injunction will not disserve the public in-
        terest. “We have cautioned repeatedly that a
        preliminary injunction is an extraordinary
        remedy which should not be granted unless
        the party seeking it has ‘clearly carried the



    5
      PCI Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d 535,
545 (5th Cir. 2005) (footnotes omitted)




          DOSWASHINGTONSUP01358
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 790 of 996

                             10a

       burden of persuasion’ on all four require-
       ments.”6
     We have long held that satisfying one requirement
does not necessarily affect the analysis of the other re-
quirements. In Southern Monorail Co. v. Robbins &
Myers, Inc., 666 F.2d 185 (5th Cir. Unit B 1982), for ex-
ample, the district court had denied a preliminary
injunction solely because it found that the movant,
Robbins & Myers, failed to satisfy the balance of harm
requirement. On appeal, Robbins & Myers argued that
it had clearly shown a substantial likelihood of success
on the merits, and satisfying that requirement should
give rise to a presumption of irreparable harm and a
presumption that the balance of harm tipped in its fa-
vor. We disagreed:
       Because we dispose of this case on the balance
       of harm question, we need not decide and we
       express no views upon whether a presumption
       of irreparable injury as a matter of law is ap-
       propriate once a party demonstrates a sub-
       stantial likelihood of success on the merits of
       an infringement claim. In other words, even
       assuming arguendo that Robbins & Myers
       has shown a substantial likelihood of success
       on the merits of its infringement claim and
       that irreparable injury should be presumed
       from such a showing (two issues not ad-
       dressed by the district court in this case), we
       still uphold the district court’s decision, which
       rested solely on the balance of harm factor. We
       agree that Robbins & Myers has failed to
   6
        Id.




         DOSWASHINGTONSUP01359
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 791 of 996

                             11a

       carry its burden of showing that the threat-
       ened harm to it from the advertisement out-
       weighs the harm to Southern Monorail from
       the intercept. In addition, we expressly reject
       Robbins & Myers’ suggestion that we adopt a
       rule that the balance of harm factor should
       be presumed in the movant’s favor from a
       demonstration of a substantial likelihood of
       success on the merits of an infringement
       claim. Such a presumption of the balance of
       harm factor would not comport with the dis-
       cretionary and equitable nature of the prelim-
       inary injunction in general and of the balance
       of harm factor in particular. See Ideal Indus-
       tries, Inc. v. Gardner Bender, Inc., 612 F.2d
       1018, 1026 (7th Cir. 1979), cert. denied, 447
       U.S. 924, 100 S. Ct. 3016, 65 L. Ed. 2d 1116
       (1980) (district court obligated to weigh rela-
       tive hardship to parties in relation to decision
       to grant or deny preliminary injunction, even
       when irreparable injury shown).7
    The district court concluded that the prelimi-
nary injunction should be denied because Plaintiffs-
Appellants failed to satisfy the balance of harm and
public interest requirements, which do not concern the
merits. (Assuming without deciding that Plaintiffs-
Appellants have suffered the loss of First and Second
Amendment freedoms, they have satisfied the irrepa-
rable harm requirement because any such loss, however
intangible or limited in time, constitutes irreparable



   7
        Id. at 187-88.




         DOSWASHINGTONSUP01360
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 792 of 996

                               12a

injury.8) In extensive dicta comprising nearly two-
thirds of its memorandum opinion, the district court
also concluded that Plaintiffs-Appellants failed to
show a likelihood of success on the merits. Plaintiffs-
Appellants timely appealed, asserting essentially the
same arguments on appeal. Plaintiffs-Appellants con-
tinue to bear the burden of persuasion on appeal.


                           Analysis
     Because the district court held that Plaintiffs-
Appellants only satisfied the irreparable harm re-
quirement, they may obtain relief on appeal only if
they show that the district court abused its discretion
on all three of the other requirements. The district
court denied the preliminary injunction based on its
finding that Plaintiffs-Appellants failed to meet the
two non-merits requirements by showing that (a) the
threatened injury to them outweighs the threatened
harm to the State Department, and (b) granting the
preliminary injunction will not disserve the public in-
terest. The court only addressed the likelihood of suc-
cess on the merits as an additional reason for denying
the injunction. Because we conclude the district court
did not abuse its discretion on its non-merits findings,
we decline to address the merits requirement.



    8
      See Def. Distributed, 121 F. Supp. 3d at 689 (citing Elrod v.
Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976);
Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir.
2009); Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011)).




        DOSWASHINGTONSUP01361
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 793 of 996

                             13a

     The crux of the district court’s decision is essen-
tially its finding that the government’s exceptionally
strong interest in national defense and national secu-
rity outweighs Plaintiffs-Appellants’ very strong con-
stitutional rights under these circumstances. Before
the district court, as on appeal, Plaintiffs-Appellants
failed to give any weight to the public interest in na-
tional defense and national security, as the district
court noted:
       Plaintiffs rather summarily assert the bal-
       ance of interests tilts in their favor because
       “[I]t is always in the public interest to pre-
       vent the violation of a party’s constitutional
       rights.” Awad v. Ziriax, 670 F.3d 1111, 1132
       (10th Cir. 2012); see also Jackson Women’s
       Health Org. v. Currier, 760 F.3d 448, 458 n. 9
       (5th Cir. 2014) (district court did not abuse its
       discretion in finding injunction would not dis-
       serve public interest because it will prevent
       constitutional deprivations).9
    Ordinarily, of course, the protection of constitu-
tional rights would be the highest public interest at
issue in a case. That is not necessarily true here, how-
ever, because the State Department has asserted a
very strong public interest in national defense and na-
tional security. Indeed, the State Department’s stated
interest in preventing foreign nationals – including all
manner of enemies of this country – from obtaining
technical data on how to produce weapons and weapon
parts is not merely tangentially related to national

   9
        Id. at 689.




         DOSWASHINGTONSUP01362
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 794 of 996

                            14a

defense and national security; it lies squarely within
that interest.
     In the State Department’s interpretation, its ITAR
regulations directly flow from the AECA and are the
only thing preventing Defense Distributed from “ex-
porting” to foreign nationals (by posting online) prohib-
ited technical data pertaining to items on the USML.
Plaintiffs-Appellants disagree with the State Depart-
ment’s interpretation, but that question goes to the
merits.
     Because Plaintiffs-Appellants’ interest in their
constitutional rights and the State Department’s inter-
est in national defense and national security are both
public interests, the district court observed that “[i]n
this case, the inquiry [on these two requirements] es-
sentially collapses.”10 It reasoned:
    While Plaintiffs’ assertion of a public interest
    in protection of constitutional rights is well-
    taken, it fails to consider the public’s keen
    interest in restricting the export of defense ar-
    ticles. See Winter v. Natural Res. Def. Council,
    Inc., 555 U.S. 7, 24-25, 129 S. Ct. 365, 172
    L. Ed. 2d 249 (2008) (discussing failure of dis-
    trict court to consider injunction’s adverse im-
    pact on public interest in national defense);
    Am. Civil Liberties Union v. Clapper, 785
    F.3d 787, 826 (2nd Cir. 2015) (characterizing
    maintenance of national security as “public
    interest of the highest order”). It also fails to
    account for the interest – and authority – of
   10
        Id.




        DOSWASHINGTONSUP01363
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 795 of 996

                      15a

the President and Congress in matters of for-
eign policy and export. See Haig v. Agee, 453
U.S. 280, 292, 101 S. Ct. 2766, 69 L. Ed. 2d 640
(1981) (matters relating to conduct of foreign
relations “are so exclusively entrusted to the
political branches of government as to be
largely immune from judicial inquiry or inter-
ference”); United States v. Pink, 315 U.S. 203,
222-23, 62 S. Ct. 552, 86 L. Ed. 796 (1942)
(conduct of foreign relations “is committed
by the Constitution to the political depart-
ments of the Federal Government”); Spectrum
Stores, Inc. v. Citgo Petroleum Corp., 632 F.3d
938, 950 (5th Cir. 2011) (matters implicating
foreign relations and military affairs gener-
ally beyond authority of court’s adjudicative
powers).
As to Plaintiff ’s second contention, that an in-
junction would not bar Defendants from con-
trolling the export of classified information,
it is significant that Plaintiffs maintain the
posting of files on the Internet for free down-
load does not constitute “export” for the pur-
poses of the AECA and ITAR. But Defendants
clearly believe to the contrary. Thus, Plaintiffs’
contention that the grant of an injunction per-
mitting them to post files that Defendants
contend are governed by the AECA and ITAR
would not bar Defendants from controlling
“export” of such materials stand in sharp [con-
trast] to Defendants’ assertion of the public
interest. The Court thus does not believe
Plaintiffs have met their burden as to the fi-
nal two prongs necessary for granting Plain-
tiffs a preliminary injunction. Nonetheless, in




  DOSWASHINGTONSUP01364
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 796 of 996

                            16a

    an abundance of caution, the Court will turn
    to the core of Plaintiffs’ motion for a prelimi-
    nary injunction, whether they have shown a
    likelihood of success on their claims[.]11
      Plaintiffs-Appellants suggest the district court
disregarded their paramount interest in protecting
their constitutional rights. That is not so. The district
court’s decision was based not on discounting Plain-
tiffs-Appellants’ interest but rather on finding that the
public interest in national defense and national secu-
rity is stronger here, and the harm to the government
is greater than the harm to Plaintiffs-Appellants. We
cannot say the district court abused its discretion on
these facts.
     Because both public interests asserted here are
strong, we find it most helpful to focus on the balance
of harm requirement, which looks to the relative harm
to both parties if the injunction is granted or denied.
If we affirm the district court’s denial, but Plaintiffs-
Appellants eventually prove they are entitled to a
permanent injunction, their constitutional rights will
have been violated in the meantime, but only tempo-
rarily. Plaintiffs-Appellants argue that this result is
absurd because the Published Files are already avail-
able through third party websites such as the Pirate
Bay, but granting the preliminary injunction sought
by Plaintiffs-Appellants would allow them to share
online not only the Published Files but also any new,



   11
        Id. at 689-90.




        DOSWASHINGTONSUP01365
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 797 of 996

                           17a

previously unpublished files. That leads us to the other
side of the balance of harm inquiry.
     If we reverse the district court’s denial and instead
grant the preliminary injunction, Plaintiffs-Appellants
would legally be permitted to post on the internet as
many 3D printing and CNC milling files as they wish,
including the Ghost Gunner CNC milling files for
producing AR-15 lower receivers and additional 3D-
printed weapons and weapon parts. Even if Plaintiffs-
Appellants eventually fail to obtain a permanent
injunction, the files posted in the interim would re-
main online essentially forever, hosted by foreign web-
sites such as the Pirate Bay and freely available
worldwide. That is not a far-fetched hypothetical: the
initial Published Files are still available on such sites,
and Plaintiffs-Appellants have indicated they will
share additional, previously unreleased files as soon as
they are permitted to do so. Because those files would
never go away, a preliminary injunction would func-
tion, in effect, as a permanent injunction as to all files
released in the interim. Thus, the national defense and
national security interest would be harmed forever.
The fact that national security might be permanently
harmed while Plaintiffs-Appellants’ constitutional
rights might be temporarily harmed strongly supports
our conclusion that the district court did not abuse its
discretion in weighing the balance in favor of national
defense and national security.
     In sum, we conclude that the district court did not
abuse its discretion in denying Plaintiffs-Appellants’
preliminary injunction based on their failure to carry




      DOSWASHINGTONSUP01366
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 798 of 996

                                 18a

their burden of persuasion on two of the three non-
merits requirements for preliminary injunctive relief,
namely the balance of harm and the public interest. We
therefore affirm the district court’s denial and decline
to reach the question of whether Plaintiffs-Appellants
have demonstrated a substantial likelihood of success
on the merits.12

    12
        The dissent disagrees with this opinion’s conclusion that
the balance of harm and public interest factors favor the State
Department such that Plaintiffs-Appellants’ likelihood of success
on the merits could not change the outcome. The dissent argues
that we “should have held that the domestic internet publication”
of the technical data at issue presents no “immediate danger to
national security, especially in light of the fact that many of these
files are now widely available over the Internet and that the world
is awash with small arms.”
      We note the following: (1) If Plaintiffs-Appellants’ publication
on the Internet were truly domestic, i.e., limited to United States
citizens, there is no question that it would be legal. The ques-
tion presented in this case is whether Plaintiffs-Appellants may
place such files on the Internet for unrestricted worldwide down-
load. (2) This case does not concern only the files that Plaintiffs-
Appellants previously made available online. Plaintiffs-Appellants
have indicated their intent to make many more files available for
download as soon as they are legally allowed to do so. Thus, the
bulk of the potential harm has not yet been done but could be if
Plaintiffs-Appellants obtain a preliminary injunction that is later
determined to have been erroneously granted. (3) The world may
be “awash with small arms,” but it is not yet awash with the abil-
ity to make untraceable firearms anywhere with virtually no tech-
nical skill. For these reasons and the ones we set out above, we
remain convinced that the potential permanent harm to the State
Department’s strong national security interest outweighs the po-
tential temporary harm to Plaintiffs-Appellants’ strong First
Amendment interest.
      As to the dissent’s extensive discussion of Plaintiffs-Appellants’
likelihood of success on the merits of the First Amendment issue,




         DOSWASHINGTONSUP01367
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 799 of 996

                             19a

     We are mindful of the fact that the parties and
the amici curiae in this case focused on the merits, and
understandably so. This case presents a number of
novel legal questions, including whether the 3D print-
ing and/or CNC milling files at issue here may consti-
tute protected speech under the First Amendment, the
level of scrutiny applicable to the statutory and regu-
latory scheme here, whether posting files online for
unrestricted download may constitute “export,” and
whether the ITAR regulations establish an impermis-
sible prior restraint scheme. These are difficult ques-
tions, and we take no position on the ultimate outcome
other than to agree with the district court that it is not
yet time to address the merits.
     On remand, the district court eventually will have
to address the merits, and it will be able to do so with
the benefit of a more fully developed record. The ami-
cus briefs submitted in this case were very helpful and
almost all supported Plaintiffs-Appellants’ general po-
sition. Given the importance of the issues presented,
we may only hope that amici continue to provide input
into the broader implications of this dispute.




we take no position. Even a First Amendment violation does not
necessarily trump the government’s interest in national defense.
We simply hold that Plaintiffs-Appellants have not carried their
burden on two of the four requirements for a preliminary injunc-
tion: the balance of harm and the public interest.




       DOSWASHINGTONSUP01368
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 800 of 996

                             20a

                       Conclusion
     For the reasons set out above, we conclude that the
district court did not abuse its discretion by denying
the preliminary injunction on the non-merits require-
ments. AFFIRMED.



JONES, Circuit Judge, dissenting:
    This case poses starkly the question of the national
government’s power to impose a prior restraint on
the publication of lawful, unclassified, not-otherwise-
restricted technical data to the Internet under the
guise of regulating the “export” of “defense articles.” I
dissent from this court’s failure to treat the issues
raised before us with the seriousness that direct
abridgements of free speech demand.


                                I.
     From late 2012 to early 2013, plaintiff Defense
Distributed posted on the Internet, free of charge, tech-
nical information including computer assisted design
files (CAD files) about gun-related items including
a trigger guard, two receivers, an ArmaLite Rifle-15
magazine,1 and a handgun named “The Liberator.”
None of the published information was illegal, clas-
sified for national security purposes, or subject to

    1
      The ArmaLite Rifle, design 15 is rifle platform commonly
abbreviated AR-15, a registered trademark of Colt’s Inc. AR-15,
Registration No. 0,825,581.




        DOSWASHINGTONSUP01369
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 801 of 996

                              21a

contractual or other distribution restrictions. In these
respects the information was no different from tech-
nical data available through multiple Internet sources
from widely diverse publishers. From scientific discus-
sions to popular mechanical publications to personal
blog sites, information about lethal devices of all sorts,
or modifications to commercially manufactured fire-
arms and explosives, is readily available on the Inter-
net.
     What distinguished Defense Distributed’s infor-
mation at that time, however, was its computer files
designed for 3D printer technology that could be used
to “print” parts and manufacture, with the proper
equipment and know-how, a largely plastic single-shot
handgun. The Liberator technology drew considerable
press attention2 and the relevant files were down-
loaded “hundreds of thousands of times.” In May 2013,
Defense Distributed received a warning letter from the
U.S. State Department stating in pertinent part:
        DDTC/END is conducting a review of tech-
        nical data made publicly available by Defense
        Distributed through its 3D printing website,
        DEFCAD.org, the majority of which appear to
        be related to items in Category I of the USML.
        Defense Distributed may have released ITAR-
        controlled technical data without the required
        prior authorization from the Directorate of


    2
      According to Defense Distributed, the Liberator files were
covered, inter alia, by Forbes, CNN, NBC News, and the Wall
Street Journal.




          DOSWASHINGTONSUP01370
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 802 of 996

                              22a

        Defense Trade Controls (DDTC), a violation of
        the ITAR.
        Pursuant to § 127.1 of the ITAR, it is unlawful
        to export any defense article or technical data
        for which a license or written approval is re-
        quired without first obtaining the required
        authorization from the DDTC. Please note
        that disclosing (including oral or visual dis-
        closure) or transferring technical data to a
        foreign person, whether in the United States
        or abroad, is considered an export under
        § 120.17 of the ITAR.
The letter then advised Defense Distributed that it
must “remove [its information] from public access” im-
mediately, pending its prompt request for and receipt
of approval from DDTC.
    In a nearly forty-year history of munitions “ex-
port” controls, the State Department had never sought
enforcement against the posting of any kind of files on
the Internet. Because violations of the cited regula-
tions carry severe civil and criminal penalties,3 De-
fense Distributed had no practical choice but to remove
the information and seek approval to publish from
DDTC. It took the government entities two years to re-
fuse to exempt most of the files from the licensing re-
gime.


    3
       Fines may exceed a million dollars and imprisonment, for
violations premised on specific intent to violate, up to twenty
years. 28 U.S.C. § 2778(c); United States v. Covarrubias, 94 F.3d
172 (5th Cir. 1996).




          DOSWASHINGTONSUP01371
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 803 of 996

                               23a

     Defense Distributed filed suit in federal court to
vindicate, inter alia, its First Amendment right to pub-
lish without prior restraint4 and sought the customary
relief of a temporary injunction to renew publication.
This appeal stems from the district court’s denial of
relief. Undoubtedly, the denial of a temporary injunc-
tion in this case will encourage the State Department
to threaten and harass publishers of similar non-
classified information. There is also little certainty
that the government will confine its censorship to In-
ternet publication. Yet my colleagues in the majority
seem deaf to this imminent threat to protected speech.
More precisely, they are willing to overlook it with a
rote incantation of national security, an incantation
belied by the facts here and nearly forty years of con-
trary Executive Branch pronouncements.
     This preliminary injunction request deserved our
utmost care and attention. Interference with First
Amendment rights for any period of time, even for
short periods, constitutes irreparable injury. Elrod v.
Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 2690 (1976)
(citing New York Times Co. v. United States, 403 U.S.
713, 91 S. Ct. 2140 (1971)); Opulent Life Church v. City
of Holly Springs, Miss., 697 F.3d 279, 295-97 (5th Cir.

    4
       To simplify discussion, I refer to Defense Distributed as the
plaintiff, but it is joined in litigation by the Second Amendment
Foundation, and its arguments are adopted and extended by nu-
merous amici curiae. Believing that the deprivation of a merits
opinion is most critical to Defense Distributed’s First Amendment
claim, I do not discuss the plaintiffs’ other non-frivolous claims
premised on ultra vires, the Second Amendment and procedural
due process.




        DOSWASHINGTONSUP01372
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 804 of 996

                               24a

2012). Defense Distributed has been denied publica-
tion rights for over three years. The district court,
moreover, clearly erred in gauging the level of consti-
tutional protection to which this speech is entitled:
intermediate scrutiny is inappropriate for the content-
based restriction at issue here. (Why the majority is
unwilling to correct this obvious error for the sake of
the lower court’s getting it right on remand is a mys-
tery).
     The district court’s mischaracterization of the
standard of scrutiny fatally affected its approach to the
remaining prongs of the test for preliminary injunctive
relief. Without a proper assessment of plaintiff ’s like-
lihood of success on the merits – arguably the most
important of the four factors necessary to grant a pre-
liminary injunction, Tesfamichael v. Gonzales, 411 F.3d
169, 176 (5th Cir. 2005) – the district court’s balancing
of harms went awry.5 We should have had a panel dis-
cussion about the government’s right to censor Defense
Distributed’s speech.

    5
       See Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir.
1975) (“none of the four prerequisites has a fixed quantitative
value. Rather, a sliding scale is utilized, which takes into account
the intensity of each in a given calculus.”). Southern Monorail Co.
v. Robbins & Myers, Inc., 666 F.2d 185 (5th Cir. 1982), is the only
case relied upon by the majority for the proposition that we may
dispense with addressing the likelihood of success on the merits
if we conclude that the parties have not satisfied one of the other
elements of the test for granting a preliminary injunction. That
case is distinguishable. First, Southern Monorail was a private
action concerning trademark infringement, not a case involving a
claim of the invasion of constitutional rights by the federal gov-
ernment. See id. at 185-86. Second, “the district court denied the




        DOSWASHINGTONSUP01373
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 805 of 996

                                25a

     Since the majority are close to missing in action,
and for the benefit of the district court on remand, I
will explain why I conclude that the State Depart-
ment’s application of its “export” control regulations
to this domestic Internet posting appears to violate
the governing statute, represents an irrational inter-
pretation of the regulations, and violates the First
Amendment as a content-based regulation and a prior
restraint.


                                II.
A. Regulatory Framework
     The Arms Export Control Act of 1976 (“AECA”) au-
thorizes the President to “control the import and the
export of defense articles and defense services.” 22
U.S.C. § 2778(a)(1). The President “is authorized to
designate those items which shall be considered as de-
fense articles and defense services . . . and to promul-
gate regulations for the import and export of such
articles and services.” Id. “The items so designated
shall constitute the United States Munitions List.”
Id. The statute does not define “export,” but “defense
items” includes defense articles, defense services “and
related technical data.” 22 U.S.C. § 2778( j)(4)(A).



injunction solely on the basis of the third factor, concerning the
balance of harm.” Id. at 186 (emphasis added). In this case, by
contrast, the district court addressed each of the preliminary in-
junction factors, thus allowing us to consider its resolution of each
factor.




        DOSWASHINGTONSUP01374
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 806 of 996

                           26a

    In response to this directive, the State Depart-
ment promulgated the International Traffic in Arms
Regulations (“ITAR”), which contain the United States
Munitions List (“USML”). 22 C.F.R. § 121.1. The USML
enumerates a vast array of weaponry, ammunition,
and military equipment including, for present pur-
poses, “firearms,” defined as “[n]onautomatic and
semi-automatic firearms to caliber .50 inclusive,” 22
C.F.R. § 121.1, Category I, item (a).
    The USML also broadly designates “technical
data” relating to firearms as subject to the ITAR. 22
C.F.R. § 121.1, Category I, item (i). “Technical data” en-
compass any information “which is required for the de-
sign, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification
of defense articles including “information in the form
of blueprints, drawings, photographs, plans, instruc-
tions or documentation.” 22 C.F.R. § 120.10(a)(1).
     Notably excepted from “technical data” is infor-
mation concerning general scientific, mathematical, or
engineering principles commonly taught in schools,
colleges, and universities, or information in the public
domain.” 22 C.F.R. § 120.10(b). Further, the “public
domain” covers “information which is published and
which is generally accessible or available to the public”
through newsstands, bookstores, public libraries, con-
ferences, meetings, seminars, trade shows, and “fun-
damental research in science and engineering at
accredited institutions of higher learning in the U.S.
where the resulting information is ordinarily published




      DOSWASHINGTONSUP01375
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 807 of 996

                                27a

and shared broadly in the scientific community.” 22
C.F.R. § 120.11(a).6
     Under the ITAR it is unlawful to “export or at-
tempt to export from the United States any defense ar-
ticle or technical data” without first obtaining a license
or written approval from the Directorate of Defense
Trade Controls (“DDTC”), a division of the State De-
partment. 22 C.F.R. § 127.1(a)(1). When Defense Dis-
tributed published technical data on the Internet, the
State Department defined “export” broadly, as, inter
alia, “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person,
whether in the United States or abroad.” 22 C.F.R.
§ 120.17(a)(4).7


    6
       This provision only appears to permit dissemination of in-
formation already in the public domain. Indeed, the State Depart-
ment has explicitly taken the position in this litigation and in a
June 2015 Notice of Proposed Rulemaking that an individual
wishing to place technical data in the public domain must obtain
State Department approval. 80 Fed. Reg. at 31,528. The State De-
partment has proposed, but has not yet adopted, a rule to make
this distinction more explicit. See id.
     7
       Effective September 1, 2016, however, the State Depart-
ment has amended that provision, now defining an export as,
“[r]eleasing or otherwise transferring technical data to a foreign
person in the United States.” Id. § 120.17(a)(2); see also Interna-
tional Traffic in Arms: Revisions to Definition of Export and Re-
lated Definitions, 81 Fed. Reg. 35,611, 35,616 (June 3, 2016).
Moreover, in June 2015, the State Department issued a Notice of
Proposed Rulemaking, which proposed adding to the term “ex-
port” “[m]aking technical data available via a publicly available
network (e.g., the Internet).” This, of course, is the open-ended def-
inition of “export” urged by the State Department in this litiga-
tion. See International Traffic in Arms: Revisions to Definitions of




        DOSWASHINGTONSUP01376
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 808 of 996

                              28a

     In order to resolve doubts about whether an “ex-
port” is covered by ITAR, parties may request a “com-
modity jurisdiction” determination from the DDTC,
which will determine each request on a “case-by-case
basis,” 22 C.F.R. § 120.4(a), taking into account “the
form and fit of the article; and [t]he function and per-
formance capability of the article.” 22 C.F.R. § 120.4
(d)(2)(i)-(ii).
     The commodity jurisdiction process could, in the-
ory, be avoided if the particular export is exempt from
the DDTC process. 22 C.F.R. § 125.4. As relevant here,
“[t]echnical data approved for public release (i.e., un-
limited distribution) by the cognizant U.S. Government
department or agency or Office of Freedom of Infor-
mation and Security Review” is exempt from the
DDTC approval process. 22 C.F.R. § 125.4(b)(13). Un-
der this rubric, the Defense Office of Prepublication
and Security Review (“DOPSR”), housed in the Depart-
ment of Defense’s Defense Technical Information Cen-
ter, “is responsible for managing the Department of
Defense security review program, [and] reviewing
written materials both for public and controlled re-
lease.” Defense Office of Prepublication and Security
Review (DOPSR), EXECUTIVE SERVS. DIRECTORATE
ONLINE, http://www.dtic.mil/whs/esd/osr/ (last visited
Aug. 22, 2016). The plaintiff ’s experience suggests


Defense Services, Technical Data, and Public Domain, 80 Fed.
Reg. 31,525, 31,535 (proposed June 3, 2015). The Notice advised
that the State Department intends to address that definition in a
separate rulemaking and for now allows the “existing ITAR con-
trols [to] remain in place.” 81 Fed. Reg. at 35,613.




       DOSWASHINGTONSUP01377
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 809 of 996

                               29a

that, in practice, DOPSR will not act on requests for
exemptions concerning items not clearly subject to the
ITAR until DDTC issues a commodity jurisdiction de-
termination.
     The DDTC is required to provide a final com-
modity jurisdiction determination within 45 days of a
commodity jurisdiction request, but if it is not then re-
solved, an applicant may request expedited processing.
22 C.F.R. § 120.4(e). The DDTC has been criticized by
the Government Accountability Office and the Office of
Inspector General for routinely failing to meet dead-
lines. In this case, it took nearly two years for DDTC to
rule on the plaintiff ’s commodity jurisdiction applica-
tions. Although an applicant may appeal an unfavor-
able commodity jurisdiction determination within the
State Department, Id. § 120.4(g), Congress has ex-
cluded from judicial review the agency’s discretionary
decisions in “designat[ing] . . . items as defense articles
or defense services.” 22 U.S.C. § 2778(h); 22 C.F.R.
§ 128.1.8

    8
       While 22 U.S.C. § 2778(h) withholds judicial review as
noted, 22 C.F.R. § 128.1 purports more broadly to preclude judicial
review over the Executive’s implementation of the AECA under
the Administrative Procedure Act. I would construe these provi-
sions narrowly to avoid difficult questions that might arise were
the Government to take the position that these provisions prevent
judicial review for all claims, including those founded on the Con-
stitution. See Kirby Corp v. Pena, 109 F.3d 258, 261 (5th Cir. 1997)
(“There is a strong presumption that Congress intends there to be
judicial review of administrative agency action . . . and the gov-
ernment bears a ‘heavy burden’ when arguing that Congress
meant to withdraw all judicial review.”); Dart v. United States, 848
F.2d 217, 221 (D.C. Cir. 1988) (“If the wording of a preclusion




        DOSWASHINGTONSUP01378
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 810 of 996

                                30a

     Should the DDTC determine, as here, that tech-
nical data are subject to the ITAR, an “export” license
is required before the information may be posted
online. But the license may be denied whenever the
State Department “deems such action to be in further-
ance of world peace, the national security of the United
States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)(1).
There is a nominal 60-day deadline for a licensing de-
cision, which is riddled with exceptions, and denial of
an export license is expressly exempt from judicial re-
view. See 22 C.F.R. § 128.1.
     I would hardly deny that the Department of Jus-
tice has good grounds for prosecuting attempts to
export weapons and military technology illegally to
foreign actors. Previous prosecutions have targeted
defendants, e.g., who attempted to deliver WMD mate-
rials to North Korea, who sought to distribute drone
and missile schematics to China, and who attempted
to license chemical purchasing software to companies
owned by the Iranian government.9 Defense Distrib-
uted agrees, moreover, that the Government may

clause is less than absolute, the presumption of judicial review
also favors a particular category of plaintiffs’ claims.”); Cuozzo
Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2142 (2016) (Agency
“shenanigans” are “properly reviewable . . . under the Administra-
tive Procedure Act, which enables reviewing courts to set aside
agency action that is contrary to constitutional right, in excess
of statutory jurisdiction, or arbitrary [and] capricious.”) (internal
quotations omitted).
     9
       See DEPARTMENT OF JUSTICE, SUMMARY OF MAJOR U.S. EX-
PORT ENFORCEMENT, ECONOMIC ESPIONAGE, TRADE SECRET AND
EMBARGO-RELATED CRIMINAL CASES (January 2009 to the present:
updated August 12, 2015) 3, 11, 86 (2015), available at https://




        DOSWASHINGTONSUP01379
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 811 of 996

                           31a

prosecute individuals who email classified technical
data to foreign individuals or directly assist foreign ac-
tors with technical military advice. See, e.g., United
States v. Edler Industries, Inc., 579 F.2d 516 (9th Cir.
1978), construing prior version of AECA. Yet, as plain-
tiff points out, at the time that DDTC stifled Defense
Distributed’s online posting, there were no publicly
known enforcement actions in which the State Depart-
ment purported to require export licenses or prior ap-
proval for the domestic posting of lawful, unclassified,
not-otherwise-restricted information on the Internet.
     While Defense Distributed has been mired in this
thicket of regulation, the CAD files that it published
continue to be available to the international public to
this day on websites such as the Pirate Bay. Moreover,
technology has not stood still: design files are now
available on the Internet for six- and eight-shot hand-
guns that can be produced with 3D printing largely out
of plastic materials. See, e.g., Scott J. Grunewald, “The
World’s First Fully Printed Revolver is Here”, 3DPrint-
Board.com (Nov. 23, 2015) (site visited 9/14/2016).


B. Discussion
     As applied to Defense Distributed’s publication of
technical data, the State Department’s prepublication
approval and license scheme lacks statutory and regu-
latory authorization and invades the plaintiff ’s First
Amendment rights because it is both a content-based

www.pmddtc.state.gov/compliance/documents/OngoingExportCase
FactSheet.pdf.




       DOSWASHINGTONSUP01380
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 812 of 996

                                32a

regulation that fails strict scrutiny and an unconstitu-
tional prior restraint on protected speech.10


     1. The Statute and its Regulatory Interpretation.
    Whether AECA itself, concerned with the “export”
of defense article related technical data, authorizes
prepublication censorship of domestic publications on
the Internet is at least doubtful. Further, construing
the State Department’s regulations for such a purpose
renders them incoherent and unreasonable.
     It is necessary first to analyze the statute under
which the State Department presumed to enact its reg-
ulations and, under the first prong of Chevron analysis,
what the statute means.11 The term “export” is not de-
fined in the AECA, is not a term of legal art, and is not
ambiguous. Under standard canons of statutory con-
struction, “export” should bear its most common mean-
ing. According to dictionaries, the verb “export” means
“to ship (commodities) to other countries or places for
sale, exchange, etc.” United States v. Ehsan, 163 F.3d
855, 859 (4th Cir. 1998) (citing The Random House
Dictionary of the English Language 682 (2d ed.1987));

     10
        For simplicity only, I do not here address plaintiffs’ vague-
ness claim.
     11
        It is hard to say whether the State Department’s interpre-
tation of AECA should be analyzed under Chevron, U.S.A., Inc. v.
Nat. Res. Def. Council, Inc., 467 U.S. 837, 842, 104 S. Ct. 2778, 2781
(1984) or United States v. Mead Corp., 533 U.S. 218, 227-28, 121
S. Ct. 2164, 2171-72 (2001). I refer to Chevron analysis arguendo
because it captures both the statute and the reasonableness of the
regulations.




        DOSWASHINGTONSUP01381
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 813 of 996

                           33a

Export, Black’s Law Dictionary (10th ed. 2014) (“To
send, take, or carry (a good or commodity) out of the
country; to transport (merchandise) from one country
to another in the course of trade”); United States v.
Dien Duc Huynh, 246 F.3d 734, 741 (5th Cir. 2001)
(“Exportation occurs when the goods are shipped to
another country”). As the court explained in Ehsan,
which interpreted a Presidential proclamation ban-
ning “exportation” of goods or technology to Iran,
“[t]hese definitions vary in specificity, but all make
clear that exportation involves the transit of goods
from one country to another for the purpose of trade.”
Id. See also Swan v. Finch Co. v. United States, 190 U.S.
143, 145 (1903) (the “legal notion . . . of exportation is
a severance of goods from the mass of things belonging
to this country with an intention of uniting them to
things belonging to some foreign country or another”).
As against a claim that the rule of lenity should apply,
the Ehsam court explicitly held that “export” is unam-
biguous. Id. at 859-60
     Given this construction of “export” by a fellow cir-
cuit court, we have no reason to hold that Congress de-
viated from the term’s plain meaning, particularly so
significantly as to encompass the domestic publication
on the Internet, without charge and therefore without
any “trade,” of lawful, nonclassified, nonrestricted in-
formation. “Congress . . . does not alter the fundamen-
tal details of a regulatory scheme in vague terms or
ancillary provisions – it does not, one might say,
hide elephants in mouseholes.” King v. Burwell, 135
S. Ct. 2480, 2495 (2015) (internal quotation omitted).




      DOSWASHINGTONSUP01382
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 814 of 996

                           34a

Pursuant to Chevron, where the meaning of a statute
is plain, a federal agency has no warrant to act beyond
the authority delegated by Congress. Chevron, U.S.A.,
Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43,
104 S. Ct. 2778, 2781 (1984). The State Department’s
briefing makes no effort to address the statutory lan-
guage, which must be read in light of established case
law and the term’s ordinary meaning and the rule of
constitutional avoidance.
     This determination of the meaning of “export” un-
der Chevron step one would normally resolve the case.
For the sake of argument, however, it is also clear that
the State Department regulations fail the second step
as well. Under the second step of Chevron analysis,
they may be upheld only if they represent a “reasona-
ble” construction of the statute. Chevron, 467 U.S. at
844, 104 S. Ct. at 2782. Defense Distributed and its
amici challenge the regulations’ interpretation of “ex-
port” and the “public domain” exception to the defini-
tion of “technical data.” Although the majority opinion
adopts the State Department’s litigating position that
“export” refers only to publication on the Internet,
where the information will inevitably be accessible to
foreign actors, the warning letter to Defense Distrib-
uted cited the exact, far broader regulatory definition:
“export” means “disclosing (including oral or visual
disclosure) or transferring technical data to a foreign
person, whether in the United States of [sic] abroad.”
There is embedded ambiguity, and disturbing breadth,
in the State Department’s discretion to prevent the
dissemination (without an “export” license) of lawful,




       DOSWASHINGTONSUP01383
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 815 of 996

                           35a

non-classified technical data to foreign persons within
the U.S. The regulation on its face, as applied to De-
fense Distributed, goes far beyond the proper statutory
definition of “export.”
     Even if “export” in AECA could bear a more capa-
cious interpretation, applying the State Department’s
regulatory interpretation to the non-transactional
publication of Defense Distributed’s files on the In-
ternet is unreasonable. In terms of the regulations
themselves, how this expansive definition of “export”
interacts with the “public domain” exception is unclear
at best. If any dissemination of information bearing on
USML technical data to foreign persons within the
U.S. is potentially an “export,” then facilitating domes-
tic publication of such information free of charge can
never satisfy the “public domain” exception because
newspapers, libraries, magazines, conferences, etc.
may all be accessed by foreign persons. The State De-
partment’s ipse dixit that “export” is consistent with its
own “public domain” regulation is incoherent and un-
reasonable. Even if these regulations are consistent,
however, attempting to exclude the Internet from the
“public domain,” whose definition does not currently
refer to the Internet, is irrational and absurd. The In-
ternet has become the quintessential “public domain.”
The State Department cannot have it both ways,
broadly defining “export” to cover non-transactional
publication within the U.S. while solely and arbitrarily
excluding from the “public domain” exception the In-
ternet publication of Defense Distributed’s technical
data.




      DOSWASHINGTONSUP01384
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 816 of 996

                          36a

     The root of the problem is that the State Depart-
ment’s litigating position and its regulations put more
weight on “export” than any reasonable construction of
the statute will bear. “Export” and “publication” are
functionally different concepts. Cf. Bond, 134 S. Ct. at
2090 (“[s]aying that a person ‘used a chemical weapon’
conveys a very different idea than saying the person
‘used a chemical in a way that caused some harm.’ ”
Not only does the State Department fail to justify ac-
cording its interpretation Chevron deference, but the
doctrine of constitutional avoidance establishes that
Chevron deference would be inappropriate anyway.
That doctrine provides that “where an otherwise ac-
ceptable construction of a statute would raise serious
constitutional problems, the Court will construe the
statute to avoid such problems unless such construc-
tion is plainly contrary to the intent of Congress.” Ed-
ward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. &
Constr. Trades Council, 485 U.S. 568, 575 (1988); see
also id. at 574-75 (stating that although the agency in-
terpretation at issue “would normally be entitled to
deference,” “[a]nother rule of statutory construction
[constitutional avoidance] . . . is pertinent here”); see
also Solid Waste Agency of N. Cook County v. United
States Army Corps of Eng’rs, 531 U.S. 159, 174 (2001)
(“We thus read the statute as written to avoid the sig-
nificant constitutional and federalism questions raised
by respondents’ interpretation, and therefore reject the
request for administrative deference.”). As the follow-
ing constitutional discussion shows, the Executive
Branch has consistently recognized the conceptual
difference between “export” and “publication”, and its




      DOSWASHINGTONSUP01385
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 817 of 996

                          37a

constitutional significance, throughout the forty-year
history of the AECA. It is only the novel threatened en-
forcement in this case that brings to the fore the seri-
ous problems of censorship that courts are bound to
address.


    2. The First Amendment – Content-based speech
       restriction.
     “Content-based laws – those that target speech
based on its communicative content – are presump-
tively unconstitutional and may be justified only if the
government proves they are narrowly tailored to serve
compelling state interests.” Reed v. Town of Gilbert,
135 S. Ct. 2218, 2226 (2015). “Government regulation
of speech is content-based if a law applies to particular
speech because of the topic discussed or the idea or
message expressed.” Id. at 2227. “A speech regulation
targeted at specific subject matter is content based
even if it does not discriminate among viewpoints
within that subject matter:” consequently, even a view-
point neutral law can be content-based. Id. at 2230.
“Strict scrutiny applies either when a law is content
based on its face or when the purpose and justification
for the law are content based.” Id. at 2228.
    The prepublication review scheme at issue here
would require government approval and/or licensing of
any domestic publication on the Internet of lawful,
non-classified “technical information” related to “fire-
arms” solely because a foreign national might view
the posting. As applied to the publication of Defense




      DOSWASHINGTONSUP01386
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 818 of 996

                           38a

Distributed’s files, this process is a content-based re-
striction on the petitioners’ domestic speech “because
of the topic discussed.” Reed, 135 S. Ct. at 2227. Partic-
ularly relevant to this case is Holder v. Humanitarian
Law Proj., 561 U.S. 1, 27-28, 130 S. Ct. 2705, 2723-24
(2010), in which the Supreme Court held that as ap-
plied, a criminal statute forbidding the provision of
material support and resources to designated terrorist
organizations was content based and required strict
scrutiny review. The Court there rejected the govern-
ment’s assertion that although the plaintiffs were go-
ing to provide legal training and political advocacy to
Mideast terrorist organizations, the statute criminal-
ized “conduct” and only incidentally affected “speech.”
Rejecting this incidental burden argument for inter-
mediate scrutiny review, the Court stated the obvious:
“[p]laintiffs want to speak to the PKK and the LTTE,
and whether they may do so under § 2239B depends on
what they say:” if their speech concerns “specialized
knowledge” it is barred, but it [sic] “if it imparts only
general or unspecialized knowledge” it is permissible).
Humanitarian Law Proj., 130 S. Ct. at 2724.
     The State Department barely disputes that computer-
related files and other technical data are speech pro-
tected by the First Amendment. See Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 445-49 (2d Cir.
2001) (discussing level of scrutiny owed for “speech” in
the form of a decryption computer program). There
are CAD files on the Internet and designs, drawings,
and technical information about myriad items – jew-
elry, kitchen supplies, model airplanes, or clothing, for




      DOSWASHINGTONSUP01387
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 819 of 996

                               39a

example – that are of no interest to the State Depart-
ment. Only because Defense Distributed posted tech-
nical data referring to firearms covered generically by
the USML does the government purport to require pre-
publication approval or licensing. This is pure content-
based regulation.12
     The Government’s argument that its regulatory
scheme is content-neutral because it is focused on
curbing harmful secondary effects rather than Defense
Distributed’s primary speech is unpersuasive. The
Supreme Court explained this distinction in Boos
v. Barry, which overturned an ordinance restricting
criticism of foreign governments near their embassies

    12
        The Ninth Circuit held in United States v. Mak that “the
AECA and its implementing regulations are content-neutral” be-
cause “[t]he purpose of the AECA does not rest upon disagreement
with the message conveyed,” and because “ITAR defines the tech-
nical data based on its function and not its viewpoint.” 683 F.3d
1126, 1134-35 (9th Cir. 2012). Mak is distinguishable for a number
of reasons. First, the defendant was prosecuted for attempting to
export to the People’s Republic of China sensitive submarine tech-
nology loaded on unauthorized CDs and was arrested when he
was carrying them aboard an international flight. Second, Mak
was decided before Reed where the Supreme Court counseled that
“[s]ome facial distinctions based on a message are obvious, defin-
ing regulated speech by particular subject matter, and others are
more subtle, defining regulated speech by its function or purpose.
Both are distinctions drawn based on the message a speaker con-
veys, and, therefore, are subject to strict scrutiny.” 135 S. Ct. at
2230. Third, even if the case is analyzed as a content-based re-
striction, Mak’s prosecution falls comfortably within the tradi-
tional understanding of “export.” The government’s heightened
interest in national security is evident, and the Court required
the government to prove beyond a reasonable doubt that the tech-
nical information he was carrying was not in the public domain.




         DOSWASHINGTONSUP01388
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 820 of 996

                            40a

because it “focus[es] on the direct impact of speech on
its audience.” Secondary effects of speech, as the Court
understood, include “congestion, [ ] interference with
ingress or egress, [ ] visual clutter, or [ ] the need to pro-
tect the security of embassies”, which are the kind of
regulations that underlie Renton v. Playtime Theaters.
485 U.S. 312, 321, 108 S. Ct. 1157, 1163-64 (1988). Sim-
ilarly, the regulation of speech here is focused on the
“direct impact of speech on its audience” because the
government seeks to prevent certain listeners – foreign
nationals – from using the speech about firearms to
create guns.
      The State Department also asserts that the ITAR
regulatory scheme is not content-based because the in-
formation here at issue is “functional,” that is, that
downloading the Defense Distributed files directly en-
ables the creation of 3D printed gun and gun compo-
nents “at the push of a button.” This argument is
flawed factually and legally. First, more than CAD (or
CNC) files are involved in the information sought to be
regulated by the State Department: its warning letter
to Defense Distributed identified both “files” and “tech-
nical data,” which include design drawings, rendered
images, and written manufacturing instructions. Sec-
ond, CAD files do not “direct a computer” to do any-
thing. As the amicus Electronic Frontier Foundation
explains, “[T]o create a physical object based on a CAD
file, a third party must supply additional software to
read these files and translate them into the motions
of a 3D print head, the 3D printer itself, and the neces-
sary physical materials.” The person must provide




       DOSWASHINGTONSUP01389
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 821 of 996

                          41a

know-how, tools and materials to assemble the printed
components, e.g. treating some parts of the Liberator
with acetone to render them functional. In effect, the
“functionality” of CAD files differs only in degree from
that of blueprints. Legally, this argument is an attempt
to fit within the Corley case, referenced above, which
concerned a computer program that by itself provided
a “key” to open otherwise copyright-restricted online
materials; those facts are far afield from the technical
data speech at issue here. Corley, 273 F.3d at 449-55.
     Because the regulation of Defense Distributed’s
speech is content-based, it is necessary to apply strict
scrutiny. The district court erred in applying the lower
intermediate scrutiny standard. I would not dispute
that the government has a compelling interest in en-
forcing the AECA to regulate the export of arms and
technical data governed by the USML. The critical is-
sue is instead whether the government’s prepublica-
tion approval scheme is narrowly tailored to achieve
that end. A regulation is not narrowly tailored if it is
“significantly overinclusive.” Simon & Schuster, Inc. v.
Members of N.Y. State Crime Victims Bd., 502 U.S. 105,
121, 112 S. Ct. 501, 511 (1991).
     “[S]ignificantly overinclusive,” however, aptly de-
scribes the Government’s breathtaking assertion of
prepublication review and licensing authority as ap-
plied in this case. To prevent foreign nationals from
accessing technical data relating to USML-covered
firearms, the government seeks to require all domes-
tic posting on the Internet of “technical data” to be
pre-approved or licensed by the DDTC. No matter that




      DOSWASHINGTONSUP01390
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 822 of 996

                          42a

citizens have no intention of assisting foreign enemies
directly, communications about firearms on webpages
or blogs must be subject to prior approval on the theory
that a foreign national might come across the speech.
This flies in the face of Humanitarian Law Project. Al-
though a statute prohibiting the provision of “material
support and resources” to designated terrorist groups
did not violate First Amendment rights where plain-
tiffs intended to directly assist specific terrorist or-
ganizations, the Court “in no way suggest[ed] that a
regulation of independent speech would pass constitu-
tional muster, even if the Government were to show
that such speech benefits foreign terrorist organiza-
tions . . . [or] that Congress could extend the same pro-
hibition on material support at issue here to domestic
organizations.” 561 U.S. at 36-39, 130 S. Ct. at 2729-30.
The State Department’s ITAR regulations, as sought
to be applied here, plainly sweep in and would control
a vast amount of perfectly lawful speech.
      Two exceptions to the regulations do not eliminate
the problem of overinclusiveness. First, general scien-
tific, mechanical, or engineering principles taught in
schools is deemed exempt from ITAR as information
in the public domain. This exception does not, how-
ever, appear to save from potential regulation and li-
censing the amateur gunsmith or hobby shooter who
discusses technical information about the construction
of firearms on an Internet webpage. Any information
so shared is not necessarily “general scientific, me-
chanical, or engineering principles taught in schools.”
Underscoring this problem, at oral argument the




      DOSWASHINGTONSUP01391
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 823 of 996

                                43a

government would not definitively answer whether the
State Department would purport to regulate the post-
ing of such unclassified technical data that appeared
in library books or magazines like Popular Mechanics.
     Second, the State Department has taken the posi-
tion in this litigation that the “public domain” excep-
tion applies only to information already in the public
domain. Its interpretation of the technical data reg-
ulations would permit the DDTC to stifle online dis-
cussion of any innovations related to USML-covered
firearms because new information would, by definition,
not be in the public domain already. Amicus Reporters
Committee for Freedom of the Press and the Thomas
Jefferson Center for the Protection of Free Expression
correctly expresses fear about journalists’ ability to re-
port, without DDTC approval, on the latest technolog-
ical innovations related to any items covered by the
USML.
     Lest this concern of overinclusiveness be per-
ceived as hyperbole, consider that in 2013, CNET pub-
lished an article containing an unredacted copy of a
document detailing performance requirements for un-
manned U.S. military surveillance drones.13 Should
CNET have applied for approval or a license from the
DDTC prior to publication? The State Department’s in-
terpretation of the regulations could lead to that con-
clusion. See 22 C.F.R. § 121.1, Category VIII, item (i)
    13
       See Declan McCullagh, DHS Built Domestic Surveillance
Tech into Predator Drones, CNET (Mar. 2, 2013, 11:30 AM), http://
www.cnet.com/news/dhs-built-domestic-surveillance-tech-into-predator-
drones/.




         DOSWASHINGTONSUP01392
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 824 of 996

                           44a

(technical data related to aircraft and related articles).
The USML-related technical discussed there (1) were
“exported” because of their availability to foreign per-
sons by publication on the Internet, and (2) the “public
domain” exception would be of no avail since the infor-
mation had not been in the public domain (narrowly
defined to exclude the Internet) before publication in
the CNET article. On the Government’s theory, jour-
nalists could be subject to the ITAR for posting articles
online.
     The State Department also asserts that, somehow,
the information published by Defense Distributed
would have survived regulatory scrutiny (query before
or after submission to DDTC?) if the company had “ver-
ified the citizenship of those interested in the files, or
by any other means adequate to ensure that the files
are not disseminated to foreign nationals.” Govern-
ment brief at 20. Whatever this means, it is a ludicrous
attempt to narrow the ambit of its regulation of In-
ternet publications. Everyone knows that personally
identifying information can be fabricated on electronic
media. Equally troubling, if the State Department
truly means what it says in brief about screening out
foreign nationals, then the “public domain” exception
becomes useless when applied to media like print pub-
lications and TV or to gatherings open to the public.
     In sum, it is not at all clear that the State Depart-
ment has any concern for the First Amendment rights
of the American public and press. Indeed, the State De-
partment turns freedom of speech on its head by as-
serting, “The possibility that an Internet site could also




      DOSWASHINGTONSUP01393
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 825 of 996

                           45a

be used to distribute the technical data domestically
does not alter the analysis. . . .” The Government bears
the burden to show that its regulation is narrowly tai-
lored to suit a compelling interest. It is not the public’s
burden to prove their right to discuss lawful, non-
classified, non-restricted technical data. As applied to
Defense Distributed’s online publication, these over-
inclusive regulations cannot be narrowly tailored and
fail strict scrutiny.


    3. The First Amendment – Prior Restraint.
      The Government’s prepublication approval and li-
censing scheme also fails to pass constitutional muster
because it effects a prior restraint on speech. The clas-
sic description of a prior restraint is an “administrative
[or] judicial order[ ] forbidding certain communications
when issued in advance of the time that such commu-
nications are to occur.” Catholic Leadership Coalition
of Tex. v. Reisman, 764 F.3d 409, 437 (5th Cir. 2014)
(citing Alexander v. United States, 509 U.S. 544, 550,
113 S. Ct. 2766, 2771 (1993)). The State Department’s
prepublication review scheme easily fits the mold.
     Though not unconstitutional per se, any system of
prior restraint bears a heavy presumption of unconsti-
tutionality. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215,
225, 110 S. Ct. 596, 604 (1990). Generally, speech li-
censing schemes must avoid two pitfalls. First the
licensors must not exercise excessive discretion. Cath-
olic Leadership Coalition, 764 F.3d at 437 (citing Lake-
wood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757, 108




       DOSWASHINGTONSUP01394
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 826 of 996

                              46a

S. Ct. 2138, 2144 (1988)). “[N]arrowly drawn, reasona-
ble and definite standards” should guide the licensor
in order to avoid “unbridled discretion” that might per-
mit the official to “encourag[e] some views and dis-
courag[e] others through the arbitrary application” of
the regulation. Forsyth Cty., Ga. v. Nationalist Move-
ment, 505 U.S. 123, 133, 112 S. Ct. 2395, 2402-03
(1992).
     Second, content-based14 prior restraints must con-
tain adequate procedural protections. The Supreme
Court has requires [sic] three procedural safeguards
against suppression of protected speech by a censor-
ship board: (1) any restraint before judicial review oc-
curs can be imposed for only a specified brief period
of time during which the status quo is maintained;
(2) prompt judicial review of a decision must be avail-
able; and (3) the censor must bear the burdens of going
to court and providing the basis to suppress the speech.
N.W. Enters. v. City of Houston, 352 F.3d 162, 193-94
(5th Cir. 2003) (citing Freedman v. Maryland, 380 U.S.
51, 58-59, 85 S. Ct. 734, 739 (1965)). In sum, a court
reviewing a system of prior restraint should examine
“both the law’s procedural guarantees and the discre-
tion given to law enforcement officials.” G.K. Ltd.
Travel v. City of Lake Oswego, 436 F.3d 1064, 1082 (9th
Cir. 2006); see also East Brooks Books, Inc. v. Shelby


    14
        As described above, the ITAR regulation of posting to the
Internet technical data related to USML-covered firearms is con-
tent-based. Thus, it is subject to the procedural requirements set
forth in Freedman v. Maryland.




         DOSWASHINGTONSUP01395
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 827 of 996

                               47a

Cty., 588 F.3d 360, 369 (6th Cir. 2009); Weinberg v. City
of Chi., 310 F.3d 1029, 1045 (7th Cir. 2002).
     To the extent it embraces publication of non-
classified, non-transactional, lawful technical data on
the Internet, the Government’s scheme vests broad,
unbridled discretion to make licensing decisions and
lacks the requisite procedural protections. First, as ex-
plained above, the “export” regulations’ virtually un-
bounded coverage of USML-related technical data
posted to the Internet, combined with the State De-
partment’s deliberate ambiguity in what constitutes
the “public domain,” renders application of ITAR regu-
lations anything but “narrow, objective, and definite.”
The stated standards do not guide the licensors to pre-
vent unconstitutional prior restraints. Shuttlesworth v.
City of Birmingham, 394 U.S. 147, 151, 89 S. Ct. 935,
938 (1969). The State Department’s brief actually touts
the case-by-case nature of the determination whether
to prevent Internet publication of technical data.15
     In City of Lakewood v. Plain Dealer Publishing
Co., for example, the Supreme Court held that a city
ordinance insufficiently tailored the Mayor’s discretion
to issue newspaper rack permits because “the ordi-
nance itself contains no explicit limits on the mayor’s
discretion” and “nothing in the law as written requires
the mayor to do more than make the statement ‘it is

    15
       Compounding confusion, the ITAR grant broad discretion
to DDTC to deny an export license if it “deems such action to be
in furtherance of world peace, the national security or the foreign
policy of the United States, or is otherwise advisable.” 22 C.F.R.
§ 126.7(a)(1) (emphasis added).




         DOSWASHINGTONSUP01396
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 828 of 996

                           48a

not in the public interest’ when denying a permit ap-
plication.” 486 U.S. at 769, 108 S. Ct. at 2150-51. Like
the “illusory ‘constraints’ ” in Lakewood, id. at 769, the
ITAR prepublication review scheme offers nothing but
regulatory (or prosecutorial) discretion, as applied to
the technical data at issue here, in lieu of objective
standards. Reliance on the censor’s good faith alone,
however, “is the very presumption that the doctrine
forbidding unbridled discretion disallows.” Id. at 770.
Cf. Humanitarian Law Project, 130 S. Ct. at 2728 (list-
ing numerous ways in which Congress had exhibited
sensitivity to First Amendment concerns by limiting
and clarifying a statute’s application and “avoid[ing]
any restriction on independent advocacy, or indeed
any activities not directed to, coordinated with, or con-
trolled by foreign terrorist groups”).
    Just as troubling is the stark lack of the three re-
quired procedural protections in prior restraint cases.
Where a commodity jurisdiction application is neces-
sary, the alleged 45-day regulatory deadline for such
determinations seems to be disregarded in practice;
nearly two years elapsed between Defense Distrib-
uted’s initial request and a response from the DDTC.
Further, the prescribed time limit on licensing deci-
sions, 60 days, is not particularly brief. See Teitel Film
Corp. v. Cusack, 390 U.S. 139, 141, 88 S. Ct. 754, 756
(1968).
     More fundamentally, Congress has withheld judi-
cial review of the State Department’s designation of
items as defense articles or services. See 22 U.S.C.
§ 2778(h); 22 C.F.R. § 128.1 (precluding judicial view of




      DOSWASHINGTONSUP01397
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 829 of 996

                           49a

the Executive’s implementation of the AECA under the
APA). The withholding of judicial review alone should
be fatal to the constitutionality of this prior restraint
scheme insofar as it involves the publication of unclas-
sified, lawful technical data to the Internet. See City of
Littleton, Colo. v. Z.J. Gifts D-4, LLC, 541 U.S. 774, 781,
124 S. Ct. 2219, 2224 (2004) (noting that the Court’s
decision in FW/PBS, Inc. v. City of Dallas, interpreting
Freedman’s “judicial review” safeguard, requires “a
prompt judicial decision,” as well as prompt access to
the courts). And where judicial review is thwarted, it
can hardly be said that DDTC, as the would-be censor,
can bear its burden to go to court and support its ac-
tions.


C. The Government’s Interest, Balancing the In-
   terests
     A brief discussion is necessary on the balancing of
interests as it should have been done in light of the
facts of this case. No one doubts the federal govern-
ment’s paramount duty to protect the security of our
nation or the Executive Branch’s expertise in matters
of foreign relations. Yet the Executive’s mere incanta-
tion of “national security” and “foreign affairs” inter-
ests do not suffice to override constitutional rights. The
Supreme Court has long declined to permit the unsup-
ported invocation of “national security” to cloud the
First Amendment implications of prior restraints. See
New York Times Co. v. United States, 403 U.S. 713, 714,
91 S. Ct. 2140, 2141 (1971) (reversing the grant of an
injunction precluding the New York Times and the




       DOSWASHINGTONSUP01398
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 830 of 996

                          50a

Washington Post from publishing the Pentagon Papers,
a classified study of United States involvement in
Vietnam from 1945-1967); id. at 730 (Stewart, J., con-
curring) (noting that because he cannot say that dis-
closure of the Pentagon Papers “will surely result in
direct, immediate, and irreparable damage to our Na-
tion or its people,” publication may not be enjoined con-
sonant with the First Amendment). Indeed, only the
most exceptional and immediate of national security
concerns allow a prior restraint on speech to remain in
place:
    the protection as to previous restraint is not
    absolutely unlimited. But the limitation has
    been recognized only in exceptional cases. . . .
    [n]o one would question but that a govern-
    ment might prevent actual obstruction to its
    recruiting service or the publication of sailing
    dates of transports or the number and lo-
    cation of troops. On similar grounds, the
    primary requirements of decency may be en-
    forced against obscene publications. The secu-
    rity of the community life may be protected
    against incitements to acts of violence and the
    overthrow by force of orderly government.
Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716,
51 S. Ct. 625, 631 (1931); cf. Haig v. Agee, 453 U.S.
280, 306-08, 101 S. Ct. 2766, 2781-82 (1981) (holding
that the Secretary of State’s revocation of Haig’s pass-
port did not violate First Amendment rights because
his actions exposing undercover CIA agents abroad
threatened national security). No such exceptional cir-
cumstances have been presented in this case. Indeed,




      DOSWASHINGTONSUP01399
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 831 of 996

                               51a

all that the majority can muster to support the govern-
ment’s position here is that
     the State Department’s stated interest in pre-
     venting foreign nationals – including manner
     of enemies of this country – from obtaining
     technical data on how to produce weapons and
     weapon parts is not merely tangentially re-
     lated to national defense and national secu-
     rity; it lies squarely within that interest.
Neither the district court nor the State Department of-
fers anything else.16 With that kind of reasoning, the
State Department could wholly eliminate the “public
domain” and “scholarly” exceptions to the ITAR and
require prepublication approval of all USML-related
technical data. This is clearly not what the Supreme
Court held in the Pentagon Papers or Near cases. See
generally L.A. Powe, Jr., The H-Bomb Injunction, 61
U.Colo.L.Rev. 55 (1990).
     Without any evidence to the contrary, the court
should have held that the domestic Internet publica-
tion of CAD files and other technical data for a 3D
printer-enabled making of gun parts and the Liberator
pistol presents no immediate danger to national secu-
rity, especially in light of the fact that many of these
files are now widely available over the Internet and
that the world is awash with small arms.17

    16
        The State Department notes the fear that a single-shot
pistol undetectable by metal-sensitive devices could be used by
terrorists. The Liberator, however, requires a metal firing pin.
     17
        The Government also vaguely asserts that imposing a
prior restraint upon the domestic publication of the technical data




         DOSWASHINGTONSUP01400
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 832 of 996

                               52a

     Further, the government’s pro-censorship position
in this case contradicts the express position held
within the Executive Branch for the nearly forty-year
existence of the AECA. The State Department’s sudden
turnabout severely undercuts its argument that pre-
publication review and licensing for the publication of
unclassified technical data is justified by pressing na-
tional security concerns. Indeed, in the late 1970s and
early 1980s, at the height of the Cold War, the Depart-
ment of Justice’s Office of Legal Counsel repeatedly
offered written advice that a prepublication review
process would raise significant constitutional ques-
tions and would likely constitute an impermissible
prior restraint, particularly when applied to unclassi-
fied technical data disseminated by individuals who do
not possess specific intent to deliver it to particular for-
eign nationals. Further, in a 1997 “Report on the Avail-
ability of Bombmaking Information,” the Department
of Justice observed the widespread availability of
bombmaking instructions on the Internet, in libraries,
and in magazines. The Department of Justice then ar-
gued against government censorship, concluding that
despite the distinct possibility that third parties
can use bombmaking instructions to engage in illegal
conduct, a statute “proscrib[ing] indiscriminately the
dissemination of bombmaking information” would face

here is justified to protect foreign relations with other countries
that have more restrictive firearms laws than the United States.
Inflicting domestic speech censorship in pursuit of globalist for-
eign relations concerns (absent specific findings and prohibitions
as in Humanitarian Law Project) is dangerous and unprece-
dented.




        DOSWASHINGTONSUP01401
               Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 833 of 996

                               53a

First Amendment problems because the government
may rarely prevent the dissemination of truthful infor-
mation.18
     With respect to the ITAR’s regulation of “technical
data,” DDTC’s director has taken the position in litiga-
tion that the State Department “does not seek to reg-
ulate the means themselves by which information is
placed in the public domain” and “does not review in
advance scientific information to determine whether it
may be offered for sale at newsstands and bookstores,
through subscriptions, second-class mail, or made
available at libraries open to the public, or distributed
at a conference or seminar in the United States.” Sec-
ond Declaration of William J. Lowell Department of
State Office of Defense Trade Controls at 11, Bernstein
v. U.S. Dep’t of State, 945 F. Supp. 1279 (N.D. Cal.
1996). Moreover, he added, “the regulations are not ap-
plied to establish a prepublication review requirement
for the general publication of scientific information in
the United States.” Id.
     Finally, the State Department’s invocation of un-
specified national security concerns flatly contradicts
its contention that while Defense Distributed’s very
same technical data cannot be published on the Inter-
net, they may be freely circulated within the U.S. at
conferences, meetings, trade shows, in domestic print
publications and in libraries. (Of course, as above
noted, the Government’s sincerity on this point is

      18
        DEPARTMENT OF JUSTICE, 1997 REPORT ON THE AVAILABILITY
OF   BOMBMAKING INFORMATION 3, 5-7, 19-29 (1997).




           DOSWASHINGTONSUP01402
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 834 of 996

                            54a

subject to doubt, based on the determined ambiguity of
its litigating position.) After all, if a foreign national
were to attend a meeting or trade show, or visit the li-
brary and read a book with such information in it, un-
der the Government’s theory, the technical data would
have been “exported” just like the Internet posts, be-
cause it was “[d]isclos[ed] (including oral or visual dis-
closure) . . . to a foreign person . . . in the United States
or abroad.” Id. § 120.17(a)(4).
                               ***
     By refusing to address the plaintiffs’ likelihood of
success on the merits and relying solely on the Govern-
ment’s vague invocation of national security interests,
the majority leave in place a preliminary injunction
that degrades First Amendment protections and im-
plicitly sanctions the State Department’s tenuous and
aggressive invasion of citizens’ rights. The majority’s
non-decision here encourages case-by-case adjudica-
tion of prepublication review “requests” by the State
Department that will chill the free exchange of ideas
about whatever USML-related technical data the gov-
ernment chooses to call “novel,” “functional,” or “not
within the public domain.” It will foster further stan-
dardless exercises of discretion by DDTC censors.
    Today’s target is unclassified, lawful technical
data about guns, which will impair discussion about a
large swath of unclassified information about firearms
and inhibit amateur gunsmiths as well as journalists.
Tomorrow’s targets may be drones, cybersecurity, or
robotic devices, technical data for all of which may be




       DOSWASHINGTONSUP01403
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 835 of 996

                          55a

implicated on the USML. This abdication of our deci-
sionmaking responsibility toward the First Freedom is
highly regrettable. I earnestly hope that the district
court, on remand, will take the foregoing discussion to
heart and relieve Defense Distributed of this censor-
ship.




      DOSWASHINGTONSUP01404
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 836 of 996

                          56a

                    APPENDIX B
  IN THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF TEXAS
            AUSTIN DIVISION

DEFENSE DISTRIBUTED, §
ET AL.,              §
                     §
        Plaintiffs,
                     §
V.                   §              1-15-CV-372 RP
UNITED STATES        §
DEPARTMENT OF        §
STATE, ET AL.,       §
                     §
        Defendants.  §

                       ORDER
                 (Filed Aug. 4, 2015)
     Before the Court are Plaintiffs’ Motion for Prelim-
inary Injunction, filed May 11, 2015 (Clerk’s Dkt. #7),
Memorandum of Points and Authorities in Support of
Plaintiffs’ Motion for Preliminary Injunction, filed May
11, 2015 (Clerk’s Dkt. #8) and the responsive pleadings
thereto. The Court conducted a hearing on the motion
on July 6, 2015. Having considered the motion, respon-
sive pleadings, record in the case, and the applicable
law, the Court is of the opinion that Plaintiffs’ motion
for a preliminary injunction should be denied. See FED.
R. CIV. P. 65(b).




      DOSWASHINGTONSUP01405
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 837 of 996

                          57a

I.   BACKGROUND
     Plaintiffs Defense Distributed and the Second
Amendment Foundation (“SAF”) bring this action
against defendants the United States Department of
State, Secretary of State John Kerry, the Directorate of
Defense Trade Controls (“DDTC”), and employees of
the DDTC in their official and individual capacities,
challenging implementation of regulations governing
the “export” of “defense articles.”
     Under the Arms Export Control Act (“AECA”), “the
President is authorized to control the import and the
export of defense articles and defense services” and to
“promulgate regulations for the import and export of
such articles and services.” 22 U.S.C. § 2778(a)(1). The
AECA imposes both civil and criminal penalties for vi-
olation of its provisions and implementing regulations,
including monetary fines and imprisonment. Id.
§ 2278(c) & (e). The President has delegated his au-
thority to promulgate implementing regulations to the
Secretary of State. Those regulations, the Interna-
tional Traffic in Arms Regulation (“ITAR”), are in turn
administered by the DDTC and its employees. 22
C.F.R. 120.1(a).
     The AECA directs that the “defense articles” des-
ignated under its terms constitute the United States
“Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions
List “is not a compendium of specific controlled items,”
rather it is a “series of categories describing the kinds
of items” qualifying as “defense articles.” United States
v. Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert. denied




      DOSWASHINGTONSUP01406
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 838 of 996

                          58a

sub nom. Yufeng Wei v. United States, 134 S. Ct. 365
(2013). Put another way, the Munitions List contains
“attributes rather than names.” United States v.
Pulungan, 569 F.3d 326, 328 (7th Cir. 2009) (explaining
“an effort to enumerate each item would be futile,” as
market is constantly changing). The term “defense ar-
ticles” also specifically includes “technical data rec-
orded or stored in any physical form, models, mockups
or other items that reveal technical data directly relat-
ing to items designated in” the Munitions List. 22
C.F.R. § 120.6
      A party unsure about whether a particular item is
a “defense article” covered by the Munitions List may
file a “commodity jurisdiction” request with the DDTC.
See 22 C.F.R. § 120.4 (describing process). The regula-
tions state the DDTC “will provide a preliminary re-
sponse within 10 working days of receipt of a complete
request for commodity jurisdiction.” Id. § 120.4(e). If a
final determination is not provided after 45 days, “the
applicant may request in writing to the Director, Office
of Defense Trade Controls Policy that this determina-
tion be given expedited processing.” Id.
     According to Plaintiffs, Defense Distributed pub-
lishes files on the Internet as a means of fulfilling its
primary missions to promote the right to keep and bear
arms and to educate the public, as well as generating
revenue. Specifically, in December 2012 Defense Dis-
tributed made available for free on the Internet pri-
vately generated technical information regarding a
number of gun-related items (the “Published Files”).
(Compl. ¶¶ 22-24). Plaintiffs allege that, on May 8,




      DOSWASHINGTONSUP01407
              Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 839 of 996

                              59a

2013, Defendants sent Defense Distributed a letter
stating:
        DTCC/END is conducting a review of tech-
        nical data made publicly available by Defense
        Distributed through its 3D printing website,
        DEFCAD.org, the majority of which appear
        to be related to items in Category I of the [Mu-
        nitions List]. Defense Distributed may have
        released ITAR-controlled technical data with-
        out the required prior authorization from
        the Directorate of Defense Trade Controls
        (DDTC), a violation of the ITAR.
(Id. ¶ 25).
     Plaintiffs state they promptly removed the Pub-
lished Files from the Internet. Further, per instruction
in the May 2013 letter, Plaintiffs submitted commodity
jurisdiction requests covering the Published Files on
June 21, 2013. According to Plaintiffs, they have not
received a response to the requests from Defendants.
(Id. ¶¶ 26-29).
     Plaintiffs further allege that, on September 25,
2014, Defense Distributed sent a request for prepubli-
cation approval for public release of files containing
technical information on a machine named the “Ghost
Gunner” that can be used to manufacture a variety of
items, including gun parts (the “Ghost Gunner Files”).1

    1
      According to Plaintiffs, Defendants identify the Depart-
ment of Defense Office of Prepublication Review and Security
(“DOPSR”) as the government agency from which private persons
must obtain prior approval for publication of privately generated
technical information subject to ITAR control. (Compl. ¶ 28).




          DOSWASHINGTONSUP01408
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 840 of 996

                           60a

Following resubmission of the request, on April 13,
2015, DDTC determined that the Ghost Gunner ma-
chine, including the software necessary to build and
operate the Ghost Gunner machine, is not subject to
ITAR, but that “software, data files, project files, cod-
ing, and models for producing a defense article, to in-
clude 80% AR-15 lower receivers, are subject to the
jurisdiction of the Department of State in accordance
with [ITAR].” (Id. ¶¶ 28-33). In addition, Plaintiffs al-
lege that since September 2, 2014, Defense Distributed
has made multiple requests to DOPSR for prepublica-
tion review of certain computer-aided design (“CAD”)
files. In December 2014, DOPSR informed Defense
Distributed that it refused to review the CAD files. The
DOPSR letter directed Defense Distributed to the
DDTC Compliance and Enforcement Division for fur-
ther questions on public release of the CAD files. De-
fense Distributed has sought additional guidance on
the authorization process, but to date, Defendants
have not responded. (Id. ¶¶ 34-36).
     Plaintiffs filed this action on April 29, 2015, rais-
ing five separate claims. Specifically, Plaintiffs assert
that the imposition by Defendants of a prepublication
approval requirement for “technical data” related to
“defense articles” constitutes: (1) an ultra vires govern-
ment action; (2) a violation of their rights to free speech
under the First Amendment; (3) a violation of their
right to keep and bear arms under the Second Amend-
ment; and (4) a violation of their right to due process
of law under the Fifth Amendment. Plaintiffs also




       DOSWASHINGTONSUP01409
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 841 of 996

                           61a

contend the violations of their constitutional rights en-
titled them to monetary damages under Bivens v. Six
Unknown Named Agents of the Federal Bureau of Nar-
cotics, 403 U.S. 388 (1971). Plaintiffs now seek a pre-
liminary injunction enjoining the enforcement of any
prepublication approval requirement against unclassi-
fied information under the ITAR, specifically including
all files Defense Distributed has submitted for DOPSR
review. The parties have filed responsive pleadings.
The Court conducted a hearing on July 6, 2015 and the
matter is now ripe for review.


II.   STANDARD OF REVIEW
     A preliminary injunction is an extraordinary rem-
edy and the decision to grant a preliminary injunction
is to be treated as the exception rather than the rule.
Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047, 1050
(5th Cir. 1997). The party seeking a preliminary in-
junction may be granted relief only if the moving party
establishes: (1) a substantial likelihood of success on
the merits; (2) a substantial threat that failure to grant
the injunction will result in irreparable injury; (3) that
the threatened injury out-weighs any damage that the
injunction may cause the opposing party; and (4) that
the injunction will not disserve the public interest. See
Hoover v. Morales, 146 F.3d 304, 307 (5th Cir.1998);
Wenner v. Texas Lottery Comm’n, 123 F.3d 321, 325 (5th
Cir. 1997); Cherokee Pump & Equip. Inc. v. Aurora
Pump, 38 F.3d 246, 249 (5th Cir. 1994). To show a sub-
stantial likelihood of success, “the plaintiff must pre-
sent a prima facie case, but need not prove that he is




      DOSWASHINGTONSUP01410
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 842 of 996

                           62a

entitled to summary judgment.” Daniels Health Sci-
ences, L.L.C. v. Vascular Health Sciences, L.L.C., 710
F.3d 579, 582 (5th Cir. 2013). See also Janvey v. Alguire,
647 F.3d 585, 596 (5th Cir. 2011) (same, citing CHARLES
ALAN WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A
FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed. 1995)
(“All courts agree that plaintiff must present a prima
facie case but need not show that he is certain to
win.”)). The party seeking a preliminary injunction
must clearly carry the burden of persuasion on all four
requirements to merit relief. Mississippi Power &
Light Co., 760 F.2d 618, 621 (5th Cir. 1985).


III. ANALYSIS
     Defendants maintain Plaintiffs have not estab-
lished any of the four requirements necessary to merit
grant of a preliminary injunction. Plaintiffs, of course,
disagree. The Court will briefly address the parties’ ar-
guments concerning the final three requirements be-
fore turning to the core, and dispositive question,
whether Plaintiffs have shown a likelihood of success
on the merits of their clairms [sic].


     A. Injury and Balancing of Interests
    Defendants suggest Plaintiffs’ contention that they
face irreparable injuy [sic] absent immediate relief is
rebutted by their delay in filing this lawsuit. However,
the Supreme Court has stated that the “loss of First
Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.”




      DOSWASHINGTONSUP01411
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 843 of 996

                           63a

Elrod v. Burns, 427 U.S. 347, 373 (1976); see also
Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502,
506 (5th Cir. 2009) (the “loss of First Amendment free-
doms for even minimal periods of time constitutes ir-
reparable injury justifying the grant of a preliminary
injunction.”). The Second Amendment protects “simi-
larly intangible and unquantifiable interests” and a
deprivation is thus considered irreparable. Ezell v. City
of Chicago, 651 F.3d 684, 699 (7th Cir. 2011) (“for some
kinds of constitutional violations, irreparable harm is
presumed”). The Court thus has little trouble conclud-
ing Plaintiffs have shown they face a substantial
threat of irreparable injury.
     The Court has much more trouble concluding
Plaintiffs have met their burden in regard to the final
two prongs of the preliminary injunction inquiry.
Those prongs require weighing of the respective inter-
ests of the parties and the public. Specifically, that the
threatened injury out-weighs any damage that the in-
junction may cause the opposing party and that the in-
junction will not disserve the public interest. In this
case, the inquiry essentially collapses because the in-
terests asserted by Defendants are in the form of pro-
tecting the public by limiting access of foreign
nationals to “defense articles.”
    Plaintiffs rather summarily assert the balance of
interests tilts in their favor because “[I]t is always in
the public interest to prevent the violation of a party’s
constitutional rights.” Awad v. Ziriax, 670 F.3d 1111,
1132 (10th Cir. 2012); see also Jackson Women’s Health
Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014)




      DOSWASHINGTONSUP01412
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 844 of 996

                           64a

(district court did not abuse its discretion in finding in-
junction would not disserve public interest because it
will prevent constitutional deprivations). They further
assert that an injunction would not bar Defendants
from controlling the export of classified information.
     The Court finds neither assertion wholly convinc-
ing. While Plaintiffs’ assertion of a public interest in
protection of constitutional rights is well-taken, it fails
to consider the public’s keen interest in restricting the
export of defense articles. See Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 24-25 (2008) (discussing
failure of district court to consider injunction’s adverse
impact on public interest in national defense); Am.
Civil Liberties Union v. Clapper, 785 F.3d 787, 826 (2nd
Cir. 2015) (characterizing maintenance of national se-
curity as “public interest of the highest order”). It also
fails to account for the interest – and authority – of the
President and Congress in matters of foreign policy
and export. See Haig v. Agee, 453 U.S. 280, 292 (1981)
(matters relating to conduct of foreign relations “are so
exclusively entrusted to the political branches of gov-
ernment as to be largely immune from judicial inquiry
or interference”); United States v. Pink, 315 U.S. 203,
222-23 (1942) (conduct of foreign relations “is commit-
ted by the Constitution to the political departments of
the Federal Government”); Spectrum Stores, Inc. v.
Citgo Petroleum Corp., 632 F.3d 938, 950 (5th Cir. 2011)
(matters implicating foreign relations and military af-
fairs generally beyond authority of court’s adjudicative
powers).




       DOSWASHINGTONSUP01413
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 845 of 996

                           65a

     As to Plaintiff ’s second contention, that an injunc-
tion would not bar Defendants from controlling the ex-
port of classified information, it is significant that
Plaintiffs maintain the posting of files on the Internet
for free download does not constitute “export” for the
purposes of the AECA and ITAR. But Defendants
clearly believe to the contrary. Thus, Plaintiffs’ conten-
tion that the grant of an injunction permitting them to
post files that Defendants contend are governed by
the AECA and ITAR would not bar Defendants from
controlling “export” of such materials stand in sharp
constrast [sic] to Defendants’ assertion of the public in-
terest. The Court thus does not believe Plaintiffs have
met their burden as to the final two prongs necessary
for granting Plaintiffs a preliminary injunction. None-
theless, in an abundance of caution, the Court will turn
to the core of Plaintiffs’ motion for a preliminary in-
junction, whether they have shown a likelihood of suc-
cess on their claims


     B. Ultra Vires
     Plaintiffs first argue Defendants are acting be-
yond the scope of their authority in imposing a prepub-
lication requirement on them under the AECA. A
federal court has no subject matter jurisdiction over
claims against the United States unless the govern-
ment waives its sovereign immunity and consents to
suit. Danos v. Jones, 652 F.3d 577, 581 (5th Cir. 2011)
(citing FDIC v. Meyer, 510 U.S. 471, 475 (1994)). The
ultra vires exception to sovereign immunity provides
that “where the officer’s powers are limited by statute,




      DOSWASHINGTONSUP01414
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 846 of 996

                           66a

his actions beyond those limitations are considered in-
dividual and not sovereign actions,” or “ultra vires his
authority,” and thus not protected by sovereign im-
munity. Larson v. Domestic & Foreign Commerce Corp.,
337 U.S. 682, 689 (1949). To fall within the ultra vires
exception to sovereign or governmental immunity, a
plaintiff must “do more than simply allege that the ac-
tions of the officer are illegal or unauthorized.” Danos,
652 F.3d at 583. Rather, the complaint must allege
facts sufficient to establish that the officer was acting
“without any authority whatever,” or without any “col-
orable basis for the exercise of authority.” Id. (quoting
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
89, 101 n.11 (1984)).
    The statute at issue provides:
    In furtherance of world peace and the security
    and foreign policy of the United States, the
    President is authorized to control the import
    and the export of defense articles and defense
    services and to provide foreign policy guid-
    ance to persons of the United States involved
    in the export and import of such articles and
    services. The President is authorized to desig-
    nate those items which shall be considered as
    defense articles and defense services for the
    purposes of this section and to promulgate
    regulations for the import and export of such
    articles and services.
22 U.S.C. § 2778(a)(1). “Export” is defined, in pertinent
part, as including “[d]isclosing (including oral or visual
disclosure) or transferring technical data to a foreign




      DOSWASHINGTONSUP01415
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 847 of 996

                           67a

person whether in the United States or abroad.” 22
C.F.R. § 120.17(a)(4). Plaintiffs argue this definition
falls outside Congressional intent in authorizing re-
striction of export of defense articles because, as inter-
preted by Defendants, it includes public speech within
the United States.
    Notably, Plaintiffs do not suggest Defendants lack
authority under the AECA to regulate export of de-
fense articles. Further, under the AECA, decisions are
required to
    take into account whether the export of an ar-
    ticle would contribute to an arms race, aid in
    the development of weapons of mass destruc-
    tion, support international terrorism, in-
    crease the possibility of outbreak or escalation
    of conflict, or prejudice the development of bi-
    lateral or multilateral arms control or nonpro-
    liferation agreements or other arrangements.
22 U.S.C. § 2778(a)(2). Defense Distributed admits its
purpose is “facilitating global access to, and the collab-
orative production of, information and knowledge re-
lated to the three-dimensional (“3D”) printing of arms.”
(Compl. ¶ 1) (emphasis added). Facilitating global ac-
cess to firearms undoubtedly “increase[s] the possi-
biliity of outbreak or escalation of conflict.” Defense
Distributed, by its own admission, engages in conduct
which Congress authorized Defendants to regulate.
Plaintiffs have not, therefore, shown Defendants are
acting without any “colorable basis for the exercise of
authority.” Accordingly, they have not shown a likeli-
hood of success on their ultra vires challenge.




      DOSWASHINGTONSUP01416
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 848 of 996

                          68a

     C. First Amendment
     Plaintiffs next argue Defendants’ interpretation of
the AECA violates their First Amendment right to free
speech. In addressing First Amendment claims, the
first step is to determine whether the claim involves
protected speech, the second step is to identify the na-
ture of the forum, and the third step is to assess
whether the justifications for exclusion from the rele-
vant forum satisfy the requisite standard. Cornelius v.
NAACP Legal Defense & Educ. Fund, Inc., 473 U.S.
788, 797 (1985).
     As an initial matter, Defendants argue the com-
puter files at issue do not constitute speech and thus
no First Amendment protection is afforded. First
Amendment protection is broad, covering “works
which, taken as a whole, have serious literary, artistic,
political, or scientific value, regardless of whether the
government or a majority of the people approve of the
ideas these works represent.” Miller v. California, 413
U.S. 15, 34 (1973). See also Brown v. Entm’t Merchants
Ass’n, 131 S. Ct. 2729, 2733 (2011) (video games’ com-
munication of ideas and social messages suffices to
confer First Amendment protection). Defendants, how-
ever, maintain the computer files at the heart of this
dispute do not warrant protection because they consist
merely of directions to a computer. In support, they
rely on a Second Circuit opinion which held that com-
puter instructions that “induce action without the in-
tercession of the mind or the will of the recipient” are




      DOSWASHINGTONSUP01417
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 849 of 996

                               69a

not constitutionally protected speech. Commodity Fu-
tures Trading Comm’n v. Vartuli, 228 F.3d 94, 111 (2nd
Cir. 2000).
     As Plaintiffs point out, one year later, the Second
Circuit addressed the issue of whether computer code
constitutes speech at some length in Universal City
Studios, Inc. v. Corley, 273 F.3d 429 (2nd Cir. 2001).2
The court made clear the fact that computer code is
written in a language largely unintelligible to people
was not dispositive, noting Sanskrit was similarly un-
intelligible to many, but a work written in that lan-
guage would nonethless [sic] be speech. Ultimately, the
court concluded “the fact that a program has the capac-
ity to direct the functioning of a computer does not
mean that it lacks the additional capacity to convey in-
formation, and it is the conveying of information that
renders instructions ‘speech’ for purposes of the First
Amendment.” Id. at 447 (discussing other examples of
“instructions” which qualified as speech under First
Amendment). Similarly, the Sixth Circuit has found
“[b]ecause computer source code is an expressive
means for the exchange of information and ideas about
computer programming . . . it is protected by the First

    2
       Defendants are correct that the Corley court did not over-
rule the decision in Vartuli. However, the Corley court itself dis-
tinguished the decision in Vartuli as limited, because it was based
on the manner in which the code at issue was marketed. That is,
the defendants themselves marketed the software as intended to
be used “mechanically” and “without the intercession of the mind
or the will of the recipient.” Corley, 273 F.3d at 449 (quoting Var-
tuli, 228 F.3d at 111). Plaintiffs here have not so marketed or de-
scribed the files at issue.




        DOSWASHINGTONSUP01418
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 850 of 996

                           70a

Amendment,” even though such code “has both an ex-
pressive feature and a functional feature.” Junger v.
Daley, 209 F.3d 481, 485 (6th Cir. 2000).
     Although the precise technical nature of the com-
puter files at issue is not wholly clear to the Court,
Plaintiffs made clear at the hearing that Defense Dis-
tributed is interested in distributing the files as “open
source.” That is, the files are intended to be used by
others as a baseline to be built upon, altered and oth-
erwise utilized. Thus, at least for the purpose of the
preliminary injunction analysis, the Court will consder
[sic] the files as subject to the protection of the First
Amendment.
      In challenging Defendants’ conduct, Plaintiffs
urge this Court to conclude the ITAR’s imposition of a
prepublication requirement constitutes an impermis-
sible prior restraint. Prior restraints “face a well-
established presumption against their constitutional-
ity.” Marceaux v. Lafayette City-Parish Consol. Gov’t,
731 F.3d 488, 493 (5th Cir. 2013). See also Organization
for a Better Austin v. Keefe, 402 U.S. 415, 419 (1971)
(“Any prior restraint on expression comes . . . with a
‘heavy presumption’ against its constitutional valid-
ity”); Shuttlesworth v. City of Birmingham, 394 U.S.
147, 150-51 (1969) (noting “the many decisions of this
Court over the last 30 years, holding that a law sub-
jecting the exercise of First Amendment freedoms to
the prior restraint of a license without narrow, objec-
tive, and definite standards to guide the licensing au-
thority, is unconstitutional”). “[A] system of prior
restraint avoids constitutional infirmity only if it takes




      DOSWASHINGTONSUP01419
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 851 of 996

                           71a

place under procedural safeguards designed to obviate
the dangers of a censorship system.” Collins v. Ains-
worth, 382 F.3d 529, 539 (5th Cir. 2004) (quoting South-
eastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 559
(1975)).
     The “heavy presumption” against constitutional
validity of prior restraint is not, however, “a standard
of review, and judicial decisions analyzing prior re-
straints have applied different standards of review de-
pending on the restraint at issue.” Catholic Leadership
Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir.
2014). See, e.g., Seattle Times Co. v. Rhinehart, 467 U.S.
20, 33 (1984) (order prohibiting dissemination of dis-
covered information before trial “is not the kind of clas-
sic prior restraint that requires exacting First
Amendment scrutiny”); Perry v. McDonald, 280 F.3d
159, 171 (2nd Cir. 2001) (context in which prior re-
straint occurs affects level of scrutiny applied);, 192
F.3d 742, 749 (7th Cir. 1999) (“We note initially that the
[plaintiff ] is simply wrong in arguing that all prior re-
straints on speech are analyzed under the same test.”).
     No party suggests posting of information on the
Internet for general free consumption is not a public
forum. The next inquiry is thus the applicable level of
protection afforded to the files at issue. Content-
neutral restrictions on speech are examined under in-
termediate scrutiny, meaning they are permissible so
long as they are narrowly tailored to serve a significant
governmental interest and leave open ample alterna-
tive channels for communication of the information.
Turner Broad. Sys. v. FCC, 520 U.S. 180, 213-14 (1997);




      DOSWASHINGTONSUP01420
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 852 of 996

                           72a

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989).
Content-based restrictions are examined under strict
scrutiny, meaning they must be narrowly drawn to ef-
fectuate a compelling state interest. Perry Educ. Ass’n
v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 (1983).
     Not surprisingly, the parties disagree as to
whether the ITAR imposes content-based restrictions.
“Government regulation of speech is content based if a
law applies to particular speech because of the topic
discussed or the idea or message expressed.” Reed v.
Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). Plaintiffs
here argue, because the regulations restrict speech
concerning the entire topic of “defense articles” the reg-
ulation is content-based. “A regulation is not content-
based, however, merely because the applicability of
the regulation depends on the content of the speech.”
Asgeirsson v. Abbott, 696 F.3d 454, 459 (5th Cir. 2012).
Rather, determination of whether regulation of speech
is content-based “requires a court to consider whether
a regulation of speech ‘on its face’ draws distinctions
based on the message a speaker conveys.” Reed, 135
S. Ct. at 2227. See also Ward, 491 U.S. at 791 (principal
inquiry in determining content-neutrality, “is whether
the government has adopted a regulation of speech be-
cause of disagreement with the message it conveys”).
     Employing this inquiry, the Supreme Court has
found regulations to be content-neutral where the reg-
ulations are aimed not at suppressing a message, but
at other “secondary effects.” For example, the Supreme
Court upheld a zoning ordinance that applied only to
theaters showing sexually-explicit material, reasoning




      DOSWASHINGTONSUP01421
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 853 of 996

                           73a

the regulation was content-neutral because it was not
aimed at suppressing the erotic message of the speech
but instead at the crime and lowered property values
that tended to accompany such theaters. Renton v.
Playtime Theatres, Inc., 475 U.S. 41, 47-48 (1986). The
Supreme Court similarly upheld a statute establishing
buffer zones only at clinics that performed abortions,
concluding the statute did not draw content-based dis-
tinctions as enforcement authorities had no need to ex-
amine the content of any message conveyed and the
stated purpose of the statute was public safety. McCul-
len v. Coakley, 134 S. Ct. 2518, 2531 (2014) (noting vi-
olation of statute depended not “on what they say,”
but “simply on where they say it”). The Fifth Circuit
has likewise found regulations content-neutral, even
where the regulation governed a specific topic of
speech. See Kagan v. City of New Orleans, 753 F.3d 560,
562 (5th Cir. 2014), cert. denied, 135 S. Ct. 1403 (2015)
(upholding regulation requiring license for a person to
charge for tours to City’s points of interest and historic
sites, “for the purpose of explaining, describing or gen-
erally relating the facts of importance thereto,” finding
regulation “has no effect whatsoever on the content of
what tour guides say”); Asgeirsson, 696 F.3d at 461
(holding Texas’ Open Meeting Act, prohibiting govern-
mental body from conducting closed meetings during
which public business or public policy over which the
governmental body has supervision or control is dis-
cussed, to be content-neutral, because closed meetings:
(1) prevent transparency; (2) encourage fraud and cor-
ruption; and (3) foster mistrust in government).




      DOSWASHINGTONSUP01422
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 854 of 996

                           74a

     The ITAR, on its face, clearly regulates disclosure
of “technical data” relating to “defense articles.” The
ITAR thus unquestionably regulates speech concern-
ing a specific topic. Plaintiffs suggest that is enough to
render the regulation content-based, and thus invoke
strict scrutiny. Plaintiffs’ view, however, is contrary to
law. The Fifth Circuit rejected a similar test, formu-
lated as “[a] regulatory scheme that requires the gov-
ernment to ‘examine the content of the message that is
conveyed’ is content-based regardless of its motivating
purpose,” finding the proposed test was contrary to
both Supreme Court and Fifth Circuit precedent. As-
geirsson, 696 F.3d at 460.
     The ITAR does not regulate disclosure of technical
data based on the message it is communicating. The
fact that Plaintiffs are in favor of global access to fire-
arms is not the basis for regulating the “export” of the
computer files at issue. Rather, the export regulation
imposed by the AECA is intended to satisfy a number
of foreign policy and national defense goals, as set forth
above. Accordingly, the Court concludes the regulation
is content-neutral and thus subject to intermediate
scrutiny. See United States v. Chi Mak, 683 F.3d 1126,
1135 (9th Cir. 2012) (finding the AECA and its imple-
menting regulations are content-neutral).
     The Supreme Court has used various terminology
to describe the intermediate scrutiny standard. Com-
pare Ward, 491 U.S. at 798 (“a regulation of the time,
place, or manner of protected speech must be narrowly
tailored to serve the government’s legitimate, content-
neutral interests but that it need not be the least re-
strictive or least intrusive means of doing so”), with




       DOSWASHINGTONSUP01423
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 855 of 996

                           75a

Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480
(1989) (requiring “the government goal to be substan-
tial, and the cost to be carefully calculated,” and hold-
ing “since the State bears the burden of justifying
its restrictions, it must affirmatively establish the rea-
sonable fit we require”), and Turner, 520 U.S. at 189
(regulation upheld under intermediate scrutiny if it
“further[s] an important or substantial governmental
interest unrelated to the suppression of free speech,
provided the incidental restrictions d[o] not burden
substantially more speech than is necessary to further
those interests”). The Court will employ the Fifth Cir-
cuit’s most recent enunciation of the test, under which
a court must sustain challenged regulations “if they
further an important or substantial governmental in-
terest; if the governmental interest is unrelated to the
suppression of free expression; and if the incidental re-
striction on alleged First Amendment freedoms is no
greater than is essential to the furtherance of that in-
terest.” Time Warner Cable, Inc. v. Hudson, 667 F.3d
630, 641 (5th Cir. 2012)
      The Court has little trouble finding there is a sub-
stantial governmental interest in regulating the dis-
semination of military information. Plaintiffs do not
suggest otherwise. See Holder v. Humanitarian Law
Project, 561 U.S. 1, 28 (2010) (noting all parties agreed
government’s interest in combating terrorism “is an
urgent objective of the highest order”). Nor do Plain-
tiffs suggest the government’s regulation is directed at
suppressing free expression. Rather, they contend the
regulations are not sufficiently tailored so as to only
incidentally restrict their freedom of expression. The




       DOSWASHINGTONSUP01424
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 856 of 996

                               76a

only circuit to address whether the AECA and ITAR
violate the First Amendment has concluded the regu-
latory scheme survives such a challenge. In so doing,
the Ninth Circuit concluded the technical data regula-
tions substantially advance the government’s interest,
unrelated to the suppression of expression, because the
regulations provide clear procedures for seeking neces-
sary approval. Chi Mak, 683 F.3d at 1135 (citing 22
C.F.R § 120.10(a) (the determination of designation of
articles or services turns on whether an item is “specif-
ically designed, developed, configured, adapted, or
modified for a military application, and has significant
military or intelligence applicability such that control
under this subchapter is necessary”)). The Ninth Cir-
cuit also concluded the regulations were not more bur-
densome than necessary, noting the “ITAR makes a
point to specifically exclude numerous categories from
designation, such as general scientific, mathematical,
or engineering papers.” Id. (citing Humanitarian Law
Project, 561 U.S. at 29 (upholding material support
statute against First Amendment challenge where the
statute provided narrowing definitions to avoid in-
fringing upon First Amendment interests)).3



    3
       The Ninth Circuit has also rejected a First Amendment
challenge to the AECA’s predecessor, the Mutual Security Act of
1954. See United States v. Edler Indus., Inc., 579 F.2d 516, 521
(9th Cir. 1978) (holding statute and regulations not overbroad in
controlling conduct of assisting foreign enterprises to obtain mil-
itary equipment and related technical expertise and licensing pro-
visions of statute not an unconstitutional prior restraint on
speech).




        DOSWASHINGTONSUP01425
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 857 of 996

                          77a

     Plaintiffs’ challenge here is based on their conten-
tion that Defendants have applied an overbroad inter-
pretation of the term “export.” Specifically, Plaintiffs
argue that viewing “export” as including public speech,
including posting of information on the Internet, im-
poses a burden on expression which is greater than is
essential to the furtherance of the government’s inter-
est in protecting defense articles.
      But a prohibition on Internet posting does not im-
pose an insurmountable burden on Plaintiffs’ domestic
communications. This distinction is significant be-
cause the AECA and ITAR do not prohibit domestic
communications. As Defendants point out, Plaintiffs
are free to disseminate the computer files at issue do-
mestically in public or private forums, including via
the mail or any other medium that does not provide
the ability to disseminate the information internation-
ally.
     Nor is the Court convinced by Plaintiffs’ sugges-
tion that the ban on Internet posting does not prevent
dissemination of technical data outside national bor-
ders, and thus does not further the government’s inter-
ests under the AECA. The Ninth Circuit addressed and
rejected a similar suggestion, namely that the only way
the government can prevent technical data from being
sent to foreign persons is to suppress the information
domestically as well, explaining:
    This outcome would blur the fact that na-
    tional security concerns may be more sharply
    implicated by the export abroad of military




      DOSWASHINGTONSUP01426
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 858 of 996

                          78a

    data than by the domestic disclosure of such
    data. Technical data that is relatively harm-
    less and even socially valuable when available
    domestically may, when sent abroad, pose
    unique threats to national security. It would
    hardly serve First Amendment values to com-
    pel the government to purge the public librar-
    ies of every scrap of data whose export abroad
    it deemed for security reasons necessary to
    prohibit.
United States v. Posey, 864 F.2d 1487, 1496-97 (9th Cir.
1989).
     The Court also notes, as set forth above, that the
ITAR provides a method through the commodity juris-
diction request process for determining whether infor-
mation is subject to its export controls. See 22 C.F.R.
§ 120.4 (describing process). The regulations include a
ten day deadline for providing a preliminary response,
as well as a provision for requesing [sic] expedited
processsing [sic]. 22 C.F.R. § 120.4(e) (setting dead-
lines). Further, via Presidential directive, the DDTC is
required to “complete the review and adjudication of
license applications within 60 days of receipt.” 74 Fed.
Reg. 63497 (December 3, 2009). Plaintiffs thus have
available a process for determining whether the speech
they wish to engage in is subject to the licensing
scheme of the ITAR regulations.
    Accordingly, the Court concludes Plaintiffs have
not shown a substantial likelihood of success on the
merits of their claim under the First Amendment.




      DOSWASHINGTONSUP01427
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 859 of 996

                           79a

     D. Second Amendment
     Plaintiffs also argue the ITAR regulatory scheme
violates their rights under the Second Amendment.
Defendants contend Plaintiffs cannot succeed on this
claim, both because they lack standing to raise it, and
because the claim fails on the merits. As standing is
jurisdictional, the Court will turn to that issue first.


         a. Standing
     Article III of the Constitution limits the jurisdic-
tion of federal courts to cases and controversies. United
States Parole Comm’n v. Geraghty, 445 U.S. 388, 395
(1980). “One element of the case-or-controversy re-
quirement is that [plaintiffs], based on their complaint,
must establish that they have standing to sue.” Raines
v. Byrd, 521 U.S. 811, 818 (1997). This requirement,
like other jurisdictional requirements, is not subject to
waiver and demands strict compliance. Raines, 521
U.S. at 819; Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996).
To meet the standing requirement a plaintiff must
show (1) she has suffered an “injury in fact” that is (a)
concrete and particularized and (b) actual or immi-
nent, not conjectural or hypothetical; (2) the injury is
fairly traceable to the challenged action of the defen-
dant; and (3) it is likely, as opposed to merely specula-
tive, that the injury will be redressed by a favorable
decision. Friends of the Earth, Inc. v. Laidlaw Envtl.
Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Consol.
Cos., Inc. v. Union Pacific R.R. Co., 499 F.3d 382, 385
(5th Cir. 2007); Fla. Dep’t of Ins. v. Chase Bank of Tex.




      DOSWASHINGTONSUP01428
            Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 860 of 996

                            80a

Nat’l Ass’n, 274 F.3d 924, 929 (5th Cir. 2001) (citing
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992)). “The party invoking federal jurisdiction bears
the burden of establishing these elements.” Lujan, 504
U.S. at 561.
     Defendants correctly point out Defense Distrib-
uted is in full possession of the computer files at issue
and thus cannot argue it is being prevented from exer-
cising its rights under the Second Amendment.4 Plain-
tiffs maintain Defense Distributed nonetheless has
standing because it is “entitled to assert the Second
Amendment rights of [its] customers and website visi-
tors.” (Plf. Brf. at 27). A litigant is generally limited to
asserting standing only on behalf of himself. See Kow-
alski v. Tesmer, 543 U.S. 125, 129 (2004) (a party “gen-
erally must assert his own legal rights and interests,
and cannot rest his claim to relief on the legal rights
or interests of third parties”). The Supreme Court has
recognized a limited exception when the litigant seek-
ing third-party standing has suffered an “injury in
fact” giving him a “sufficiently concrete interest” in the
outcome of the issue, the litigant has a “close” relation-
ship with the third party on whose behalf the right is
asserted and there is a “hindrance” to the third party’s
ability to protect his own interests. Powers v. Ohio, 499
U.S. 400, 411 (1991).
    Plaintiffs argue they meet this test, asserting De-
fense Distributed acts as a “vendor” or in a like position

    4
      No party addressed whether a corporation such as Defense
Distributed itself possesses Second Amendment rights.




        DOSWASHINGTONSUP01429
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 861 of 996

                                81a

by way of offering the computer files for download to
visitors of its website. See Carey v. Population Servs.
Int’l, 431 U.S. 678, 684 (1977) (“vendors and those in
like positions . . . have been uniformly permitted to re-
sist efforts at restricting their operations by acting as
advocates for the rights of third parties who seek ac-
cess to their market or function”); Reliable Consult-
ants, Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008)
(Supreme Court precedent holds providers of product
have standing to attack ban on commercial transac-
tions involving product). As an initial matter, it is not
at all clear that distribution of information for free via
the Internet constitutes a commercial transaction.5
Moreover, Plaintiffs do not explain how visitors to De-
fense Distributed’s website are hindered in their abil-
ity to protect their own interests. In fact, the presence
of SAF as a plaintiff suggests to the contrary. Thus,
whether Defense Distributed has standing to assert a
claim of a violation of the Second Amendment is a very
close question.
    Lack of standing by one plaintiff is not dispositive,
however. See Village of Arlington Heights v. Metro.
Hous. Dev. Corp., 429 U.S. 252, 264 (1977) (court need
not decide third-party standing question, “[f ]or we

    5
       Defense Distributed describes itself as organized and oper-
ated “for the purpose of defending the civil liberty of popular ac-
cess to arms guaranteed by the United States Constitution”
through “facilitating global access to” information related to 3D
printing of firearms, and specifically “to publish and distribute, at
no cost to the public, such information and knowledge on the In-
ternet in promotion of the public interest.” (Compl. ¶ 1) (emphasis
added).




        DOSWASHINGTONSUP01430
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 862 of 996

                          82a

have at least one individual plaintiff who has demon-
strated standing to assert these rights as his own”).
And SAF’s standing presents a much less difficult
question. It asserts it has standing, as an association,
to assert the rights of its members. See Warth v. Seldin,
422 U.S. 490, 511 (1975) (“[e]ven in the absence of in-
jury to itself, an association may have standing solely
as the representative of its members”). Associational
standing requires showing: (1) the association’s mem-
bers have standing to sue in their own right; (2) the
interests at issue are germane to the association’s pur-
pose; and (3) the participation of individual members
in the lawsuit is not required. Ass’n of Am. Physicians
& Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, 550-51
(5th Cir. 2010) (citing Hunt v. Wash. St. Apple Adver.
Comm’n, 432 U.S. 333, 343 (1977)). “The first prong re-
quires that at least one member of the association have
standing to sue in his or her own right.” National Rifle
Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Fire-
arms, & Explosives, 700 F.3d 185, 191 (5th Cir. 2012).
     Defendants limit their challenge to SAF’s stand-
ing solely to whether any of its members have standing
to sue in their own right. Specifically, Defendants con-
tend SAF has merely asserted a conjectural injury, by
suggesting its members would access computer files in
the future. In response, SAF has provided affidavit tes-
timony from two of its members stating they would ac-
cess the computer files at issue via the Defense
Distributed website, study, learn from and share the
files, but are unable to do so due to Defendants’ inter-
pretation of the ITAR regulatory scheme. (Plf. Reply




      DOSWASHINGTONSUP01431
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 863 of 996

                          83a

Exs. 3-4). This testimony satisfies the “injury in fact”
portion of the standing inquiry.
     Defendants further contend any injury is not
fairly traceable to their conduct. They argue the ITAR
does not prevent SAF members in the United States
from acquiring the files directly from Defense Distrib-
uted. But this argument goes to the burden imposed on
SAF members, which is a question aimed at the merits
of the claim, not standing. See Davis v. United States,
131 S. Ct. 2419, 2434, n.10 (one must not “confus[e]
weakness on the merits with absence of Article III
standing”). In this case, the inability of SAF members
to download the computer files at issue off the Internet
is the injury in fact of the SAF members, and is clearly
traceable to the conduct of Defendants. The Court
therefore finds SAF has standing to assert a claim of a
violation of the Second Amendment. See Nat’l Rifle
Ass’n, 700 F.3d at 192 (NRA had standing, on behalf of
its members under 21, to bring suit challenging laws
prohibiting federal firearms licensees from selling
handguns to 18-to-20-year-olds); Ezell v. City of Chi-
cago, 651 F.3d 684, 696 (7th Cir. 2011) (SAF and Illinois
Rifle Association had associational standing to chal-
lenge city ordinances requiring one hour of firing range
training as prerequisite to lawful gun ownership and
prohibiting all firing ranges in city); Mance v. Holder,
2015 WL 567302, at *5 (N.D. Tex. Feb. 11, 2015) (non-
profit organization dedicated to promoting Second
Amendment rights had associational standing to bring




      DOSWASHINGTONSUP01432
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 864 of 996

                          84a

action challenging federal regulatory regime as it re-
lates to buying, selling, and transporting of handguns
over state lines).


         b. Merits
     The Second Amendment provides: “A well regu-
lated Militia, being necessary to the security of a free
State, the right of the people to keep and bear Arms,
shall not be infringed.” U.S. Const. amend. II. The Su-
preme Court has recognized that the Second Amend-
ment confers an individual right to keep and bear
arms. See District of Columbia v. Heller, 554 U.S. 570,
595 (2008). The Fifth Circuit uses a two-step inquiry to
address claims under the Second Amendment. The
first step is to determine whether the challenged law
impinges upon a right protected by the Second Amend-
ment – that is, whether the law regulates conduct that
falls within the scope of the Second Amendment’s
guarantee. The second step is to determine whether to
apply intermediate or strict scrutiny to the law, and
then to determine whether the law survives the proper
level of scrutiny. Nat’l Rifle Ass’n, 700 F.3d at 194.
      In the first step, the court is to “look to whether
the law harmonizes with the historical traditions asso-
ciated with the Second Amendment guarantee.” Id.
(citing Heller, 554 U.S. at 577-628). Defendants argue
at some length that restriction by a sovereign of export
of firearms and other weapons has a lengthy historical
tradition. Plaintiffs do not contest otherwise. Rather,
Plaintiffs contend the conduct regulated here impinges




      DOSWASHINGTONSUP01433
             Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 865 of 996

                               85a

on the ability to manufacture one’s own firearms, in
this case, by way of 3D printing.
      While the founding fathers did not have access to
such technology,6 Plaintiffs maintain the ability to
manufacture guns falls within the right to keep and
bear arms protected by the Second Amendment. Plain-
tiffs suggest, at the origins of the United States, black-
smithing and forging would have provided citizens
with the ability to create their own firearms, and thus
bolster their ability to “keep and bear arms.” While
Plaintffs’ [sic] logic is appealing, Plaintiffs do not cite
any authority for this proposition, nor has the Court
located any. The Court further finds telling that in the
Supreme Court’s exhaustive historical analysis set
forth in Heller, the discussion of the meaning of “keep
and bear arms” did not touch in any way on an individ-
ual’s right to manufacture or create those arms. The
Court is thus reluctant to find the ITAR regulations
constitute a burden on the core of the Second Amend-
ment.
    The Court will nonetheless presume a Second
Amendment right is implicated and proceed with the
second step of the inquiry, determining the appropriate
level of scrutiny to apply. Plaintiffs assert strict scru-
tiny is proper here, relying on their contention that a
core Second Amendment right is implicated. However,


    6
        Nonetheless, “the Second Amendment extends, prima fa-
cie, to all instruments that constitute bearable arms, even those
that were not in existence at the time of the founding.” Heller, 554
U.S. at 582.




        DOSWASHINGTONSUP01434
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 866 of 996

                          86a

the appropriate level of scrutiny “depends on the na-
ture of the conduct being regulated and the degree to
which the challenged law burdens the right.” Nat’l Ri-
fle Ass’n, 700 F.3d at 195 (emphasis added).
      The burden imposed here falls well short of that
generally at issue in Second Amendment cases. SAF
members are not prevented from “possess[ing] and
us[ing] a handgun to defend his or her home and fam-
ily.” Id. at 195 (citations omitted). The Fifth Circuit’s
decision in National Rifle Association is instructive. At
issue was a regulatory scheme which prohibited feder-
ally licensed firearms dealers from selling handguns to
persons under the age of twenty-one. The court rea-
soned that only intermediate scrutiny applied for three
reasons: (1) an age qualification on commercial firearm
sales was significantly different from a total prohibi-
tion on handgun possession; (2) the age restriction did
not strike at the core of the Second Amendment by pre-
venting persons aged eighteen to twenty from pos-
sessing and using handguns for home defense because
it was not a historical outlier; and (3) the restriction
only had temporary effect because the targeted group
would eventually age out of the restriction’s reach. Id.
at 205-07. In this case, SAF members are not prohib-
ited from manufacturing their own firearms, nor are
they prohibited from keeping and bearing other fire-
arms. Most strikingly, SAF members in the United
States are not prohibited from acquiring the computer
files at issue directly from Defense Distributed. The
Court thus concludes only intermediate scrutiny is
warranted here. See also Nat’l Rifle Ass’n of Am., Inc.




      DOSWASHINGTONSUP01435
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 867 of 996

                           87a

v. McCraw, 719 F.3d 338, 347-48 (5th Cir. 2013), cert.
denied, 134 S. Ct. 1365 (2014) (applying intermediate
scrutiny to constitutional challenge to state statute
prohibiting 18-20-year-olds from carrying handguns in
public).
    As reviewed above, the regulatory scheme of the
AECA and ITAR survives an intermediate level of
scrutiny, as it advances a legitimate governmental in-
terest in a not unduly burdensome fashion. See also
McCraw, 719 F.3d at 348 (statute limiting under 21-
year-olds from carrying handguns in public advances
important government objective of advancing public
safety by curbing violent crime); Nat’l Rifle Ass’n, 700
F.3d at 209 (“The legitimate and compelling state in-
terest in protecting the community from crime cannot
be doubted.”). Accordingly, the Court finds Plaintiffs
have not shown a substantial likelihood of success on
the merits.


     E. Fifth Amendment
     Plaintiffs finally argue the prior restraint scheme
of the ITAR is void for vagueness and thus in violation
of their right to due process. “It is a basic principle of
due process that an enactment is void for vagueness if
its prohibitions are not clearly defined.” Grayned v.
City of Rockford, 408 U.S. 104, 108 (1972). The Fifth
Amendment prohibits the enforcement of vague crimi-
nal laws, but the threshold for declaring a law void for
vagueness is high. “The strong presumptive validity
that attaches to an Act of Congress has led this Court




      DOSWASHINGTONSUP01436
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 868 of 996

                           88a

to hold many times that statutes are not automatically
invalidated as vague simply because difficulty is found
in determining whether certain marginal offenses fall
within their language.” United States v. Nat’l Dairy
Prods. Corp., 372 U.S. 29, 32 (1963). Rather, it is suffi-
cient if a statute sets out an “ascertainable standard.”
United States v. L. Cohen Grocery Co., 255 U.S. 81, 89
(1921). A statute is thus void for vagueness only if it
wholly “fails to provide a person of ordinary intelli-
gence fair notice of what is prohibited, or is so stan-
dardless that it authorizes or encourages seriously
discriminatory enforcement.” United States v. Wil-
liams, 553 U.S. 285, 304 (2008).
     Plaintiffs here assert broadly that ITAR is uncon-
stitutionally vague because “persons of ordinary intel-
ligence” must guess as to whether their speech would
fall under its auspices. As an initial matter, the Court
notes at least two circuits have rejected due process
challanges [sic] to the AECA and ITAR, and upheld
criminal convictions for its violation. See Zhen Zhou
Wu, 711 F.3d at 13 (rejecting defendants’ argument
“that this carefully crafted regulatory scheme – which
has remained in place for more than a quarter century
– is unconstitutionally vague” as applied to them);
United States v. Hsu, 364 F.3d 192, 198 (4th Cir. 2004)
(holding the AECA and its implementing regulations
not unconstitutionally vague as applied to defendants).
Plaintiffs neither acknowledge those decisions nor
explain how their rationale is inapplicable to their
situation.




      DOSWASHINGTONSUP01437
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 869 of 996

                          89a

    The Supreme Court has recently noted its prece-
dent generally limits such challenges to “statutes that
tied criminal culpability” to conduct which required
“wholly subjective judgments without statutory defini-
tions, narrowing context, or settled legal meanings.”
Humanitarian Law Project, 561 U.S. at 20 (quoting
Williams, 553 U.S. at 306). Plaintiffs’ challenge here is
additionally hampered because they have not made
precisely clear which portion of the ITAR language
they believe is unconstitutionally vague.
     To the degree Plaintiffs contend “defense articles”
is vague, as Defendants point out, the term “defense
articles” is specifically defined to include items on the
Munitions List, which contains twenty-one categories
of governed articles, as well as information “which is
required for the design, development, production, man-
ufacture, assembly, operation, repair, testing, mainte-
nance or modification of defense articles” which
additionally “includes information in the form of blue-
prints, drawings, photographs, plans, instructions or
documentation.” See 22 C.F.R. §§ 120.6 (defining “de-
fense articles”), 120.10 (a) (defining technical data) &
121.1 (Munitions List). Although lengthy, the cited reg-
ulations do not themselves include subjective terms,
but rather identify items with significant specificity.
For example, the first category “Firearms, Close As-
sault Weapons and Combat Shotguns” includes eight
subcategories such as “Nonautomatic and semi-
automatic firearms to caliber .50 inclusive (12.7 mm),”
as well as six interpretations of the terms. 22 C.F.R.




      DOSWASHINGTONSUP01438
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 870 of 996

                          90a

§ 121.1. The Court has little trouble finding these pro-
visions survive a vagueness challenge.
     The term “export” is also defined in the ITAR,
although at lesser length. At issue here, “export” is de-
fined to include “[d]isclosing (including oral or visual
disclosure) or transferring technical data to a foreign
person, whether in the United States or abroad.” 22
C.F.R. § 120.17(a)(4). Plaintiffs here admit they wish to
post on the Internet, for free download, files which in-
clude directions for the 3D printing of firearms. Per-
sons of ordinary intelligence are clearly put on notice
by the language of the regulations that such a posting
would fall within the defintion [sic] of export.
     Accordingly, the Court concludes Plaintiffs have
not shown a likelihood of success on the merits of their
claim under the Fifth Amendment.


IV. CONCLUSION
    Plaintiffs’ Motion for Preliminary Injunction
(Clerk’s Dkt. #7) is hereby DENIED.
    SIGNED on August 4, 2015.
                       /s/ Robert Pitman
                           ROBERT L. PITMAN
                           UNITED STATES
                             DISTRICT JUDGE




      DOSWASHINGTONSUP01439
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 871 of 996

                                             91a

                          APPENDIX C
     IN THE UNITED STATES COURT OF
     APPEALS FOR THE FIFTH CIRCUIT
                 -----------------------------------------------------------------------
                             No. 15-50759
                 -----------------------------------------------------------------------
DEFENSE DISTRIBUTED; SECOND AMENDMENT
FOUNDATION, INCORPORATED,
             Plaintiffs-Appellants
v.
UNITED STATES DEPARTMENT OF STATE; JOHN
F. KERRY, In His Official Capacity as the Secretary of
the Department of State; DIRECTORATE OF DE-
FENSE TRADE CONTROLS, Department of State Bu-
reau of Political Military Affairs; KENNETH B.
HANDELMAN, Individually and in His Official Capac-
ity as the Deputy Assistant Secretary of State for
Defense Trade Controls in the Bureau of Political-
Military Affairs; C. EDWARD PEARTREE, Individu-
ally and in His Official Capacity as the Director of the
Office of Defense Trade Controls Policy Division; SA-
RAH J. HEIDEMA, Individually and in Her Official
Capacity as the Division Chief, Regulatory and Multi-
lateral Affairs, Office of Defense Trade Controls Policy;
GLENN SMITH, Individually and in His Official Ca-
pacity as the Senior Advisor, Office of Defense Trade
Controls,
             Defendants-Appellees




      DOSWASHINGTONSUP01440
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 872 of 996

                                             92a

                 -----------------------------------------------------------------------
   Appeal from the United States District Court
        for the Western District of Texas
                 -----------------------------------------------------------------------
   ON PETITION FOR REHEARING EN BANC
         (Opinion 09/20/2016, 838 F.3d 451)
                 (Filed Mar. 15, 2017)
Before DAVIS, JONES, and GRAVES, Circuit Judges.
     The Court having been polled at the request of one
of its members, and a majority of the judges who are in
regular service and not disqualified not having voted
in favor (Fed. R. App. P. 35 and 5th Cir. R. 35), the Pe-
tition for Rehearing En Banc is DENIED. In the en
banc poll, five judges voted in favor of rehearing
(Judges Jones, Smith, Clement, Owen and Elrod) and
nine judges voted against rehearing (Chief Judge
Stewart and Judges Jolly, Dennis, Prado, Southwick,
Haynes, Graves, Higginson and Costa).
ENTERED FOR THE COURT:
/s/ W. Eugene Davis
W. EUGENE DAVIS
UNITED STATES CIRCUIT JUDGE




      DOSWASHINGTONSUP01441
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 873 of 996

                           93a

JENNIFER WALKER ELROD, Circuit Judge, joined
by JONES, SMITH, and CLEMENT, Circuit Judges,
dissenting from the denial of rehearing en banc:
     The panel opinion’s flawed preliminary injunction
analysis permits perhaps the most egregious depriva-
tion of First Amendment rights possible: a content-
based prior restraint. Judge Jones’s cogent panel
dissent thoroughly explores the flaws in the panel
opinion. I write here to highlight three errors that war-
rant en banc review. First, the panel opinion fails to
review the likelihood of success on the merits – which
ten of our sister circuits agree is an essential inquiry
in a First Amendment preliminary injunction case.
Second, the panel opinion accepts that a mere asser-
tion of a national security interest is a sufficient justi-
fication for a prior restraint on speech. Third, the panel
opinion conducts a fundamentally flawed analysis of
irreparable harm. Accordingly, I respectfully dissent
from the denial of en banc review in this case.
     Prior restraints are “the most serious and least
tolerable infringement on First Amendment rights.”
Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 559
(1976). In the context of a party seeking a preliminary
injunction, we have stressed the importance of deter-
mining the likelihood of success on the merits – calling
it “arguably the most important factor.” Tesfamichael
v. Gonzalez, 411 F.3d 169, 176 (5th Cir. 2005). Accord-
ingly, ten of our sister circuits have held that the
likelihood of success on the merits is a crucial, indis-
pensable inquiry in the First Amendment context. See
Sindicato Puertorriqueno de Trabajadores v. Fortuno,




       DOSWASHINGTONSUP01442
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 874 of 996

                           94a

699 F.3d 1, 10 (1st Cir. 2012); N.Y. Progress & Prot. PAC
v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013); Stilp v. Con-
tino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass’n of Club
Owners & Fraternal Servs. v. Musgrave, 553 F.3d 292,
298 (4th Cir. 2009); Liberty Coins, LLC v. Goodman,
748 F.3d 682, 690 (6th Cir. 2014); ACLU of Illinois v.
Alvarez, 679 F.3d 583, 589-90 (7th Cir. 2012); Child
Evangelism Fellowship of Minn. v. Minneapolis Special
Sch. Dist. No. 1, 690 F.3d 996, 1000 (8th Cir. 2012);
Verlo v. Martinez, 820 F.3d 1113, 1126 (10th Cir. 2016);
Scott v. Roberts, 612 F.3d 1279, 1297 (11th Cir. 2010);
Pursuing America’s Greatness v. FEC, 831 F.3d 500,
511 (D.C. Cir. 2016). Strikingly, however, the panel
opinion entirely fails to address the likelihood of suc-
cess on the merits, and in so doing creates a circuit
split. This error alone merits rehearing en banc.
     Moreover, the panel opinion’s failure to address
the likelihood of success on the merits infects its public
interest analysis. A court that ignores the merits of a
constitutional claim cannot meaningfully analyze the
public interest, which, by definition, favors the vigor-
ous protection of First Amendment rights. See Opulent
Life Church v. City of Holly Springs, Miss., 697 F.3d
279, 298 (5th Cir. 2012) (“[I]njunctions protecting First
Amendment freedoms are always in the public inter-
est.”) (citation omitted); see also Gordon v. Holder, 721
F.3d 638, 653 (D.C. Cir. 2013) (“[I]t may be assumed
that the Constitution is the ultimate expression of
the public interest.”). The panel opinion’s failure to
address the likelihood of success on the merits denies




      DOSWASHINGTONSUP01443
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 875 of 996

                          95a

Defense Distributed a meaningful review of the public
interest factor.
     The panel opinion’s public interest analysis is also
flawed because it relies on a mere assertion of a na-
tional security interest. Defense Dist’d v. U.S. Dep’t of
State, No. 15-50759, slip op. at 10 (5th Cir. 2016) (not-
ing that the Government “asserted a very strong public
interest in national defense and national security.”
(emphasis added)). Certainly there is a strong public
interest in national security. But there is a paramount
public interest in the exercise of constitutional rights,
particularly those guaranteed by the First Amend-
ment: “Any system of prior restraints of expression
comes to this Court bearing a heavy presumption
against its constitutional validity. The Government
thus carries a heavy burden of showing justification for
the imposition of such a restraint.” N.Y. Times Co. v.
United States, 403 U.S. 713, 714 (1971) (citations omit-
ted). To justify a prior restraint, we have held that the
Government must show that the “expression sought to
be restrained surely will result in direct, immediate,
and irreparable damage.” Bernard v. Gulf Oil Co., 619
F.2d 459, 473 (5th Cir. 1980) (en banc); see also N.Y.
Times, 403 U.S. at 730 (Stewart, J., concurring). The
Supreme Court has articulated similar requirements:
there must be a “requisite degree of certainty [of dan-
ger] to justify restraint,” there must be no “alternative
measures” available, and the restraint must “effec-
tively . . . operate to prevent the threatened danger.”
Nebraska Press, 427 U.S. at 562, 565, 569-70. The Gov-
ernment contends that the gun designs at issue could




      DOSWASHINGTONSUP01444
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 876 of 996

                           96a

potentially threaten national security. However, this
speculation falls far short of the required showing un-
der Bernard and Nebraska Press, showing neither the
immediacy of the danger nor the necessity of the prior
restraint. Allowing such a paltry assertion of national
security interests to justify a grave deprivation of First
Amendment rights treats the words “national security”
as a magic spell, the mere invocation of which makes
free speech instantly disappear.
     The panel opinion’s flawed analysis in turn infects
its evaluation of irreparable harm. The panel opinion
justifies the prior restraint on speech because any
harm to Defense Distributed would be “temporary.”
But irreparable harm occurs whenever a constitu-
tional right is deprived, even for a short period of time.
Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of
First Amendment freedoms, for even minimal periods
of time, unquestionably constitutes irreparable in-
jury.”). Even if the panel opinion’s “temporary harm”
theory were valid, the deprivation here has been any-
thing but short. Instead, as Judge Jones’s panel dissent
notes, because of the lack of a preliminary injunction,
Defense Distributed has been effectively muzzled for
over three years. Defense Dist’d, slip op. at 17 (Jones,
J., dissenting).
    We have been warned that the “word ‘security’ is a
broad, vague generality whose contours should not be
invoked to abrogate the fundamental law embodied in
the First Amendment.” N.Y. Times, 403 U.S. at 719
(Black, J., concurring). Unfortunately, that is exactly




      DOSWASHINGTONSUP01445
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 877 of 996

                          97a

what the panel opinion has done. Accordingly, I re-
spectfully dissent from the denial of rehearing en banc.




      DOSWASHINGTONSUP01446
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 878 of 996

                          98a

                    APPENDIX D
U.S. Const. amend. I
    Congress shall make no law respecting an estab-
lishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the
press; or the right of the people peaceably to assemble,
and to petition the Government for a redress of griev-
ances.



22 U.S.C. § 2278     Control of arms exports and
imports
    (a) Presidential control of exports and im-
ports of defense articles and services, guidance
of policy, etc.; designation of United States Mu-
nitions List; issuance of export licenses; negotia-
tions information
         (1) In furtherance of world peace and the se-
    curity and foreign policy of the United States, the
    President is authorized to control the import and
    the export of defense articles and defense services
    and to provide foreign policy guidance to persons
    of the United States involved in the export and im-
    port of such articles and services. The President is
    authorized to designate those items which shall be
    considered as defense articles and defense services
    for the purposes of this section and to promulgate
    regulations for the import and export of such arti-
    cles and services. The items so designated shall
    constitute the United States Munitions List.




      DOSWASHINGTONSUP01447
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 879 of 996

                           99a

                    *          *     *
    (c)   Criminal violations; punishment
     Any person who willfully violates any provision of
this section, section 2779 of this title, a treaty referred
to in subsection (j)(1)(C)(i), or any rule or regulation
issued under this section or section 2779 of this title,
including any rule or regulation issued to implement
or enforce a treaty referred to in subsection (j)(1)(C)(i)
or an implementing arrangement pursuant to such
treaty, or who willfully, in a registration or license ap-
plication or required report, makes any untrue state-
ment of a material fact or omits to state a material fact
required to be stated therein or necessary to make the
statements therein not misleading, shall upon convic-
tion be fined for each violation not more than
$1,000,000 or imprisoned not more than 20 years, or
both.
                    *          *     *
    (e)   Enforcement powers of President
     In carrying out functions under this section with
respect to the export of defense articles and defense
services, including defense articles and defense ser-
vices exported or imported pursuant to a treaty re-
ferred to in subsection (j)(1)(C)(i), the President is
authorized to exercise the same powers concerning vi-
olations and enforcement which are conferred upon de-
partments, agencies and officials by subsections (c), (d),
(e), and (g) of section 11 of the Export Administration
Act of 1979 [50 U.S.C. 4610(c), (d), (e), and (g)], and by
subsections (a) and (c) of section 12 of such Act [50




       DOSWASHINGTONSUP01448
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 880 of 996

                          100a

U.S.C. 4614(a) and (c)], subject to the same terms and
conditions as are applicable to such powers under such
Act [50 U.S.C. 4601 et seq.], except that section
11(c)(2)(B) of such Act shall not apply, and instead, as
prescribed in regulations issued under this section, the
Secretary of State may assess civil penalties for viola-
tions of this chapter and regulations prescribed there-
under and further may commence a civil action to
recover such civil penalties, and except further that the
names of the countries and the types and quantities of
defense articles for which licenses are issued under
this section shall not be withheld from public disclo-
sure unless the President determines that the release
of such information would be contrary to the national
interest. Nothing in this subsection shall be construed
as authorizing the withholding of information from the
Congress. Notwithstanding section 11(c) of the Export
Administration Act of 1979, the civil penalty for each
violation involving controls imposed on the export of
defense articles and defense services under this section
may not exceed $500,000.
                   *          *     *
    (h) Judicial review of designation of items
as defense articles or services
    The designation by the President (or by an official
to whom the President’s functions under subsection (a)
have been duly delegated), in regulations issued under
this section, of items as defense articles or defense




      DOSWASHINGTONSUP01449
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 881 of 996

                          101a

services for purposes of this section shall not be subject
to judicial review.
                   *          *      *



22 C.F.R. § 120.2 Designation of defense arti-
cles and defense services
     The Arms Export Control Act (22 U.S.C. 2778(a)
and 2794(7)) provides that the President shall desig-
nate the articles and services deemed to be defense ar-
ticles and defense services for purposes of import or
export controls. The President has delegated to the
Secretary of State the authority to control the export
and temporary import of defense articles and services.
The items designated by the Secretary of State for pur-
poses of export and temporary import control consti-
tute the U.S. Munitions List specified in part 121 of
this subchapter. Defense articles on the U.S. Munitions
List specified in part 121 of this subchapter that are
also subject to permanent import control by the Attor-
ney General on the U.S. Munitions Import List enu-
merated in 27 CFR part 447 are subject to temporary
import controls administered by the Secretary of State.
Designations of defense articles and defense services
are made by the Department of State with the concur-
rence of the Department of Defense. The scope of the
U.S. Munitions List shall be changed only by amend-
ments made pursuant to section 38 of the Arms Export
Control Act (22 U.S.C. 2778). For a designation or




      DOSWASHINGTONSUP01450
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 882 of 996

                           102a

determination on whether a particular item is enumer-
ated on the U.S. Munitions List, see §120.4 of this sub-
chapter.



22 C.F.R. § 120.3 Policy on designating or de-
termining defense articles and services on the
U.S. Munitions List
     (a) For purposes of this subchapter, a specific ar-
ticle or service may be designated a defense article (see
§120.6 of this subchapter) or defense service (see
§120.9 of this subchapter) if it:
        (1) Meets the criteria of a defense article or
    defense service on the U.S. Munitions List; or
         (2) Provides the equivalent performance ca-
    pabilities of a defense article on the U.S. Munitions
    List.
     (b) For purposes of this subchapter, a specific ar-
ticle or service shall be determined in the future as a
defense article or defense service if it provides a critical
military or intelligence advantage such that it war-
rants control under this subchapter.
NOTE TO PARAGRAPHS (a) AND (b): An article or
service determined in the future pursuant to this sub-
chapter as a defense article or defense service, but not
currently on the U.S. Munitions List, will be placed in
U.S. Munitions List Category XXI until the appropri-
ate U.S. Munitions List category has been amended to
provide the necessary entry.




       DOSWASHINGTONSUP01451
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 883 of 996

                           103a

       (c) A specific article or service is not a defense ar-
ticle or defense service for purposes of this subchapter
if it:
         (1) Is determined to be under the jurisdic-
    tion of another department or agency of the U.S.
    Government (see §120.5 of this subchapter) pursu-
    ant to a commodity jurisdiction determination (see
    §120.4 of this subchapter) unless superseded by
    changes to the U.S. Munitions List or by a subse-
    quent commodity jurisdiction determination; or
         (2) Meets one of the criteria of §120.41(b) of
    this subchapter when the article is used in or with
    a defense article and specially designed is used as
    a control criteria (see §120.41 of this subchapter).
NOTE TO §120.3: The intended use of the article or
service after its export (i.e., for a military or civilian
purpose), by itself, is not a factor in determining
whether the article or service is subject to the controls
of this subchapter.



22 C.F.R. § 120.4      Commodity jurisdiction
     (a) The commodity jurisdiction procedure is used
with the U.S. Government if doubt exists as to whether
an article or service is covered by the U.S. Munitions
List. It may also be used for consideration of a redesig-
nation of an article or service currently covered by the
U.S. Munitions List. The Department must provide no-
tice to Congress at least 30 days before any item is re-
moved from the U.S. Munitions List. Upon electronic




       DOSWASHINGTONSUP01452
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 884 of 996

                          104a

submission of a Commodity Jurisdiction (CJ) Determi-
nation Form (Form DS-4076), the Directorate of De-
fense Trade Controls shall provide a determination of
whether a particular article or service is covered by the
U.S. Munitions List. The determination, consistent
with §§120.2, 120.3, and 120.4, entails consultation
among the Departments of State, Defense, Commerce,
and other U.S. Government agencies and industry in
appropriate cases.
                   *          *     *
     (e) The Directorate of Defense Trade Controls
will provide a preliminary response within 10 working
days of receipt of a complete request for commodity ju-
risdiction. If after 45 days the Directorate of Defense
Trade Controls has not provided a final commodity ju-
risdiction determination, the applicant may request in
writing to the Director, Office of Defense Trade Con-
trols Policy that this determination be given expedited
processing.
                   *          *     *



22 C.F.R. § 120.6      Defense article
     Defense article means any item or technical data
designated in §121.1 of this subchapter. The policy
described in §120.3 is applicable to designations of ad-
ditional items. This term includes technical data rec-
orded or stored in any physical form, models, mockups
or other items that reveal technical data directly relat-
ing to items designated in §121.1 of this subchapter. It




      DOSWASHINGTONSUP01453
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 885 of 996

                          105a

also includes forgings, castings, and other unfinished
products, such as extrusions and machined bodies, that
have reached a stage in manufacturing where they are
clearly identifiable by mechanical properties, material
composition, geometry, or function as defense articles.
It does not include basic marketing information on
function or purpose or general system descriptions.



22 C.F.R. § 120.10     Technical data
    (a) Technical data means, for purposes of this
subchapter:
         (1) Information, other than software as de-
    fined in §120.10(a)(4), which is required for the de-
    sign, development, production, manufacture,
    assembly, operation, repair, testing, maintenance
    or modification of defense articles. This includes
    information in the form of blueprints, drawings,
    photographs, plans, instructions or documenta-
    tion.
         (2) Classified information relating to de-
    fense articles and defense services on the U.S. Mu-
    nitions List and 600-series items controlled by the
    Commerce Control List;
        (3) Information covered by an invention se-
    crecy order; or
         (4) Software (see §120.45(f )) directly related
    to defense articles.




      DOSWASHINGTONSUP01454
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 886 of 996

                          106a

      (b) The definition in paragraph (a) of this section
does not include information concerning general scien-
tific, mathematical, or engineering principles com-
monly taught in schools, colleges, and universities, or
information in the public domain as defined in §120.11
of this subchapter or telemetry data as defined in note
3 to Category XV(f ) of part 121 of this subchapter. It
also does not include basic marketing information on
function or purpose or general system descriptions of
defense articles.



22 C.F.R. § 120.11     Public domain
     (a) Public domain means information which is
published and which is generally accessible or availa-
ble to the public:
        (1)   Through sales at newsstands and book-
    stores;
        (2) Through subscriptions which are availa-
    ble without restriction to any individual who
    desires to obtain or purchase the published infor-
    mation;
        (3) Through second class mailing privileges
    granted by the U.S. Government;
        (4) At libraries open to the public or from
    which the public can obtain documents;
         (5) Through patents available at any patent
    office;




      DOSWASHINGTONSUP01455
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 887 of 996

                      107a

     (6) Through unlimited distribution at a con-
ference, meeting, seminar, trade show or exhibi-
tion, generally accessible to the public, in the
United States;
     (7) Through public release (i.e., unlimited
distribution) in any form (e.g., not necessarily in
published form) after approval by the cognizant
U.S. government department or agency (see also
§125.4(b)(13) of this subchapter);
     (8) Through fundamental research in sci-
ence and engineering at accredited institutions of
higher learning in the U.S. where the resulting in-
formation is ordinarily published and shared
broadly in the scientific community. Fundamental
research is defined to mean basic and applied re-
search in science and engineering where the re-
sulting information is ordinarily published and
shared broadly within the scientific community, as
distinguished from research the results of which
are restricted for proprietary reasons or specific
U.S. Government access and dissemination con-
trols. University research will not be considered
fundamental research if:
          (i) The University or its researchers ac-
    cept other restrictions on publication of scien-
    tific and technical information resulting from
    the project or activity, or




  DOSWASHINGTONSUP01456
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 888 of 996

                          108a

             (ii) The research is funded by the U.S.
        Government and specific access and dissemi-
        nation controls protecting information result-
        ing from the research are applicable.
                   *          *    *



22 C.F.R. § 120.17     Export
    (a) Except as set forth in §126.16 or §126.17, ex-
port means:
         (1) An actual shipment or transmission out
    of the United States, including the sending or tak-
    ing of a defense article out of the United States in
    any manner;
         (2) Releasing or otherwise transferring tech-
    nical data to a foreign person in the United States
    (a “deemed export”);
                   *          *    *
     (b) Any release in the United States of technical
data to a foreign person is deemed to be an export to
all countries in which the foreign person has held or
holds citizenship or holds permanent residency.




      DOSWASHINGTONSUP01457
         Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 889 of 996

                         109a

22 C.F.R. § 121.1     The United States Munitions
List
                  *          *    *
Category I – Firearms, Close Assault Weapons
and Combat Shotguns
      *(a) Nonautomatic and semi-automatic fire-
   arms to caliber .50 inclusive (12.7 mm).
        *(b) Fully automatic firearms to .50 caliber
   inclusive (12.7 mm).
       *(c) Firearms or other weapons (e.g. insur-
   gency-counterinsurgency, close assault weapons
   systems) having a special military application re-
   gardless of caliber.
       *(d) Combat shotguns. This includes any
   shotgun with a barrel length less than 18 inches.
        *(e) Silencers, mufflers, sound and flash
   suppressors for the articles in (a) through (d) of
   this category and their specifically designed, mod-
   ified or adapted components and parts.
       (f ) Riflescopes manufactured to military
   specifications (See category XII(c) for controls on
   night sighting devices.)
       *(g) Barrels, cylinders, receivers (frames) or
   complete breech mechanisms for the articles in
   paragraphs (a) through (d) of this category.
       (h) Components, parts, accessories and at-
   tachments for the articles in paragraphs (a)
   through (g) of this category.




     DOSWASHINGTONSUP01458
      Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 890 of 996

                      110a

     (i) Technical data (as defined in §120.10 of
this subchapter) and defense services (as defined
in §120.9 of this subchapter) directly related to the
defense articles described in paragraphs (a)
through (h) of this category. Technical data di-
rectly related to the manufacture or production of
any defense articles described elsewhere in this
category that are designated as Significant Mili-
tary Equipment (SME) shall itself be designated
SME.
    (j) The following interpretations explain and
amplify the terms used in this category and
throughout this subchapter:
         (1) A firearm is a weapon not over .50
    caliber (12.7 mm) which is designed to expel a
    projectile by the action of an explosive or
    which may be readily converted to do so.
        (2) A rifle is a shoulder firearm which
    can discharge a bullet through a rifled barrel
    16 inches or longer.
         (3) A carbine is a lightweight shoulder
    firearm with a barrel under 16 inches in
    length.
        (4) A pistol is a hand-operated firearm
    having a chamber integral with or perma-
    nently aligned with the bore.
       (5) A revolver is a hand-operated fire-
    arm with a revolving cylinder containing
    chambers for individual cartridges.




  DOSWASHINGTONSUP01459
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 891 of 996

                           111a

             (6) A submachine gun, “machine pistol”
         or “machine gun” is a firearm originally de-
         signed to fire, or capable of being fired, fully
         automatically by a single pull of the trigger.
NOTE: This coverage by the U.S. Munitions List in par-
agraphs (a) through (i) of this category excludes any
non-combat shotgun with a barrel length of 18 inches
or longer, BB, pellet, and muzzle loading (black pow-
der) firearms. This category does not cover riflescopes
and sighting devices that are not manufactured to mil-
itary specifications. It also excludes accessories and at-
tachments (e.g., belts, slings, after market rubber
grips, cleaning kits) for firearms that do not enhance
the usefulness, effectiveness, or capabilities of the fire-
arm, components and parts. The Department of Com-
merce regulates the export of such items. See the
Export Administration Regulations (15 CFR parts 730-
799). In addition, license exemptions for the items in
this category are available in various parts of this sub-
chapter (e.g., §§123.17, 123.18 and 125.4).
                    *          *     *
Category XXI – Articles, Technical Data, and
Defense Services Not Otherwise Enumerated
     *(a) Any article not enumerated on the U.S. Mu-
nitions List may be included in this category until such
time as the appropriate U.S. Munitions List category is
amended. The decision on whether any article may be
included in this category, and the designation of the de-
fense article as not Significant Military Equipment




       DOSWASHINGTONSUP01460
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 892 of 996

                          112a

(see §120.7 of this subchapter), shall be made by the
Director, Office of Defense Trade Controls Policy.
     (b) Technical data (see §120.10 of this subchap-
ter) and defense services (see §120.9 of this subchapter)
directly related to the defense articles covered in para-
graph (a) of this category.



22 C.F.R. § 126.7 Denial, revocation, suspension,
or amendment of licenses and other approvals
     (a) Policy. Licenses or approvals shall be denied
or revoked whenever required by any statute of the
United States (see §§ 127.7 and 127.11 of this subchap-
ter). Any application for an export license or other ap-
proval under this subchapter may be disapproved, and
any license or other approval or exemption granted un-
der this subchapter may be revoked, suspended, or
amended without prior notice whenever:
        (1) The Department of State deems such ac-
    tion to be in furtherance of world peace, the na-
    tional security or the foreign policy of the United
    States, or is otherwise advisable; or
                   *          *     *
    (b) Notification. The Directorate of Defense
Trade Controls will notify applicants or licensees or
other appropriate United States persons, of actions
taken pursuant to paragraph (a) of this section. The




      DOSWASHINGTONSUP01461
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 893 of 996

                           113a

reasons for the action will be stated as specifically as
security and foreign policy considerations permit.
                   *          *      *



22 C.F.R. § 127.1(a)(1)       Violations
     (a) Without first obtaining the required license
or other written approval from the Directorate of De-
fense Trade Controls, it is unlawful:
         (1) To export or attempt to export from the
    United States any defense article or technical data
    or to furnish or attempt to furnish any defense ser-
    vice for which a license or written approval is re-
    quired by this subchapter;
                   *          *      *



22 C.F.R. §127.3       Penalties for violations.
Any person who willfully:
     (a) Violates any provision of §38 or §39 of the
Arms Export Control Act (22 U.S.C. 2778 and 2779) or
any rule or regulation issued under either §38 or §39
of the Act, or any undertaking specifically required by
part 124 of this subchapter; or
     (b) In a registration, license application, or re-
port required by §38 or §39 of the Arms Export Control
Act (22 U.S.C. 2778 and 2779) or by any rule or regula-
tion issued under either section, makes any untrue




      DOSWASHINGTONSUP01462
           Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 894 of 996

                          114a

statement of a material fact or omits a material fact
required to be stated therein or necessary to make the
statements therein not misleading, shall upon convic-
tion be subject to a fine or imprisonment, or both, as
prescribed by 22 U.S.C. 2778(c).



22 C.F.R. § 127.10     Civil penalty
    (a)
         (1) The Assistant Secretary of State for
    Political-Military Affairs is authorized to impose a
    civil penalty, as follows:
              (i) For each violation of 22 U.S.C. 2778,
          an amount not to exceed $1,111,908;
              (ii) For each violation of 22 U.S.C.
          2779a, an amount not to exceed $808,458; and
              (iii) For each violation of 22 U.S.C. 2780,
          an amount not to exceed $962,295.
         (2) The civil penalty may be either in addi-
    tion to, or in lieu of, any other liability or penalty
    which may be imposed.
                   *          *     *



22 C.F.R. § 128.1 Exclusion of functions from
the Administrative Procedure Act
     The Arms Export Control Act authorizes the Pres-
ident to control the import and export of defense arti-
cles and services in furtherance of world peace and the




      DOSWASHINGTONSUP01463
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 895 of 996

                          115a

security and foreign policy of the United States. It au-
thorizes the Secretary of State to make decisions on
whether license applications or other written requests
for approval shall be granted, or whether exemptions
may be used. It also authorizes the Secretary of State
to revoke, suspend or amend licenses or other written
approvals whenever the Secretary deems such action
to be advisable. The administration of the Arms Export
Control Act is a foreign affairs function encompassed
within the meaning of the military and foreign affairs
exclusion of the Administrative Procedure Act and is
thereby expressly exempt from various provisions of
that Act. Because the exercising of the foreign affairs
function, including the decisions required to imple-
ment the Arms Export Control Act, is highly discre-
tionary, it is excluded from review under the
Administrative Procedure Act.




      DOSWASHINGTONSUP01464
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 896 of 996

                          116a

                    APPENDIX E
[LOGO]     United States Department of State
           Bureau of Political-Military Affairs
           Directorate of Defense Trade Controls
           Washington, D.C. 20520-0112
                          JUN 12 2017
Mr. William O. Wade
Chair, Defense Trade Advisory Group
Vice President, International Licensing & Compliance
L-3 Communications
201 12th St., Suite 800
Arlington, VA 22202
Dear Mr. Wade:
     Since the last Defense Trade Advisory Group
(DTAG) plenary meeting in March 2017, the Direc-
torate of Defense Trade Controls (DDTC) has deter-
mined that it can benefit from input from the various
working groups of the DTAG on the issues addressed
in the attached.
    The DTAG should be prepared to present its rec-
ommendations at one of the next two DTAG plenary
sessions, which will be provisionally scheduled in early
September and early December. Please provide the
DTAG recommendation for which topics should be pre-
sented in which upcoming plenary so DDTC can plan
accordingly.
    As we did in advance of the March meeting, we
would be pleased to meet with you to walk through
each of the topics in the attached.




      DOSWASHINGTONSUP01465
          Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 897 of 996

                          117a

                   Sincerely,
                   /s/ Brian H. Nilsson
                       Brian H. Nilsson
                       Deputy Assistant Secretary
                         of State for Defense Trade
                         Controls
                       Designated Federal Official

1 Attachment – DDTC Issued DTAG Tasks (June 2017)



     DDTC Issued DTAG Tasks (June 2017)
                   *          *    *
3. Definition of Manufacturing (post-revision
   of firearms rule)
Tasking: Considering the possibility of revisions of
Cats I-III and removal of most commercial firearms
and related activities from the ITAR, DDTC requests
DTAG to review and provide feedback to accurately
and effectively define “manufacturing” (and distin-
guish from other related activities like assembly, inte-
gration, installment, various services) for remaining
defense articles and services.
                   *          *    *




      DOSWASHINGTONSUP01466
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 898 of 996




                                        No. 17-190

                 In the Supreme Court of the United States
                        DEFENSE DISTRIBUTED, ET AL., PETITIONERS
                                            v.
                               DEPARTMENT OF STATE, ET AL.


                            ON PETITION FOR A WRIT OF CERTIORARI
                           TO THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT



                        BRIEF FOR THE RESPONDENTS IN OPPOSITION


                                                 JEFFREY B. WALL
                                                   Principal Deputy Solicitor
                                                     General
                                                     Counsel of Record
                                                 BRETT A. SHUMATE
                                                   Deputy Assistant Attorney
                                                     General
                                                 MICHAEL S. RAAB
                                                 DANIEL TENNY
                                                   Attorneys
                                                   Department of Justice
                                                   Washington, D.C. 20530-0001
                                                   SupremeCtBriefs@usdoj.gov
                                                   (202) 514-2217




DOSWASHINGTONSUP01467
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 899 of 996



                                 QUESTION PRESENTED
                    The Arms Export Control Act, 22 U.S.C. 2751 et seq.,
                 generally prohibits the exportation of “defense articles
                 or defense services designated by the President” with-
                 out a license issued in accordance with federal regula-
                 tions. 22 U.S.C. 2778(a)(1) and (b)(2). The Department
                 of State’s International Traffic in Arms Regulations
                 (Regulations), 22 C.F.R. Pts. 120-130, designate cov-
                 ered defense articles and defense services, including
                 certain “[t]echnical data” that are “required for the de-
                 sign, development, production, manufacture, assembly,
                 operation, repair, testing, maintenance or modification
                 of defense articles” and that are not in the “public do-
                 main.” 22 C.F.R. 120.10(a)(1) and (b); see 22 C.F.R.
                 120.6, 121.1. Petitioners filed suit challenging the appli-
                 cation of the Regulations’ provisions governing expor-
                 tation of such technical data to the online distribution to
                 foreign nationals of computer files that enable anyone
                 with a 3-D printer or computer-controlled drill for mill-
                 ing metal objects to produce operable, unregistered, un-
                 traceable firearms and firearm parts. The district court
                 denied the injunction on the ground that the balance of
                 equities and the public interest weighed against injunc-
                 tive relief. The court of appeals affirmed on the same
                 basis. The question presented is as follows:
                    Whether the court of appeals erred in concluding
                 that the district court did not abuse its discretion by
                 denying a preliminary injunction against enforcement
                 of the Regulations’ provisions governing exportation of
                 technical data—including data used to produce unreg-
                 istered, untraceable firearms and firearm parts—based
                 on the district court’s determination that the balance of
                 equities and the public interest weighed against the re-
                 quested relief.


                                             (I)




DOSWASHINGTONSUP01468
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 900 of 996



                                               TABLE OF CONTENTS
                                                                                                            Page
                 Opinions below .............................................................................. 1
                 Jurisdiction .................................................................................... 1
                 Statement ...................................................................................... 2
                 Argument..................................................................................... 12
                 Conclusion ................................................................................... 23

                                            TABLE OF AUTHORITIES

                 Cases:

                     Child Evangelism Fellowship of Minn. v.
                      Minneapolis Special Sch. Dist. No. 1,
                      690 F.3d 996 (8th Cir. 2012) ............................................... 19
                     D.U. v. Rhoades, 825 F.3d 331 (7th Cir. 2016) .................... 19
                     Elrod v. Burns, 427 U.S. 347 (1976) ................................ 8, 16
                     Expressions Hair Design v. Schneiderman,
                      137 S. Ct. 1144 (2017) ......................................................... 22
                     Liberty Coins, LLC v. Goodman, 748 F.3d 682
                      (6th Cir. 2014), cert. denied, 135 S. Ct. 950 (2015) .......... 19
                     New York ex rel. Schneiderman v. Actavis PLC,
                      787 F.3d 638 (2d Cir.), cert. denied,
                      136 S. Ct. 581 (2015) ........................................................... 19
                     Nken v. Holder, 556 U.S. 418 (2009) .............................. 12, 18
                     PDK Labs. Inc. v. United States Drug Enforcement
                      Admin., 362 F.3d 786 (D.C. Cir. 2004) ............................. 16
                     Pearson v. Callahan, 555 U.S. 223 (2009) ........................... 16
                     Pursuing Am.’s Greatness v. Federal Election
                      Comm’n, 831 F.3d 500 (D.C. Cir. 2016) ............................ 19
                     Scott v. Roberts, 612 F.3d 1279 (11th Cir. 2010) ................. 19
                     Sindicato Puertorriqueño de Trabajadores v.
                      Fortuño, 699 F.3d 1 (1st Cir. 2012) ....................... 19, 20, 21




                                                              (III)




DOSWASHINGTONSUP01469
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 901 of 996




                                                            IV

                 Cases—Continued:                                                                    Page
                    Stagg P.C. v. United States Dep’t of State,
                     673 Fed. Appx. 93 (2d Cir. 2016), petition for
                     cert. pending, No. 17-94 (filed July 17, 2017) ............. 19, 20
                    Stilp v. Contino, 613 F.3d 405 (3d Cir. 2010) ...................... 19
                    Verlo v. Martinez, 820 F.3d 1113 (10th Cir. 2016) ............. 19
                    Vivid Entm’t, LLC v. Fielding, 774 F.3d 566
                     (9th Cir. 2014) ...................................................................... 19
                    WV Ass’n of Club Owners & Fraternal Servs., Inc. v.
                     Musgrave, 553 F.3d 292 (4th Cir. 2009) ........................... 19
                    Weinberger v. Romero-Barcelo, 456 U.S. 305 (1982)..... 13, 19
                    Winter v. Natural Res. Def. Council, Inc.,
                     555 U.S. 7 (2008) ..........................................12, 13, 15, 18, 19

                 Constitution, statutes, and regulations:

                    U.S. Const.:
                       Amend. I .................................................................. passim
                       Amend. II ........................................................................... 8
                       Amend. V ............................................................................ 8
                    Arms Export Control Act, 22 U.S.C. 2751 et seq................. 2
                       22 U.S.C. 2778(a)(1) ........................................................... 2
                       22 U.S.C. 2778(a)(2) ....................................................... 2
                       22 U.S.C. 2778(b)(2) .......................................................... 2
                    Exec. Order No. 11,958, § 1(l)(1), 3 C.F.R. 80 (1978) .......... 2
                    Exec. Order No. 13,637, § 1(n)(i), 3 C.F.R. 225 (2014) ....... 2
                    22 C.F.R.:
                       Pts. 120-130 ........................................................................ 3
                          Pt. 120:
                               Section 120.4(a) ...................................................... 5
                               Section 120.4(g) ...................................................... 5
                               Section 120.6 ........................................................... 3
                               Section 120.10(a) .................................................... 3




DOSWASHINGTONSUP01470
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 902 of 996




                                                           V

                 Regulations—Continued:                                                             Page
                                 Section 120.10(a)(1) ................................................ 3
                                 Section 120.10(b) .................................................... 3
                                 Section 120.11(a) .................................................... 4
                                 Section 120.17(a)(2) ................................................ 4
                                 Section 120.17(a)(4) (2015) .................................... 4
                                 Section 120.45(f ) ..................................................... 3
                             Pt. 121:
                                 Section 121.1 ........................................................... 3
                                 Section 121.1, Category I, (i) ................................ 3

                 Miscellaneous:
                    80 Fed. Reg. 31,525 (June 3, 2015) ......................................... 4
                    81 Fed. Reg. 35,611 (June 3, 2016) ......................................... 4
                    81 Fed. Reg. 62,004 (Sept. 8, 2016) ........................................ 4
                    Office of Information & Regulatory Affairs,
                     Office of Mgmt. & Budget, Exec. Office of the
                     President, Update 2017, Unified Agenda of
                     Federal Regulatory & Deregulatory Actions:
                        RIN 0694-AF47, https://www.reginfo.gov/
                           public/do/eAgendaViewRule?pubId=201704
                           &RIN=0694-AF47 (last visited Nov. 7, 2017) ........ 11
                        RIN 1400-AE30, https://www.reginfo.gov/
                           public/do/eAgendaViewRule?pubId=201704
                           &RIN=1400-AE30 (last visited Nov. 7, 2017) ........ 11




DOSWASHINGTONSUP01471
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 903 of 996




                In the Supreme Court of the United States
                                      No. 17-190
                        DEFENSE DISTRIBUTED, ET AL., PETITIONERS
                                              v.
                               DEPARTMENT OF STATE, ET AL.


                            ON PETITION FOR A WRIT OF CERTIORARI
                           TO THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT


                        BRIEF FOR THE RESPONDENTS IN OPPOSITION


                                     OPINIONS BELOW
                    The opinion of the court of appeals (Pet. App. 1a-55a)
                 is reported at 838 F.3d 451. The order of the district
                 court (Pet. App. 56a-90a) is reported at 121 F. Supp. 3d
                 680.
                                       JURISDICTION
                    The judgment of the court of appeals was entered on
                 September 20, 2016. A petition for rehearing was de-
                 nied on March 15, 2017 (Pet. App. 91a-97a). On April
                 26, 2017, Justice Thomas extended the time within
                 which to file a petition for a writ of certiorari to and in-
                 cluding August 2, 2017, and the petition was filed on that
                 date. The jurisdiction of this Court is invoked under
                 28 U.S.C. 1254(1).




                                             (1)




DOSWASHINGTONSUP01472
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 904 of 996




                                              2
                                        STATEMENT
                     1. a. The Arms Export Control Act (AECA or Act),
                 22 U.S.C. 2751 et seq., authorizes the President, “[i]n fur-
                 therance of world peace and the security and foreign pol-
                 icy of the United States,” to “control the import and the
                 export of defense articles and defense services” and “to
                 promulgate regulations for the import and export of such
                 articles and services.” 22 U.S.C. 2778(a)(1). The Act fur-
                 ther authorizes the President to “designate those items
                 which shall be considered as defense articles and defense
                 services” for this purpose by placing them on the “United
                 States Munitions List,” and it generally prohibits “ex-
                 port[ing] or import[ing]” such “defense articles or de-
                 fense services designated by the President * * * without
                 a license for such export or import, issued in accordance
                 with [the Act] and regulations issued under [it].”
                 22 U.S.C. 2778(a)(1) and (b)(2). The Act directs that
                    [d]ecisions on issuing export licenses * * * shall take
                    into account whether the export of an article would
                    contribute to an arms race, aid in the development of
                    weapons of mass destruction, support international
                    terrorism, increase the possibility of outbreak or es-
                    calation of conflict, or prejudice the development of
                    bilateral or multilateral arms control or nonprolifer-
                    ation agreements or other arrangements.
                 22 U.S.C. 2778(a)(2).
                     b. The President has delegated to the Secretary of
                 State his authority under the AECA to designate cov-
                 ered defense articles and defense services (with the con-
                 currence of the Secretary of Defense) and to issue regu-
                 lations regarding exportation of such articles and ser-
                 vices. See Exec. Order No. 13,637, § 1(n)(i), 3 C.F.R. 225
                 (2014); Exec. Order No. 11,958, § 1(l)(1), 3 C.F.R. 80
                 (1978). Exercising that authority, the Department of




DOSWASHINGTONSUP01473
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 905 of 996




                                                   3

                 State has promulgated the International Traffic in Arms
                 Regulations (Regulations), 22 C.F.R. Pts. 120-130, which
                 set out the U.S. Munitions List that defines items as de-
                 fense articles and defense services. The Munitions List
                 includes a wide range of military items that constitute
                 defense articles, such as missiles, warships, tanks, bomb-
                 ers, and fighter planes, as well as firearms and certain
                 firearm components, among many others. 22 C.F.R.
                 121.1.
                     In addition to such munitions themselves, the Muni-
                 tions List designates as defense articles “technical
                 data” that are related to other items on the list.
                 22 C.F.R. 120.6; see, e.g., 22 C.F.R. 121.1, Category I,
                 (i). The term “[t]echnical data” includes, among other
                 things, “[i]nformation * * * which is required for the
                 design, development, production, manufacture, assem-
                 bly, operation, repair, testing, maintenance or modifica-
                 tion of defense articles,” including “information in the
                 form of blueprints, drawings, photographs, plans, in-
                 structions or documentation.” 22 C.F.R. 120.10(a)(1). 1
                     The definition of technical data “does not include in-
                 formation concerning general scientific, mathematical,
                 or engineering principles commonly taught in schools,
                 colleges, and universities,” nor does it include “infor-
                 mation in the public domain.” 22 C.F.R. 120.10(b). In-
                 formation in the “[p]ublic domain,” in turn, is defined as
                 information “which is published and which is generally
                 accessible or available to the public” in any of a number




                  1
                     A separate definition of technical data applies to “software.” See
                 22 C.F.R. 120.10(a), 120.45(f ). This case concerns data files that are
                 not classified as software.




DOSWASHINGTONSUP01474
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 906 of 996




                                                     4

                 of forms and locations. 22 C.F.R. 120.11(a). 2 The Reg-
                 ulations define the “export” of technical data to include
                 (inter alia) disclosing such data to a foreign person in
                 the United States. 22 C.F.R. 120.17(a)(2). 3
                    The Regulations also set out the requirements and
                 procedures for determining whether particular items
                 satisfy the regulatory definitions of defense articles or
                 services and, if so, whether a license should be issued to

                  2
                     In June 2015, while this litigation was pending, the Department
                 of State issued a notice of proposed rulemaking that proposed (inter
                 alia) to amend the definition of “public domain” to clarify that tech-
                 nical data are not in the public domain if they were made available
                 without appropriate authorization from the relevant government
                 entity. 80 Fed. Reg. 31,525, 31,527-31,528, 31,535 (June 3, 2015). As
                 the preamble to the proposed rule explained, this understanding is
                 “not new” but is merely “a more explicit statement of the [Regula-
                 tions’] requirement that one must seek and receive a license or other
                 authorization from the Department or other cognizant U.S. govern-
                 ment authority to release [Regulations-]controlled ‘technical data.’ ”
                 Id. at 31,528. The preamble also stated that dissemination of tech-
                 nical data that were made available without appropriate federal au-
                 thorization is a violation of the Regulations “if, and only if, it is done
                 with knowledge that the ‘technical data’ ” were “made publicly avail-
                 able without” such authorization. Ibid.; see id. at 31,538. The De-
                 partment received comments on the proposed rule but has not yet
                 issued a final rule regarding the definition of “public domain.” See
                 81 Fed. Reg. 62,004, 62,007 (Sept. 8, 2016) (adopting final rules re-
                 garding other aspects of the proposed rule but deferring action on
                 definition of this and other terms to future proceedings).
                   3
                     In June 2016, the Department of State promulgated an interim
                 final rule modifying the Regulations’ definition of “export,” which
                 took effect September 1, 2016. See 81 Fed. Reg. 35,611, 35,611 (June
                 3, 2016) (interim final rule), as amended, 81 Fed. Reg. 62,004 (final
                 rule). That amendment does not materially affect the issues pre-
                 sented here; both before and after that amendment, the Regula-
                 tions’ definition of “export” encompassed disclosure of technical
                 data to a foreign person in the United States. Compare 22 C.F.R.
                 120.17(a)(2) (2017), with 22 C.F.R. 120.17(a)(4) (2015).




DOSWASHINGTONSUP01475
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 907 of 996




                                             5

                 permit their export. Under the “commodity jurisdiction
                 procedure,” the Department of State provides, on re-
                 quest, “a determination of whether a particular article
                 or service is covered by the U.S. Munitions List.”
                 22 C.F.R. 120.4(a). Commodity-jurisdiction decisions
                 are subject to an appeal procedure. 22 C.F.R. 120.4(g).
                     2. Petitioner Defense Distributed is a nonprofit or-
                 ganization that seeks to “promot[e] popular access to
                 arms” by “facilitating global access to, and the collabo-
                 rative production of, information and knowledge related
                 to the 3D printing of arms,” and by “publishing and dis-
                 tributing such information and knowledge on the Inter-
                 net.” Pet. App. 2a-3a. Defense Distributed “create[s]
                 computer files to allow people to easily produce their
                 own weapons and weapon parts using relatively afford-
                 able and readily available equipment,” employing either
                 “[t]hree-dimensional (‘3-D’) printing” or “[c]omputer
                 numeric control (‘CNC’) milling.” Id. at 4a (citation and
                 internal quotation marks omitted). As Defense Distrib-
                 uted described those technologies to the lower courts,
                 “[t]hree-dimensional (‘3-D’) printing technology allows
                 a computer to ‘print’ a physical object” in three dimen-
                 sions—including “everything from jewelry to toys to car
                 parts.” Ibid. (citation and internal quotation marks
                 omitted). CNC milling is a similar but “older industrial
                 technology,” which “involves a computer directing the
                 operation of a drill upon an object.” Ibid. (citation and
                 internal quotation marks omitted). Both technologies
                 require a set of instructions, contained in a computer
                 file, that direct the 3-D printer or CNC mill to create
                 the desired object. Id. at 4a-5a.
                     Defense Distributed offers files for both technolo-
                 gies. Pet. App. 5a. Its 3-D printing files “allow virtually
                 anyone with access to a 3D printer to produce” both




DOSWASHINGTONSUP01476
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 908 of 996




                                             6

                 firearms and firearm components. Ibid. For example,
                 Defense Distributed offers files to 3-D print a “single-
                 shot plastic pistol called the Liberator,” as well as
                 “lower receivers” for AR-15 rifles. Ibid. “The lower re-
                 ceiver is the part of the firearm to which the other parts
                 are attached” and “is the only part of the rifle that is
                 legally considered a firearm under federal law.” Id. at
                 3a. A lower receiver “ordinarily contains the serial
                 number” of a firearm, “which in part allows law enforce-
                 ment to trace the weapon,” and “the purchase of a lower
                 receiver is restricted and may require a background
                 check or registration.” Ibid. Defense Distributed’s 3-D
                 printing files allow users to create “a fully functional
                 plastic AR-15 lower receiver.” Id. at 5a. Defense Dis-
                 tributed also sells a “desktop CNC mill” (the “Ghost
                 Gunner”); “[w]ith CNC milling files supplied by De-
                 fense Distributed,” users of the Ghost Gunner can “pro-
                 duce fully functional, unserialized, and untraceable
                 metal AR-15 lower receivers in a largely automated
                 fashion.” Ibid.
                    Defense Distributed “desire[s] to share all of its 3D
                 printing and CNC milling files online, available without
                 cost to anyone located anywhere in the world, free of
                 regulatory restrictions.” Pet. App. 5a. In 2012, it began
                 “post[ing] online, for free download by anyone in the
                 world, a number of computer files, including those for
                 the Liberator pistol.” Ibid. In May 2013, the Depart-
                 ment of State sent a letter to Defense Distributed re-
                 questing that those files be removed. Id. at 5a-6a. The
                 Department of State explained that the posted files po-
                 tentially included technical data relating to weapons on
                 the Munitions List covered by the Regulations and that
                 posting the files online “for foreign nationals to down-




DOSWASHINGTONSUP01477
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 909 of 996




                                             7

                 load constitutes ‘export.’ ” Id. at 7a. It accordingly di-
                 rected Defense Distributed to obtain prior approval for
                 posting the files, in accordance with the Regulations.
                 Ibid.
                    Defense Distributed removed the files and submit-
                 ted commodity-jurisdiction requests for approval to
                 post them. Pet. App. 7a-8a. It ultimately received ap-
                 proval for some files, but not others. Id. at 8a. Defense
                 Distributed itself has not posted new files online since,
                 but has requested Department of State guidance on how
                 to obtain authorization to do so—“includ[ing] the CNC
                 milling files required to produce an AR-15 lower re-
                 ceiver” and “various other 3D printed weapons or wea-
                 pon parts.” Ibid. The files Defense Distributed had
                 previously posted online, however, “continue to be
                 shared online on third party sites,” including one called
                 “The Pirate Bay.” Ibid.
                    3. Defense Distributed—joined by the Second
                 Amendment Foundation, Inc., a nonprofit organization
                 that “promote[s] Second Amendment rights,” Pet. App.
                 3a (collectively petitioners)—commenced this lawsuit
                 against the Department of State and various of its com-
                 ponents and officials, alleging (as relevant here) that
                 the Regulations violate the First Amendment. Id. at
                 8a-9a. Petitioners brought both “facial and as applied”
                 challenges, contending that the Regulations’ require-
                 ment of prepublication approval for privately generated
                 unclassified data constitutes an impermissible prior re-
                 straint. Ibid. They sought a preliminary injunction “es-
                 sentially seeking to have the district court suspend en-
                 forcement of [the Regulations’] prepublication approval




DOSWASHINGTONSUP01478
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 910 of 996




                                               8

                 requirement pending the final resolution of this case.”
                 Id. at 9a. 4
                     The district court denied the preliminary injunction.
                 Pet. App. 56a-90a. Applying the traditional four-factor
                 test for preliminary injunctions, the court determined
                 that petitioners “face a substantial threat of irreparable
                 injury” because “the ‘loss of First Amendment free-
                 doms’ ” itself necessarily “ ‘constitutes irreparable in-
                 jury.’ ” Id. at 62a-63a (quoting Elrod v. Burns, 427 U.S.
                 347, 373 (1976) (opinion of Brennan, J.)). The court
                 held, however, that petitioners had not “met their bur-
                 den as to the” third and fourth factors—the balance of
                 equities and the public interest—which merge here be-
                 cause the government’s stated interest is “protecting
                 the public by limiting access of foreign nationals to ‘de-
                 fense articles.’ ” Id. at 63a, 65a.
                     As the district court explained, although there is a
                 “public interest in protection of constitutional rights,”
                 petitioners “fail[ed] to consider the public’s keen inter-
                 est in restricting the export of defense articles.” Pet.
                 App. 64a. They also “fail[ed] to account for the inter-
                 est—and authority—of the President and Congress in
                 matters of foreign policy and export.” Ibid. The court
                 thus concluded that preliminary injunctive relief was
                 unwarranted, irrespective of the merits of petitioners’
                 First Amendment claim. Id. at 65a. “Nonetheless, in
                 an abundance of caution,” the court discussed the mer-
                 its in what the court of appeals understood to be “dicta”
                 and concluded that petitioners also “ha[d] not shown a
                 substantial likelihood of success” on their First Amend-
                 ment claim. Id. at 12a, 65a, 78a; see id. at 68a-78a.


                  4
                   Petitioners also asserted violations of the Second and Fifth
                 Amendments. Pet. App. 8a. Those claims are not at issue here.




DOSWASHINGTONSUP01479
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 911 of 996




                                                   9

                    4. The court of appeals affirmed. Pet. App. 12a-20a. 5
                    a. The court of appeals held that the district court
                 did not abuse its discretion in denying the preliminary
                 injunction based on its finding that petitioners had not
                 carried their burden on “two of the three non-merits re-
                 quirements,” i.e., “the balance of harm and the public
                 interest.” Pet. App. 17a-18a; see id. at 12a. Petitioners,
                 the court noted, failed both in the district court and on
                 appeal “to give any weight to the public interest in na-
                 tional defense and national security.” Id. at 13a. Alt-
                 hough recognizing that “[o]rdinarily” protecting consti-
                 tutional rights “would be the highest public interest,”
                 the court explained that “the State Department has as-
                 serted a very strong public interest in national defense
                 and national security.” Ibid. That “stated interest in
                 preventing foreign nationals—including all manner of
                 enemies of this country—from obtaining technical data
                 on how to produce weapons and weapon parts is not
                 merely tangentially related to national defense and na-
                 tional security; it lies squarely within that interest.” Id.
                 at 13a-14a.
                    The court of appeals held that the district court did
                 not abuse its discretion in concluding that “the public
                 interest in national defense and national security is
                 stronger here” than petitioners’ asserted interests.
                 Pet. App. 16a. As the court of appeals explained, if a
                 preliminary injunction were granted, petitioners
                 “would legally be permitted to post on the [I]nternet as
                 many * * * files as they wish,” including files “for pro-
                 ducing AR-15 lower receivers and additional 3D-printed

                  5
                      The appeal and this petition involve only claims against the gov-
                 ernment agencies and the official-capacity defendants, and this brief
                 is filed on their behalf only. Claims for damages against the individ-
                 ual-capacity defendants are still pending in the district court.




DOSWASHINGTONSUP01480
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 912 of 996




                                            10

                 weapons and weapon parts.” Id. at 17a. The harm
                 caused by such posting, the court continued, would be
                 permanent: even if petitioners did not ultimately pre-
                 vail, “the files posted in the interim would remain online
                 essentially forever.” Ibid. This concern, the court
                 noted, “is not a far-fetched hypothetical”; the files ini-
                 tially posted by Defense Distributed remained available
                 on foreign websites, and it “ha[d] indicated they will
                 share additional, previously unreleased files as soon as
                 they are permitted to do so.” Ibid. Because those files,
                 once released, would remain available indefinitely, “the
                 national defense and national security interest would be
                 harmed forever.” Ibid. By contrast, if the denial of the
                 preliminary injunction were affirmed and if petitioners
                 eventually prevail on the merits, the harm to them
                 would be only temporary. Id. at 16a-17a.
                     Because it held that “the district court did not abuse
                 its discretion in denying [the] preliminary injunction
                 based on their failure to carry their burden of persua-
                 sion on two of the three non-merits requirements for
                 preliminary injunctive relief,” the court of appeals “de-
                 cline[d] to reach” the merits of petitioners’ First
                 Amendment claim. Pet. App. 17a-18a; see id. at 18a-19a
                 & n.12. It noted that “the district court eventually will
                 have to address the merits, and it will be able to do so
                 with the benefit of a more fully developed record.” Id.
                 at 19a.
                    b. Judge Jones dissented. Pet. App. 20a-55a. In her
                 view, publishing technical data on the Internet cannot
                 constitute the “export” of that data, regardless of
                 whether it is accessed by foreign nationals. Id. at 33a.
                 Judge Jones also disagreed with the majority’s failure
                 to address the merits. Id. at 54a. She would have held
                 that the Regulations’ licensing scheme violates the




DOSWASHINGTONSUP01481
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 913 of 996




                                                   11

                 First Amendment and that the balance of harms tips in
                 petitioners’ favor, and would have reversed the district
                 court. Id. at 37a-49a.
                    5. The court of appeals denied petitioners’ request
                 for rehearing en banc. Pet. App. 91a-92a. Judge Elrod,
                 joined by Judges Jones, Smith, and Clement, filed an
                 opinion dissenting from the denial of rehearing. Id. at
                 93a-97a. In the dissenting judges’ view, the panel erred
                 by declining to address the merits and had misapplied
                 the public-interest and irreparable-harm factors of the
                 preliminary-injunction standard to these facts. Ibid. 6




                  6
                      This Office has been informed by the Department of State that it
                 is currently developing a proposed rule that would remove certain
                 items—including certain commercially available firearms and ammu-
                 nition—from the Munitions List; such items would remain subject to
                 regulation under the Commerce Control List of the Bureau of Indus-
                 try and Security in the Department of Commerce. The Department
                 of Commerce is concurrently developing a proposed rule specifying
                 how such items removed from the Munitions List would be regulated
                 under the Commerce Control List. The draft proposed rules are un-
                 dergoing review and have not yet been published in the Federal Reg-
                 ister. See Office of Information & Regulatory Affairs, Office of
                 Mgmt. & Budget, Exec. Office of the President, Update 2017, Unified
                 Agenda of Federal Regulatory & Deregulatory Actions, RIN 1400-
                 AE30, https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=
                 201704&RIN=1400-AE30 (Department of State); id. RIN 0694-
                 AF47, https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=
                 201704&RIN=0694-AF47 (Department of Commerce). If the pro-
                 posed rules are adopted as final rules, to the extent technical data pe-
                 titioners wishe to export concern items that would be removed from
                 the Munitions List, they may have the effect of eliminating or sub-
                 stantially modifying the particular prepublication-approval require-
                 ments that petitioners challenge here.




DOSWASHINGTONSUP01482
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 914 of 996




                                              12
                                         ARGUMENT
                     Petitioners contend (Pet. 25-32) that the court of ap-
                 peals erred in affirming the denial of a preliminary in-
                 junction without addressing the merits and that its de-
                 cision implicates a disagreement among the courts of
                 appeals. The court of appeals correctly held, however,
                 that the district court did not abuse its discretion by
                 denying an injunction based on its determination that
                 the balance of equities and the public interest weighed
                 against the requested interim relief independently of
                 the merits. That holding does not conflict with any de-
                 cision of this Court or another court of appeals. Further
                 review is not warranted.
                     1. The court of appeals correctly determined that
                 the district court did not abuse its discretion in denying
                 the preliminary injunction petitioners requested.
                     a. “A preliminary injunction is an extraordinary
                 remedy never awarded as of right.” Winter v. Natural
                 Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Instead,
                 it “may only be awarded upon a clear showing that the
                 plaintiff is entitled to such relief.” Id. at 22. “A plaintiff
                 seeking a preliminary injunction must establish that he
                 is likely to succeed on the merits, that he is likely to suf-
                 fer irreparable harm in the absence of preliminary re-
                 lief, that the balance of equities tips in his favor, and
                 that an injunction is in the public interest.” Id. at 20.
                     This Court has made clear that, even if a plaintiff es-
                 tablishes irreparable injury and a likelihood of success
                 on the merits, a preliminary injunction is inappropriate
                 if the plaintiff ’s irreparable injury “is outweighed” by
                 the balance of equities and the public interest, Winter,
                 555 U.S. at 23—factors that “merge when the Govern-
                 ment is the opposing party,” Nken v. Holder, 556 U.S.




DOSWASHINGTONSUP01483
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 915 of 996




                                            13

                 418, 435 (2009). In Winter, the lower courts had con-
                 cluded that the plaintiffs were likely to succeed on the
                 merits in challenging the Navy’s use of certain sonar
                 technology in training exercises and that they suffered
                 irreparable injury, and the courts entered a preliminary
                 injunction. 555 U.S. at 17-20, 23-24. This Court re-
                 versed, concluding that, even if petitioners were likely
                 to succeed on the merits and had shown irreparable
                 harm, the public interest and balance of equities
                 weighed decisively against injunctive relief. See id. at
                 23-31.
                    As the Court explained, “[a]n injunction is a matter
                 of equitable discretion; it does not follow from success
                 on the merits as a matter of course.” Winter, 555 U.S.
                 at 32. Independently of the merits, “the balance of eq-
                 uities and consideration of the public interest * * * are
                 pertinent in assessing the propriety of any injunctive
                 relief.” Ibid. Applying that principle, the Court de-
                 clined to “address the lower courts’ holding” regarding
                 the merits because it determined that, “even if plaintiffs
                 have shown irreparable injury from the Navy’s training
                 exercises, any such injury is outweighed by the public
                 interest and the Navy’s interest in effective, realistic
                 training of its sailors.” Id. at 23-24. “A proper consid-
                 eration of these factors alone,” the Court held, “re-
                 quires denial of the requested injunctive relief.” Id. at
                 23; accord, e.g., Weinberger v. Romero-Barcelo,
                 456 U.S. 305, 313 (1982) (courts are “not mechanically
                 obligated to grant an injunction for every violation of
                 law,” and evaluating “commonplace considerations” be-
                 yond the merits is “ ‘a practice with a background of sev-
                 eral hundred years of history’ ” (citation omitted)).




DOSWASHINGTONSUP01484
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 916 of 996




                                             14

                     b. The lower courts correctly applied those settled
                 principles here. The district court determined that, alt-
                 hough petitioners faced irreparable harm based on the
                 alleged violation of their First Amendment rights, they
                 had not “met their burden as to the final two prongs”—
                 the balance of equities and the public interest. Pet.
                 App. 65a; see id. at 62a-65a. Petitioners “fail[ed] to con-
                 sider the public’s keen interest in restricting the export
                 of defense articles” and the “interest—and authority—
                 of the President and Congress in matters of foreign pol-
                 icy and export.” Id. at 64a. The files that petitioner
                 Defense Distributed seeks to export would allow the
                 overseas production of (inter alia) “fully functional, un-
                 serialized, and untraceable metal AR-15 lower receivers
                 in a largely automated fashion.” Id. at 5a. The Depart-
                 ment of State demonstrated in a detailed declaration
                 that grave harm to national security and foreign affairs
                 would arise if, for example, computer files originating in
                 the United States provided such firearms components
                 or replacement parts to transnational criminal organi-
                 zations, and allowed foreign nationals to circumvent the
                 firearms laws of our allies. C.A. ROA 571-572 (Aguirre
                 Decl. ¶ 35). As the court of appeals observed, “[t]he dis-
                 trict court’s decision was based not on discounting [pe-
                 titioners’] interest but rather on finding that the public
                 interest in national defense and national security is
                 stronger here.” Pet. App. 16a.
                     Nor did the lower courts accord dispositive weight to
                 “abstract” assertions of national-security interests, as
                 petitioners suggest. Pet. 35. The court of appeals de-
                 termined that “the State Department’s stated interest
                 in preventing foreign nationals—including all manner
                 of enemies of this country—from obtaining technical
                 data on how to produce weapons and weapon parts is




DOSWASHINGTONSUP01485
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 917 of 996




                                            15

                 not merely tangentially related to national defense and
                 security,” but “lies squarely within that interest.” Pet.
                 App. 14a. The court of appeals correctly determined
                 that the district court did not abuse its discretion in
                 finding that those significant public and governmental
                 interests outweighed petitioners’ claimed injury. Id. at
                 16a-17a. In any event, any asserted error in the lower
                 courts’ factbound analysis of the equities here would not
                 warrant this Court’s review.
                     c. Petitioners contend (Pet. 25-30) that the lower
                 courts nevertheless were required to evaluate the mer-
                 its of the underlying First Amendment claim and that
                 the court of appeals erred by affirming the denial of the
                 preliminary injunction without doing so. Petitioners
                 are mistaken.
                     As Winter illustrates, a court is not required in all
                 instances to evaluate the underlying merits in ruling on
                 a request for a preliminary injunction if the other fac-
                 tors weigh decisively against relief. 555 U.S. at 23-26.
                 The Court in Winter expressly declined to “address”
                 the merits of the plaintiffs’ claims because the Court
                 concluded that a preliminary injunction was inappropri-
                 ate on other grounds. Id. at 23-24. Like the lower
                 courts here, the Court in Winter held that, even assum-
                 ing petitioners were likely to prevail on the merits and
                 had suffered “irreparable injury,” that “injury [was]
                 outweighed by the public interest and the [govern-
                 ment’s] interest,” i.e., the balancing of equities. Id. at
                 23; see id. at 23-26. An analysis of the merits was un-
                 necessary because a preliminary injunction would have
                 been improper in any event.
                     Petitioners suggest (Pet. 25-30) that analysis of the
                 merits is necessary here because petitioners alleged a
                 First Amendment violation. The constitutional nature




DOSWASHINGTONSUP01486
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 918 of 996




                                             16

                 of their claim, however, only further confirms that the
                 course the lower courts adopted was appropriate. By
                 reserving judgment on petitioner’s likelihood of suc-
                 ceeding on the merits of its First Amendment claim and
                 resolving the preliminary-injunction motion on other
                 grounds, the court of appeals adhered to the “older,
                 wiser judicial counsel not to pass on questions of consti-
                 tutionality . . . unless such adjudication is unavoida-
                 ble.” Pearson v. Callahan, 555 U.S. 223, 241 (2009)
                 (citations and internal quotation marks omitted); see
                 PDK Labs. Inc. v. United States Drug Enforcement Ad-
                 min., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J.,
                 concurring in part and concurring in the judgment)
                 (noting “the cardinal principle of judicial restraint—if it
                 is not necessary to decide more, it is necessary not to
                 decide more”).
                     Petitioners assert (Pet. 27-28) that analysis of the
                 merits is necessary in First Amendment cases because
                 it affects the other three preliminary-injunction factors.
                 Whatever bearing a court’s analysis of the merits may
                 have on particular factors in certain circumstances,
                 however, it does not follow that resolving the merits is
                 always required. To be sure, as the court of appeals
                 noted, Pet. App. 11a-12a & n.8, Members of this Court
                 have observed that likelihood of success in First
                 Amendment cases affects analysis of irreparable harm
                 because “[t]he loss of First Amendment freedoms” it-
                 self “constitutes irreparable injury.” Elrod v. Burns,
                 427 U.S. 347, 373 (1976) (opinion of Brennan, J.). But
                 the district court here, applying that presumption,
                 stated that petitioner faced irreparable harm, Pet. App.
                 62a-63a, and the court of appeals did not revisit that
                 conclusion, see id. at 11a-12a, 17a-18a. Thus, assuming
                 that a likelihood of success on the merits on a First




DOSWASHINGTONSUP01487
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 919 of 996




                                            17

                 Amendment claim would typically also suffice to show
                 irreparable harm, in this case there was no need to ad-
                 dress the merits to determine irreparable harm.
                    Moreover, even if assessing irreparable harm might
                 be thought to require determining (rather than assum-
                 ing) the likelihood of success on the merits in certain
                 circumstances, analysis of the merits may still be unnec-
                 essary if the remaining factors weigh against injunctive
                 relief. That is precisely what the court of appeals de-
                 termined here. Before discussing the merits in what the
                 court of appeals regarded as “dicta,” Pet. App. 12a, the
                 district court had determined that, “[a]ssuming without
                 deciding that [petitioners] have suffered the loss of
                 First * * * Amendment freedoms, they have satisfied
                 the irreparable harm requirement because any such
                 loss, however intangible or limited in time, constitutes
                 irreparable injury,” id. at 11a-12a; see id. at 62a-63a.
                 The court of appeals did not question that assumption.
                 It stated, moreover, that, “[o]rdinarily, of course, the
                 protection of constitutional rights would be the highest
                 public interest at issue in a case.” Id. at 13a. The court
                 of appeals merely concluded that the government had a
                 particularly strong interest in this case, which petition-
                 ers had not rebutted, and that the district court did not
                 abuse its discretion in concluding that the government’s
                 interest outweighed petitioners’ interest. Id. at 13a-
                 18a.
                    Petitioners further contend (Pet. 27-28) that the bal-
                 ance-of-equities and public-interest factors themselves
                 cannot be assessed independently of the merits in First
                 Amendment cases. Petitioners’ contention cannot be
                 reconciled with this Court’s precedent. That the gov-
                 ernment and the public have an interest in avoiding vi-




DOSWASHINGTONSUP01488
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 920 of 996




                                             18

                 olations of the Constitution does not mean that injunc-
                 tive relief is warranted automatically whenever a plain-
                 tiff shows a likelihood of success on the merits. As this
                 Court has explained in the context of stays of removal
                 orders, “[o]f course there is a public interest in prevent-
                 ing aliens from being wrongfully removed.” Nken,
                 556 U.S. at 436. “But that is no basis for the blithe as-
                 sertion of an ‘absence of any injury to the public inter-
                 est’ when a stay is granted.” Ibid. (citation omitted).
                 The government—and thus the public, see id. at 435—
                 also frequently has countervailing interests that courts
                 must consider and weigh. See id. at 436 (in the removal
                 context, “[t]here is always a public interest in prompt
                 execution of removal orders,” because “[t]he continued
                 presence of an alien lawfully deemed removable under-
                 mines the streamlined removal proceedings [federal
                 law] establishe[s], and permits and prolongs a continu-
                 ing violation of United States law” (brackets and inter-
                 nal quotation marks omitted)). So too, in the First
                 Amendment context, even if irreparable harm is estab-
                 lished or assumed, courts must balance that harm
                 against the injury to the government and the public in
                 each individual case before issuing an injunction.
                     Petitioners’ contrary position would eviscerate the
                 well-settled preliminary-injunction standard as applied
                 in First Amendment cases. Their approach would mean
                 that, once a plaintiff shows a likelihood of success on the
                 merits, the remaining three factors—irreparable harm,
                 balance of equities, and public interest—are necessarily
                 satisfied as well. That approach would replace Winter’s
                 familiar four-factor test, see 555 U.S. at 20, with a single
                 inquiry into the merits of a plaintiff ’s First Amendment
                 claim. And it would contravene this Court’s teaching
                 that injunctive relief “does not follow from success on




DOSWASHINGTONSUP01489
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 921 of 996




                                            19

                 the merits as a matter of course.” Id. at 32; accord
                 Romero-Barcelo, 456 U.S. at 313.
                    2. Petitioners err in contending (Pet. 26-32) that the
                 decision below implicates a lower-court conflict. The
                 courts of appeals generally agree on the standard a
                 plaintiff must satisfy to obtain a preliminary injunction,
                 which places the burden on the movant to demonstrate
                 that each factor supports relief. See Sindicato Puertor-
                 riqueño de Trabajadores v. Fortuño, 699 F.3d 1, 10 (1st
                 Cir. 2012) (per curiam); New York ex rel. Schneiderman
                 v. Actavis PLC, 787 F.3d 638, 650 (2d Cir.), cert. denied,
                 136 S. Ct. 581 (2015); Stilp v. Contino, 613 F.3d 405, 409
                 (3d Cir. 2010); WV Ass’n of Club Owners & Fraternal
                 Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir.
                 2009); Pet. App. 9a-10a; Liberty Coins, LLC v. Good-
                 man, 748 F.3d 682, 689-690 (6th Cir. 2014), cert. denied,
                 135 S. Ct. 950 (2015); D.U. v. Rhoades, 825 F.3d 331, 335
                 (7th Cir. 2016); Child Evangelism Fellowship of Minn.
                 v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d 996,
                 1000 (8th Cir. 2012); Vivid Entm’t, LLC v. Fielding,
                 774 F.3d 566, 577 (9th Cir. 2014); Verlo v. Martinez,
                 820 F.3d 1113, 1126 (10th Cir. 2016); Scott v. Roberts,
                 612 F.3d 1279, 1290 (11th Cir. 2010); Pursuing Am.’s
                 Greatness v. Federal Election Comm’n, 831 F.3d 500,
                 505 (D.C. Cir. 2016).
                    To the government’s knowledge, the only other court
                 of appeals to address the application of that standard in
                 the context of a First Amendment challenge to the In-
                 ternational Traffic in Arms Regulations reached the
                 same conclusion as the court of appeals here. In Stagg
                 P.C. v. United States Department of State, 673 Fed.
                 Appx. 93 (2d Cir. 2016), petition for cert. pending, No.
                 17-94 (filed July 17, 2017), the court of appeals affirmed




DOSWASHINGTONSUP01490
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 922 of 996




                                            20

                 the denial of a preliminary injunction barring enforce-
                 ment of the Regulations on First Amendment grounds.
                 See id. at 95-97. Like the court of appeals here, the Sec-
                 ond Circuit in Stagg concluded that the district court
                 did not abuse its discretion in denying injunctive relief
                 based on the plaintiff ’s failure to carry its burden of
                 persuasion with respect to the balance of harm and the
                 public interest, making analysis of the merits unneces-
                 sary. See ibid.
                    Petitioners point (Pet. 26-29) to language in lower-
                 court rulings emphasizing the importance of the likeli-
                 hood-of-success analysis in First Amendment cases in
                 assessing other stay factors—particularly irreparable
                 injury. The district court stated that petitioners had
                 demonstrated irreparable injury based on the First
                 Amendment nature of its claim, Pet. App. 62a-63a, and
                 the court of appeals did not disagree, see id. at 11a-12a
                 & n.8. The court of appeals further noted that, “[o]rdi-
                 narily,” petitioners’ claimed First Amendment injuries
                 would be paramount, but in the equitable balance in
                 these circumstances they were simply outweighed. Id.
                 at 13a. Petitioners identify no case holding that analysis
                 of the merits of a First Amendment challenge is neces-
                 sary even if a court concludes that the balance of equi-
                 ties and the public interest would weigh against injunc-
                 tive relief for independent reasons in any event.
                    Petitioners cite (Pet. 26) one case, Sindicato Puer-
                 torriqueño, supra, in which a court of appeals reversed
                 a district-court ruling for failing to address the merits.
                 The circumstances the First Circuit confronted in that
                 case, however, differed critically from those here. In
                 Sindicato Puertorriqueño, a labor union challenged a
                 campaign-finance law as a violation of the First Amend-




DOSWASHINGTONSUP01491
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 923 of 996




                                             21

                 ment. 699 F.3d at 6-7. The district court denied an in-
                 junction without addressing the merits, finding that the
                 plaintiffs had not demonstrated irreparable injury, and
                 it found that the balance of equities and public interest
                 weighed against relief with “little explanation of what
                 harm the public would suffer.” Id. at 7. The First Cir-
                 cuit reversed, holding (as relevant) that, because “irrep-
                 arable injury is presumed upon a determination that the
                 movants are likely to prevail on their First Amendment
                 claim,” it was “incumbent upon the district court to en-
                 gage with the merits.” Id. at 11. It further explained
                 that the district court’s only “stated reason” for not ad-
                 dressing the merits—the need for a more complete rec-
                 ord and further factual development—was unfounded
                 given the nature of the plaintiffs’ challenge. Ibid.
                     The First Circuit’s decision does not conflict with the
                 decisions below. The district court here—applying the
                 same presumption the First Circuit endorsed—stated
                 that petitioners demonstrated irreparable harm, Pet.
                 App. 62a-63a, and the court of appeals did not revisit
                 that determination, see id. 11a-12a, 17a-18a. A central
                 reason that the First Circuit held that analysis of the
                 merits was needed in Sindicato Puertorriqueño is
                 therefore inapposite. Moreover, in contrast to the dis-
                 trict court’s cursory analysis of the remaining stay fac-
                 tors in Sindicato Puertorriqueño, 699 F.3d at 7, the dis-
                 trict court and the court of appeals here each addressed
                 the balance-of-equities and public-interest factors in de-
                 tail. Pet. App. 13a-18a, 63a-65a. Further review is not
                 warranted.
                     3. Petitioners briefly address (Pet. 32-34, 40-41) the
                 merits of their underlying First Amendment challenge
                 and suggest that this Court grant review to address that




DOSWASHINGTONSUP01492
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 924 of 996




                                             22

                 issue. That issue does not independently warrant certi-
                 orari because, as the court of appeals held, even if peti-
                 tioners were likely to succeed on the merits, that would
                 not affect the outcome. The court of appeals declined to
                 reach the merits precisely because it would not change
                 the bottom-line conclusion that the district court did not
                 abuse its discretion in denying the preliminary injunc-
                 tion. Pet. App. 12a, 18a-19a. Petitioners also assert no
                 lower-court conflict on this issue.
                    In any event, the absence of any ruling from the
                 court of appeals on what it described as “novel legal
                 questions” involving the merits makes the case a poor
                 vehicle for deciding those questions here. Pet. App. 19a.
                 As this Court has observed, it is “ ‘a court of review, not
                 of first view,’ ” and it ordinarily “declin[es] to consider
                 * * * in the first instance” issues not adjudicated by the
                 court below. Expressions Hair Design v. Schneider-
                 man, 137 S. Ct. 1144, 1151 (2017) (citation omitted) (de-
                 clining to address whether regulation of speech “sur-
                 vived First Amendment scrutiny” because lower court
                 had not address the issue). It should adhere to that
                 course here.




DOSWASHINGTONSUP01493
    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 925 of 996




                                               23
                                         CONCLUSION
                      The petition for a writ of certiorari should be denied.
                      Respectfully submitted.
                                                    JEFFREY B. WALL
                                                      Principal Deputy Solicitor
                                                       General*
                                                    BRETT A. SHUMATE
                                                      Deputy Assistant Attorney
                                                       General*
                                                    MICHAEL S. RAAB
                                                    DANIEL TENNY
                                                      Attorneys
                 NOVEMBER 2017




                  *
                     The Solicitor General and the Acting Assistant Attorney Gen-
                 eral are recused in this case.




DOSWASHINGTONSUP01494
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 926 of 996
                                                   24198                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   DEPARTMENT OF STATE                                      ATTN: Regulatory Change, USML                         U.S. Department of State in part 129 of
                                                                                                            Categories I, II, and III.                            the ITAR. The transfer of defense
                                                   22 CFR Parts 121, 123, 124, 126, and                     SUPPLEMENTARY INFORMATION: The                        articles from the ITAR’s USML to the
                                                   129                                                      Directorate of Defense Trade Controls                 EAR’s CCL for purposes of export
                                                                                                            (DDTC), U.S. Department of State,                     controls does not affect the list of
                                                   [Public Notice 10094]                                                                                          defense articles controlled on the
                                                                                                            administers the International Traffic in
                                                   RIN 1400–AE30                                            Arms Regulations (ITAR) (22 CFR parts                 USMIL under the AECA for purposes of
                                                                                                            120 through 130). The items subject to                permanent import or brokering controls
                                                   International Traffic in Arms                            the jurisdiction of the ITAR, i.e.,                   for any brokering activity, including
                                                   Regulations: U.S. Munitions List                         ‘‘defense articles,’’ are identified on the           facilitation in their manufacture, export,
                                                   Categories I, II, and III                                ITAR’s U.S. Munitions List (USML) (22                 permanent import, transfer, reexport, or
                                                                                                            CFR 121.1). With few exceptions, items                retransfer. This rule proposes adding a
                                                   AGENCY:    Department of State.                                                                                new paragraph (b)(2)(vii) to § 129.2 to
                                                                                                            not subject to the export control
                                                   ACTION:   Proposed rule.                                 jurisdiction of the ITAR are subject to               update the enumerated list of actions
                                                                                                            the jurisdiction of the Export                        that are not considered brokering. This
                                                   SUMMARY:   The Department of State (the                                                                        change is a conforming change and is
                                                   Department) proposes to amend the                        Administration Regulations (EAR, 15
                                                                                                            CFR parts 730 through 774, which                      needed to address the movement of
                                                   International Traffic in Arms                                                                                  items from the USML to the CCL that
                                                   Regulations (ITAR) to revise Categories                  includes the Commerce Control List
                                                                                                            (CCL) in Supplement No. 1 to part 774),               will be subject to the brokering controls,
                                                   I (firearms, close assault weapons and                                                                         to ensure that the U.S. government does
                                                   combat shotguns), II (guns and                           administered by the Bureau of Industry
                                                                                                            and Security (BIS), U.S. Department of                not impose a double licensing
                                                   armament) and III (ammunition and                                                                              requirement on the export, reexport or
                                                   ordnance) of the U.S. Munitions List                     Commerce. Both the ITAR and the EAR
                                                                                                            impose license requirements on exports                retransfer of such items.
                                                   (USML) to describe more precisely the                                                                             The Department of State is engaged in
                                                   articles warranting export and                           and reexports. The Department of
                                                                                                                                                                  an effort to revise the U.S. Munitions
                                                   temporary import control on the USML.                    Commerce is publishing a companion
                                                                                                                                                                  List so that its scope is limited to those
                                                   Items removed from the USML would                        rule in this edition of the Federal
                                                                                                                                                                  defense articles that provide the United
                                                   become subject to the Export                             Register.
                                                                                                                                                                  States with a critical military or
                                                   Administration Regulations (EAR).                           Pursuant to section 38(a)(1) of the                intelligence advantage or, in the case of
                                                                                                            Arms Export Control Act (AECA), all                   weapons, are inherently for military end
                                                   DATES: The Department will accept
                                                                                                            defense articles controlled for export or             use. The articles now controlled by
                                                   comments on this proposed rule until                     import are part of the United States
                                                   July 9, 2018.                                                                                                  USML Categories I, II, and III that would
                                                                                                            Munitions List under the AECA. All                    be removed from the USML under this
                                                   ADDRESSES: Interested parties may                        references to the USML in this rule,
                                                   submit comments within 45 days of the                                                                          proposed rule do not meet this standard,
                                                                                                            however, are to the list of AECA defense              including many items which are widely
                                                   date of publication by one of the                        articles that are controlled for purposes
                                                   following methods:                                                                                             available in retail outlets in the United
                                                                                                            of export or temporary import pursuant                States and abroad.
                                                      • Email: DDTCPublicComments@                          to the ITAR, and not to the list of AECA
                                                   state.gov with the subject line, ‘‘ITAR                  defense articles on the United States                 Revision of Category I
                                                   Amendment—Categories I, II, and III.’’                   Munitions Import List (USMIL) that are                   This proposed rule revises USML
                                                      • Internet: At www.regulations.gov,                   controlled by the Bureau of Alcohol,                  Category I, covering firearms and related
                                                   search for this notice using Docket                      Tobacco, Firearms and Explosives (ATF)                articles, to control only defense articles
                                                   DOS–2017–0046.                                           for purposes of permanent import under                that are inherently military or that are
                                                      Comments received after that date                     its regulations at 27 CFR part 447.                   not otherwise widely available for
                                                   will be considered if feasible, but                      References to the USMIL are to the list               commercial sale. In particular, the
                                                   consideration cannot be assured. Those                   of AECA defense articles controlled by                revised category will not include non-
                                                   submitting comments should not                           ATF for purposes of permanent import.                 automatic and semi-automatic firearms
                                                   include any personally identifying                          Section 38(b)(1)(A)(ii) of the AECA,               to caliber .50 (12.7mm) inclusive,
                                                   information they do not desire to be                     requires, with limited exceptions,                    currently controlled under paragraph
                                                   made public or information for which a                   registration of persons who engage in                 (a), and all of the parts, components,
                                                   claim of confidentiality is asserted,                    the business of brokering activities with             accessories, and attachments specially
                                                   because those comments and/or                            respect to the manufacture, export,                   designed for those articles. Such items
                                                   transmittal emails will be made                          import, or transfer of any defense article            will be subject to the new controls in
                                                   available for public inspection and                      or defense service designated by the                  Export Control Classification Numbers
                                                   copying after the close of the comment                   President as such under section 38(a)(1)              0A501, 0A502, 0A503, 0A504, 0A505,
                                                   period via the Directorate of Defense                    and licensing for such activities.                    0B501, 0B505, 0D501, 0D505, 0E501,
                                                   Trade Controls website at                                Through Executive Order 13637, the                    and 0E502. Such controls in Category 0
                                                   www.pmddtc.state.gov. Parties who                        President delegated the responsibility                of the CCL will be published in a
                                                   wish to comment anonymously may do                       for registration and licensing of                     separate rule by the Department of
                                                   so by submitting their comments via                      brokering activities to the Department of             Commerce.
                                                   www.regulations.gov, leaving the fields
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                                                                            State with respect to defense articles or                Paragraph (a) of USML Category I will
                                                   that would identify the commenter                        defense services controlled either for                cover firearms that fire caseless
                                                   blank and including no identifying                       purposes of export by the Department of               ammunition. Paragraph (b) will
                                                   information in the comment itself.                       State or for purposes of permanent                    continue to cover fully automatic
                                                   FOR FURTHER INFORMATION CONTACT:                         import by ATF. Section 129.1(b) of the                firearms to caliber .50 (12.7mm)
                                                   Robert Monjay, Office of Defense Trade                   ITAR states this requirement. As such,                inclusive. Paragraph (c) will cover
                                                   Controls Policy, Department of State,                    all defense articles described in the                 firearms specially designed to integrate
                                                   telephone (202) 663–2817; email                          USMIL or the USML are subject to the                  fire control, automatic tracking, or
                                                   DDTCPublicComments@state.gov.                            brokering controls administered by the                automatic firing systems, and all

                                                           DOSWASHINGTONSUP01495
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 927 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                            24199

                                                   weapons previously described in                          engines for self-propelled guns and                   Conforming ITAR Changes
                                                   paragraph (c) that remain on the USML                    howitzers in paragraph (a), will be on                   Additionally, conforming changes
                                                   will be covered by paragraph (a), (b) or                 the CCL in ECCN 0A606. Tooling and                    will be made to several sections of the
                                                   (c) of this category or by Category II.                  equipment for the production of articles              ITAR that refer to the current controls
                                                   Paragraph (d) will cover fully automatic                 controlled in USML Category II,                       in USML Category I(a). These sections
                                                   shotguns. Paragraph (e) will continue to                 currently in paragraph (g), will be on the            will be amended because they all refer
                                                   cover silencers, mufflers, sound                         CCL in ECCN 0B602. Test and                           to firearms that will be controlled on the
                                                   suppressors, and specially designed                      evaluation equipment, currently in                    CCL. Section 123.16(b)(2) will be
                                                   parts and components; flash suppressors                  paragraph (h), will be on the CCL in                  revised to remove reference to the
                                                   will be subject to the EAR. Paragraph (f)                ECCN 0B602. Certain autoloading
                                                                                                                                                                  firearms exemptions at § 123.17(a)
                                                   will be reserved, as riflescopes and                     systems controlled in paragraph (i) will
                                                                                                                                                                  through (e), which describe the firearms
                                                   other firearms sighting devices may be                   be moved to paragraphs (j)(9) and (11).
                                                                                                               A new (x) paragraph will be added to               exemptions, because the paragraphs will
                                                   controlled in USML Category XII if they
                                                                                                            USML Category II, allowing ITAR                       be removed as a consequence of the
                                                   have night vison or infrared capabilities,
                                                                                                            licensing for commodities, software, and              control of non-automatic and semi-
                                                   and other riflescopes will be subject to
                                                                                                            technology subject to the EAR, provided               automatic firearms on the CCL. For the
                                                   the EAR. Paragraph (g) will continue to
                                                                                                            those commodities, software, and                      same reason, § 123.16(b)(6) will be
                                                   cover barrels, receivers (frames), bolts,
                                                                                                            technology are to be used in or with                  revised to describe only the remaining
                                                   bolt carriers, slides, or sears, specially
                                                                                                            defense articles controlled in USML                   exemption at § 123.17 (personal
                                                   designed for the firearms in Category I.
                                                                                                            Category II and are described in the                  protective gear), and § 123.16(b)(7) will
                                                   Paragraph (h) will cover high capacity
                                                   (greater than 50 rounds) magazines, and                  purchase documentation submitted with                 be reserved. Section 123.17 will be
                                                   parts and components to convert a semi-                  the application.                                      amended to remove paragraphs (a)
                                                   automatic firearm into a fully automatic                                                                       through (e), consistent with changes
                                                                                                            Revision of Category III                              made to the USML. Section 123.18, as
                                                   firearm, and accessories or attachments
                                                   specially designed to automatically                         This proposed rule revises USML                    it describes exemptions for firearms that
                                                   stabilize aim (other than gun rests) or for              Category III, covering ammunition and                 will be controlled for export by the
                                                   automatic targeting. Paragraph (i) will                  ordnance, to establish a bright line                  Department of Commerce, will be
                                                   continue to cover the technical data and                 between the USML and the CCL for the                  removed and placed into reserve.
                                                   defense services.                                        control of these articles and to be                   Revision of § 124.14(c)(9) will remove
                                                      A new (x) paragraph will be added to                  consistent with the changes to                        the example of ‘‘sporting firearms for
                                                   USML Category I, allowing ITAR                           Category I.                                           commercial resale.’’ The policy
                                                   licensing for commodities, software, and                    Most significantly, paragraphs (a) and             guidance on Zimbabwe in § 126.1(s) will
                                                   technology subject to the EAR, provided                  (d) will be revised to remove broad                   be revised to remove reference to the
                                                   those commodities, software, and                         catch-alls and enumerate the articles to              firearms exemption in § 123.17.
                                                   technology are to be used in or with                     be controlled therein. For example,                      Section 129.1(b) of the ITAR will be
                                                   defense articles controlled in USML                      paragraph (a), which controls                         revised to clarify that the regulations on
                                                   Category I and are described in the                      ammunition for articles in USML                       brokering activities in part 129 apply to
                                                   purchase documentation submitted with                    Categories I and II, will be revised to               those defense articles and defense
                                                   the license application.                                 specifically list the ammunition that it              services designated as such on the
                                                      The note to Category I will be                        controls. A new paragraph (a)(10) will                USML and those items described on the
                                                   retained, with conforming revisions. A                   be added for developmental                            USMIL (27 CFR 447.21). Section 129.4
                                                   new second note will be added to clarify                 ammunition funded by the Department                   of the ITAR will also be revised to
                                                   the terms ‘‘firearm,’’ ‘‘fully automatic,’’              of Defense and the parts and                          clarify brokering requirements for items
                                                   and ‘‘caseless ammunition’’.                             components specially designed for such                on the USMIL that are subject to the
                                                                                                            developmental ammunition.                             brokering requirements of the AECA.
                                                   Revision of Category II                                  Ammunition not enumerated in                          The items that will move to the CCL for
                                                      This proposed rule revises USML                       paragraph (a) will be subject to the EAR.             export control purposes, yet are on the
                                                   Category II, covering guns and                           Likewise, revised paragraph (d), which                USMIL for permanent import purposes,
                                                   armament, establishing a bright line                     controls parts and components, will                   remain subject to the brokering
                                                   between the USML and the CCL for the                     enumerate the articles it controls; those             requirements of part 129 with respect to
                                                   control of these articles.                               articles not identified but currently                 all brokering activities, including
                                                      Most significantly, paragraph (j),                    captured via the catch-all will be subject            facilitation in their manufacture, export,
                                                   controlling parts and components, will                   to the EAR.                                           permanent import, transfer, reexport, or
                                                   be revised to enumerate the articles                        Additionally, paragraph (c), which                 retransfer. The revisions also clarify that
                                                   controlled therein.                                      controls production equipment and                     foreign defense articles that are on the
                                                      Paragraph (a) will be revised to                      tooling, will be removed and placed into              USMIL require brokering authorizations.
                                                   enumerate the articles controlled in that                reserve. The articles currently covered
                                                   paragraph. The articles currently                        by this paragraph will be subject to the              Request for Comments
                                                   covered in paragraph (c) (apparatus and                  EAR.                                                     The Department welcomes comments
                                                   devices for launching or delivering                         A new (x) paragraph will be added to               from the public and specifically
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                   ordnance) still warranting control on the                USML Category III, allowing ITAR                      requests input on the following matters:
                                                   ITAR will be included in new paragraph                   licensing for commodities, software, and                 (1) A key goal of this rulemaking is to
                                                   (a)(4). A new paragraph (a)(5) will be                   technology subject to the EAR, provided               ensure the USML and the CCL together
                                                   added for developmental guns and                         those commodities, software, and                      control all the items that meet
                                                   armaments funded by the Department of                    technology are to be used in or with                  Wassenaar Arrangement commitments
                                                   Defense and the specially designed parts                 defense articles controlled in USML                   embodied in its Munitions List
                                                   and components of those developmental                    Category III and are described in the                 Categories 1, 2 and 3 (WA–ML1, WA–
                                                   guns and armaments. The articles                         purchase documentation submitted with                 ML2 and WA–ML3). Readers are asked
                                                   currently controlled in paragraph (f),                   the application.                                      to identify any potential gap in coverage

                                                           DOSWASHINGTONSUP01496
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 928 of 996
                                                   24200                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   brought about by the changes for USML                    private sector, of $100 million or more               submitted to the Department under
                                                   Categories I, II and III contained in this               in any year and it will not significantly             OMB Control No. 1405–0003 by
                                                   notice and the new Category 0, 0x5zz                     or uniquely affect small governments.                 approximately 10,000 annually, for
                                                   ECCNs published separately by the                        Therefore, no actions were deemed                     which the average burden estimates are
                                                   Department of Commerce when                              necessary under the provisions of the                 one hour per form, which results in a
                                                   reviewed together.                                       Unfunded Mandates Reform Act of                       burden reduction of 10,000 hours per
                                                     (2) The Department seeks to establish                  1995.                                                 year.
                                                   clear distinctions between the USML                                                                               The Department of Commerce
                                                                                                            Small Business Regulatory Enforcement                 estimates that 4,000 of the 10,000
                                                   and the CCL for the control of firearms,                 Fairness Act of 1996
                                                   large guns, armaments, ordnance and                                                                            licenses that were required by the
                                                   ammunition. The public should provide                      This rulemaking has been found not                  Department will be eligible for license
                                                   any specific examples of firearms (or                    to be a major rule within the meaning                 exceptions or otherwise not require a
                                                   parts, components, accessories thereof),                 of the Small Business Regulatory                      separate license under the EAR. The
                                                   large guns, armaments, ordnance or                       Enforcement Fairness Act of 1996.                     Department of Commerce estimates that
                                                   ammunition whose jurisdiction is                                                                               6,000 transactions will require an
                                                                                                            Executive Orders 12372 and 13132
                                                   unclear based on this revision.                                                                                individual validated license. The
                                                     (3) The Department has, in the past,                      This rulemaking will not have                      Department of Commerce will be
                                                   adopted a delayed effective date of 180                  substantial direct effects on the States,             collecting the information necessary to
                                                   days for rules revising entire categories                on the relationship between the national              process license applications under OMB
                                                   of the USML and moving items to the                      government and the States, or on the                  Control No. 0694–0088. The Department
                                                   CCL. The Department seeks to allow                       distribution of power and                             of Commerce estimates that OMB
                                                   industry sufficient time to implement                    responsibilities among the various                    Control No. 0694–0088 takes
                                                   this rule, including time to make                        levels of government. Therefore, in                   approximately 43.8 minutes for a
                                                   changes to IT systems, technology                        accordance with Executive Order 13132,                manual or electronic submission. The
                                                   controls plans, and other business                       it is determined that this rulemaking                 Department of Commerce estimates that
                                                   processes. The public should provide                     does not have sufficient federalism                   the 6,000 licenses constitute a burden of
                                                   input on the time necessary to                           implications to require consultations or              4,380 hours for this collection. The
                                                   implement any final rule for these                       warrant the preparation of a federalism               Department estimates a reduction in
                                                   categories, as well as a description of                  summary impact statement. The                         burden of 10,000 hours due to the
                                                   any increased burden that, in the view                   regulations implementing Executive                    proposed transition of these items to the
                                                   of the commenter, would be imposed on                    Order 12372 regarding                                 Department of Commerce. The
                                                   businesses or individuals should this                    intergovernmental consultation on                     Department of Commerce estimates that
                                                   rule be adopted.                                         Federal programs and activities do not                the burden of submitting license
                                                                                                            apply to this rulemaking.                             applications for these items to the
                                                   Regulatory Analysis and Notices                                                                                Department of Commerce will be 4,380
                                                                                                            Executive Orders 12866 and 13563
                                                   Administrative Procedure Act                                                                                   burden hours. Therefore, the net burden
                                                                                                               Executive Orders 12866 and 13563                   would be reduced by 5,620 hours. The
                                                      The Department of State is of the                     direct agencies to assess all costs and               Department estimates that the burden
                                                   opinion that controlling the import and                  benefits of available regulatory                      hour cost for completing a license
                                                   export of defense articles and services is               alternatives and, if regulation is                    application is $44.94 per hour.
                                                   a foreign affairs function of the United                 necessary, to select regulatory                       Therefore, the estimated net reduction
                                                   States government and that rules                         approaches that maximize net benefits                 of 5,620 burden hours per year is
                                                   implementing this function are exempt                    (including potential economic,                        estimated to result in annual burden
                                                   from sections 553 (rulemaking) and 554                   environmental, public health and safety               hour cost reduction of $252,562.80.
                                                   (adjudications) of the Administrative                    effects, distributed impacts, and equity).            There may also be other State
                                                   Procedure Act (APA). Although the                        The Department believes that the                      Department forms that will no longer
                                                   Department is of the opinion that this                   benefits of this rulemaking largely                   need to be submitted and that may
                                                   proposed rule is exempt from the                         outweigh any costs, in that many items                further reduce the burden hours for
                                                   rulemaking provisions of the APA and                     currently controlled on the more-                     applicants. The Department is seeking
                                                   without prejudice to its determination                   restrictive USML are being moved to the               comments on the reduction from the
                                                   that controlling the import and export of                CCL. We request comment from the                      other forms, as referenced below.
                                                   defense services is a foreign affairs                    public on any impact that would be                       In addition to the reduction in burden
                                                   function, the Department is publishing                   imposed on the public if this rule were               hours, there will be direct cost savings
                                                   this proposed rule with a 45-day                         adopted.                                              to the State Department that would
                                                   provision for public comment.                               Executive Order 13563 emphasizes                   result from the 10,000 license
                                                                                                            the importance of considering both                    applications no longer being required
                                                   Regulatory Flexibility Act                               benefits and costs, both qualitative and              under the ITAR once these items are
                                                     Since the Department is of the                         quantitative, of harmonizing rules, and               moved to the EAR. Pursuant to the
                                                   opinion that this proposed rule is                       of promoting flexibility. This rule has               AECA, ITAR, and associated delegations
                                                   exempt from the rulemaking provisions                    been designated a ‘‘significant                       of authority, every person who engages
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                   of 5 U.S.C. 553, it does not require                     regulatory action,’’ although not                     in the business of brokering activities,
                                                   analysis under the Regulatory                            economically significant, under section               manufacturing, exporting, or
                                                   Flexibility Act.                                         3(f) of Executive Order 12866.                        temporarily importing any defense
                                                                                                            Accordingly, the rule has been reviewed               articles or defense services must register
                                                   Unfunded Mandates Reform Act of 1995                                                                           with the Department of State and pay a
                                                                                                            by the Office of Management and
                                                     This proposed amendment does not                       Budget (OMB).                                         registration fee. The Department of State
                                                   involve a mandate that will result in the                   The Department believes the effect of              adopted the current fee schedule to
                                                   expenditure by State, local, and tribal                  this proposed rule would decrease the                 align the registration fees with the cost
                                                   governments, in the aggregate, or by the                 number of license applications                        of licensing, compliance and other

                                                           DOSWASHINGTONSUP01497
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 929 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                24201

                                                   related activities. The Department of                    impose substantial direct compliance                  Category I—Firearms and Related
                                                   Commerce would incur additional costs                    costs on Indian tribal governments, and               Articles
                                                   to administer these controls and process                 will not preempt tribal law.                             *(a) Firearms using caseless
                                                   license applications. However, the                       Accordingly, Executive Order 13175                    ammunition.
                                                   Department of Commerce does not                          does not apply to this rulemaking.                       *(b) Fully automatic firearms to .50
                                                   charge a registration fee to exporters                                                                         caliber (12.7 mm) inclusive.
                                                                                                            Paperwork Reduction Act
                                                   under the EAR and we are unable to                                                                                *(c) Firearms specially designed to
                                                   estimate the increase in costs to the                      Notwithstanding any other provision
                                                                                                            of law, no person is required to respond              integrate fire control, automatic
                                                   Department of Commerce to process the                                                                          tracking, or automatic firing (e.g.,
                                                   new license applications. Therefore, we                  to, nor is subject to a penalty for failure
                                                                                                            to comply with, a collection of                       Precision Guided Firearms (PGFs)), and
                                                   are unable to provide an estimate of the
                                                                                                            information, subject to the requirements              specially designed parts and
                                                   net change in resource costs to the
                                                                                                            of the Paperwork Reduction Act of 1995                components therefor.
                                                   government from moving these items
                                                   from the ITAR to the EAR. It is the case,                (44 U.S.C. 3501 et seq.) (PRA), unless                  Note to paragraph (c): Integration does not
                                                   however, that the movement of these                      that collection of information displays a             include only attaching to the firearm or rail.
                                                   items from the ITAR would result in a                    currently valid OMB control number.                      *(d) Fully automatic shotguns
                                                   direct transfer of $2,500,000 per year                     The Department of State believes                    regardless of gauge.
                                                   from the government to the exporting                     there would be a reduction in burden                     *(e) Silencers, mufflers, and sound
                                                   public, less the increased cost to                       for OMB Control No. 1405–0003,                        suppressors, and specially designed
                                                   taxpayers, because they would no longer                  Application/License for Permanent                     parts and components therefor.
                                                   pay fees to the State Department and                     Export of Unclassified Defense Articles                  (f) [Reserved]
                                                   there is no fee charged by the                           and Related Unclassified Technical                       (g) Barrels, receivers (frames), bolts,
                                                   Department of Commerce to apply for a                    Data. This form is an application that,               bolt carriers, slides, or sears specially
                                                   license.                                                 when completed and approved by                        designed for the articles in paragraphs
                                                      The Department welcomes comments                      Department of State, constitutes the                  (a), (b), and (d) of this category.
                                                   from the public on the net reduction in                  official record and authorization for the                (h) Parts, components, accessories,
                                                   burden described within this section,                    commercial export of unclassified U.S.                and attachments, as follows:
                                                   particularly if there are additional                     Munitions List articles and technical                    (1) Drum and other magazines for
                                                   burden reductions that are not reflected                 data, pursuant to the AECA and ITAR.                  firearms to .50 caliber (12.7 mm)
                                                   here (please provide number of hours or                  For an analysis of the reduction in                   inclusive with a capacity greater than 50
                                                   cost) or if the estimates noted here                     burden for OMB Control No. 1405–0003,                 rounds, regardless of jurisdiction of the
                                                   appear otherwise inaccurate.                             see the above Section for E.O. 12866.                 firearm, and specially designed parts
                                                                                                            The Department of State requests                      and components therefor;
                                                   Estimated Cost Savings                                   comments on the collection of                            (2) Parts and components specially
                                                      The Department of State is of the                     information or potential reduction in                 designed for conversion of a semi-
                                                   opinion that controlling the import and                  burden be sent also to the Office of                  automatic firearm to a fully automatic
                                                   export of defense articles and services is               Information and Regulatory Affairs of                 firearm.
                                                   a foreign affairs function of the United                 OMB, Attention: Desk Officer for                         (3) Accessories or attachments
                                                   States government and that rules                         Department of State, at OIRA_                         specially designed to automatically
                                                   implementing this function are exempt                    Submission@omb.eop.gov or Attention:                  stabilize aim (other than gun rests) or for
                                                   from Executive Order 13771 (82 FR                        Desk Officer for Department of State,                 automatic targeting, and specially
                                                   9339, February 3, 2017). Although the                    Office of Information and Regulatory                  designed parts and components
                                                   Department is of the opinion that this                   Affairs of OMB, 725 17th St. NW,                      therefor.
                                                   proposed rule is exempt from E.O.                        Washington, DC 20503.                                    (i) Technical data (see § 120.10 of this
                                                   13771 and without prejudice to its                                                                             subchapter) and defense services (see
                                                   determination that controlling the                       List of Subjects in 22 CFR Parts 121,
                                                                                                            123, 124, 126, and 129                                § 120.9 of this subchapter) directly
                                                   import and export of defense services is                                                                       related to the defense articles described
                                                   a foreign affairs function, this proposed                  Arms and munitions, Exports.                        in paragraphs (a), (b), (d), (e), (g), and (h)
                                                   rule is expected to be an E.O. 13771                       Accordingly, for the reasons set forth              of this category and classified technical
                                                   deregulatory action. The Department                      above, title 22, chapter I, subchapter M,             data directly related to items controlled
                                                   has conducted this analysis in close                     parts 121, 123, 124, 126, and 129 are                 in ECCNs 0A501, 0B501, 0D501, and
                                                   consultation with the Department of                      proposed to be amended as follows:                    0E501 and defense services using the
                                                   Commerce. The total annual recurring                                                                           classified technical data. (See § 125.4 of
                                                   dollar cost savings is estimated to be                   PART 121—THE UNITED STATES                            this subchapter for exemptions.)
                                                   $1,376,281 for purposes of E.O. 13771                    MUNITIONS LIST                                           (j)–(w) [Reserved]
                                                   for the Department of State.                                                                                      (x) Commodities, software, and
                                                                                                            ■ 1. The authority citation for part 121
                                                   Executive Order 12988                                    continues to read as follows:                         technology subject to the EAR (see
                                                                                                                                                                  § 120.42 of this subchapter) used in or
                                                      The Department of State has reviewed                    Authority: Secs. 2, 38, and 71, Pub. L. 90–
                                                                                                                                                                  with defense articles.
                                                   this rulemaking in light of sections 3(a)                629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                   and 3(b)(2) of Executive Order 12988 to                  2797); 22 U.S.C. 2651a; Pub. L. 105–261, 112            Note to paragraph (x): Use of this
                                                   eliminate ambiguity, minimize                            Stat. 1920; Section 1261, Pub. L. 112–239;            paragraph is limited to license applications
                                                   litigation, establish clear legal                        E.O. 13637, 78 FR 16129.                              for defense articles where the purchase
                                                                                                                                                                  documentation includes commodities,
                                                   standards, and reduce burden.                            ■  2. Section 121.1 is amended by                     software, or technology subject to the EAR
                                                                                                            revising U.S. Munitions List Categories               (see § 123.1(b) of this subchapter).
                                                   Executive Order 13175
                                                                                                            I, II, and III to read as follows:
                                                     The Department of State has                                                                                    Note 1 to Category I: Paragraphs (a), (b),
                                                   determined that this rulemaking will                     § 121.1    The United States Munitions List.          (d), (e), (g), (h), and (i) of this category
                                                   not have tribal implications, will not                   *      *      *      *       *                        exclude: Any non-automatic or semi-


                                                           DOSWASHINGTONSUP01498
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 930 of 996
                                                   24202                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   automatic firearms to .50 caliber (12.7 mm)                 Note 2 to paragraph (a): Guns and                    Note to paragraph (j)(9): For weapons
                                                   inclusive; non-automatic shotguns; BB,                   armament when integrated into their carrier           mounts specially designed for ground
                                                   pellet, and muzzle loading (e.g., black                  (e.g., ships, ground vehicles, or aircraft) are       vehicles, see Category VII.
                                                   powder) firearms; and parts, components,                 controlled in the category associated with the
                                                   accessories, and attachments of firearms and             carrier. Self-propelled guns and armament                (10) Recoil systems to mitigate the
                                                   shotguns in paragraphs (a), (b), (d), and (g) of         are controlled in USML Category VII. Towed            shock associated with the firing process
                                                   this category that are common to non-                    guns and armament and stand-alone guns                of guns integrated into air platforms and
                                                   automatic firearms and shotguns. The                     and armament are controlled under this                specially designed parts and
                                                   Department of Commerce regulates the                     category.                                             components therefor;
                                                   export of such items. See the Export                                                                              (11) Independent ammunition
                                                   Administration Regulations (15 CFR parts                    (b) Flame throwers with a minimum
                                                                                                            effective range of 20 meters.                         handling systems for the guns and
                                                   730 through 774).
                                                                                                               (c) [Reserved]                                     armament controlled in paragraphs (a),
                                                     Note 2 to Category I: The following                       *(d) Kinetic energy weapon systems                 (b), and (d) of this category;
                                                   interpretations explain and amplify the terms            specially designed for destruction or                    (12) Ammunition containers/drums,
                                                   used in this category:                                   rendering mission-abort of a target.                  ammunition chutes, ammunition
                                                     (1) A firearm is a weapon not over .50                                                                       conveyor elements, and ammunition
                                                   caliber (12.7 mm) which is designed to expel                Note to paragraph (d): Kinetic energy              container/drum entrance and exit units,
                                                   a projectile by the deflagration of propellant.          weapons systems include but are not limited           specially designed for the guns and
                                                     (2) A fully automatic firearm or shotgun is            to launch systems and subsystems capable of
                                                                                                            accelerating masses larger than 0.1g to
                                                                                                                                                                  armament controlled in paragraphs (a),
                                                   any firearm or shotgun which shoots, is
                                                   designed to shoot, or can readily be restored            velocities in excess of 1.6 km/s, in single or        (b), and (d) of this category;
                                                   to shoot, automatically more than one shot,              rapid fire modes, using methods such as:                 (13) Aircraft/gun interface units to
                                                   without manual reloading, by a single                    Electromagnetic, electrothermal, plasma,              support gun systems with a designed
                                                   function of the trigger.                                 light gas, or chemical. This does not include         rate of fire greater than 100 rounds per
                                                     (3) Caseless ammunition is firearm                     launch systems and subsystems used for                minute and specially designed parts and
                                                   ammunition without a cartridge case that                 research and testing facilities subject to the        components therefor;
                                                   holds the primer, propellant, and projectile             EAR, which are controlled on the CCL under               (14) Prime power generation, energy
                                                   together as a unit.                                      ECCN 2B232.
                                                                                                                                                                  storage, thermal management,
                                                                                                               (e) Signature reduction devices                    conditioning, switching, and fuel-
                                                   Category II—Guns and Armament
                                                                                                            specially designed for the guns and                   handling equipment, and the electrical
                                                     (a) Guns and armament greater than                     armament controlled in paragraphs (a),                interfaces between the gun power
                                                   .50 caliber (12.7 mm), as follows:                       (b), and (d) of this category (e.g., muzzle           supply and other turret electric drive
                                                     *(1) Guns, howitzers, artillery, and                   flash suppression devices).                           components specially designed for
                                                   cannons;                                                    (f)–(i) [Reserved]                                 kinetic weapons controlled in paragraph
                                                     *(2) Mortars;                                             (j) Parts, components, accessories, and            (d) of this category;
                                                     *(3) Recoilless rifles;
                                                                                                            attachments, as follows:                                 (15) Kinetic energy weapon target
                                                     *(4) Grenade launchers; or
                                                     (5) Developmental guns and                                (1) Gun barrels, rails, tubes, and                 acquisition, tracking fire control, and
                                                   armament greater than .50 caliber (12.7                  receivers specially designed for the                  damage assessment systems and
                                                   mm) funded by the Department of                          weapons controlled in paragraphs (a)                  specially designed parts and
                                                   Defense and specially designed parts                     and (d) of this category;                             components therefor; or
                                                   and components therefor.                                    (2) Sights specially designed to orient               *(16) Any part, component, accessory,
                                                                                                            indirect fire weapons;                                attachment, equipment, or system that:
                                                      Note 1 to paragraph (a)(5): This paragraph               (3) Breech blocks for the weapons                     (i) Is classified;
                                                   does not control guns and armament greater
                                                   than .50 caliber (12.7 mm) (a) in production,
                                                                                                            controlled in paragraphs (a) and (d) of                  (ii) Contains classified software; or
                                                   (b) determined to be subject to the EAR via              this category;                                           (iii) Is being developed using
                                                   a commodity jurisdiction determination (see                 (4) Firing mechanisms for the                      classified information.
                                                   § 120.4 of this subchapter), or (c) identified           weapons controlled in paragraphs (a)                     ‘‘Classified’’ means classified
                                                   in the relevant Department of Defense                    and (d) of this category and specially                pursuant to Executive Order 13526, or
                                                   contract or other funding authorization as               designed parts and components                         predecessor order, and a security
                                                   being developed for both civil and military              therefor;                                             classification guide developed pursuant
                                                   applications.                                               (5) Systems for firing superposed or               thereto or equivalent, or to the
                                                     Note 2 to paragraph (a)(5): Note 1 does not            stacked ammunition and specially                      corresponding classification rules of
                                                   apply to defense articles enumerated on the              designed parts and components                         another government or
                                                   U.S. Munitions List, whether in production               therefor;                                             intergovernmental organization.
                                                   or development.                                             (6) Servo-electronic and hydraulic                    (k) Technical data (see § 120.10 of this
                                                                                                            elevation adjustment mechanisms;                      subchapter) and defense services (see
                                                      Note 3 to paragraph (a)(5): This provision               (7) Muzzle brakes;                                 § 120.9 of this subchapter) directly
                                                   is applicable to those contracts or other
                                                                                                               (8) Bore evacuators;                               related to the defense articles described
                                                   funding authorizations that are dated (one
                                                   year after publication of the final rule), or               (9) Independently powered                          in paragraphs (a), (b), (d), (e), and (j) of
                                                   later.                                                   ammunition handling systems and                       this category and classified technical
                                                                                                            platform interface components as                      data directly related to items controlled
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                     Note 1 to paragraph (a): This paragraph                follows:                                              in ECCNs 0A602, 0B602, 0D602, and
                                                   does not include: Non-automatic and non-                    (i) Mounts;                                        0E602 and defense services using the
                                                   semi-automatic rifles, carbines, and pistols                (ii) Carriages;                                    classified technical data. (See § 125.4 of
                                                   between .50 (12.7 mm) and .72 caliber                       (iii) Gun pallets;                                 this subchapter for exemptions.)
                                                   (18.288 mm) that are controlled on the CCL
                                                   under ECCN 0A501; shotguns controlled on                    (iv) Hydro-pneumatic equilibration                    (l)–(w) [Reserved]
                                                   the CCL under ECCN 0A502; or black powder                cylinders; or                                            (x) Commodities, software, and
                                                   guns and armaments manufactured between                     (v) Hydro-pneumatic systems capable                technology subject to the EAR (see
                                                   1890 and 1919 controlled on the CCL under                of scavenging recoil energy to power                  § 120.42 of this subchapter) used in or
                                                   ECCN 0A602.                                              howitzer functions;                                   with defense articles.

                                                           DOSWASHINGTONSUP01499
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 931 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                24203

                                                     Note to paragraph (x): Use of this                     funding authorizations that are dated (one            category and specially designed parts
                                                   paragraph is limited to license applications             year after publication of the final rule), or         therefor;
                                                   for defense articles where the purchase                  later.                                                   (13) Terminal seeker assemblies for
                                                   documentation includes commodities,                         (b) Ammunition/ordnance handling                   the ammunition in this category and
                                                   software, or technology subject to the EAR
                                                   (see § 123.1(b) of this subchapter).
                                                                                                            equipment specially designed for the                  specially designed parts and
                                                                                                            articles controlled in this category, as              components therefor;
                                                   Category III—Ammunition and                              follows:                                                 (14) Illuminating flares or target
                                                   Ordnance                                                    (1) Belting, linking, and de-linking               practice projectiles for the ammunition
                                                                                                            equipment; or                                         controlled in paragraph (a)(9) of this
                                                      *(a) Ammunition, as follows:                             (2) Fuze setting devices.                          category; or
                                                      (1) Ammunition that incorporates a                       (c) [Reserved]                                        *(15) Any part, component, accessory,
                                                   projectile controlled in paragraph (d)(1)                   (d) Parts and components for the                   attachment, equipment, or system that:
                                                   or (3) of this category;                                 articles in this category, as follows:                   (i) Is classified;
                                                      (2) Ammunition preassembled into                         (1) Projectiles that use pyrotechnic                  (ii) Contains classified software; or
                                                   links or belts;                                          tracer materials that incorporate any                    (iii) Is being developed using
                                                      (3) Shotgun ammunition that                           material having peak radiance above                   classified information.
                                                   incorporates a projectile controlled in                  710 nm or are incendiary, explosive,                     ‘‘Classified’’ means classified
                                                   paragraph (d)(2) of this category;                       steel tipped, or contain a core or solid              pursuant to Executive Order 13526, or
                                                      (4) Caseless ammunition                               projectile produced from one or a                     predecessor order, and a security
                                                   manufactured with smokeless powder;                      combination of the following: tungsten,               classification guide developed pursuant
                                                     Note to paragraph (a)(4): Caseless                     steel, or beryllium copper alloys;                    thereto or equivalent, or to the
                                                   ammunition is ammunition without a                          (2) Shotgun projectiles that are                   corresponding classification rules of
                                                   cartridge case that holds the primer,                    flechettes, incendiary, tracer, or                    another government or
                                                   propellant, and projectile together as a unit.           explosive;                                            intergovernmental organization.
                                                      (5) Ammunition, except shotgun                          Note to paragraph (d)(2): This paragraph               (e) Technical data (see § 120.10 of this
                                                   ammunition, based on non-metallic                        does not include explosive projectiles                subchapter) and defense services (see
                                                                                                            specially designed to produce noise for               § 120.9 of this subchapter) directly
                                                   cases, or non-metallic cases that have                   scaring birds or other pests (e.g., bird bombs,
                                                   only a metallic base, which result in a                  whistlers, crackers).
                                                                                                                                                                  related to the defense articles
                                                   total cartridge mass 80% or less than the                                                                      enumerated in paragraphs (a), (b), and
                                                   mass of a brass- or steel-cased cartridge                   (3) Projectiles of any caliber produced            (d) of this category and classified
                                                   that provides comparable ballistic                       from depleted uranium;                                technical data directly related to items
                                                                                                               (4) Projectiles not specified above,               controlled in ECCNs 0A505, 0B505,
                                                   performance;
                                                      (6) Ammunition employing                              guided or unguided, for the items                     0D505, and 0E505 and defense services
                                                   pyrotechnic material in the projectile                   controlled in USML Category II, and                   using the classified technical data. (See
                                                   base and any ammunition employing a                      specially designed parts and                          § 125.4 of this subchapter for
                                                   projectile that incorporates tracer                      components therefor (e.g., fuzes,                     exemptions.).
                                                   materials of any type having peak                        rotating bands, cases, liners, fins,                     (f)–(w) [Reserved]
                                                   radiance above 710 nm and designed to                    boosters);                                               (x) Commodities, software, and
                                                                                                               (5) Canisters or sub-munitions (e.g.,              technology subject to the EAR (see
                                                   be observed primarily with night vision
                                                                                                            bomblets or minelets), and specially                  § 120.42 of this subchapter) used in or
                                                   optical systems;
                                                                                                            designed parts and components                         with defense articles.
                                                      (7) Ammunition for fully automatic
                                                                                                            therefor, for the guns or armament
                                                   firearms or guns that fire superposed or                                                                         Note to paragraph (x): Use of this
                                                                                                            controlled in USML Category II;
                                                   stacked projectiles;                                        (6) Hardened cores, regardless of                  paragraph is limited to license applications
                                                      (8) Electromagnetic armament                                                                                for defense articles where the purchase
                                                                                                            caliber, produced from one or a
                                                   projectiles or billets for weapons with a                                                                      documentation includes commodities,
                                                                                                            combination of the following: tungsten,               software, or technology subject to the EAR
                                                   design muzzle energy exceeding 5 MJ;
                                                                                                            steel, or beryllium copper alloy;                     (see § 123.1(b) of this subchapter).
                                                      (9) Ammunition, not specified above,                     (7) Cartridge cases, powder bags, or
                                                   for the guns and armaments controlled                    combustible cases for the items                          Notes to Category III: 1. This category does
                                                   in Category II; or                                       controlled in USML Category II;                       not control ammunition crimped without a
                                                      (10) Developmental ammunition                            (8) Non-metallic cases, including                  projectile (blank star) and dummy
                                                   funded by the Department of Defense                      cases that have only a metallic base, for             ammunition with a pierced powder chamber.
                                                   and specially designed parts and                         the ammunition controlled in paragraph                   2. This category does not control cartridge
                                                   components therefor.                                     (a)(5) of this category;                              and shell casings that, prior to export, have
                                                     Note 1 to paragraph (a)(10): This                         (9) Cartridge links and belts for fully            been rendered useless beyond the possibility
                                                   paragraph does not control ammunition (a) in                                                                   of restoration for use as a cartridge or shell
                                                                                                            automatic firearms and guns controlled                casing by means of heating, flame treatment,
                                                   production, (b) determined to be subject to              in USML Categories I or II;
                                                   the EAR via a commodity jurisdiction                                                                           mangling, crushing, cutting, or popping.
                                                                                                               (10) Primers other than Boxer, Berdan,                3. Grenades containing non-lethal or less
                                                   determination (see § 120.4 of this                       or shotshell types;
                                                   subchapter), or (c) identified in the relevant                                                                 lethal projectiles are under the jurisdiction of
                                                   Department of Defense contract or other                    Note to paragraph (d)(10): This paragraph           the Department of Commerce.
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                   funding authorization as being developed for             does not control caps or primers of any type
                                                                                                            in use prior to 1890.                                 *        *       *    *   *
                                                   both civil and military applications.
                                                                                                              (11) Safing, arming, and fuzing                     PART 123—LICENSES FOR THE
                                                     Note 2 to paragraph (a)(10): Note 1 does               components (to include target detection
                                                   not apply to defense articles enumerated on                                                                    EXPORT OF DEFENSE ARTICLES
                                                   the U.S. Munitions List, whether in
                                                                                                            and proximity sensing devices) for the
                                                                                                            ammunition in this category and                       ■ 3. The authority citation for part 123
                                                   production or development.                                                                                     continues to read as follows:
                                                                                                            specially designed parts therefor;
                                                      Note 3 to paragraph (a)(10): This provision             (12) Guidance and control                             Authority: Secs. 2, 38, and 71, Pub. L. 90–
                                                   is applicable to those contracts or other                components for the ammunition in this                 629, 90 Stat. 744 (22 U.S.C. 2752, 2778,


                                                           DOSWASHINGTONSUP01500
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM       24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 932 of 996
                                                   24204                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   2797); 22 U.S.C. 2753; 22 U.S.C. 2651a; 22               PART 124—AGREEMENTS, OFF-                             except that a license or other approval
                                                   U.S.C. 2776; Pub. L. 105–261, 112 Stat. 1920;            SHORE PROCUREMENT, AND OTHER                          may be issued, on a case-by-case basis,
                                                   Sec 1205(a), Pub. L. 107–228; Sec. 520, Pub.                                                                   for the temporary export of firearms and
                                                                                                            DEFENSE SERVICES
                                                   L. 112–55; Section 1261, Pub. L. 112–239;                                                                      ammunition for personal use by
                                                   E.O. 13637, 78 FR 16129.                                 ■ 8. The authority citation for part 124              individuals (not for resale or retransfer,
                                                   ■ 4. Section 123.15 is amended by                        continues to read as follows:                         including to the Government of
                                                   revising paragraph (a)(3) to read as                       Authority: Secs. 2, 38, and 71, Pub. L. 90–         Zimbabwe).
                                                   follows:                                                 629, 90 Stat. 744 (22 U.S.C. 2752, 2778,              *     *    *      *    *
                                                                                                            2797); 22 U.S.C. 2651a; 22 U.S.C. 2776;
                                                   § 123.15 Congressional certification                     Section 1514, Pub. L. 105–261; Pub. L. 111–
                                                   pursuant to Section 36(c) of the Arms
                                                                                                                                                                  PART 129—REGISTRATION AND
                                                                                                            266; Section 1261, Pub. L. 112–239; E.O.
                                                   Export Control Act.                                      13637, 78 FR 16129.
                                                                                                                                                                  LICENSING OF BROKERS
                                                     (a) * * *                                              ■ 9. Section 124.14 is amended by                     ■ 12. The authority citation for part 129
                                                                                                            revising paragraph (c)(9) to read as                  continues to read as follows:
                                                     (3) A license for export of defense                    follows:
                                                   articles controlled under Category I                                                                             Authority: Section 38, Pub. L. 104–164,
                                                   paragraphs (a) through (g) of the United                 § 124.14 Exports to warehouses or                     110 Stat. 1437, (22 U.S.C. 2778); E.O. 13637,
                                                   States Munitions List, § 121.1 of this                   distribution points outside the United                78 FR 16129.
                                                   subchapter, in an amount of $1,000,000                   States.                                               ■ 13. Section 129.1 is amended by
                                                   or more.                                                 *      *     *     *    *                             revising paragraph (b) to read as follows:
                                                   *     *     *     *     *                                   (c) * * *
                                                                                                                                                                  § 129.1    Purpose.
                                                                                                               (9) Unless the articles covered by the
                                                   ■ 5. Section 123.16 is amended by                                                                              *      *     *    *     *
                                                                                                            agreement are in fact intended to be
                                                   revising paragraphs (b)(2) introductory                  distributed to private persons or entities               (b) All brokering activities identified
                                                   text and (b)(6) and removing and                         (e.g., cryptographic devices and                      in this subchapter apply equally to
                                                   reserving paragraph (b)(7) to read as                    software for financial and business                   those defense articles and defense
                                                   follows:                                                 applications), the following clause must              services designated in § 121.1 of this
                                                   § 123.16 Exemptions of general                           be included in all warehousing and                    subchapter and those items designated
                                                   applicability.                                           distribution agreements: ‘‘Sales or other             in 27 CFR 447.21 (U.S. Munitions
                                                                                                            transfers of the licensed article shall be            Import List).
                                                   *      *     *    *      *
                                                                                                            limited to governments of the countries               ■ 14. Section 129.2 is amended by:
                                                      (b) * * *                                                                                                   ■ a. In paragraph (b)(2)(v), removing the
                                                                                                            in the distribution territory and to
                                                      (2) Port Directors of U.S. Customs and                private entities seeking to procure the               word ‘‘or’’ at the end of the paragraph;
                                                   Border Protection shall permit the                       licensed article pursuant to a contract               ■ b. Removing the period at the end of
                                                   export of parts or components without                    with a government within the                          paragraph (b)(2)(vi) and adding ‘‘; or’’ in
                                                   a license when the total value does not                  distribution territory, unless the prior              its place; and
                                                   exceed $500 in a single transaction and:                 written approval of the U.S. Department               ■ c. Adding paragraph (b)(2)(vii).
                                                   *      *     *    *      *                               of State is obtained.’’                                  The addition reads as follows:
                                                      (6) For exemptions for personal                       *      *     *     *    *                             § 129.2    Definitions.
                                                   protective gear, refer to § 123.17.
                                                                                                            PART 126—GENERAL POLICIES AND                         *      *     *     *     *
                                                   *      *     *    *      *                                                                                        (b) * * *
                                                                                                            PROVISIONS
                                                   ■ 6. Section 123.17 is amended by                                                                                 (2) * * *
                                                   revising the section heading, removing                   ■ 10. The authority citation for part 126                (vii) Activities by persons to facilitate
                                                   and reserving paragraphs (a) through (e),                continues to read as follows:                         the export, reexport, or transfer of an
                                                   and revising paragraph (j) to read as                      Authority: Secs. 2, 38, 40, 42 and 71, Pub.         item subject to the EAR that has been
                                                   follows:                                                 L. 90–629, 90 Stat. 744 (22 U.S.C. 2752, 2778,        approved pursuant to a license or
                                                                                                            2780, 2791 and 2797); 22 U.S.C. 2651a; 22             license exception under the EAR or a
                                                   § 123.17   Exemption for personal protective
                                                   gear.
                                                                                                            U.S.C. 287c; E.O. 12918, 59 FR 28205; 3 CFR,          license or other approval under this
                                                                                                            1994 Comp., p. 899; Sec. 1225, Pub. L. 108–           subchapter.
                                                   *      *     *      *    *                               375; Sec. 7089, Pub. L. 111–117; Pub. L. 111–
                                                                                                                                                                  *      *     *     *     *
                                                     (j) If the articles temporarily exported               266; Section 7045, Pub. L. 112–74; Section
                                                                                                                                                                  ■ 15. Section 129.4 is amended by
                                                   pursuant to paragraphs (f) through (i) of                7046, Pub. L. 112–74; E.O. 13637, 78 FR
                                                                                                            16129.                                                revising paragraphs (a)(1) and (a)(2)(i) to
                                                   this section are not returned to the                                                                           read as follows:
                                                   United States, a detailed report must be                 ■ 11. Section 126.1 is amended by
                                                   submitted to the Office of Defense Trade                 revising paragraph(s) to read as follows:             § 129.4    Requirement for approval.
                                                   Controls Compliance in accordance                        § 126.1 Prohibited exports, imports, and                (a) * * *
                                                   with the requirements of § 127.12(c)(2)                  sales to or from certain countries.                     (1) Any foreign defense article or
                                                   of this subchapter.                                      *     *    *     *     *                              defense service enumerated in part 121
                                                   *      *     *      *    *                                 (s) Zimbabwe. It is the policy of the               of this subchapter (see § 120.44 of this
                                                                                                            United States to deny licenses or other               subchapter, and § 129.5 for exemptions)
                                                   § 123.18   [Removed and Reserved]
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                                                                            approvals for exports or imports of                   and those foreign origin items on the
                                                   ■ 7. Section 123.18 is removed and                       defense articles and defense services                 U.S. Munitions Import List (see 27 CFR
                                                   reserved.                                                destined for or originating in Zimbabwe,              447.21); or




                                                           DOSWASHINGTONSUP01501
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP3.SGM    24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 933 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                 24205

                                                     (2) * * *                                              U.S. Munitions Import List (see 27 CFR                  (3) * * *
                                                     (i) Firearms and other weapons of a                    447.21);                                                (i) The U.S. Munitions List (see
                                                   nature described by Category I(a)                        *     *    *     *      *                             § 121.1 of this subchapter) or U.S.
                                                   through (d), Category II(a) and (d), and                 ■ 16. Section 129.6 is amended by                     Munitions Import List (see 27 CFR
                                                   Category III(a) of § 121.1 of this                       revising paragraph (b)(3)(i) to read as               447.21) category and sub-category for
                                                   subchapter or Category I(a) through (c),                 follows:                                              each article;
                                                   Category II(a), and Category III(a) of the               § 129.6   Procedures for obtaining approval.          *     *     *     *   *
                                                                                                            *       *    *       *       *                        [FR Doc. 2018–10366 Filed 5–21–18; 8:45 am]
                                                                                                                (b) * * *                                         BILLING CODE 4710–25–P
sradovich on DSK3GMQ082PROD with PROPOSALS3




                                                           DOSWASHINGTONSUP01502
                                              VerDate Sep<11>2014    18:24 May 23, 2018   Jkt 244001   PO 00000   Frm 00009   Fmt 4701   Sfmt 9990   E:\FR\FM\24MYP3.SGM   24MYP3
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 934 of 996
                                                   24166                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   DEPARTMENT OF COMMERCE                                   and Armament; and Category III—                       letter in the range A through E that
                                                                                                            Ammunition/Ordnance, would be                         identifies the product group within a
                                                   Bureau of Industry and Security                          controlled on the Commerce Control                    CCL Category. With few exceptions, the
                                                                                                            List (CCL) and by the Export                          final two characters identify the WAML
                                                   15 CFR Parts 736, 740, 742, 743, 744,                    Administration Regulations (EAR). This                category that covers items that are the
                                                   746, 748, 758, 762, 772, and 774                         proposed rule is being published in                   same or similar to items in a particular
                                                                                                            conjunction with a proposed rule from                 ‘‘600 series’’ ECCN. Category II of the
                                                   [Docket No. 111227796–5786–01]
                                                                                                            the Department of State, Directorate of               USML and category ML2 of the WAML
                                                   RIN 0694–AF47                                            Defense Trade Controls, which would                   cover large caliber guns and other
                                                                                                            amend the list of articles controlled by              military weapons such as: Howitzers,
                                                   Control of Firearms, Guns,                               USML Category I (Firearms, Close                      cannon, mortars, anti-tank weapons,
                                                   Ammunition and Related Articles the                      Assault Weapons and Combat                            projectile launchers, military flame
                                                   President Determines No Longer                           Shotguns), Category II (Guns and                      throwers and recoilless rifles.
                                                   Warrant Control Under the United                         Armament), and Category III                              In this proposed rule, items that are
                                                   States Munitions List (USML)                             (Ammunition/Ordnance) of the USML                     currently controlled in Category II of the
                                                                                                            to describe more precisely items                      USML would be controlled on the CCL
                                                   AGENCY:  Bureau of Industry and                                                                                under four new ‘‘600 series’’ ECCNs.
                                                                                                            warranting continued control on that
                                                   Security, Department of Commerce.                                                                              Placement of the items currently in
                                                                                                            list.
                                                   ACTION: Proposed rule.                                      The changes described in this                      USML Category II into the CCL’s 600
                                                                                                            proposed rule and in the State                        series would be consistent with existing
                                                   SUMMARY:    This proposed rule describes                 Department’s companion proposed rule                  BIS practice of using 600 series ECCNs
                                                   how articles the President determines                    on Categories I, II, and III of the USML              to control items of a military nature.
                                                   no longer warrant control under United                   are based on a review of those categories                Items currently controlled in
                                                   States Munitions List (USML) Category                    by the Department of Defense, which                   Categories I and III of the USML would
                                                   I—Firearms, Close Assault Weapons and                    worked with the Departments of State                  be controlled in new ECCNs in which
                                                   Combat Shotguns; Category II—Guns                        and Commerce in preparing the                         the third character is a ‘‘5.’’ These items
                                                   and Armament; and Category III—                          amendments. The review was focused                    are not appropriate for 600 series
                                                   Ammunition/Ordnance would be                             on identifying the types of articles that             control because, for the most part, they
                                                   controlled under the Commerce Control                    are now controlled on the USML that                   have civil, recreational, law
                                                   List (CCL). This proposed rule is being                  are either (i) inherently military and                enforcement, or other non- military
                                                   published simultaneously with a                          otherwise warrant control on the USML                 applications. As with 600 series ECCNs,
                                                   proposed rule by the Department of                       or (ii) if of a type common to non-                   the first character would represent the
                                                   State that would revise Categories I, II,                military firearms applications, possess               CCL category, the second character
                                                   and III of the USML to describe more                     parameters or characteristics that                    would represent the product group, and
                                                   precisely the articles warranting                        provide a critical military or intelligence           the final two characters would represent
                                                   continued control on that list.                          advantage to the United States, and are               the WAML category that covers items
                                                   DATES: Comments must be received by                      almost exclusively available from the                 that are the same or similar to items in
                                                   July 9, 2018.                                            United States. If an article satisfies one            the ECCN.
                                                   ADDRESSES: You may submit comments                       or both of those criteria, the article                   This proposed rule does not
                                                   by any of the following methods:                         remains on the USML. If an article does               deregulate the transferred items. BIS
                                                     • Submit comments via Federal                          not satisfy either criterion, it has been             would require licenses to export, or
                                                   eRulemaking Portal: http://                              identified in the new Export Control                  reexport to any country a firearm or
                                                   www.regulations.gov. You can find this                   Classification Numbers (ECCNs)                        other weapon currently on the USML
                                                   proposed rule by searching on its                        included in this proposed rule. Thus,                 that would be added to the CCL by this
                                                   regulations.gov docket number, which is                  the scope of the items described in this              proposed rule. BIS would also require
                                                   BIS–2017–0004.                                           proposed rule is essentially commercial               licenses for the export or reexport of
                                                     • By mail or delivery to Regulatory                    items widely available in retail outlets              guns and armament that would be
                                                   Policy Division, Bureau of Industry and                  and less sensitive military items.                    controlled under new ECCN 0A602,
                                                   Security, U.S. Department of Commerce,                      BIS has created ECCNs, referred to as              such as guns and armaments
                                                   Room 2099B, 14th Street and                              the ‘‘600 series,’’ to control items that             manufactured between 1890 and 1919 to
                                                   Pennsylvania Avenue NW, Washington,                      would be removed from the USML and                    all destinations except Canada. As
                                                   DC 20230. Refer to RIN 0694–AF47.                        controlled under the CCL, or items from               compared to decontrolling firearms and
                                                                                                            the Wassenaar Arrangement on Export                   other items, in publishing this proposed
                                                   FOR FURTHER INFORMATION CONTACT:
                                                                                                            Controls for Conventional Arms and                    rule, BIS, working with the Departments
                                                   Steven Clagett, Office of                                Dual Use Goods and Technologies                       of Defense and State, is trying to reduce
                                                   Nonproliferation Controls and Treaty                     Munitions List (Wassenaar Arrangement                 the procedural burdens and costs of
                                                   Compliance, Nuclear and Missile                          Munitions List or WAML) that are                      export compliance on the U.S. firearms
                                                   Technology Controls Division, tel. (202)                 already controlled elsewhere on the                   industry while allowing the U.S.
                                                   482–1641 or email steven.clagett@                        CCL.                                                  Government to enforce export controls
                                                   bis.doc.gov.                                                These ECCNs are referred to as the                 for firearms appropriately and to make
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   SUPPLEMENTARY INFORMATION:                               ‘‘600 series’’ because the third character            better use of its export control resources.
                                                                                                            in each of the new ECCNs is ‘‘6.’’ The                BIS encourages comments from the
                                                   Background                                               first two characters of the ‘‘600 series’’            public on this aspect of the proposed
                                                     This proposed rule describes how                       ECCNs serve the same function as any                  rule.
                                                   articles the President determines no                     other ECCN as described in § 738.2 of                    All references to the USML in this
                                                   longer warrant control under United                      the EAR. The first character is a digit in            rule are to the list of defense articles
                                                   States Munitions List (USML) Category                    the range 0 through 9 that identifies the             that are controlled for purposes of
                                                   I—Firearms, Close Assault Weapons and                    Category on the CCL in which the ECCN                 export, temporary import, or brokering
                                                   Combat Shotguns; Category II—Guns                        is located. The second character is a                 pursuant to the International Traffic in

                                                           DOSWASHINGTONSUP01503
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 935 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                            24167

                                                   Arms Regulations (ITAR), 22 CFR parts                    security or foreign policy objectives.                that published operation and
                                                   120 through 130, and not to the list of                  Similar to the challenges faced by other              maintenance manual would no longer
                                                   defense articles on the United States                    industries, the firearms trade has been               be ‘‘subject to the EAR.’’ (See §§ 734.3(b)
                                                   Munitions Import List (USMIL) that are                   negatively affected by the incentives the             and 734.7(a).) Non-proprietary system
                                                   controlled by the Bureau of Alcohol,                     ITAR creates for foreign manufacturers                descriptions, including for firearms and
                                                   Tobacco, Firearms and Explosives (ATF)                   to avoid U.S.-origin content. Currently,              related items, are another example of
                                                   for purposes of permanent import under                   under the ITAR, any part, component,                  information that would not be subject to
                                                   its regulations at 27 CFR part 447.                      accessory, or attachment for any of the               the EAR. (See § 734.3(b)(3)(v).)
                                                   Pursuant to section 38(a)(1) of the Arms                 firearms described in this proposed rule
                                                                                                                                                                     Pursuant to section 38(f) of the AECA,
                                                   Export Control Act (AECA), all defense                   remains ITAR controlled, regardless of
                                                   articles controlled for export or import,                                                                      the President shall review the USML ‘‘to
                                                                                                            its significance, when incorporated into
                                                   or that are subject to brokering controls,                                                                     determine what items, if any, no longer
                                                                                                            foreign-made items or reexported to any
                                                   are part of the USML under the AECA.                                                                           warrant export controls under’’ the
                                                                                                            third country. Under the EAR, the de
                                                   All defense articles described in the                                                                          AECA. The President must report the
                                                                                                            minimis provisions may, in certain
                                                   USMIL or the USML are subject to the                     cases, mean a foreign item that                       results of the review to Congress and
                                                   brokering controls administered by the                   incorporates U.S.-origin content may                  wait 30 days before removing any such
                                                   U.S. Department of State in part 129 of                  not be subject to the EAR, provided the               items from the USML. The report must
                                                   the ITAR. The transfer of defense                        U.S.-origin items meet the applicable de              ‘‘describe the nature of any controls to
                                                   articles from the ITAR’s USML to the                     minimis level for the country of                      be imposed on that item under any
                                                   EAR’s CCL for purposes of export                         reexport. Similarly, a technical drawing              other provision of law.’’ 22 U.S.C.
                                                   controls does not affect the list of                     of such part, component, accessory or                 2778(f)(1).
                                                   defense articles controlled on the                       attachment is ITAR controlled, as is the                 This Commerce proposed rule is
                                                   USMIL under the AECA, 22 U.S.C. 2778                     provision of a ‘‘defense service’’ to a               being published simultaneously with a
                                                   et seq., for purposes of permanent                       foreign person concerning those items,                Department of State proposed rule.
                                                   import or brokering controls.                            such as the application of protective                 Collectively, the rules address defense
                                                      BIS believes the control of these                     coatings. Moreover, a U.S. person                     articles currently controlled under
                                                   firearms under the EAR is justified                      engaged in manufacturing or exporting                 Categories I (Firearms, Close Assault
                                                   because the firearms described in this                   these items or providing related defense              Weapons and Combat Shotguns), II
                                                   proposed rule are either not inherently                  services must register with the State                 (Guns and Armament), and III
                                                   military or do not warrant the                           Department under the ITAR. Thus, even                 (Ammunition/Ordnance) of the USML.
                                                   obligations that are imposed under the                   if a U.S. company can manufacture or                  The Department of State proposed rule
                                                   ITAR pertaining to such items. After                     service these items at a lower cost in the
                                                   review, the Defense Department, in                                                                             would revise Categories I (Firearms,
                                                                                                            United States as compared to the cost                 Close Assault Weapons and Combat
                                                   conjunction with the Departments of                      for a U.S. or foreign company to
                                                   State and Commerce, concluded that the                                                                         Shotguns), II (Guns and Armament), and
                                                                                                            manufacture or service the items outside              III (Ammunition/Ordnance) of the
                                                   firearms in this proposed rule also do                   of the United States, the ITAR’s
                                                   not provide a critical military or                                                                             USML so that they describe in positive
                                                                                                            restrictions may render the items                     terms the defense articles that should
                                                   intelligence advantage to the United                     unattractive or uncompetitive for
                                                   States, are not the types of weapons that                                                                      remain on the USML. The Department
                                                                                                            foreign manufacturers. The EAR does                   of Commerce rule would add to the CCL
                                                   are almost exclusively available from
                                                                                                            not include a concept of ‘‘defense                    items that the President determines no
                                                   the United States, and are manufactured
                                                                                                            services,’’ and the ‘‘technology’’ related            longer warrant control under the USML.
                                                   from ‘‘technology’’ that is widely
                                                                                                            controls are more narrowly focused and
                                                   available. Moreover, the firearms have                                                                            In addition, this rule would clarify the
                                                                                                            apply in limited contexts as compared
                                                   commercial and other non-military                                                                              scope of some ECCNs currently on the
                                                                                                            to the ITAR.
                                                   characteristics that distinguish them                                                                          CCL. This rule would also renumber
                                                   from other articles controlled under the                    The EAR also includes well-
                                                                                                                                                                  these ECCNs to place certain firearms-
                                                   ITAR. There is a significant worldwide                   established and well understood criteria
                                                                                                                                                                  related items currently on the CCL in
                                                   market for firearms in connection with                   for excluding certain information from
                                                                                                                                                                  closer proximity to the firearms-related
                                                   civil and recreational activities such as                the scope of what is ‘‘subject to the
                                                                                                                                                                  items that would be removed from the
                                                   hunting, marksmanship, competitive                       EAR.’’ (See part 734 of the EAR.) Items
                                                                                                                                                                  USML and added to the CCL to make it
                                                   shooting, and other non-military                         that would move to the CCL would be
                                                                                                                                                                  easier to identify and classify such
                                                   activities. Because of the popularity of                 subject to existing EAR concepts of
                                                                                                                                                                  items.
                                                   shooting sports in the United States, for                jurisdiction and controls related to
                                                   example, many large chain retailers                      ‘‘development’’ and ‘‘production,’’ as                   BIS is interested in comments in
                                                   carry a wide inventory of the firearms                   well operation, installation, and                     response to this proposed rule as to
                                                   described in the new ECCNs for sale to                   maintenance ‘‘technology.’’ While                     whether the public find this
                                                   the general public. Firearms available                   controlling such ‘‘technology,’’ as well              reorganization helpful. In some
                                                   through U.S. retail outlets include rim                  as other ‘‘technology’’ is important, the             instances, the juxtapositions resulting
                                                   fire rifles, pistols, modern sporting                    EAR includes criteria in part 734 that                from this reorganization highlight
                                                   rifles, shotguns, and large caliber bolt                 would exclude certain information and                 different license requirements and
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   action rifles, as well as their ‘‘parts,’’               software from control. For example, if a              licensing policies for various firearms
                                                   ‘‘components,’’ ‘‘accessories’’ and                      gun manufacturer posts a firearm’s                    and related items. The public is invited
                                                   ‘‘attachments.’’                                         operation and maintenance manual on                   to comment on the appropriateness of
                                                      An additional justification for the                   the internet, making it publicly                      these license requirements and licensing
                                                   change in the jurisdictional status of the               available to anyone interested in                     policies. The public is also encouraged
                                                   items described in this rule is that the                 accessing it and without restrictions on              to comment on whether or not the
                                                   current ITAR controls burden U.S.                        further dissemination (i.e., unlimited                proposed rule describes items that are
                                                   industry without any proportionate                       distribution), the operation and                      not widely available in commercial
                                                   benefits to United States national                       maintenance information included in                   outlets.

                                                           DOSWASHINGTONSUP01504
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 936 of 996
                                                   24168                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   Detailed Description of Changes                          mounts or accessory rails, iron sights,               be controlled under NS Column 1, CC
                                                   Proposed by This Rule                                    sling swivels, butt plates, recoil pads,              Column 1, FC, UN and AT Column 1
                                                   Creation of New ECCNs                                    bayonets, and stocks or grips that do not             plus regional stability (RS Column 1),
                                                                                                            contain any fire control ‘‘parts’’ or                 consistent with their current control on
                                                     This proposed rule would create 17                     ‘‘components.’’                                       the USML. The shotguns controlled in
                                                   new ECCNs to control items proposed                         This proposed rule would add a                     0A502 currently controlled in ECCN
                                                   for removal from the USML. A                             technical note to ECCN 0A501 stating                  0A984 would not be controlled for
                                                   discussion of each new ECCN and the                      that ‘‘parts’’ and ‘‘components’’ include             national security reasons because they
                                                   controls that would apply to items                       ‘‘parts’’ and ‘‘components’’ that are                 are not on the WAML.
                                                   under that ECCN follows below.                           common to firearms described in ECCN
                                                                                                            0A501 and to firearms ‘‘subject to the                New ECCN 0A503: Discharge Type
                                                   New ECCN 0A501: Firearms and                                                                                   Arms, and Certain Other Commodities
                                                   Related Commodities                                      ITAR.’’
                                                                                                               It also would add a second note to                    This rule would replace existing
                                                      New ECCN 0A501 would apply                            ECCN 0A501 to state that certain                      ECCN 0A985 with a new ECCN 0A503.
                                                   national security (NS Column 1),                         firearms and similar items are EAR99,                 The rule would add ‘‘non-lethal or less-
                                                   regional stability (RS Column 1),                        i.e., subject to the EAR but not on the               lethal grenades and projectiles and
                                                   Firearms Convention (FC Column 1),                       CCL. Those items are: Antique firearms                ‘specially designed’ ‘parts’ and
                                                   United Nations (UN), and anti-terrorism                  (i.e., those manufactured before 1890)                ‘components’ of those projectiles’’ to the
                                                   (AT Column 1) reasons for control to the                 and reproductions thereof, muzzle                     description of controlled items in the
                                                   following firearms, the following                        loading black powder firearms except                  header of ECCN 0A985 to make clear
                                                   enumerated parts and components and                      those designs based on centerfire                     that such projectiles are classified in
                                                   to ‘‘specially designed’’ ‘‘parts,’’                     weapons of a post 1937 design, BB guns,               that ECCN 0A503 and not classified
                                                   ‘‘components,’’ ‘‘accessories’’ and                      pellet rifles, paint ball, and all other air          under ECCN 0A602 or on the USML.
                                                   ‘‘attachments’’ for those firearms and                   rifles.                                               Renumbering this ECCN would cause
                                                   ‘‘parts’’ and ‘‘components:’’                               In addition, for purposes of new                   entries controlling firearms and related
                                                   —Non-automatic and semi-automatic                        ECCN 0A501 and the rest of the new                    items to be placed in close proximity to
                                                      firearms (other than shotguns) with a                 ECCNs described below, items                          each other, which would make it easier
                                                      caliber of less than or equal to .50                  previously determined to be ‘‘subject to              for readers to identify items on the CCL.
                                                      inches (12.7 mm);                                     the EAR’’ under a commodity
                                                   —Non-automatic and non-semi-                                                                                   New ECCN 0A504: Optical Sighting
                                                                                                            jurisdiction determination issued by the
                                                      automatic rifles, carbines, revolvers or                                                                    Devices and Certain Related
                                                                                                            U.S. Department of State that were
                                                      pistols with a caliber greater than .50                                                                     Commodities
                                                                                                            designated as EAR99 would generally
                                                      inches (12.7 mm) but not greater than                 not be classified in any of the new                      New ECCN 0A504 would replace
                                                      .72 inches (18.0 mm);                                 ECCNs that would be created with this                 existing ECCN 0A987, which controls
                                                   —Detachable magazines with a capacity                    proposed rule. This would be consistent               optical sighting devices for firearms.
                                                      of greater than 16 rounds but less than               with Supplement No. 1 to Part 736,                    The reasons for control table, which
                                                      50 rounds that are ‘‘specially                        General Order No. 5, paragraph (e)(3)                 currently states, inter alia, that the
                                                      designed’’ for the firearms listed                    (Prior commodity jurisdiction                         Firearms Convention (FC) reason for
                                                      above;                                                determination) and the paragraph (b)(1)               control applies to ‘‘optical sights for
                                                   —Receivers (frames) and complete                         release from ‘‘specially designed.’’ As a             firearms,’’ would be revised to state
                                                      breech mechanisms, including                          conforming change, this proposed rule                 specifically that the FC reason for
                                                      castings, forgings, or stampings                      would revise paragraph (e)(3) of General              control applies to all paragraphs in the
                                                      thereof, ‘‘specially designed’’ for the               Order No. 5 to add a reference to                     ECCN except the one that controls laser
                                                      firearms listed above; and                            ‘‘0x5zz’’ (to account for new ECCNs                   pointing devices. In addition, BIS would
                                                   —Barrels, cylinders, barrel extensions,                  0A501, 0A502, 0A503, 0A504, 0A505,                    add an RS control for certain
                                                      mounting blocks (trunnions), bolts,                   0B501, 0B505, 0D501, 0D505, 0E501,                    riflescopes. These riflescopes would be
                                                      bolt carriers, operating rods, gas                    and 0E502 described below). The ‘‘600                 identified in their own paragraph in the
                                                      pistons, trigger housings, triggers,                  series’’ and 9x515 (spacecraft and                    ECCN under 0A504.i. The riflescopes in
                                                      hammers, sears, disconnectors, pistol                 related items) are already included in                this paragraph would be limited to those
                                                      grips that contain fire control ‘‘parts’’             paragraph (e)(3), and those references                ‘‘specially designed’’ for use in firearms
                                                      or ‘‘components,’’ and buttstocks that                remain unchanged.                                     that are ‘‘subject to the ITAR.’’ An
                                                      contain fire control ‘‘parts’’ or                                                                           exclusion would be included in the
                                                      ‘‘components’’ (e.g., triggers,                       New ECCN 0A502: Shotguns and                          criteria of this paragraph to ensure less
                                                      hammers, sears, or disconnectors) if                  Certain Related Commodities                           sensitive riflescopes that would be
                                                      ‘‘specially designed’’ for the firearms                 New ECCN 0A502 would control both                   moved from ECCN 0A987 to 0A504 on
                                                      listed above or for firearms listed in                the shotguns currently on the USML                    the effective date of a final rule, that
                                                      USML Category I (unless the part or                   that are to be added to the CCL (barrel               currently are not RS controlled under
                                                      component itself is listed in USML                    length less than 18 inches) and the                   the EAR, would not be controlled under
                                                      Category I(g) or (h) as specified in the              shotguns and the enumerated ‘‘parts’’                 this paragraph. This rule would also add
                                                      Department of State proposed rule                     and ‘‘components’’ currently controlled               a note to this paragraph (i) to specify
                                                      entitled ‘‘Amendment to the
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                            in ECCN 0A984 (barrel length 18 inches                that paragraph (a)(1) of the definition of
                                                      International Traffic in Arms                         or greater). Shotguns currently                       ‘‘specially designed’’ is what would be
                                                      Regulations: Revision of U.S.                         controlled in ECCN 0A984 would retain                 used to determine whether a riflescope
                                                      Munitions List Categories I, II, and                  their current reasons for control of                  is ‘‘specially designed’’ for purposes of
                                                      III,’’ also published in this issue).                 Firearms Convention (FC), crime control               this paragraph.
                                                      ECCN 0A501.y would be subject only                    (CC Column 1, 2 or 3 depending on                        This change would make clear,
                                                   to anti-terrorism (AT Column 1) and                      barrel length and end user) and United                consistent with BIS’s existing
                                                   United Nations (UN) reasons for control                  Nations (UN) reasons. Shotguns with a                 interpretation, that such devices are not
                                                   and would cover such items as scope                      barrel length less than 18 inches would               optical sights and are not subject to the

                                                           DOSWASHINGTONSUP01505
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 937 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                           24169

                                                   FC reason for control. The new number                    ammunition classified under ECCN                      New ECCN 0B501: Test, Inspection and
                                                   is intended to make identifying items on                 0A505. Note 1 to 0A505.c would clarify                Production Equipment for Firearms
                                                   the CCL easier by grouping similar or                    the relationship between ECCNs 0A505
                                                   related items closer to each other.                                                                               New ECCN 0B501 would cover ‘‘Test,
                                                                                                            and 1A984 for shotgun shells, stating
                                                                                                                                                                  inspection and production ‘equipment’
                                                   New ECCN 0A505: Ammunition and                           that shotgun shells that contain only
                                                                                                                                                                  and related commodities for the
                                                   Certain Related Commodities                              chemical irritants would be controlled                ‘development’ or ‘production’ of
                                                                                                            under 1A984 and not 0A505.                            commodities enumerated in ECCN
                                                      New ECCN 0A505 would impose
                                                                                                            Separately, Note 2 to 0A505.x would                   0A501 or USML Category I.’’ This new
                                                   national security (NS Column 1),
                                                   regional stability (RS Column 1),                        include an illustrative list of the                   ECCN would apply the national security
                                                   Firearms Convention (FC), United                         controls on ‘‘parts’’ and ‘‘components’’              (NS Column 1), regional stability (RS
                                                   Nations (UN), and anti-terrorism (AT                     in this entry, such as Berdan and boxer               Column 1), United Nations (UN) and
                                                   Column 1) controls on ammunition not                     primers. Note 3 to 0A505.x would                      anti-terrorism (AT Column 1) reasons
                                                   enumerated on the USML, for firearms                     clarify that the controls in ECCN 0A505               for control to four specific types of
                                                   that would be classified under proposed                  include ‘‘parts’’ and ‘‘components’’ that             machinery and to one class of items.
                                                   ECCN 0A501, and for most ‘‘parts’’ and                   are common to ammunition and                          The four specific types of machinery
                                                   ‘‘components’’ of such ammunition.                       ordnance described in this entry and to               are: Small arms chambering machines,
                                                   Such ammunition would be for small                       those enumerated in USML Category III.                small arms deep hole drilling machines
                                                   arms, in most cases, firearms of caliber                                                                       and drills therefor, small arms rifling
                                                   not exceeding 0.50 inches, although                      New ECCN 0A602: Guns and Armament                     machines, and small arms spill boring
                                                   some ammunition for firearms of caliber                     New ECCN 0A602 would impose                        machines. The class of items covers
                                                   up to 0.72 inches would be included.                     national security (NS Column 1),                      dies, fixtures and other tooling
                                                   This proposed rule would retain the                      regional stability (RS Column 1), United              ‘‘specially designed’’ for the
                                                   CCL reasons for control currently found                                                                        ‘‘production’’ of items in the State
                                                                                                            Nations (UN) and anti-terrorism (AT
                                                   in ECCNs 0A984 and 0A986 for shotgun                                                                           Department proposed rule for USML
                                                                                                            Column 1) controls on guns and
                                                   shells. Buckshot shotgun shells would                                                                          Category I or ECCN 0A501.
                                                   be subject to the CC Column 1, FC                        armament manufactured between 1890
                                                                                                            and 1919 and for military flame                          The NS and RS reasons for control do
                                                   Column 1 and UN reasons for control.                                                                           not apply to equipment for the
                                                   Other shotgun shells would be subject                    throwers with an effective range less
                                                                                                            than 20 meters. It would impose those                 ‘‘development’’ or ‘‘production’’ of
                                                   to the FC, UN and AT (North Korea                                                                              commodities in ECCN 0A501.y because
                                                   only) reasons for control. Only ‘‘parts’’                same reasons for control on parts and
                                                                                                                                                                  those reasons for control do not apply
                                                   and ‘‘components’’ would be eligible for                 components for those commodities and
                                                                                                                                                                  to the commodities in ECCN 0A501.y
                                                   License Exception LVS. Ammunition for                    for defense articles in USML Category II              themselves.
                                                   larger caliber weapons such as                           if such parts or components are not
                                                                                                                                                                     The first four specific items noted
                                                   howitzers, artillery, cannon, mortars,                   specified elsewhere on the CCL or
                                                                                                                                                                  above currently are listed in ECCN
                                                   and recoilless rifles would remain in                    USML. Note 2 to 0A602 confirms that
                                                                                                                                                                  2B018, paragraphs .o, .p, .q, and .r and
                                                   USML Category III. Ammunition that                       black powder guns and armament
                                                   has little or no civil use or that is                                                                          would be listed in paragraphs .a, .b, .c
                                                                                                            manufactured in or prior to 1890 and                  and .d of ECCN 0B501. In addition, the
                                                   inherently military such as ammunition                   replicas thereof designed for use with
                                                   that is preassembled into links or belts,                                                                      class of items in new 0B501 that is
                                                                                                            black powder propellants are designated               currently included within ECCN 2B018,
                                                   caseless ammunition, tracer                              EAR99. Inclusion of these guns and
                                                   ammunition, ammunition with a                                                                                  paragraph .n (jigs and fixtures and other
                                                                                                            armament on the CCL is appropriate                    metal-working implements or
                                                   depleted uranium projectile or a                         because they do not confer a significant
                                                   projectile with a hardened tip or core                                                                         ‘‘accessories’’ of the kinds exclusively
                                                                                                            military or intelligence advantage on the             designed for use in the manufacture of
                                                   and ammunition with an explosive
                                                                                                            United States. The guns controlled in                 firearms, ordnance, and other stores and
                                                   projectile also would remain in USML
                                                                                                            this ECCN are between 98 and 127 years                appliances for land, sea or aerial
                                                   Category III. Possession of the
                                                   ammunition that would be added to the                    old. The parts, components, accessories               warfare) would, if applicable to firearms
                                                   CCL by this rule does not provide a                      and attachments controlled in this                    controlled in 0A501, be subsumed in
                                                   critical military advantage to the United                ECCN include some that are for modern                 paragraph .e. Jigs, fixtures and metal
                                                   States. Blank ammunition for firearms                    artillery. Modern artillery will remain               working implements currently in 2B018
                                                   controlled by ECCN 0A501 and not                         on the USML, along with the most                      that are applicable to larger guns would
                                                   enumerated in Category III of the USML                   sensitive ‘‘parts,’’ ‘‘components,’’                  be controlled in ECCN 0B602 and are
                                                   would be controlled for United Nations                   ‘‘accessories’’ and ‘‘attachments’’ for               discussed below.
                                                   and anti-terrorism reasons only.                         these USML items. This proposed rule                     Moving these items from 2B018 to
                                                   Consolidating all ammunition on the                      adds a note to clarify that ‘‘parts,’’                0B501 would retain the national
                                                   CCL into one ECCN would simplify use                     ‘‘components,’’ ‘‘accessories’’ and                   security (NS Column 1), anti-terrorism
                                                   of the CCL.                                              ‘‘attachments’’ specified in USML                     (AT Column 1) and United Nations (UN)
                                                      Inclusion of this ammunition on the                   subcategory II(j) are not subject to the              reasons for control and would raise the
                                                   CCL is appropriate because such                          EAR. The USML Order of Review and                     regional stability (RS) reason for control
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   ammunition is available from a number                    CCL Order of Review already provide                   from RS Column 2 to RS Column 1. This
                                                   of countries, some of which are not                      guidance for making such a                            would cause no change in destination-
                                                   close allies of the United States or                     jurisdictional and classification                     based license requirements, but would
                                                   members of multilateral export control                   determination, but to highlight that                  allow consideration of whether the
                                                   regimes. Possession of this ammunition                   these ‘‘parts,’’ ‘‘components,’’                      export or reexport could contribute to
                                                   does not confer a military advantage on                                                                        instability in any region, not just the
                                                                                                            ‘‘accessories’’ and ‘‘attachments’’ are not
                                                   the United States. This rule proposes                                                                          region to which the item is exported or
                                                                                                            classified under paragraph (x) of 0A602,
                                                   adding three notes to clarify the scope                                                                        reexported in considering whether to
                                                   of ‘‘parts’’ and ‘‘components’’ for                      this rule proposes adding a note.
                                                                                                                                                                  approve a license.

                                                           DOSWASHINGTONSUP01506
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 938 of 996
                                                   24170                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   New ECCN 0B505: Test, Inspection and                     fixtures and other metal-working                      controls would apply to ‘‘software’’ for
                                                   Production Equipment for Ammunition                      implements or accessories of the kinds                the blank ammunition in ECCN
                                                      New ECCN 0B505 would impose                           exclusively designed for use in the                   0A505.d.
                                                   national security (NS Column 1),                         manufacture of items in ECCN 0A602 or
                                                                                                                                                                  New ECCN 0D602: Software for Guns
                                                   regional stability (RS Column 1), United                 USML Category II). Moving these items
                                                                                                                                                                  and Armament and Certain Related
                                                   Nations (UN), and anti-terrorism (AT                     from 2B018 to 0B501 would retain the
                                                                                                            national security (NS Column 1), anti-                Items
                                                   Column 1) controls on tooling,
                                                   templates, jigs, mandrels, molds, dies,                  terrorism (AT Column 1) and United                       New ECCN 0D602 would impose
                                                   fixtures, alignment mechanisms, and                      Nations (UN) reasons for control and                  national security (NS Column 1),
                                                                                                            would raise the regional stability reason             regional stability (RS Column 1), United
                                                   test equipment, not enumerated in
                                                                                                            for control from RS Column 2 to RS                    Nations (UN), and anti-terrorism (AT
                                                   USML Category III, and ‘‘specially
                                                                                                            Column 1. This would cause no change                  Column 1) controls on ‘‘software’’
                                                   designed’’ ‘‘parts’’ and ‘‘components’’
                                                                                                            in destination-based license                          ‘‘specially designed’’ for the
                                                   therefor, that are ‘‘specially designed’’
                                                                                                            requirements, but would allow                         ‘‘development,’’ ‘‘production,’’
                                                   for the ‘‘production’’ of ammunition
                                                                                                            consideration of whether the export or                operation or maintenance of
                                                   other than for the ammunition specified
                                                                                                            reexport could contribute to instability              commodities controlled by ECCNs
                                                   in 0A505.b, .c or .d (certain shotgun
                                                                                                            in any region, not just the region to                 0A602 or 0B602.
                                                   shells with buckshot and without
                                                                                                            which the items is exported or
                                                   buckshot and certain blank                                                                                     New ECCN 0E501: Technology for
                                                                                                            reexported in considering whether to
                                                   ammunition). Equipment for                               approve or reject a license application.              Firearms and Certain Related Items
                                                   manufacturing shotgun shells that do                        Additionally, ECCN 0B602 would
                                                   not contain buckshot would be                                                                                     New ECCN 0E501 would apply the
                                                                                                            control any other tooling and equipment               national security (NS Column 1),
                                                   controlled for the AT (North Korea only)                 that is ‘‘specially designed’’ for the
                                                   and UN reasons for control, which are                                                                          regional stability (RS Column 1), United
                                                                                                            production of items in ECCN 0A602 or                  Nations (UN) and anti-terrorism (AT
                                                   the reasons for control that currently                   USML Category II along with test and
                                                   apply to this equipment in ECCN 0B986.                                                                         Column 1) reasons for control to
                                                                                                            evaluation equipment and test models,
                                                   ECCN 0B505 would not include                                                                                   ‘‘technology’’ ‘‘required’’ for the
                                                                                                            including diagnostic instrumentation
                                                   equipment for the hand loading of                                                                              ‘‘development’’ and ‘‘production’’ of
                                                                                                            and physical test models, ‘‘specially
                                                   cartridges and shotgun shells, so this                                                                         firearms other than shotguns. This new
                                                                                                            designed’’ for items in ECCN 0A602 or
                                                   rule specifies this in the heading.                                                                            ECCN also would apply the anti-
                                                                                                            USML Category II.
                                                      The equipment controlled in ECCN                                                                            terrorism and United Nations reasons
                                                   0B505 is used to produce conventional                    New ECCN 0D501: Software for                          for control to ‘‘technology’’ ‘‘required’’
                                                   ammunition and is similar to equipment                   Firearms and Certain Related                          for the operation, installation,
                                                   that is in operation in a number of                      Commodities                                           maintenance, repair, or overhaul of such
                                                   countries, some of which are not allies                     New ECCN 0D501 would apply                         firearms. Controlling this ‘‘technology’’
                                                   of the United States or members of                       national security (NS Column 1),                      under the EAR rather than the ITAR is
                                                   multinational export control regimes.                    regional stability (RS Column 1), United              appropriate because the ‘‘technology’’
                                                   Possession of such equipment does not                    Nations (UN), and anti-terrorism (AT                  for the ‘‘development,’’ ‘‘production,’’
                                                   confer a significant military advantage                  Column 1) controls to ‘‘software’’                    operation, installation, maintenance,
                                                   on the United States, and thus its                       ‘‘specially designed’’ for the                        repair, and overhaul of the firearms to
                                                   inclusion on the CCL is appropriate.                     ‘‘development,’’ ‘‘production,’’                      be described in 0A501 is widely
                                                                                                            operation or maintenance of all                       available throughout the world and its
                                                   New ECCN 0B602: Test, Inspection and                                                                           possession does not confer a significant
                                                   Production Equipment for Certain Guns                    commodities classified under ECCNs
                                                                                                            0A501 or equipment under 0B501                        military or intelligence advantage on the
                                                   and Armament                                                                                                   United States.
                                                                                                            except those commodities classified
                                                      New ECCN 0B602 would impose                           under 0A501.y. ‘‘Software’’ for ECCN                  New ECCN 0E502: Technology for
                                                   national security (NS Column 1),                         0A501.y would be controlled only for                  Shotguns
                                                   regional stability (RS Column 1), United                 United Nations and anti-terrorism
                                                   Nations (UN), and anti-terrorism (AT                     reasons to match the reason for control                  New ECCN 0E502 would apply the
                                                   Column 1) controls on test, inspection                   that applies to commodities classified                crime control (CC Column 1) and United
                                                   and production equipment enumerated                      under that paragraph.                                 Nations (UN) reasons for control to
                                                   for commodities enumerated or                                                                                  ‘‘technology’’ required for the
                                                   otherwise described in ECCN 0A602.a                      New ECCN 0D505: Software for                          development or production of shotguns
                                                   or USML Category II. ECCN 0B602                          Ammunition and Certain Related                        that would be controlled in new ECCN
                                                   would control eight specific types of                    Commodities                                           0A502. Crime control and United
                                                   equipment that currently are listed in                      New ECCN 0D505 would impose                        Nations are the reasons for control
                                                   paragraphs .e through .l of ECCN 2B018.                  national security (NS Column 1),                      currently imposed on ‘‘technology’’
                                                   Those eight specific types of equipment                  regional stability (RS Column 1), United              required for the ‘‘development’’ or
                                                   are: Gun barrel rifling and broaching                    Nations (UN), and anti-terrorism (AT                  ‘‘production’’ of shotguns in ECCN
                                                   machines and tools therefor; Gun barrel                  Column 1) controls on ‘‘software’’                    0E984. The only difference between
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   rifling machines; Gun barrel trepanning                  ‘‘specially designed’’ for the                        shotguns currently on the CCL and
                                                   machines; Gun boring and turning                         ‘‘development,’’ ‘‘production,’’                      those that would be added by this
                                                   machines; Gun honing machines of 6                       operation or maintenance of                           proposed rule is barrel length. BIS
                                                   feet (183 cm) stroke or more; Gun jump                   commodities controlled by ECCNs                       believes that ‘‘technology’’ related to
                                                   screw lathes; Gun rifling machines; and                  0A505.a and .x (rifle, pistol, carbine and            shotguns does not vary significantly
                                                   Gun straightening presses. ECCN 0B602                    revolver ammunition and ‘‘specially                   based on the barrel length of the
                                                   also would control one class of                          designed’’ parts and components                       shotgun. Attempts to apply different
                                                   equipment that is included within                        therefor) or 0B505.a and .x. However,                 reasons for control or to control
                                                   ECCN 2B018 paragraph .n (jigs and                        only United Nations and anti-terrorism                different types of technology based

                                                           DOSWASHINGTONSUP01507
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 939 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                            24171

                                                   solely on the barrel length of the                       refurbishing of commodities controlled                would be controlled under either ECCNs
                                                   shotgun would likely be ineffective.                     by ECCNs 0A602 or 0B602, or                           0B501 or 0B602 or under existing ECCN
                                                                                                            ‘‘software’’ controlled by 0D602.                     0B606 in this proposed rule. It would
                                                   New ECCN 0E504: Technology for
                                                                                                                                                                  remove paragraphs .a through .d, .m and
                                                   Certain Optical Sighting Devices                         Revisions to Seven ECCNs
                                                                                                                                                                  .s, because the commodities listed in
                                                      New ECCN 0E504 would replace                            To conform to new Federal Register                  those paragraphs would be controlled in
                                                   existing ECCN 0E987, which controls                      Drafting Handbook requirements, the                   ECCN 0B606. It would remove
                                                   ‘‘technology’’ ‘‘required’’ for the                      amendatory instructions in this                       paragraphs .o, .p, .q, and .r because the
                                                   ‘‘development,’’ or ‘‘production’’ of                    proposed rule would set forth the entire              commodities listed in those paragraphs
                                                   certain commodities controlled by                        text of the seven ECCNs to be revised.                would be controlled in ECCN 0B501.
                                                   0A504. The new ECCN number is                            To help the public understand what                    The commodities described in the MT
                                                   intended to make identifying items on                    specific parts of the ECCNs would be                  control in ECCN 2B018 currently listed
                                                   the CCL easier by grouping similar or                    different, the narrative below describes              as MT are controlled elsewhere in the
                                                   related items closer to each other. New                  the amendments in detail.                             EAR, so no additional changes are
                                                   ECCN 0E504 would also impose a                                                                                 needed to add these commodities to
                                                   United Nations (UN) control on the                       Revision to ECCN 0A018
                                                                                                                                                                  other ECCNs.
                                                   entire entry.                                               With the proposed removal of ECCN
                                                                                                            0A984 and the addition of 0A502                       Revisions to ECCN 2D018
                                                   New ECCN 0E505: Technology for
                                                                                                            described above, this proposed rule                      Currently ECCN 2D018 controls
                                                   Ammunition and Related Items
                                                                                                            would make the conforming change of                   software for the ‘‘development,’’
                                                      New ECCN 0E505 would impose                           removing and reserving 0A018.c since                  ‘‘production’’ or ‘‘use’’ of equipment
                                                   national security (NS Column 1),                         all the items classified in 0A018.c                   controlled by ECCN 2B018. As a
                                                   regional stability (RS Column 1), United                 would be classified under other entries               conforming change, this rule would
                                                   Nations (UN), and anti-terrorism (AT                     on the CCL. This change includes the                  replace the control text of ECCN 2D018
                                                   Column 1) controls on ‘‘technology’’                     removal of the note to 0A018.c.                       with a statement referring readers to
                                                   ‘‘required’’ for the ‘‘development,’’                                                                          ECCNs 0D501, 0D602 and 0D606.
                                                   ‘‘production,’’ operation, installation,                 Revision to ECCN 0E982
                                                   maintenance, repair, overhaul or                                                                               Revisions to ECCN 7A611
                                                                                                               ECCN 0E982 controls ‘‘technology’’
                                                   refurbishing of commodities controlled                   exclusively for the ‘‘development’’ or                  As a conforming change, this rule
                                                   by 0A505.a and .x (rifle and pistol                      ‘‘production’’ of equipment controlled                would remove the reference to 0A987 in
                                                   ammunition and ‘‘parts’’ and                             by ECCN 0A982 or 0A985. This rule                     the Related Controls paragraph (2) and
                                                   ‘‘components); 0B505 equipment for                       would replace ‘‘0A985,’’ which applies                add in its place 0A504.
                                                   those commodities; and ‘‘software’’ for                  to discharge type arms and some other                 Removal of Nine ECCNs
                                                   that equipment and those commodities                     crime control equipment, with 0A503 to
                                                   controlled by 0D505. ‘‘Technology’’ for                  conform to the replacement of ECCN                    Removal of ECCN 0A918
                                                   the ‘‘development’’ or ‘‘production’’ of                 0A985 with new ECCN 0A503 proposed                       ECCN 0A918 controls ‘‘bayonets’’ for
                                                   buckshot shotgun shells would be                         elsewhere in this rule.                               regional stability, anti-terrorism, and
                                                   controlled for crime control (CC Column                                                                        United Nations reasons. This proposed
                                                   1) and UN reasons. United Nations and                    Revision to ECCN 1A984
                                                                                                                                                                  rule would remove bayonets from ECCN
                                                   anti-terrorism (AT Column 1) controls                      To clarify an existing agency practice              0A918 and add them to the .y paragraph
                                                   would apply to ‘‘technology’’ for the                    of controlling shotguns shells that                   of proposed ECCN 0A501, where they
                                                   blank ammunition (controlled in                          contain only chemical irritants under                 would be subject to United Nations and
                                                   0A505.d) for firearms controlled in                      1A984, this proposed rule would revise                anti-terrorism (AT column 1) reasons for
                                                   ECCN 0A501 and to ‘‘technology’’ for                     the heading of 1A984. As described                    control. Bayonets and the ‘‘technology’’
                                                   that ammunition and ‘‘technology’’ for                   above, the same type of clarification                 to produce them are available in many
                                                   ‘‘software’’ for that ammunition.                        would be made to ECCN 0A505.c under                   countries. Possession of bayonets does
                                                   Inclusion of this ‘‘technology’’ on the                  new Note 1 to paragraph (c). BIS                      not confer a significant military
                                                   CCL is appropriate because, like the                     considers these to be conforming                      advantage on the United States and
                                                   ammunition and production equipment                      changes to the removal of ECCN 0A986                  attempting to restrict their availability
                                                   addressed by this rule, it is widely                     and the addition of ECCN 0A505.c in                   by requiring a license for export to most
                                                   available, including in countries that are               this proposed rule.                                   destinations is unlikely to be effective.
                                                   not allies of the United States or                                                                             Therefore, for these reasons, this
                                                   members of multilateral export control                   Revisions to ECCN 2B004
                                                                                                                                                                  proposed rule does not retain a regional
                                                   regimes and thus confers no military                       As a conforming change, this rule                   stability (RS column 2) control on
                                                   advantage on the United States.                          would replace the reference to ECCN                   bayonets because it is no longer
                                                                                                            2B018 in the related controls paragraph               warranted.
                                                   New ECCN 0E602: Technology for Guns                      of ECCN 2B004 with references to
                                                   and Armament, Including Technology                       ECCNs 0B501, 0B602 and 0B606. This                    Removal of ECCN 0A984
                                                   for Test, Inspection and Production                      rule would make no substantive changes                  This proposed rule would remove
                                                   Equipment and Software for Guns and                      to ECCN 2B004.                                        ECCN 0A984 because all of the
                                                   Armament
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                                                                                  commodities that it currently controls
                                                      New ECCN 0E602 would impose                           Revisions to ECCN 2B018                               would be controlled by either proposed
                                                   national security (NS Column 1),                            This proposed rule would remove and                ECCN 0A502 or 0A505. As conforming
                                                   regional stability (RS Column 1), United                 reserve paragraphs .e, .f, .g, .h, .i, .j, and        changes, references to ECCN 0A984
                                                   Nations (UN), and anti-terrorism (AT                     .l from ECCN 2B018 because the                        would be replaced with references to
                                                   Column 1) controls on ‘‘technology’’                     commodities listed in those paragraphs                ECCN 0A502 or 0A505 or both, as
                                                   ‘‘required’’ for the ‘‘development,’’                    would be listed in ECCN 0B602. It                     appropriate in §§ 742.7(a)(1), (2) and (3);
                                                   ‘‘production,’’ operation, installation,                 would remove paragraph .n, because the                742.17(f) and 748.12(a)(1) and in ECCN
                                                   maintenance, repair, overhaul or                         commodities listed in that paragraph                  0A018.

                                                           DOSWASHINGTONSUP01508
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 940 of 996
                                                   24172                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   Removal of ECCN 0A985                                    shells). As a conforming change, this                 States, including the foreign policy
                                                     This proposed rule would remove                        proposed rule would replace a reference               interest of promoting the observance of
                                                   ECCN 0A985 because all of the                            to ECCN 0E984 in § 742.7(a) with                      human rights throughout the world.’’
                                                   commodities that it currently controls                   references to ECCNs 0E502 and 0E505.                  This proposed rule would also revise
                                                   would be controlled by proposed ECCN                                                                           the regional stability licensing policy set
                                                                                                            Removal of ECCN 0E987
                                                   0A503. As conforming changes,                                                                                  forth in the last sentence of paragraph
                                                                                                              This proposed rule would remove                     (b)(1)(i) that is specific to the People’s
                                                   references to ECCN 0A985 would be
                                                                                                            ECCN 0E987 because proposed ECCN                      Republic of China for 9x515 items. This
                                                   replaced with references to ECCN
                                                                                                            0E504 would control all ‘‘technology’’                proposed rule would add ECCNs 0A501,
                                                   0A503 in §§ 740.20(b)(2); 742.7(a)(4)
                                                                                                            currently controlled by ECCN 0E987. As                0A504, 0A505, 0B501, 0B505, 0D501,
                                                   and (c); 746.7(a) and ECCN 0E982.
                                                                                                            conforming change, references to ECCN                 0D505, 0E501, 0E504, and 0E505 to this
                                                   Removal of ECCN 0A986                                    0E987 would be replaced with                          sentence to specify that these firearms
                                                     This proposed rule would remove                        references to ECCN 0E504, as                          and related items will be subject to a
                                                   ECCN 0A986 because all of the                            appropriate in §§ 740.20(b)(2)(ii) and                policy of denial when destined to the
                                                   commodities that it currently controls                   742.7(a)(1).                                          People’s Republic of China or a country
                                                   would be controlled by proposed                          Conforming Change to General Order                    listed in Country Group E:1. Lastly, this
                                                   0A505.c, including less than lethal                      No. 5                                                 proposed rule would add a sentence to
                                                   rounds. As conforming changes,                                                                                 the end of paragraph (b)(1)(i) to make it
                                                                                                               This proposed rule would amend                     explicit that applications for exports
                                                   references to ECCN 0A986 would be
                                                                                                            General Order No. 5, paragraph (e)(3)                 and reexports of ECCN 0A501, 0A504,
                                                   replaced with references to ECCN
                                                                                                            (Prior commodity jurisdiction                         0A505, 0B501, 0B505, 0D501, 0D505,
                                                   0A505, as appropriate in §§ 742.17(f);                   determinations), in Supplement No. 1 to
                                                   742.19(a)(1); 746.3(b)(2) and                                                                                  0E501, 0E504, and 0E505 items would
                                                                                                            part 736, to add a reference in two                   be subject to a policy of denial when
                                                   748.12(a)(1).                                            places to the new 0x5zz ECCNs that                    there is reason to believe the transaction
                                                   Removal of ECCN 0A987                                    would be created by this rule. This                   involves certain parties of concern. In
                                                     This proposed rule would remove                        change to paragraph (e)(3) is a                       addition, transactions involving
                                                   ECCN 0A987 because proposed ECCN                         conforming change and is needed                       criminal organizations, rebel groups,
                                                   0A504 would control all commodities                      because paragraph (e)(3) now only                     street gangs, or other similar groups or
                                                   currently controlled by ECCN 0A987. As                   references the ‘‘600 series’’ and 9x515               individuals, that may be disruptive to
                                                   conforming changes, references to ECCN                   ECCNs. 0x5zz ECCNs would include                      regional stability, including within
                                                   0A987 would be replaced with                             new ECCN 0A501, 0A502, 0A505,                         individual countries would be subject to
                                                   references to ECCN 0A504, as                             0B501, 0B505, 0D501, 0D505, 0E501,                    a policy of denial.
                                                   appropriate in §§ 740.16(b)(2)(iv);                      0E502, 0E505. Paragraph (e)(2) is
                                                                                                            important because, for example, it                    Availability of License Exceptions
                                                   742.7(a)(1); 742.17(f); 744.9(a)(1) and
                                                   (b); and 748.12(a)(1); and in ECCN                       ensures that items previously                            Many of the items in the new ‘‘600
                                                   7A611.                                                   determined to be ‘‘subject to the EAR’’               series’’ ECCNs generally would be
                                                                                                            and designated EAR99, would not be                    eligible for the same license exceptions
                                                   Removal of ECCN 0B986                                    classified in a new ECCN being created                and subject to the same restrictions on
                                                     This proposed rule would remove                        to control items moved from the USML                  use of license exceptions as other ‘‘600
                                                   ECCN 0B986 because all of the                            to the CCL, unless specifically                       series’’ ECCNs. BIS intends that those
                                                   commodities that it controls would be                    enumerated by BIS in an amendment to                  restrictions be no more restrictive than
                                                   controlled in proposed ECCN 0B505.c.                     the CCL. For example, most swivels and                the ITAR license exemption restrictions
                                                   As conforming changes, references to                     scope mounts for firearms have                        that currently apply to those items.
                                                   ECCN 0B986 would be replaced with                        previously been determined through the                   For the ECCNs currently on the CCL
                                                   references to 0B505.c in §§ 742.19(a)                    CJ and classification process to not be               that would be renumbered and placed
                                                   and 772.1, definition of specially                       ‘‘subject to the ITAR’’ and designated as             in closer proximity to the firearms-
                                                   designed Note 1.                                         EAR99. The classification of such                     related items that would be removed
                                                                                                            ‘‘parts’’ would not be changed, provided              from the USML and added to the CCL,
                                                   Removal of ECCN 0E918                                    the ‘‘part’’ was not subsequently                     these existing firearms-related items
                                                      This proposed rule would remove                       changed, which would require a                        would continue to be eligible for the
                                                   ECCN 0E918, which controls                               separate jurisdiction and classification              same EAR license exceptions, as they
                                                   ‘‘technology’’ for the ‘‘development,’’                  analysis.                                             were prior to publication of this rule,
                                                   ‘‘production,’’ or ‘‘use’’ of bayonets for                                                                     unless otherwise restricted under
                                                                                                            Revisions to Regional Stability
                                                   regional stability, United Nations, and                                                                        § 740.2, if the requirements of the
                                                                                                            Licensing Policy for Firearms and
                                                   anti-terrorism reasons. Because                                                                                license exceptions are met.
                                                                                                            Ammunition That Would Be Added to
                                                   ‘‘technology’’ for the ‘‘development,’’
                                                                                                            the EAR                                               License Exception: Shipments of
                                                   ‘‘production,’’ or ‘‘use’’ of bayonets is
                                                                                                               This proposed rule would apply the                 Limited Value (LVS)
                                                   widely known, any attempt to limit its
                                                   dissemination through export license                     regional stability licensing policy set                  Under this proposed rule, complete
                                                   requirements is unlikely to be effective.                forth in § 742.6(b)(1)(i) of the EAR to the           firearms controlled under ECCN 0A501
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                            items controlled for regional stability               would not be eligible for License
                                                   Removal of ECCN 0E984                                    reasons in ECCNs 0A501, 0A505, 0B501,                 Exception LVS, 15 CFR 740.3. Firearms
                                                      This proposed rule would remove                       0B505, 0A504, 0D501, 0D505, 0E501,                    ‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’
                                                   ECCN 0E984, which controls                               0E504 and 0E505. That policy, which                   and ‘‘attachments’’ controlled under
                                                   ‘‘technology’’ for the development of                    also applies to ‘‘600 series’’ and 9x515              ECCN 0A501, other than receivers
                                                   shotguns and buckshot shotgun shells,                    items is case-by-case review ‘‘to                     (frames), and complete breech
                                                   because such ‘‘technology’’ would be                     determine whether the transaction is                  mechanisms, including castings,
                                                   controlled under proposed ECCN 0E502                     contrary to the national security or                  forgings or stampings thereof, would be
                                                   (shotguns) or 0E505 (buckshot shotgun                    foreign policy interests of the United                eligible for License Exception LVS, with

                                                           DOSWASHINGTONSUP01509
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 941 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                          24173

                                                   a limit of $500 on net value per                         License Exception TMP would not be                    ultimately destined for certain
                                                   shipment. In addition, receivers                         available to export or reexport the items             proscribed or restricted countries.
                                                   (frames), and complete breech                            that are the subject of this rule to                  Certain information as described below
                                                   mechanisms, including castings,                          destinations in Country Group D:5 (See                would also be collected by CBP on
                                                   forgings or stampings thereof, would be                  Supplement No. 1 to part 740). License                behalf of BIS and done under existing or
                                                   eligible for License Exception LVS if the                Exception TMP would also not be                       new Commerce paperwork collections.
                                                   ultimate destination is Canada. These                    available to export or reexport some                  The proposed rule would also make
                                                   limits would be stated in the License                    firearms and ammunition shipped from                  eligibility to export under License
                                                   Exceptions paragraph of ECCN 0A501,                      or manufactured in the Russia (Russian                Exception TMP for ECCN 0A501.a or .b
                                                   and no revisions to the text of the                      Federation), Georgia, Kazakhstan,
                                                                                                                                                                  or shotguns with a barrel length less
                                                   license exception itself would be                        Kyrgyzstan, Moldova, Turkmenistan,
                                                                                                                                                                  than 18 inches controlled in ECCN
                                                   needed to implement them. BIS believes                   Ukraine, or Uzbekistan. In addition, this
                                                   that this provision is generally                         proposed rule would prohibit the use of               0A502 subject to the following
                                                   consistent with the license exemption                    License Exception TMP to export or                    conditions:
                                                   for limited value shipments of firearms                  reexport any item controlled by                          Upon the entry portion of a temporary
                                                   in the ITAR (22 CFR 123.17(a)). This                     proposed ECCN 0A501 and any shotgun                   import, the temporary importer would
                                                   LVS proposal would be less restrictive                   with a barrel length less than 18 inches              be required to provide the required
                                                   than the current ITAR provision in two                   controlled under ECCN 0A502 that was                  statement to U.S. Customs and Border
                                                   respects. First, the value limit per                     shipped from or manufactured in                       Protection (CBP), as proposed in
                                                   shipment would be $500 compared to                       Country Group D:5. It also would                      paragraph (b)(5)(iv)(A).
                                                   $100 in the ITAR. Second, the LVS                        prohibit use of License Exception TMP
                                                                                                                                                                     The temporary importer would be
                                                   proposal would allow exports of                          to export or reexport any item
                                                   receivers and complete breech                            controlled by proposed ECCN 0A501                     required to include on the invoice or
                                                   mechanisms to Canada whereas                             that is shipped from or manufactured in               other appropriate import-related
                                                   § 123.17(a) does not. However, the $500                  Russia, Georgia, Kazakhstan,                          documentation (or electronic
                                                   LVS limit is based on the actual selling                 Kyrgyzstan, Moldova, Turkmenistan,                    equivalents) provided to CBP a
                                                   price or fair market value, whereas the                  Ukraine, or Uzbekistan, except for any                complete list and description of the
                                                   ITAR $100 limit is based on                              firearm model controlled by proposed                  0A501 firearms being imported,
                                                   ‘‘wholesale’’ value. BIS believes that the               0A501 that is also excluded under                     including their serial numbers, model,
                                                   LVS value standard is more precise and                   Annex A in Supplement No. 4 to part                   make, caliber, quantity, and U.S. dollar
                                                   easier to apply than the ITAR standard                   740 (the prohibition would not apply to               value, as proposed in paragraph
                                                   and is more in keeping with current                      such firearms), and any shotgun with a                (b)(5)(iv)(B).
                                                   prices. In addition, with respect to                     barrel length less than 18 inches                        If the firearms are temporarily
                                                   Canada, an LVS limit of $500 per                         controlled under 0A502 that was                       imported for a trade show, exhibition,
                                                   shipment is needed to comply with the                    shipped from or manufactured in
                                                                                                                                                                  demonstration, or testing, the temporary
                                                   Section 517 of the Commerce, Justice,                    Russia, Georgia, Kazakhstan,
                                                                                                                                                                  importer must provide to CBP the
                                                   Science, and Related Agencies                            Kyrgyzstan, Moldova, Turkmenistan,
                                                   Appropriations Act of 2015, which                        Ukraine, or Uzbekistan. These                         relevant invitation or registration
                                                   prohibits expending any appropriated                     prohibitions would apply to temporary                 documentation for the event and an
                                                   funds to require licenses for the export                 exports of firearms from the United                   accompanying letter that details the
                                                   of certain non-automatic firearms parts,                 States, and the export of firearms                    arrangements to maintain effective
                                                   components, accessories and                              temporarily in the United States.                     control of the firearms while they are in
                                                   attachments to Canada when valued at                        This proposed rule would limit                     the United States, as proposed in
                                                   under $500.                                              temporary exports of firearms controlled              paragraph (b)(5)(iv)(C).
                                                      Guns and armament and related items                   under ECCN 0A501 and any shotgun                         At the time of export, the temporary
                                                   controlled under ECCN 0A602 would be                     with a barrel length less than 18 inches              importer or its agent as proposed in
                                                   eligible for License Exception LVS, with                 controlled under ECCN 0A502 pursuant                  paragraph (b)(5)(v) would be required to
                                                   a limit of $500 net value per shipment.                  to License Exception TMP to exhibition                provide the temporary import
                                                      Ammunition controlled under ECCN                      and demonstration (§ 740.9(a)(5) of the
                                                                                                                                                                  documentation (i.e., the invoice used at
                                                   0A505 would not be eligible for License                  EAR) and inspection, test, calibration,
                                                                                                                                                                  the time of entry for the temporary
                                                   Exception LVS; however, ammunition                       and repair (§ 740.9(a)(6) of the EAR).
                                                                                                            Consistent with the ITAR requirements                 importation or other appropriate
                                                   parts and components would be eligible
                                                   with a limit of $100 net value per                       previously applicable to temporary                    temporary import-related
                                                   shipment.                                                exports of the firearms covered by this               documentation (or electronic
                                                      Test, inspection and production                       rule (see 22 CFR 123.17(c), 123.22),                  equivalents)) related to paragraph
                                                   equipment controlled under ECCNs                         exporters would continue to be required               (b)(5)(iv)(B) to CBP. This information
                                                   0B501, 0B602 and 0B505 for firearms,                     to file Electronic Export Information                 would be used by CBP to confirm that
                                                   guns and armament and ammunition/                        (EEI) to the Automated Export System                  such firearms were in fact temporarily
                                                   ordnance would be eligible for License                   (AES) for transactions involving such                 imported under the EAR for subsequent
                                                   Exception LVS with a limit of $3,000                     firearms that are authorized pursuant to              export under License Exception TMP.
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   net value per shipment, which is                         License Exception TMP (See                               The proposed rule would include a
                                                   consistent with LVS eligibility for most                 § 758.1(a)(10) of the EAR).                           note to License Exception TMP to direct
                                                   600 series ECCNs.                                           The proposed rule would also
                                                                                                                                                                  temporary importers and exporters to
                                                                                                            authorize the use of License Exception
                                                   License Exception: Temporary Imports,                    TMP for the export of ECCN 0A501                      contact CBP at the port of import or
                                                   Exports, Reexports, and Transfers (In-                   firearms temporarily in the United                    export for the proper procedures to
                                                   Country) (TMP)                                           States for a period of not more than one              provide any data or documentation
                                                     This proposed rule would amend the                     year subject to the requirement that the              required by BIS.
                                                   regulations at § 740.9 to state that                     firearms not be imported from or

                                                           DOSWASHINGTONSUP01510
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 942 of 996
                                                   24174                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   License Exception: Governments,                          requirements are not needed to                        has temporarily suspended the
                                                   International Organizations,                             implement such policies.                              requirement to file EEI to the AES for
                                                   International Inspections Under the                         All other items that are the subject of            personally-owned firearms and
                                                   Chemical Weapons Convention, and the                     this rule would be subject to the limits              ammunition that are ‘‘subject to the
                                                   International Space Station (GOV)                        on use of License Exception GOV that                  ITAR’’ being exported under 22 CFR
                                                      This proposed rule would revise the                   apply to 600 series items generally, i.e.,            123.17(c), due to operational challenges
                                                   regulations at § 740.11 to limit the                     § 740.11(b)—to, for or on behalf of the               related to implementation. See the
                                                   applicability of License Exception GOV                   U.S. Government (including contractors,               following CBP website page for
                                                   for firearms, ‘‘parts’’ and ‘‘components’’               government employees, their families                  additional information: https://
                                                   controlled by ECCN 0A501 and                             and household employees) or                           help.cbp.gov/app/answers/detail/a_id/
                                                                                                            § 740.11(c) to a government in Country                323/∼/traveling-outside-of-the-u.s.---
                                                   ammunition controlled by 0A505 to
                                                                                                            Group A:1 cooperating governments or                  temporarily-taking-a-firearm%2C-
                                                   exports, reexports and transfers for
                                                                                                            an agency of NATO. However, this rule                 rifle%2C-gun%2C. BIS is proposing in
                                                   official use by U.S. government agencies
                                                                                                            would add some additional restrictions                this rule to ensure consistency with the
                                                   and official and personal use by U.S.
                                                                                                            for E:1 and E:2 countries. This proposed              current ITAR filing requirements and
                                                   government employees (and the
                                                                                                            rule would exclude the use of License                 any measures that are being used at this
                                                   immediate families and household
                                                                                                            Exception GOV for any item listed in a                time to track such temporary exports of
                                                   employees of those government
                                                                                                            0x5zz ECCN for E:1 countries, unless                  personally-owned firearms and
                                                   employees) (§ 740.11(b)(2)(i) and (ii) of
                                                                                                            authorized under paragraph (b)(2)(i) or               ammunition. Whether and how BIS
                                                   the EAR). This proposed authorization
                                                                                                            (ii) when the items are solely for U.S.               includes this requirement in a final rule
                                                   under License Exception GOV would                        government official use. In addition, to              would be based on whether CBP is able
                                                   treat 0A501 firearms in the same                         better ensure compliance with section                 to update its processes, and other
                                                   manner that other items that are subject                 6(j) of the EAA and address concerns                  agencies as needed, to allow for
                                                   to the EAR may be exported to U.S.                       with certain end users and uses in                    individuals to easily file EEI in AES by
                                                   government employees under License                       Country Group E:1 and E:2 countries,                  the time a final rule is published. If CBP
                                                   Exception GOV. It would not impose                       this proposed rule would add a new                    is not able to do so, then the final rule
                                                   certain restrictions that are imposed by                 Note 1 to paragraph (b)(2), which would               may direct exporters to continue to use
                                                   the current ITAR license exemption.                      restrict the use of License Exception                 CBP’s existing process, which is the use
                                                   The ITAR exemption authorizes exports                    GOV for E:1 and E:2 countries for                     of the CBP Certification of Registration
                                                   of only non-automatic firearms and                       multilaterally controlled items and anti-             Form 4457, until a workable solution is
                                                   ‘‘parts’’ and ‘‘components.’’ License                    terrorism (AT) controlled items when                  developed or CBP suggests an
                                                   Exception GOV would authorize non-                       destined to certain end users or end                  alternative simplified solution for
                                                   automatic and semi-automatic firearms                    uses of concern.                                      gathering such information for
                                                   and ‘‘parts’’ and ‘‘components.’’                                                                              temporary exports of personally-owned
                                                      The ITAR exemption (22 CFR 123.18)                    License Exception: Baggage (BAG)
                                                                                                                                                                  firearms and ammunition. BIS will also
                                                   authorizes shipments consigned to and                       This proposed rule would revise                    take into consideration any public
                                                   for the use of servicemen’s clubs, and                   License Exception BAG, § 740.14, to                   comments submitted on this aspect of
                                                   for service members or civilian                          allow United States citizens and                      the proposed rule regarding imposing an
                                                   employees if the firearms are for                        permanent resident aliens leaving the                 EEI filing requirement in AES, as well
                                                   personal use and the shipment is                         United States temporarily to take up to               as comments on the current practice of
                                                   accompanied by a written authorization                   three firearms controlled by proposed                 using the CBP Form 4457, as well as any
                                                   from the commanding officer                              ECCN 0A501 and up to 1,000 rounds of                  other suggestions on alternative
                                                   concerned. The ITAR exemption also                       ammunition for such firearms                          approaches for tracking such
                                                   authorizes exports to other U.S.                         controlled under ECCN 0A505.a for                     information.
                                                   government employees for personal use                    personal use while abroad. This                          Though BIS does not require prior
                                                   if the chief of the U.S. diplomatic                      proposed change to License Exception                  authorization to use License Exception
                                                   mission in the country of destination                    BAG would be made to be consistent                    BAG, in order to facilitate the physical
                                                   has approved in writing to the                           with 22 CFR 123.17(c), which                          movement and subsequent importation
                                                   Department of State the specific types                   authorizes U.S. persons to take up to                 of firearms authorized under this license
                                                   and qualities of firearms into that                      three non-automatic firearms and up to                exception, this information would need
                                                   country. The exporter must present a                     1,000 cartridges therefor abroad for                  to be collected by CBP by requiring EEI
                                                   copy of the written statement to the CBP                 personal use. This proposed amendment                 filing in AES.
                                                   Port Director. License Exception GOV                     to License Exception BAG would apply                     Travelers leaving the United States
                                                   would impose none of the foregoing                       to both non-automatic and semi-                       temporarily would be required to
                                                   limitations. BIS believes that the                       automatic firearms. Consistent with the               declare the 0A501 and 0A505 items to
                                                   limitations are unnecessary. The EAR                     ITAR requirements previously                          a CBP officer prior to departure from the
                                                   control exports for national security and                applicable to temporary exports of the                United States and present the firearms,
                                                   foreign policy reasons. BIS believes that                firearms and associated ammunition                    ‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’
                                                   the restrictions imposed in the ITAR                     covered by this rule, BIS is proposing to             ‘‘attachments,’’ and ammunition they
                                                   exemption primarily pertain to concerns                  modify § 758.1 of the EAR to make clear               are exporting to the CBP officer for
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   over the security of U.S. government                     that exporters would continue to be                   inspection, confirming that the
                                                   personnel and property located outside                   required to file Electronic Export                    authority for the export is License
                                                   the United States. Those concerns may                    Enforcement (EEI) to the Automated                    Exception BAG, that the exporter is
                                                   be addressed more appropriately                          Export System (AES) for transactions                  compliant with its terms. Should
                                                   through policies and procedures                          involving such firearms and associated                exporters desire to contact CBP prior to
                                                   implemented by the U.S. government                       ammunition that are otherwise                         departure, contact information and a list
                                                   agencies whose personnel and                             authorized pursuant to License                        of U.S. air, land and sea ports of entry
                                                   properties are located outside the                       Exception BAG. BIS is aware that U.S.                 can be found at: http://www.cbp.gov/xp/
                                                   United States. Export license                            Customs and Border Protection (CBP)                   cgov/toolbox/ports/.

                                                           DOSWASHINGTONSUP01511
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 943 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                           24175

                                                      This proposed rule also would revise                  members. Because the aforementioned                   requirement of BIS licenses is specified
                                                   License Exception BAG to allow                           exempted items are not of a military                  in § 750.7(a) and on the boiler plate text
                                                   nonresident aliens leaving the United                    nature, the limitation is not necessary.              included on all BIS licenses. These
                                                   States to take firearms, ‘‘accessories,’’                As a conforming change, this proposed                 requirements would also be applied to
                                                   ‘‘attachments,’’ ‘‘components,’’ ‘‘parts,’’              rule also would remove ECCNs 0A985                    firearms and ammunition licenses. A
                                                   and ammunition controlled by ECCN                        and 0E987 in paragraph (b)(2)(ii) and                 change in end use or end user,
                                                   0A501 or 0A505 that they lawfully                        add in their place 0A503 and 0E504.                   including a change of authorized end
                                                   brought into the United States. This                     This change does not change the                       use or end user within a single foreign
                                                   change would be consistent with 22                       availability of License Exception STA,                country for a firearm or ammunition
                                                   CFR 123.17(d), which authorizes foreign                  but simply reflects the fact that these               authorized under a BIS license, would
                                                   persons leaving the United States to take                items would now be controlled under                   require a BIS authorization. BIS does
                                                   firearms and ammunition controlled                       ECCNs 0A503 and 0E504 and the                         not propose any changes in this rule to
                                                   under Category I(a) of the USML (both                    License Exception STA exclusion would                 these well-established and understood
                                                   non-automatic and semi-automatic) that                   continue to apply to them.                            requirements on using BIS licenses.
                                                   they lawfully brought into the United                                                                          Applicants for firearms and ammunition
                                                                                                            Support Documentation for Firearms,
                                                   States. This proposed rule would not                                                                           licenses are also advised that BIS would
                                                                                                            Parts, Components, Accessories, and
                                                   make changes to the availability of                                                                            continue to exercise its authority, as
                                                                                                            Attachments Controlled by ECCN
                                                   License Exception BAG for shotguns                                                                             specified in § 748.11 in the Note 2 to
                                                                                                            0A501
                                                   and shotgun shells authorized under                                                                            paragraph (a), on a case-by-case basis to
                                                   paragraph (e)(1) or (2).                                    This proposed rule would require that              require a Statement by Ultimate
                                                      As a clarification to License Exception               for commodities controlled by ECCN                    Consignee and Purchaser as warranted.
                                                   BAG, this proposed rule would add two                    0A501 exported or reexported                             The exporter, reexporter or transferor
                                                   sentences to the introductory text of                    transactions for which a license would                using a BIS license, including for
                                                   paragraph (b)(4) to highlight the special                be required, the exporter or reexporter               firearms and ammunition licenses,
                                                   provisions that apply in paragraph (e)                   must obtain, prior to submitting an                   would also be required pursuant to
                                                   for firearms and ammunition and in                       application, an import permit (or copy                § 750.7(a) to inform the other parties
                                                   paragraph (h) for personal protective                    thereof) if the importing country                     identified on the license, such as the
                                                   equipment under ECCN 1A613.c or .d.                      requires such permits for import of                   ultimate consignees and end users of the
                                                   These two sentences would not change                     firearms. That import permit would be                 license’s scope and of the specific
                                                   the existing requirement and have been                   a record that must be kept by the                     conditions applicable to them. As an
                                                   included to assist the public in better                  exporter or reexporter as required by                 additional safeguard for firearms and
                                                   identifying these special provisions.                    part 762 of the EAR. The purpose of this              ammunition licenses, BIS would when
                                                                                                            requirement is to assure foreign                      warranted include a license condition
                                                   License Exception STA                                    governments that their regulations                    that would require the exporter,
                                                      This proposed rule would revise the                   concerning the importation of firearms                reexporter or transferor to receive from
                                                   regulations at § 740.20 to make firearms                 are not circumvented. Obtaining an                    the other parties identified on the
                                                   controlled under ECCN 0A501 and most                     import certificate or equivalent official             license a confirmation in writing that
                                                   ‘‘parts,’’ ‘‘components,’’ ‘‘accessories,’’              document issued by member states of                   those other parties had received and
                                                   and ‘‘attachments’’ controlled under                     the Organization of American States                   agreed to the terms and conditions of
                                                   ECCN 0A501 ineligible for License                        meets this requirement. To implement                  the license. For example, the condition
                                                   Exception STA. Only those ‘‘parts,’’                     this change, this proposed rule would                 may state ‘‘Prior to using this license,
                                                   ‘‘components,’’ ‘‘accessories,’’ and                     revise § 748.12 to include the                        the exporter (reexporter or transferor)
                                                   ‘‘attachments’’ that are controlled under                commodities controlled under ECCNs                    and other parties to the license must
                                                   paragraph .x (i.e., those ‘‘specially                    0A501 (except 0A501.y), 0A502, 0A504                  agree to the conditions in writing and
                                                   designed’’ for 0A501 or ITAR-controlled                  (except 0A504.f) and 0A505 (except                    the exporter (reexporter or transferor)
                                                   firearms that are not specifically listed                0A505.d) within the list of commodities               must keep this on file with their other
                                                   either on the CCL or USML) are eligible                  that are subject to the requirement and               records.’’ The documents described in
                                                   for export under License Exception                       would add a new paragraph (e)                         this paragraph would be required to be
                                                   STA. Items controlled under ECCNs                        requiring that import certificates or                 kept for EAR recordkeeping purposes
                                                   0A502 and 0A503 are also excluded                        permits be obtained from countries                    under part 762 of the EAR.
                                                   from STA eligibility.                                    other than OAS member states if those
                                                      This proposed rule would exempt gun                                                                         Conventional Arms Reporting for
                                                                                                            states require such a certificate or
                                                   ‘‘parts,’’ ‘‘components,’’ ‘‘accessories’’                                                                     Certain Exports of ECCN 0A501.a
                                                                                                            permit.
                                                   and ‘‘attachments’’ controlled under                                                                           and .b Commodities
                                                   ECCN 0A501.x; test, inspection and                       Licenses for Firearms and Ammunition                     In § 743.4 (Conventional arms
                                                   production equipment and ‘‘parts,’’                      Would Be Limited to the Authorized                    reporting), this rule would revise
                                                   ‘‘components,’’ ‘‘accessories’’ and                      End Use and End Users                                 paragraphs (c)(1)(i) and (c)(2)(i) to add
                                                   ‘‘attachments’’ in ECCN 0B501;                              Consistent with other BIS licenses,                ECCN 0A501.a and .b as commodities
                                                   ‘‘software’’ in 0D501; and ‘‘technology’’                including ‘‘600 series’’ and 9x515 items,             that would require Wassenaar
                                                   in ECCN 0E501 from the License                           licenses for firearms and ammunition                  Arrangement reporting and United
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   Exception STA end-use limitation set                     that move from the USML to the CCL                    Nations reporting under this
                                                   forth in § 740.20(b)(3)(ii) that applies to              would be limited to the authorized end                conventional arms reporting section of
                                                   ‘‘600 series’’ items. That end-use                       use and end users specified on the                    the EAR. This requirement would assist
                                                   limitation is intended to ensure that the                license and supporting documentation                  the United States Government to meet
                                                   military-related items controlled by                     submitted as part of the license                      its multilateral commitments for the
                                                   most 600 series ECCNs are ultimately                     application. This means any change in                 special reporting requirements for
                                                   used by appropriate agencies of the                      the authorized end use or end user for                exports of certain items listed on the
                                                   governments of certain U.S allies or                     a licensed transaction would require a                Wassenaar Arrangement Munitions List
                                                   multilateral export control regime                       BIS authorization. This existing                      and the UN Register of Conventional

                                                           DOSWASHINGTONSUP01512
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 944 of 996
                                                   24176                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   Arms when these items are authorized                     country and the subsequent export of                  paragraph (a)(11) as (a)(12) and add a
                                                   for export under License Exceptions                      that item from the U.S. To preserve the               new paragraph (a)(11) to specify the
                                                   LVS, TMP, RPL, STA, or GOV (see part                     treatment of temporary import                         following information must be kept as
                                                   740 of the EAR) or the Validated End                     transactions for items in this rule that              an EAR record: Serial number, make,
                                                   User authorization (see § 748.15 of the                  transfer from the USML in the ITAR to                 model, and caliber for any firearm
                                                   EAR) and for United Nations reporting.                   become subject to the EAR, BIS would                  controlled in ECCN 0A501.a and for
                                                   License Exceptions LVS and STA are                       need to create a process under the EAR                shotguns with barrel length less than 18
                                                   identified in § 743.4(b)(1), but because                 to impose entry clearance requirements                inches controlled in 0A502. The
                                                   ECCN 0A501.a and .b commodities are                      for temporary imports of such items                   ‘‘exporter’’ or any other ‘‘party to the
                                                   not eligible for those two license                       based on BIS’s authorities over U.S.                  transaction’’ that creates or receives
                                                   exceptions, the reporting requirements                   exports.                                              such records would be the person
                                                   under § 743.4(c)(1)(i) and (c)(2)(i) would                  Therefore, BIS proposes a temporary                responsible for retaining this record.
                                                   be limited to exports authorized License                 imports entry clearance requirement by                   In § 762.3 (Records exempt from
                                                   Exceptions TMP, GOV and RPL or the                       adding new § 758.10. This new section                 recordkeeping requirements), this rule
                                                   Validated End User authorization. This                   would be limited to items in this rule                would narrow the scope of an
                                                   rule also adds contact information for                   that are both ‘‘subject to the EAR’’ and              exemption from the EAR recordkeeping
                                                   these reports.                                           on the USMIL in 27 CFR 447.21. To                     requirements for warranty certificates.
                                                                                                            allow such items to temporarily enter                 This rule would narrow this exclusion
                                                   Changes to Export Clearance                              the U.S., this rule proposes a process to             to specify the exclusion from the
                                                   Requirements for Firearms Being                          collect identifying information for the               recordkeeping requirements does not
                                                   Moved to the CCL                                         sole purpose of tracking items being                  apply (meaning the record would need
                                                      In part 758 (Export Clearance                         temporarily imported for subsequent                   to be kept under the recordkeeping
                                                   Requirements), this rule would make                      export. BIS would not impose a license                requirements) for warranty certificates
                                                   certain changes to clarify that a filing of              requirement for such imports, but this                for any firearm controlled in ECCN
                                                   Electronic Export Information (EEI) to                   information would be necessary to                     0A501.a and for shotguns with barrel
                                                   the Automated Export System (AES)                        facilitate the export after a temporary               length less than 18 inches controlled in
                                                   would be required for exports of the                     import. The entry clearance requirement               0A502, when the certificate issued is for
                                                   firearms transferred from the USML                       would be an EAR requirement and any                   an address located outside the United
                                                   pursuant to this rule regardless of value                false representation made under the                   States. This would be an expansion of
                                                   or destination, including exports to                     new § 758.10 would be a violation of the              the EAR recordkeeping requirements,
                                                   Canada. As noted above, this                             EAR.                                                  but because warranty certificates are
                                                   requirement will also apply, as is                          BIS is particularly interested in                  already created and kept as part of
                                                   presently the case under the ITAR, for                   receiving comments on these temporary                 normal business recordkeeping
                                                   temporary exports of such items                          import provisions in § 758.10 and the                 purposes, this expansion is not
                                                   pursuant to License Exception TMP or                     subsequent export under paragraph                     anticipated to create any new or
                                                   BAG.                                                     (b)(5) of License Exception TMP. A                    increased burden under the EAR,
                                                      In addition, this rule proposes to                    license requirement is not being                      because it is a document that is created
                                                   expand the data elements required as                     proposed for these temporary imports,                 in the normal course of business and are
                                                   part of an AES filing for these items to                 but BIS is proposing an entry clearance               records that should be easily accessible.
                                                   include serial numbers, make, model                      requirement whereby, as described                     These recordkeeping requirements
                                                   and caliber. This requirement would                      above, the exporter at the time of import             would assist the United States
                                                   ensure law enforcement officials are                     would need to make a legal                            Government because this information is
                                                   able to effectively verify that firearms                 representation to the U.S. Government                 important to have access to for law
                                                   exports are properly authorized and in                   under the EAR that the item was being                 enforcement concerns for these types of
                                                   conformance with all applicable                          temporarily imported into the United                  items.
                                                   regulations, including those associated                  States for subsequent export under                       The public may submit comments on
                                                   with the temporary export and                            paragraph (b)(5) of License Exception                 whether they agree with this BIS
                                                   subsequent return of controlled firearms                 TMP. BIS also welcomes comments on                    determination that these changes
                                                   and unused ammunition. Similar to the                    whether there are advantages to how the               described above to the EAR
                                                   description above regarding whether                      ITAR regulates temporary imports of                   recordkeeping requirements would not
                                                   BIS would publish an EEI filing                          USMIL items that should be                            result in increased burdens under the
                                                   requirement in AES for personally-                       incorporated into the Commerce final                  EAR.
                                                   owned firearms and ammunition                            rule.
                                                   exported under License Exception BAG                                                                           Alignment With the Wassenaar
                                                   in the final rule, these expanded data                   Changes to EAR Recordkeeping                          Arrangement Munitions List
                                                   elements required as part of an AES                      Requirements for Firearms Being                         This rule maintains the alignment
                                                   filing would be included in the final                    Moved to the CCL                                      with respect to firearms, guns and
                                                   rule if CBP has made such data easily                       In part 762 (Recordkeeping), this rule             armament, and ammunition that exists
                                                   enterable in AES. If the necessary                       would make two changes to the                         between the USML and the WAML.
                                                   changes were not made by the time the                    recordkeeping requirements under the                  USML Category I firearms that would be
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   final rule was to be published, CBP may                  EAR. These changes would specify that                 added to the CCL under ECCN 0A501
                                                   continue to rely on CBP Form 4457 as                     certain records, that are already created             are controlled under category ML1 of
                                                   described above.                                         and kept in the normal course of                      the WAML. USML Category II guns and
                                                                                                            business, must be kept by the                         armament that would be added to the
                                                   Entry Clearance Requirements for                         ‘‘exporter’’ or any other party to the                CCL under 0A602 are controlled under
                                                   Temporary Imports                                        transaction (see § 758.3 of the EAR), that            WAML category ML2.
                                                     Temporary imports are transactions                     creates or receives such records.                       Rather than strictly following the
                                                   that involve both the temporary entry of                    Specifically, in § 762.2 (Records to be            Wassenaar Arrangement Munitions List
                                                   an item into the U.S. from a foreign                     retained), this rule would redesignate                pattern of placing production

                                                           DOSWASHINGTONSUP01513
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 945 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                           24177

                                                   equipment, ‘‘software’’ and                              Economic Powers Act. BIS continues to                 more efficient way that would
                                                   ‘‘technology’’ for munitions list items in               carry out the provisions of the Export                significantly reduce the burdens on
                                                   categories ML 18, ML 21 and ML 22,                       Administration Act of 1979, as                        exporters and other parties compared to
                                                   respectively, this rule follows the                      appropriate and to the extent permitted               the regulatory burdens they faced when
                                                   existing CCL numbering pattern for test,                 by law, pursuant to Executive Order                   the item were ‘‘subject to the ITAR.’’
                                                   inspection and production equipment                      13222, as amended by Executive Order                  Deregulatory does not mean a decontrol
                                                   (0B501, 0B602 and 0B505), ‘‘software’’                   13637.                                                of these items.
                                                   (0D501, 0D602 and 0D505) and                                                                                      For those items in USML Categories I,
                                                                                                            Executive Order Requirements                          II and III that would move by this rule
                                                   ‘‘technology’’ (0E501, 0E602 and
                                                   0E505). BIS believes that including the                     Executive Orders 13563 and 12866                   to the CCL, BIS would be collecting the
                                                   ECCNs for test, inspection and                           direct agencies to assess all costs and               necessary information using the form
                                                   production equipment, ‘‘software,’’ and                  benefits of available regulatory                      associated with OMB Control No. 0694–
                                                   ‘‘technology’’ in the same category as                   alternatives and, if regulation is                    0088. BIS estimates that this form takes
                                                   the items to which they relate results in                necessary, to select regulatory                       approximately 43.8 minutes for a
                                                   an easier way to understand the CCL                      approaches that maximize net benefits                 manual or electronic submission. Using
                                                   than using separate categories.                          (including potential economic,                        the State Department’s estimate that
                                                      BIS believes that the controls in                     environmental, public health and safety               10,000 applicants annually would move
                                                   proposed ECCNs 0A501, 0A602 and                          effects, distribute impacts, and equity).             from the USML to the CCL and BIS’s
                                                   0A505 are consistent with controls                       Executive Order 13563 emphasizes the                  estimate that 6,000 of the 10,000
                                                   imposed by the Wassenaar                                 importance of quantifying both costs                  applicants would require licenses under
                                                   Arrangement.                                             and benefits, of reducing costs, of                   the EAR, that constitutes a burden of
                                                                                                            harmonizing rules, and of promoting                   4,380 hours for this collection under the
                                                   Appropriate Delayed Effective Date for                   flexibility. This proposed rule has been              EAR. Those companies are currently
                                                   a Final Rule                                             designated a ‘‘significant regulatory                 using the State Department’s forms
                                                      BIS also invites comments from the                    action,’’ although not economically                   associated with OMB Control No. 1405–
                                                   public on the appropriate delayed                        significant, under section 3(f) of                    0003 for which the burden estimate is
                                                   effective date needed to prepare for the                 Executive Order 12866. Although the                   1 hour per submission, which for 10,000
                                                   changes included in this proposed rule                   items identified in this proposed rule                applications results in a burden of
                                                   if published in final form. A 180-day                    have been determined to no longer                     10,000 hours. Thus, subtracting the BIS
                                                   delayed effective date was used for                      warrant ITAR control by the President,                burden hours of 4,380 from the State
                                                   many of the other rules that moved                       the proliferation of such items has been              Department burden hours of 10,000, the
                                                   items from the USML to the CCL, but                      identified as a threat to domestic and                burden is reduced by 5,620 hours. The
                                                   certain rules included shorter delayed                   international security if not classified              other 4,000 applicants may use license
                                                   effective dates. BIS requests the public                 and controlled at the appropriate level               exceptions under the EAR or the ‘‘no
                                                   to provide comments on whether 180-                      under the EAR. Commerce estimates                     license required’’ designation, so these
                                                   delayed effective date is warranted, or if               that the combined effect of all rules to              applicants would not be required to
                                                   some shorter period, such as 90-day                      be published adding items removed                     submit license applications under the
                                                   delated effective date is warranted for                  from the ITAR to the EAR would                        EAR.
                                                   this proposed rule if published in final                 increase the number of license                           In addition to the reduced burden
                                                   form.                                                    applications to be submitted to BIS by                hours of 5,620 hours, there would also
                                                                                                            approximately 30,000 annually.                        be direct cost savings to the State
                                                   Request for Comments                                        This proposed rule does not contain                Department that would result from the
                                                      All comments on this proposed rule                    policies with Federalism implications as              10,000 license applications no longer
                                                   must be in writing and submitted via                     that term is defined under E.O. 13132.                being required under the ITAR once
                                                   the Federal rulemaking portal                               To control these items under the EAR               these items are moved to the EAR. The
                                                   www.regulations.gov or by mail or                        that no longer warrant ITAR control,                  Department of State charges a
                                                   delivery to the address identified in the                appropriate controls on the CCL needed                registration fee to apply for a license
                                                   addresses section of this proposed rule.                 to be included in the Department of                   under the ITAR. Pursuant to the AECA,
                                                   All comments (including any personal                     Commerce proposed rule. This includes                 ITAR, and associated delegations of
                                                   identifiable information) would be                       creating new ECCNs and revising                       authority, every person who engages in
                                                   available for public inspection and                      certain existing ECCNs, as well as                    the business of brokering activities,
                                                   copying. Anyone wishing to comment                       making other changes to the EAR to                    manufacturing, exporting, or
                                                   anonymously may do so by leaving the                     control items that would be moved from                temporarily importing any defense
                                                   fields for information that would                        these three USML categories to the CCL                articles or defense services must register
                                                   identify the commenter blank.                            once the section 38(f) notification                   with the Department of State and pay a
                                                                                                            process is completed and a final rule is              registration fee. The Department of State
                                                   Export Administration Act                                published and becomes effective.                      adopted the current fee schedule to
                                                     Although the Export Administration                     Adding new controls and other                         align the registration fees with the cost
                                                   Act of 1979 expired on August 20, 2001,                  requirements to the EAR imposes                       of licensing, compliance and other
                                                   the President, through Executive Order                   regulatory burdens on exporters and                   related activities. The Department of
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   13222 of August 17, 2001, 3 CFR, 2001                    some other parties involved with those                Commerce would incur additional costs
                                                   Comp., p. 783 (2002), as amended by                      items, but compared to the burdens                    to administer these controls and process
                                                   Executive Order 13637 of March 8,                        these exporters and other parties faced               license applications. However, the
                                                   2013, 78 FR 16129 (March 13, 2013) and                   under the ITAR, these regulatory                      Department of Commerce does not
                                                   as extended by the Notice of August 15,                  burdens, including financial costs,                   charge a registration fee to apply for a
                                                   2017, 82 FR 39005 (August 16, 2017),                     would be reduced significantly. The                   license under the EAR, and we are
                                                   has continued the Export                                 EAR is a more flexible regulatory                     unable to estimate the increase in costs
                                                   Administration Regulations in effect                     structure whereby the items can still be              to the Department of Commerce to
                                                   under the International Emergency                        controlled appropriately, but in a much               process the new license applications.

                                                           DOSWASHINGTONSUP01514
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 946 of 996
                                                   24178                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   Therefore, we are unable to provide an                   burden hours by 2,810 would result in                  the Automated Export System (AES)
                                                   estimate of the net change in resource                   an additional cost savings of 1 $126,281               Program (control number 0607–0152).
                                                   costs to the government from moving                      to the exporting public. Therefore, the                   This proposed rule would affect the
                                                   these items from the ITAR to the EAR.                    total dollar cost savings would be                     information collection, under control
                                                   It is the case, however, that the                        $1,376,281 for purposes of E.O. 13771                  number 0694–0088, associated with the
                                                   movement of these items from the ITAR                    for the Department of Commerce.                        multi-purpose application for export
                                                   would result in a permanent and                            For purposes of the Department of                    licenses. This collection carries a
                                                   recurring direct transfer of $2,500,000                  State, the ‘‘net deregulatory actions’’                burden estimate of 43.8 minutes for a
                                                   per year from the government to the                      would result in a permanent and                        manual or electronic submission for a
                                                   exporting public, less the increased cost                recurring cost savings of $1,250,000 per               burden of 31,833 hours. BIS believes
                                                   to taxpayers, because they would no                      year, and a reduction in burden hours                  that the combined effect of all rules to
                                                   longer pay fees to the State Department                  by 2,810 hours. The reduction in burden                be published adding items removed
                                                   for licenses and there is no fee charged                 hours by 2,810 would result in an                      from the ITAR to the EAR that would
                                                   by the Department of Commerce to                         additional cost savings of $126,281 to                 increase the number of license
                                                   apply for a license.                                     the exporting public. Therefore, the total             applications to be submitted by
                                                   Estimated Cost Savings                                   dollar cost savings would be $1,376,281                approximately 30,000 annually,
                                                                                                            for purposes of E.O. 13771 for the                     resulting in an increase in burden hours
                                                      For purposes of E.O. 13771 of January                 Department of State.                                   of 21,900 (30,000 transactions at 43.8
                                                   30, 2017 (82 FR 9339), the Department                      The Department of Commerce                           minutes each) under this control
                                                   of State and Department of Commerce
                                                                                                            welcomes comments from the public on                   number. For those items in USML
                                                   proposed rules are expected to be ‘‘net
                                                                                                            the analysis under E.O. 13771 described                Categories I, II and III that would move
                                                   deregulatory actions.’’ The Department
                                                                                                            here. Comments from companies that                     by this rule to the CCL, the State
                                                   of Commerce has conducted this
                                                                                                            would no longer need to register with                  Department estimates that 10,000
                                                   analysis in close consultation with the
                                                                                                            the Department of State because the                    applicants annually will move from the
                                                   Department of State, because of how
                                                                                                            company only deals with items under                    USML to the CCL. BIS estimates that
                                                   closely linked the two proposed rules
                                                                                                            USML Category I, II, and/or III that                   6,000 of the 10,000 applicants would
                                                   are for the regulated public and the
                                                                                                            would move to the CCL would be                         require licenses under the EAR,
                                                   burdens imposed under the U.S. export
                                                                                                            particularly helpful for the Department                resulting in a burden of 4,380 hours
                                                   control system.
                                                      E.O. 13771 and guidance provided to                   of Commerce and Department of State to                 under this control number. Those
                                                   the agencies on interpreting the                         receive. Comments are also encouraged                  companies are currently using the State
                                                   intended scope of the E.O. do not use                    on any of the other collections that may               Department’s forms associated with
                                                   the term ‘‘net deregulatory action,’’ but                be relevant for the items that would                   OMB Control No. 1405–0003 for which
                                                   rather refer to deregulatory actions. As                 move from the USML to the CCL. In                      the burden estimate is 1 hour per
                                                   outlined above, the Departments of State                 particular, data on Department of State                submission, which for 10,000
                                                   and Commerce proposed rules are                          forms that would no longer need to be                  applications results in a burden of
                                                   closely linked and are best viewed as a                  submitted would be helpful to receive.                 10,000 hours. Thus, subtracting the BIS
                                                   consolidated regulatory action although                                                                         burden hours of 4,380 from the State
                                                                                                            Paperwork Reduction Act
                                                   being implemented by two different                                                                              Department burden hours of 10,000, the
                                                                                                            Requirements
                                                   agencies. Also, as noted above, items                                                                           burden would be reduced by 5,620
                                                   may not be subject to both sets of                          Notwithstanding any other provision                 hours. (See the description above for the
                                                   regulations. Therefore, the movement of                  of law, no person may be required to                   E.O. 13771 analysis for additional
                                                   a substantial number of items from the                   respond to or be subject to a penalty for              information on the cost benefit savings
                                                   USML determined to no longer warrant                     failure to comply with a collection of                 and designation of the two rules as ‘‘net
                                                   ITAR control to the CCL would result in                  information, subject to the requirements               deregulatory actions’’.)
                                                   a significant reduction of regulatory                    of the Paperwork Reduction Act of 1995                    This proposed rule would also affect
                                                   burden for exporters and other persons                   (44 U.S.C. 3501 et seq.) (PRA), unless                 the information collection under control
                                                   involved with such items that were                       that collection of information displays a              number 0694–0137, addressing the use
                                                   previously ‘‘subject to the ITAR.’’                      currently valid OMB control number.                    of license exceptions and exclusions.
                                                      The Departments of State and                             This proposed regulation involves                   Some parts and components formerly on
                                                   Commerce for purposes of E.O. 13771                      four collections currently approved by                 the USML, and ‘‘software’’ and
                                                   have agreed to equally share the cost                    OMB under these BIS collections and                    ‘‘technology’’ for firearms and their
                                                   burden reductions that would result                      control numbers: Simplified Network                    parts and components formerly on the
                                                   from the publication of these two                        Application Processing System (control                 USML, would become eligible for
                                                   integral regulatory actions. The                         number 0694–0088), which includes,                     License Exception STA under this
                                                   Department of State would receive 50%                    among other things, license                            proposed rule. Additionally, test,
                                                   and the Department of Commerce would                     applications; License Exceptions and                   inspection and production equipment
                                                   receive 50% for purposes of calculating                  Exclusions (control number 0694–0137);                 and ‘‘software’’ and ‘‘technology’’
                                                   the deregulatory benefit of these two                    Import Certificates and End-User                       related to those firearms and ‘‘parts’’
                                                   integral regulatory actions.                             Certificates (control number 0694–                     may become eligible for License
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                      Under this agreed formulation, the                    0093); Five Year Records Retention                     Exception STA. BIS believes that the
                                                   burden reductions will be calculated as                  Period (control number 0694–0096); and                 increased use of License Exception STA
                                                   follows:                                                 the U.S. Census Bureau collection for                  resulting from the combined effect of all
                                                      For purposes of the Department of                                                                            rules to be published adding items
                                                   Commerce, the ‘‘net deregulatory                           1 The Department of Commerce used the                removed from the ITAR to the EAR
                                                   actions’’ would result in a permanent                    Department of State’s estimate that the burden hour    would increase the burden associated
                                                                                                            cost for completing a license application is $44.94
                                                   and recurring cost savings of $1,250,000                 per hour. Multiplied by the estimated burden hour
                                                                                                                                                                   with control number 0694–0137 by
                                                   per year, and a reduction in burden                      savings of 2,810 equals a cost savings to the public   about 23,858 hours (20,450 transactions
                                                   hours by 2,810 hours. The reduction in                   of $126,281.                                           at 1 hour and 10 minutes each).

                                                           DOSWASHINGTONSUP01515
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 947 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                           24179

                                                      BIS expects that this increase in                     be less complex and burdensome than                   providing this information to CBP at the
                                                   burden as a result of the increased use                  the authorizations required to export                 entry after a temporary import would
                                                   of License Exception STA would be                        ITAR-controlled technology, i.e.,                     facilitate the export phase of a
                                                   more than offset by a reduction in                       Manufacturing License Agreements and                  temporary import under License
                                                   burden hours associated with approved                    Technical Assistance Agreements (as a                 Exception TMP. At the time of entry for
                                                   collections related to the ITAR. This                    result of the differences in the scope of             a temporary import, the importer would
                                                   proposed rule addresses controls on                      the ITAR’s and the EAR’s technology                   need to provide a statement to CBP
                                                   firearms and ‘‘parts,’’ production                       controls).                                            indicating that this shipment was being
                                                   equipment and ‘‘parts’’ and related                         This proposed rule would affect the                temporarily imported in accordance
                                                   ‘‘software’’ and ‘‘technology’’ and                      information collection under control                  with the EAR for subsequent export in
                                                   specifically non-automatic and semi-                     number 0694–0093, import certificates                 accordance with and under the
                                                   automatic firearms and their ‘‘parts’’                   and end-user certificates because of the              authority of License Exception TMP.
                                                   and ‘‘parts,’’ ‘‘components,’’                           changes included in this proposed rule.               The entry clearance requirement would
                                                   ‘‘attachments,’’ and ‘‘accessories’’ that                First, this regulation would require that             be an EAR requirement and any false
                                                   are used in both semi-automatic and                      for shipments requiring a license of                  representation made under the new
                                                   fully automatic firearms. BIS has made                   firearms, ‘‘parts,’’ ‘‘components,’’                  § 758.10 would be a violation of the
                                                   this determination on the basis that with                ‘‘accessories,’’ and ‘‘attachments’’                  EAR. The importer would also need to
                                                   few exceptions, the ITAR allows                          controlled under ECCN 0A501, the                      provide CBP an invoice or other
                                                   exemptions from license requirements                     exporter obtain a copy of the import                  appropriate import-related
                                                   only for exports to Canada, and requires                 certificate or permit if the importing                documentation (or electronic
                                                   a specific State Department                              country requires one for importing                    equivalents) that includes a complete
                                                   authorization for most exports of                        firearms. License applications for which              list and description of the items being
                                                   firearms used for hunting and                            an import or end-user certificate is                  imported, including their model, make,
                                                   recreational purposes and exports of                     already required under § 748.12 of the                caliber, serial numbers, quantity, and
                                                   ‘‘parts,’’ ‘‘components,’’ ‘‘attachments,’’              EAR would not be subject to this new                  U.S. dollar value. If imported for a trade
                                                   and ‘‘accessories’’ that are common to                   requirement. BIS expects that this                    show, exhibition, demonstration, or
                                                   military fully automatic firearms and                    requirement would result in no change                 testing, the temporary importer would
                                                   their semi-automatic civilian                            in the burden under control number                    need to provide CBP with the relevant
                                                   counterparts, even when destined to                      0694–0093. Second, this proposed rule                 invitation or registration documentation
                                                   NATO and other close allies and also                     also would require that prior to                      for the event and an accompanying
                                                   requires State Department authorization                  departure, travelers leaving the United               letter that details the arrangements to
                                                   for the exports necessary to produce                     States and intending to temporarily                   maintain effective control of the
                                                   ‘‘parts’’ and ‘‘components’’ for defense                 export firearms, parts, and components                firearms while they are temporarily in
                                                   articles in the inventories of the United                controlled under ECCN 0A501 under                     the United States. Lastly, at the time of
                                                   States and its NATO and other close                      License Exception BAG declare the                     exportation, as requested by CBP, the
                                                   allies. However, under the EAR, as                       firearms and parts to a CBP officer and               exporter, or an agent acting on his or her
                                                   specified in this proposed rule, a                       present the firearms and parts to the                 behalf, would have to provide the entry
                                                   number of low-level parts would be                       CBP officer for inspection. As the State              document number or a copy of the CBP
                                                   eligible for export under License                        Department also requires that persons                 document under which the ‘‘item’’
                                                   Exception STA and would therefore not                    temporarily exporting firearms, parts
                                                                                                                                                                  ‘‘subject to the EAR’’ on the USMIL was
                                                   require a license to such destinations.                  and components declare the items to
                                                                                                                                                                  temporarily imported under this
                                                      This proposed rule would also affect                  CBP, BIS does not expect that the
                                                                                                                                                                  proposed entry clearance requirement.
                                                   the information collection under control                 requirement in this proposed rule
                                                                                                                                                                  As the State Department also requires
                                                   number 0694–0096, for the five-year                      would result in a change in burden
                                                                                                                                                                  that persons temporarily importing
                                                   recordkeeping retention because of two                   under control number 0694–0093.
                                                                                                               Third, this proposed rule would affect             items in this rule provide the same type
                                                   changes this rule would make to part
                                                                                                            the information collection under control              of information to CBP, BIS expects that
                                                   762 of the EAR. This rule would add a
                                                                                                            number 0694–0093 by creating a new                    the requirement in this proposed rule
                                                   new paragraph (a)(55) to specify the
                                                                                                            temporary import entry clearance                      would result in a change in burden
                                                   following information must be kept as
                                                   an EAR record: Serial number, make,                      requirement by adding § 758.10. This                  under control number 0694–0093, but
                                                   model, and caliber for any firearm                       new section would be limited to items                 because of the decrease under the
                                                   controlled in ECCN 0A501.a and for                       in this rule that are both ‘‘subject to the           burden imposed under the State
                                                   shotguns with barrel length less than 18                 EAR’’ and on the United States                        collection the burden on the public will
                                                   inches controlled in 0A502. This rule                    Munitions List (USMIL) in 27 CFR                      not change.
                                                   would also require warranty certificates                 447.21. To allow such items to                           This proposed rule would also affect
                                                   for these items to be retained for EAR                   temporarily enter the U.S., this rule                 the information collection under control
                                                   recordkeeping. However, because these                    proposes a process to collect identifying             number 0607–0152, for filing EEI in
                                                   records are already created and kept as                  information for the sole purpose of                   AES because of one change this rule
                                                   part of normal business recordkeeping,                   tracking items being temporarily                      would make to part 758 of the EAR.
                                                   this expansion is not anticipated to                     imported for subsequent export under                  Under new paragraph (b)(10), EEI would
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   create any new or increased burden                       License Exception TMP. BIS would not                  be required for all exports of items
                                                   under the EAR.                                           impose a license requirement for such                 controlled under ECCNs 0A501.a or .b,
                                                      Even in situations in which a license                 imports, but collecting this information              shotguns with a barrel length less than
                                                   would be required under the EAR, the                     would be necessary to facilitate the                  18 inches controlled under ECCN
                                                   burden would likely be reduced                           export after a temporary import. The                  0A502, or ammunition controlled under
                                                   compared to a license requirement                        temporary import entry clearance                      ECCN 0A505 except for .c, regardless of
                                                   under the ITAR. In particular, license                   requirement in § 758.10 would also                    value or destination, including exports
                                                   applications for exports of ‘‘technology’’               conform to the requirement in License                 to Canada. Exports of these USML
                                                   controlled by ECCN 0E501 would likely                    Exception TMP under § 740.9(b)(5), so                 firearms and ammunition prior to

                                                           DOSWASHINGTONSUP01516
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 948 of 996
                                                   24180                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   moving to the CCL required filing EEI in                 substantial number of small entities, the             components are a high percentage of the
                                                   AES for all items ‘‘subject to the ITAR,’’               statute does not require the agency to                license applications for USML articles
                                                   so the burden in this collection would                   prepare a regulatory flexibility analysis.            reviewed by that department. Such parts
                                                   not change for the exporter. For some                    Pursuant to section 605(b), the Chief                 and components are more likely to be
                                                   exporters, however, there may be an EEI                  Counsel for Regulation, Department of                 produced by small businesses than are
                                                   filing requirement that would otherwise                  Commerce, submitted a memorandum                      complete firearms.
                                                   not have existed, such as for the export                 to the Chief Counsel for Advocacy,                       Category II of the USML, entitled
                                                   of a firearm that would be controlled                    Small Business Administration,                        ‘‘Guns and Armament,’’ encompasses
                                                   under ECCN 0A501.a authorized under                      certifying that this proposed rule would              large guns (caliber over 0.50 inches)
                                                   License Exception BAG or the export of                   not have a significant impact on a                    such as howitzers, mortars, cannon and
                                                   certain firearms or ammunition to                        substantial number of small entities.                 recoilless rifles along with related parts,
                                                   Canada.                                                                                                        components, accessories, attachments,
                                                      The proposed rule would include a                     Number of Small Entities                              production equipment, software and
                                                   requirement that, for all exports of items                 The Bureau of Industry and Security                 technology. Modern large guns would
                                                   controlled under ECCNs 0A501.a or .b,                    (BIS) does not collect data on the size               remain on the USML. Guns and
                                                   or shotguns with a barrel length less                    of entities that apply for and are issued             armament manufactured between 1890
                                                   than 18 inches controlled under ECCN                     export licenses. Although BIS is unable               and 1919 would be controlled on the
                                                   0A502, in addition to any other required                 to estimate the exact number of small                 CCL. Unless specified elsewhere on the
                                                   data for the associated EEI filing                       entities that would be affected by this               CCL or the USML, ‘‘parts,’’
                                                   requirements, the exporter provide to                    proposed rule, it acknowledges that this              ‘‘components,’’ ‘‘accessories,’’
                                                   CBP the serial number, make, model,                      proposed rule would affect some                       ‘‘attachments,’’ production equipment,
                                                   and caliber for each firearm being                       unknown number.                                       ‘‘software’’ and ‘‘technology’’ for large
                                                   exported. The Department of Commerce                     Economic Impact                                       guns would be controlled on the CCL.
                                                   is carrying over the existing CBP filing                                                                          Category III of the USML, entitled
                                                   requirements for items transferred from                     This proposed rule and the                         ‘‘Ammunition/Ordnance,’’ encompasses
                                                   the USML to the CCL. The Department                      companion State rule would assist in                  ammunition for a wide variety of
                                                   of Homeland Security currently is                        making the United States Munitions List               firearms that may have military, law
                                                   collecting these data elements for                       (22 CFR part 121) (USML) into a more                  enforcement or civilian applications.
                                                   firearms ‘‘subject to the ITAR’’ under                   ‘‘positive’’ list, i.e., a list that does not         Ammunition that has only or primarily
                                                   OMB Control Number 1651–0010 (CBP                        use generic, catch-all controls on any                military applications would remain on
                                                   Form 4457, Certificate of Registration                   ‘‘part,’’ ‘‘component,’’ ‘‘accessory,’’               the USML as would parts, production
                                                   for Personal Effects Taken Abroad).                      ‘‘attachment,’’ or ‘‘end item’’ that was in           equipment, ‘‘software’’ and
                                                   There is no change to the information                    any way specifically modified for a                   ‘‘technology’’ therefor. Ammunition for
                                                   being collected or to the burden hours                   defense article, regardless of the article’s          firearms that have primarily civilian and
                                                   as a result of this rule. Separate from                  military or intelligence significance or              sporting application and ammunition
                                                   this rule, CBP will update the                           non-military applications. At the same                that is used in civilian, law enforcement
                                                   information collection to reflect the use                time, articles that are determined no                 and military small arms would move to
                                                   of AES or some other simplified                          longer to warrant control on the USML                 the CCL. In most instances, these
                                                   electronic alternative to CBP Form 4457.                 would become controlled on the                        firearms have a caliber of 0.50 inches or
                                                      Any comments regarding the                            Commerce Control List (CCL). Such                     less although ammunition for manual
                                                   collection of information associated                     items, along with certain military items              firearms with a caliber up to 0.72 inches
                                                   with this proposed rule, including                       that currently are on the CCL, would be               is included. The proposed rule also
                                                   suggestions for reducing the burden,                     identified in specific Export Control                 applies to ‘‘parts,’’ ‘‘components,’’
                                                   may be sent to Jasmeet K. Seehra, Office                 Classification Numbers (ECCNs) known                  production equipment, and
                                                   of Management and Budget (OMB), by                       as the ‘‘600 series’’ ECCNs. In addition,             ‘‘technology’’ related to that
                                                   email to Jasmeet_K._Seehra@                              some items currently on the CCL would                 ammunition.
                                                   omb.eop.gov, or by fax to (202) 395–                     move from existing ECCNs to the new                      Changing the jurisdictional status of
                                                   7285.                                                    ‘‘600 series’’ ECCNs. This proposed rule              the articles described in this proposed
                                                                                                            addresses USML Category I, II and III                 rule would reduce the burden on small
                                                   Administrative Procedure Act and                         articles that would be removed from the               entities (and other entities as well)
                                                   Regulatory Flexibility Act                               USML and added to the CCL.                            through elimination of some license
                                                   Requirements                                                Category I of the USML, entitled                   requirements, simpler license
                                                      The Regulatory Flexibility Act (RFA),                 ‘‘Firearms, Close Assault Weapons and                 application procedures, and reduced (or
                                                   as amended by the Small Business                         Combat Shotguns,’’ consists of small                  eliminated) registration fees. In
                                                   Regulatory Enforcement Fairness Act of                   arms (typically up to a caliber of 0.50               addition, small entities would be able to
                                                   1996 (SBREFA), 5 U.S.C. 601 et seq.,                     inches) and related parts, components,                take advantage of de minimis treatment
                                                   generally requires an agency to prepare                  accessories, attachments, production                  under the EAR for all items that this
                                                   a regulatory flexibility analysis of any                 equipment, software, and technology.                  proposed rule would transfer from the
                                                   rule subject to the notice and comment                   Fully automatic firearms would remain                 USML to the CCL, provided those items
                                                   rulemaking requirements under the                        on the USML as would parts and                        meet the applicable de minimis
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   Administrative Procedure Act (5 U.S.C.                   components that are used only in fully                threshold level. In practice, the greatest
                                                   553) or any other statute, unless the                    automatic firearms. However, non-                     impact of this proposed rule on small
                                                   agency certifies that the proposed rule                  automatic and semi-automatic firearms,                entities would likely be reduced
                                                   would not have a significant economic                    their parts and components and the                    administrative costs and reduced delay
                                                   impact on a substantial number of small                  parts and components common to them                   for exports of items that are now on the
                                                   entities. Under section 605(b) of the                    and to fully automatic firearms would                 USML but would become subject to the
                                                   RFA, however, if the head of an agency                   become subject to the EAR. Department                 EAR.
                                                   certifies that a proposed rule would not                 of State officials have informed BIS that                Small entities (and other entities as
                                                   have a significant impact on a                           license applications for such parts and               well) that are affected by this proposed

                                                           DOSWASHINGTONSUP01517
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 949 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                          24181

                                                   rule would benefit from the elimination                  would more likely have to engage in                   EAR, foreign manufacturers would have
                                                   of some license requirements                             substantial effort and expense with the               less incentive to avoid such U.S.-origin
                                                   implemented by this proposed rule. Six                   risk that the government might reject the             ‘‘parts’’ and ‘‘components,’’ a
                                                   types of ‘‘parts’’ and ‘‘components,’’                   application. Second, a CCL license                    development that potentially would
                                                   identified in ECCN 0A501.y, would be                     applicant need not limit its application              mean greater sales for U.S. suppliers,
                                                   designated immediately as ‘‘parts’’ and                  to the quantity or value of one purchase              including small entities.
                                                   ‘‘components’’ that, even if ‘‘specially                 order or contract. It may apply for a                    For items currently on the CCL that
                                                   designed’’ for a military use or a                       license to cover all of its expected                  would be moved from existing ECCNs to
                                                   Category I firearm, have little or no                    exports or reexports to a particular                  the new ‘‘600 series,’’ license exception
                                                   military significance. These ‘‘parts’’ and               consignee over the life of a license,                 availability would be narrowed
                                                   ‘‘components,’’ which under the ITAR                     reducing the total number of licenses for             somewhat. However, BIS believes that
                                                   require a license to nearly all                          which the applicant must apply.                       the increased burden imposed by those
                                                   destinations would, under the EAR,                          In addition, many applicants
                                                                                                                                                                  actions would be offset substantially by
                                                   require a license to Cuba, Iran, Sudan,                  exporting or reexporting items that this
                                                                                                                                                                  the reduction in burden attributable to
                                                   North Korea, Syria and the People’s                      proposed rule would transfer from the
                                                                                                                                                                  the moving of items from the USML to
                                                   Republic of China as well as to                          USML to the CCL would realize cost
                                                                                                                                                                  CCL and the compliance benefits
                                                   destinations subject to United Nations                   savings through the elimination of some
                                                                                                            or all registration fees currently assessed           associated with the consolidation of all
                                                   arms embargoes.
                                                      Furthermore, many exports and                         under the ITAR. This is particularly                  WAML items subject to the EAR in one
                                                   reexports of Category I firearms along                   relevant to small- and medium-sized                   series of ECCNs.
                                                   with ‘‘parts’’ and ‘‘components’’ that                   companies that manufacture or export                  Conclusion
                                                   would be placed on the CCL by this                       parts and components for Category I
                                                   proposed rule, would become eligible                     firearms. Registration fees for                          BIS is unable to determine the precise
                                                   for license exceptions that apply to                     manufacturers and exporters of articles               number of small entities that would be
                                                   shipments to United States government                    on the USML start at $2,250 per year,                 affected by this proposed rule. Based on
                                                   agencies, shipments valued at $500 or                    increase to $2,750 for organizations                  the facts and conclusions set forth
                                                   less, ‘‘parts’’ and ‘‘components’’ being                 applying for one to ten licenses per year             above, BIS believes that any burdens
                                                   exported for use as replacement parts,                   and further increase to $2,750 plus $250              imposed by this proposed rule would be
                                                   and temporary exports. Similarly,                        per license application (subject to a                 offset by a reduction in the number of
                                                   exports and reexports of Category II                     maximum of three percent of total                     items that would require a license,
                                                   firearms ‘‘parts,’’ ‘‘components,’’                      application value) for those who need to              simpler export license applications,
                                                   ‘‘accessories,’’ and ‘‘attachments’’ that                apply for more than ten licenses per                  reduced or eliminated registration fees,
                                                   would be placed on the CCL by this                       year. There are no registration or                    and application of a de minimis
                                                   proposed rule would become eligible for                  application processing fees for                       threshold for foreign-made items
                                                   those license exceptions, although the                   applications to export items currently                incorporating U.S.-origin ‘‘parts’’ and
                                                   value limit would be $3,000. Category                    listed on the CCL. Once the items that                ‘‘components,’’ which would reduce the
                                                   III ammunition placed on the CCL by                      are the subject to this proposed                      incentive for foreign buyers to design
                                                   this proposed rule would also become                     rulemaking are removed from the USML                  out or avoid U.S.-origin content. For
                                                   eligible with a value limit of $100.                     and added to the CCL, entities currently              these reasons, the Chief Counsel for
                                                      Even for exports and reexports in                     applying for licenses from the                        Regulation of the Department of
                                                   which a license would be required, the                   Department of State could find their                  Commerce certified to the Chief Counsel
                                                   process would be simpler and less                        registration fees reduced if the number               for Advocacy of the Small Business
                                                   costly under the EAR. When a USML                        of USML licenses those entities need                  Administration that this proposed rule,
                                                   Category I, II, or III article is moved to               declines. If an entity’s entire product               if adopted in final form, would not have
                                                   the CCL, the number of destinations for                  line is moved to the CCL, then its ITAR               a significant economic impact on a
                                                   which a license is required would                        registration and registration fee                     substantial number of small entities.
                                                   remain largely unchanged. However, the                   requirement would be eliminated.
                                                   burden on the license applicant would                       Finally, de minimis treatment under                List of Subjects
                                                   decrease because the licensing                           the EAR would become available for all                15 CFR Parts 736 and 772
                                                   procedure for CCL items is simpler and                   items that this proposed rule would
                                                   more flexible than the licensing                         transfer from the USML to the CCL.                      Exports.
                                                   procedure for USML defense articles.                     Items subject to the ITAR remain subject              15 CFR Parts 740 and 748
                                                      Under the USML licensing procedure,                   to the ITAR when they are incorporated
                                                   an applicant must include a purchase                     abroad into a foreign-made product                      Administrative practice and
                                                   order or contract with its application.                  regardless of the percentage of U.S.                  procedure, Exports, Reporting and
                                                   There is no such requirement under the                   content in that foreign-made product.                 recordkeeping requirements.
                                                   CCL licensing procedure. This                            This proposed rule would apply that
                                                   difference gives the CCL applicant at                    same principle to ‘‘600 series’’ items                15 CFR Part 742
                                                   least two advantages. First, the                         only if the foreign-made item is being
                                                                                                                                                                    Exports, Terrorism.
                                                   applicant has a way of determining                       exported to a country that is subject to
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   whether the U.S. Government would                        a United States arms embargo. In all                  15 CFR Part 743
                                                   authorize the transaction before it enters               other cases, foreign-made products that
                                                   into potentially lengthy, complex and                    incorporate items that this proposed                    Administrative practice and
                                                   expensive sales presentations or                         rule would move to the CCL would be                   procedure, Reporting and recordkeeping
                                                   contract negotiations. Under the USML                    subject to the EAR only if their total                requirements.
                                                   licensing procedure, the applicant                       controlled U.S.-origin content exceeded               15 CFR Part 744
                                                   would need to caveat all sales                           25 percent. Because including small
                                                   presentations with a reference to the                    amounts of U.S.-origin content would                    Exports, Reporting and recordkeeping
                                                   need for government approval and                         not subject foreign-made products to the              requirements, Terrorism.

                                                           DOSWASHINGTONSUP01518
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 950 of 996
                                                   24182                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   15 CFR Parts 746 and 774                                 PART 740—LICENSE EXCEPTIONS                           in a Country Group D:5 country, or from
                                                     Exports, Reporting and recordkeeping                                                                         Russia, Georgia, Kazakhstan,
                                                                                                            ■ 3. The authority citation for 15 CFR                Kyrgyzstan, Moldova, Turkmenistan,
                                                   requirements.                                            part 740 continues to read as follows:                Ukraine, or Uzbekistan, because of the
                                                   15 CFR Part 758                                            Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.        exclusions in License Exception TMP
                                                     Administrative practice and                            1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.            under paragraph (b)(5).
                                                                                                            13026, 61 FR 58767, 3 CFR, 1996 Comp., p.             *       *     *     *    *
                                                   procedure, Exports, Reporting and                        228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
                                                   recordkeeping requirements.                                                                                       (b) * * *
                                                                                                            Comp., p. 783; Notice of August 15, 2017, 82
                                                                                                                                                                     (1) * * * No provision of paragraph
                                                   15 CFR Part 762                                          FR 39005 (August 16, 2017).
                                                                                                                                                                  (b) of this section, other than paragraph
                                                     Administrative practice and                            ■ 4. Section 740.9 is amended by:                     (b)(3), (4), or (5), may be used to export
                                                   procedure, Business and industry,                        ■ a. Adding five sentences at the end of              firearms controlled by ECCN 0A501.a, .b
                                                   Confidential business information,                       paragraph (a) introductory text;                      or shotguns with a barrel length less
                                                                                                            ■ b. Adding one sentence at the end of                than 18 inches controlled in ECCN
                                                   Exports, Reporting and recordkeeping
                                                   requirements.                                            paragraph (b)(1) introductory text;                   0A502.
                                                                                                            ■ c. Adding paragraph (b)(5); and
                                                     For the reasons stated in the                                                                                *       *     *     *    *
                                                                                                            ■ d. Redesignating notes 1 through 3 to
                                                   preamble, parts 736, 740, 742, 743, 744,                                                                          (5) Exports of firearms and certain
                                                                                                            paragraph (b) as notes 2 through 4 to                 shotguns temporarily in the United
                                                   746, 748, 758, 762, 772 and 774 of the                   paragraph (b);
                                                   Export Administration Regulations (15                                                                          States. This paragraph (b)(5) authorizes
                                                                                                              The additions read as follows:                      the export of no more than 75 end item
                                                   CFR parts 730–774) are proposed to be
                                                   amended as follows:                                      § 740.9 Temporary imports, exports,                   firearms per shipment controlled by
                                                                                                            reexports, and transfers (in-country) (TMP).          ECCN 0A501.a or .b, or shotguns with
                                                   PART 736—GENERAL PROHIBITIONS                            *      *     *     *     *                            a barrel length less than 18 inches
                                                                                                               (a) * * * This paragraph (a) does not              controlled in ECCN 0A502 that are
                                                   ■ 1. The authority citation for 15 CFR                                                                         temporarily in the United States for a
                                                                                                            authorize any export of a commodity
                                                   part 736 is revised to read as follows:                                                                        period not exceeding one year, provided
                                                                                                            controlled under ECCNs 0A501.a or .b,
                                                      Authority: 50 U.S.C. 4601 et seq.; 50                 or shotguns with a barrel length less                 that:
                                                   U.S.C. 1701 et seq.; 22 U.S.C. 2151 note; E.O.           than 18 inches controlled under ECCN                     (i) The firearms were not shipped
                                                   12938, 59 FR 59099, 3 CFR, 1994 Comp., p.                0A502 to, or any export of such an item               from or manufactured in a U.S. arms
                                                   950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
                                                                                                            that was imported into the United States              embargoed country, i.e., destination
                                                   Comp., p. 219; E.O. 13026, 61 FR 58767, 3                                                                      listed in Country Group D:5 in
                                                   CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR               from, a country in Country Group D:5
                                                                                                            (Supplement No. 1 of this part), or from              Supplement No. 1 to part 740 of the
                                                   44025, 3 CFR, 2001 Comp., p. 783; E.O.                                                                         EAR;
                                                   13338, 69 FR 26751, 3 CFR, 2004 Comp., p.                Russia, Georgia, Kazakhstan,
                                                                                                                                                                     (ii) The firearms were not shipped
                                                   168; Notice of May 9, 2017, 82 FR 21909                  Kyrgyzstan, Moldova, Turkmenistan,
                                                                                                                                                                  from or manufactured in Russia,
                                                   (May 10, 2017); Notice of August 15, 2017,               Ukraine, or Uzbekistan. The only
                                                   82 FR 39005 (August 16, 2017); Notice of                                                                       Georgia, Kazakhstan, Kyrgyzstan,
                                                                                                            provisions of this paragraph (a) that are
                                                   November 6, 2017, 82 FR 51971 (November                                                                        Moldova, Turkmenistan, Ukraine, or
                                                                                                            eligible for use to export such items are
                                                   8, 2017).                                                                                                      Uzbekistan, except for any firearm
                                                                                                            paragraph (a)(5) of this section                      model controlled by 0A501 that is
                                                   ■ 2. Supplement No. 1 to part 736 is                     (‘‘Exhibition and demonstration’’) and                specified under Annex A in Supplement
                                                   amended by revising paragraph (e)(3) to                  paragraph (a)(6) of this section                      No. 4 to part 740; and
                                                   read as follows:                                         (‘‘Inspection, test, calibration, and                    (iii) The firearms are not ultimately
                                                                                                            repair’’). In addition, this paragraph (a)            destined to a U.S. arms embargoed
                                                   Supplement No. 1 to Part 736—General
                                                                                                            may not be used to export more than 75                country, i.e., destination listed in
                                                   Orders
                                                                                                            firearms per shipment. In accordance                  Country Group D:5 in Supplement No.
                                                   *      *     *     *   *                                 with the requirements in § 758.1(b)(10)               1 to part 740 of the EAR, or to Russia,
                                                      (e) * * *                                             and (g)(4) of the EAR, the exporter or its            Georgia, Kazakhstan, Kyrgyzstan,
                                                      (3) Prior commodity jurisdiction                      agent must provide documentation that                 Moldova, Turkmenistan, Ukraine, or
                                                   determinations. If the U.S. State                        includes the serial number, make,                     Uzbekistan;
                                                   Department has previously determined                     model, and caliber of each firearm being                 (iv) When the firearms entered the
                                                   that an item is not subject to the                       exported by filing these data elements in             U.S. as a temporary import, the
                                                   jurisdiction of the ITAR and the item                    an EEI filing in AES. In accordance with              temporary importer or its agent:
                                                   was not listed in a then existing ‘‘018’’                the exclusions in License Exception                      (A) Provided the following statement
                                                   series ECCN (for purposes of the ‘‘600                   TMP under paragraph (b)(5), the entry                 to U.S. Customs and Border Protection:
                                                   series’’ ECCNs, or the 0x5zz ECCNs) or                   clearance requirements in § 758.1(b)(10)              ‘‘This shipment will be exported in
                                                   in a then existing ECCN 9A004.b or                       do not permit the temporary import of                 accordance with and under the
                                                   related software or technology ECCN                      firearms controlled in ECCN 0A501.a or                authority of License Exemption TMP (15
                                                   (for purposes of the 9x515 ECCNs), then                  .b that are shipped from or                           CFR 740.9(b)(5))’’;
                                                   the item is per se not within the scope                  manufactured in a Country Group D:5                      (B) Provided to U.S. Customs and
                                                   of a ‘‘600 series’’ ECCN, a 0x5zz ECCN,                  country; or that are shipped from or                  Border Protection an invoice or other
                                                   or a 9x515 ECCN. If the item was not
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                            manufactured in Russia, Georgia,                      appropriate import-related
                                                   listed elsewhere on the CCL at the time                  Kazakhstan, Kyrgyzstan, Moldova,                      documentation (or electronic
                                                   of such determination (i.e., the item was                Turkmenistan, Ukraine, or Uzbekistan                  equivalents) that includes a complete
                                                   designated EAR99), the item shall                        (except for any firearm model controlled              list and description of the firearms being
                                                   remain designated as EAR99 unless                        by 0A501 that is specified under Annex                temporarily imported, including their
                                                   specifically enumerated by BIS or DDTC                   A in Supplement No. 4 to part 740, or                 model, make, caliber, serial numbers,
                                                   in an amendment to the CCL or to the                     shotguns with a barrel length less than               quantity, and U.S. dollar value; and
                                                   USML, respectively.                                      18 inches controlled in ECCN 0A502                       (C) Provided (if temporarily imported
                                                   *      *     *     *   *                                 that are shipped from or manufactured                 for a trade show, exhibition,

                                                           DOSWASHINGTONSUP01519
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 951 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                            24183

                                                   demonstration, or testing) to U.S.                       § 740.14   Baggage (BAG).                             firearms, ‘‘parts,’’ ‘‘components,’’
                                                   Customs and Border Protection the                        *       *     *       *   *                           ‘‘accessories,’’ ‘‘attachments,’’ and
                                                   relevant invitation or registration                         (b) * * *                                          ammunition being exported under this
                                                   documentation for the event and an                          (4) Tools of trade. Usual and                      license exception to a Customs and
                                                   accompanying letter that details the                     reasonable kinds and quantities of tools,             Border Protection (CBP) officer prior to
                                                   arrangements to maintain effective                       instruments, or equipment and their                   departure from the United States and
                                                   control of the firearms while they are in                containers and also technology for use                present such items to the CBP officer for
                                                   the United States.                                       in the trade, occupation, employment,                 inspection, confirming that the
                                                     (v) In addition to the export clearance                vocation, or hobby of the traveler or                 authority for the export is License
                                                   requirements of part 758 of the EAR, the                 members of the household who are                      Exception BAG and that the exporter is
                                                   exporter or its agent must provide the                   traveling or moving. For special                      compliant with its terms.
                                                   import documentation related to                          provisions regarding firearms and                        (4) A nonresident alien leaving the
                                                   paragraph (b)(5)(iv)(B) of this section to               ammunition, see paragraph (e) of this                 United States may export or reexport
                                                   U.S. Customs and Border Protection at                    section. For special provisions regarding             under this License Exception only such
                                                   the time of export.                                      encryption commodities and software                   firearms controlled under ECCN 0A501
                                                     Note 1 to paragraph (b)(5): In addition                subject to EI controls, see paragraph (f)             and ammunition controlled under ECCN
                                                   to complying with all applicable EAR                     of this section. For a special provision              0A505 as he or she brought into the
                                                   requirements for the export of commodities               that specifies restrictions regarding the             United States under the provisions of
                                                   described in paragraph (b)(5), exporters and             export or reexport of technology under                Department of Justice Regulations at 27
                                                   temporary importers should contact U.S.                                                                        CFR 478.115(d).
                                                   Customs and Border Protection (CBP) at the
                                                                                                            this paragraph (b)(4), see paragraph (g)
                                                   port of temporary import or export, or at the            of this section. For special provisions               *      *    *       *    *
                                                   CBP website, for the proper procedures for               regarding personal protective equipment
                                                   temporarily importing or exporting firearms              under ECCN 1A613.c or .d, see                         § 740.16   [Amended]
                                                   controlled in ECCN 0A501.a or .b or shotguns             paragraph (h) of this section.                        ■  7. Section 740.16 is amended by
                                                   with a barrel length less than 18 inches                 *       *     *       *   *                           removing ‘‘0A987’’ from paragraph
                                                   controlled in ECCN 0A502, including                                                                            (b)(2)(iv) and adding in its place
                                                   regarding how to provide any data or                        (e) Special provisions for firearms and
                                                                                                            ammunition. * * *                                     ‘‘0A504’’.
                                                   documentation required by BIS.                                                                                 ■ 8. Section 740.20 is amended by
                                                                                                               (3) A United States citizen or a
                                                   *      *    *      *    *                                permanent resident alien leaving the                  revising paragraph (b)(2)(ii) to read as
                                                   ■ 5. Section 740.11 is amended by:                       United States may export under this                   follows:
                                                   ■ a. Adding a sentence at the end of the                 License Exception firearms, ‘‘parts,’’                § 740.20 License Exception Strategic
                                                   introductory text;                                       ‘‘components,’’ ‘‘accessories,’’ or                   Trade Authorization (STA).
                                                   ■ b. Adding Note 2 to paragraph (b)(2);
                                                                                                            ‘‘attachments’’ controlled under ECCN                 *      *    *     *      *
                                                   and                                                      0A501 and ammunition controlled
                                                   ■ c. Redesignating note 1 to paragraph                                                                           (b) * * *
                                                                                                            under ECCN 0A505.a, subject to the                      (2) * * *
                                                   (c)(1) as note 3 to paragraph (c)(1) and
                                                                                                            following limitations:                                  (ii) License Exception STA may not be
                                                   notes 1 and 2 to paragraph (e) as notes
                                                                                                               (i) Not more than three firearms and               used for:
                                                   4 and 5 to paragraph (e).
                                                      The additions read as follows:                        1,000 rounds of ammunition may be                       (A) Any item controlled in ECCNs
                                                                                                            taken on any one trip.                                0A501.a, .b, .c, .d, or .e; 0A981; 0A982;
                                                   § 740.11 Governments, international                         (ii) ‘‘Parts,’’ ‘‘components,’’                    0A983; 0A503, 0E504, 0E982; or
                                                   organizations, international inspections,                ‘‘accessories,’’ and ‘‘attachments’’                    (B) Shotguns with barrel length less
                                                   under the Chemical Weapons Convention,                   exported pursuant to this paragraph
                                                   and the International Space Station (GOV).
                                                                                                                                                                  than 18 inches controlled in 0A502.
                                                                                                            must be of a kind and limited to
                                                      * * * Commodities listed in ECCN                                                                            *      *    *     *      *
                                                                                                            quantities that are reasonable for the                ■ 9. Add Supplement No. 4 to part 740
                                                   0A501 are eligible only for transactions                 activities described in paragraph
                                                   described in paragraphs (b)(2)(i) and (ii)                                                                     to read as follows:
                                                                                                            (e)(3)(iv) of this section or that are
                                                   of this section. Any item listed in a                    necessary for routine maintenance of the              Supplement No. 4 to Part 740—Annex
                                                   0x5zz ECCN for export, reexport, or                      firearms being exported.                              A Firearm Models
                                                   transfer (in-country) to an E:1 country                     (iii) The commodities must be with                  (a) Pistols/revolvers.
                                                   are eligible only for transactions                       the person’s baggage.                                  (1) German Model P08 Pistol = SMCR.
                                                   described in paragraphs (b)(2)(i) and (ii)                  (iv) The commodities must be for the                (2) IZH 34M, .22 Target pistol.
                                                   solely for U.S. government official use                  person’s exclusive use and not for resale              (3) IZH 35M, .22 caliber Target pistol.
                                                   of this section.                                         or other transfer of ownership or                      (4) Mauser Model 1896 pistol =
                                                   *      *     *    *     *                                control. Accordingly, except as                       SMCR.
                                                      Note 2 to paragraph (b)(2): Items                     provided in paragraph (e)(4) of this                   (5) MC–57–1 pistol.
                                                   controlled for NS, MT, CB, NP, FC or AT                  section, firearms, ‘‘parts,’’                          (6) MC–1–5 pistol.
                                                   reasons may not be exported,                             ‘‘components,’’ ‘‘accessories,’’                       (7) Polish Vis Model 35 pistol =
                                                   reexported, or transferred (in-country)                  ‘‘attachments,’’ and ammunition, may                  SMCR.
                                                   to, or for the use of military, police,                  not be exported permanently under this                 (8) Soviet Nagant revolver = SMCR.
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   intelligence entities, or other sensitive                License Exception. All firearms, ‘‘parts,’’            (9) TOZ 35, .22 caliber Target pistol.
                                                   end-users of a government in a Country                   ‘‘components,’’ ‘‘accessories,’’ or                    (10) MTs 440.
                                                   Group E:1, or E:2 country.                               ‘‘attachments’’ controlled under ECCN                  (11) MTs 57–1.
                                                   *      *     *    *     *                                0A501 and all unused ammunition                        (12) MTs 59–1.
                                                   ■ 6. Section 740.14 is amended by                        controlled under ECCN 0A505.a                          (13) MTs 1–5.
                                                   revising paragraph (b)(4), revising the                  exported under this License Exception                  (14) TOZ–35M (starter pistol).
                                                   heading to paragraph (e), and by adding                  must be returned to the United States.                 (15) Biathlon–7K.
                                                   paragraphs (e)(3) and (4) to read as                        (v) Travelers leaving the United States             (b) Rifles.
                                                   follows:                                                 temporarily are required to declare the                (1) BARS–4 Bolt Action carbine.

                                                           DOSWASHINGTONSUP01520
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 952 of 996
                                                   24184                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                     (2) Biathlon target rifle, .22.                            (68) Bars–4–1.                                       (i) Applications for exports and
                                                     (3) British Enfield rifle = SMCR.                          (69) Saiga.                                       reexports of ECCN 0A501, 0A505,
                                                     (4) CM2, .22 target rifle (also known                      (70) Saiga–M.                                     0B501, 0B505, 0D501, 0A504, 0D505,
                                                   as SM2, .22).                                                (71) Saiga–308.                                   0E501, 0E504, and 0E505 items; 9x515
                                                     (5) German model 98K = SMCR.                               (72) Saiga–308–1.                                 items and ‘‘600 series’’ items and will be
                                                     (6) German model G41 = SMCR.                               (72) Saiga–308–2.                                 reviewed on a case-by-case basis to
                                                     (7) German model G43 = SMCR.                               (74) Saiga–9.                                     determine whether the transaction is
                                                     (8) IZH–94.                                                (75) Korshun.                                     contrary to the national security or
                                                     (9) LOS–7, bolt action.                                    (76) Ural–5–1.                                    foreign policy interests of the United
                                                     (10) MC–7–07.                                              (77) Ural 6–1.                                    States, including the foreign policy
                                                     (11) MC–18–3.                                              (78) Ural–6–2.                                    interest of promoting the observance of
                                                     (12) MC–19–07.                                             (79) SM–2.                                        human rights throughout the world.
                                                     (13) MC–105–01.                                            (80) Biatlon–7–3.                                 * * * When destined to the People’s
                                                     (14) MC–112–02.                                            (81) Biatlon–7–4.                                 Republic of China or a country listed in
                                                     (15) MC–113–02.                                            (82) Rekord–1.                                    Country Group E:1 in supplement no. 1
                                                     (16) MC–115–1.                                             (83) Rekord–2.                                    to part 740 of the EAR, items classified
                                                     (17) MC–125/127.                                           (84) Rekord–CISM.                                 under ECCN 0A501, 0A505, 0B501,
                                                     (18) MC–126.                                               (85) Rekord–1–308.                                0B505, 0D501, 0D505, 0E501, 0E504,
                                                     (19) MC–128.                                               (86) Rekord–2–308.                                and 0E505 or any 9x515 ECCN will be
                                                     (20) Saiga.                                                (87) Rekord–1–308–CISM.                           subject to a policy of denial. In addition,
                                                     (21) Soviet Model 38 carbine = SMCR.                       (88) VEPR.                                        applications for exports and reexports of
                                                     (22) Soviet Model 44 carbine-SMCR.                         (89) VEPR Super.                                  ECCN 0A501, 0A505, 0B501, 0B505,
                                                     (23) Soviet Model 91/30 rifle = SMCR.                      (90) VEPR Pioner.                                 0D501, 0D505, 0E501, 0E504, and 0E505
                                                     (24) TOZ 18, .22 bolt action.                              (91) VEPR Safari.                                 items; when there is reason to believe
                                                     (25) TOZ 55.                                               (92) TOZ 109.                                     the transaction involves criminal
                                                     (26) TOZ 78.                                               (93) KO 44–1.                                     organizations, rebel groups, street gangs,
                                                     (27) Ural Target, .22lr.                                   (94) TOZ 78–01.                                   or other similar groups or individuals,
                                                     (28) VEPR rifle.                                           (95) KO 44.                                       that may be disruptive to regional
                                                     (29) Winchester Model 1895, Russian                        (96) TOZ 99.                                      stability, including within individual
                                                   Model rifle = SMCR.                                          (97) TOZ 99–01.                                   countries, will be subject to a policy of
                                                     (30) Sever—double barrel.                                  (98) TOZ 55–01 Zubr.                              denial.
                                                     (31) IZH18MH single barrel break                           (99) TOZ 55–2 Zubr.                               *      *     *    *     *
                                                   action.                                                      (100) TOZ 120 Zubr.                               ■ 12. Section 742.7 is amended by
                                                     (32) MP–251 over/under rifle.                              (101) MTs 111.                                    revising paragraphs (a)(1) through (4)
                                                     (33) MP–221 double barrel rifle.                           (102) MTs 109.                                    and (c) to read as follows:
                                                     (34) MP–141K.                                              (103) TOZ 122.
                                                     (35) MP–161K.                                              (104) TOZ 125.                                    § 742.7    Crime control and detection.
                                                     (36) MTs 116–1.                                            (105) TOZ 28.                                        (a) * * *
                                                     (37) MTs 116M.                                             (106) TOZ 300.                                       (1) Crime control and detection
                                                     (38) MTs 112–02.                                                                                             instruments and equipment and related
                                                     (39) MTs 115–1.                                        PART 742—CONTROL POLICY—CCL                           ‘‘technology’’ and ‘‘software’’ identified
                                                     (40) MTs 113–02.                                       BASED CONTROLS                                        in the appropriate ECCNs on the CCL
                                                     (41) MTs 105–01.                                                                                             under CC Column 1 in the Country
                                                     (42) MTs 105–05.                                       ■  10. The authority citation for part 742            Chart column of the ‘‘License
                                                     (43) MTs 7–17 combination gun.                         is revised to read as follows:                        Requirements’’ section. A license is
                                                     (44) MTs 7–12–07 rifle/shotgun.                          Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.        required to countries listed in CC
                                                     (45) MTs 7–07.                                         1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.       Column 1 (Supplement No. 1 to part 738
                                                     (46) MTs 109–12–07 rifle.                              2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;        of the EAR). Items affected by this
                                                     (47) MTs 109–07 rifle.                                 Sec. 1503, Pub. L. 108–11, 117 Stat. 559; E.O.        requirement are identified on the CCL
                                                     (48) MTs 106–07 combination.                           12058, 43 FR 20947, 3 CFR, 1978 Comp., p.             under the following ECCNs: 0A502,
                                                                                                            179; E.O. 12851, 58 FR 33181, 3 CFR, 1993             0A504, 0A505.b, 0A978, 0A979, 0E502,
                                                     (49) MTs 19–97.                                        Comp., p. 608; E.O. 12938, 59 FR 59099, 3
                                                     (50) MTs 19–09.                                        CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR
                                                                                                                                                                  0E505 (‘‘technology’’ for ‘‘development’’
                                                     (51) MTs 18–3M.                                        58767, 3 CFR, 1996 Comp., p. 228; E.O.                or for ‘‘production’’ of buckshot shotgun
                                                     (52) MTs 125.                                          13222, 66 FR 44025, 3 CFR, 2001 Comp., p.             shells controlled under ECCN 0A505.b),
                                                     (53) MTs 126.                                          783; Presidential Determination 2003–23, 68           1A984, 1A985, 3A980, 3A981, 3D980,
                                                     (54) MTs 127.                                          FR 26459, 3 CFR, 2004 Comp., p. 320; Notice           3E980, 4A003 (for fingerprint computers
                                                     (55) Berkut–2.                                         of August 15, 2017, 82 FR 39005 (August 16,           only), 4A980, 4D001 (for fingerprint
                                                     (56) Berkut–2M1.                                       2017); Notice of November 6, 2017, 82 FR              computers only), 4D980, 4E001 (for
                                                     (57) Berkut–3.                                         51971 (November 8, 2017).                             fingerprint computers only), 4E980,
                                                     (58) Berkut–2–1.                                       ■ 11. Section 742.6 is amended by                     6A002 (for police-model infrared
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                     (59) Berkut–2M2.                                       revising the first and sixth sentences of             viewers only), 6E001 (for police-model
                                                     (60) Berkut–3–1.                                       paragraph (b)(1)(i) and adding a seventh              infrared viewers only), 6E002 (for
                                                     (61) Ots–25.                                           sentence at the end of paragraph (b)(1)(i)            police-model infrared viewers only),
                                                     (62) MTs 20–07.                                        to read as follows:                                   and 9A980.
                                                     (63) LOS–7–1.                                                                                                   (2) Shotguns with a barrel length
                                                     (64) LOS–7–2.                                          § 742.6   Regional stability.                         greater than or equal to 24 inches,
                                                     (65) LOS–9–1.                                          *       *    *       *       *                        identified in ECCN 0A502 on the CCL
                                                     (66) Sobol (Sable).                                        (b) * * *                                         under CC Column 2 in the Country
                                                     (67) Rekord.                                               (1) * * *                                         Chart column of the ‘‘License

                                                           DOSWASHINGTONSUP01521
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 953 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                              24185

                                                   Requirements’’ section regardless of                     2001 Comp., p. 783; E.O. 13637, 78 FR 16129,          12854, 58 FR 36587, 3 CFR, 1993 Comp., p.
                                                   end-user to countries listed in CC                       3 CFR, 2014 Comp., p. 223; 78 FR 16129;               614; E.O. 12918, 59 FR 28205, 3 CFR, 1994
                                                   Column 2 (Supplement No. 1 to part 738                   Notice of August 15, 2017, 82 FR 39005                Comp., p. 899; E.O. 13222, 66 FR 44025, 3
                                                   of the EAR).                                             (August 16, 2017).                                    CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
                                                      (3) Shotguns with barrel length greater               ■ 16. Section 743.4 is amended by                     26751, 3 CFR, 2004 Comp., p 168;
                                                                                                            adding paragraphs (c)(1)(i) and (c)(2)(i)             Presidential Determination 2003–23, 68 FR
                                                   than or equal to 24 inches, identified in                                                                      26459, 3 CFR, 2004 Comp., p. 320;
                                                   ECCN 0A502 on the CCL under CC                           and revising paragraph (h) to read as
                                                                                                            follows:                                              Presidential Determination 2007–7, 72 FR
                                                   Column 3 in the Country Chart column                                                                           1899, 3 CFR, 2006 Comp., p. 325; Notice of
                                                   of the ‘‘License Requirements’’ section                  § 743.4   Conventional arms reporting.                May 9, 2017, 82 FR 21909 (May 10, 2017);
                                                   only if for sale or resale to police or law              *     *     *     *     *                             Notice of August 15, 2017, 82 FR 39005
                                                   enforcement entities in countries listed                                                                       (August 16, 2017).
                                                                                                              (c) * * *
                                                   in CC Column 3 (Supplement No. 1 to                        (1) * * *                                           § 746.3    [AMENDED]
                                                   part 738 of the EAR).                                      (i) ECCN 0A501.a and .b.
                                                      (4) Certain crime control items require                                                                     ■ 20. Section 746.3 is amended by
                                                                                                            *     *     *     *     *                             removing ‘‘0A986’’ from paragraph
                                                   a license to all destinations, except                      (2) * * *
                                                   Canada. These items are identified                                                                             (b)(2) and adding in its place ‘‘0A505.c’’.
                                                                                                              (i) ECCN 0A501.a and .b.
                                                   under ECCNs 0A982, 0A503, and 0E982.                                                                           § 746.7    [AMENDED]
                                                                                                            *     *     *     *     *
                                                   Controls for these items appear in each                    (h) Contacts. General information                   ■ 21. Section 746.7 is amended in
                                                   ECCN; a column specific to these                         concerning the Wassenaar Arrangement                  paragraph (a)(1) by:
                                                   controls does not appear in the Country                  and reporting obligations thereof is                  ■ a. Adding ‘‘0A503’’ immediately
                                                   Chart (Supplement No. 1 to part 738 of                   available from the Office of National                 before ‘‘0A980’’; and
                                                   the EAR).                                                Security and Technology Transfer                      ■ b. Removing ‘‘0A985’’.
                                                   *      *     *    *      *                               Controls, Tel. (202) 482–0092, Fax: (202)
                                                      (c) Contract sanctity. Contract sanctity              482–4094. Information concerning the                  PART 748—APPLICATIONS
                                                   date: August 22, 2000. Contract sanctity                 reporting requirements for items                      (CLASSIFICATION, ADVISORY, AND
                                                   applies only to items controlled under                   identified in paragraphs (c)(1) and (2) of            LICENSE) AND DOCUMENTATION
                                                   ECCNs 0A982, 0A503 and 0E982                             this section is available from the Office
                                                   destined for countries not listed in CC                                                                        ■ 22. The authority citation for 15 CFR
                                                                                                            of Nonproliferation and Treaty                        part 748 continues to read as follows:
                                                   Column 1 of the Country Chart                            Compliance (NPTC), Tel. (202) 482–
                                                   (Supplement No. 1 to part 738 of the                                                                             Authority: 50 U.S.C. 4601 et seq.; 50
                                                                                                            4188, Fax: (202) 482–4145.
                                                   EAR).                                                                                                          U.S.C. 1701 et seq.; E.O. 13026, 61 FR 58767,
                                                                                                                                                                  3 CFR, 1996 Comp., p. 228; E.O. 13222, 66
                                                   *      *     *    *      *                               PART 744—CONTROL POLICY: END–
                                                                                                                                                                  FR 44025, 3 CFR, 2001 Comp., p. 783; Notice
                                                   ■ 13. Section 742.17 is amended by:                      USER AND END–USE BASED                                of August 15, 2017, 82 FR 39005 (August 16,
                                                   ■ a. Revising the first sentence of                                                                            2017).
                                                                                                            ■ 17. The authority citation for 15 CFR
                                                   paragraph (a); and
                                                   ■ b. Revising paragraph (f) to read as
                                                                                                            part 744 continues to read as follows:                ■ 23. Section 748.12 is amended by:
                                                   follows:                                                    Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.       ■ a. Revising the heading;
                                                                                                            1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.       ■ b. Adding introductory text;
                                                   § 742.17 Exports of firearms to OAS                      2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;        ■ c. Revising paragraphs (a)
                                                   member countries.                                        E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp.,           introductory text and (a)(1);
                                                      (a) License requirements. BIS                         p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993          ■ d. Redesignating the note to paragraph
                                                   maintains a licensing system for the                     Comp., p. 608; E.O. 12938, 59 FR 59099, 3             (c)(8) as note 1 to paragraph (c)(8); and
                                                   export of firearms and related items to                  CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR            ■ e. Adding paragraph (e).
                                                                                                            5079, 3 CFR, 1995 Comp., p. 356; E.O. 13026,             The revisions and additions read as
                                                   all OAS member countries. * * *
                                                                                                            61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
                                                   *       *    *    *    *                                                                                       follows.
                                                                                                            13099, 63 FR 45167, 3 CFR, 1998 Comp., p.
                                                      (f) Items/Commodities. Items                          208; E.O. 13222, 66 FR 44025, 3 CFR, 2001             § 748.12 Firearms import certificate or
                                                   requiring a license under this section                   Comp., p. 783; E.O. 13224, 66 FR 49079, 3             import permit.
                                                   are ECCNs 0A501 (except 0A501.y),                        CFR, 2001 Comp., p. 786; Notice of August
                                                                                                            15, 2017, 82 FR 39005 (August 16, 2017);
                                                                                                                                                                     License applications for certain
                                                   0A502, 0A504 (except 0A504.f), and                                                                             firearms and related commodities
                                                   0A505 (except 0A505.d). (See                             Notice of September 18, 2017, 82 FR 43825
                                                                                                            (September 19, 2017); Notice of November 6,           require support documents in
                                                   Supplement No. 1 to part 774 of the                                                                            accordance with this section. For
                                                                                                            2017, 82 FR 51971 (November 8, 2017);
                                                   EAR).                                                    Notice of January 17, 2018, 83 FR 2731                destinations that are members of the
                                                   *       *    *    *    *                                 (January 18, 2018).                                   Organization of American States (OAS),
                                                   § 742.19   [AMENDED]                                                                                           an FC Import Certificate or equivalent
                                                                                                            § 744.9   [AMENDED]
                                                                                                                                                                  official document is required in
                                                   ■  14. Section 742.19(a)(1) is amended                   ■  18. Section 744.9 is amended by                    accordance with paragraphs (a) through
                                                   by:                                                      removing ‘‘0A987’’ from paragraphs                    (d) of this section. For other destinations
                                                   ■ a. Removing ‘‘0A986’’ and adding in                    (a)(1) and (b) and adding in its place                that require a firearms import or permit,
                                                   its place ‘‘0A505.c’’; and                               ‘‘0A504’’.
                                                   ■ b. Removing ‘‘0B986’’ and adding in
                                                                                                                                                                  the firearms import certificate or permit
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   its place ‘‘0B505.c’’.                                   PART 746—EMBARGOES AND OTHER                          is required in accordance with
                                                                                                            SPECIAL CONTROLS                                      paragraphs (e) through (g) of this
                                                   PART 743—SPECIAL REPORTING AND                                                                                 section.
                                                   NOTIFICATION                                             ■ 19. The authority citation for 15 CFR                  (a) Requirement to obtain document
                                                                                                            part 746 is revised to read as follows:               for OAS member states. Unless an
                                                   ■ 15. The authority citation for 15 CFR                                                                        exception in § 748.9(c) applies, an FC
                                                                                                              Authority: 50 U.S.C. 4601 et seq.; 50
                                                   part 743 continues to read as follows:                   U.S.C. 1701 et seq.; 22 U.S.C. 287c; Sec 1503,        Import Certificate is required for license
                                                     Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.           Pub. L. 108–11, 117 Stat. 559; 22 U.S.C. 6004;        applications for firearms and related
                                                   1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,            22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.          commodities, regardless of value, that

                                                           DOSWASHINGTONSUP01522
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 954 of 996
                                                   24186                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   are destined for member countries of the                 ■ c. By adding paragraph (g)(4) to read               States are outside of the scope of this
                                                   OAS. This requirement is consistent                      as follows:                                           section because the items are not
                                                   with the OAS Model Regulations                                                                                 considered temporary imports, but these
                                                   described in § 742.17 of the EAR.                        § 758.1 The Electronic Export Enforcement             items must have met the export
                                                                                                            (EEI) filing to the Automated Export System
                                                      (1) Items subject to requirement.                     (AES).
                                                                                                                                                                  clearance requirements specified in
                                                   Firearms and related commodities are                                                                           § 758.1 of the EAR. See paragraph (a)(2)
                                                   those commodities controlled for ‘‘FC                    *      *     *     *    *                             of this section for permanent import
                                                                                                               (b) * * *                                          requirements.
                                                   Column 1’’ reasons under ECCNs 0A501
                                                                                                               (7) For all items exported under
                                                   (except 0A501.y), 0A502, 0A504 (except                                                                            (1) An authorization under the EAR is
                                                                                                            authorization Validated End-User
                                                   0A504.f) or 0A505 (except 0A505.d).                                                                            not required for the temporary import of
                                                                                                            (VEU);
                                                   *       *     *    *      *                                                                                    ‘‘items’’ that are ‘‘subject to the EAR,’’
                                                                                                               (8) For all exports of tangible items
                                                      (e) Requirement to obtain an import                                                                         including for ‘‘items’’ ‘‘subject to the
                                                                                                            subject to the EAR where parties to the
                                                   certificate or permit for other than OAS                                                                       EAR’’ that are on the USMIL. Temporary
                                                                                                            transaction, as described in § 748.5(d)
                                                   member states. If the country to which                                                                         imports of firearms described in this
                                                                                                            through (f) of the EAR, are listed on the
                                                   firearms, parts, components,                                                                                   section must meet the entry clearance
                                                                                                            Unverified List (Supplement No. 6 to
                                                   accessories, and attachments controlled                                                                        requirements specified in paragraph (b)
                                                                                                            part 744 of the EAR), regardless of value
                                                   under ECCN 0A501, or ammunition                                                                                of this section.
                                                                                                            or destination;
                                                   controlled under ECCN 0A505, are                            (9) For items that fall under ECCNs                   (2) Permanent imports are regulated
                                                   being exported or reexported requires                    that list CC Column 1 and 3 and RS                    by the Attorney General under the
                                                   that a government-issued certificate or                  Column 2 (see Supplement No. 1 to part                direction of the Department of Justice’s
                                                   permit be obtained prior to importing                    738 of the EAR) as reasons for control                Bureau of Alcohol, Tobacco, Firearms
                                                   the commodity, the exporter or                           and such items are for export, regardless             and Explosives (see 27 CFR parts 447,
                                                   reexporter must obtain and retain on file                of value, to India; or                                478, 479, and 555).
                                                   the original or a copy of that certificate                  (10) For all exports of items controlled              (b) EAR procedures for temporary
                                                   or permit before applying for an export                  under ECCNs 0A501.a or .b, shotguns                   imports and subsequent exports. To the
                                                   or reexport license unless:                              with a barrel length less than 18 inches              satisfaction of the Port Directors of U.S.
                                                      (1) A license is not required for the                 controlled under ECCN 0A502, or                       Customs and Border Protection, the
                                                   export or reexport; or                                   ammunition controlled under ECCN                      temporary importer must comply with
                                                      (2) The exporter is required to obtain                0A505 except for .c, regardless of value              the following procedures:
                                                   an import or end-user certificate or                     or destination, including exports to                     (1) At the time of entry into the U.S.
                                                   other equivalent official document                       Canada.                                               of the temporary import:
                                                   pursuant to paragraphs (a) thorough (d)                     (c) * * *                                             (i) Provide the following statement to
                                                   of this section and has, in fact, complied                  (1) License Exception Baggage (BAG),               U.S. Customs and Border Protection:
                                                   with that requirement.                                   except for exports of items controlled                ‘‘This shipment is being temporarily
                                                      (3)(i) The number or other identifying                under ECCNs 0A501.a or .b, shotguns                   imported in accordance with the EAR.
                                                   information of the import certificate or                 with a barrel length less than 18 inches              This shipment will be exported in
                                                   permit must be stated on the license                     controlled under ECCN 0A502, or                       accordance with and under the
                                                   application.                                             ammunition controlled under ECCN                      authority of License Exception TMP (15
                                                      (ii) If the country to which the                      0A505, as set forth in § 740.14 of the                CFR 740.9(b)(5));’’
                                                   commodities are being exported does                      EAR. See 15 CFR 30.37(x) of the FTR;                     (ii) Provide to U.S. Customs and
                                                   not require an import certificate or                                                                           Border Protection an invoice or other
                                                                                                            *      *     *     *    *                             appropriate import-related
                                                   permit for firearms imports, that fact                      (g) * * *
                                                   must be noted on any license                                                                                   documentation (or electronic
                                                                                                               (4) Exports of Firearms and Related
                                                   application for ECCN 0A501 or 0A505                                                                            equivalents) that includes a complete
                                                                                                            Items. For any export of items
                                                   commodities.                                                                                                   list and description of the firearms being
                                                                                                            controlled under ECCNs 0A501.a or .b,
                                                                                                                                                                  temporarily imported, including their
                                                      Note 2 to paragraph (e). Obtaining a BIS              or shotguns with a barrel length less
                                                                                                                                                                  model, make, caliber, serial numbers,
                                                   Statement by Ultimate Consignee and                      than 18 inches controlled under ECCN
                                                                                                                                                                  quantity, and U.S. dollar value; and
                                                   Purchaser pursuant to § 748.11 of the EAR                0A502, in addition to any other required
                                                                                                                                                                     (iii) Provide (if temporarily imported
                                                   does not exempt the exporter or reexporter               data for the associated EEI filing, you
                                                   from the requirement to obtain a certification                                                                 for a trade show, exhibition,
                                                                                                            must report the manufacturer, model
                                                   pursuant to paragraph (a) of this section                                                                      demonstration, or testing) to U.S.
                                                                                                            number, caliber and serial number of
                                                   because that statement is not issued by a                                                                      Customs and Border Protection the
                                                                                                            the exported items.
                                                   government.                                                                                                    relevant invitation or registration
                                                                                                            *      *     *     *    *                             documentation for the event and an
                                                                                                            ■ 26. Add § 758.10 to read as follows:
                                                   PART 758—EXPORT CLEARANCE                                                                                      accompanying letter that details the
                                                   REQUIREMENTS                                             § 758.10 Entry clearance requirements for             arrangements to maintain effective
                                                                                                            temporary imports.                                    control of the firearms while they are in
                                                   ■ 24. The authority citation for part 758                                                                      the United States.
                                                                                                              (a) Scope. This section specifies the
                                                   continues to read as follows:
                                                                                                            temporary import entry clearance                         Note 1 to paragraph (b)(1): In
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                     Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.           requirements for firearms ‘‘subject to the            accordance with the exclusions in License
                                                   1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,            EAR’’ that are on the United States                   Exception TMP under § 740.9(b)(5) of the
                                                   2001 Comp., p. 783; Notice of August 15,                 Munitions Import List (USMIL, 27 CFR                  EAR, the entry clearance requirements in
                                                   2017, 82 FR 39005 (August 16, 2017).                                                                           § 758.1(b)(10) do not permit the temporary
                                                                                                            447.21). These firearms are controlled in
                                                                                                                                                                  import of firearms controlled in ECCN
                                                   ■ 25. Section 758.1 is amended as                        ECCN 0A501.a or .b or shotguns with a                 0A501.a or .b that are shipped from or
                                                   follows:                                                 barrel length less than 18 inches                     manufactured in a Country Group D:5
                                                   ■ a. By revising paragraphs (b)(7), (8)                  controlled in ECCN 0A502. Items that                  country; or that are shipped from or
                                                   and (9) and adding paragraph (b)(10);                    are temporarily exported under the EAR                manufactured in Russia, Georgia,
                                                   ■ b. By revising paragraph (c)(1); and                   for permanent return to the United                    Kazakhstan, Kyrgyzstan, Moldova,


                                                           DOSWASHINGTONSUP01523
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM   24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 955 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                 24187

                                                   Turkmenistan, Ukraine, or Uzbekistan,                    barrel length less than 18 inches                        protection and ECCN 1A613.y.1 for
                                                   (except for any firearm model controlled by              controlled in 0A502;                                     conventional military steel helmets that,
                                                   proposed 0A501 that is specified under                                                                            immediately prior to July 1, 2014 were
                                                   Annex A in Supplement No. 4 to part 740,
                                                                                                            *     *     *     *    *
                                                                                                                                                                     classified under 0A018.d and 0A988. (4)
                                                   or shotguns with a barrel length less than 18                                                                     See 22 CFR 121.1 Category X(a)(5) and
                                                   inches controlled in ECCN 0A502 that are
                                                                                                            PART 772—DEFINITIONS OF TERMS
                                                                                                                                                                     (a)(6) for controls on other military
                                                   shipped from or manufactured in a Country                ■ 30. The authority citation for part 772                helmets.
                                                   Group D:5 country, or from Russia, Georgia,              continues to read as follows:                         Related Definitions: N/A
                                                   Kazakhstan, Kyrgyzstan, Moldova,                                                                               Items:
                                                   Turkmenistan, Ukraine, or Uzbekistan,                      Authority: 50 U.S.C. 4601 et seq.; 50
                                                                                                            U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025,            a. [RESERVED]
                                                   because of the exclusions in License                                                                              b. ‘‘Specially designed’’ components and
                                                   Exception TMP under § 740.9(b)(5).                       3 CFR, 2001 Comp., p. 783; Notice of August
                                                                                                            15, 2017, 82 FR 39005 (August 16, 2017).              parts for ammunition, except cartridge cases,
                                                      (2) At the time of export, in                                                                               powder bags, bullets, jackets, cores, shells,
                                                   accordance with the U.S. Customs and                     § 772.1    [AMENDED]                                  projectiles, boosters, fuses and components,
                                                   Border Protection procedures, the                        ■  31. In § 772.1, in the definition of               primers, and other detonating devices and
                                                   eligible exporter, or an agent acting on                 ‘‘specially designed,’’ Note 1 is                     ammunition belting and linking machines
                                                                                                            amended by removing ‘‘0B986’’ and                     (all of which are ‘‘subject to the ITAR’’). (See
                                                   the filer’s behalf, must as required under
                                                                                                                                                                  22 CFR parts 120 through 130);
                                                   § 758.1(b)(10) of the EAR file the export                adding in its place ‘‘0B505.c’’.
                                                                                                                                                                     Note to 0A018.b: 0A018.b does not apply
                                                   information with CBP by filing EEI in
                                                                                                            PART 774—THE COMMERCE                                 to ‘‘components’’ ‘‘specially designed’’ for
                                                   AES, noting the applicable EAR                                                                                 blank or dummy ammunition as follows:
                                                   authorization as the authority for the                   CONTROL LIST
                                                                                                                                                                     a. Ammunition crimped without a
                                                   export, and provide as requested by                      ■ 32. The authority citation for 15 CFR               projectile (blank star);
                                                   CBP, the entry document number or a                      part 774 continues to read as follows:                   b. Dummy ammunition with a pierced
                                                   copy of the CBP document under which                                                                           powder chamber;
                                                                                                               Authority: 50 U.S.C. 4601 et seq.; 50
                                                   the ‘‘item’’ subject to the EAR’’ on the                 U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.           c. Other blank and dummy ammunition,
                                                   USMIL was temporarily imported. See                      7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et            not incorporating components designed for
                                                   also the additional requirements                         seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15             live ammunition.
                                                   inspection in § 758.1(g)(4).                             U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201             c. [RESERVED]
                                                                                                            et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR               d. [RESERVED]
                                                   PART 762—RECORDKEEPING                                   58767, 3 CFR, 1996 Comp., p. 228; E.O.
                                                                                                            13222, 66 FR 44025, 3 CFR, 2001 Comp., p.             ■ 34. In Supplement No. 1 to part 774,
                                                   ■ 27. The authority citation for part 762                783; Notice of August 15, 2017, 82 FR 39005           Category, add, between entries for
                                                   continues to read as follows:                            (August 16, 2017).                                    ECCNs 0A018 and 0A521, entries for
                                                     Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.           ■ 33. In Supplement No. 1 to part 774,                ECCNs 0A501, 0A502, 0A503, 0A504,
                                                   1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,            Category 0, revise Export Control                     and 0A505 to read as follows:
                                                   2001 Comp., p. 783; Notice of August 15,                 Classification Number (ECCN) 0A018 to                 0A501 Firearms (except 0A502 shotguns)
                                                   2017, 82 FR 39005 (August 16, 2017).                     read as follows:                                         and related commodities as follows (see
                                                   ■ 28. Section 762.2 is amended by                                                                                 List of Items controlled).
                                                                                                            Supplement No. 1 to Part 774—The
                                                   removing ‘‘; and,’’ at the end of                        Commerce Control List                                 License Requirements
                                                   paragraph (a)(10), redesignating
                                                                                                            *      *     *       *        *                           Reason for Control: NS, RS, FC, UN, AT
                                                   paragraph (a)(11) as paragraph (a)(12),
                                                   and adding a new paragraph (a)(11) to                    0A018 Items on the Wassenaar Munitions
                                                                                                               List (see List of Items Controlled).                                             Country chart
                                                   read as follows:                                                                                                        Control(s)         (see Supp. No. 1
                                                                                                            License Requirements                                                                 to part 738)
                                                   § 762.2    Records to be retained.
                                                                                                            Reason for Control: NS, AT, UN
                                                     (a) * * *                                                                                                    NS applies to entire     NS Column 1
                                                     (11) The serial number, make, model,                                                                           entry except
                                                                                                                                                Country chart
                                                                                                                   Control(s)                 (see Supp. No. 1      0A501.y.
                                                   and caliber for any firearm controlled in
                                                                                                                                                 to part 738)     RS applies to entire     RS Column 1
                                                   ECCN 0A501.a and for shotguns with                                                                               entry except
                                                   barrel length less than 18 inches                        NS applies to entire         NS Column 1                0A501.y.
                                                   controlled in 0A502 that have been                         entry.                                              FC applies to entire     FC Column 1
                                                   exported. The ‘‘exporter’’ or any other                  AT applies to entire         AT Column 1                entry except
                                                   party to the transaction (see § 758.3 of                   entry.                                                0A501.y.
                                                   the EAR), that creates or receives such                  UN applies to entire         See § 746.1(b) of the    UN applies to entire     See § 746.1 of the
                                                   records is a person responsible for                        entry.                       EAR for UN con-          entry.                   EAR for UN con-
                                                   retaining this record; and                                                              trols                                             trols
                                                                                                                                                                  AT applies to entire     AT Column 1
                                                   *     *     *     *     *                                List Based License Exceptions (See Part 740             entry.
                                                   ■ 29. Section 762.3 is amended by                        for a Description of All License Exceptions)
                                                   revising paragraph (a)(5) to read as                     LVS: $3,000 for 0A018.b, $1,500 for 0A018.c           List Based License Exceptions (See Part 740
                                                                                                              and .d                                              for a Description of All License Exceptions)
                                                   follows:
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                            GBS: N/A                                              LVS: $500 for 0A501.c, .d, and .x, $500 for
                                                   § 762.3 Records exempt from                              CIV: N/A                                                0A501.c, .d, .e, and .x if the ultimate
                                                   recordkeeping requirements.                                                                                      destination is Canada.
                                                                                                            List of Items Controlled                              GBS: N/A
                                                     (a) * * *
                                                                                                            Related Controls: (1) See also 0A979, 0A988,          CIV: N/A
                                                     (5) Warranty certificate, except for a                   and 22 CFR 121.1 Categories I(a), III(b–d),
                                                   warranty certificate issued for an                         and X(a). (2) See ECCN 0A617.y.1 and .y.2           Special Conditions for STA
                                                   address located outside the United                         for items formerly controlled by ECCN               STA: Paragraph (c)(2) of License Exception
                                                   States for any firearm controlled in                       0A018.a. (3) See ECCN 1A613.c for military            STA (§ 740.20(c)(2) of the EAR) may not be
                                                   ECCN 0A501.a and for shotguns with                         helmets providing less than NIJ Type IV               used for any item in this entry.


                                                             DOSWASHINGTONSUP01524
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 956 of 996
                                                   24188                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   List of Items Controlled                                       extension tubes; complete breech                    except equipment used exclusively to
                                                   Related Controls: (1) Firearms that are fully                  mechanisms; except equipment used                   treat or tranquilize animals, and except
                                                      automatic, and magazines with a capacity                    exclusively to treat or tranquilize                 arms designed solely for signal, flare, or
                                                      of 50 rounds or greater, are ‘‘subject to the               animals, and except arms designed                   saluting use; and ‘‘specially designed’’
                                                      ITAR.’’ (2) See ECCN 0A502 for shotguns                     solely for signal, flare, or saluting use.          ‘‘parts’’ and ‘‘components,’’ n.e.s.
                                                      and their ‘‘parts’’ and ‘‘components’’ that           License Requirements                                  License Requirements
                                                      are subject to the EAR. (3) See ECCN
                                                      0A504 and USML Category XII for controls                Reason for Control: RS, CC, FC, UN, AT,             Reason for Control: CC, UN
                                                      on optical sighting devices.                          NS
                                                   Related Definitions: N/A                                                                                                                      Country chart
                                                   Items:                                                                                    Country chart                 Control(s)          (see supp. No. 1
                                                                                                                   Control(s)              (see supp. No. 1                                       to part 738)
                                                      a. Non-automatic and semi-automatic                                                     to part 738)
                                                   firearms of caliber less than or equal to .50                                                                  CC applies to entire      A license is required
                                                   inches (12.7 mm).                                        NS applies to shot-          NS Column 1               entry.                     for ALL destina-
                                                      b. Non-automatic and non-semi-automatic                 guns with a barrel                                                              tions, except Can-
                                                   rifles, carbines, revolvers or pistols with a              length less than 18                                                             ada, regardless of
                                                   caliber greater than .50 inches (12.7 mm) but              inches (45.72 cm).                                                              end use. Accord-
                                                   less than or equal to .72 inches (18.0 mm).              RS applies to shot-          RS Column 1                                          ingly, a column
                                                      c. The following types of ‘‘parts’’ and                 guns with a barrel                                                              specific to this con-
                                                   ‘‘components’’ if ‘‘specially designed’’ for a             length less than 18                                                             trol does not ap-
                                                   commodity controlled by paragraph .a or .b                 inches (45.72 cm).                                                              pear on the Com-
                                                   of this entry, or USML Category I (unless                FC applies to entire         FC Column 1                                          merce Country
                                                   listed in USML Category I(g) or (h)): Barrels,             entry.                                                                          Chart. (See part
                                                   cylinders, barrel extensions, mounting blocks            CC applies to shot-          CC Column 1                                          742 of the EAR for
                                                   (trunnions), bolts, bolt carriers, operating               guns with a barrel                                                              additional informa-
                                                   rods, gas pistons, trigger housings, triggers,             length less than 24                                                             tion)
                                                   hammers, sears, disconnectors, pistol grips                in. (60.96 cm) and                                  UN applies to entire      See § 746.1(b) of the
                                                   that contain fire control ‘‘parts’’ or                     shotgun ‘‘compo-                                     entry.                     EAR for UN con-
                                                   ‘‘components’’ (e.g., triggers, hammers, sears,            nents’’ controlled                                                              trols
                                                   disconnectors) and buttstocks that contain                 by this entry re-
                                                   fire control ‘‘parts’’ or ‘‘components.’’                  gardless of end                                     List Based License Exceptions (See Part 740
                                                      d. Detachable magazines with a capacity of              user.                                               For a Description of All License Exceptions)
                                                   greater than 16 rounds ‘‘specially designed’’            CC applies to shot-          CC Column 2              LVS: N/A
                                                   for a commodity controlled by paragraph .a                 guns with a barrel                                  GBS: N/A
                                                   or .b of this entry.                                       length greater than                                 CIV: N/A
                                                      e. Receivers (frames) and complete breech               or equal to 24 in.
                                                   mechanisms, including castings, forgings or                                                                    List of Items Controlled
                                                                                                            (60.96 cm), regard-
                                                   stampings thereof, ‘‘specially designed’’ for a            less of end user.                                   Related Controls: Law enforcement restraint
                                                   commodity by controlled by paragraph .a or               CC applies to shot-          CC Column 3                devices that administer an electric shock
                                                   .b of this entry.                                          guns with a barrel                                    are controlled under ECCN 0A982.
                                                      f. through w. [Reserved]                                length greater than                                   Electronic devices that monitor and report
                                                      x. ‘‘Parts’’ and ‘‘components’’ that are                                                                      a person’s location to enforce restrictions
                                                                                                              or equal to 24 in.
                                                   ‘‘specially designed’’ for a commodity                                                                           on movement for law enforcement or penal
                                                                                                            (60.96 cm) if for sale
                                                   classified under paragraphs .a through .c of                                                                     reasons are controlled under ECCN 3A981.
                                                                                                              or resale to police
                                                   this entry or the USML and not elsewhere
                                                                                                              or law enforcement.                                 Related Definitions: N/A
                                                   specified on the USML or CCL.
                                                                                                            UN applies to entire         See § 746.1(b) of the    Items: The list of items controlled is
                                                      y. Specific ‘‘parts,’’ ‘‘components,’’
                                                                                                              entry.                       EAR for UN con-           contained in the ECCN heading.
                                                   ‘‘accessories’’ and ‘‘attachments’’ ‘‘specially
                                                                                                                                           trols
                                                   designed’’ for a commodity subject to control                                                                  0A504 Optical sighting devices for firearms
                                                                                                            AT applies to shot-          AT Column 1
                                                   in this ECCN or common to a defense article                                                                       (including shotguns controlled by
                                                                                                              guns with a barrel
                                                   in USML Category I and not elsewhere                                                                              0A502); and ‘‘components’’ as follows
                                                   specified in the USML or CCL.                              length less than 18
                                                                                                              inches (45.72 cm).                                     (see List of Items Controlled).
                                                      y.1. Stocks or grips, that do not contain any
                                                   fire control ‘‘parts’’ or ‘‘components’’ (e.g.,          List Based License Exceptions (See Part 740           License Requirements
                                                   triggers, hammers, sears, disconnectors);’’              for a Description of All License Exceptions)          Reason for Control: FC, RS, CC, UN
                                                      y.2. Scope mounts or accessory rails;
                                                                                                            LVS: N/A
                                                      y.3. Iron sights;                                                                                                                         Country chart
                                                                                                            GBS: N/A
                                                      y.4. Sling swivels;                                                                                                  Control(s)         (see Supp. No. 1
                                                                                                            CIV: N/A
                                                      y.5. Butt plates or recoil pads; and                                                                                                       to part 738)
                                                      y.6. Bayonets.                                        List of Items Controlled
                                                      Technical Note 1 to 0A501: The controls               Related Controls: This entry does not control         RS applies to para-       RS Column 1
                                                   on ‘‘parts’’ and ‘‘components’’ in ECCN                     combat shotguns and fully automatic                  graph .i.
                                                   0A501 include those ‘‘parts’’ and                           shotguns. Those shotguns are ‘‘subject to          FC applies to para-       FC Column 1
                                                   ‘‘components’’ that are common to firearms                  the ITAR.’’                                          graphs .a, .b, .c, d,
                                                   described in ECCN 0A501 and to those                     Related Definitions: N/A                                .e, .g and .i of this
                                                   firearms ‘‘subject to the ITAR.’’                        Items: The list of items controlled is                  entry.
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                               contained in the ECCN heading.                     CC applies to entire      CC Column 1
                                                     Note 1 to 0A501: Antique firearms (i.e.,                                                                       entry.
                                                   those manufactured before 1890) and                      0A503 Discharge type arms; non-lethal or              UN applies to entire      See § 746.1(b) of the
                                                   reproductions thereof, muzzle loading black                 less-lethal grenades and projectiles, and            entry.                    EAR for UN con-
                                                   powder firearms except those designs based                  ‘‘specially designed’’ ‘‘parts’’ and                                           trols
                                                   on centerfire weapons of a post 1937 design,                ‘‘components’’ of those projectiles; and
                                                   BB guns, pellet rifles, paint ball, and all other           devices to administer electric shock, for          List Based License Exceptions (See Part 740
                                                   air rifles are EAR99 commodities.                           example, stun guns, shock batons, shock            for a Description of All License Exceptions)
                                                   0A502 Shotguns; complete trigger                            shields, electric cattle prods,                    LVS: N/A
                                                        mechanisms; magazines and magazine                     immobilization guns and projectiles;               GBS: N/A


                                                           DOSWASHINGTONSUP01525
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 957 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                  24189

                                                   CIV: N/A                                                                                  Country chart           Note 3 to 0A505.x: The controls on
                                                                                                                   Control(s)              (see Supp. No. 1       ‘‘parts’’ and ‘‘components’’ in this entry
                                                   List of Items Controlled
                                                                                                                                              to part 738)        include those ‘‘parts’’ and ‘‘components’’
                                                   Related Controls: (1) See USML Category                                                                        that are common to ammunition and
                                                      XII(c) for sighting devices using second              AT applies to                A license is required    ordnance described in this entry and to those
                                                      generation image intensifier tubes having               0A505.c.                     for items controlled   enumerated in USML Category III.
                                                      luminous sensitivity greater than 350 mA/                                            by paragraph .c of
                                                      lm, or third generation or higher image                                              this entry to North
                                                      intensifier tubes, that are ‘‘subject to the                                         Korea for anti-ter-
                                                                                                                                                                  ■ 35. In Supplement No. 1 to part 774,
                                                      ITAR.’’ (2) See USML Category XII(b) for                                             rorism reasons. The    Category 0, add, between entries for
                                                      laser aiming or laser illumination systems                                           Commerce Country       ECCNs 0A521 and 0A604, an entry for
                                                      ‘‘subject to the ITAR.’’ (3) Section 744.9 of                                        Chart is not de-       ECCN 0A602 to read as follows:
                                                      the EAR imposes a license requirement on                                             signed to determine    0A602 Guns and Armament as follows (see
                                                      certain commodities described in 0A504 if                                            AT licensing re-
                                                                                                                                                                     List of Items Controlled).
                                                      being exported, reexported, or transferred                                           quirements for this
                                                      (in-country) for use by a military end-user                                          entry. See § 742.19    License Requirements
                                                      or for incorporation into an item controlled                                         of the EAR for addi-
                                                                                                                                                                  Reason for Control: NS, RS, UN, AT
                                                      by ECCN 0A919.                                                                       tional information
                                                   Related Definitions: N/A                                 List Based License Exceptions (See Part 740                                          Country chart
                                                   Items:                                                   for a Description of All License Exceptions)                   Control(s)          (see Supp. No. 1
                                                      a. Telescopic sights.                                                                                                                       to part 738)
                                                                                                            LVS: $100 for items in 0A505.x
                                                      b. Holographic sights.
                                                                                                            GBS: N/A
                                                      c. Reflex or ‘‘red dot’’ sights.                                                                            NS applies to entire       NS Column 1
                                                                                                            CIV: N/A
                                                      d. Reticle sights.                                                                                           entry.
                                                      e. Other sighting devices that contain                Special Conditions for STA                            RS applies to entire       RS Column 1
                                                   optical elements.                                        STA: Paragraph (c)(2) of License Exception             entry.
                                                      f. Laser aiming devices or laser                        STA (§ 740.20(c)(2) of the EAR) may not be          UN applies to entire       See § 746.1 of the
                                                   illuminators ‘‘specially designed’’ for use on             used for any item in 0A505.                          entry.                      EAR for UN con-
                                                   firearms, and having an operational                                                                                                         trols
                                                   wavelength exceeding 400 nm but not                      List of Items Controlled                              AT applies to entire       AT Column 1
                                                   exceeding 710 nm.                                        Related Controls: (1) Ammunition for modern             entry.
                                                      Note 1 to 0A504.f: 0A504.f does not                      heavy weapons such as howitzers, artillery,
                                                   control laser boresighting devices that must                cannon, mortars and recoilless rifles as           List Based License Exceptions (See Part 740
                                                   be placed in the bore or chamber to provide                 well as inherently military ammunition             for a Description of All License Exceptions)
                                                   a reference for aligning the firearms sights.               types such as ammunition preassembled              LVS: $500
                                                      g. Lenses, other optical elements and                    into links or belts, caseless ammunition,          GBS: N/A
                                                   adjustment mechanisms for articles in                       tracer ammunition, ammunition with a               CIV: N/A
                                                   paragraphs .a, .b, .c, .d, .e or .i.                        depleted uranium projectile or a projectile
                                                                                                               with a hardened tip or core and                    Special Conditions for STA
                                                      h. [Reserved]
                                                                                                               ammunition with an explosive projectile            STA: Paragraph (c)(2) of License Exception
                                                      i. Riflescopes that were not ‘‘subject to the
                                                                                                               are ‘‘subject to the ITAR.’’ (2) Percussion          STA (§ 740.20(c)(2) of the EAR) may not be
                                                   EAR’’ as of [DATE ONE DAY PRIOR TO THE
                                                                                                               caps, and lead balls and bullets, for use
                                                   EFFECTIVE DATE OF THE FINAL RULE]                                                                                used for any item in 0A602.
                                                                                                               with muzzle-loading firearms are EAR99
                                                   and are ‘‘specially designed’’ for use in
                                                                                                               items.                                             List of Items Controlled
                                                   firearms that are ‘‘subject to the ITAR.’’
                                                                                                            Related Definitions: N/A
                                                      Note 2 to paragraph i: For purpose of the             Items:                                                Related Controls: (1) Modern heavy weapons
                                                   application of ‘‘specially designed’’ for the                                                                     such as howitzers, artillery, cannon,
                                                                                                               a. Ammunition for firearms controlled by
                                                   riflescopes controlled under 0A504.i,                                                                             mortars and recoilless rifles are ‘‘subject to
                                                                                                            ECCN 0A501 and not enumerated in
                                                   paragraph (a)(1) of the definition of                    paragraph .b, .c or .d of this entry or in USML          the ITAR.’’ (2) See ECCN 0A919 for
                                                   ‘‘specially designed’’ in § 772.1 of the EAR is          Category III.                                            foreign-made ‘‘military commodities’’ that
                                                   what is used to determine whether the                       b. Buckshot (No. 4 .24’’ diameter and                 incorporate more than a de minimis
                                                   riflescope is ‘‘specially designed.’’                    larger) shotgun shells.                                  amount of U.S.-origin ‘‘600 series’’ items.
                                                   0A505 Ammunition as follows (see List of                    c. Shotgun shells (including less than             Related Definitions: N/A
                                                         Items Controlled).                                 lethal rounds) that do not contain buckshot;          Items:
                                                   License Requirements                                     and ‘‘specially designed’’ ‘‘parts’’ and                 a. Guns and armament manufactured
                                                                                                            ‘‘components’’ of shotgun shells.                     between 1890 and 1919.
                                                   Reason for Control: NS, RS, CC, FC, UN, AT
                                                                                                               Note 1 to 0A505.c: Shotgun shells that                b. Military flame throwers with an effective
                                                                                                            contain only chemical irritants are controlled        range less than 20 meters.
                                                                                    Country chart           under ECCN 1A984.
                                                          Control(s)              (see Supp. No. 1                                                                   c. through w. [Reserved]
                                                                                     to part 738)              d. Blank ammunition for firearms                      x. ‘‘Parts,’’ and ‘‘components,’’ that are
                                                                                                            controlled by ECCN 0A501 and not                      ‘‘specially designed’’ for a commodity subject
                                                   NS applies to               NS Column 1                  enumerated in USML Category III.                      to control in paragraphs .a or .b of this ECCN
                                                     0A505.a and .x.                                           e. through w. [Reserved]                           or a defense article in USML Category II and
                                                   RS applies to               RS Column 1                     x. ‘‘Parts’’ and ‘‘components’’ that are           not elsewhere specified on the USML or the
                                                     0A505.a and .x.                                        ‘‘specially designed’’ for a commodity subject        CCL.
                                                                                                            to control in this ECCN or a defense article
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   CC applies to               CC Column 1
                                                     0A505.b.                                               in USML Category III and not elsewhere                   Note 1 to 0A602: ‘‘Parts,’’ ‘‘components,’’
                                                   FC applies to entire        FC Column 1                  specified on the USML, the CCL or paragraph           ‘‘accessories’’ and ‘‘attachments’’ specified in
                                                     entry except                                           .d of this entry.                                     USML subcategory II(j) are subject to the
                                                     0A505.d.                                                  Note 2 to 0A505.x: The controls on                 controls of that paragraph.
                                                   UN applies to entire        See § 746.1 of the           ‘‘parts’’ and ‘‘components’’ in this entry
                                                     entry.                      EAR for UN con-            include Berdan and boxer primers, metallic              Note 2 to 0A602: Black powder guns and
                                                                                 trols                      cartridge cases, and standard metallic                armament manufactured in or prior to 1890
                                                   AT applies to               AT Column 1                  projectiles such as full metal jacket, lead           and replicas thereof designed for use with
                                                     0A505.a, .d and .x.                                    core, and copper projectiles.                         black powder propellants designated EAR99.


                                                           DOSWASHINGTONSUP01526
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 958 of 996
                                                   24190                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   Supplement No. 1 to Part 774—                                                             Country chart                                    Country chart
                                                   [Amended]                                                       Control(s)              (see Supp. No. 1                Control(s)       (see Supp. No. 1
                                                                                                                                              to part 738)                                     to part 738)
                                                   ■ 36. In Supplement No. 1 to part 774,
                                                   Category 0, remove ECCNs 0A918,                          NS applies to para-          NS Column 1              NS applies to entire    NS Column 1
                                                   0A984, 0A985, 0A986, and 0A987.                           graphs .a and .x.                                     entry.
                                                   ■ 37. In Supplement No. 1 to part 774,                   RS applies to para-          RS Column 1              RS applies to entire    RS Column 1
                                                   Category 0, add, before the entry for                     graphs .a and .x.                                     entry.
                                                   ECCN 0B521, entries for ECCNs 0B501                      UN applies to entire         See § 746.1 of the       UN applies to entire    See § 746.1 of the
                                                   and 0B505 to read as follows:                             entry.                        EAR for UN con-         entry.                   EAR for UN con-
                                                                                                                                           trols                                            trols
                                                   0B501 Test, inspection, and production                                                                         AT applies to entire    AT Column 1
                                                      ‘‘equipment’’ and related commodities                 AT applies to para-          AT Column 1
                                                                                                              graphs .a, .d and .x.                                 entry.
                                                      for the ‘‘development’’ or ‘‘production’’
                                                      of commodities enumerated or                          AT applies to para-     A license is required         List Based License Exceptions (See Part 740
                                                      otherwise described in ECCN 0A501 or                    graph .c.               for export or reex-         for a Description of All License Exceptions)
                                                      USML Category I as follows (see List of                                         port of these items
                                                                                                                                                                  LVS: $3,000
                                                      Items Controlled).                                                              to North Korea for
                                                                                                                                                                  GBS: N/A
                                                                                                                                      anti-terrorism rea-
                                                   License Requirements                                                                                           CIV: N/A
                                                                                                                                      sons
                                                   Reason for Control: NS, RS, UN, AT                                                                             Special Conditions for STA
                                                                                                            List Based License Exceptions (See Part 740
                                                                                                            for a Description of All License Exceptions)          STA: Paragraph (c)(2) of License Exception
                                                                                    Country chart                                                                   STA (§ 740.20(c)(2) of the EAR) may not be
                                                          Control(s)              (see Supp. No. 1          LVS: $3,000                                             used for any item in 0B602.
                                                                                     to part 738)           GBS: N/A
                                                                                                            CIV: N/A                                              List of Items Controlled
                                                   NS applies to entire        NS Column 1
                                                                                                                                                                  Related Controls: N/A
                                                    entry except equip-                                     Special Conditions for STA                            Related Definitions: N/A
                                                    ment for ECCN
                                                                                                            STA: Paragraph (c)(2) of License Exception            Items:
                                                    0A501.y.
                                                   RS applies to entire        RS Column 1                    STA (§ 740.20(c)(2) of the EAR) may not be             a. The following commodities if ‘‘specially
                                                    entry except equip-                                       used for any item in 0B505.                         designed’’ for the ‘‘development’’ or
                                                    ment for ECCN                                                                                                 ‘‘production’’ of commodities enumerated in
                                                                                                            List of Items Controlled                              ECCN 0A602.a or USML Category II:
                                                    0A501.y.
                                                   UN applies to entire        See § 746.1 of the           Related Controls: N/A                                    a.1. Gun barrel rifling and broaching
                                                    entry.                       EAR for UN con-            Related Definitions: N/A                              machines and tools therefor;
                                                                                 trols                      Items:                                                   a.2. Gun barrel rifling machines;
                                                   AT applies to entire        AT Column 1                                                                           a.3. Gun barrel trepanning machines;
                                                                                                               a. Tooling, templates, jigs, mandrels,                a.4. Gun boring and turning machines;
                                                     entry.
                                                                                                            molds, dies, fixtures, alignment mechanisms,             a.5. Gun honing machines of 6 feet (183
                                                   List Based License Exceptions (See Part 740              and test equipment, not enumerated in                 cm) stroke or more;
                                                   for a Description of All License Exceptions)             USML Category III that are ‘‘specially                   a.6. Gun jump screw lathes;
                                                   LVS: $3,000                                              designed’’ for the ‘‘production’’ of                     a.7. Gun rifling machines; and
                                                   GBS: N/A                                                 commodities controlled by ECCN 0A505.a or                a. 8. Gun straightening presses.
                                                   CIV: N/A                                                 .x or USML Category III.                                 b. Jigs and fixtures and other metal-
                                                                                                               b. Equipment ‘‘specially designed’’ for the        working implements or accessories of the
                                                   Special Conditions for STA
                                                                                                            ‘‘production’’ of commodities in ECCN                 kinds exclusively designed for use in the
                                                   STA: Paragraph (c)(2) of License Exception                                                                     manufacture of items in ECCN 0A602 or
                                                     STA (§ 740.20(c)(2) of the EAR) may not be             0A505.b.
                                                                                                                                                                  USML Category II.
                                                     used to ship any item in this entry.                      c. Equipment ‘‘specially designed’’ for the
                                                                                                                                                                     c. Other tooling and equipment, ‘‘specially
                                                                                                            ‘‘production’’ of commodities in ECCN                 designed’’ for the ‘‘production’’ of items in
                                                   List of Items Controlled                                 0A505.c.                                              ECCN 0A602 or USML Category II.
                                                   Related Controls: N/A                                       d. Equipment ‘‘specially designed’’ for the           d. Test and evaluation equipment and test
                                                   Related Definitions: N/A                                 ‘‘production’’ of commodities in ECCN                 models, including diagnostic instrumentation
                                                   Items:                                                   0A505.d.                                              and physical test models, ‘‘specially
                                                      a. Small arms chambering machines.                       e. through .w [Reserved]                           designed’’ for items in ECCN 0A602 or USML
                                                      b. Small arms deep hole drilling machines                x. ‘‘Parts’’ and ‘‘components’’ ‘‘specially        Category II.
                                                   and drills therefor.                                     designed’’ for a commodity subject to control
                                                      c. Small arms rifling machines.                                                                             Supplement No. 1 to Part 774—
                                                                                                            in paragraph .a of this entry.                        [Amended]
                                                      d. Small arms spill boring machines.
                                                      e. Dies, fixtures, and other tooling
                                                                                                            ■ 38. In Supplement No. 1 to part 774,                ■ 39. In Supplement No. 1 to part 774,
                                                   ‘‘specially designed’’ for the ‘‘production’’ of
                                                   the items controlled in 0A501.a through .x.              Category 0, add, between entries for                  Category 0, remove ECCN 0B986.
                                                   or USML Category I.                                      ECCNs 0B521 and 0B604, an entry for
                                                                                                                                                                  ■ 40. In Supplement No. 1 to part 774,
                                                   0B505 Test, inspection, and production
                                                                                                            ECCN 0B602 to read as follows:
                                                                                                                                                                  Category 0, add, between the entries for
                                                      ‘‘equipment’’ and related commodities                 0B602 Test, inspection, and production                ECCNs 0D001 and 0D521, entries for
                                                      ‘‘specially designed’’ for the                           ‘‘equipment’’ and related commodities              ECCNs 0D501 and 0D505 to read as
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                      ‘‘development’’ or ‘‘production’’ of                     ‘‘specially designed’’ for the                     follows:
                                                      commodities enumerated or otherwise                      ‘‘development’’ or ‘‘production’’ of
                                                      described in ECCN 0A505 or USML                                                                             0D501 ‘‘Software’’ ‘‘specially designed’’ for
                                                                                                               commodities enumerated or otherwise
                                                      Category III, except equipment for the                                                                         the ‘‘development,’’ ‘‘production,’’
                                                      hand loading of cartridges and shotgun                   described in ECCN 0A602 or USML                       operation or maintenance of
                                                      shells, as follows (see List of Items                    Category II as follows (see List of Items             commodities controlled by 0A501 or
                                                      Controlled).                                             Controlled).                                          0B501.
                                                   License Requirements                                     License Requirements                                  License Requirements
                                                   Reason for Control: NS, RS, UN, AT                       Reason for Control: NS, RS, UN, AT                    Reason for Control: NS, RS, UN, AT


                                                           DOSWASHINGTONSUP01527
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 959 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                               24191

                                                                                    Country chart                                            Country chart        Related Definitions: N/A
                                                          Control(s)              (see Supp. No. 1                 Control(s)              (see Supp. No. 1       Items: ‘‘Software’’ ‘‘specially designed’’ for
                                                                                     to part 738)                                             to part 738)           the ‘‘development,’’ ‘‘production,’’
                                                                                                                                                                     operation, or maintenance of commodities
                                                   NS applies to entire        NS Column 1                  AT applies to ‘‘soft-        AT Column 1                 controlled by ECCN 0A602 and ECCN
                                                    entry except ‘‘soft-                                      ware’’ for commod-                                     0B602.
                                                    ware’’ for commod-                                        ities in ECCN                                       ■ 42. In Supplement No. 1 to part 774,
                                                    ities in ECCN                                             0A505.a, .d or .x
                                                    0A501.y or equip-                                         and equipment in
                                                                                                                                                                  Category 0, add, between the entries for
                                                    ment in ECCN                                              ECCN 0B505.a, .d                                    ECCNs 0E018 and 0E521, entries for
                                                    0B501 for com-                                            or .x.                                              ECCNs 0E501, 0E502, 0E504, and 0E505
                                                    modities in ECCN                                                                                              to read as follows:
                                                                                                            List Based License Exceptions (See Part 740
                                                    0A501.y.                                                                                                      0E501 ‘‘Technology’’ ‘‘required’’ for the
                                                                                                            for a Description of All License Exceptions)
                                                   RS applies to entire        RS Column 1                                                                           ‘‘development,’’ ‘‘production,’’
                                                    entry except ‘‘soft-                                    CIV: N/A                                                 operation, installation, maintenance,
                                                    ware’’ for commod-                                      TSR: N/A                                                 repair, or overhaul of commodities
                                                    ities in ECCN                                           Special Conditions for STA                               controlled by 0A501 or 0B501 as follows
                                                    0A501.y or equip-                                                                                                (see List of Items Controlled).
                                                    ment in ECCN                                            STA: Paragraph (c)(2) of License Exception
                                                    0B501 for com-                                            STA (§ 740.20(c)(2) of the EAR) may not be          License Requirements
                                                    modities in ECCN                                          used for any ‘‘software’’ in 0D505.                 Reason for Control: NS, RS, UN, AT
                                                    0A501.y.                                                List of Items Controlled
                                                   UN applies to entire        See § 746.1 of the                                                                                              Country chart
                                                                                                            Related Controls: ‘‘Software’’ required for                    Control(s)        (see Supp. No. 1
                                                    entry.                       EAR for UN con-
                                                                                                               and directly related to articles enumerated                                      to part 738)
                                                                                 trols
                                                                                                               in USML Category III is ‘‘subject to the
                                                   AT applies to entire        AT Column 1
                                                                                                               ITAR’’ (See 22 CFR 121.1, Category III).           NS applies to entire    NS Column 1
                                                     entry.
                                                                                                            Related Definitions: N/A                               entry.
                                                   List Based License Exceptions (See Part 740              Items: The list of items controlled is                RS applies to entire    RS Column 1
                                                   for a Description of All License Exceptions)                contained in this ECCN heading.                     entry.
                                                   CIV: N/A                                                 ■ 41. In Supplement No. 1 to part 774,                UN applies to entire    See § 746.1 of the
                                                   TSR: N/A                                                 Category 0, add, between the entries for               entry.                   EAR for UN con-
                                                                                                                                                                                            trols
                                                   Special Conditions for STA                               ECCNs 0D521 and 0D604, an entry for                   AT applies to entire    AT Column 1
                                                                                                            ECCN 0D602 to read as follows:                          entry.
                                                   STA: Paragraph (c)(2) of License Exception
                                                     STA (§ 740.20(c)(2) of the EAR) may not be             0D602 ‘‘Software’’ ‘‘specially designed’’ for         List Based License Exceptions (See Part 740
                                                     used for any ‘‘software’’ in 0D501.                       the ‘‘development,’’ ‘‘production,’’               for a Description of All License Exceptions)
                                                                                                               operation or maintenance of
                                                   List of Items Controlled                                    commodities controlled by 0A602 or                 CIV: N/A
                                                   Related Controls: ‘‘Software’’ required for                 0B602 as follows (see List of Items                TSR: N/A
                                                      and directly related to articles enumerated              Controlled).                                       Special Conditions for STA
                                                      in USML Category I is ‘‘subject to the                License Requirements                                  STA: Paragraph (c)(2) of License Exception
                                                      ITAR’’ (See 22 CFR 121.1, Category I).
                                                                                                            Reason for Control: NS, RS, UN, AT                      STA (§ 740.20(c)(2) of the EAR) may not be
                                                   Related Definitions: N/A
                                                                                                                                                                    used to ship any ‘‘technology’’ in ECCN
                                                   Items: The list of items controlled is                                                                           0E501.
                                                      contained in this ECCN heading.                                                        Country chart
                                                                                                                   Control(s)              (see Supp. No. 1       List of Items Controlled
                                                   0D505 ‘‘Software’’ ‘‘specially designed’’ for                                              to part 738)
                                                      the ‘‘development,’’ ‘‘production,’’                                                                        Related Controls: Technical data required for
                                                      operation or maintenance of                           NS applies to entire         NS Column 1                 and directly related to articles enumerated
                                                      commodities controlled by 0A505 or                     entry.                                                  in USML Category I are ‘‘subject to the
                                                      0B505.                                                RS applies to entire         RS Column 1                 ITAR.’’
                                                                                                             entry.                                               Related Definitions: N/A
                                                   License Requirements                                     UN applies to entire         See § 746.1 of the       Items:
                                                   Reason for Control: NS, RS, UN, AT                        entry.                        EAR for UN con-           a. ‘‘Technology’’ ‘‘required’’ for the
                                                                                                                                           trols                  ‘‘development,’’ or ‘‘production’’ of
                                                                                    Country chart           AT applies to entire         AT Column 1              commodities controlled by ECCN 0A501
                                                          Control(s)              (see Supp. No. 1            entry.                                              (other than 0A501.y) or 0B501.
                                                                                     to part 738)                                                                    b. ‘‘Technology’’ ‘‘required’’ for the
                                                                                                            List Based License Exceptions (See Part 740           operation, installation, maintenance, repair,
                                                   NS applies to ‘‘soft-       NS Column 1                  for a Description of All License Exceptions)          or overhaul of commodities controlled by
                                                    ware’’ for commod-                                      CIV: N/A                                              ECCN 0A501 (other than 0A501.y) or 0B501.
                                                    ities in ECCN                                           TSR: N/A                                              0E502 ‘‘Technology’’ ‘‘required’’ for the
                                                    0A505.a and .x and
                                                                                                            Special Conditions for STA                                  ‘‘development’’ or ‘‘production,’’ of
                                                    equipment in
                                                                                                                                                                        commodities controlled by 0A502.
                                                    ECCN 0B505.a                                            STA: Paragraph (c)(2) of License Exception
                                                    .and .x.                                                  STA (§ 740.20(c)(2) of the EAR) may not be          License Requirements
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                   RS applies to ‘‘soft-       RS Column 1                    used for any item in 0D602.                         Reason for Control: CC, UN
                                                    ware’’ for commod-
                                                    ities in ECCN                                           List of Items Controlled
                                                                                                                                                                                               Country chart
                                                    0A505.a and .x and                                      Related Controls: (1) ‘‘Software’’ required for                Controls          (see Supp. No. 1
                                                    equipment in                                              and directly related to articles enumerated                                        part 738)
                                                    ECCN 0B505.a                                              in USML Category II is controlled under
                                                    and .x.                                                   USML Category II(k). (2) See ECCN 0A919             CC applies to entire    CC Column 1
                                                   UN applies to entire        See § 746.1 of the             for foreign-made ‘‘military commodities’’            entry.
                                                    entry.                       EAR for UN con-              that incorporate more than a de minimis             UN applies to entire    See § 746.1(b) of the
                                                                                 trols                        amount of U.S.-origin ‘‘600 series’’ items.          entry.                   EAR for UN controls


                                                           DOSWASHINGTONSUP01528
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 960 of 996
                                                   24192                     Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                   List Based License Exceptions (See Part 740                                               Country chart                                        Country chart
                                                   for a Description of All License Exceptions)                    Control(s)              (see Supp. No. 1                Control(s)           (see Supp. No. 1
                                                   CIV: N/A                                                                                   to part 738)                                         to part 738)
                                                   TSR: N/A                                                 RS applies to entire         RS Column 1              NS applies to entire        NS Column 1
                                                   List of Items Controlled                                  entry except ‘‘tech-                                  entry.
                                                                                                             nology’’ for ‘‘devel-                                RS applies to entire        RS Column 1
                                                   Related Controls: N/A                                     opment,’’ ‘‘produc-                                   entry.
                                                   Related Definitions: N/A                                  tion,’’ operation, in-                               UN applies to entire        See § 746.1 of the
                                                   Items: The list of items controlled is                    stallation, mainte-                                   entry.                       EAR for UN con-
                                                      contained in the ECCN heading.                         nance, repair, over-                                                               trols
                                                   0E504 ‘‘Technology’’ ‘‘required’’ for the                 haul or refurbishing                                 AT applies to entire        AT Column 1
                                                        ‘‘development,’’ or ‘‘production’’ of                commodities in                                         entry.
                                                        commodities controlled by 0A504 that                 0A505.a and .x; for
                                                                                                             equipment for                                        List Based License Exceptions (See Part 740
                                                        incorporate a focal plane array or image                                                                  for a Description of All License Exceptions)
                                                                                                             those commodities
                                                        intensifier tube.                                    in 0B505 and for                                     CIV: N/A
                                                   License Requirements                                      ‘‘software’’ for                                     TSR: N/A
                                                                                                             those commodities
                                                   Reason for Control: RS, UN, AT                            and that equipment                                   Special Conditions for STA
                                                                                                             in 0D505.                                            STA: Paragraph (c)(2) of License Exception
                                                                                   Country chart            UN applies to entire         See § 746.1 of the
                                                          Controls               (see Supp. No. 1                                                                   STA (§ 740.20(c)(2) of the EAR) may not be
                                                                                                             entry.                        EAR for UN con-
                                                                                     part 738)                                                                      used for any item in 0E602.
                                                                                                                                           trols
                                                   RS applies to entire       RS Column 1                   CC applies to ‘‘tech-        CC Column 1              List of Items Controlled
                                                     entry.                                                   nology’’ for the                                    Related Controls: Technical data directly
                                                                                                              ‘‘development’’ or
                                                   UN applies to entire       See § 746.1(b) of the                                                                  related to articles enumerated in USML
                                                                                                              ‘‘production’’ of
                                                     entry.                     EAR for UN controls                                                                  Category II are ‘‘subject to the ITAR.’’
                                                                                                              commodities in
                                                   AT applies to entire       AT Column 1                     0A505.b.                                            Related Definitions: N/A
                                                     entry.                                                                                                       Items: ‘‘Technology’’ ‘‘required’’ for the
                                                                                                            AT applies to ‘‘tech-        AT Column 1
                                                                                                              nology’’ for ‘‘devel-                                  ‘‘development,’’ ‘‘production,’’ operation,
                                                   List Based License Exceptions (See Part 740
                                                                                                              opment,’’ ‘‘produc-                                    installation, maintenance, repair, or
                                                   for a Description of All License Exceptions)
                                                                                                              tion,’’ operation, in-                                 overhaul of commodities controlled by
                                                   CIV: N/A                                                   stallation, mainte-                                    ECCN 0A602 or 0B602, or ‘‘software’’
                                                   TSR: N/A                                                   nance, repair, over-                                   controlled by ECCN 0D602.
                                                   List of Items Controlled                                   haul or refurbishing
                                                                                                              commodities in                                      Supplement No. 1 to Part 774—
                                                   Related Controls: N/A                                      0A505.a, .d and .x.                                 [Amended]
                                                   Related Definitions: N/A
                                                   Items: The list of items controlled is                   List Based License Exceptions (See Part 740           ■ 44. In Supplement No. 1 to part 774,
                                                                                                            for a Description of All License Exceptions)          Category 0, remove ECCN 0E918.
                                                      contained in the ECCN heading.
                                                   0E505 ‘‘Technology’’ ‘‘required’’ for the                CIV: N/A                                              ■ 45. In Supplement No. 1 to part 774,
                                                        ‘‘development,’’ ‘‘production,’’                    TSR: N/A                                              Category 0, revise ECCN 0E982 to read
                                                        operation, installation, maintenance,               Special Conditions for STA                            as follows.
                                                        repair, overhaul or refurbishing of                 STA: Paragraph (c)(2) of License Exception            0E982 ‘‘Technology’’ exclusively for the
                                                        commodities controlled by 0A505.                      STA (§ 740.20(c)(2) of the EAR) may not be             ‘‘development’’ or ‘‘production’’ of
                                                   License Requirements                                       used for any ‘‘technology’’ in 0E505.                  equipment controlled by 0A982 or
                                                                                                                                                                     0A503.
                                                   Reason for Control: NS, RS, UN, CC, AT                   List of Items Controlled
                                                                                                            Related Controls: Technical data required for         License Requirements
                                                                                    Country chart              and directly related to articles enumerated        Reason for Control: CC
                                                          Control(s)              (see Supp. No. 1             in USML Category III are ‘‘subject to the
                                                                                     to part 738)
                                                                                                               ITAR’’ (See 22 CFR 121.1, Category III).                                 Control(s)
                                                   NS applies to ‘‘tech-       NS Column 1                  Related Definitions: N/A
                                                    nology’’ for ‘‘devel-                                   Items: The list of items controlled is                CC applies to ‘‘technology’’ for items con-
                                                    opment,’’ ‘‘produc-                                        contained in this ECCN heading.                     trolled by 0A982 or 0A503. A license is re-
                                                    tion,’’ operation, in-                                                                                         quired for ALL destinations, except Can-
                                                    stallation, mainte-                                     ■ 43. In Supplement No. 1 to part 774,                 ada, regardless of end-use. Accordingly, a
                                                    nance, repair, over-                                    Category 0, add, between the entries for               column specific to this control does not ap-
                                                    haul or refurbishing                                    ECCNs 0E521 and 0E604, an entry for                    pear on the Commerce Country Chart.
                                                    commodities in                                          ECCN 0E602:                                            (See part 742 of the EAR for additional in-
                                                    0A505.a and .x; for                                                                                            formation.)
                                                                                                            0E602 ‘‘Technology’’ ‘‘required’’ for the
                                                    equipment for                                                                                                 List Based License Exceptions (See Part 740
                                                                                                               ‘‘development,’’ ‘‘production,’’
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                    those commodities                                                                                             for a Description of All License Exceptions)
                                                    in 0B505; and for                                          operation, installation, maintenance,
                                                    ‘‘software’’ for that                                      repair, overhaul or refurbishing of                CIV: N/A
                                                    equipment and                                              commodities controlled by 0A602 or                 TSR: N/A
                                                    those commodities                                          0B602, or ‘‘software’’ controlled by
                                                                                                                                                                  List of Items Controlled
                                                    in 0D505.                                                  0D602 as follows (see List of Items
                                                                                                               Controlled).                                       Related Controls: N/A
                                                                                                                                                                  Related Definitions: N/A
                                                                                                            License Requirements                                  Items: The list of items controlled is
                                                                                                            Reason for Control: NS, RS, UN, AT                       contained in the ECCN heading.


                                                           DOSWASHINGTONSUP01529
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 961 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                               24193

                                                   Supplement No. 1 to Part 774—                                                          Country chart (see      ■ 50. In Supplement No. 1 to part 774,
                                                   [Amended]                                                       Control(s)             Supp. No. 1 to part     Category 2, revise ECCN 2D018 to read
                                                                                                                                                738)              as follows:
                                                   ■ 46. In Supplement No. 1 to part 774,
                                                   Category 0, remove ECCNs 0E984 and                       AT applies to entire         AT Column 1              2D018 ‘‘Software’’ for the ‘‘development,’’
                                                   0E987.                                                     entry.                                                   ‘‘production,’’ or ‘‘use’’ of equipment
                                                   ■ 47. In Supplement No. 1 to part 774,                                                                              controlled by 2B018.
                                                                                                            List Based License Exceptions (See Part 740
                                                   Category 1, revise ECCN 1A984 to read                    for a Description of All License Exceptions)            No software is currently controlled under
                                                   as follows:                                                                                                    this entry. See ECCNs 0D501, 0D602 and
                                                                                                            LVS: N/A
                                                   1A984 Chemical agents, including tear gas                GBS: N/A                                              0D606 for software formerly controlled under
                                                      formulation containing 1 percent or less              CIV: N/A                                              this entry.
                                                      of orthochlorobenzalmalononitrile (CS),
                                                      or 1 percent or less of                               List of Items Controlled                              ■ 51. In Supplement No. 1 to part 774,
                                                      chloroacetophenone (CN), except in                    Related Controls: (1) See ECCN 2D001 for              Category 2, revise ECCN 2E001 to read
                                                      individual containers with a net weight                  software for items controlled under this           as follows:
                                                      of 20 grams or less; liquid pepper except                entry. (2) See ECCNs 2E001
                                                      when packaged in individual containers                   (‘‘development’’), 2E002 (‘‘production’’),         2E001 ‘‘Technology’’ according to the
                                                      with a net weight of 3 ounces (85.05                     and 2E101 (‘‘use’’) for technology for items          General Technology Note for the
                                                      grams) or less; smoke bombs; non-                        controlled under this entry. (3) For                  ‘‘development’’ of equipment or
                                                      irritant smoke flares, canisters, grenades               ‘‘specially designed’’ dies, molds and                ‘‘software’’ controlled by 2A (except
                                                      and charges; and other pyrotechnic                       tooling, see ECCNs 1B003, 0B501, 0B602,               2A983, 2A984, 2A991, or 2A994), 2B
                                                      articles (excluding shotgun shells, unless               0B606, 9B004, and 9B009. (4) For
                                                      the shotgun shells contain only chemical                                                                       (except 2B991, 2B993, 2B996, 2B997,
                                                                                                               additional controls on dies, molds and
                                                      irritants) having dual military and                                                                            2B998, or 2B999), or 2D (except 2D983,
                                                                                                               tooling, see ECCNs 1B101.d, 2B104 and
                                                      commercial use, and ‘‘parts’’ and                        2B204. (5) Also see ECCNs 2B117 and                   2D984, 2D991, 2D992, or 2D994).
                                                      ‘‘components’’ ‘‘specially designed’’                    2B999.a.                                           License Requirements
                                                      therefor, n.e.s.                                      Related Definitions: N/A
                                                                                                            Items:                                                Reason for Control: NS, MT, NP, CB, AT
                                                   License Requirements
                                                   Reason for Control: CC                                      a. A controlled thermal environment
                                                                                                            within the closed cavity and possessing a                                      Country chart (see
                                                                                                                                                                           Control(s)      Supp. No. 1 to part
                                                                                Country chart (see          chamber cavity with an inside diameter of                                            738)
                                                          Control(s)            Supp. No. 1 to part         406 mm or more; and
                                                                                      738)                     b. Having any of the following:                    NS applies to ‘‘tech-   NS Column 1
                                                                                                               b.1. A maximum working pressure                     nology’’ for items
                                                   CC applies to entire        CC Column 1                  exceeding 207 MPa;                                     controlled by
                                                    entry.                                                     b.2. A controlled thermal environment               2A001, 2B001 to
                                                                                                            exceeding 1,773 K (1,500 °C); or
                                                   List Based License Exceptions (See Part 740                                                                     2B009, 2D001 or
                                                                                                               b.3. A facility for hydrocarbon
                                                   for a Description of All License Exceptions)                                                                    2D002.
                                                                                                            impregnation and removal of resultant
                                                     LVS: N/A                                               gaseous degradation products.                         MT applies to ‘‘tech-   MT Column 1
                                                     GBS: N/A                                                                                                      nology’’ for items
                                                     CIV: N/A                                                 Technical Note: The inside chamber                   controlled by
                                                                                                            dimension is that of the chamber in which              2B004, 2B009,
                                                   List of Items Controlled                                 both the working temperature and the                   2B104, 2B105,
                                                   Related Controls: N/A                                    working pressure are achieved and does not             2B109, 2B116,
                                                   Related Definitions: N/A                                 include fixtures. That dimension will be the           2B117, 2B119 to
                                                   Items: The list of items controlled is                   smaller of either the inside diameter of the           2B122, 2D001, or
                                                      contained in the ECCN heading.                        pressure chamber or the inside diameter of             2D101 for MT rea-
                                                                                                            the insulated furnace chamber, depending on            sons.
                                                   ■ 48. In Supplement No. 1 to part 774,                                                                         NP applies to ‘‘tech-   NP Column 1
                                                                                                            which of the two chambers is located inside
                                                   Category 2, revise ECCN 2B004 to read                                                                           nology’’ for items
                                                                                                            the other.
                                                   as follows:                                                                                                     controlled by
                                                                                                            ■ 49. In Supplement No. 1 to part 774,                 2A225, 2A226,
                                                   2B004 Hot ‘‘isostatic presses’’ having all of
                                                      the characteristics described in the List             Category 2, revise ECCN 2B018 to read                  2B001, 2B004,
                                                      of Items Controlled, and ‘‘specially                  as follows:                                            2B006, 2B007,
                                                      designed’’ ‘‘components’’ and                         2B018 Equipment on the Wassenaar                       2B009, 2B104,
                                                      ‘‘accessories’’ therefor.                                   Arrangement Munitions List.                      2B109, 2B116,
                                                                                                                                                                   2B201, 2B204,
                                                   License Requirements                                        No commodities currently are controlled
                                                                                                                                                                   2B206, 2B207,
                                                   Reason for Control: NS, MT NP, AT                        by this entry. Commodities formerly
                                                                                                                                                                   2B209, 2B225 to
                                                                                                            controlled by paragraphs .a through .d, .m
                                                                                                                                                                   2B233, 2D001,
                                                                                Country chart (see          and .s of this entry are controlled in ECCN
                                                                                                                                                                   2D002, 2D101,
                                                          Control(s)            Supp. No. 1 to part         0B606. Commodities formerly controlled by
                                                                                                                                                                   2D201 or 2D202
                                                                                      738)                  paragraphs .e through .l of this entry are
                                                                                                                                                                   for NP reasons.
                                                                                                            controlled by ECCN 0B602. Commodities
                                                                                                                                                                  NP applies to ‘‘tech-   NP Column 2
                                                   NS applies to entire        NS Column 2                  formerly controlled by paragraphs .o through
                                                                                                                                                                   nology’’ for items
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                    entry.                                                  .r of this entry are controlled by ECCN 0B501.
                                                                                                                                                                   controlled by
                                                   MT applies to entire        MT Column 1                  Commodities formerly controlled by
                                                                                                                                                                   2A290, 2A291, or
                                                    entry.                                                  paragraph .n of this entry are controlled in
                                                                                                                                                                   2D290 for NP rea-
                                                   NP applies to entire        NP Column 1                  ECCN 0B501 if they are ‘‘specially designed’’
                                                                                                                                                                   sons.
                                                    entry, except                                           for the ‘‘production’’ of the items controlled
                                                    2B004.b.3 and                                           in ECCN 0A501.a through .x or USML
                                                    presses with max-                                       Category I and controlled in ECCN 0B602 if
                                                    imum working pres-                                      they are of the kind exclusively designed for
                                                    sures below 69                                          use in the manufacture of items in ECCN
                                                    MPa.                                                    0A602 or USML Category II.


                                                           DOSWASHINGTONSUP01530
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 962 of 996
                                                   24194                    Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules

                                                                                Country chart (see                                        Country chart ≤(see     7A611 Military fire control, laser, imaging,
                                                          Control(s)            Supp. No. 1 to part                Control(s)             Supp. No. 1 to part        and guidance equipment, as follows (see
                                                                                      738)                                                       738)                List of Items Controlled).

                                                                                                            MT applies to ‘‘tech-        MT Column 1              License Requirements
                                                   CB applies to ‘‘tech-       CB Column 2
                                                     nology’’ for equip-                                      nology’’ for equip-                                 Reason for Control: NS, MT, RS, AT, UN
                                                     ment controlled by                                       ment controlled by
                                                     2B350 to 2B352,                                          2B004, 2B009,                                                                  Country chart (see
                                                     valves controlled                                        2B104, 2B105,                                                Control(s)        Supp. No. 1 to part
                                                     by 2A226 having                                          2B109, 2B116,                                                                        738).
                                                     the characteristics                                      2B117, or 2B119 to
                                                                                                                                                                  NS applies to entire     NS Column 1
                                                     of those controlled                                      2B122 for MT rea-
                                                                                                                                                                    entry except
                                                     by 2B350.g, and                                          sons.
                                                                                                                                                                    7A611.y.
                                                     software controlled                                    NP applies to ‘‘tech-        NP Column 1
                                                                                                                                                                  MT applies to com-       MT Column 1
                                                     by 2D351.                                                nology’’ for equip-
                                                                                                                                                                    modities in
                                                   AT applies to entire        AT Column 1                    ment controlled by
                                                                                                                                                                    7A611.a that meet
                                                     entry.                                                   2A225, 2A226,
                                                                                                                                                                    or exceed the pa-
                                                                                                              2B001, 2B004,
                                                   Reporting Requirements                                                                                           rameters in
                                                                                                              2B006, 2B007,
                                                     See § 743.1 of the EAR for reporting                                                                           7A103.b or .c.
                                                                                                              2B009, 2B104,
                                                   requirements for exports under License                                                                         RS applies to entire     RS Column 1
                                                                                                              2B109, 2B116,
                                                   Exceptions, and Validated End-User                                                                               entry except
                                                                                                              2B201, 2B204,
                                                   authorizations.                                                                                                  7A611.y.
                                                                                                              2B206, 2B207,
                                                                                                                                                                  AT applies to entire     AT Column 1
                                                   List Based License Exceptions (See Part 740                2B209, 2B225 to
                                                                                                                                                                    entry.
                                                   for a Description of All License Exceptions)               2B233 for NP rea-
                                                                                                                                                                  UN applies to entire     See § 746.1(b) of the
                                                                                                              sons.
                                                   CIV: N/A                                                                                                         entry except             EAR for UN con-
                                                                                                            NP applies to ‘‘tech-        NP Column 2                7A611.y.                 trols
                                                   TSR: Yes, except N/A for MT                                nology’’ for equip-
                                                   Special Conditions for STA                                 ment controlled by                                  List Based License Exceptions (See Part 740
                                                   STA: License Exception STA may not be                      2A290 or 2A291 for                                  for a Description of All License Exceptions)
                                                     used to ship or transmit ‘‘technology’’                  NP reasons.                                         LVS: $1,500
                                                     according to the General Technology Note               CB applies to ‘‘tech-        CB Column 2              GBS: N/A
                                                     for the ‘‘development’’ of ‘‘software’’                  nology’’ for equip-                                 CIV: N/A
                                                     specified in the License Exception STA                   ment controlled by
                                                                                                              2B350 to 2B352                                      Special Conditions for STA
                                                     paragraph in the License Exception section
                                                     of ECCN 2D001 or for the ‘‘development’’                 and for valves con-                                 STA: Paragraph (c)(2) of License Exception
                                                     of equipment as follows: ECCN 2B001                      trolled by 2A226                                      STA (§ 740.20(c)(2) of the EAR) may not be
                                                     entire entry; or ‘‘Numerically controlled’’              having the charac-                                    used for any item in 7A611.
                                                     or manual machine tools as specified in                  teristics of those
                                                                                                              controlled by                                       List of Items Controlled
                                                     2B003 to any of the destinations listed in
                                                     Country Group A:6 (See Supplement No.1                   2B350.g.                                            Related Controls: (1) Military fire control,
                                                     to part 740 of the EAR).                               AT applies to entire         AT Column 1                 laser, imaging, and guidance equipment
                                                                                                              entry.                                                 that are enumerated in USML Category XII,
                                                   List of Items Controlled                                                                                          and technical data (including software)
                                                   Related Controls: See also 2E101, 2E201, and             Reporting Requirements                                   directly related thereto, are subject to the
                                                      2E301                                                   See § 743.1 of the EAR for reporting                   ITAR. (2) See Related Controls in ECCNs
                                                   Related Definitions: N/A                                 requirements for exports under License                   0A504, 2A984, 6A002, 6A003, 6A004,
                                                   Items: The list of items controlled is                   Exceptions, and Validated End-User                       6A005, 6A007, 6A008, 6A107, 7A001,
                                                      contained in the ECCN heading                         authorizations.                                          7A002, 7A003, 7A005, 7A101, 7A102, and
                                                      Note: ECCN 2E001 includes ‘‘technology’’                                                                       7A103. (3) See ECCN 3A611 and USML
                                                                                                            List Based License Exceptions (See Part 740              Category XI for controls on countermeasure
                                                   for the integration of probe systems into
                                                                                                            for a Description of All License Exceptions)             equipment. (4) See ECCN 0A919 for
                                                   coordinate measurement machines specified
                                                   by 2B006.a.                                              CIV: N/A                                                 foreign-made ‘‘military commodities’’ that
                                                                                                            TSR: Yes, except N/A for MT                              incorporate more than a de minimis
                                                   ■ 52. In Supplement No. 1 to part 774,                                                                            amount of U.S. origin ‘‘600 series’’
                                                   Category 2, revise ECCN 2E002 to read                    Special Conditions for STA                               controlled content.
                                                   as follows:                                              STA: License Exception STA may not be                 Related Definitions: N/A
                                                                                                              used to ship or transmit ‘‘technology’’             Items:
                                                   2E002 ‘‘Technology’’ according to the                      according to the General Technology Note
                                                      General Technology Note for the                                                                                a. Guidance or navigation systems, not
                                                                                                              for the ‘‘production’’ of equipment as              elsewhere specified on the USML, that are
                                                      ‘‘production’’ of equipment controlled
                                                                                                              follows: ECCN 2B001 entire entry; or                ‘‘specially designed’’ for a defense article on
                                                      by 2A (except 2A983, 2A984, 2A991, or
                                                                                                              ‘‘Numerically controlled’’ or manual                the USML or for a 600 series item.
                                                      2A994), or 2B (except 2B991, 2B993,
                                                                                                              machine tools as specified in 2B003 to any             b. to w. [RESERVED]
                                                      2B996, 2B997, 2B998, or 2B999).
                                                                                                              of the destinations listed in Country Group            x. ‘‘Parts,’’ ‘‘components,’’ ‘‘accessories,’’
                                                   License Requirements                                       A:6 (See Supplement No.1 to part 740 of             and ‘‘attachments,’’ including
                                                   Reason for Control: NS, MT, NP, CB, AT                     the EAR).                                           accelerometers, gyros, angular rate sensors,
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                                                                            List of Items Controlled                              gravity meters (gravimeters), and inertial
                                                                                Country chart ≤(see                                                               measurement units (IMUs), that are
                                                          Control(s)            Supp. No. 1 to part         Related Controls: N/A                                 ‘‘specially designed’’ for defense articles
                                                                                       738)                 Related Definitions: N/A                              controlled by USML Category XII or items
                                                                                                            Items: The list of items controlled is                controlled by 7A611, and that are NOT:
                                                   NS applies to ‘‘tech-       NS Column 1                     contained in the ECCN heading.                        1. Enumerated or controlled in the USML
                                                    nology’’ for equip-                                                                                           or elsewhere within ECCN 7A611;
                                                    ment controlled by                                      ■ 53. In Supplement No. 1 to part 774,                   2. Described in ECCNs 6A007, 6A107,
                                                    2A001, 2B001 to                                         Category 7, revise ECCN 7A611 to read                 7A001, 7A002, 7A003, 7A101, 7A102 or
                                                    2B009.                                                  as follows:                                           7A103; or


                                                           DOSWASHINGTONSUP01531
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4702   E:\FR\FM\24MYP2.SGM    24MYP2
                                                                    Case 2:20-cv-00111-RAJ Document 107-22 Filed 09/23/20 Page 963 of 996
                                                                            Federal Register / Vol. 83, No. 101 / Thursday, May 24, 2018 / Proposed Rules                                                 24195

                                                      3. Elsewhere specified in ECCN 7A611.y or             XII and not elsewhere specified on the USML             Dated: May 4, 2018.
                                                   3A611.y.                                                 or in the CCL, as follows, and ‘‘parts,’’             Richard E. Ashooh,
                                                      y. Specific ‘‘parts,’’ ‘‘components,’’                ‘‘components,’’ ‘‘accessories,’’ and                  Assistant Secretary for Export
                                                   ‘‘accessories,’’ and ‘‘attachments’’ ‘‘specially         ‘‘attachments’’ ‘‘specially designed’’ therefor:      Administration.
                                                   designed’’ for a commodity subject to control               y.1 [RESERVED]                                     [FR Doc. 2018–10367 Filed 5–21–18; 8:45 am]
                                                   in this ECCN or a defense article in Category
                                                                                                                                                                  BILLING CODE 3510–33–P
sradovich on DSK3GMQ082PROD with PROPOSALS2




                                                           DOSWASHINGTONSUP01532
                                              VerDate Sep<11>2014    18:22 May 23, 2018   Jkt 244001   PO 00000   Frm 00031   Fmt 4701   Sfmt 9990   E:\FR\FM\24MYP2.SGM   24MYP2
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-22
                                 Document     Filed04/06/18
                                          92 Filed  09/23/20 Page
                                                              Page1964  of 996
                                                                    of 30




                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 DEFENSE DISTRIBUTED, et al.,             §
     Plaintiffs,                          §
                                          §
 v.                                       §        No. 1:15-cv-372-RP
                                          §
 U.S. DEPARTMENT OF STATE, et al.,        §
        Defendants.                       §


      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT




DOSWASHINGTONSUP01533
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page2965  of 996
                                                                     of 30




                                                               TABLE OF CONTENTS

BACKGROUND .............................................................................................................................................. 1
ARGUMENT..................................................................................................................................................... 2
I.          Plaintiffs’ First Amendment Claims Should Be Dismissed............................................................ 2
            A.          The First Amendment Does Not Apply To The Export Of CAD
                        Files That Function To Automatically Create A Firearm Or Its
                        Components ............................................................................................................................ 2
            B.          If the First Amendment Applies, This Regulation Survives First
                        Amendment Scrutiny. ............................................................................................................ 5
            C.          ITAR’s Export Controls Are Not Unconstitutionally Overbroad. ................................. 8
            D.          ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint. .....................10
II.         Plaintiffs’ Second Amendment Claims Should Be Dismissed. ....................................................13
            A.          Plaintiffs Lack Standing to Bring a Second Amendment Challenge. ............................13
                        1.          Defense Distributed Has Not Suffered a Harm to Second
                                    Amendment Interests. ............................................................................................14
                        2.          SAF and Conn Williamson Have Failed to Plead Sufficient
                                    Allegations of Injury and Any Second Amendment Injury is Not
                                    Traceable to Defendants’ Acts. .............................................................................15
            B.          Plaintiffs’ Second Amendment Challenge Fails on the Merits.......................................16
III.        Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits. ...........................................19
CONCLUSION ...............................................................................................................................................20




                                                                               i
DOSWASHINGTONSUP01534
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page3966  of 996
                                                                     of 30




                                                            TABLE OF AUTHORITIES

CASES

Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd.,
  627 F.3d 547 (5th Cir. 2010) ......................................................................................................................15

Bernstein v. U.S. Dep’t. of Justice,
   192 F.3d 1308 (9th Cir. 1999) ...................................................................................................................... 4

Bernstein v. U.S. Dep’t. of Justice,
   176 F.3d 1132 (9th Cir. 1999) ...................................................................................................................... 4

Bonds v. Tandy,
  457 F.3d 409 (5th Cir. 2006) ......................................................................................................................14

Broadrick v. Oklahoma,
  413 U.S. 601 (1973) .................................................................................................................................. 8, 9

Brockett v. Spokane Arcades,
  472 U.S. 491 (1985) ....................................................................................................................................... 9

Brown v. Entm’t Merchs. Ass’n,
  564 U.S. 786 (2011) .....................................................................................................................................17

Brown v. Livingston,
  524 F. Appx. 111 (5th Cir. 2013) ..............................................................................................................15

Bullfrog Films v. Wick,
  646 F. Supp. 492 (C.D. Cal. 1986) .............................................................................................................. 4

Capital Cities/ABC, Inc. v. Brady,
  740 F. Supp. 1007 (S.D.N.Y. 1990) ..........................................................................................................11

Catholic Leadership Coal. of Tex. v. Reisman,
  764 F.3d 409 (5th Cir. 2014) ......................................................................................................................10

CFTC v. Vartuli,
  228 F.3d 94 (2d Cir. 2000) ...................................................................................................................... 3, 4

City of Lakewood v. Plain Dealer Publ’g Co.,
   486 U.S. 750 (1988) ........................................................................................................................ 10, 11, 12

City of Littleton v. Z.J. Gifts D-4,
   541 U.S. 774 (2004) .............................................................................................................................. 11, 12




                                                                              ii
DOSWASHINGTONSUP01535
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page4967  of 996
                                                                     of 30



Collins v. Morgan Stanley Dean Witter,
  224 F.3d 496 (5th Cir. 2000) ........................................................................................................................ 3

Def. Distributed v. Dep’t of State,
   121 F. Supp. 3d 680 (W.D. Tex. 2015) (“DD I”) ............................................................................. passim

Def. Distributed v. Dep’t of State,
   838 F.3d 451 (5th Cir. 2016) (“DD II”),
   rehearing en banc denied, 865 F.3d 211 (5th Cir. 2017),
   certiorari denied, 138 S. Ct. 638 (2018) ................................................................................................ passim

District of Columbia v. Heller,
  554 U.S. 570 (2008) .....................................................................................................................................16

Equal Rights Ctr. v. Post Properties, Inc.,
  633 F.3d 1136 (D.C. Cir. 2011) .................................................................................................................16

Ezell v. City of Chicago,
  651 F.3d 684 (7th Cir. 2011) ............................................................................................................... 13, 14

Fontenot v. McCraw,
  777 F.3d 741 (5th Cir. 2015) ......................................................................................................................14

Forsyth Cnty. v. Nationalist Movement,
  505 U.S. 123 (1992) .....................................................................................................................................11

Freedman v. State of Md.,
  380 U.S. 51 (1965) .......................................................................................................................................11

FW/PBS v. City of Dallas,
 493 U.S. 215 (1990) .....................................................................................................................................14

Hazelwood Sch. Dist. v. Kuhlmeier,
  484 U.S. 260 (1988) .....................................................................................................................................10

Holder v. Humanitarian Law Project,
  561 U.S. 1 (2010) .................................................................................................................................. 4, 5, 6

Hotze v. Burwell,
  784 F.3d 984 (5th Cir. 2015) ......................................................................................................................14

Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
  515 U.S. 557 (1995) ....................................................................................................................................... 3

Junger v. Daley,
   209 F.3d 481 (6th Cir. 2000) ........................................................................................................................ 5



                                                                             iii
DOSWASHINGTONSUP01536
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page5968  of 996
                                                                     of 30



Karn v. U.S. Dept. of State,
  925 F.Supp. 1 (D.D.C. 1996) .....................................................................................................................10

Laker Airways, Ltd. v. Pan Am. World Airways, Inc.,
  604 F. Supp. 280 (D.D.C. 1984).................................................................................................................. 4

Lewis v. Casey,
  518 U.S. 343 (1996) .....................................................................................................................................14

Mance v. Sessions,
  880 F.3d 183 (5th Cir. 2018) ............................................................................................................... passim

Matal v. Tam,
 137 S. Ct. 1744 (2017)................................................................................................................................... 6

Mather v. Central Pac. Bank,
 2014 WL 5580963 (D. Haw. 2014) ...........................................................................................................15

Members of City Council of City of L.A. v. Taxpayers for Vincent,
  466 U.S. 789 (1984) ....................................................................................................................................... 9

Milwaukee Police Ass’n v. Jones,
  192 F.3d 742 (7th Cir. 1999) ......................................................................................................................10

Miss. State Democratic Party v. Barbour,
  529 F.3d 538 (5th Cir. 2008) ......................................................................................................................14

N.Y. State Club Ass’n v. City of New York,
  487 U.S. 1 (1988) ........................................................................................................................................... 8

Nat’l Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
  700 F.3d 185 (5th Cir. 2012) ........................................................................................................ 15, 16, 17

Near v. Minnesota ex rel. Olson,
  283 U.S. 697 (1931) .............................................................................................................................. 11, 12

New York Times Co. v. United States,
  403 U.S. 713 (1971) .....................................................................................................................................11

Oller v. Roussel,
  609 F. App’x 770 (5th Cir. 2015) ..............................................................................................................12

Petro-Chem Processing v. EPA,
   866 F.2d 433 (D.C. Cir. 1989) ...................................................................................................................16

Prometheus Radio Project v. FCC,
  373 F.3d 372 (3d Cir. 2004) .................................................................................................................. 8, 18


                                                                              iv
DOSWASHINGTONSUP01537
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page6969  of 996
                                                                     of 30



Pub. Citizen, Inc. v. Bomer,
  274 F.3d 212 (5th Cir. 2001) ............................................................................................................... 14, 15

Reed v. Town of Gilbert,
  135 S. Ct. 2218 (2015).............................................................................................................................. 5, 6

S. Utah Wild. Alliance v. Palma,
   2011 WL 2565198 (D. Utah 2011)............................................................................................................15

Sec’y of State of Md. v. Munson,
   467 U.S. 947 (1984) ....................................................................................................................................... 9

Second Amendment Arms v. City of Chicago,
   135 F. Supp. 3d 743 (N.D. Ill. 2015) ........................................................................................................14

Shelby Cty. v. Holder,
  133 S. Ct. 2612 (2013).................................................................................................................................17

Se. Promotions v. Conrad,
   420 U.S. 546 (1975) .....................................................................................................................................12

Spokeo, Inc. v. Robins,
  136 S. Ct. 1540 (2016).................................................................................................................................14

Stagg P.C. v. U.S. Dep’t of State,
   158 F. Supp. 3d 203 (S.D.N.Y. 2016),
   aff’d, 673 F. App’x 93 (2d Cir. 2016),
   cert. denied, 138 S. Ct. 721 (2018)............................................................................................................. 6, 9

Teixeira v. County of Alameda,
   873 F.3d 670 (9th Cir. 2017) ......................................................................................................... 13, 14, 17

Texas v. Johnson,
  491 U.S. 397 (1989) ....................................................................................................................................... 2

U.nited States v. Hicks,
  980 F.2d 963 (5th Cir. 1992) ................................................................................................................... 8, 9

United States v. Hsu,
  364 F.3d 192 (4th Cir. 2004) ......................................................................................................................20

United States v. Chi Mak,
  683 F.3d 1126 (9th Cir. 2012) .............................................................................................................. passim

United States v. Edler Indus., Inc.,
  579 F.2d 516 (9th Cir. 1978) ................................................................................................................. 6, 11



                                                                               v
DOSWASHINGTONSUP01538
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page7970  of 996
                                                                     of 30



United States v. Martinez,
  904 F.2d 601 (11th Cir. 1990) ...................................................................................................................... 7

United States v. Posey,
  864 F.2d 1487 (9th Cir. 1989) ...................................................................................................................... 6

United States v. Williams,
  553 U.S. 285 (2008) .....................................................................................................................................20

United States v. Zhen Zhou Wu,
  711 F.3d 1 (1st Cir. 2013),
  cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013) .............................................. 2, 20

Universal City Studios, Inc. v. Corley,
  273 F.3d 429 (2d Cir. 2001) ......................................................................................................................... 4

Valley Forge Christian College v. Ams. United for Separation of Church and State, Inc.,
  454 U.S. 464 (1982) ....................................................................................................................................16

Virginia v. Hicks,
  539 U.S. 113 (2003) ....................................................................................................................................... 9

Voting for Am., Inc. v. Steen,
  732 F.3d 382 (5th Cir. 2013) .............................................................................................................. 3, 4, 9

Warth v. Seldin,
 422 U.S. 490 (1975) ....................................................................................................................................... 8

Williams-Yulee v. Florida Bar,
 135 S. Ct. 1656 (2015)................................................................................................................................... 8

STATUTES

18 U.S.C. § 2339B .............................................................................................................................................. 5

22 U.S.C. § 2778……………. ................................................................................................................. passim


REGULATIONS

22 C.F.R. § 120.1 et seq....................................................................................................................................... 2

22 C.F.R. § 120.4 ........................................................................................................................................... 2, 8

22 C.F.R. § 120.6 ..................................................................................................................................... 2, 7, 20

22 C.F.R. § 120.10 ...................................................................................................................................... passim



                                                                               vi
DOSWASHINGTONSUP01539
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-22
                                  Document     Filed04/06/18
                                           92 Filed  09/23/20 Page
                                                               Page8971  of 996
                                                                     of 30



22 C.F.R. § 120.11 ....................................................................................................................................... 7, 11

22 C.F.R. § 120.17 ............................................................................................................................................19


RULES

Fed. R. Civ. P. 12(b)(6)...................................................................................................................................... 4

OTHER AUTHORITIES

Black’s Law Dictionary (10th ed. 2014) .............................................................................................................. 8

Constitutionality of the Proposed Revision of the International
Traffic in Arms Regulations,
       5 Op. O.L.C. 202 (1981)…………………………………………………………………13




                                                                              vii
DOSWASHINGTONSUP01540
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-22
                                 Document     Filed04/06/18
                                          92 Filed  09/23/20 Page
                                                              Page9972  of 996
                                                                    of 30



                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
 DEFENSE DISTRIBUTED, et al.,                            §
     Plaintiffs,                                         §
                                                         §
 v.                                                      §         No. 1:15-cv-372-RP
                                                         §
 U.S. DEPARTMENT OF STATE, et al.,                       §
        Defendants.                                      §


      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

        At issue in this litigation is the United States’ ability to control the export of weapons—a
system of laws and regulations that seeks to ensure that articles useful for warfare or terrorism are
not shipped from the United States to other countries (or otherwise provided to foreigners) without
authorization, where, beyond the reach of U.S. law, they could be used to threaten U.S. national
security, U.S. foreign policy interests, or international peace and stability. Plaintiffs challenge
restrictions on the export of Computer Aided Design (“CAD”) files and other, related files, that are
indispensable to a three-dimensional (“3-D”) printing process used to create firearms and their
components. There is no dispute that the Government does not restrict Plaintiffs from
disseminating such files domestically to U.S. persons or from using such files to make or acquire
firearms in the United States. Nonetheless, Plaintiffs seek to bar the Government from preventing
the export of these design files, which can be easily used overseas to make firearms that are subject to
U.S. export controls. Plaintiffs’ characterization of such an export as the mere “publication” of
information is wrong—these files unquestionably direct the functioning of a 3-D printer, cause it to
manufacture firearms, or otherwise enable the creation of such firearms by those abroad. Whatever
informational value there may be in the process by which 3-D printing occurs, the CAD files are
also functional, directly facilitate the manufacture of weapons, and may properly be regulated for
export. As set forth below, Plaintiffs’ Second Amended Complaint should be dismissed.
                                            BACKGROUND
        In the spring of 2015, Plaintiffs filed their initial Complaint in this action and moved for a
preliminary injunction. See ECF Nos. 1, 7. On August 4, 2015, this Court entered an Order denying
Plaintiffs’ motion. See Def. Distributed v. Dep’t of State, 121 F. Supp. 3d 680 (W.D. Tex. 2015) (“DD


                                                     1
DOSWASHINGTONSUP01541
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-22
                                  Document      Filed04/06/18
                                           92 Filed   09/23/20 Page
                                                                Page10973 of 996
                                                                       of 30




I”). Appellate review confirmed the Court’s Order, see Def. Distributed v. Dep’t of State, 838 F.3d 451
(5th Cir. 2016) (“DD II”), rehearing en banc denied, 865 F.3d 211 (5th Cir. 2017), certiorari denied, 138
S. Ct. 638, after which proceedings resumed in this Court. On March 16, 2018, Plaintiffs filed the
Second Amended Complaint (“SAC”). See ECF No. 90.
          In its August 4, 2015 Order, the Court set forth an account of the statutory and regulatory
provisions that are the target of Plaintiffs’ challenge:

            Under the Arms Export Control Act (“AECA”), “the President is authorized to control
        the import and the export of defense articles and defense services” and to “promulgate
        regulations for the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1).
        The AECA imposes both civil and criminal penalties for violation of its provisions and
        implementing regulations, including monetary fines and imprisonment. Id. § 2278(c) & (e).
        The President has delegated his authority to promulgate implementing regulations to the
        Secretary of State. Those regulations, the International Traffic in Arms Regulation (“ITAR”),
        are in turn administered by the [Directorate of Defense Trade Controls (“DDTC”)] and its
        employees. 22 C.F.R. 120.1(a).
            The AECA directs that the “defense articles” designated under its terms constitute the
        United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a
        compendium of specific controlled items,” rather it is a “series of categories describing the
        kinds of items” qualifying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12
        (1st Cir.) cert. denied sub nom., Yufeng Wei v. United States, 134 S. Ct. 365 (2013). . . . The term
        “defense articles” also specifically includes “technical data recorded or stored in any physical
        form, models, mockups or other items that reveal technical data directly relating to items
        designated in” the Munitions List. 22 C.F.R. § 120.6.
            A party unsure about whether a particular item is a “defense article” covered by the
        Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C.F.R. §
        120.4 (describing process). The regulations state the DDTC “will provide a preliminary
        response within 10 working days of receipt of a complete request for commodity jurisdiction
        [‘CJ’].” Id. § 120.4(e). If a final determination is not provided after 45 days, “the applicant
        may request in writing to the Director, Office of Defense Trade Controls Policy that this
        determination be given expedited processing.” Id.

DD I at 686-87. 1 This regulatory framework remains in place. See 22 C.F.R. 120.1 et seq.

                                                ARGUMENT

I.        Plaintiffs’ First Amendment Claims Should Be Dismissed.
          A. The First Amendment Does Not Apply To The Export Of CAD Files That Function
             To Automatically Create A Firearm Or Its Components.

          The First Amendment does not encompass all types of conduct. Texas v. Johnson, 491 U.S.

1
    Unless otherwise stated, all internal citations and quotation marks have been omitted in this brief.


                                                        2
DOSWASHINGTONSUP01542
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page11974 of 996
                                                                     of 30




397, 404 (1989). At a minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley v. Irish-Am. Gay, Lesbian &
Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995); see also Voting for Am., Inc. v. Steen, 732 F.3d 382, 389
(5th Cir. 2013) (“[N]on-expressive conduct does not acquire First Amendment protection whenever
it is combined with another activity that involves protected speech.”). “To determine whether
particular conduct possesses sufficient communicative elements to be embraced by the First
Amendment, courts look to whether the conduct shows an intent to convey a particular message
and whether the likelihood was great that the message would be understood by those who viewed
it.” Steen, 732 F.3d at 388.
        Plaintiffs cannot carry their burden to prove that the First Amendment applies to their
technical data for the manufacture of firearms and their components. As an initial matter, the
relevant ITAR provisions govern the export of defense articles and defense services, including
related technical data. As applied to Plaintiffs’ CAD files, the regulations are properly focused on
restricting an export that can unquestionably facilitate the creation of defense articles abroad.
Indeed, the CJ requests Defense Distributed submitted to DDTC illustrate that the mere publication
of ideas is not at issue. 2 The CJ requests make clear the CAD files are functional: “essentially
blueprints that can be read by CAD software,” ECF No. 8-2, Pl. Br. at App. 208, 3 to generate
firearms, firearms components, or other defense articles “automatically.” Id. at 267. Further, in its CJ
requests, Defense Distributed itself described its role solely in terms of nonexpressive conduct:
“Although DD converted this information into CAD file format, DD does not believe that it
created any new technical data for the production of the gun.” 4 Id. at 211. Plaintiffs’ own description
2
  “[D]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings
if they are referred to in the plaintiff’s complaint and are central to her claim.” Collins v. Morgan
Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).
3
  Defendants determined that only the CAD files, and not Defense Distributed’s related files (such
as “read-me” text files), fell within ITAR’s commodity jurisdiction. Ex. A, attached hereto.
4
  Defendants recognize that, in its Order denying Plaintiffs’ preliminary injunction motion, the Court
concluded that “the files [are] subject to the protection of the First Amendment,” at least “for the
purpose of the preliminary injunction analysis,” relying on representations “Plaintiffs made . . . at
the hearing that Defense Distributed is interested in distributing the files as ‘open source.’” DD I,
121 F. Supp. 3d at 692. The Court’s provisional conclusion at the PI stage may be revisited,
however, and as set forth below, even under that view Plaintiffs’ claims should be dismissed.
Notwithstanding the notice the Court provided that this allegation is important, Plaintiffs make no


                                                     3
DOSWASHINGTONSUP01543
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page12975 of 996
                                                                     of 30




of the items thus removes their conduct from the purview of the First Amendment. See CFTC v.
Vartuli, 228 F.3d 94, 111 (2d Cir. 2000) (rejecting First Amendment challenge to prohibition on
distributing software, and emphasizing that software provided “automatic” advice and, rather than
educating the consumer, provided explicit instructions about whether to buy or sell); Universal City
Studios, Inc. v. Corley, 273 F.3d 429, 454 (2d Cir. 2001) (upholding injunction prohibiting the Internet
posting of computer software that facilitated the unlawful reproduction of movies stored on DVDs,
because the injunction “target[ed] only the nonspeech component” of the software). Nor have
Plaintiffs adequately alleged that the intended export of CAD files “shows an intent to convey a
particular message” or that “the likelihood was great that the message would be understood by those
who viewed it.” See Steen, 732 F.3d at 388. Moreover, Plaintiffs do not even allege that they have
undertaken any effort to engage in purely domestic distribution of their CAD files, whether on the
Internet or otherwise, suggesting their true interests lie in export, not expression. These deficiencies,
coupled with the First Amendment’s limited application abroad, e.g., Laker Airways v. Pan Am. World
Airways, 604 F. Supp. 280 (D.D.C. 1984); Bullfrog Films v. Wick, 646 F. Supp. 492, 502 (C.D. Cal.
1986), warrant dismissal of Plaintiffs’ First Amendment claim pursuant to Rule 12(b)(6). 5
        To be sure, the SAC does reference a Ninth Circuit case, Bernstein v. U.S. Dep’t of Justice, SAC
¶¶ 21, 28, which extended First Amendment protections to computer source code on the theory that
it can be read and understood by humans and, unless subsequently compiled, could not directly
control the functioning of a computer. See 176 F.3d 1132, 1139-43 (9th Cir. 1999). The opinion in
that case, however, was subsequently withdrawn and rehearing granted, suggesting the Court should
be cautious before relying on it. See Bernstein v. U.S. Dep’t. of Justice, 192 F.3d 1308 (9th Cir. 1999).
And even assuming, arguendo, that the Ninth Circuit’s conclusion were correct as to the source code
of software—a conclusion with which Defendants disagree—the CAD files here do not merely
cause a computer to function generally, but provide specific direction to a machine in furtherance of
mention in the SAC of their alleged “open source” intention or any other stated intent for “the files
. . . to be used by others as a baseline” for discussion. Compare id. at with SAC, ECF No. 90 (lacking
any reference to “open source” distribution).
5
  Should the Court conclude, as Defendants contend, that Plaintiffs’ exports are not sufficiently
expressive, the appropriate standard of review would be rational-basis scrutiny, which ITAR plainly
satisfies. See Steen, 732 F.3d 382, 392 (5th Cir. 2013) (a statute that “regulate[s] conduct alone and
do[es] not implicate the First Amendment” should receive rational-basis scrutiny).


                                                      4
DOSWASHINGTONSUP01544
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-22
                               Document      Filed04/06/18
                                        92 Filed   09/23/20 Page
                                                             Page13976 of 996
                                                                    of 30




manufacturing firearms and defense articles. 6

        B. If the First Amendment Applies, This Regulation Survives First Amendment Scrutiny.

        “Government regulation of speech is content based if a law applies to particular speech
because of the topic discussed or the idea or message expressed,” which includes laws that “defin[e]
regulated speech by particular subject matter . . . [or] by its function or purpose.” Reed v. Town of
Gilbert, 135 S. Ct. 2218, 2227 (2015). As a result, the Court should assess whether application of the
ITAR “furthers a compelling interest and is narrowly tailored to achieve that interest.” Id. at 2231.
        The Supreme Court’s analysis in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010)
(“HLP”) illustrates why application of the ITAR to Defense Distributed’s would-be export of 3-D
printing information is permissible. There, the Supreme Court upheld a restriction on providing
“material support or resources to a foreign terrorist organization,” 18 U.S.C. § 2339B(a)(1), as
applied to a group that sought to “facilitate only the lawful, nonviolent purposes” of certain foreign
groups. HLP, 561 U.S. at 8. The Court recognized that the particular activities in which the plaintiffs
wished to engage—legal training and political advocacy—“consist[ed] of communicating a message”
and thus, unlike the computer files at issue here, had an expressive component. See id. at 28. But the
Court nonetheless upheld the statute against a First Amendment challenge, concluding that
Congress had permissibly determined that even support for peaceable, lawful conduct “can further
terrorism by foreign groups.” Id. at 30.
        In considering the First Amendment challenge in HLP, the Court emphasized that the issues
presented “implicate[d] sensitive and weighty interests of national security and foreign affairs.” Id. at
33-45; see also id. at 28 (“Everyone agrees that the Government’s interest in combating terrorism is an
urgent objective of the highest order.”). Giving deference to the Government’s determinations of
the likely consequences of allowing the material support at issue, the Court also concluded that the
statute was narrowly tailored to achieve those important interests. See id. at 33-37. In doing so, the


6
 As this Court noted, the Sixth Circuit in Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000) similarly
“found . . . ‘computer source code is . . . protected by the First Amendment.”’ DD I at 692 (quoting
Junger). Like Bernstein, however, the precedential value of this opinion is nil in light of the dismissal
with prejudice agreed to by plaintiff in that case on remand. See Junger v. Dep’t of Commerce, No. 96-cv-
1723-JG, Dkt. No. 123 (N.D. Oh. Nov. 16, 2000).


                                                    5
DOSWASHINGTONSUP01545
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page14977 of 996
                                                                     of 30




Court explained that “Congress and the Executive are uniquely positioned to make principled
distinctions between activities that will further terrorist conduct and undermine United States
foreign policy, and those that will not.” Id. at 35. Thus, where “sensitive interests in national security
and foreign affairs [are] at stake,” id. at 36, courts applying First Amendment scrutiny must give
“significant weight” to the “political branches[’] . . . determination” of what is “necessary.” 7
        Here, Congress and the Executive Branch have concluded that restrictions on the export of
arms are essential to the promotion of “world peace and the security and foreign policy of the
United States.” 22 U.S.C. § 2778(a)(1). Courts have likewise recognized “the Government’s
important interest in regulating the international dissemination of military information.” United
States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012); see also United States v. Posey, 864 F.2d 1487,
1496 (9th Cir. 1989) (citing United States v. Edler Indus., Inc. 579 F.2d 516, 520 (9th Cir. 1978)).
Indeed, on appeal from this Court’s denial of Plaintiffs’ motion for a preliminary injunction, the
Fifth Circuit explained that “the State Department’s stated interest in preventing foreign nationals—
including all manner of enemies of this country—from obtaining technical data on how to produce
weapons and weapons parts” constitutes “a very strong public interest in national defense and
national security.” DD II, 838 F.3d at 458; accord Posey, 864 F.2d at 1497 (“Technical data that is
relatively harmless and even socially valuable when available domestically may, when sent abroad,
pose unique threats to national security.”); Stagg P.C. v. U.S. Dep’t of State, 158 F. Supp. 3d 203, 210-
11 (S.D.N.Y.), aff’d, 673 F. App’x 93 (2d Cir. 2016), cert. denied, 138 S. Ct. 721 (2018) (holding that
injunction barring enforcement of the ITAR’s licensing provisions “would have very serious adverse
impacts on the national security of the United States”; among the “parade of horribles” would be
the release of “digital plans for 3D-printable plastic firearms”).
        Plaintiffs do not contest this point, either in their SAC or elsewhere. See Pls’. Mem. in

7
  Although Defendants previously briefed this case as one involving a “content-neutral” Regulation
to which “intermediate scrutiny” would apply, see Defs.’ Opp. to Pls.’ Mot. for a PI at 15-18, ECF
No. 32, and the Court adopted this reasoning, see DD I, 121 F. Supp. 3d at 694, the Supreme Court
has made clear that “laws that, though facially content neutral . . . cannot be justified without
reference to the content of the regulated speech . . . must also satisfy strict scrutiny.” Reed, 135 S. Ct.
at 2227. Matal v. Tam, 137 S. Ct. 1744, 1765-66 (2017) (“laws ‘targeted at specific subject matter’”
are to be treated “as content based discrimination”) (citing Reed); see also DD II, 838 F.3d at 468-69
(Jones, J., dissenting).


                                                     6
DOSWASHINGTONSUP01546
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-22
                               Document      Filed04/06/18
                                        92 Filed   09/23/20 Page
                                                             Page15978 of 996
                                                                    of 30




Support of PI at 28, ECF No. 8 (acknowledging that “Plaintiffs do not question that the
Government has a compelling interest in regulating the exportation of arms”). That concession,
coupled with the deference owed by this Court to national security and foreign policy judgments of
the Executive Branch, e.g., HLP, 561 U.S. at 35; United States v. Martinez, 904 F.2d 601, 602 (11th Cir.
1990), leaves no doubt as to the importance of the Government’s interests in this case.
        The ITAR’s licensing requirements are also narrowly tailored to achieve the Government’s
compelling interests. In longstanding regulations, the Department of State has consistently and
reasonably concluded that it is not possible to meaningfully curtail the overseas dissemination of
arms if unfettered access to technical data essential to the production of those arms is permitted. See
22 C.F.R. §§ 120.6, 120.10; see also Chi Mak, 683 F.3d at 1135 (“The authority to regulate arms traffic
would be of negligible practical value if it encompassed only the exportation of particular military
equipment but not the exportation of blueprints specifying the construction of the very same
equipment.”). Nevertheless, the statutory and regulatory scheme confirms that the Government “has
been conscious of its own responsibility to consider how its actions may implicate constitutional
concerns.” HLP, 561 U.S. at 35; see SAC ¶ 20 (recognizing Government’s efforts “to address First
Amendment concerns”).
        For example, the “ITAR makes a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or engineering papers.” Chi Mak, 683 F.3d at
1135 (citing HLP, 561 U.S. at 35-36). The regulations also exclude from the definition of “technical
data” “basic marketing information on function or purpose or general system descriptions of
defense articles.” 22 C.F.R. 120.10(b). Also excluded is information within the public domain, id.,
broadly defined as “information which is published and which is generally accessible or available to
the public,” inter alia, “[t]hrough sales at newsstands and bookstores,” “[a]t libraries open to the
public or from which the public can obtain documents,” and “[t]hrough unlimited distribution at a
conference, meeting, seminar, trade show or exhibition, generally accessible to the public, in the
United States,” id. § 120.11. And of course, the AECA and ITAR restrict only the export of
technical data: “Plaintiffs are free to disseminate the computer files at issue domestically in public or
private forums, including via the mail or any other medium that does not provide the ability to



                                                    7
DOSWASHINGTONSUP01547
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page16979 of 996
                                                                     of 30




disseminate the information internationally.” DD I at 695 (rejecting argument that Defendants’
interpretation of “export” was overbroad); see also id. at 696 (“ITAR provides a method through the
commodity jurisdiction request process for determining whether information is subject to its export
controls”) (citing 22 C.F.R. § 120.4). Cf. U.S. v. Hicks, 980 F.2d 963, 970-72 (5th Cir. 1992) (holding
statute prohibiting intimidation of flight crew withstood First Amendment strict scrutiny because, as
here, the statute “does not cast a sweeping net at amorphous categories of speech”; “the operative
term in the instant case[] [“intimidate” in Hicks, as “export” here] is a word that is not simply
associated with a type of speech, but includes conduct as well”; and “encompasses only a relatively
narrow range of speech”).
        To be sure, a dissent from the Fifth Circuit’s opinion in DD II rejected this analysis,
concluding that the application of the ITAR here could not survive strict scrutiny. But that opinion
incorrectly analyzed the question of “overinclusive[ness],” resting its conclusion on a purported
distinction between an “export” and “domestic posting on the Internet.” See DD II, 838 F.3d at 470-
71 (Jones, J., dissenting). But “[b]y nature, the Internet is uniform everywhere. Its content is not
dependent on geographic or metropolitan boundaries.” Prometheus Radio Project v. FCC, 373 F.3d
372, 469 (3d Cir. 2004) (Scirica, C.J., concurring in part and dissenting in part). Overinclusiveness
can be measured only with respect to available, less-restrictive alternatives, see Williams-Yulee v. Fla.
Bar, 135 S. Ct. 1656, 1671 (2015), and because the Internet has no dividing lines, the ITAR’s
regulation of the export of technical data must encompass all such postings to achieve its ends. 8
        C. ITAR’s Export Controls Are Not Unconstitutionally Overbroad.

        Plaintiffs also raise an “overbreadth” challenge to the ITAR’s regulation of technical data. See
SAC ¶ 55. Overbreadth is an exception to the prudential standing requirement that a plaintiff may
only “assert his own legal rights and interests.” Warth v. Seldin, 422 U.S. 490, 499 (1975). In
circumstances where a regulation is alleged to be so broad that it is incapable of any permissible
application, courts may allow a party to bring a facial challenge to a statute because it threatens
8
  Nor is it the case that defining “export” to include the transfer abroad of information is improper,
as the Fifth Circuit dissent suggests in reliance on, inter alia, dictionary definitions of “the verb
‘export.’” DD II, 838 F.3d at 466-67. But the noun “export” is defined as “[a] product or service
created in one country and transported to another.” Export (noun form), Black’s Law Dictionary (10th
ed. 2014) (emphasis added).


                                                     8
DOSWASHINGTONSUP01548
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page17980 of 996
                                                                     of 30




others not before the court. See N.Y. State Club Ass’n v. City of New York, 487 U.S. 1, 14 (1987);
Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to be used “sparingly
and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must show that the alleged
“overbreadth of a statute [is] not only [] real, but substantial . . . judged in relation to the statute’s
plainly legitimate sweep,” id. at 615; see also Steen, 732 F.3d at 387 (describing this test for First
Amendment facial challenges as “daunting”).
        First, Plaintiffs’ overbreadth claim fails because, for the reasons described above, the AECA
and ITAR are not directed at speech, but rather to the export of defense articles and related
technical data, 22 U.S.C. 2778(a)(1); 22 C.F.R § 120.1. See Virginia v. Hicks, 539 U.S. 113, 124 (2003)
(“Rarely, if ever, will an overbreadth challenge succeed against a law or regulation that is not
specifically addressed to speech or to conduct necessarily associated with speech”); see also Members of
City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 800 n.19 (1984). Further, “[c]ourts
need not entertain an overbreadth challenge ‘where the parties challenging the statute are those who
desire to engage in protected speech that the overbroad statute purports to punish.’” Hicks, 980 F.2d
at 969 (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504 (1985)). Thus, no overbreadth
challenge is “appropriate if the first amendment rights asserted” on behalf of third parties are
“essentially coterminous” with those asserted by the plaintiffs themselves. Id. And an overbreadth
challenge should not properly lie if the regulations have been applied permissibly to Plaintiffs. See
Sec’y of State of Md. v. Munson, 467 U.S. 947, 958 (1984). Here, because Defense Distributed’s explicit
purpose is international in nature—to promote “global access to . . . 3D[] printing of arms,” SAC
¶ 1— the ITAR is being applied directly in its intended manner.
        Additionally, Plaintiffs’ overbreadth claim fails on the merits. The ITAR’s export controls on
technical data have a substantially permissible purpose. Specifically, these regulations prevent the
circumvention of export controls on munitions by proscribing the export of instructions, blueprints,
or—as in the instant case—the automated processes to produce such munitions. See Stagg PC, 158 F.
Supp. 3d at 210-11; Chi Mak, 683 F.3d at 1135. Further, Plaintiffs have nowhere alleged that the
regulations have been applied in a substantial number of impermissible ways. To the contrary, they
plead that “[a]t the time Defense Distributed posted the Published Files, there was no publicly



                                                      9
DOSWASHINGTONSUP01549
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page18981 of 996
                                                                     of 30




known case of Defendants enforcing a prepublication approval requirement under the ITAR.” SAC
¶ 27. Plaintiffs’ theory also ignores that the regulations do not extend to domestic distribution of
technical data to U.S. persons and carve out a wide exemption for “public domain” data that helps
ensure their reach is appropriately limited. See 22 C.F.R. § 120.10(b)(5). Accordingly, Plaintiffs’
overbreadth claim is without merit. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge);
Karn v. Dep’t of State, 925 F. Supp. at 13 (D.D.C. 1996) (“plaintiff’s overbreadth concerns [about the
ITAR’s ‘technical data’ provision] are not genuine”).
        D. ITAR’s Export Controls Are Not An Unconstitutional Prior Restraint.
        Plaintiffs’ repeated references to the regulations as a “prior restraint,” e.g., SAC ¶¶ 17-22, 40-
45, 54-57, do not advance their First Amendment claim. As this Court previously explained, the
Fifth Circuit has recognized that “judicial decisions analyzing prior restraints have applied different
standards of review depending on the restraint at issue.” DD I, 121 F Supp. 3d at 692 (quoting
Catholic Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (5th Cir. 2014)). For example, while a
prior restraint involving “a facially content-based restriction on political speech in a public forum” is
subject to strict scrutiny, “a prior restraint on speech in a non-public forum at a school is
constitutional if reasonably related to legitimate pedagogical goals.” Milwaukee Police Ass’n v. Jones, 192
F.3d 742, 749 (7th Cir. 1999) (citing Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988)), cited
in Catholic Leadership Coal., 764 F.3d at 438.
        The licensing scheme at issue here could not plausibly give rise to the sort of censorship that
has caused courts to invalidate prior restraints on news publications or public rallies. Heightened
concerns about prior restraints arise when “a licensing law gives a government official or agency
substantial power to discriminate based on the content or viewpoint of speech by suppressing
disfavored speech or disliked speakers.” City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 759
(1988). For such concerns to arise, the “law must have a close enough nexus to expression, or to
conduct commonly associated with expression, to pose a real and substantial threat of . . .
censorship risks.” Id. By contrast, “laws of general application that are not aimed at conduct
commonly associated with expression and do not permit licensing determinations to be made on the
basis of ongoing expression or the words about to be spoken[] carry with them little danger of



                                                    10
DOSWASHINGTONSUP01550
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page19982 of 996
                                                                     of 30




censorship.” Id. at 760-61. The provisions at issue fall squarely in this latter category. The AECA and
ITAR are part of a scheme designed to curtail the spread of defense articles to foreign nationals, in
this case, CAD files that directly facilitate the 3-D printing of firearms. Far from being aimed at
restricting expression, the regulations “specifically carve out exceptions to the law for the types of
information that are subject to the highest levels of First Amendment protection, for example,
published scholarly works.” Chi Mak, 683 F.3d at 1136; see 22 C.F.R. § 120.11(a).
        While computer files could, in some circumstances, be distributed for expressive purposes, it
nonetheless stands in obvious contrast to activities such as parading, posting signs, distributing
handbills, or publishing newspapers, which are always (or almost always) done for expressive
purposes. Cases involving restrictions on those activities are inapposite here. See, e.g., New York Times
Co. v. United States, 403 U.S. 713 (1971) (publication of Pentagon Papers in the newspaper); Near v.
Minnesota ex rel. Olson, 283 U.S. 697 (1931) (publication of charges of official misconduct in
newspaper); Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992) (permit for protest march). Thus,
Plaintiffs’ attempt to shoehorn the AECA and ITAR into the classic prior restraint framework is
unpersuasive. Chi Mak, 683 F.3d at 1136 (rejecting similar prior restraint argument); see also Edler
Indus., 579 F.2d at 521 (same). Cf. Capital Cities/ABC, Inc. v. Brady, 740 F. Supp. 1007, 1013
(S.D.N.Y. 1990) (upholding against First Amendment challenge licensing strictures for international
television broadcasts without concluding such a licensing system constituted a prior restraint).
        The ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to censor,”
when the government establishes a censorship board like that in Freedman and requires it to
determine whether a film is “moral and proper,” it is likely that the institutional bias of the censors
will lead to the suppression of speech that should be permitted. Freedman v. Md., 380 U.S. 51, 52, 57
(1965). In contrast, “laws of general application that are not aimed at conduct commonly associated
with expression” do not raise the same concerns about censorship because it will only be a “rare
occasion [when] an opportunity for censorship will exist.” Lakewood, 486 U.S. at 760-61. Second,
laws directing determinations about, e.g., “moral” expression raise concern about whether such
discretion is unreviewable. See City of Littleton v. Z.J. Gifts D-4, 541 U.S. 774, 782-83 (2004)



                                                    11
DOSWASHINGTONSUP01551
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page20983 of 996
                                                                     of 30




(upholding licensing scheme that relied on less-subjective criteria than Freedman). But where the
statute in question regulates general conduct, these concerns are mitigated because “application of
the statute to areas unrelated to expression will provide the courts a yardstick with which to measure
the licensor’s occasional speech-related decision.” Lakewood, 486 U.S. at 761. Here, regulation of the
export of 3-D printing files in furtherance of national security and foreign policy does not focus on
the content of expression, moral or otherwise. Nor have Plaintiffs sufficiently alleged that licensing
applications are denied at a rate demonstrating an “institutional bias of a censor” here. See id. 9
        In addition, Plaintiffs are mistaken in suggesting that the State Department’s processing
times render the scheme an impermissible prior restraint. See SAC ¶¶ 40-43. To begin with, that
argument depends on the incorrect conclusion that the licensing scheme is a classic prior restraint
subject to Freedman’s rigorous procedural requirements. Moreover, on its face, the licensing
determination appropriately involves considerations of numerous difficult questions of national
security or foreign policy. See 22 U.S.C. § 2778(a)(2) (requiring consideration of “whether the export
of an article would contribute to an arms race, aid in the development of weapons of mass
destruction, support international terrorism, increase the possibility of an outbreak or escalation of
conflict, or prejudice the development of bilateral or multilateral arms control or nonproliferation
agreements or other arrangements.”). Given the stakes and the complexity of the issues involved,
there is no basis for Plaintiffs’ apparent view that such determinations must be made hastily.
Further, there is no legal obligation to obtain a CJ determination before exporting items or data that
are not subject to the regulations. As a technical matter, the availability of such determinations thus
does not impose a prior restraint. As a practical matter, such determinations will be sought (and may
be time consuming) only in difficult cases that require extensive review. And to reiterate, no license,
and therefore no determination, is required for domestic distribution to U.S. persons. Cf. Oller v.
Roussel, 609 F. App’x 770, 774 (5th Cir. 2015) (“To the extent [plaintiff’s] First Amendment claims

9
 While prior restraints are disfavored in substantial part because it is presumed that after-the-fact
punishment is available in the absence of a prior restraint, see Near v. Minn., 283 U.S. 697, 718-19
(1931); Se. Proms. v. Conrad, 420 U.S. 546, 558-59 (1975), here, such after-the-fact punishment cannot
suffice because of the possible irreversible harm to national security and foreign policy that could
not be remedied by later punishment. See Chi Mak, 683 F.3d at 1136 (“national security concerns
may be more sharply implicated by the export abroad of military data than by domestic disclosure”).


                                                    12
DOSWASHINGTONSUP01552
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-22
                                 Document      Filed04/06/18
                                          92 Filed   09/23/20 Page
                                                               Page21984 of 996
                                                                      of 30




arise from a ‘prior restraint’ on his speech, we find that he fails to show evidence that Defendants
have prohibited him from stating his beliefs or censored his speech [given] . . . [t]hat Defendants
have allowed Oller to use his textbook as secondary material, discuss his views during class, and
publish and speak about his views outside the classroom.”).
        Finally, Plaintiffs cannot advance their argument by relying on opinions from the Office of
Legal Counsel (“OLC”) in the Justice Department. SAC ¶ 18. These opinions necessarily analyzed
the issues at a relatively high level of generality, and do not address the particular application or
circumstances presented here. For example, in one opinion the Justice Department cited the
Government’s “compelling interest in suppressing the development and use of sensitive
technologies abroad,” and concluded that the provision of “technical advice” was “an integral part
of conduct that the government has a compelling interest in suppressing by appropriate means.”
Constitutionality of the Proposed Revision of the International Traffic in Arms Regulations, 5 Op.
O.L.C. 202, 208 (1981), ECF No. 8-2, App. 123. Written in 1981, the opinion understandably did
not analyze the First Amendment implications of the dissemination of computer files on the
Internet. Instead, the examples of applications that would raise constitutional concern involved
“communications of unclassified information by a technical lecturer at a university” or “the
conversation of a United States engineer who meets with foreign friends at home to discuss matters
of theoretical interest.” Id. at 212 (App. 127). This case, however, does not involve university
lectures or discussions of matters of theoretical interest at a dinner party. Rather, the regulation’s
application in this case involves the dissemination of computer files to foreign nationals that can be
used to automatically generate firearms, parts, or components that are on the U.S. Munitions List.
        Plaintiffs have therefore failed to state a claim for relief under the First Amendment.

II.     Plaintiffs’ Second Amendment Claims Should Be Dismissed.
        A. Plaintiffs Lack Standing to Bring a Second Amendment Challenge.

        Plaintiffs’ Second Amendment claims are based on two collateral constitutional guarantees
Defendants allegedly infringe: “the right to acquire arms, and the right to make arms.” SAC ¶ 59; see
Ezell v. City of Chi., 651 F.3d 864, 704 (7th Cir. 2011); Teixeira v. Cty of Alameda, 873 F.3d 670, 677
(9th Cir. 2017). Yet the SAC is deficient in allegations of injury to support these claims,


                                                    13
DOSWASHINGTONSUP01553
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page22985 of 996
                                                                     of 30




notwithstanding the principle that “if the plaintiff does not carry his burden ‘clearly to allege facts
demonstrating that he is a proper party to invoke judicial resolution of the dispute,’ then dismissal
for lack of standing is appropriate.” Hotze v. Burwell, 784 F.3d 984, 993 (5th Cir. 2015) (quoting
FW/PBS v. City of Dallas, 493 U.S. 215, 231 (1990)); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016) (“at the pleading stage, the plaintiff must clearly . . . allege facts demonstrating” standing”). 10
        1. Defense Distributed Has Not Suffered a Harm to Second Amendment Interests.
        To establish standing, “a plaintiff must show: (1) it has suffered, or imminently will suffer, a
concrete and particularized injury-in-fact; (2) the injury is fairly traceable to the defendant’s conduct;
and (3) a favorable judgment is likely to redress the injury.” Miss. State Democratic Party v. Barbour, 529
F.3d 538, 544 (5th Cir. 2008). The SAC alleges no injury to Defense Distributed associated with any
Second Amendment claims: Plaintiffs have not set forth any facts describing how Defense
Distributed is limited in its “right to acquire arms” or its “right to make arms.” As the Court
recognized in the context of Plaintiffs’ equally-deficient original Complaint, “Defense Distributed is
in full possession of the computer files at issue and thus cannot argue it is being prevented from
exercising its rights under the Second Amendment.” DD I at 696-97. Nor should Defense
Distributed be permitted to assert Second Amendment claims on behalf of would-be downloaders
of its files: although courts have recognized a right to “firearms retailers to sue on behalf of their
potential customers,” Second Amendment Arms v. City of Chi., 135 F. Supp. 3d 743, 751 (N.D. Ill. 2015),
such standing has not been recognized for a non-profit entity making its services available for free.
See, e.g., id. (would-be firearms retailer); Teixeira, 873 F.3d at 677 (same); Ezell, 651 F.3d 704.
        Defense Distributed would also fail to meet the generally-applicable test for standing on
behalf of a third-party: it has not, nor could it plausibly, allege the existence of “a close relation”
with unnamed, likely-anonymous, and non-paying website visitors, nor has it identified any obstacle
to those visitors asserting their own Second Amendment interests. See Bonds v. Tandy, 457 F.3d 409,
416 n.11 (5th Cir. 2006) (requiring these elements for a third-party standing claim). Defense
Distributed has therefore failed to set forth specific facts indicating that its Second Amendment

10
  In reviewing a motion to dismiss for lack of standing, “[t]he court must evaluate each plaintiff’s
Article III standing for each claim; ‘standing is not dispensed in gross.’” Fontenot v. McCraw, 777 F.3d
741, 746 (5th Cir. 2015) (quoting Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996)).


                                                     14
DOSWASHINGTONSUP01554
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page23986 of 996
                                                                     of 30




rights have been injured in fact. See Pub. Citizen, Inc. v. Bomer, 274 F.3d 212, 218 (5th Cir. 2001).
        2. SAF and Conn Williamson Have Failed to Plead Sufficient Allegations of Injury and Any
           Second Amendment Injury is Not Traceable to Defendants’ Acts.
        Associational standing is available for Second Amendment claims under the same standards
as for other claims, see Nat’l Rifle Ass’n of America v. Bureau of Alcohol, Tobacco, Firearms and Explosives,
700 F.3d 185, 191 (5th Cir. 2012) (“NRA”), but this requires that the organization demonstrate that
“its members would otherwise have standing to sue in their own right,” 11 including by pleading that
they have suffered a concrete, specific injury sufficient to confer Article III standing. Id.
        Here, SAF and Mr. Williamson have failed to sufficiently plead an injury. Even if their
alleged “keen interest” in Defense Distributed’s files and vague claim that they would “access” such
files, SAC ¶ 45, were sufficient to demonstrate a First Amendment injury, their further suggestion
that, after doing so, they would “use the files for . . . the manufacture of firearms . . . that they would
keep operable and use for self-defense” is a “hypothetical and conjectural” allegation about the
usage of these files that is insufficient to satisfy the obligation to plead injury. Compare Brown v.
Livingston, 524 F. App’x. 111, 114-15 (5th Cir. 2013). It is true that this Court previously held that
Mr. Williamson, and by implication, SAF as an organization, had demonstrated injury. See DD I at
698. But the Court recognized this standard had been met not by the original Complaint, but by
supplementary “affidavit testimony.” Id. Plaintiffs have added a bare sentence of conclusory
allegations to reinforce the pleaded allegations in the SAC. Compare SAC at ¶ 45 with Compl., ECF
No. 1 at ¶ 38. Thus, because Plaintiffs have now been on notice that their pleadings are defective as
to standing and have failed to cure this defect through two amended complaints, the Court should
dismiss the Second Amendment claims for failure to allege a sufficient injury. See Mather v. Cent. Pac.
Bank, 2014 WL 5580963 at *3 (D. Haw. 2014) (dismissal after “failure to cure the defects identified”
as to standing); cf. S. Utah Wild. All. v. Palma, 2011 WL 2565198 (D. Utah 2011) (similar).
        Further, given the passage of nearly three years since the filing of those affidavits, the Court
11
   Associational standing also requires that a plaintiff organization establish that “the interests it
seeks to protect are germane to the organization’s purpose; and [that] . . . the participation of
individual members” in the lawsuit is not required. Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med.
Bd., 627 F.3d 547, 550 (5th Cir. 2010). Defendants are not aware of any reason to believe that the
Second Amendment Foundation’s purpose is not “germane” to the Second Amendment interests at
issue here or that participation of SAF’s members would be required in this action.


                                                      15
DOSWASHINGTONSUP01555
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page24987 of 996
                                                                     of 30




should not continue to credit the injuries alleged therein as ongoing. Cf. Equal Rights Ctr. v. Post
Properties, Inc., 633 F.3d 1136, 1141 (D.C. Cir. 2011) (questioning validity of claims of injury based on
lapse of time between complaint and affidavit). To the extent Mr. Williamson or SAF’s other
members seek to acquire and make arms based on Defense Distributed’s 3-D printing files, they
have had ample opportunity to seek access to those files via offline means, given that the ITAR
governs only exports and would not limit the ability of Defense Distributed or SAF to provide 3-D
printing files directly to Americans within United States borders. For similar reasons, the evident
lack of action on the part of SAF and Mr. Williamson to obtain the files they insist are needed to
exercise their Second Amendment rights should be treated as “incurred voluntarily,” and thus, no
longer “fairly can be traced to the challenged action.” See Petro-Chem Processing v. EPA, 866 F.2d 433,
438 (D.C. Cir. 1989) (quoting Valley Forge Christian Coll. v. Ams. United, 454 U.S. 464, 472 (1982)).

        B. Plaintiffs’ Second Amendment Challenge Fails on the Merits.

        In Mance v. Sessions, the Fifth Circuit set forth the governing approach for Second
Amendment analysis of regulations that restrict the access of prospective firearms owners and users
to firearms protected by the Second Amendment. See 880 F.3d 183 (5th Cir. 2018). Applying the
analysis set forth in Mance here establishes that Defendants may, consistent with the Second
Amendment, limit the international distribution of electronic files which enable the 3-D printing of
firearms. Thus, even if the Court concludes that one or more Plaintiffs have standing to assert a
Second Amendment claim, that claim should be dismissed.
        The Second Amendment “guarantee[s] the individual right to possess and carry weapons in
case of confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). Conducting an
“extensive analysis of the historical context of the Second Amendment, the Court concluded ‘that
the Second Amendment, like the First and Fourth Amendments, codified a pre-existing right’ to
keep and bear arms . . . [for which] self-defense . . . was the central component.” Mance, 880 F.3d at
187 (quoting Heller, 554 U.S. at 592, 599). To determine whether a federal statute is consonant with
this right, the Fifth Circuit requires a “two-step approach. . . . [T]he first step is to determine
whether the challenged law impinges upon a right protected by the Second Amendment . . . ; the
second step is . . . to determine whether the law survives the proper level of scrutiny.” NRA, 700


                                                    16
DOSWASHINGTONSUP01556
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page25988 of 996
                                                                     of 30




F.3d 194. Here, just as pleading deficiencies leave doubt as to Plaintiffs’ standing, they leave unclear
the extent of the “encroach[ment] on the core of the Second Amendment.” Id. at 195. Although the
“core Second Amendment right . . . wouldn’t mean much without the ability to acquire arms,”
Teixeira, 873 F.3d at 677, including through their manufacture, the pleadings do not establish the
extent to which that core is infringed here.
        Under these circumstances, the Fifth Circuit’s approach in Mance may guide the Court’s
inquiry. There, the Fifth Circuit first addressed whether “the laws and regulations at issue withstand
strict scrutiny,” before examining whether “the strict, rather than intermediate, standard of scrutiny
is applicable,” and the same approach is permissible here. Mance, 880 F.3d at 188; see id. at 196
(Owen, J., concurring) (“it is prudent first to apply strict scrutiny,” and, if the Court concludes that
the challenged law “satisfies that heightened standard, it is unnecessary to resolve whether strict
scrutiny is required”). For a firearms restriction to satisfy strict scrutiny, “the Government ‘must
specifically identify an actual problem in need of solving,’ and the ‘curtailment of the constitutional
right must be actually necessary to the solution.’” Mance, 880 F.3d at 188 (quoting Brown v. Entm’t
Merchs. Ass’n, 564 U.S. 786, 799 (2011)).
        Applying this standard, the Fifth Circuit in Mance reversed and vacated a district court
decision enjoining the enforcement of two federal statutory provisions and a regulation that
“generally prohibit the direct sale of a handgun by a federally licensed firearms dealer (FFL) to a
person who is not a resident of the state in which the FFL is located.” Mance, 880 F.3d at 185.
Emphasizing that “current burdens on constitutional rights ‘must be justified by current needs,’” the
Fifth Circuit first assessed the nature of the government interest served by the restrictions, and
recognized that “there is a compelling government interest in preventing circumvention of the
handgun laws of various states.” Id. at 189-90 (quoting Shelby Cty. v. Holder, 133 S. Ct. 2612, 2619
(2013)). Likewise here, there is an equally compelling interest in preventing the circumvention of
laws restricting the export of firearms, particularly to hostile foreign state and non-state adversaries.
        As noted above, Plaintiffs have previously conceded the compelling nature of the interest in
regulating the export of arms, and that interest encompasses the export of the 3-D printing files at
issue here. For this reason, Congress did not limit the scope of the AECA merely to the regulation



                                                   17
DOSWASHINGTONSUP01557
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page26989 of 996
                                                                     of 30




of exports of physical weapons like firearms or bombs, but recognized that the transfer of ideas,
expertise, and knowledge beyond the borders of the United States can be just as inimical to the
national interest as the transfer of objects: hence the inclusion of “defense services,” alongside
“defense articles” in the AECA’s coverage. 22 U.S.C. § 2778(a)(1).
        As explained above, the ITAR restrictions here are narrowly tailored to this concededly
compelling interest. See Part I.B, supra. Defense Distributed explicitly promotes “global” use of its
ideas, SAC ¶ 1, so the compelling interest in limiting the transfer of arms abroad requires that the
ITAR be applied to Defense Distributed. And, applying the approach the Fifth Circuit employed in
Mance where “[a]ll concede[d] there is a compelling government interest,” a review of the available
alternatives shows none that would effectively protect the interests at issue. See 880 F.3d at 190-92.
        The claims set forth in the SAC suggest two alternatives by which Defendants could act to
reduce the alleged burden on the Second Amendment rights of SAF, Mr. Williamson, and others. As
with the alternatives considered in Mance, however, neither would effectively satisfy Defendants’
interest in preventing persons from circumventing export controls for munitions technology. First,
Plaintiffs, like the Fifth Circuit dissent described above, see DD II, 838 F.3d at 470-71, suggest that
the distribution of technical data over the Internet could be exempted from ITAR’s export controls.
But the Internet does not have separate parts, “domestic” and “foreign.” Prometheus Radio, 373 F.3d
at 469. If Mr. Williamson and SAF could access Defense Distributed’s “files on the Internet,” so too
could innumerable foreign persons or entities, and thus, the United States’ efforts to regulate the
export of firearms and of firearms technical data would alike be rendered nullities. 12 The other
alternative suggested by Plaintiffs’ pleadings is for Defendants to permit Defense Distributed to
place its files into the public domain, in which case they would not be subject to ITAR’s restrictions
12
  The Government previously stated that there may be means of limiting access to files posted on
the Internet to assure that such postings are distributed only domestically. See 7/6/2015 Tr. at 32-34,
ECF No. 50. But in its narrow-tailoring analysis in Mance, the Fifth Circuit made clear that it is
“unrealistic to expect” that a compelling public interest can be protected by “expecting . . . each of
[hundreds of thousands of private parties to] become, and remain knowledgeable about” a wide
variety of subjects necessary to protect the public interest. See Mance, 880 F.3d at 190. In Mance, that
subject was “the handgun laws of the 50 states and the District of Columbia.” Id. Here, that subject
would be the means of identifying U.S. persons who are the residents of the 50 states and D.C., a
comparable subject, and the means of falsely identifying one’s self over the Internet as a U.S. person,
a subject area that is likely to be intricately complex and ever-changing.


                                                   18
DOSWASHINGTONSUP01558
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-22
                                  Document      Filed04/06/18
                                           92 Filed   09/23/20 Page
                                                                Page27990 of 996
                                                                       of 30




on the export of technical data. See 22 C.F.R. § 120.10. Yet this would be even less effective at
protecting the public interest in export control as the 3-D printing plans for firearms—and thus, the
ability to make export-controlled firearms—could then be taken abroad using all sorts of means, not
just by transmission over the Internet. Given that the available alternatives clearly would be
ineffective at preventing the broad circumvention of export controls for munitions technology, and
that the ITAR is narrowly constructed to regulate only the transfer abroad of arms or the
equivalent, 13 the Court should find the challenged restriction to be narrowly tailored to a compelling
interest, and therefore, permitted by the Second Amendment. See Mance, 880 F.3d at 192. And for
the same reasons, the challenged restriction would also satisfy intermediate scrutiny. See id. at 196.

III.     Plaintiffs’ Other Claims Should Also Be Dismissed on the Merits.

         The SAC contains two additional claims, each of which the Court analyzed in depth in its
Order denying Plaintiffs’ 2015 motion for a preliminary injunction. First, Plaintiffs seek to enjoin
application of the ITAR to Defense Distributed as an ultra vires action by the State Department.
Second, Plaintiffs assert that the ITAR’s limits on the export of technical data are unconstitutionally
vague. The Court should now apply its prior analysis to dismiss these claims.
         Plaintiffs first allege that application of the ITAR is ultra vires in light of a “1985 ITAR
amendment.” SAC ¶ 52; see id. ¶ 17 (describing this amendment as having removed “Footnote 3 to
former ITAR Section 125.11”). This Court previously found there was no “likelihood of success” as
to this claim, given that the AECA authorizes the regulation of exports and that Defense
Distributed’s stated purpose of “facilitating global access to firearms” falls squarely within the
conduct Congress has authorized the ITAR to regulate. See DD I at 690-91. The Court should apply
this analysis and dismiss the ultra vires claim. Further, even beyond the Court’s prior analysis,
Plaintiffs’ allegation that a licensing requirement for exports of technical data exceeds the “authority
conferred by Congress,” id. ¶ 52, is inconsistent with the plain text of the AECA. Section 2778
authorizes regulation of “technical data,” and it provides for “export licenses” to be required,

13
  See 22 C.F.R. § 120.17(a), supplying relevant definitions of exports, including § 120.17(a)(1)
(“[s]ending or taking a defense article out of the United States in any manner”); § 120.17(a)(2)
(“transferring technical data to a foreign person in the United States); § 120.17(a)(4), “transferring a
defense article to an embassy . . . in the United States”).


                                                     19
DOSWASHINGTONSUP01559
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-22
                                Document      Filed04/06/18
                                         92 Filed   09/23/20 Page
                                                              Page28991 of 996
                                                                     of 30




explicitly recognizing “technical data” as within the scope of the licensing requirement. 22 U.S.C. §§
2778(b)(2); 2778(f)(2)(A). In short, Defendants’ actions could only be ultra vires by exceeding
constitutional limitations, not statutory limits. 14
        Plaintiffs’ final claim is that the ITAR’s regulation of the export of technical data is
unconstitutionally vague under the Due Process Clause of the Fifth Amendment. SAC ¶¶ 63-65. As
the Court previously observed, this challenge is “hampered because [Plaintiffs] have not made
precisely clear which portion of the ITAR language they believe is unconstitutionally vague,” ECF
No. 43 at 23, a shortcoming Plaintiffs have not rectified in the SAC. Compare SAC ¶¶ 11-15 with
Compl. ¶¶ 12-15. As the Court recognized, “persons of ordinary intelligence are clearly put on
notice by the language of the regulations” that “post[ing], on the Internet, . . . directions for the 3D
printing of firearms” falls within the scope of the ITAR. DD I at 700-01 (quoting United States v.
Williams, 553 U.S. 285, 304 (2008) (a statutory term is vague only if it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so standardless that it authorizes or
encourages seriously discriminatory enforcement”)). The ITAR’s “carefully crafted regulatory
scheme,” Zhen Zhou Wu, 711 F.3d at 13, which defines the terms “defense articles” and “technical
data” at length, provides fair notice and is not susceptible to a vagueness challenge. See DD I at 701
(describing 22 C.F.R. §§ 120.6 (defining “defense articles”), 120.10(a) (defining technical data) &
121.1 (Munitions List)). Equally, the term “export” is explicitly defined to include “[a]n actual
shipment or transmission out of the United States,” or “a release in the United States of technical
data to a foreign person.” 22 C.F.R. § 120.17. For this reason, this Court found no likelihood of
success as to Plaintiffs’ vagueness challenge, and this Court should now dismiss consistent with its
previous analysis. See DD I at 700-01 (citing Zhen Zhou Wu, 711 F.3d at 13; U.S. v. Hsu, 364 F.3d 192
(4th Cir. 2004)).
                                             CONCLUSION
        For the foregoing reasons, Plaintiffs’ Second Amended Complaint should be dismissed.

14
  Indeed, Plaintiffs acknowledge that the 1985 amendment, on which their ultra vires claim hinges, see
SAC ¶ 52, was enacted not because of limitations imposed by the Congress in the AECA, but “to
address First Amendment concerns.” Id. ¶ 20. This further confirms that no ultra vires claim survives
dismissal of the constitutional claims.


                                                       20
DOSWASHINGTONSUP01560
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-22
                               Document      Filed04/06/18
                                        92 Filed   09/23/20 Page
                                                             Page29992 of 996
                                                                    of 30




Dated: April 6, 2018                 Respectfully submitted,

                                     CHAD A. READLER
                                     Acting Assistant Attorney General
                                     Civil Division

                                     JOHN F. BASH
                                     United States Attorney

                                     ANTHONY J. COPPOLINO
                                     Deputy Branch Director
                                     Federal Programs Branch

                                     /s/ ERIC J. SOSKIN            _
                                     ERIC J. SOSKIN
                                     Pennsylvania Bar No. 200663
                                     STUART J. ROBINSON
                                     California Bar No. 267183
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     20 Massachusetts Ave., NW, Room 7116
                                     Washington, DC 20530
                                     Phone: (202) 353-0533
                                     Fax: (202) 616-8470
                                     Email: Eric.Soskin@usdoj.gov

                                     Attorneys for U.S. Government Defendants




                                       21
DOSWASHINGTONSUP01561
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-22
                               Document      Filed04/06/18
                                        92 Filed   09/23/20 Page
                                                             Page30993 of 996
                                                                    of 30



                                  CERTIFICATE OF SERVICE

        I certify that on April 6, 2018, I electronically filed this document with the Clerk of Court
using the CM/ECF system, which will send notification to

       Alan Gura, alan@gurapllc.com
       William B. Mateja, mateja@polsinelli.com
       William T. “Tommy” Jacks, jacks@fr.com
       David S. Morris, dmorris@fr.com
       Matthew A. Goldstein, matthew@goldsteinpllc.com
       Joshua M. Blackman, joshblackman@gmail.com
       Attorneys for Plaintiffs




                                                      /s/ Eric J. Soskin
                                                      ERIC J. SOSKIN
                                                      Senior Trial Counsel




DOSWASHINGTONSUP01562
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-22
                                Document  92-1 Filed
                                                Filed09/23/20
                                                      04/06/18 Page
                                                               Page994
                                                                    1 ofof
                                                                         3 996



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 DEFENSE DISTRIBUTED, et al.,             §
      Plaintiffs,                         §
                                          §
 v.                                       §        No. 1:15-cv-372-RP
                                          §
 U.S. DEPARTMENT OF STATE, et al.,        §
       Defendants.                        §




                                EXHIBIT A




DOSWASHINGTONSUP01563
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-22
                              Document  92-1 Filed
                                              Filed09/23/20
                                                    04/06/18 Page
                                                             Page995
                                                                  2 ofof
                                                                       3 996




DOSWASHINGTONSUP01564
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-22
                              Document  92-1 Filed
                                              Filed09/23/20
                                                    04/06/18 Page
                                                             Page996
                                                                  3 ofof
                                                                       3 996




DOSWASHINGTONSUP01565
